Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 1 of 759 PageID #: 6241




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

 PUREWICK CORPORATION                     )
                                          )
               Plaintiff,                 ) Redacted- Public Version
                                          )
    v.                                    ) C.A. No. 19-1508-MN
                                          )
 SAGE PRODUCTS, LLC,                      )
                                          )
               Defendant.                 )


 LETTER TO THE HONORABLE SHERRY R. FALLON FROM JOHN W. SHAW

                                            John W. Shaw (No. 3362)
                                            Karen E. Keller (No. 4489)
                                            Nathan R. Hoeschen (No. 6232)
                                            SHAW KELLER LLP
                                            I.M. Pei Building
                                            1105 North Market Street, 12th Floor
 OF COUNSEL:                                Wilmington, DE 19801
 Steven C. Cherny                           (302) 298-0700
 Brian P Biddinger                          jshaw@shawkeller.com
 Matthew A. Traupman                        kkeller@shawkeller.com
 QUINN EMANUEL URQUHART                     nhoeschen@shawkeller.com
   & SULLIVAN, LLP                          Attorneys for Plaintiff
 51 Madison Ave., 22nd Floor
 New York, NY 10010
 (212) 849-7000

 Amanda K. Antons
 QUINN EMANUEL URQUHART
   & SULLIVAN, LLP
 191 N. Wacker Drive, Suite 2700
 Chicago, IL 60606
 (312) 705-7400

 Dated: March 29, 2021
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 2 of 759 PageID #: 6242

                                                                                  John W. Shaw
                                                                                  I.M. Pei Building
                                                                                  1105 North Market Street, 12th Floor
                                                                                  Wilmington, DE 19801
                                                                                  (302) 298-0700
                                                                                  (302) 298-0701 – Direct
                                                                                  jshaw@shawkeller.com


                                               March 29, 2021
BY CM/ECF & HAND DELIVERY                                             Redacted- Public Version
The Honorable Sherry R. Fallon
United States District Court for the District of Delaware
844 North King Street
Wilmington, DE 19801
       Re:     PureWick Corp. v. Sage Products LLC, C.A. No. 19-1508-MN
Dear Judge Fallon,
         In accordance with the Court’s Oral Order (D.I. 144), Plaintiff PureWick Corp. (“PureWick”)
submits this opening letter setting forth the discovery dispute that it has been unable to resolve
following reasonable efforts to avoid judicial intervention. The issue here is that PureWick
generated a number of prototype devices as part of the process of designing its current commercial
product. Those prototype devices were created at different times and have different structures.
Defendant Sage Products LLC (“Sage”) asserts, in general, that “versions” of PureWick’s devices
allegedly anticipate the asserted claims but refuses to identify the specific devices it contends are
prior art, explain why they are prior art and point to where each element of any claim is found in any
device it contends is prior art. Sage does so in the face of a Court Order mandating that it provide
such information by December 18, 2020. The Court also limited Sage to no more than 35 references
and it is clear Sage seeks to avoid that limit by generically referring to “versions” of the Purewick
devices as a single “reference” without specifically identifying such devices so they can be counted
against that limit. At this point, Sage’s defiance of the Court’s Orders merits Sage being precluded
from relying on any “devices.” Short of that, Sage should be ordered to immediately supplement its
invalidity contentions to identify the specific devices upon which Sage is relying, but be limited to
the bases provided in its December 18, 2020 contentions. Sage plainly feels those very limited bases
sufficed to meet its discovery obligations and it should not now or in expert reports first provide
more fulsome contentions. Sage’s intransigence has been extremely prejudicial to Purewick. Fact
discovery is nearly over and Sage has managed to avoid ever specifically identifying a category of
prior art it contends anticipate the asserted claims. PureWick wrote to Sage concerning these
deficiencies on December 30, 2020, January 20, 2021 and February 5, 2021, and the parties met and
conferred on February 10, 2021, but the parties were unable to resolve the dispute.

Background

       PureWick asserts that Sage infringes U.S. Patent Nos. 8,287,508 (the “’508 patent”),
10,226,376 (the “’376 patent”), 10,390,989 (the “’989 patent”), and 10,376,407 (the “’407 patent”).
Three of the asserted patents, the ‘508, ‘376 and ‘989 patents, relate to female external catheter
devices and methods and cover PureWick’s own PureWick Female External Catheter (“FEC”)
product. The fourth patent, the ‘407 patent, is directed to a male external catheter device.
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 3 of 759 PageID #: 6243

SHAW KELLER LLP
Page 2

       During the course of developing the PureWick FEC, PureWick developed various prototype
devices. PureWick has provided extensive discovery to Sage throughout this case concerning those
prototype devices. See, e.g., Ex. 1 at pp. 18-24.

        Pursuant to the Scheduling Order, PureWick served its Infringement Contentions on April 3,
2020 and Sage served its Invalidity Contentions on May 29, 2020. D.I. 24. Shortly thereafter
PureWick was granted leave to file an Amended Complaint adding its claim for infringement of the
‘407 patent, and an amended Scheduling Order was entered on June 17, 2020. D.I. 56. PureWick
thereafter served First Supplemental Infringement contentions addressing the ‘407 patent on July 17,
2020, and Sage served First Supplemental Invalidity Contentions that included contentions for the
‘407 patent on August 21, 2020.

         In its Initial and First Supplemental Invalidity Contentions, Sage alleged that “[v]ersions of
the PureWick device appear to have been offered for sale or disclosed to third parties prior to the
earliest viable priority dates of the 376 and 989 Patents.” See, e.g., Ex. 2 at p. 187. Sage, however,
did not identify any specific “[v]ersions of the PureWick device,” or provide any contention as to
how such devices disclosed any elements of the asserted claims. See, e.g., Ex. 2 at pp. 88-103.

        On October 28, 2020, the Court issued an Order adopting PureWick’s proposal for limiting
the asserted claims and prior art. D.I. 89 (“Narrowing Order”). Pursuant to the Narrowing Order,
Sage was required by December 18, 2020 to:

         narrow the number of prior art references to no more than 35 total references and
         shall identify those references to Plaintiff. In addition, on or before December 18,
         2020, Defendant shall identify to Plaintiff no more than 130 prior art combinations
         that may be used for arguing obviousness. A “prior art combination” shall be
         understood to be a combination of two or more prior art references per claim. Thus,
         for example, if two prior art references are combined to argue obviousness for three
         different claim[s], this would count as three prior art combinations (even though each
         combination consists of the same two references). In addition, combinations that are
         listed as “and/or” alternatives (for example, “A and/or B and/or C”) shall constitute
         as many combinations as can be formed based on what is stated.

D.I. 87-1 at ¶ 2 (emphasis added). The Court also ordered that “Defendant may add or change prior
art references or combinations upon a showing of good cause.” D.I. 89 (emphasis added).

        Rather than disclose its invalidity contentions for the PureWick devices that Sage alleges
constitute prior art, Sage improperly sought to compel PureWick to provide validity contentions
explaining why each of PureWick’s numerous prototype devices and products do not meet the
elements of the claims. D.I. 94, 96. At the hearing on that motion, the Court specifically asked Sage
whether it had provided contentions for the devices “claim by claim, element by element.” Ex. 6,
Dec. 3 Hearing Tr. at 4:17-5:6. When Sage admitted it had not, the Court denied Sage’s motion.

        Notwithstanding the Court’s comments at the December 3 hearing, Sage has refused to
provide any contentions showing how any PureWick device allegedly meets the elements of any of
the asserted claims, or why such device allegedly is prior art. Sage served Second Supplemental
Invalidity Contentions on December 18, 2020 (Ex. 3) and Third Supplemental Invalidity Contentions
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 4 of 759 PageID #: 6244

SHAW KELLER LLP
Page 3

on February 6, 2021 (Ex. 4). In each of those contentions Sage included paragraphs that broadly
referenced numerous PureWick prototype and commercial devices, labelling them collectively as
“PureWick Prior Art Devices.” Ex. 3 at pp. 200-02; Ex. 4 at 202-04. In the claim charts, included
with those contentions, Sage simply inserted a bullet point for each element of the asserted claims of
the ‘376, ‘989 and ‘407 patents that says “PureWick Prior Art Devices.” See, e.g., Ex. 4 at pp. 106-
284. 1

Argument

       Sage’s invalidity contentions do not comply with the Court’s Scheduling Order, which
required disclosure of contentions for the ‘376 and ‘989 patents in May of 2020, or with the Court’s
October 28, 2020 Oral Order, which required Sage to identify no more than 35 references that Sage
intended to rely on as prior art. Despite having extensive discovery from PureWick concerning
PureWick’s prototypes and products for over nine months, Sage has refused to supplement its
contentions to specifically identify any devices on which Sage relies as prior art, or explain how such
devices allegedly disclose the elements of the asserted claims.

         The Court’s October 28, 2020 order required Sage to “narrow the number of prior art
references to no more than 35 total references and [] identify those references to Plaintiff.” Pursuant
to that Order, Sage identified a list of 33 “references,” which included the so-called “PureWick Prior
Art Devices,” as well as something called “Omni Medical AMXD/DMax Devices.” Ex. 3 at 288.
These so called “references” are actually multiple different products and prototypes. For example,
Sage defined “PureWick Prior Art Devices” to include devices described in PureWick’s response to
Sage Interrogatory No. 6, which identifies at least the following different devices: (1) “a PureWick
Female External Catheter wick product that used brown tape and a vinyl reservoir,” (2) “a blue tape
version of a PureWick FEC with a silicon reservoir,” (3) a “version of the PureWick FEC that used a
blue silicon shell instead of tape,” (4) “prototypes of a urine collection device using PVC pipes with
holes or slots cut into the pipe,” (5) “prototypes of a urine collection device that used a curved
‘wick,’” (6) “prototypes of a urine collection device that used an extruded wick with end caps,” (7)
“a urine collection device that used a tapered wick,” and (8) “a urine collection device that used a
spun-fiber material that was wrapped with a wicking material.” Ex. 1 at pp. 18-24. PureWick has
provided discovery for each of these categories of devices, including when they were made and
tested, and has identified documents relating to the devices. Id. PureWick also produced
photographs of the different devices and made physical samples available for inspection. See, e.g.,
Ex. 5.

       PureWick disputes that any of the PureWick devices constitutes “prior art,” 2 but if Sage
contends any are, then Judge Noreika’s Order required Sage to identify which devices it contends are

1
        In contrast to Sage’s mere listing of “PureWick Prior Art Devices” for each claim element,
without any explanation, PureWick has provided detailed infringement contentions that point to
specific structures in the accused products and explain how those structures meet the claim elements.
See, e.g., Ex. 7.

2       PureWick’s ‘376 and ‘989 patents have an effective filing date of March 19, 2014. As set
forth in PureWick’s response to Sage Interrogatory No. 6, the first experimental testing of certain
devices by someone other than the inventor, Camille Newton, took place beginning in July 2013.
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 5 of 759 PageID #: 6245

SHAW KELLER LLP
Page 4

prior art, explain why, and treat each such device as a separate reference. Sage itself clearly
recognizes that the different PureWick devices constitute different “references.” For example, Sage
argued to the Court in connection with its motion to compel that “PureWick’s prior art products may
be the most relevant references in this case.” D.I. 94 at 3. Sage has violated the Court’s case
narrowing order and hidden its contentions by lumping all of these different devices together as a
single “reference.”

         Sage’s repeated listing of the phrase “PureWick’s Prior Art Devices” for each claim element
in its invalidity charts clearly fails to disclose Sage’s contentions with respect to these different
devices. See, e.g., Ex. 4 at pp. 109, 112, 114, 116-17, 119-20, 122. Nowhere in its contentions does
Sage point to any specific PureWick device that Sage alleges is prior art and explain how the device
allegedly meets the elements of any asserted claim. Sage’s “contentions” are a bare assertion that all
of the claims are invalid based on the alleged prior use or sale of one or more unspecified devices,
with no explanation at all as to how or why. This would be no different than identifying generally
100 papers and asserting they invalidate without explaining why they are prior art or where the
elements are allegedly disclosed in any or all of the papers.

        Sage has long known about this collection of devices and has never identified which devices
it intends to rely on as prior art, or why they allegedly disclose the elements of the claims. And
because Sage has known about the various devices for most of the fact discovery period it cannot
show good cause for amending its contentions at this stage. See British Telecomm. PLC v.
IAC/Interactive Corp., C.A. No. 18-366 (D. Del. June 8, 2020) (finding good cause did not exist to
add references that were previously known to defendants). Sage should not be permitted to simply
hide the ball and then spring its invalidity theories on PureWick at the end of fact discovery or in
expert discovery. Sage should be precluded from relying on any of the “devices” as prior art.
Alternatively, Sage should be required to specify which of the “devices” it intends to rely on, but be
precluded from making any new contentions about those devices beyond what was previously
disclosed barring a showing of good cause as is specified already in the Court’s Order.

                                                  Respectfully submitted,
                                                  /s/ John W. Shaw
                                                  John W. Shaw (No. 3362)
cc: Clerk of the Court (by Hand Delivery)
    All counsel of record (by CM/ECF)
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 6 of 759 PageID #: 6246




                        Exhibit 1
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 7 of 759 PageID #: 6247




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 PUREWICK CORPORATION,

         Plaintiff and Counterclaim Defendant,

 v.                                                 C.A. No. 19-1508-MN
 SAGE PRODUCTS, LLC,

         Defendant and Counterclaim Plaintiff.


      FOURTH SUPPLEMENTAL RESPONSES TO SAGE PRODUCTS’ FIRST SET OF
          INTERROGATORIES (NOS. 1-11) TO PUREWICK CORPORATION

        Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff PureWick

Corporation (“PureWick” or “Plaintiff”) hereby supplements its responses to Sage Products,

LLC’s (“Sage” or “Defendant”) First Set of Interrogatories.

        Pursuant to Federal Rule of Civil Procedure 26(e), Plaintiff reserves the right to

supplement its responses to these Interrogatories if it learns of additional responsive information.

                                    GENERAL RESPONSES

        1.     Plaintiff’s Responses to Defendant’s First Set of Interrogatories are made to the

best of Plaintiff’s present knowledge, information, and belief. These Responses are at all times

subject to such additional or different information that discovery or further investigation may

disclose and, while based on the present state of Plaintiff’s recollection, are subject to such

refreshing of recollection, and such additional knowledge of facts, as may result from Plaintiff’s

further discovery or investigation. Plaintiff reserves the right to make use of, or to introduce at

any hearing and trial, information, and/or documents responsive to Defendant’s Interrogatories

but discovered subsequent to the date of these Responses, including, but not limited to, any such

information or documents obtained during discovery.
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 8 of 759 PageID #: 6248




        ’376 and ’989 Patents

        The inventions claimed in the ’376 and ’989 patents were first disclosed in U.S.

Provisional Patent Application No. 61/955,537, which was filed on March 19, 2014. The brown

tape, vinyl reservoir version of the PureWick device, which embodies the inventions claimed in

the ’376 and ’989 patents, see, e.g., PureWick_0017984-90; PureWick_0020909-912, was

offered for sale to Tri-City Hospital in late 2015, and sold to and in public use at Tri-City

Hospital beginning in January 2016.

        ’407 Patent

        The inventions claimed in the ’407 patent were first disclosed when the application that

led to that patent was filed on August 16, 2016.

        The non-public experimental testing of certain devices by PureWick is described in

PureWick’s Response to Interrogatory No. 6, which is incorporated herein by reference.

        Plaintiff’s investigation is ongoing, and Plaintiff reserves the right to amend or

supplement its Response as discovery progresses and in accordance with the Scheduling Order

entered in this case.

INTERROGATORY NO. 6:

        Identify each version or iteration of the PureWick Female External Catheter product and

any other product (including iterations), combination of products, or system ever manufactured,

used, offered for sale or sold by any party (whether licensed or unlicensed) which is covered by

any claim of the Asserted Patents; the dates when that product/product iteration, combination of

products, or system was demonstrated, used, manufactured, offered for sale, or sold; the

party(ies) which manufactured and sold it; and, if applicable, how each product or system meets

the limitation of the claim (i.e., prepare a claim chart).




                                                   18
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 9 of 759 PageID #: 6249




RESPONSE TO INTERROGATORY NO. 6:

       Plaintiff incorporates by reference all of its General Objections as if fully set forth herein.

Plaintiff also objects to this Interrogatory as compound and containing multiple subparts asserted

in a single Interrogatory. Plaintiff also objects to this Interrogatory as unduly burdensome to the

extent it seeks information related to claims of the Patents-in-Suit that are not asserted in this

action. Plaintiff further objects to this Interrogatory as premature to the extent it seeks

contentions on infringement, expert testimony or opinions, or seeks to impose any other

obligation inconsistent with the Federal Rules of Civil Procedure, the Local Rules of this Court,

or the Scheduling Order. Plaintiff further objects to this Interrogatory as vague and ambiguous,

particularly to the extent that it refers to “each version or iteration of the PureWick Female

External Catheter product and any other product (including iterations), combination of products,

or system ever manufactured, used, offered for sale or sold by any party (whether licensed or

unlicensed) which is covered by any claim of the Asserted Patents.” Plaintiff further objects to

this Interrogatory to the extent that it seeks information subject to confidentiality agreements,

protective orders, or any other obligation pursuant to which Plaintiff is required to protect or

maintain the confidentiality of any such information. Plaintiff further objects to this

interrogatory to the extent it seeks information that is protected by the attorney-client privilege,

the attorney work product immunity, or any other applicable privilege.

       Subject to and without waiving the foregoing General and Specific Objections, Plaintiff

responds that pursuant to Rule 33(d) of the Federal Rule of Civil Procedure, Plaintiff will

produce documents from which further information responsive to this interrogatory can be

derived.




                                                  19
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 10 of 759 PageID #: 6250




        Plaintiff’s investigation is ongoing, and Plaintiff reserves the right to amend or

 supplement its Response as discovery progresses and in accordance with the Scheduling Order

 entered in this case.

 SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:

        Subject to and without waiver of the foregoing general and specific objections, Plaintiff

 supplements its response as follows:

        The following versions of the PureWick Female External Catheter product were

 manufactured, used, offered for sale or sold by PureWick and are covered by one or more claims

 of the Asserted Patents:

        Brown Tape, Vinyl Reservoir

        In January 2016, PureWick made the first commercial sales of a PureWick Female

 External Catheter wick product that used brown tape and a vinyl reservoir. See, e.g.,

 PureWick_0014538-39. The product was tested from November-December 2015, and was sold

 from January 2016 through approximately March 2016. The brown tape version of the

 PureWick FEC practiced the inventions in ’508 patent claims 1, 3-8, 17 and 19, and ’376 patent

 claims 1, 4-9, 11-14.

        Brown/Blue Tape, Silicon Reservoir

        In March 2016, PureWick began testing a new version of the brown tape PureWick FEC

 that used a silicon reservoir. From April 2016 through approximately September 2016 PureWick

 sold both a brown tape and a blue tape version of a PureWick FEC with a silicon reservoir.

 These versions of the PureWick FEC practiced the inventions in ’508 patent claims 1, 3-8, 17

 and 19, and ’376 patent claims 1, 4-9, 11-14.




                                                 20
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 11 of 759 PageID #: 6251




        Blue Silicon Shell

        In April 2016, PureWick began developing a new version of the PureWick FEC that used

 a blue silicon shell instead of tape. See, e.g., PureWick_0014361. The silicon shell PureWick

 FEC was tested beginning in July 2016 and sales began in August 2016. Following the

 acquisition of PureWick by Bard, the blue silicon shell version of the PureWick FEC has been

 designated as part number PWF030. The blue silicon shell PureWick FEC practices the

 inventions in ’508 patent claims 1, 3-8, 17 and 19, and ’376 patent claims 1, 4-9, 11-14, and use

 of the blue silicon shell PureWick FEC practices ’989 patent claims 1-6. Claim charts showing

 how the blue silicon shell PureWick FEC practices each of these claims are attached as Exhibit

 B.

 SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:

        Subject to and without waiver of the foregoing general and specific objections, Plaintiff

 supplements its response as follows:

        In or around August 2009, Dr. Robert Sanchez made one or more prototypes of a urine

 collection device that he showed to Camille and Ray Newton. See, e.g., PureWick_0019756.

        In 2011 and 2012, Camille and Ray Newton made dozens of prototypes of a urine

 collection device using PVC pipes with holes or slots cut into the pipe. See, e.g.,

 PureWick_0019757. These prototypes were tested by Camille Newton.

        Beginning sometime in 2013, Camille and Ray Newton made additional prototypes of a

 urine collection device that used a curved “wick.” See, e.g., PureWick_0019761. These

 prototypes were primarily tested by Camille Newton. From approximately July 2013 through

 approximately February 2014, Camille and Ray Newton also conducted experimental testing of

 these prototypes with patients. See, e.g., PureWick_0022121-25, PureWick_0025882-84,

 PureWick_0025897-898, PureWick_0025899-900, PureWick_0025901-02, PureWick_0025903-


                                                 21
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 12 of 759 PageID #: 6252




 04, PureWick_0025905-06, PureWick_0025909-10, PureWick_0025911-12,

 PureWick_0025913-14, PureWick_0025945-46, PureWick_0025947.

        From approximately November 2013 through early 2014, Camille and Ray Newton

 developed prototypes of a urine collection device that used an extruded wick with end caps. See,

 e.g., PureWick_0019774.

        In 2014, Camille and Ray Newton began developing prototypes of a urine collection

 device that used a tapered wick. See, e.g., PureWick_0019764, PureWick_0019785. Beginning

 in approximately September 2014 experimental testing of the tapered wick was done with

 patients. See e.g., PureWick_0015968, PureWick_0017078-84, PureWick_0025872,

 PureWick_0025873, PureWick_0025875, PureWick_0025876, PureWick_0025877,

 PureWick_0025880-81, PureWick_0025915-17. Sometime just prior to November 2014, the

 tapered wick design was entered in the 2014 Dare-to-Dream MedTech Design Challenge and

 won the Second Runner-Up prize. See, e.g., PureWick_0018134. The tapered wick practices the

 inventions in ’508 patent claims 1, 3-8, 17 and 19. A claim chart showing how the tapered wick

 practices each of these claims is attached as Exhibit C.

        In late 2014 through early to mid-2015, Camille and Ray Newton developed prototypes

 of a urine collection device that used a spun-fiber material that was wrapped with a wicking

 material. Experimental testing of these prototypes with patients was conducted beginning in

 approximately May 2015. See e.g., PureWick_0016149-58; PureWick_0017078-84. Based on

 that testing, the prototypes were modified to add an impermeable backing on one side.

 Additional refinement of the prototypes eventually led to the PureWick Female External Catheter

 wick product that used brown tape and a vinyl reservoir. See, e.g., PureWick_0019770,

 PureWick_0019767. In approximately September 2015, Camille and Ray Newton presented on




                                                 22
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 13 of 759 PageID #: 6253




 the brown “taped” wick at CONNECT’s 28th Annual Most Innovative New Product Awards

 Presentation. See, e.g., PureWick_0017984-90. In December 2015 PureWick was awarded a

 prize as Most Innovative New Product. See, e.g., PureWick_0020909-912. As indicated in

 Plaintiff’s Supplemental Response, the brown tape wick practiced the inventions in ’508 patent

 claims 1, 3-8, 17 and 19, and ’376 patent claims 1, 4-9, 11-14.

        In January 2016, the first commercial sales of the brown tape wick occurred.

 PureWick_0019775. That same month the brown tape wick was sent for evaluation to TriCity

 Medical Center. In February 2016, the brown tape wick was shown at the Medtrade Home

 Medical Equipment Expo & Conference. In approximately April 2016, the silicone shell design

 was developed. PureWick_0019772. In August 2016, the first sales of blue silicone shell

 product occurred. In September 2016, the blue silicone wick was shown at the Nursing and

 Healthcare Conference.

 THIRD SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:

        Subject to and without waiver of the foregoing general and specific objections, Plaintiff

 supplements its response as follows:

        The extruded wick prototypes developed by Camille and Ray Newton from

 approximately November 2013 through early 2014 consisted of an extruded support that was

 covered by a wicking material and encased by end caps at the top and bottom and an

 impermeable layer extending there between. See, e.g., PureWick_0017091, PureWick_0019774,

 PureWick_0030273-75. From approximately September 2014 until May 2015, experimental

 testing of the extruded wick was done with a limited number of patients in private homes and/or

 private board and care facilities. See, e.g., PureWick_0017091-92, PureWick_0016023-26. The

 extruded wick prototype is an embodiment of the device disclosed in the ’537 provisional

 application and of the inventions claimed in the ’376 and ‘989 patents. See Exhibit A to


                                                 23
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 14 of 759 PageID #: 6254




 PureWick’s First Supplemental Response to Sage Products’ First Set of Interrogatories (Nos. 1-

 11) (mapping the ’537 provisional to the claims of the ’376 and ’989 patents).

        Additionally, a single sale of a PureWick device was made to one individual on July 26,

 2015. See, e.g., PureWick_0017978. However, Plaintiff has been unable to determine which

 version of the PureWick device was sold on that date.

        Plaintiff’s investigation is ongoing, and Plaintiff reserves the right to amend or

 supplement its Response as discovery progresses and in accordance with the Scheduling Order

 entered in this case.

 INTERROGATORY NO. 7:

        Describe in detail all facts and circumstances supporting or refuting whether any

 products, combination(s) of products, or system(s) were marked with any of the Asserted Patents

 (including any products, combination(s) of products, or system(s) referenced in Interrogatory No.

 6) including all marking in compliance with 35 U.S.C. § 287, the products or materials that are

 so marked, the entire language used to identify the marking, where the marked products or

 materials can be found, the date when such marking began, and identification of all persons with

 knowledge of marking practices with respect to the Asserted Patents. Plaintiff’s response should

 include this information for each version or iteration of any marking on any product or material

 that refers to any of the Asserted Patents.

 RESPONSE TO INTERROGATORY NO. 7:

        Plaintiff incorporates by reference all of its General Objections as if fully set forth herein.

 Plaintiff also objects to this Interrogatory as compound and containing multiple subparts asserted

 in a single Interrogatory. Plaintiff further objects to this Interrogatory as premature to the extent

 it seeks contentions on damages, expert testimony or opinions, or seeks to impose any other

 obligation inconsistent with the Federal Rules of Civil Procedure, the Local Rules of this Court,


                                                  24
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 15 of 759 PageID #: 6255




                        Exhibit 2
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 16 of 759 PageID #: 6256




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


     PUREWICK CORPORATION,

          Plaintiff/Counterclaim Defendant,

                  v.
                                                          C. A. No. 19-1508-MN
     SAGE PRODUCTS, LLC,

          Defendant/Counterclaim Plaintiff.




               SAGE’S INITIAL INVALIDITY CONTENTIONS REGARDING
                 U.S. PATENT NOS. 8,287,508, 10,226,375, AND 10,390,989

         Defendant Sage Products, LLC (“Sage”) hereby provides the following Initial Invalidity

 Contentions regarding U.S. Patent No. 8,287,508 (“the 508 Patent”), U.S. Patent No. 10,226,376

 (“the 376 Patent”), and U.S. Patent No. 10,390,989 (“the 989 Patent”) pursuant to the Court’s

 January 9, 2020, Scheduling Order.1 (D.I. 24.) Specifically, with regard to these three asserted

 patents, Paragraph 7(d) provides that “Defendant shall produce its initial invalidity contentions for

 each asserted claim, as well as the known related invalidating references.” Accordingly, Sage

 provides its initial invalidity contentions for those three patents as follows:

                                  PRELIMINARY STATEMENT

         Sage expressly reserves its right to amend and supplement these Initial Invalidity

 Contentions. Plaintiff (also referred to herein as “PureWick”) has not yet proffered (a) its proposed



 1
   Sage provides these initial invalidity contentions despite Plaintiff’s failure to provide adequate
 infringement contentions pursuant to paragraph 7(c) of the Scheduling Order. Sage further notes
 that, pursuant to the Court’s May 14, 2020, Order, the parties are discussing amendments to the
 Scheduling Order including invalidity contentions for the newly-add patent (U.S. Patent No.
 10,376,407).


                                                   1
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 17 of 759 PageID #: 6257




 constructions of the asserted claims, or (b) the bases and supporting evidence for such proposed

 constructions. Similarly, the Court has not yet construed the claims of the asserted patents. The

 Court may adopt Sage’s proposed constructions, Plaintiff’s proposed constructions, a hybrid of the

 parties’ constructions, or its own independent constructions. The Court’s final claim constructions

 may affect Sage’s Invalidity Contentions provided herein. Accordingly, Sage reserves its right to

 amend and/or supplement these contentions after the Court’s ruling on claim construction and/or

 if information otherwise comes to light requiring amendment or supplementation of these

 contentions.

        Sage’s invalidity contentions are not intended to proffer any proposed claim constructions.

 In fact, Sage has prepared these contentions, in part, based on alternative potential claim

 constructions for certain claim terms, including certain constructions that Sage believes Plaintiff

 has adopted or may adopt. In particular, these invalidity contentions are based in whole or in part

 on Sage’s present understanding of Plaintiff’s positions as set forth, for example, in Plaintiff’s

 Preliminary Infringement Contentions, including any express or implied interpretations of the

 asserted claim terms. Sage disputes the infringement positions taken by Plaintiff, along with the

 express or implied claim interpretations upon which Plaintiff relies to support them. Sage

 specifically objects to Plaintiff’s Preliminary Infringement Contentions as vague, ambiguous, and

 conclusory. Sage submits these Initial Invalidity Contentions without waiving any arguments

 about the sufficiency or substance of Plaintiff’s Preliminary Infringement Contentions, and

 without waiving any challenges to Plaintiff’s claim constructions.

        Sage has also prepared these Initial Invalidity Contentions, in part, based on Plaintiff’s

 apparent view of certain prior art. By including prior art in these contentions that would anticipate

 and/or render obvious any of the asserted claims based on the apparent scope or construction




                                                  2
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 18 of 759 PageID #: 6258




 applied by Plaintiff, Sage is not conceding in any way the accuracy of Plaintiff’s proposed claim

 scope, constructions, or views, and such inclusion should not be construed as an admission that

 the prior art meets the particular claim elements under all possible alternative constructions. Sage

 reserves the right to proffer non-infringement bases that are in the alternative to any bases for

 invalidity presented in this document. Sage is not liable for patent infringement unless an asserted

 claim is both valid and infringed. In light of the prior art disclosed herein, none of the asserted

 claims are both valid and infringed.

         Sage reserves its right to amend and supplement these contentions based on information

 learned through fact and expert discovery in this action. For example, PureWick to date has not

 provided any discovery on prior art despite Sage’s long outstanding requests. The requested prior

 art is important to Sage’s defenses and continued withholding of the art is prejudicial. Some of

 the deficiencies with PureWick’s production of discovery is set forth in the letter from Bryce

 Persichetti to Amanda Antons dated May 15, 2020.

         Sage reserves the right to revise its contentions concerning the invalidity of the asserted

 claims, which may change depending upon the Court’s construction of the asserted claims, and

 any findings as to the priority date of the asserted claims, and/or positions that Plaintiff or its fact

 or expert witness(es) may take concerning claim construction, infringement, and/or invalidity

 issues. In addition, Sage reserves the right to raise additional prior art and invalidity defenses not

 included in these Initial Invalidity Contentions based on additional fact discovery and expert

 discovery or other issues raised by Plaintiff. Sage further reserves the right to amend these Initial

 Invalidity Contentions should, for example, Plaintiff provide any information that it failed to

 provide in its disclosures pursuant to Paragraph 7(c) of the Scheduling Order.

         Sage further states that, due to the impact of COVID-19 shut down, it has not been able to




                                                    3
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 19 of 759 PageID #: 6259




 access certain physical resources available to it including access to information in libraries, in

 offices, and the like.    This has hampered Sage’s ability to prepare these Initial Invalidity

 Contentions.

        Sage further states that these Initial Invalidity Contentions do not include contentions

 related to U.S. Patent No. 10,376,407 (“the 407 Patent”), which the Court recently granted Plaintiff

 leave to assert in this action. Sage has not yet answered Plaintiff’s allegations regarding the 407

 Patent set forth in the Second Amended Complaint (D.I. 44), nor has Plaintiff served initial

 infringement contentions for the 407 Patent. The parties are currently negotiating the timing of

 these and other deadlines. Sage will provide its Invalidity Contentions for the 407 Patent at an

 appropriate time in the case, either as agreed by the parties or ordered by the Court.

        While not required by the Scheduling Order or Default Standard, to assist Plaintiff, Sage

 provides accompanying invalidity claim charts listing specific examples of where prior art

 references disclose, either expressly or inherently, each limitation of the asserted claims and/or

 examples of disclosures in view of which a person of ordinary skill in the art at the time each of

 the alleged inventions was made, would have considered each limitation, and therefore the claim

 as a whole, obvious. The references, however, may contain additional support upon which Sage

 may rely. If citations are included in a claim chart, they are meant to be illustrative, not exhaustive.

 For any given quotation or excerpt, for example, Sage reserves the right to introduce other text and

 images (including, but not limited to, surrounding, related, or explanatory text, images, or uncited

 portions of the prior art references) from the same or other documents that may help to provide

 context to the quotation or excerpt. Furthermore, if Sage cites to a particular figure in a reference,

 the citation should be understood to encompass the caption and description of the figure and any

 text relating to the figure. Similarly, if Sage cites to a particular text referring to a figure, the




                                                    4
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 20 of 759 PageID #: 6260




 citation should be understood to include the corresponding figure as well. Sage may also rely on

 other documents and information, including cited references and prosecution histories for the

 asserted patents (and related patents and/or patent applications), and witness testimony, including

 expert testimony, to explain, amplify, illustrate, demonstrate, provide context or aid in

 understanding the cited portions of the references.

            Sage’s Initial Invalidity Contentions Regarding U.S. Pat. No. 8,287,508

        Plaintiff asserts claims 1, 3-8, and 17-19 of the 508 Patent (“Asserted Claims of the 508

 Patent”). Sage contends that each of the Asserted Claims of the 508 Patent is invalid for at least

 the reasons set forth below. Sage notes that Plaintiff has withdrawn infringement allegations

 relating to claims 2 and 9-16, which Plaintiff originally asserted in its complaint and no longer

 asserts. Sage has relied on this withdrawal in preparing these contentions as well as preparing for

 discovery in this case.

        Each of the references below qualifies as prior art under one or more sections of 35 U.S.C.

 §§ 102 and/or 103. For example, most (if not all) of the listed references qualify as prior art under

 at least 35 U.S.C. §§ 102(a), 102(b), and/or 102(e).2 The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.

 § 103 when viewed alone or in combination with other prior art references or with the knowledge

 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show

 the state of the art in the relevant time frames or provide background regarding the alleged



 2
  Prior art patents issued, and prior art publications published, more than one year before the
 pertinent application date for each asserted claim are § 102(b) prior art against that claim.
 Similarly, prior art patents issued, and prior art publications published, before the pertinent
 application date for each asserted claim are § 102(a) prior art against that claim. See pre-AIA 35
 U.S.C. §§ 102(a) & (b).


                                                  5
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 21 of 759 PageID #: 6261




        Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action.



  Sage’s Initial Invalidity Contentions Regarding U.S. Pat. Nos. 10,226,376 and 10,390,989

        Plaintiff asserts claims 1, 4-9, and 11-14 of the 376 Patent (“Asserted Claims of the 376

 Patent”) and Claims 1-6 of the 989 Patent (“Asserted Claims of the 989 Patent”). Both are related;

 however, the specification of each patent differs. Sage contends that each of the Asserted Claims

 of the 376 Patent is invalid for at least the reasons set forth below. Sage notes that Plaintiff has

 withdrawn infringement allegations relating to claims 2, 3, and 10 of the 376 Patent, which Plaintiff

 originally asserted in its complaint and no longer asserts. Plaintiff has also not asserted Claim 7

 of the 989 Patent. Sage has relied on this withdrawal as well as the failure to assert claims in

 preparing these contentions as well as preparing for discovery in this case.

        As discussed above, each of the references below qualifies as prior art under one or more

 sections of 35 U.S.C. §§ 102 and/or 103. For example, most (if not all) of the listed references

 qualify as prior art under at least 35 U.S.C. §§ 102(a). The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.

 § 103 when viewed alone or in combination with other prior art references or with the knowledge

 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show

 the state of the art in the relevant time frames or provide background regarding the alleged

 invention or knowledge of an ordinarily skilled artisan.

        As before, for the convenience of the reader, Sage identifies the prior art for this disclosure

 in the following order. First, Sage lists U.S. Patents in ascending numerical order. Second, Sage

 lists foreign patents or published applications in alphabetical order by type and then ascending


                                                  60
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 22 of 759 PageID #: 6262




 numerical order. Third, Sage lists publications alphabetically.

        Prior art under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 for the 376 and 989 Patent claims

 include the following (including any U.S. and foreign counterparts thereof):

         •       U.S. Patent No. 2,644,234 (“Scott 234”)

         •       U.S. Patent No. 2,968,046A (“Duke 046”)

         •       U.S. Patent No. 3,312,981 (“McGuire 981”)

         •       U.S. Patent No. 3,349,768 (“Keane 768”)

         •       U.S. Patent No. 3,511,241 (“Lee 241”)

         •       U.S. Patent No. 3,512,185A (“Ellis 185”)

         •       U.S. Patent No. 3,520,300 (“Flower 300”)

         •       U.S. Patent No. 3,651,810 (“Ormerod 810”)

         •       U.S. Patent No. 3,726,277 (“Hirschman 277”)

         •       U.S. Patent No. 4,200,102A (“Duhamel 102”)

         •       U.S. Patent No. 4,202,058 (“Anderson 058”)

         •       U.S. Patent No. 4,233,025 (“Larson 025”)

         •       U.S. Patent No. 4,246,901 (“Frosch 901”)

         •       U.S. Patent No. 4,257,418 (“Hessner 418”)

         •       U.S. Patent No. 4,270,539 (“Frosch 539”)

         •       U.S. Patent No. 4,352,356 (“Tong 356”)

         •       U.S. Patent No. 4,453,938 (“Brendling 938”)

         •       U.S. Patent No. 4,528,703A (“Kraus 703”)

         •       U.S. Patent No. 4,610,675 (“Triunfol 675”)

         •       U.S. Patent No. 4,627,846 (“Ternstrom 846”)




                                                 61
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 23 of 759 PageID #: 6263




       •     U.S. Patent No. 4,631,061 (“Martin 061”)

       •     U.S. Patent No. 4,650,477 (“Johnson 477”)

       •     U.S. Patent No. 4,692,160A (“Nussbaumer 160”)

       •     U.S. Patent No. 4,713,066 (“Komis 066”)

       •     U.S. Patent No. 4,747,166 (“Kuntz 166”)

       •     U.S. Patent No. 4,769,215A (“Ehrenkranz 215”)

       •     U.S. Patent No. 4,772,280 (“Rooyakkers 280”)

       •     U.S. Patent No. 4,790,835 (“Elias 835”)

       •     U.S. Patent No. 4,791,686A (“Taniguchi 686”)

       •     U.S. Patent No. 4,795,449 (“Schneider 449”)

       •     U.S. Patent No. 4,799,928A (“Crowley 928”)

       •     U.S. Patent No. 4,820,297 (“Kaufman 297”)

       •     U.S. Patent No. 4,846,909 (“Klug 909”)

       •     U.S. Patent No. 4,883,465 (“Brennan 465”)

       •     U.S. Patent No. 4,886,508 (“Washington 508”)

       •     U.S. Patent No. 4,886,509 (“Mattsson 509”)

       •     U.S. Patent No. 4,889,533A (“Beecher 533”)

       •     U.S. Patent No. 4,905,692 (“More 692”)

       •     U.S. Patent No. 5,002,541 (“Conkling 541”)

       •     U.S. Patent No. 5,004,463A (“Nigay 463”)

       •     U.S. Patent No. 5,031,248 (“Kemper 248”)

       •     U.S. Patent No. 5,049,144 (“Payton 144”)

       •     U.S. Patent No. 5,071,347 (“McGuire 347”)




                                           62
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 24 of 759 PageID #: 6264




       •     U.S. Patent No. 5,084,037 (“Barnett 037”)

       •     U.S. Patent No. 5,195,997 (“Carns 997”)

       •     U.S. Patent No. 5,203,699 (“McGuire 699”)

       •     U.S. Patent No. 5,244,458 (“Takasu 458”)

       •     U.S. Patent No. 5,295,983A (“Kubo 983”)

       •     U.S. Patent No. 5,300,052 (“Kubo 052”)

       •     U.S. Patent No. 5,382,244 (“Telang 244”)

       •     U.S. Patent No. 5,628,735 (“Skow 735”)

       •     U.S. Patent No. 5,636,643 (“Argenta 643”)

       •     U.S. Patent No. 5,674,212 (“Osborn 212”)

       •     U.S. Patent No. 5,678,564 (“Thompson 564”)

       •     U.S. Patent No. 5,687,429 (“Rahlff 429”)

       •     U.S. Patent No. 5,695,485 (“Duperret 485”)

       •     U.S. Patent No. 5,752,944 (“Dann 944”)

       •     U.S. Patent No. 5,772,644 (“Bark 644”)

       •     U.S. Patent No. 5,827,247 (“Kay 247”)

       •     U.S. Patent No. 5,827,250 (“Fujioka 250”)

       •     U.S. Patent No. 5,827,257 (“Fujioka 257”)

       •     U.S. Patent No. 5,894,608 (“Birbara 608”)

       •     U.S. Patent No. 5,911,222 (“Thompson 222”)

       •     U.S. Patent No. 5,957,904 (“Holland 904”)

       •     U.S. Patent No. 5,972,505 (“Philips 505”)

       •     U.S. Patent No. 6,063,064 (“Tuckey 064”)




                                           63
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 25 of 759 PageID #: 6265




       •     U.S. Patent No. 6,105,174 (“Nygren 174”)

       •     U.S. Patent No. 6,113,582 (“Dwork 582”)

       •     U.S. Patent No. 6,117,163 (“Bierman 163”)

       •     U.S. Patent No. 6,123,398 (“Arai 398”)

       •     U.S. Patent No. 6,129,718 (“Wada 718”)

       •     U.S. Patent No. 6,177,606 (“Etheredge 606”)

       •     U.S. Patent No. 6,209,142 (“Mattsson 142”)

       •     U.S. Patent No. 6,248,096 (“Dwork 096”)

       •     U.S. Patent No. 6,311,339B1 (“Kraus 339”)

       •     U.S. Patent No. 6,336,919 (“Davis 919”)

       •     U.S. Patent No. 6,338,729 (“Wada 729”)

       •     U.S. Patent No. 6,409,712 (“Cragoe et al. 712”)

       •     U.S. Patent No. 6,416,500 (“Wada 500”)

       •     U.S. Patent No. 6,475,198 (“Lipman 198”)

       •     U.S. Patent No. 6,479,726 (“Cole 726”)

       •     U.S. Patent No. 6,540,729 (“Wada 729”)

       •     U.S. Patent No. 6,547,771 (“Robertson 771”)

       •     U.S. Patent No. 6,569,133 (“Cheng 133”)

       •     U.S. Patent No. 6,592,560 (“Snyder 560”)

       •     U.S. Patent No. 6,620,142 (“Fluckiger 142”)

       •     U.S. Patent No. 6,702,793 (“Sweetser 793”)

       •     U.S. Patent No. 6,706,027 (“Harvie 027”)

       •     U.S. Patent No. 6,732,384B2 (“Scott 384”)




                                           64
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 26 of 759 PageID #: 6266




       •     U.S. Patent No. 6,740,066 (“Wolff 066”)

       •     U.S. Patent No. 6,783,519 (“Samuelsson 519”)

       •     U.S. Patent No. 6,814,547 (“Childers 547”)

       •     U.S. Patent No. 6,849,065 (“Schmidt 065”)

       •     U.S. Patent No. 6,857,137B2 (“Otto 137”)

       •     U.S. Patent No. 6,888,044 (“Fell 044”)

       •     U.S. Patent No. 6,912,737 (“Ernest 737”)

       •     U.S. Patent No. 6,918,899 (“Harvie 899”)

       •     U.S. Patent No. 6,979,324 (“Bybord 324”)

       •     U.S. Patent No. 7,018,366 (“Easter 366”)

       •     U.S. Patent No. 7,131,964 (“Harvie 964”)

       •     U.S. Patent No. 7,135,012 (“Harvie 012”)

       •     U.S. Patent No. 7,141,043 (“Harvie 043”)

       •     U.S. Patent No. 7,171,699 (“Ernest 699”)

       •     U.S. Patent No. 7,179,951 (“Krishnaswamy-Mirle et al. 951”)

       •     U.S. Patent No. 7,181,781 (“Trabold 781”)

       •     U.S. Patent No. 7,186,245 (“Cheng 245”)

       •     U.S. Patent No. 7,192,424 (“Cooper 424”)

       •     U.S. Patent No. 7,220,250 (“Suzuki 250”)

       •     U.S. Patent No. 7,335,189 (“Harvie 189”)

       •     U.S. Patent No. 7,390,320 (“Machida 320”)

       •     U.S. Patent No. 7,488,310 (“Yang 310”)

       •     U.S. Patent No. 7,520,872 (“Biggie 872”)




                                           65
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 27 of 759 PageID #: 6267




       •     U.S. Patent No. 7,588,560 (“Dunlop 560”)

       •     U.S. Patent No. 7,682,347 (“Parks 347”)

       •     U.S. Patent No. 7,695,459 (“Gilbert’ 459”)

       •     U.S. Patent No. 7,695,460 (“Wada 460”)

       •     U.S. Patent No. 7,699,818 (“Gilbert 818”)

       •     U.S. Patent No. 7,699,831 (“Bengatson 831”)

       •     U.S. Patent No. 7,722,584 (“Tanaka 584”)

       •     U.S. Patent No. 7,727,206 (“Gorres 206”)

       •     U.S. Patent No. 7,740,620 (“Gilbert 620”)

       •     U.S. Patent No. 7,749,205 (“Tazoe 205”)

       •     U.S. Patent No. 7,755,497 (“Wada 497”)

       •     U.S. Patent No. 7,833,169 (“Hannon 169”)

       •     U.S. Patent No. 7,866,942 (“Harvie 942”)

       •     U.S. Patent No. 7,871,385 (“Levinson 385”)

       •     U.S. Patent No. 7,875,010 (“Frazier 010”)

       •     U.S. Patent No. 7,901,389 (“Mombrinie 389”)

       •     U.S. Patent No. 7,927,321 (“Marland 321”)

       •     U.S. Patent No. 7,931,634 (“Swiecicki 634”)

       •     U.S. Patent No. 7,939,706 (“Okabe 706”)

       •     U.S. Patent No. 7,976,519 (“Bubb 519”)

       •     U.S. Patent No. 7,993,318 (“Olsson 318”)

       •     U.S. Patent No. 8,128,608B2 (“Thevenin 608”)

       •     U.S. Patent No. 8,181,651 (“Pinel 651”)




                                           66
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 28 of 759 PageID #: 6268




       •     U.S. Patent No. 8,211,063 (“Bierman 063”)

       •     U.S. Patent No. 8,221,369 (“Parks 369”)

       •     U.S. Patent No. 8,241,262 (“Mahnensmith 262”)

       •     U.S. Patent No. 8,277,426 (“Wilcox 426”)

       •     U.S. Patent No. 8,287,508 (“Sanchez 508”)

       •     U.S. Patent No. 8,303,554 (“Tsai 554”)

       •     U.S. Patent No. 8,343,122 (“Gorres 122”)

       •     U.S. Patent No. 8,353,074 (“Krebs 074”)

       •     U.S. Patent No. 8,388,588 (“Wada 588”)

       •     U.S. Patent No. 8,425,482 (“Khoubnazar 482”)

       •     U.S. Patent No. 8,551,075 (“Bengtson 075”)

       •     U.S. Patent No. 8,568,376 (“Delattre 376”)

       •     U.S. Patent No. 8,585,683 (“Bengtson 683”)

       •     U.S. Patent No. 8,715,267 (“Bengtson 267”)

       •     U.S. Patent No. 8,864,730 (“Conway 730”)

       •     U.S. Patent No. 8,936,585 (“Delattre 585”)

       •     U.S. Patent No. 9,028,460B2 (“Medeiros 460”)

       •     U.S. Patent No. 9,173,602 (“Gilbert 602”)

       •     U.S. Patent No. 9,173,799 (“Tanimoto 799”)

       •     U.S. Patent No. 9,248,058 (“Conway 058”)

       •     U.S. Patent No. 9,480,595 (“Baham 595”)

       •     U.S. Patent Publ. No. 2002/0026161 (“Grundke 161”)

       •     U.S. Patent Publ. No. 2002/0087131 (“Wolff 131”)




                                           67
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 29 of 759 PageID #: 6269




       •     U.S. Patent Publ. No. 2002/0189992 (“Schmidt 992”)

       •     U.S. Patent Publ. No. 2003/0120178 (“Heki 178”)

       •     U.S. Patent Publ. No. 2003/0004436 (“Schmidt 436”)

       •     U.S. Patent Publ. No. 2003/0181880A1 (“Schwartz 880”)

       •     U.S. Patent Publ. No. 2003/0195484 (“Harvie 484”)

       •     U.S. Patent Publ. No. 2003/0233079 (“Parks 079”)

       •     U.S. Patent Publ. No. 2004/0127872 (“Petryk 872”)

       •     U.S. Patent Publ. No. 2004/0128749 (“Scott 749”)

       •     U.S. Patent Publ. No. 2004/0191919 (“Unger 919”)

       •     U.S. Patent Publ. No. 2004/0236292 (“Tazoe 292”)

       •     U.S. Patent Publ. No. 2004/0254547 (“Okabe 547”)

       •     U.S. Patent Publ. No. 2005/0010182 (“Parks 182”)

       •     U.S. Patent Publ. No. 2005/0070861 (“Okabe 861”)

       •     U.S. Patent Publ. No. 2005/0070862 (“Tozoe 862”)

       •     U.S. Patent Publ. No. 2005/0097662 (“Leimkuhler 662”)

       •     U.S. Patent Publ. No. 2005/0101924 (“Elson 924”)

       •     U.S. Patent Publ. No. 2005/0177070 (“Levinson 070”)

       •     U.S. Patent Publ. No. 2005/0197639 (“Mombrinie 639”)

       •     U.S. Patent Publ. No. 2005/0277904 (“Chase 904”)

       •     U.S. Patent Publ. No. 2005/0279359 (“LeBlanc 359”)

       •     U.S. Patent Publ. No. 2006/0015080 (“Mahnensmith 080”)

       •     U.S. Patent Publ. No. 2006/0015081 (“Suzuki 081”)

       •     U.S. Patent Publ. No. 2006/0155214A1 (“Wightman 214 ”)




                                          68
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 30 of 759 PageID #: 6270




       •     U.S. Patent Publ. No. 2006/0200102 (“Cooper 102”)

       •     U.S. Patent Publ. No. 2006/0229576 (“Conway 576”)

       •     U.S. Patent Publ. No. 2006/0235359 (“Marland 359”)

       •     U.S. Patent Publ. No. 2007/0038194 (“Wada 194”)

       •     U.S. Patent Publ. No. 2007/0006368 (“Key 368”)

       •     U.S. Patent Publ. No. 2007/0117880 (“Elson 880”)

       •     U.S. Patent Publ. No. 2007/0135786 (“Schmidt 786”)

       •     U.S. Patent Publ. No. 2007/0191804 (“Cooley 804”)

       •     U.S. Patent Publ. No. 2007/0214553 (“Carromba 553”)

       •     U.S. Patent Publ. No. 2008/0015527 (“House 527”)

       •     U.S. Patent Publ. No. 2008/0033386 (“Okabe 386”)

       •     U.S. Patent Pub. No. 2008/0004576 (“Tanaka 576”)

       •     U.S. Patent Publ. No. 2008/0091153 (“Harvie 153”)

       •     U.S. Patent Publ. No. 2008/0091158 (“Yang 158”)

       •     U.S. Patent Publ. No. 2008/0234642 (“Patterson 642”)

       •     U.S. Patent Publ. No. 2008/0287894 (“Van Den Heuvel 894”)

       •     U.S. Patent Publ. No. 2009/0025717 (“Pinel 717”)

       •     U.S. Patent Publ. No. 2009/0056003 (“Ivie 003”)

       •     U.S. Patent Publ. No. 2009/0264840A1 (“Virginio 840”)

       •     U.S. Patent Publ. No. 2009/0281510 (“Fisher 510”)

       •     U.S. Patent Publ. No. 2010/0121289 (“Parks 289”)

       •     U.S. Patent Publ. No. 2010/0185168 (“Graauw 168”)

       •     U.S. Patent Publ. No. 2010/0198172 (“Wada 172”)




                                          69
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 31 of 759 PageID #: 6271




       •     U.S. Patent Publ. No. 2010/0241104 (“Gilbert 104”)

       •     U.S. Patent Publ. No. 2010/0263113 (“Shelton 113”)

       •     U.S. Patent Publ. No. 2010/0310845A1 (“Bond ‘845”)

       •     U.S. Patent Publ. No. 2011/0028922A1 (“Kay 922”)

       •     U.S. Patent Publ. No. 2011/0034889 (“Smith 889”)

       •     U.S. Patent Publ. No. 2011/0040267 (“Wada 267”)

       •     U.S. Patent Publ. No. 2011/0040271 (“Rogers 271”)

       •     U.S. Patent Publ. No. 2011/0054426 (“Stewart 426”)

       •     U.S. Patent Publ. No. 2011/0060300 (“Weig 300”)

       •     U.S. Patent Publ. No. 2011/0077495 (“Gilbert 495”)

       •     U.S. Patent Publ. No. 2011/0172620 (“Khambatta 620”)

       •     U.S. Patent Publ. No. 2011/0172625 (“Wada 625”)

       •     U.S. Patent Publ. No. 2011/0202024 (“Cozzens 024”)

       •     U.S. Patent Publ. No. 2012/0035577 (“Tomes 577”)

       •     U.S. Patent Publ. No. 2012/0103347 (“Wheaton 347”)

       •     U.S. Patent Publ. No. 2012/0165768 (“Sekiyama 768”)

       •     U.S. Patent Publ. No. 2012/0210503 (“Anzivino 503”)

       •     U.S. Patent Publ. No. 2012/0245547 (“Wilcox 547”)

       •     U.S. Patent Publ. No. 2012/0253303 (“Suzuki 303”)

       •     U.S. Patent Publ. No. 2012/0330256 (“Wilcox 256”)

       •     U.S. Patent Publ. No. 2013/0006206 (“Wada 206”)

       •     U.S. Patent Publ. No. 2013/0053804 (“Sorensen 804”)

       •     U.S. Patent Publ. No. 2014/0371628 (“Desai 628”)




                                          70
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 32 of 759 PageID #: 6272




       •     U.S. Patent Publ. No. 2014/0348139 (“Newton 139”)

       •     U.S. Patent Publ. No. 2014/0031774 (“Bengtson 774”)

       •     U.S. Patent Publ. No. 2014/0157499 (“Suzuki 499”)

       •     U.S. Patent Publ. No. 2014/0196189 (“Lee 189”)

       •     U.S. Patent Publ. No. 2015/0047114 (“Ramirez 114”)

       •     U.S. Patent Publ. No. 2015/0157300A1 (“Ealovega 300 ”)

       •     U.S. Patent Publ. No. 2015/0209194 (“Heyman 194”)

       •     U.S. Patent Publ. No. 2015/0366699 (“Nelson 699”)

       •     U.S. Patent Publ. No. 2016/0029998 (“Brister 998”)

       •     U.S. Patent Publ. No. 2016/0058322 (“Brister 322”)

       •     U.S. Patent Publ. No. 2016/0100976 (“Conway 976”)

       •     U.S. Patent Publ. No. 2016/0278662 (“Brister 662”)

       •     U.S. Patent Publ. No. 2016/0367226 (“Newton 226”)

       •     U.S. Patent Publ. No. 2016/0367411 (“Justiz 411”)

       •     U.S. Patent Publ. No. 2016/0374848 (“Sanchez 848”)

       •     U.S. Patent Publ. No. 2017/0042748 (“Griffin 748”)

       •     U.S. Patent Publ. No. 2017/0143534 (“Sanchez 534”)

       •     U.S. Patent Publ. No. 2017/0189225 (“Voorhees 225”)

       •     U.S. Patent Publ. No. 2017/0202692 (“Laniado 692”)

       •     U.S. Patent Publ. No. 2017/0246026 (“Laniado 026”)

       •     U.S. Patent Publ. No. 2017/0266031 (“Sanchez 031”)

       •     U.S. Patent Publ. No. 2017/0312116 (“Laniado 116”)

       •     U.S. Patent Publ. No. 2017/0333244 (“Laniado 244”)




                                           71
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 33 of 759 PageID #: 6273




       •     U.S. Patent Publ. No. 2018/0008804 (“Laniado 808”)

       •     U.S. Patent Publ. No. 2018/0028349 (“Newton 349”)

       •     U.S. Patent Publ. No. 2018/0228642 (“Davis 624”)

       •     Chinese Publ. No. CN 107847384 (“Heongyu 384”)

       •     Denmark Publ. No. DK9600118U3 (“Flyger 118”)

       •     German Publ. No. DE102011103783A1 (“Gloger 783”)

       •     German Publ. No. DE4443710A1 (“Schmitt 710”)

       •     German Publ. No. DE9407554U1 (“Javadi 554”)

       •     European Publ. No. EP0610638A1 (“Goldenberg 638”)

       •     European Publ. No. EP0613355A1 (“Kuntz 355”)

       •     European Publ. No. EP066070B1 (“Steer 070”)

       •     European Publ. No. EP 1 382 318 A1 (“Kim 318”)

       •     European Publ. No. EP0613355 (“Kuntz 355”)

       •     European Publ. No. EP2180907 (“Weig 907”)

       •     European Publ. No. EP2380532 (“Wada 532”)

       •     UK Publ. No. GB1467144 (“Nolan 144”)

       •     UK Publ. No. GB2148126B (“Cottenden et al. 126”)

       •     UK Publ. No. GB2199750 (“Gropp 750”)

       •     UK Publ. No. GB2260907 (“Kubo 907”)

       •     UK Publ. No. 2469496A (“Shelton 496”)

       •     Japanese Publ. No. JP 11-113946 (“Chiku 946”)

       •     Japanese Publ. No. JP1979-S5410596 (“Hetsunsuneru”)

       •     Japanese Publ. No. JP3132659B2 (“Yanagihara 659”)




                                          72
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 34 of 759 PageID #: 6274




       •     Japanese Publ. No. JP4039641B2 (“Mizuguchi 641”)

       •     Japanese Publ. No. JP 2001054531 (“Higati 531”)

       •     Japanese Publ. No. JP2001276108A (“Ishii 108”)

       •     Japanese Publ. No. 2004-267530 (“Okabe 530”)

       •     Japanese Publ. No. 2006-026108 (“Suzuki 108”)

       •     Japanese Publ. No. 2012-523869 (“Shelton 869”)

       •     Japanese Publ. No. JP2015092945A (Uchida 945”)

       •     Japanese Publ. No. JPH 05123349 (“Kubo 349”)

       •     WIPO Publication WO 88/04558A1 (“Conkling 558”)

       •     WIPO Publication WO 91/04714A2 (“Washington 714”)

       •     WIPO Publication WO 1993/09736 A2 (“Kuntz 736”)

       •     WIPO Publication WO 96/00096A1 (“Saltz 096”)

       •     WIPO Publication WO 2000/057784 (“Wolff 784”)

       •     WIPO Publication WO 2001/0145618 (“Schmidt 618”)

       •     WIPO Publication WO 2004/019836 (“Wightman 836”)

       •     WIP Publication WO 2004/03071931 (“Harvie 931”)

       •     WIPO Publication WO 2005/089687 (“Levinson 687”)

       •     WIPO Publication WO 2005/107661 (“Parks 661”)

       •     WIPO Publication WO2007/007845 (“Wada 845”)

       •     WIPO Publication WO 2007/042823 A2 (Van Den Heuvel 823”)

       •     WIPO Publication WO 2008/078117 A1 (“Short 117”)

       •     WIPO Publication WO 2009/052496 (“Tsai 496”)

       •     WIPO Publication WO2009/101738 (“Wada 738”)




                                          73
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 35 of 759 PageID #: 6275




       •     WIPO Publication WO 2011/132043A1 (“Richer 043”)

       •     WIPO Publication WO 2013/103291 (“Van Senus 291”)

       •     WIPO Publication WO 2013/131109 (“Desai”)

       •     WIPO Publication WO 2014/041534 A1 (“Laniado 534”)

       •     WIPO Publication WO 2015/170307 A1 (“Laniado 307”)

       •     WIPO Publication WO 2015/169403 A1 (“Kubler 403”)

       •     WIPO Publication WO2016/200088 A1 (“Kim 088”)

       •     WIPO Publication WO 2016/055989 A1 (“Laniado 989”)

       •     WIPO Publication WO 2016/071894 A1 (“Laniado 894”)

       •     WIPO Publication WO 2016/103242 A1 (“Laniado 242”)

       •     WIPO Publication WO 2016/116915 A1 (“Laniado 915”)

       •     WIPO Publication WO 2018/056953 A1 (“Travers 953”)

       •     WIPO Publication WO 2018/235065 A1 (“Parahovnik 065”)

       •     WIPO Publication WO 92/20299 (“Zamierowski 299”)

       •     WIPO Publication WO 2010030122 (“Lee 122”)

       •     Parmar, Arundhai, “10 Finalists Chosen for Dare-to-Dream Medtech Design

             Challenge” (PureWick) (dated Nov. 10, 2014) (version available in 376 patent

             prosecution file) (“Parmar 2014”)

       •     Macaulay et al., A Noninvasive Continence Management System: Development

             and Evaluation of a Novel Toileting Device for Women, J Wound Ostomy

             Continence Nurs. 2007; 34(6):641-648 (2007) (“Macaulay 2007”)

       •     Hollister Company, “Male Urinary Pouch External Collection Device” (version

             available in 376 patent prosecution history) (“Hollister Brochure”)




                                            74
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 36 of 759 PageID #: 6276




       •     PureWick Co., “Incontinence Relief for Women” (dated September 23, 2015)

             (version available in 376 patent prosecution file) (“2015 PureWick brochure”)

       •     Pytlik, “Super Absorbent Polymers,” University of Buffalo,

             hltp://wwwcourses.scns.buffalo.edu/ce435/Diapers/Diapers.html (version

             available in 376 patent prosecution file) (“Pytlik”)

       •     Omni Medical AMXD Control Starter Kit Brochure (“Omni Starter Kit

             Brochure”)

       •     Omni Medical AMXDX – Advanced Mission Extender Device Brochure

             (available at http://www.omnimedicalsys.com/uploads/AMXDFixedWing.pdf)

             (“Omni Brochure”)

       •     Omni – In Flight Bladder Relief Presentation (available at

             https://www.omnimedicalsys.com/uploads/AMXDmax_HSD.pdf) (“Omni

             Presentation”)

       •     Omni Medical 2015 Catalog, AMXDmax (Advanced Mission Extender Device)

             In-Flight Bladder Relief (version available in 376 patent prosecution file)

             (“2015 Omni Catalog”)

       •     Research and Development Directorate of Department of Health, Research and

             Development Work Relating to Assistive Technology 2005-2006, Nov. 2006

             (British Department of Health) (“2006 British Health Publication”)

       •     Sachtman, Noah, “New Relief For Pilots? It Depends,” Wired (May 21, 2008)

             (available at https://www.wired.com/2008/05/pilot-relief/).

       •     ASG Service, “Step by Step how Ur24 Works Home, UR24 Medicial

             Investment Opportunity” (version available in 376 patent prosecution history)




                                             75
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 37 of 759 PageID #: 6277




          Sage further incorporates by reference the prior art identified with respect to the 508 Patent

 above.

          As a preliminary matter, the Asserted Claims of the 376 Patent and the Asserted Claims of

 the 989 Patent are entitled to a priority date of no earlier than June 1, 2017, in the case of the 376

 Patent, and September 8, 2016, in the case of the 989 Patent. PureWick bears the burden of

 establishing an earlier priority date, and PureWick has failed to meet this burden. In its response

 to Sage’s Interrogatory No. 3, which requested priority date information as well as Section 112

 support for the Asserted Claims of the Patents, Plaintiff failed to provide an adequate response as

 explained in the letter of April 10, 2020, from Bryce Persichetti. Plaintiff made a blanket allegation

 that both patents were entitled to a priority date of March 19, 2014, even though many claim

 elements are missing from the March 19, 2014 application. The subsequent supplement was

 likewise deficient as explained in the letter of May 15, 2020, from Bryce Persichetti. To the extent

 that Plaintiff interprets the Asserted Claims of the 376 and 989 Patents such that the disclosure in

 the March 19, 2014, application discloses every element of the Asserted Claims of the 376 and 989

 Patents, then those Asserted Claims are clearly invalid in view of (including anticipated by) the

 prior art including the 508 Patent.

          The charts below identify non-limiting examples of where in each item of prior art each

 element of each asserted claim is found. For example, as discussed above, where a single prior art

 reference in the charts includes each of the elements of the asserted claim (either expressly and/or

 inherently), the claimed invention is anticipated by that reference. Where a single prior art reference

 does not disclose all elements of a claim, the combination of that reference with one (or more) of

 the references disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan,

 renders the claimed invention obvious. Similarly, to the extent any cited anticipatory reference is



                                                   76
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 38 of 759 PageID #: 6278




 found not to anticipate, that reference – by itself or in combination with one (or more) of the

 references disclosing the missing element(s) or the knowledge of a person of ordinary skill in the

 art – renders the claimed subject matter obvious.

         The suggested obviousness combinations, as reflected in the charts below, would have been

 made by one of skill in the art at the time of the alleged inventions embodied by the Asserted Claims

 of the 376 and 989 Patents. Such combinations are consistent with the principles set forth by the

 Supreme Court in KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727 (2007), and its progeny. For example,

 as discussed above, the reasons for combining the references stem (explicitly or implicitly) from:

 (a) the prior art references themselves; (b) the prior art as a whole; (c) the knowledge, common

 sense, and creativity of those of ordinary skill in the art; (d) the nature of the problem to be solved;

 (e) the demands in the design community and/or the marketplace; (f) the simple and predictable

 substitution of one known element for another in accordance with their known functions; (g) the

 application of a known technique or method; (h) the obviousness of trying the combination; and/or

 (i) the general needs and problems in the field.

         For instance, in addition to the knowledge of the art discussed above for the 508 patent

 (which is hereby incorporated by reference), the following items and background information were

 also well known to those skilled in the art at the relevant time for the asserted patent claims (and

 are also taught by the prior art identified herein) including at least a year before the earliest possible

 priority date of March 19, 2014:

         (1)     Urine collection devices designed to be placed with an opening next to a patient’s

 urethra so discharged urine is received through the opening, and methods of placing the device to

 do so. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;

 Van Den Heuvel 894 at Figs. 1-4, paras. 5, 13-14, 38-44; Wolf 784 at Abstract, Figs. 1a, 5a, 5b,




                                                    77
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 39 of 759 PageID #: 6279




 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez 508 at

 Abstract, 1:22-44, 2:1-2, 2:26-46, 3:47-44, Figs. 1-8; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, claim

 1, 2:41-55; Chiku 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Macaulay 2007 at pp. 641-643; 2006

 British Health Publication at pp. 14-15; Schmitt 710 at Figs. 3-6, cols. 1-2; Harvie 027 at Figs. 1-

 3, 4:34-64, 7:17-64; Conkling 541 at Figs. 12-15, 6:43-49, 6:62-68, 7:2-5, 7:8-11; Washington 508

 at Abstract, Figs. 5-9, 3:1-9; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Tsai 554 at Figs. 2, 3, 5,

 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Parmar 2014 at p. 1; 2015 Omni Catalog at pp. 3-4.

        (2)     Urine collection devices with a fluid impermeable casing with a fluid reservoir at

 one end and a fluid outlet at the other end, allowing for collection and removal of urine from the

 device. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 7:15-20, 7:22-24, 7:25-30,

 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 40, 42, 44, 51; Wolf 784 at Abstract, Figs.

 1a, 5a, 5b, 9:8-21 (“a small reservoir 34 from which urine is sucked away”), 9:23-28, 10:1-4; Keane

 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez 508 at Abstract, Fig. 8, 6:21-31;

 Suzuki 250 at Figs. 1-5, 8, 11, 12:8-12, 12:5-15; Chiku 946 at Figs. 1, 2, 6, 7, Abstract, paras. 6-7,

 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Macaulay 2007 at pp. 641-643; 2006 British

 Health Publication at pp. 14-15; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Schmitt

 710 at Figs. 3-6, cols. 1-2; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Tsai 554 at Figs. 2, 3, 5,

 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55;

 Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32.

        (3)     Urine collection devices with a casing made from pliable materials (including a fluid

 reservoir defined by the casing). See, e.g., Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 40, 42, 44,

 51; Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-20, 8:22-25; Keane 768 at Abstract, 1:65-2:10,

 2:46-56, 3:49-4:16, Figs. 9-10; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract,




                                                   78
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 40 of 759 PageID #: 6280




 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Conkling 541 at Figs. 12-15, Figs. 12-15, 6:43-68; Lawrence

 564 at Figs. 1-10, Abstract, 5:8-6:27, 7:28-56; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Chiku

 946 at Figs. 1, 2, 6, 7, Abstract, paras. 6-7, 14.

         (4)     Longitudinally extending fluid impermeable layers coupled to a fluid reservoir and

 outlet and defining a longitudinally elongated opening between them, allowing for urine to enter

 the collection device. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 7:15-20, 7:22-

 24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 17, 23, 40, 44; Wolf 784 at

 Abstract, Figs. 1a, 5a, 5b, 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32,

 3:60-4:16; Sanchez 508 at Abstract, Figs. 1-8, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 12:5-15;

 Chiku 946 at Figs. 1, 2, 6, 7, Abstract, paras. 6-7, 9, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-

 13; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Conkling 541 at

 Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Washington 508 at Figs. 1-5, Abstract, 2:27-33, 2:60-68,

 6:22-38, 6:60-68, 12:17-30; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 166

 at Abstract, Figs. 1-8, 3:35-4:32.

         (5)     Urine collection devices with a fluid permeable support inside a casing that extends

 across an elongated opening in the casing, facilitating collection of urine. See, e.g., Van Den Heuvel

 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24, 7:25-30, 8:17-20, 8:22-25; Van Den

 Heuvel 894 at Figs. 1-4, paras. 5, 7, 13-14, 38-44; Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-28,

 10:1-9; Keane 768 at Abstract, Figs. 4, 9-10, 3:75-4:16; Sanchez 508 at Abstract, Fig. 8, 6:21-31;

 Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 2:41-55, 12:5-21; Chiku 946 at Figs. 1, 2, 6, 7, Abstract,

 claim 10, paras. 8, 14-15; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp.

 14-15; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-

 68, 7:2-11; Washington 508 at Figs. 1-5, Abstract, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30;




                                                      79
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 41 of 759 PageID #: 6281




 4:2-7; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,

 4:7-6:55; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32.

        (6)     A casing that is cylindrical or substantially cylindrical. See, e.g., Coley 804 at Figs.

 1-5, Abstract, paras. 18-19, 21-24; Lawrence 564 at Fig. 14, 11:24-35; Lawrence 222 at Fig. 14,

 11:24-35; Washington 508 at Fig. 1, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Duhamel 102

 at Fig. 2, 1:65-2:14; Kraus 703 at Abstract, Figs. 1-6, 3:37-4:62; Duke 046 at Figs. 2, 4; Carns 997

 at Fig. 4, Abstract; Robertson 771 at Fig. 1, Abstract; Sanchez 508 at Abstract, Fig. 8, 6:21-31.

        (7)     A support that is cylindrical or substantially cylindrical. See Sanchez 508 at

 Abstract, Fig. 8, 6:21-31; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Washington 508

 at Fig. 1, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;

 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Hirschman 277 at Figs. 1-9, 1:33-40, 2:24-50;

 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire

 347 at Figs. 1-4, Abstract, 2:35-40, 5:25-30, 6:1-35; Lawrence 564 at Fig. 14, 11:24-35; Tazoe 205

 at Figs. 11-12, 3:3-17, 8:4-54; Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38, 40, 43.

        (8)     A support that has a lumen with a urine removal tube within the lumen. See Sanchez

 508 at Abstract, Fig. 8, 6:21-31; Kuntz 166 at Fig. 2, 2:38-47, 3:42-45, 3:61-64, 4:17-32; Kuntz

 355 at Figs. 3-5, 2:9-12, 5:3-5; Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-

 20, 7:22-24, 7:25-30, 8:17-20, 8:22-25; Van Den Heuvel 894 at Figs. 3-4, paras. 19, 47; Jones 080

 at Figs. 1-7, 1:59-89, 2:52-79; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson 025 at

 Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire 347 at Figs. 1-

 4, Abstract, 2:35-40, 5:25-30, 6:1-35.

        (9)     Urine collection devices with a fluid permeable support and reservoir that are

 distinct from, but next to, each other. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:15-




                                                  80
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 42 of 759 PageID #: 6282




 20, 7:22-24, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 42, 44; Wolf 784 at Abstract, Figs.

 1a, 5a, 5b, 9:17-19; Keane 768 at Abstract, Figs. 9-10, 3:75-4:25; Sanchez 508 at Abstract, Fig. 8,

 6:21-31; Suzuki 250 at Fig. 11, 12:5-21; Chiku 946 at Figs. 1, 2, 6, 7, claim 10, Abstract, paras. 6-

 8, 14; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Cottenden 126

 at Figs. 1-3, 1:39-106, 2:7-13; Conkling 541 at Figs. 12-15, 6:43-68; Washington 508 at Figs. 1-5,

 2:24-67, 5:22-6:67; Sweetser 793 at Figs. 1-2, 3:35-4:31; Triunfol 675 at Figs. 1-5, claims 1-4,

 3:66-4:7, 4:2-7.

        (10)    Urine collection devices with a fluid permeable membrane on a fluid permeable

 support, allowing for enhanced urine collection. See, e.g., Van Den Heuvel 823 at 1:27-2:12, 2:25-

 27; Van Den Heuvel 894 at para. 5; Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:25-10:9; Keane 768 at

 Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31;

 Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 11:65-12:4; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;

 Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,

 7:28-56; Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-6:27, 7:28-56, 11:24-36; Okabe 547 at Fig.

 4, paras. 18-19, 28, 31-32; Wolff 066 at Fig. 5b, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24,

 28, 45-46; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,

 3:5-11, 4:7-6:55; Mahnensmith 080 at Abstract, Figs. 1-5, paras. 10-11, 20-22, 24, 30-31;

 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Tsai 554 at Figs. 2, 3, 5, 3:39-

 5:31, 5:38-6:3, 9:5-16, 9:24-27; Parmar 2014 at p. 1; 2015 Omni Catalog at pp. 3-4.

        (11)    Urine collection devices with a fluid permeable membrane on a support that is inside

 a casing, where the membrane covers a portion of the support that extends across an opening of the

 casing. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24,

 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 13-14, 38-44; Wolf 784 at Abstract,




                                                  81
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 43 of 759 PageID #: 6283




 Figs. 1a, 5a, 5b, 9:8-21, 9:23-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16;

 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 11:65-

 12:4, 12:5-21; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-

 16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27.

        (12)    A urine collection device that is configured so that a fluid permeable membrane

 engages tissue surrounding the urethral opening. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-

 2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras.

 5-6, 23, 44; Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19, 9:8-21, 9:23-10:9; Keane 768 at Abstract,

 Figs. 4, 9-10, 1:34-36, 1:67-2:32, 3:60-4:16; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 4:7-9, 6:21-

 31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, claim 1, 2:41-55, 11:65-12:4; Kuntz 166 at Abstract,

 Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Machida 320 at

 Figs. 2, 4-5, Abstract, 2:63-3:10, 4:38-64, 5:9-33; Fell 044 at Fig. 1, Abstract, 23:12-14; Tong 356

 at Figs. 1-5, 4:11-26; McGuire 981 at 1:71-2:16; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-

 16, 9:24-27; Parmar 2014 at p. 1; 2015 Omni Catalog at pp. 3-4.

        (13)    Using a fabric sleeve or ribbed knit fabric as a permeable membrane. See, e.g., Jones

 080 at Figs. 1-7, 1:59-89, 2:52-79; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson

 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; Lawrence 564 at

 Fig. 14, 11:24-35; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 4:7-9, 6:21-31; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-62; McGuire 981 at

 1:71-2:16; Tong 356 at Figs. 1-5, 4:11-26; Fell 044 at Fig. 1, Abstract, 23:12-14.

        (14)    A permeable membrane that includes a wicking material. See, e.g., Sanchez 508 at

 Abstract, Fig. 8, 3:22-49, 4:7-9, 6:21-31; Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-69; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Mahnensmith 080 at Abstract, Figs. 1-5, paras.




                                                  82
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 44 of 759 PageID #: 6284




 9-11, 17, 21-22, 24, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 2:51-59, 2:59-67,

 3:45-4:19, 5:15-24, 5:27-43, 6:18-43; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig. 4;

 Lawrence 564 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19,

 11:24-36, claim 6; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Lawrence 222 at Figs. 1-10, 14,

 Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Cheng 133 at

 Figs. 7A-9, 16:53-17:54.

        (15)    Urine collection devices that use a tube to remove urine from the device with one

 end of the tube in the reservoir and where the tube extends through the fluid outlet to the fluid

 discharge end of the device (in many cases, the tube has openings only at its ends with a lumen

 coupling the two openings). See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25, 4:13-

 19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, paras. 19, 42, 44, 47; Wolf 784 at Abstract, Figs. 1a,

 5a, 5b, 6:1-7, 9:8-21, 9:23-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:34; Sanchez

 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 3:4-13, 6:3-6, 12:5-21;

 Chiku 946 at Figs. 5, 10, 1, 2, 7, Abstract, paras. 11-12; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-

 13; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55.

        (16)    Urine collection devices with a fluid discharge tube that extends behind a fluid

 permeable membrane and support. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25,

 4:13-19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, 19, 47; Keane 768 at Abstract, Figs. 4, 9-10,

 1:67-2:32, 3:60-4:34; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract,

 Figs. 1-5, 8, 11, 11:65-12:4, 12:5-21; Chiku 946 at Figs. 1, 2, 6, 7, paras. 6-7, 9, 14; Mizuguchi

 641 at Figs. 1, 2, 6, 7, paras. 6-7, 9, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Macaulay

 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Wolff 066 at Fig. 5b, 5:56-6:35;




                                                  83
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 45 of 759 PageID #: 6285




 Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32;

 Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5, 5:22-24.

        (17)    Urine collection devices configured so that discharged urine passes through an

 opening in a casing or fluid impermeable layer of the device, through a membrane and a support,

 and into a reservoir where the urine is withdrawn via a discharge tube. See, e.g., Van Den Heuvel

 823 at Figs. 1-4, 2:14-17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30, 8:17-20; Van Den Heuvel 894 at

 Figs. 1-4, paras. 17, 20-21, 44; Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 6:1-7, 9:7-19, 9:8-21, 9:23-

 10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:34; Sanchez 508 at Abstract, Fig. 8,

 3:22-49, 6:21-31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 2:41-55, 3:4-13, 6:3-6, 11:65-12:4, 12:5-

 21; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,

 4:7-6:55; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27.

        (18)    Urine collection devices held in place solely by frictional engagement with or

 between the labia or other portions of the user’s body surrounding the urethral opening. See, e.g.,

 Sanchez 508 at 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-25; Nolan 144 at Figs.

 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-5:9, 11:42-61; Hirschman 277 at

 Figs. 1-9, 1:33-40, 2:24-50; Parmar 2014 at p. 1.

        (19)    Urine collection devices held in place by engagement between one end of the casing

 and a user’s perineum. See, e.g., Sanchez 508 at 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras.

 18-19, 21-25; Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-

 5:9, 11:42-61; Parmar 2014 at p. 1.

        (20)    Urine collection devices that are curved with a fluid opening on the inside of the

 curve for positioning next to the user’s urethra and where one end of the device is adjacent to the

 user’s anus. See Sanchez 508 at Fig. 5, 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-




                                                  84
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 46 of 759 PageID #: 6286




 25; Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-13, 8:22-25, 7:23-25; Van Den Heuvel 894 at

 Figs. 1-4, paras. 17, 41, 43, 48; Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19; Keane 768 at Abstract,

 Figs. 9-10, 3:75-4:4; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 2:41-55, claim 1; Chiku 946 at Figs.

 6, 10, 12, paras. 20, 21, 25-26; Mizuguchi 641 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Ishii 108 at

 Figs. 1-4, paras 1-13; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-

 15; Schmitt 710 at Figs. 3-6, cols. 1-2; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at

 Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Conkling 541 at Figs. 12-15, 7:2-5, 7:8-11; Cottenden 126 at

 Figs. 1-3, 1:39-106, 2:7-13; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Parmar 2014 at p. 1; 2015

 Omni Catalog at pp. 3-4.

        (21)    Urine collection devices with a curved design with a fluid opening on the inside of

 the curve for positioning next to a female user’s urethra where the end of the device that is adjacent

 to the user’s anus has a reservoir and the opposite end above the urethra has a fluid outlet. See, e.g.,

 Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-13, 8:22-25, 7:23-25; Van Den Heuvel 894 at Figs.

 1-4, paras. 41, 43, 44; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:75-4:4; Sanchez 508 at

 Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 2:41-55, claim 1; Chiku

 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Mizuguchi 641 at Figs. 6, 10, 12, paras. 20, 21, 25-26;

 Ishii 108 at Figs. 1-4, paras 1-13; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Macaulay 2007 at

 pp. 641-643; 2006 British Health Publication at pp. 14-15; Kuntz 166 at Abstract, Figs. 1-8, 3:35-

 4:32; 2015 Omni Catalog at pp. 3-4.

        (22)    Permeable materials made from spun plastic, including a fluid permeable support

 made out of spun plastic. See, e.g., Van Den Heuvel 823 at 8:19-20; Van Den Heuvel 894 at para.

 52; Wolf 784 at 9:25-28, 10:1-4; Philips 505 at Figs. 18-22, 21:35-64, 26:40-27:42; Bond 845 at

 Abstract, ¶¶ 72, 205.




                                                   85
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 47 of 759 PageID #: 6287




        (23)    Connecting a fluid receptacle to the discharge end of a tube to allow urine withdrawn

 from a fluid reservoir to enter it. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25,

 4:13-19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 21, 46; Wolf 784 at Abstract, Figs.

 1a-5b, 2:4-10, 5:12-30, 6:1-7, 9:3-5; Macaulay 2007 at pp. 641-643; 2006 British Health

 Publication at pp. 14-15; Keane 768 at 1:31-41, 2:6-10; Sanchez 508 at Abstract, Fig. 8, 3:22-49,

 6:21-31; Schmitt 710 at Figs. 3-6, cols. 1-2; Chiku 946 at Figs. 5, 12, claim 14, paras. 18-19;

 Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-

 55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 8:8-29, 8:38-10:29, 11:1-19, 11:24-36; Washington 508 at

 Figs. Figs. 6-9, 2:33-38, 5:63-6:10; Parmar 2014 at p. 1; 2015 Omni Catalog at pp. 3-4; Martin 061

 at Figs. 1, 8, 2:65-3:14, 3:15-21, 4:34-38, 5:10-51.

        (24)    Connecting a vacuum source connected to the discharge end of a urine discharge

 tube to assist in withdrawing urine from the fluid reservoir. See, e.g., Van Den Heuvel 823 at 1:27-

 2:7; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 21, 46; Wolf 784 at Abstract, Figs. 1a-5b, 2:4-10,

 5:12-30, 6:1-7, 9:3-5; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-

 15; Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46;

 Keane 768 at 1:31-41, 2:6-10; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Schmitt 710 at

 Figs. 3-6, cols. 1-2; Chiku 946 at Figs. 5, 12, claim 14, paras. 18-19; Cottenden 126 at Figs. 1-3,

 1:39-106, 2:7-13; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-

 16, 3:5-11, 4:7-6:55; Lawrence 564 at Figs. 6-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-

 42, 7:28-56, 8:8-29, 8:38-10:29, 11:1-19, 11:24-36; Parmar 2014 at p. 1; 2015 Omni Catalog at pp.

 3-4.




                                                  86
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 48 of 759 PageID #: 6288




        (25)    Using a vacuum-induced pressure differential to withdraw urine through a tube at a

 flow rate equal to the urine discharge rate in a urination event (including without causing the

 reservoir to block the tube). See, e.g., Van Den Heuvel 823 at 1:27-2:7; Van Den Heuvel 894 at

 paras. 5-6, 8, 21; Wolf 784 at Abstract, Figs. 1a-5b, 2:4-10, 5:12-30, 6:1-7, 6:9-12, 7:8-12, 9:3-5;

 Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Wolff 066 at 2:1-2;

 Wolff 131 at para. 3; Chiku 946 at para. 19; Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-11, 14-

 21, 23-26; Otto 137 at Figs. 1-2, 3:7-64, 4:10-28; Sanchez 508 at 4:55-64.

        (26)    Using the above referenced urine collection devices in methods of collecting and

 removing urine from a user by, for example, positioning the device so that it is disposed with a

 female user’s urethral opening, allowing urine to be received through an opening in the device, and

 allowing the discharged urine to be withdrawn via a discharge tube. See, e.g., Van Den Heuvel 823

 at Figs. 1-4, 7:23-30; Van Den Heuvel 894 at Figs. 1-4, paras. 23, 28, 41, 43, 44; Wolf 784 at

 Abstract, Figs. 1a-5b, 9:7-19; Keane 768 at Abstract, Figs. 4, 9-10, 1:31-41, 1:67-2:32, 3:60-4:16;

 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Fig. 1, 3:4-13, 6:3-6;

 Chiku 946 at Figs. 6, 10, 12, paras. 20-21, 25-26; Macaulay 2007 at pp. 641-643; 2006 British

 Health Publication at pp. 14-15; Schmitt 710 at Figs. 3-6, cols. 1-2; Conkling 541 at Figs. 12-15,

 7:2-5, 7:8-11; Washington 508 at Figs. 5-9, 3:1-9; Parmar 2014 at p. 1; 2015 Omni Catalog at pp.

 3-4.

        (27)     Removing the urine collection device from a user and adding another urine

 collection device as needed. See, e.g., Kuntz 355 at 9:33-53; Okabe 706 at 8:21-26; Okabe 547 at

 para. 41; Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4; Harvie 027 at

 Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Wada 460 at 9:32-

 35; Tazoe 205 at 5:40-45; Tazoe 292 at para. 42; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-




                                                 87
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 49 of 759 PageID #: 6289




 24; Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-5:9, 11:42-

 61; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Parmar 2014 at p. 1; 2015

 PureWick brochure at pp. 1-4.

        As shown by the above examples (and the charts below), the differences, if any, between

 the relevant prior art references and the Asserted Claims of the 376 Patent were known and would

 have been within the knowledge and common sense of one of ordinary skill in the art, and

 modification, if any, to achieve the claimed invention would have been a routine choice with a

 reasonable expectation of success. In addition, or alternatively, one of ordinary skill in art would

 have been motivated to combine one or more of the references as they nearly all pertain, generally,

 to urine collection systems or apparatuses.

        As noted above, the following charts identify where in each item of prior art each element

 of each asserted claim is found. The citations in the charts are representative and should not be

 construed as limiting. As mentioned above, the charts below reflect alternative views of the

 meaning of claim language including Sage’s understanding of Plaintiff’s position regarding the

 construction of the claims, and Sage makes no admissions regarding any alleged infringement.

 Moreover, by addressing any claim language in the charts below, Sage makes no admission as to

 whether or not that language serves as a limitation of the claim.

                      U.S. Patent No. 10,226,376 (Claims 1, 4–9, and 11–14)

  Claim Language                                       Prior Art
  Claim 1
  1. An apparatus comprising:                          To the extent the preamble is limiting, the
                                                       below-cited references each disclose an
                                                       apparatus.




                                                  88
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 50 of 759 PageID #: 6290




     Claim Language                                    Prior Art
     a fluid impermeable casing having a fluid         Apparatuses with fluid impermeable casings
     reservoir at a first end,                         having a fluid reservoir at one end were well
                                                       known at the time of the alleged invention.4

                                                        • Duke 046 at Figs. 1-3, 1:63-2:2;
                                                        • Keane 768 at Abstract, Figs. 4, 9-10,
                                                            1:67-2:32, 3:75-4:16;
                                                        • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                        • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;
                                                        •   Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                            4:47-52;
                                                        •   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        •   Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                            4:62;
                                                        •   Triunfol 675 at Figs. 1-5, claims 1-4,
                                                            3:66-4:7, 4:2-7;
                                                        •   Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                            21, 4:34-38, 5:10-51;
                                                        •   Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                            2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                        •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                        •   Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                        •   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                        •   Washington 508 at Figs. 1-5, 11-12,
                                                            2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                        •   Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                            3:29-49, 6:43-68, 7:2-11;
                                                        •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                        •   McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                            40, 5:25-30, 6:1-35;
                                                        •   Carns 997 at Figs. 2-5, 6:15-31;
                                                        •   Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                            3:5, 4:19-33, 5:8-27;
                                                        •   Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                            4:59;
                                                        •   Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;



 4
   For purposes of the 376 Patent, it is assumed that the time of the alleged invention is the earliest
 alleged priority date of March 2014 despite Plaintiff’s failure to provide adequate evidence on this
 issue. Of course, what was known as of that date was also known at later dates.


                                                  89
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 51 of 759 PageID #: 6291




  Claim Language                           Prior Art
                                            • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                               5:8-6:27, 7:28-56, 11:24-36;
                                            • Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                               60, 5:212-54;
                                            • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                               5:15;
                                            • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                            • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                            • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                            • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                            • Scott 384 at 3:15-31, Figs. 3-4;
                                            • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                            • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                            • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                               8:35, 9:49-61;
                                            • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                            • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                            • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                            • Easter 366 at Figs. 5-9, 5:54-6:10;
                                            • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                               51;
                                            • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                               57, 38:48-53;
                                            • Machida 320 at Figs. 2, 4-5, Abstract,
                                               2:63-3:10, 4:38-64, 5:9-33;
                                            • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                               claim 1, 2:41-55, 11:65-12:21;
                                            • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                               51, 7:7-23, 8:15-26;
                                            • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                            • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                               4:61-5:7, 5:15-19;
                                            • Swiecicki 634 at Figs. 1-8, 2:14-34,
                                               4:59-5:9, 11:42-61;
                                            • Okabe 706 at 7:40-8:14, Figs. 3-4;
                                            • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                            • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                            • Mahnensmith 262 at Abstract, Figs. 1-5,
                                               2:30-67, 4:35-5:35, 6:18-56;
                                            • Grundke 161 at Figs. 1-5, paras. 20-24,
                                               33;
                                            • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                            • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                               28, 45-46;


                                      90
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 52 of 759 PageID #: 6292




  Claim Language                           Prior Art
                                            • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                               33, 63-66;
                                            • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                               32;
                                            • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                               31-38, 40, 43;
                                            • Mahnensmith 080 at Abstract, Figs. 1-5,
                                               paras. 8-9, 17-20, 30-31;
                                            • Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                               87, 92;
                                            • Coley 804 at Figs. 1-5, Abstract, paras.
                                               18-19, 21-24;
                                            • Van Den Heuvel 894 at Figs. 1-4, paras.
                                               5, 7, 40, 42, 44, 51;
                                            • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                               2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                               7:25-30, 8:17-20, 8:22-25;
                                            • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                               9:8-21, 9:23-25;
                                            • Goldenberg 638 at Abstract, Figs. 1-3,
                                               3:20-42, 6:44-57;
                                            • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                               3:5-11, 4:7-6:55;
                                            • Wada 625 at Fig. 24, paras. 188-194;
                                            • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                            • Cottenden 126 at Figs. 1-3, 1:39-106,
                                               2:7-13;
                                            • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                               paras. 6-7, 14;
                                            • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                               Abstract, paras. 6-7, 14;
                                            • Ishii 108 at Figs. 1-4, paras 1-13;
                                            • Macaulay 2007 at pp. 641-643;
                                            • 2006 British Health Publication at pp.
                                               14-15;
                                            • Omni Starter Kit Brochure;
                                            • Omni Brochure;
                                            • Omni Presentation;
                                            • 2015 Omni Catalog;
                                            • 2015 PureWick brochure at pp. 1-4.

  a fluid outlet at a second end,          Fluid impermeable casings having a fluid
                                           outlet at another end were well known at the
                                           time of the alleged invention.



                                      91
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 53 of 759 PageID #: 6293




  Claim Language                           Prior Art
                                            • Scott 234 at 1:29-48, Figs. 1-3;
                                            • Duke 046 at Figs. 1-3, 1:63-2:23;
                                            • Keane 768 at Abstract, 1:65-2:10, 3:49-
                                               4:16, Fig. 9-10;
                                            • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                               24, 3:23-32;
                                            • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                               4:47-52;
                                            • Hessner 418 at 6:36-43;
                                            • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                               4:32;
                                            • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                            • Washington 508 at Figs. 1-12, 2:33-38,
                                               5:63-6:10;
                                            • Conkling 541 at Figs. 12-15, 3:29-49,
                                               6:43-68, 7:2-11;
                                            • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                            • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                               40, 5:25-30, 6:1-35;
                                            • McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                               5:2, 6:61-64;
                                            • Skow 735 at Abstract, Figs. 1-11, 3:48-
                                               51, 6:16-67;
                                            • Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                               64, 7:10-23, 7:56-58;
                                            • Carns 997 at Figs. 2-5, 6:15-31;
                                            • Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                               3:5, 4:19-33, 5:1-7;
                                            • Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                               4:59;
                                            • Lawrence 564 at Figs. 1-10, Abstract,
                                               5:8-6:27, 7:28-56;
                                            • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                               5:8-6:27, 7:28-56, 11:24-36;
                                            • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                               5:15;
                                            • Triunfol 675 at Figs. 1-5, claims 1-4,
                                               3:66-4:7, 4:2-7;
                                            • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                            • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                            • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                            • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                            • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                            • Scott 384 at 3:15-31, Figs. 3-4;
                                            • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;



                                      92
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 54 of 759 PageID #: 6294




  Claim Language                           Prior Art
                                            • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                            • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                               8:35, 9:49-61;
                                            • Easter 366 at Figs. 5-9, 5:54-6:10;
                                            • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                            • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                            • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                            • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                               51;
                                            • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                               57, 38:48-53;
                                            • Machida 320 at Figs. 2, 4-5, Abstract,
                                               2:63-3:10, 4:38-64, 5:9-33;
                                            • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                               51, 7:7-23, 8:15-26;
                                            • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                            • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                               4:61-5:7, 5:15-19;
                                            • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                               21, 6:13-17;
                                            • Mahnensmith 262 at Abstract, Figs. 1-5,
                                               2:30-67, 4:35-5:35, 6:18-56;
                                            • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                            • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                            • Grundke 161 at Figs. 1-5, paras. 20-24,
                                               33;
                                            • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                            • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                               28, 45-46;
                                            • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                               33, 63-66;
                                            • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                               32;
                                            • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                               31-38, 40, 43;
                                            • Mahnensmith 080 at Abstract, Figs. 1-5,
                                               paras. 23, 30-31;
                                            • Van Den Heuvel 894 at Figs. 1-4, paras.
                                               5-7, 40, 42, 44, 51;
                                            • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                               17, 3:21-25, 4:13-19, 7:15-30;
                                            • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                               6:1-7, 9:8-21, 9:23-25;




                                      93
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 55 of 759 PageID #: 6295




  Claim Language                                       Prior Art
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Wada 625 at Fig. 24, paras. 188-194;
                                                        • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                        • Goldenberg 638 at Abstract, Figs. 1-3,
                                                           3:20-42, 6:44-57;
                                                        • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           paras. 6-7, 14;
                                                        • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, paras. 6-7, 14;
                                                        • Ishii 108 at Figs. 1-4, paras 1-13;
                                                        • Macaulay 2007 at pp. 641-643;
                                                        • 2006 British Health Publication at pp.
                                                           14-15;
                                                        • Parmar 2014 at p. 1;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog;
                                                        • 2015 PureWick brochure at pp. 1-4.

  and a longitudinally extending fluid                 Fluid impermeable casings having a
  impermeable layer coupled to the fluid               longitudinally extending fluid impermeable
  reservoir and the fluid outlet and defining a        layer coupled to the fluid reservoir and the
  longitudinally elongated opening between the         fluid outlet and defining a longitudinally
  fluid reservoir and the fluid outlet;                elongated opening between the fluid
                                                       reservoir and the fluid outlet were well
                                                       known at the time of the alleged invention.
                                                       For example, in the case of urine collection
                                                       devices, such a configuration is shaped for
                                                       the female anatomy as discussed above while
                                                       allowing for urine collection and removal.

                                                        • Duke 046 at Figs. 1-3, 1:63-2:23;
                                                        • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, Fig. 9-10;
                                                        • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                        • Conkling 541 at Figs. 12-15, 3:29-49,
                                                          6:43-68, 7:2-11;
                                                        • Nigay 463 at Figs. 1-3, 1:65-2:62;



                                                  94
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 56 of 759 PageID #: 6296




  Claim Language                           Prior Art
                                            • Carns 997 at Figs. 2-5, 6:15-31;
                                            • Lawrence 564 at Figs. 1-10, Abstract,
                                               5:8-6:27, 7:28-56;
                                            • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                               5:8-6:27, 7:28-56, 11:24-36;
                                            • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                               5:15;
                                            • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                            • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                            • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                            • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                            • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                            • Scott 384 at 3:15-31, Figs. 3-4;
                                            • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                            • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                            • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                               8:35, 9:49-61;
                                            • Easter 366 at Figs. 5-9, 5:54-6:10;
                                            • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                            • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                            • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                            • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                               51;
                                            • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                               57, 38:48-53;
                                            • Machida 320 at Figs. 2, 4-5, Abstract,
                                               2:63-3:10, 4:38-64, 5:9-33;
                                            • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                               51, 7:7-23, 8:15-26;
                                            • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                            • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                               4:61-5:7, 5:15-19;
                                            • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                               21, 6:13-17;
                                            • Mahnensmith 262 at Abstract, Figs. 1-5,
                                               2:30-67, 4:35-5:35, 6:18-56;
                                            • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                            • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                            • Grundke 161 at Figs. 1-5, paras. 20-24,
                                               33;
                                            • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                            • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                               28, 45-46;




                                      95
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 57 of 759 PageID #: 6297




  Claim Language                                       Prior Art
                                                        • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                           33, 63-66;
                                                        • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                           32;
                                                        • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                           31-38, 40, 43;
                                                        • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                           paras. 9-11, 17-22, 24, 30-31;
                                                        • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           5, 7, 17, 23, 40, 44;
                                                        • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                           2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                        • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-25;
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Wada 625 at Fig. 24, paras. 188-194;
                                                        • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                        • Goldenberg 638 at Abstract, Figs. 1-3,
                                                           3:20-42, 6:44-57;
                                                        • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        • Chiku 946 at Figs. 1-10, Abstract, paras.
                                                           6-11, 14-21, 23-26;
                                                        • Mizuguchi 641 at Figs. 1-10, Abstract,
                                                           paras 6-11, 14-21, 23-26;
                                                        • Ishii 108 at Figs. 1-4, paras 1-13;
                                                        • Macaulay 2007 at pp. 641-643;
                                                        • 2006 British Health Publication at pp.
                                                           14-15;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog;
                                                        • 2015 PureWick brochure at pp. 1-4.

  a fluid permeable support disposed within the        Fluid permeable supports disposed within the
  casing with a portion extending across the           casing with a portion extending across the
  elongated opening,                                   elongated opening was well known at the
                                                       time of the alleged invention, for example,
                                                       allowing for support of a fluid permeable
                                                       membrane.

                                                        • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:75-4:16, Fig. 9-10;


                                                  96
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 58 of 759 PageID #: 6298




  Claim Language                           Prior Art
                                            • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                               3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                            • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                               4:32;
                                            • Conkling 541 at Figs. 12-15, 3:29-49,
                                               6:43-68, 7:2-11;
                                            • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                            • Lawrence 564 at Figs. 1-10, Abstract,
                                               5:8-6:27, 7:28-56, 11:24-36;
                                            • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                               5:8-6:27, 7:28-56, 11:24-36;
                                            • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                            • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                            • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                            • Scott 384 at 3:15-31, Figs. 3-4;
                                            • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                            • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                               8:35, 9:49-61;
                                            • Easter 366 at Figs. 5-9, 5:54-6:10;
                                            • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                            • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                            • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                            • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                               57, 38:48-53;
                                            • Machida 320 at Figs. 2, 4-5, Abstract,
                                               2:63-3:10, 4:38-64, 5:9-33;
                                            • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                               51, 7:7-23, 8:15-26;
                                            • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                            • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                               4:61-5:7, 5:15-19;
                                            • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                               21, 6:13-17;
                                            • Mahnensmith 262 at Abstract, Figs. 1-5,
                                               2:30-67, 4:35-5:35, 6:18-56;
                                            • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                            • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                            • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                            • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                               28, 45-46;
                                            • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                               33, 63-66;
                                            • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                               32;


                                      97
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 59 of 759 PageID #: 6299




  Claim Language                                     Prior Art
                                                      • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                      • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 8-9, 17-20, 30-31;
                                                      • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         5, 7, 13-14, 38-44;
                                                      • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                         2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                         7:25-30, 8:17-20, 8:22-25;
                                                      • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-28, 10:1-4;
                                                      • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                      • Wada 625 at Fig. 24, paras. 188-194;
                                                      • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                      • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                         paras. 6-7, 14;
                                                      • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                         Abstract, paras. 6-7, 14
                                                      • Macaulay 2007 at pp. 641-643;
                                                      • 2006 British Health Publication at pp.
                                                         14-15;
                                                      • Omni Starter Kit Brochure;
                                                      • Omni Brochure;
                                                      • Omni Presentation;
                                                      • 2015 Omni Catalog;
                                                      • 2015 PureWick brochure at pp. 1-4.

  wherein the fluid permeable support is distinct    Fluid permeable supports distinct from and
  from and at least proximate to the fluid           near the fluid reservoir were well known at
  reservoir;                                         the time of the alleged invention. For
                                                     example, in the case of urine collection
                                                     devices, such a configuration prevented the
                                                     support from being in a urine reservoir but
                                                     close enough to allow for urine to enter the
                                                     reservoir.

                                                      • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                         56, 3:75-4:16, Fig. 9-10;
                                                      • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      • Washington 508 at Figs. 1-5, 2:24-67,
                                                        5:22-6:67;
                                                      • Conkling 541 at Figs. 12-15, 6:43-68;



                                                98
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 60 of 759 PageID #: 6300




  Claim Language                                      Prior Art
                                                       • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                       • Triunfol 675 at Figs. 1-5, claims 1-4,
                                                          3:66-4:7, 4:2-7;
                                                       • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                       • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                          4:61-5:7, 5:15-19;
                                                       • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                          2:30-67, 4:35-5:35, 6:18-56;
                                                       • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                       • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                       • Scott 384 at 3:15-31, Figs. 3-4;
                                                       • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                       • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                          31-38, 40, 43;
                                                       • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 8-11, 17-20, 30-31;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          42, 44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                          26, 7:15-20, 7:22-24, 8:22-25;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Wada 625 at Fig. 24, paras. 188-194;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                          claim 10, paras. 8, 14-15;
                                                       • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                          Abstract, claim 10, paras. 8, 14-15;
                                                       • Macaulay 2007 at pp. 641-643;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2006 British Health Publication at pp.
                                                          14-15.

  a fluid permeable membrane disposed on the          Using multiple layers of permeable materials
  support and covering at least the portion of the    is well known in the body fluid collection art


                                                 99
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 61 of 759 PageID #: 6301




  Claim Language                                    Prior Art
  support that extends across the elongated         to facilitate fluid flow. Fluid permeable
  opening, so that the membrane is supported on     membranes disposed on a permeable support
  the support and disposed across the elongated     and covering part of the support that extends
  opening;                                          across the opening where fluid enters were
                                                    well known in the art at the time of the
                                                    alleged invention. In such configurations,
                                                    the membrane is supported on the support
                                                    and disposed across the opening, enhancing
                                                    fluid collection.

                                                     • Keane 768 at Figs. 9-10, 3:75-4:16;
                                                     • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33;
                                                     •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                     •   Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56;
                                                     •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                         5:8-6:27, 7:28-56, 11:24-36;
                                                     •   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                     •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                     •   Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                         8:35, 9:49-61;
                                                     •   Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                     •   Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                     •   Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                     •   Machida 320 at Figs. 2, 4-5, Abstract,
                                                         2:63-3:10, 4:38-64, 5:9-33;
                                                     •   Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                         51, 7:7-23, 8:15-26;
                                                     •   Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                     •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                         4:61-5:7, 5:15-19;
                                                     •   Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                         21, 6:13-17;
                                                     •   Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         2:30-67, 4:35-5:35, 6:18-56;
                                                     •   Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                     •   Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                     •   Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                     •   Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                         33, 63-66;




                                              100
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 62 of 759 PageID #: 6302




  Claim Language                                     Prior Art
                                                      • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                         32;
                                                      • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                      • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 10-11, 20-22, 24, 30-31;
                                                      • Van Den Heuvel 894 at para. 5;
                                                      • Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                         27;
                                                      • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-10:1, 10:4-9;
                                                      • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                      • Wada 625 at Fig. 24, paras. 188-194;
                                                      • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                      • Parmar 2014 at p. 1;
                                                      • Omni Starter Kit Brochure;
                                                      • Omni Brochure;
                                                      • Omni Presentation;
                                                      • 2015 Omni Catalog;
                                                      • 2015 PureWick brochure at pp. 1-4.

  a tube having a first end disposed in the          Fluid discharge tubes were known at the time
  reservoir and extending behind at least the        of the alleged invention to assist in discharge
  portion of the support and the portion of the      of fluid from a body fluid collection appartus
  membrane disposed across the elongated             to a location outside of the apparatus. It was
  opening and extending through the fluid outlet     known to have such tubes extend from the
  to a second, fluid discharge end,                  fluid reservoir, behind a portion of the
                                                     membrane and support disposed across the
                                                     fluid opening, and through to the fluid outlet.

                                                      • Keane 768 at Abstract, Figs. 9-10, 1:65-
                                                         2:10, 3:47-4:16;
                                                      • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                      • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                         11:65-12:21;
                                                      • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                      • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                      • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                        6:3, 9:5-16, 9:24-27;
                                                      • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                        28, 45-46;



                                               101
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 63 of 759 PageID #: 6303




  Claim Language                                       Prior Art
                                                        • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           19, 42, 44, 47;
                                                        • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 7:15-30;
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                        • Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                        • Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                        • Macaulay 2007 at pp. 641-643;
                                                        • 2006 British Health Publication at pp.
                                                           14-15.
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog.

  the apparatus configured to be disposed with         It was well known to configure such
  the opening adjacent to a urethral opening of a      apparatuses so that the opening where fluid
  user, to receive urine discharged from the           entered was designed to be near the source of
  urethral opening through the opening of the          the body fluid. For example, in a urine
  fluid impermeable layer, the membrane, the           collection device, it was well known to
  support, and into the reservoir, and to have the     dispose the device next to the urethral
  received urine withdrawn from the reservoir          opening of a user so that urine could be
  via the tube and out of the fluid discharge end      received through the opening of the fluid
  of the tube.                                         impermeable layer, the membrane, the
                                                       support, and into the reservoir. It was also
                                                       well known to configure such apparatus with
                                                       a fluid discharge end where collected fluid
                                                       could leave the device via a discharge tube as
                                                       discussed above. For example, for a urine
                                                       collection device, it was well known to
                                                       configure the device so that urine withdrawn
                                                       from the reservoir was expelled out of the
                                                       discharge end of the fluid collection tube.

                                                        • Keane 768 at Abstract, Figs. 4, 9-10,
                                                          1:67-2:32, 3:60-4:16;
                                                        • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;


                                                 102
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 64 of 759 PageID #: 6304




  Claim Language                            Prior Art
                                             • Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                12:21;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                             • Lawrence 222 at Figs. 1-10, 14,
                                                Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                64;
                                             • Wolff 066 at Fig. 5b, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                31-32;
                                             • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24-25, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:5-13, 8:22-25, 7:23-25;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-21, 9:23-28, 10:1-9;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Omni Starter Kit Brochure;
                                             • Omni Brochure;
                                             • Omni Presentation;
                                             • 2015 Omni Catalog;
                                             • 2015 PureWick brochure at pp. 1-4.


                                      103
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 65 of 759 PageID #: 6305




  Claim Language                                   Prior Art

  Claim 4
  4. The apparatus of claim 1, wherein the         See Claim 1.
  support is cylindrical
                                                   There were a few known design choice
                                                   configurations for body fluid collection
                                                   devices, particularly those used for urine
                                                   collection. For example, as discussed above,
                                                   it was known that cylindrical devices
                                                   conformed to the female anatomy, and thus it
                                                   was known to construct such devices (and
                                                   their corresponding elements such as the
                                                   permeable support) to have such cylindrical
                                                   shapes.

                                                    • Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                    • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                      24, 3:23-32;
                                                    • Hirschman 277 at Figs. 1-9, 1:33-40,
                                                      2:24-50;
                                                    • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                      4:47-52;
                                                    • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                    • Washington 508 at Fig. 1, 2:27-33, 2:60-
                                                      68, 6:22-38, 6:60-68, 12:17-30;
                                                    • McGuire 347 at Figs. 1-4, Abstract,
                                                      2:35-40, 5:25-30, 6:1-35;
                                                    • Lawrence 564 at Fig. 14, 11:24-35;
                                                    • Lawrence 222 at Fig. 14, 11:24-35;
                                                    • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                    • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                      33, 63-66;
                                                    • Mombrinie 639 at Figs. 1-9, paras. 13-
                                                      14, 31-38, 40, 43;
                                                    • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                      6:21-31;
                                                    • Coley 804 at Figs. 1-5, Abstract, paras.
                                                      18-19, 21-24;
                                                    • 2015 PureWick brochure at pp. 1-4.

  and defines a lumen,                             As discussed above, there were a few known
                                                   design choice configurations for body fluid
                                                   collection devices, many of which had
                                                   lumens inside the device and within the


                                             104
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 66 of 759 PageID #: 6306




  Claim Language                                   Prior Art
                                                   support in particular for placement of a fluid
                                                   discharge tube. Further, providing a lumen
                                                   in the support for a tube was one of only a
                                                   few design options.

                                                    • Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                    • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                      24, 3:23-32;
                                                    • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                      4:47-52;
                                                    • Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                      3:61-64, 4:17-32;
                                                    • Machida 320 at Figs. 2, 4-5, Abstract,
                                                      2:63-3:10, 4:38-64, 5:9-33;
                                                    • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                      51, 7:7-23, 8:15-26;
                                                    • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                    • Mombrinie 389 at Figs. 1-4, 8-9;
                                                    • Okabe 706 at Fig. 1;
                                                    • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                      33, 63-66;
                                                    • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                    • Washington 508 at Fig. 1, 2:27-33, 2:60-
                                                      68, 6:22-38, 6:60-68, 12:17-30;
                                                    • McGuire 347 at Figs. 1-4, Abstract,
                                                      2:35-40, 5:25-30, 6:1-35;
                                                    • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                      6:21-31;
                                                    • Van Den Heuvel 894 at Figs. 3-4, paras.
                                                      19, 47;
                                                    • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                      17, 3:21-25, 4:13-19, 7:15-30;
                                                    • Kuntz 355 at Figs. 3-5, 2:9-12, 5:3-5.

  the membrane is a fabric sleeve disposed         There are a few design options known for a
  around the support,                              fluid permeable membrane including the use
                                                   of fabric sleeves. Fabric sleeves disposed
                                                   around a support were known at the time of
                                                   the alleged invention.

                                                    • Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                    • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                      24, 3:23-32;




                                             105
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 67 of 759 PageID #: 6307




  Claim Language                                       Prior Art
                                                        • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                           4:47-52;
                                                        • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                        • McGuire 347 at Figs. 1-4, Abstract,
                                                           2:35-40, 5:25-30, 6:1-35;
                                                        • Lawrence 564 at Fig. 14, 11:24-35;
                                                        • Lawrence 222 at Fig. 14, 11:24-35;
                                                        • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                           4:7-9, 6:21-31;
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-
                                                           62.

  and the tube is disposed in the lumen of the         As discussed above, supports with lumens
  support.                                             for a fluid discharge tube were well known.
                                                       It is well understood that a lumen serves as a
                                                       structure for placement of a tube.

                                                        • Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                        • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                          24, 3:23-32;
                                                        • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                          4:47-52;
                                                        • Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                          3:61-64, 4:17-32;
                                                        • Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                        • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                        • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                        • Mombrinie 389 at Figs. 1-4, 8-9;
                                                        • Okabe 706 at Fig. 1;
                                                        • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                        • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                        • Washington 508 at Fig. 1, 2:27-33, 2:60-
                                                          68, 6:22-38, 6:60-68, 12:17-30
                                                        • McGuire 347 at Figs. 1-4, Abstract,
                                                          2:35-40, 5:25-30, 6:1-35;
                                                        • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        • Van Den Heuvel 894 at Figs. 3-4, paras.
                                                          19, 47;


                                                 106
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 68 of 759 PageID #: 6308




  Claim Language                                        Prior Art
                                                         • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 7:15-30;
                                                         • Kuntz 355 at Figs. 3-5, 2:9-12, 5:3-5.

  Claim 5
  5. The apparatus of claim 1, wherein the              See Claim 1.
  support and casing are substantially
  cylindrical,                                          As discussed above, cylindrical and
                                                        substantially cylindrical apparatus were one
                                                        of the few design choices for body fluid
                                                        collection apparatuses, and it was well
                                                        understood that cylindrical or substantially
                                                        cylindrical devices were well-suited for the
                                                        female anatomy. It was understood to design
                                                        the associated components such as the
                                                        support and casing in accordance with the
                                                        design of the device (e.g., cylindrical).

                                                         • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                         • Duhamel 102 at Fig. 2, 1:65-2:14;
                                                         • Washington 508 at Figs. 1-5, 11-12,
                                                           2:24-67, 5:22-6:67;
                                                         • Lawrence 564 at Fig. 14, 11:24-35;
                                                         • Lawrence 222 at Fig. 14, 11:24-35;
                                                         • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                           6:21-31;
                                                         • Coley 804 at Figs. 1-5, Abstract, paras.
                                                           18-19, 21-24;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           17, 20-21, 44;
                                                         • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                           2:15, 2:25-27, 3:5-25, 6:18-26, 6:28-7:3,
                                                           7:5-13, 8:17-20, 8:22-25;
                                                         • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                         • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-25;
                                                         • Parmar 2014 at p. 1;
                                                         • 2015 PureWick brochure at pp. 1-4.

  the apparatus configured to be: disposed with         As discussed above, it was well known to
  the elongated opening adjacent the urethral           configure a body fluid collection device so
  opening of a human female;                            that the opening was adjacent to the source
                                                        of fluid. Urine collection devices were



                                                  107
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 69 of 759 PageID #: 6309




  Claim Language                            Prior Art
                                            known to be configured so that the elongated
                                            opening was adjacent the urethral opening of
                                            a female.

                                             • Keane 768 at Abstract, Figs. 4, 9-10,
                                               1:67-2:32, 3:60-4:16;
                                             • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                               4:32;
                                             • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                               21, 4:34-38, 5:10-51;
                                             • Washington 508 at Figs. 6-9, 3:1-9;
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                               5:8-6:27, 7:28-56, 11:1-19;
                                             • Lawrence 222 at Figs. 1-10, 14,
                                               Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                               5:15;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Suzuki 250 at Abstract, Figs. 1-5, claim
                                               1, 2:41-55, 12:5-21;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-
                                               14, 31-38, 40, 43;
                                             • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                               6:21-31;
                                             • Coley 804 at Figs. 1-5, Abstract, paras.
                                               18-19, 21-24;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                               17, 41, 43, 48;
                                             • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                               17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                               8:17-20;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                               9:7-21, 9:23-28, 10:1-9;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                               3:5-11, 4:7-6:55;
                                             • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                             • Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                               21, 25-26;
                                             • Mizuguchi 641 at 6, 10, 12, paras. 20,
                                               21, 25-26;
                                             • Parmar 2014 at p. 1;
                                             • Omni Starter Kit Brochure;
                                             • Omni Brochure;


                                      108
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 70 of 759 PageID #: 6310




  Claim Language                                        Prior Art
                                                         • Omni Presentation;
                                                         • 2015 Omni Catalog;
                                                         • 2015 PureWick brochure at pp. 1-4.

  oriented with the reservoir adjacent to the           It was well known at the time of the alleged
  user's anus and the outlet disposed above the         invention to orient a urine collection device
  urethral opening; and                                 with the reservoir adjacent to the user’s anus
                                                        and the outlet disposed above the urethral
                                                        opening. For example, such a configuration
                                                        used in conjunction with female urine
                                                        collection devices optimized comfort and
                                                        facilitated urine collection while minimizing
                                                        leaks.

                                                         • Keane 768 at Abstract, Figs. 4, 9-10,
                                                           1:67-2:32, 3:60-4:16;
                                                         • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                         • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                         • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                         • Washington 508 at Figs. 6-9, 3:1-9;
                                                         • Carns 997 at Figs. 2-5, 6:15-31;
                                                         • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                           5:15;
                                                         • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                         • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                           19, 6:3-6, 6:66-7:4;
                                                         • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                           6:21-31;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           17, 41, 43, 48;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           17, 41, 43, 48;
                                                         • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                           8:17-20;
                                                         • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                         • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                         • Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                           21, 25-26;
                                                         • Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                           20, 21, 25-26;
                                                         • Parmar 2014 at p. 1;


                                                  109
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 71 of 759 PageID #: 6311




  Claim Language                                      Prior Art
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  arranged with a curved shape with the               It was well known at the time of the alleged
  elongated opening disposed on the inside of         invention to select an apparatus design
  the curve.                                          consistent with the intended use of the
                                                      apparatus. For example, urine collection
                                                      devices for women were known to have a
                                                      curved shape with the elongated opening
                                                      disposed on the inside of the curve,
                                                      consistent with the female anatomy.

                                                       • Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                       • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                       • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                       • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                         21, 4:34-38, 5:10-51;
                                                       • Washington 508 at Figs. 1-12, 5:60-62,
                                                         7:1-7;
                                                       • Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56, 11:1-19;
                                                       • Lawrence 222 at Figs. 1-10, 14,
                                                         Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                       • Carns 997 at Figs. 2-5, 6:15-31;
                                                       • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                         19, 6:3-6, 6:66-7:4;
                                                       • Sanchez 508 at Abstract, Figs. 5 and 8,
                                                         3:22-49, 6:21-31;
                                                       • Coley 804 at Figs. 1-5, Abstract, paras.
                                                         18-19, 21-24;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         5, 13-14, 38-44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                         17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                         8:17-20;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:7-21, 9:23-28, 10:1-9;
                                                       • Schmitt 710 at Figs. 3-6, cols. 1-2;




                                                110
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 72 of 759 PageID #: 6312




  Claim Language                                    Prior Art
                                                     • Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                        21, 25-26;
                                                     • Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                        20, 21, 25-26;
                                                     • Parmar 2014 at p. 1;
                                                     • Omni Starter Kit Brochure;
                                                     • Omni Brochure;
                                                     • Omni Presentation;
                                                     • 2015 Omni Catalog;
                                                     • 2015 PureWick brochure at pp. 1-4.

  Claim 6
  6. The apparatus of claim 1, wherein the          See Claim 1.
  support is formed of spun plastic.
                                                    There are a few design choices for the
                                                    material from which a permeable support
                                                    could be formed, one of which is spun
                                                    plastic. It was well known at the time of the
                                                    allged invention that spun plastic, for
                                                    example, could hold and support a
                                                    membrane and maintain form while allowing
                                                    for fluid permeability.

                                                     • Van Den Heuvel 894 at para. 52;
                                                     • Van Den Heuvel 823 at 3:18-19, 6:18-26,
                                                       8:17-20, 11:9-10;
                                                     • Philips 505 at Figs. 18-22, 21:35-64,
                                                       26:40-27:42;
                                                     • Bond 845 at Abstract, ¶¶ 72, 205;
                                                     • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       9:25-28, 10:1-4;
                                                     • 2015 PureWick brochure at pp. 1-4.

  and the membrane is formed of ribbed knit         Fabrics such as ribbed knit fabrics were one
  fabric                                            of a few known design choices for the
                                                    material from which a permeable membrane
                                                    could be formed. It was well known at the
                                                    time of the allged invention that ribbed knit
                                                    fabrics are permeable, comfortable, and can
                                                    conform to a support.

                                                     • McGuire 981 at 1:71-2:16;
                                                     • Tong 356 at Figs. 1-5, 4:11-26;
                                                     • Fell 044 at Fig. 1, Abstract, 23:12-14.



                                              111
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 73 of 759 PageID #: 6313




  Claim Language                                     Prior Art

  Claim 7
  7. The apparatus of claim 1, further comprising See Claim 1.
  a fluid receptacle fluidically coupled to the
  discharge end of the tube.                      Fluid receptacles that coupled to the
                                                  discharge end of the fluid discharge tube of a
                                                  fluid collection apparatus to collect body
                                                  fluid were well known at the time of the
                                                  alleged invention.

                                                      • Keane 768 at Abstract, Figs. 4, 9-10,
                                                        1:67-2:32, 3:60-65;
                                                      • Hessner 418 at 6:36-43;
                                                      • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                        4:32;
                                                      • Crowley 928 at 2:31-48, Fig. 3-5;
                                                      • Washington 508 at Figs. 6-9, 7:58-67;
                                                      • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                      • Lawrence 564 at Figs. 1-10, Abstract,
                                                        4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                        7:28-56, 8:8-29, 8:38-10:29;
                                                      • Lawrence 222 at Figs. 1-10, Abstract,
                                                        4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                        7:28-56, 8:8-29, 8:38-10:29;
                                                      • Wolff 066 at Fig. 1-3b, 5b, 3:34-47,
                                                        5:56-6:35;
                                                      • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                        21, 4:34-38, 5:10-51;
                                                      • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                        64;
                                                      • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                        8:35, 9:49-61;
                                                      • Machida 320 at Figs. 2, 4-5, Abstract,
                                                        2:63-3:10, 4:38-64, 5:9-33;
                                                      • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                        51, 7:7-23, 8:15-26;
                                                      • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                      • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                        33, 63-66;
                                                      • Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                        31-32;
                                                      • Scott 384 at 3:15-31, Figs. 3-4; Scott 749
                                                        at Figs. 3-4, paras. 74-75, 79;
                                                      • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;


                                               112
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 74 of 759 PageID #: 6314




  Claim Language                                   Prior Art
                                                    • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                       19, 6:3-6, 6:66-7:4;
                                                    • Wightman 214 at Figs. 2b, 4b, 5-6,
                                                       paras. 87, 92;
                                                    • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                       6:21-31;
                                                    • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                       6:3, 9:5-16, 9:24-27;
                                                    • Mahnensmith 080 at Abstract, Figs. 3,
                                                       para. 23;
                                                    • Wolff 131 at Figs. 1-3b, 5a, 5b, paras.
                                                       22-24, 28, 45-46;
                                                    • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                       5, 13-14, 38-44;
                                                    • Van Den Heuvel 823 at 1:27-2:7;
                                                    • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       2:4-10, 5:12-30, 6:1-7, 9:3-5;
                                                    • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                       2:30-67, 4:35-5:35, 6:18-56;
                                                    • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                       3:5-11, 4:7-6:55;
                                                    • Wada 625 at Fig. 24, paras. 188-194;
                                                    • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                       2:7-13;
                                                    • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                    • Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                       18-19;
                                                    • Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                       paras. 18-19;
                                                    • Ishii 108 at Figs. 1-4, paras 1-13;
                                                    • Macaulay 2007 at pp. 641-643;
                                                    • 2006 British Health Publication at pp.
                                                       14-15;
                                                    • Parmar 2014 at p. 1;
                                                    • Omni Starter Kit Brochure;
                                                    • Omni Brochure;
                                                    • Omni Presentation;
                                                    • 2015 Omni Catalog;
                                                    • 2015 PureWick brochure at pp. 1-4.

  Claim 8
  8. The apparatus of claim 1, further comprising See Claim 1.
  a source of vacuum fluidically coupled to the
  discharge end of the tube.


                                             113
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 75 of 759 PageID #: 6315




  Claim Language                            Prior Art
                                            As previously discussed, it was well known
                                            to connect a vacuum source to fluid
                                            collection apparatuses to remove fluid via a
                                            fluid discharge tube.

                                             • Jones 080 at 1:26-35;
                                             • Scott 234 at 2:32-54, Fig. 1;
                                             • Keane 768 at Abstract, 1:31-41, 2:6-10,
                                               3:49-56, 3:60-65, 4:4-34, Fig. 4, 9-10;
                                             • Hessner 418 at 6:36-43;
                                             • Triunfol 675 at Figs. 2, 2:10-17;
                                             • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                               24, 3:23-32;
                                             • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                               4:47-52;
                                             • Hessner 418 at Abstract, Figs. 1-8, 3:26-
                                               31, 5:54-57, 6:36-43;
                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                               4:32;
                                             • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                               21, 4:34-38, 5:10-51;
                                             • Crowley 928 at 2:31-48, Fig. 3-5;
                                             • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                               40, 5:25-30, 6:1-35;
                                             • McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                               5:2, 6:61-64;
                                             • Skow 735 at Abstract, Figs. 1-11, 3:48-
                                               51, 6:16-67;
                                             • Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                               64, 7:10-23, 7:56-58;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                               4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                               7:28-56, 8:8-29, 8:38-10:29;
                                             • Lawrence 222 at Figs. 1-10, Abstract,
                                               4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                               7:28-56, 8:8-29, 8:38-10:29;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                               8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;



                                      114
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 76 of 759 PageID #: 6316




  Claim Language                            Prior Art
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Fig. 3,
                                                paras. 10, 23;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-6, 21, 46;
                                             • Van Den Heuvel 823 at 1:27-2:7;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                2:4-10, 5:12-30, 6:1-7, 9:3-5;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                             • Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                18-19;
                                             • Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                paras. 18-19;
                                             • Ishii 108 at Figs. 1-4, paras 1-13;
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;
                                             • Parmar 2014 at p. 1;
                                             • Omni Starter Kit Brochure;


                                      115
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 77 of 759 PageID #: 6317




  Claim Language                                         Prior Art
                                                          • Omni Brochure;
                                                          • Omni Presentation;
                                                          • 2015 Omni Catalog;
                                                          • 2015 PureWick brochure at pp. 1-4.

  Claim 9
  9. The apparatus of claim 1, wherein the fluid         See Claim 1.
  permeable membrane includes a wicking
  material.                                              It was well known at the time of the alleged
                                                         invention to have the permeable membrane
                                                         include a wicking material.

                                                          • Scott 234 at 2:32-54, Fig. 1;
                                                          • Keane 768 at Abstract, 3:75-4:4, Figs. 9-
                                                            10;
                                                          • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;
                                                          • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                            4:47-52;
                                                          • Frosch 901 at Abstract, Figs. 1-2, 5:57-
                                                            65;
                                                          • Hessner 418 at Abstract, Figs. 1-8, 3:26-
                                                            31, 5:54-57, 6:36-43;
                                                          • Frosch 539 at Abstract, Figs. 1-2, 3:5-21,
                                                            6:27-42;
                                                          • Triunfol 675 at Figs. 1-5, claims 1-4,
                                                            3:66-4:7, 4:2-7;
                                                          • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                          • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                          • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                            40, 5:25-30, 6:1-35;
                                                          • McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                            5:2, 6:61-64;
                                                          • Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                            51, 6:16-67;
                                                          • Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                            64, 7:10-23, 7:56-58;
                                                          • Lawrence 564 at Figs. 1-5, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36, claim 6;
                                                          • Lawrence 222 at Figs. 1-5, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36, claim 6;
                                                          • Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                            60, 5:212-54;



                                                   116
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 78 of 759 PageID #: 6318




  Claim Language                            Prior Art
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                             • Sanchez 508 at Abstract, Figs. 5 and 8,
                                                3:22-49, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-6, 21, 46;
                                             • Van Den Heuvel 823 at 1:27-2:7;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:25-10:1, 10:4-9;
                                             • Wada 625 at Fig. 24, paras. 188-194;




                                      117
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 79 of 759 PageID #: 6319




  Claim Language                                        Prior Art
                                                         • Coley 804 at Figs. 1-5, Abstract, paras.
                                                            18-19, 21-24;
                                                         • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                         • Parmar 2014 at p. 1;
                                                         • Omni Starter Kit Brochure;
                                                         • Omni Brochure;
                                                         • Omni Presentation;
                                                         • 2015 Omni Catalog;
                                                         • 2015 PureWick brochure at pp. 1-4.


  Claim 11
  11. An apparatus comprising: a fluid                  Apparatuses with fluid impermeable casings
  impermeable casing defining a fluid reservoir         defining a fluid reservoir at one end were
  at a first end,                                       well known at the time of the alleged
                                                        invention.

                                                         • Duke 046 at Figs. 1-3, 1:63-2:2;
                                                         • Keane 768 at Abstract, Figs. 4, 9-10,
                                                             1:67-2:32, 3:75-4:16;
                                                         • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                         • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                             24, 3:23-32;
                                                         • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                             4:47-52;
                                                         • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         • Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                             4:62;
                                                         • Triunfol 675 at Figs. 1-5, claims 1-4,
                                                             3:66-4:7, 4:2-7;
                                                         •   Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                             21, 4:34-38, 5:10-51;
                                                         •   Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                             2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                         •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                         •   Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                         •   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                         •   Washington 508 at Figs. 1-5, 11-12,
                                                             2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                         •   Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                             3:29-49, 6:43-68, 7:2-11;
                                                         •   Nigay 463 at Figs. 1-3, 1:65-2:62;


                                                  118
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 80 of 759 PageID #: 6320




  Claim Language                            Prior Art
                                             • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                             • Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                             • Okabe 706 at 7:40-8:14, Figs. 3-4;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;



                                      119
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 81 of 759 PageID #: 6321




  Claim Language                            Prior Art
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                             • Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                             • Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                             • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                             • Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                             • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                             • Ishii 108 at Figs. 1-4, paras 1-13;
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;
                                             • Omni Starter Kit Brochure;


                                      120
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 82 of 759 PageID #: 6322




  Claim Language                            Prior Art
                                             • Omni Brochure;
                                             • Omni Presentation;
                                             • 2015 Omni Catalog;
                                             • 2015 PureWick brochure at pp. 1-4.

  a fluid outlet at a second end,           See Claim 1.

                                             • Scott 234 at 1:29-48, Figs. 1-3;
                                             • Duke 046 at Figs. 1-3, 1:63-2:23;
                                             • Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                             •   Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                             •   Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                             •   Hessner 418 at 6:36-43;
                                             •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                             •   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                             •   Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                             •   Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                             •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             •   McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                             •   McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                             •   Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                             •   Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                             •   Carns 997 at Figs. 2-5, 6:15-31;
                                             •   Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                 3:5, 4:19-33, 5:1-7;
                                             •   Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                 4:59;
                                             •   Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56;
                                             •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                 5:8-6:27, 7:28-56, 11:24-36;
                                             •   Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                 5:15;
                                             •   Triunfol 675 at Figs. 1-5, claims 1-4,
                                                 3:66-4:7, 4:2-7;


                                      121
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 83 of 759 PageID #: 6323




  Claim Language                            Prior Art
                                             • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 23, 30-31;


                                      122
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 84 of 759 PageID #: 6324




  Claim Language                                    Prior Art
                                                     • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                        5-7, 40, 42, 44, 51;
                                                     • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                        17, 3:21-25, 4:13-19, 7:15-30;
                                                     • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                        6:1-7, 9:8-21, 9:23-25;
                                                     • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                     • Wada 625 at Fig. 24, paras. 188-194;
                                                     • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                        2:7-13;
                                                     • Goldenberg 638 at Abstract, Figs. 1-3,
                                                        3:20-42, 6:44-57;
                                                     • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                     • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                        paras. 6-7, 14;
                                                     • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                        Abstract, paras. 6-7, 14;
                                                     • Ishii 108 at Figs. 1-4, paras 1-13;
                                                     • Macaulay 2007 at pp. 641-643;
                                                     • 2006 British Health Publication at pp.
                                                        14-15;
                                                     • Parmar 2014 at p. 1;
                                                     • Omni Starter Kit Brochure;
                                                     • Omni Brochure;
                                                     • Omni Presentation;
                                                     • 2015 Omni Catalog;
                                                     • 2015 PureWick brochure at pp. 1-4.

  and a longitudinally extending portion            See Claim 1.
  extending between the fluid reservoir and the
  fluid outlet and defining a longitudinally         • Duke 046 at Figs. 1-3, 1:63-2:23;
  elongated opening between the fluid reservoir      • Keane 768 at Abstract, 1:65-2:10, 2:46-
  and the fluid outlet;                                 56, Fig. 9-10;
                                                     • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                        4:32;
                                                     • Conkling 541 at Figs. 12-15, 3:29-49,
                                                        6:43-68, 7:2-11;
                                                     • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                     • Carns 997 at Figs. 2-5, 6:15-31;
                                                     • Lawrence 564 at Figs. 1-10, Abstract,
                                                        5:8-6:27, 7:28-56;



                                              123
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 85 of 759 PageID #: 6325




  Claim Language                            Prior Art
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;


                                      124
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 86 of 759 PageID #: 6326




  Claim Language                                      Prior Art
                                                       • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                          31-38, 40, 43;
                                                       • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 9-11, 17-22, 24, 30-31;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 17, 23, 40, 44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-25;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Wada 625 at Fig. 24, paras. 188-194;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Goldenberg 638 at Abstract, Figs. 1-3,
                                                          3:20-42, 6:44-57;
                                                       • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                       • Chiku 946 at Figs. 1-10, Abstract, paras.
                                                          6-11, 14-21, 23-26;
                                                       • Mizuguchi 641 at Figs. 1-10, Abstract,
                                                          paras 6-11, 14-21, 23-26;
                                                       • Ishii 108 at Figs. 1-4, paras 1-13;
                                                       • Macaulay 2007 at pp. 641-643;
                                                       • 2006 British Health Publication at pp.
                                                          14-15;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  a fluid permeable support disposed within the       See Claim 1.
  casing with a portion extending across the
  elongated opening, wherein the fluid                 • Keane 768 at Abstract, 1:65-2:10, 2:46-
  permeable support is distinct from and at least        56, 3:75-4:16, Fig. 9-10;
  proximate to the fluid reservoir;                    • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                       • Conkling 541 at Figs. 12-15, 3:29-49,
                                                         6:43-68, 7:2-11;
                                                       • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                       • Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56, 11:24-36;


                                                125
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 87 of 759 PageID #: 6327




  Claim Language                            Prior Art
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 13-14, 38-44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;


                                      126
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 88 of 759 PageID #: 6328




  Claim Language                                       Prior Art
                                                        • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-28, 10:1-4;
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Wada 625 at Fig. 24, paras. 188-194;
                                                        • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                        • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           paras. 6-7, 14;
                                                        • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, paras. 6-7, 14
                                                        • Macaulay 2007 at pp. 641-643;
                                                        • 2006 British Health Publication at pp.
                                                           14-15;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog;
                                                        • 2015 PureWick brochure at pp. 1-4.

  a fluid permeable membrane disposed on the           See Claim 1.
  support and covering at least the portion of the
  support that extends across the elongated             • Keane 768 at Figs. 9-10, 3:75-4:16;
  opening, so that the membrane is supported on         • Hessner 418 at Abstract, Figs. 1-8, 2:66-
  the support and disposed across the elongated             3:7, 3:26-31, 4:3-33;
  opening;                                              • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                        • Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                        • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                        •   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                        •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                        •   Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                        •   Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                        •   Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                        •   Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                        •   Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33;
                                                        •   Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                            51, 7:7-23, 8:15-26;
                                                        •   Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                        •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                            4:61-5:7, 5:15-19;


                                                 127
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 89 of 759 PageID #: 6329




  Claim Language                                     Prior Art
                                                      • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                         21, 6:13-17;
                                                      • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         2:30-67, 4:35-5:35, 6:18-56;
                                                      • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                      • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                      • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                      • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                         33, 63-66;
                                                      • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                         32;
                                                      • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                      • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 10-11, 20-22, 24, 30-31;
                                                      • Van Den Heuvel 894 at para. 5;
                                                      • Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                         27;
                                                      • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-10:1, 10:4-9;
                                                      • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                      • Wada 625 at Fig. 24, paras. 188-194;
                                                      • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                      • Parmar 2014 at p. 1;
                                                      • Omni Starter Kit Brochure;
                                                      • Omni Brochure;
                                                      • Omni Presentation;
                                                      • 2015 Omni Catalog;
                                                      • 2015 PureWick brochure at pp. 1-4.

  a tube having a first end disposed in the          See Claim 1.
  reservoir and extending behind at least the
  portion of the support and the portion of the       • Keane 768 at Abstract, Figs. 9-10, 1:65-
  membrane disposed across the elongated                 2:10, 3:47-4:16;
  opening and extending through the fluid outlet      • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  to a second, fluid discharge end,                      4:32;
                                                      • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                        11:65-12:21;
                                                      • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                      • Sanchez 508 at Abstract, Fig. 8, 6:21-31;




                                               128
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 90 of 759 PageID #: 6330




  Claim Language                                      Prior Art
                                                       • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                       • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          19, 42, 44, 47;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 7:15-30;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                          Abstract, paras. 11-12;
                                                       • Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                          Abstract, paras. 11-12;
                                                       • Macaulay 2007 at pp. 641-643;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2006 British Health Publication at pp.
                                                          14-15.

  the apparatus configured to: be disposed with       As discussed above, it was well known to
  the opening adjacent to a urethral opening of a     configure a body fluid collection device so
  user, with the fluid permeable membrane             that the opening was adjacent to the source
  engaging tissue surrounding the urethral            of fluid. Urine collection devices were
  opening,                                            known to be configured so that the opening
                                                      was adjacent the urethral opening of a
                                                      female.

                                                       • Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                           4:16, Figs. 4, 9-10;
                                                       •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                       •   Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                       •   Lawrence 564 at Figs. 1-10, Abstract,
                                                           5:8-6:27, 7:28-56, 11:1-19;
                                                       •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                           5:8-6:27, 7:28-56, 11:1-19;
                                                       •   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                       •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;



                                                129
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 91 of 759 PageID #: 6331




  Claim Language                            Prior Art
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-10:1, 10:4-9;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;
                                             • Parmar 2014 at p. 1;


                                      130
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 92 of 759 PageID #: 6332




  Claim Language                                     Prior Art
                                                      • Omni Starter Kit Brochure;
                                                      • Omni Brochure;
                                                      • Omni Presentation;
                                                      • 2015 Omni Catalog;
                                                      • 2015 PureWick brochure at pp. 1-4.

  be retained in position on the user solely by      It was well known at the time of the alleged
  frictional engagement with and/or between the      invention that a fluid collection device could
  labia and/or other portions of the area of the     be held in place in a number of ways, one of
  user's body surrounding the urethral opening,      which was solely by engaging the patient’s
  and                                                body (for example, the labia in the case of
                                                     urine collection devices for women) with the
                                                     device. The other option was to use
                                                     additional mechanisms to hold the device in
                                                     place such as tape, form wear or the like.

                                                      • Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-
                                                        5:9, 11:42-61;
                                                      • Hirschman 277 at Figs. 1-9, 1:33-40,
                                                        2:24-50;
                                                      • Sanchez 508 at 5:14-16;
                                                      • Coley 804 at Figs. 1-5, Abstract, paras.
                                                        18-19, 21-25;
                                                      • Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                                      • Parmar 2014 at p. 1;
                                                      • 2015 PureWick brochure at pp. 1-4.

  receive urine discharged from the urethral       See Claim 1.
  opening through the opening of the fluid
  impermeable layer, the membrane, the support, • Keane 768 at Abstract, Figs. 4, 9-10,
  and into the reservoir, and to have the received     1:67-2:32, 3:60-4:16;
  urine withdrawn from the reservoir via the        • Hessner 418 at Abstract, Figs. 1-8, 2:66-
  tube and out of the fluid discharge end of the       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
  tube.                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                       4:32;
                                                    • Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                       Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                       12:21;
                                                    • Lawrence 564 at Figs. 1-10, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;
                                                    • Lawrence 222 at Figs. 1-10, 14,
                                                       Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                    • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                       64;


                                               131
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 93 of 759 PageID #: 6333




  Claim Language                                      Prior Art
                                                       • Wolff 066 at Fig. 5b, 5:56-6:35;
                                                       • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                       • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                       • Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                       • Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                          31-32;
                                                       • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                       • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                       • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                       • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                       • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                       • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24-25, 30-31;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                          26, 7:5-13, 8:22-25, 7:23-25;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-21, 9:23-28, 10:1-9;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  Claim 12
  12. The apparatus of claim 11, wherein the          See Claim 11.
  apparatus is configured to be retained in
  position on the user via engagement between         As discussed above, it was well known at the
  the first end of the casing and a user's            time of the alleged invention that a fluid
  perineum.                                           collection device could be held in place in a
                                                      number of ways, one of which was solely by
                                                      engaging the patient’s body (for example, the


                                                132
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 94 of 759 PageID #: 6334




  Claim Language                                        Prior Art
                                                        labia in the case of urine collection devices
                                                        for women) with the device. It was also
                                                        known that, for urine collection devices for
                                                        women, the device could be configured to be
                                                        held in place by engaging an end of the
                                                        casing and a user’s perineum.

                                                         • Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-
                                                           5:9, 11:42-61;
                                                         • Sanchez 508 at 5:14-16;
                                                         • Coley 804 at Figs. 1-5, Abstract, paras.
                                                           18-19, 21-25;
                                                         • Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                                         • Parmar 2014 at p. 1;
                                                         • 2015 PureWick brochure at pp. 1-4.

  Claim 13
  13. An apparatus comprising: a fluid                  See Claims 1 and 1l.
  impermeable casing defining a fluid reservoir
  at a first end,
                                                         • Duke 046 at Figs. 1-3, 1:63-2:2;
                                                         • Keane 768 at Abstract, Figs. 4, 9-10,
                                                             1:67-2:32, 3:75-4:16;
                                                         •   Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                         •   Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                             24, 3:23-32;
                                                         •   Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                             4:47-52;
                                                         •   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         •   Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                             4:62;
                                                         •   Triunfol 675 at Figs. 1-5, claims 1-4,
                                                             3:66-4:7, 4:2-7;
                                                         •   Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                             21, 4:34-38, 5:10-51;
                                                         •   Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                             2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                         •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                         •   Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                         •   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                         •   Washington 508 at Figs. 1-5, 11-12,
                                                             2:24-27, 2:40-52, 5:22-62, 10:23-34;



                                                  133
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 95 of 759 PageID #: 6335




  Claim Language                            Prior Art
                                             • Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                3:29-49, 6:43-68, 7:2-11;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                             • Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;




                                      134
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 96 of 759 PageID #: 6336




  Claim Language                            Prior Art
                                             • Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                             • Okabe 706 at 7:40-8:14, Figs. 3-4;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                             • Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                             • Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                             • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                             • Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                             • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                             • Ishii 108 at Figs. 1-4, paras 1-13;



                                      135
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 97 of 759 PageID #: 6337




  Claim Language                            Prior Art
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;
                                             • Omni Starter Kit Brochure;
                                             • Omni Brochure;
                                             • Omni Presentation;
                                             • 2015 Omni Catalog;
                                             • 2015 PureWick brochure at pp. 1-4.

  a fluid outlet at a second end,           See Claims 1 and 11.

                                             • Scott 234 at 1:29-48, Figs. 1-3;
                                             • Duke 046 at Figs. 1-3, 1:63-2:23;
                                             • Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                             •   Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                             •   Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                             •   Hessner 418 at 6:36-43;
                                             •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                             •   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                             •   Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                             •   Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                             •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             •   McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                             •   McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                             •   Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                             •   Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                             •   Carns 997 at Figs. 2-5, 6:15-31;
                                             •   Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                 3:5, 4:19-33, 5:1-7;
                                             •   Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                 4:59;
                                             •   Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56;
                                             •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                 5:8-6:27, 7:28-56, 11:24-36;


                                      136
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 98 of 759 PageID #: 6338




  Claim Language                            Prior Art
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                             • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;


                                      137
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 99 of 759 PageID #: 6339




  Claim Language                                    Prior Art
                                                     • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                        31-38, 40, 43;
                                                     • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                        paras. 23, 30-31;
                                                     • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                        5-7, 40, 42, 44, 51;
                                                     • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                        17, 3:21-25, 4:13-19, 7:15-30;
                                                     • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                        6:1-7, 9:8-21, 9:23-25;
                                                     • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                     • Wada 625 at Fig. 24, paras. 188-194;
                                                     • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                        2:7-13;
                                                     • Goldenberg 638 at Abstract, Figs. 1-3,
                                                        3:20-42, 6:44-57;
                                                     • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                     • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                        paras. 6-7, 14;
                                                     • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                        Abstract, paras. 6-7, 14;
                                                     • Ishii 108 at Figs. 1-4, paras 1-13;
                                                     • Macaulay 2007 at pp. 641-643;
                                                     • 2006 British Health Publication at pp.
                                                        14-15;
                                                     • Parmar 2014 at p. 1;
                                                     • Omni Starter Kit Brochure;
                                                     • Omni Brochure;
                                                     • Omni Presentation;
                                                     • 2015 Omni Catalog;
                                                     • 2015 PureWick brochure at pp. 1-4.

  and a longitudinally extending portion            See Claims 1 and 11.
  extending between the fluid reservoir and the
  fluid outlet and defining a longitudinally         • Duke 046 at Figs. 1-3, 1:63-2:23;
  elongated opening between the fluid reservoir      • Keane 768 at Abstract, 1:65-2:10, 2:46-
  and the fluid outlet                                 56, Fig. 9-10;
                                                     • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                       4:32;
                                                     • Conkling 541 at Figs. 12-15, 3:29-49,
                                                       6:43-68, 7:2-11;
                                                     • Nigay 463 at Figs. 1-3, 1:65-2:62;


                                              138
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 100 of 759 PageID #: 6340




  Claim Language                            Prior Art
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;




                                      139
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 101 of 759 PageID #: 6341




  Claim Language                                    Prior Art
                                                     • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                        33, 63-66;
                                                     • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                        32;
                                                     • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                        31-38, 40, 43;
                                                     • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                        paras. 9-11, 17-22, 24, 30-31;
                                                     • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                        5, 7, 17, 23, 40, 44;
                                                     • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                        2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                     • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                        9:8-21, 9:23-25;
                                                     • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                     • Wada 625 at Fig. 24, paras. 188-194;
                                                     • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                        2:7-13;
                                                     • Goldenberg 638 at Abstract, Figs. 1-3,
                                                        3:20-42, 6:44-57;
                                                     • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                     • Chiku 946 at Figs. 1-10, Abstract, paras.
                                                        6-11, 14-21, 23-26;
                                                     • Mizuguchi 641 at Figs. 1-10, Abstract,
                                                        paras 6-11, 14-21, 23-26;
                                                     • Ishii 108 at Figs. 1-4, paras 1-13;
                                                     • Macaulay 2007 at pp. 641-643;
                                                     • 2006 British Health Publication at pp.
                                                        14-15;
                                                     • Omni Starter Kit Brochure;
                                                     • Omni Brochure;
                                                     • Omni Presentation;
                                                     • 2015 Omni Catalog;
                                                     • 2015 PureWick brochure at pp. 1-4.

  a fluid permeable support disposed within the     See Claims 1 and 11.
  casing with a portion extending across the
  elongated opening,                                 • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                        56, 3:75-4:16, Fig. 9-10;
                                                     • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                        4:32;



                                              140
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 102 of 759 PageID #: 6342




  Claim Language                            Prior Art
                                             • Conkling 541 at Figs. 12-15, 3:29-49,
                                                6:43-68, 7:2-11;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;


                                      141
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 103 of 759 PageID #: 6343




  Claim Language                                      Prior Art
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 13-14, 38-44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                          7:25-30, 8:17-20, 8:22-25;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-28, 10:1-4;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Wada 625 at Fig. 24, paras. 188-194;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                          paras. 6-7, 14;
                                                       • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                          Abstract, paras. 6-7, 14
                                                       • Macaulay 2007 at pp. 641-643;
                                                       • 2006 British Health Publication at pp.
                                                          14-15;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  wherein the fluid permeable support is distinct     See Claims 1 and 11.
  from and at least proximate to the fluid
  reservoir;                                           • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:75-4:16, Fig. 9-10;
                                                       • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       •   Washington 508 at Figs. 1-5, 2:24-67,
                                                           5:22-6:67;
                                                       •   Conkling 541 at Figs. 12-15, 6:43-68;
                                                       •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                       •   Triunfol 675 at Figs. 1-5, claims 1-4,
                                                           3:66-4:7, 4:2-7;
                                                       •   Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                       •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                           4:61-5:7, 5:15-19;
                                                       •   Mahnensmith 262 at Abstract, Figs. 1-5,
                                                           2:30-67, 4:35-5:35, 6:18-56;
                                                       •   Sanchez 508 at Abstract, Fig. 8, 6:21-31;



                                                142
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 104 of 759 PageID #: 6344




  Claim Language                                       Prior Art
                                                        • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                        • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                        • Scott 384 at 3:15-31, Figs. 3-4;
                                                        • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                        • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                           31-38, 40, 43;
                                                        • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                           paras. 8-11, 17-20, 30-31;
                                                        • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           42, 44;
                                                        • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                           26, 7:15-20, 7:22-24, 8:22-25;
                                                        • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Wada 625 at Fig. 24, paras. 188-194;
                                                        • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                        • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           claim 10, paras. 8, 14-15;
                                                        • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, claim 10, paras. 8, 14-15;
                                                        • Macaulay 2007 at pp. 641-643;
                                                        • 2006 British Health Publication at pp.
                                                           14-15;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog.

  a fluid permeable membrane disposed on the           See Claims 1 and 11.
  support and covering at least the portion of the
  support that extends across the elongated             • Keane 768 at Figs. 9-10, 3:75-4:16;
  opening, so that the membrane is supported on         • Hessner 418 at Abstract, Figs. 1-8, 2:66-
  the support and disposed across the elongated            3:7, 3:26-31, 4:3-33;
  opening;                                              • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                        • Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56;
                                                        • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                          5:8-6:27, 7:28-56, 11:24-36;
                                                        • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;



                                                 143
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 105 of 759 PageID #: 6345




  Claim Language                            Prior Art
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24, 30-31;
                                             • Van Den Heuvel 894 at para. 5;
                                             • Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                27;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-10:1, 10:4-9;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Parmar 2014 at p. 1;
                                             • Omni Starter Kit Brochure;
                                             • Omni Brochure;
                                             • Omni Presentation;
                                             • 2015 Omni Catalog;


                                      144
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 106 of 759 PageID #: 6346




  Claim Language                                        Prior Art
                                                         • 2015 PureWick brochure at pp. 1-4.

  a tube having a first end disposed in the             See Claims 1 and 11.
  reservoir and extending behind at least the
  portion of the support and the portion of the          • Keane 768 at Abstract, Figs. 9-10, 1:65-
  membrane disposed across the elongated                     2:10, 3:47-4:16;
  opening and extending through the fluid outlet         • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  to a second, fluid discharge end,                          4:32;
                                                         • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                             11:65-12:21;
                                                         •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                         •   Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                         •   Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                             6:3, 9:5-16, 9:24-27;
                                                         •   Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                             28, 45-46;
                                                         •   Van Den Heuvel 894 at Figs. 1-4, paras.
                                                             19, 42, 44, 47;
                                                         •   Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                             17, 3:21-25, 4:13-19, 7:15-30;
                                                         •   Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                             3:5-11, 4:7-6:55;
                                                         •   Cottenden 126 at Figs. 1-3, 1:39-106,
                                                             2:7-13;
                                                         •   Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                             Abstract, paras. 11-12;
                                                         •   Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                             Abstract, paras. 11-12;
                                                         •   Macaulay 2007 at pp. 641-643;
                                                         •   2006 British Health Publication at pp.
                                                             14-15;
                                                         •   Omni Starter Kit Brochure;
                                                         •   Omni Brochure;
                                                         •   Omni Presentation;
                                                         •   2015 Omni Catalog.

  the tube having only a first opening at the first     As discussed above, using a fluid discharge
  end and a second opening at the second end,           tube (with a lumen) was well known at the
  and a lumen fluidically coupling the first            time of the alleged invention. Many such
  opening and the second opening,                       tubes had an opening at each end to allow
                                                        fluid to enter on one end and exit on the
                                                        other.

                                                        •    Duke 046 at Figs. 1-3, 1:63-2:23;
                                                        •    Keane 768 at Figs. 9-10, 3:66-74;


                                                  145
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 107 of 759 PageID #: 6347




  Claim Language                            Prior Art
                                             • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                21, 4:34-38, 5:10-51;
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Lawrence 222 at Figs. 1-10, 14,
                                                Abstract, 5:8-6:27, 7:28-56, 11:24-36;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                             • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                6:1-7, 9:25-10:1, 10:4-9;
                                              • Wada 625 at Fig. 24, paras. 188-194;
                                              • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              • Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                Abstract, paras. 11-12;
                                              • Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                Abstract, paras. 11-12;
                                              • Ishii 108 at Figs. 1-4, paras 1-13;
                                              • Macaulay 2007 at pp. 641-643;
                                              • 2006 British Health Publication at pp.
                                                14-15.



                                      146
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 108 of 759 PageID #: 6348




  Claim Language                                       Prior Art
  the apparatus configured to be disposed with         See Claim 1.
  the opening adjacent to a urethral opening of a
  user, with the fluid permeable membrane               • Keane 768 at Abstract, Figs. 4, 9-10,
  engaging tissue surrounding the urethral                1:67-2:32, 3:60-4:16;
  opening, to receive urine discharged from the         • Hessner 418 at Abstract, Figs. 1-8, 2:66-
  urethral opening through the opening of the             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
  fluid impermeable layer, the membrane, the            • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  support, and into the reservoir, and to have the        4:32;
  received urine withdrawn from the reservoir           • Suzuki 250 at Abstract, claim 1, 2:41-55,
  via the tube and out of the fluid discharge end         Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
  of the tube.                                            12:21;
                                                        • Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:1-19;
                                                        • Lawrence 222 at Figs. 1-10, 14,
                                                          Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                        • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                          64;
                                                        • Wolff 066 at Fig. 5b, 5:56-6:35;
                                                        • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                        • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                        • Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                        • Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                          31-32;
                                                        • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                        • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                        • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                        • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24-25, 30-31;
                                                        • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                        • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                          26, 7:5-13, 8:22-25, 7:23-25;
                                                        • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-21, 9:23-28, 10:1-9;



                                                 147
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 109 of 759 PageID #: 6349




  Claim Language                                      Prior Art
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  Claim 14
  14. An apparatus comprising: a fluid                See Claims 1 and 11.
  impermeable casing defining a pliable fluid
  reservoir at a first end,                           It was known at the time of the alleged
                                                      invention that the casing (and thus the fluid
                                                      reservoir defined by the casing) could be
                                                      pliable.

                                                       • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:49-4:16, Figs. 9-10;
                                                       • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                       • Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                           6:43-68;
                                                       •   Lawrence 564 at Figs. 1-10, Abstract,
                                                           5:8-6:27, 7:28-56, 11:24-36;
                                                       •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                           5:8-6:27, 7:28-56, 11:24-36;
                                                       •   Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                       •   Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                       •   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                       •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       •   Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                           8:35, 9:49-61;
                                                       •   Easter 366 at Figs. 5-9, 5:54-6:10;
                                                       •   Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                       •   Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                       •   Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                       •   Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                           57, 38:48-53;
                                                       •   Machida 320 at Figs. 2, 4-5, Abstract,
                                                           2:63-3:10, 4:38-64, 5:9-33;
                                                       •   Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                           51, 7:7-23, 8:15-26;
                                                       •   Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;


                                                148
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 110 of 759 PageID #: 6350




  Claim Language                            Prior Art
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 3:33-36,
                                                6:21-31;
                                             • Grundke 161 at Figs. 1-5, para 20-24, 33;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-11, 17-24, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                             • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:5-20, 8:22-25;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                6:1-7, 9:8-10:1, 10:4-9;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                             • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;
                                             • Omni Starter Kit Brochure;
                                             • Omni Brochure;
                                             • Omni Presentation;
                                             • 2015 Omni Catalog.

  a fluid outlet at a second end,           See Claim 1 and 11.

                                             • Scott 234 at 1:29-48, Figs. 1-3;
                                             • Duke 046 at Figs. 1-3, 1:63-2:23;
                                             • Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                4:16, Fig. 9-10;



                                      149
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 111 of 759 PageID #: 6351




  Claim Language                            Prior Art
                                             • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                24, 3:23-32;
                                             • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                4:47-52;
                                             • Hessner 418 at 6:36-43;
                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                             • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                             • Washington 508 at Figs. 1-12, 2:33-38,
                                                5:63-6:10;
                                             • Conkling 541 at Figs. 12-15, 3:29-49,
                                                6:43-68, 7:2-11;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                             • McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                5:2, 6:61-64;
                                             • Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                51, 6:16-67;
                                             • Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                64, 7:10-23, 7:56-58;
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:1-7;
                                             • Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                             • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;



                                      150
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 112 of 759 PageID #: 6352




  Claim Language                            Prior Art
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 23, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-7, 40, 42, 44, 51;
                                             • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 7:15-30;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                6:1-7, 9:8-21, 9:23-25;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;


                                      151
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 113 of 759 PageID #: 6353




  Claim Language                                    Prior Art
                                                     • Goldenberg 638 at Abstract, Figs. 1-3,
                                                        3:20-42, 6:44-57;
                                                     • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                     • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                        paras. 6-7, 14;
                                                     • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                        Abstract, paras. 6-7, 14;
                                                     • Ishii 108 at Figs. 1-4, paras 1-13;
                                                     • Macaulay 2007 at pp. 641-643;
                                                     • 2006 British Health Publication at pp.
                                                        14-15;
                                                     • Parmar 2014 at p. 1;
                                                     • Omni Starter Kit Brochure;
                                                     • Omni Brochure;
                                                     • Omni Presentation;
                                                     • 2015 Omni Catalog;
                                                     • 2015 PureWick brochure at pp. 1-4.

  and a longitudinally extending portion            See Claim 1 and 11.
  extending between the fluid reservoir and the
  fluid outlet and defining a longitudinally         • Duke 046 at Figs. 1-3, 1:63-2:23;
  elongated opening between the fluid reservoir      • Keane 768 at Abstract, 1:65-2:10, 2:46-
  and the fluid outlet;                                  56, Fig. 9-10;
                                                     •   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                     •   Conkling 541 at Figs. 12-15, 3:29-49,
                                                         6:43-68, 7:2-11;
                                                     •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                     •   Carns 997 at Figs. 2-5, 6:15-31;
                                                     •   Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56;
                                                     •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                         5:8-6:27, 7:28-56, 11:24-36;
                                                     •   Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                         5:15;
                                                     •   Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                     •   Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                     •   Snyder 560 at Figs. 1-5, 4:5-5:47;
                                                     •   Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                     •   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                     •   Scott 384 at 3:15-31, Figs. 3-4;
                                                     •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                     •   Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;


                                              152
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 114 of 759 PageID #: 6354




  Claim Language                            Prior Art
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;


                                      153
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 115 of 759 PageID #: 6355




  Claim Language                                      Prior Art
                                                       • Wada 625 at Fig. 24, paras. 188-194;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Goldenberg 638 at Abstract, Figs. 1-3,
                                                          3:20-42, 6:44-57;
                                                       • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                       • Chiku 946 at Figs. 1-10, Abstract, paras.
                                                          6-11, 14-21, 23-26;
                                                       • Mizuguchi 641 at Figs. 1-10, Abstract,
                                                          paras 6-11, 14-21, 23-26;
                                                       • Ishii 108 at Figs. 1-4, paras 1-13;
                                                       • Macaulay 2007 at pp. 641-643;
                                                       • 2006 British Health Publication at pp.
                                                          14-15;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  a fluid permeable support disposed within the       See Claim 1 and 11.
  casing with a portion extending across the
  elongated opening, wherein the fluid                 • Keane 768 at Abstract, 1:65-2:10, 2:46-
  permeable support is distinct from and at least          56, 3:75-4:16, Fig. 9-10;
  proximate to the fluid reservoir;                    •   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       •   Washington 508 at Figs. 1-5, 2:24-67,
                                                           5:22-6:67;
                                                       •   Conkling 541 at Figs. 12-15, 6:43-68;
                                                       •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                       •   Triunfol 675 at Figs. 1-5, claims 1-4,
                                                           3:66-4:7, 4:2-7;
                                                       •   Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                       •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                           4:61-5:7, 5:15-19;
                                                       •   Mahnensmith 262 at Abstract, Figs. 1-5,
                                                           2:30-67, 4:35-5:35, 6:18-56;
                                                       •   Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       •   Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                       •   Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                       •   Scott 384 at 3:15-31, Figs. 3-4;
                                                       •   Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;


                                                154
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 116 of 759 PageID #: 6356




  Claim Language                                       Prior Art
                                                        • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                           31-38, 40, 43;
                                                        • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                           paras. 8-11, 17-20, 30-31;
                                                        • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           42, 44;
                                                        • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                           26, 7:15-20, 7:22-24, 8:22-25;
                                                        • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Wada 625 at Fig. 24, paras. 188-194;
                                                        • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                        • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           claim 10, paras. 8, 14-15;
                                                        • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, claim 10, paras. 8, 14-15;
                                                        • Macaulay 2007 at pp. 641-643;
                                                        • 2006 British Health Publication at pp.
                                                           14-15;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog.

  a fluid permeable membrane disposed on the           See Claim 1 and 11.
  support and covering at least the portion of the
  support that extends across the elongated             • Keane 768 at Figs. 9-10, 3:75-4:16;
  opening, so that the membrane is supported on         • Hessner 418 at Abstract, Figs. 1-8, 2:66-
  the support and disposed across the elongated           3:7, 3:26-31, 4:3-33;
  opening;                                              • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                        • Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56;
                                                        • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                          5:8-6:27, 7:28-56, 11:24-36;
                                                        • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                        • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                        • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                        • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                        • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                        • Harvie 043 at Figs. 1-3, 9:66-10:58;



                                                 155
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 117 of 759 PageID #: 6357




  Claim Language                                     Prior Art
                                                      • Machida 320 at Figs. 2, 4-5, Abstract,
                                                         2:63-3:10, 4:38-64, 5:9-33;
                                                      • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                         51, 7:7-23, 8:15-26;
                                                      • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                      • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                         4:61-5:7, 5:15-19;
                                                      • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                         21, 6:13-17;
                                                      • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         2:30-67, 4:35-5:35, 6:18-56;
                                                      • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                      • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                      • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                      • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                         33, 63-66;
                                                      • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                         32;
                                                      • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                      • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 10-11, 20-22, 24, 30-31;
                                                      • Van Den Heuvel 894 at para. 5;
                                                      • Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                         27;
                                                      • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-10:1, 10:4-9;
                                                      • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                      • Wada 625 at Fig. 24, paras. 188-194;
                                                      • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                      • Parmar 2014 at p. 1;
                                                      • Omni Starter Kit Brochure;
                                                      • Omni Brochure;
                                                      • Omni Presentation;
                                                      • 2015 Omni Catalog;
                                                      • 2015 PureWick brochure at pp. 1-4.

  a tube having a first end with a first opening     See Claim 1 and 11.
  therein disposed in the reservoir and extending
  behind at least the portion of the support and      • Keane 768 at Abstract, Figs. 9-10, 1:65-
  the portion of the membrane disposed across            2:10, 3:47-4:16;


                                               156
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 118 of 759 PageID #: 6358




  Claim Language                                        Prior Art
  the elongated opening and extending through            • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  the fluid outlet to a second, fluid discharge             4:32;
  end,                                                   • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                            11:65-12:21;
                                                         • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                         • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                         • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                            6:3, 9:5-16, 9:24-27;
                                                         • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                            28, 45-46;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            19, 42, 44, 47;
                                                         • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 7:15-30;
                                                         • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                         • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                         • Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                         • Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                         • Macaulay 2007 at pp. 641-643;
                                                         • 2006 British Health Publication at pp.
                                                            14-15;
                                                         • Omni Starter Kit Brochure;
                                                         • Omni Brochure;
                                                         • Omni Presentation;
                                                         • 2015 Omni Catalog.

  the apparatus configured to be disposed with          See Claims 1 and 11.
  the opening adjacent to a urethral opening of a        • Keane 768 at Abstract, Figs. 4, 9-10,
  user, with the fluid permeable membrane                   1:67-2:32, 3:60-4:16;
  engaging tissue surrounding the urethral               • Hessner 418 at Abstract, Figs. 1-8, 2:66-
  opening, to receive urine discharged from the             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
  urethral opening through the opening of the            • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  fluid impermeable layer, the membrane, the                4:32;
  support, and into the reservoir, and                   • Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                            Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                            12:21;
                                                         • Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56, 11:1-19;
                                                         • Lawrence 222 at Figs. 1-10, 14,
                                                            Abstract, 5:8-6:27, 7:28-56, 11:1-19;



                                                  157
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 119 of 759 PageID #: 6359




  Claim Language                                        Prior Art
                                                         • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                            64;
                                                         • Wolff 066 at Fig. 5b, 5:56-6:35;
                                                         • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                         • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                         • Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33;
                                                         • Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                            31-32;
                                                         • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                            6:21-31;
                                                         • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                            6:3, 9:5-16, 9:24-27;
                                                         • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                            28, 45-46;
                                                         • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                            51, 7:7-23, 8:15-26;
                                                         • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                            33, 63-66;
                                                         • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                            paras. 10-11, 20-22, 24-25, 30-31;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            5, 13-14, 38-44;
                                                         • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                            26, 7:5-13, 8:22-25, 7:23-25;
                                                         • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            9:7-21, 9:23-28, 10:1-9;
                                                         • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                         • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                         • Omni Starter Kit Brochure;
                                                         • Omni Brochure;
                                                         • Omni Presentation;
                                                         • 2015 Omni Catalog;
                                                         • 2015 PureWick brochure at pp. 1-4.

  to have the received urine withdrawn from the         As discussed above, it was well known at the
  reservoir via the tube and out of the fluid           time of the alleged invention to configure an
  discharge end of the tube by a vacuum-induced         apparatus to have discharged fluid be
  pressure differential at the first end of the tube    withdrawn from a reservoir via a discharge
  sufficiently large to withdraw urine through          tube by applying a vacuum-induced pressure
  the tube at flow rate equal to the urine              differential at the other end of the tube. The


                                                  158
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 120 of 759 PageID #: 6360




  Claim Language                                       Prior Art
  discharge rate in a urination event and without      rate of vacuum could be controlled, and it
  causing the fluid reservoir to be drawn towards      was known that, for urine collection, the
  and to occlude the first opening in the first end    flow rate could be equal to the urine
  of the tube.                                         discharge rate in a urination event to avoid
                                                       overflow. It was also known to configure
                                                       devices so that the application of vacuum
                                                       would not cause the fluid reservoir to be
                                                       drawn towards and to occlude the tube
                                                       opening.

                                                        •   Wolff 066 at 2:1-2;
                                                        •   Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                        •   Sanchez 508 at 4:55-64;
                                                        •   Wolff 131 at para 3;
                                                        •   Van Den Heuvel 894 at paras. 5-6, 8, 21;
                                                        •   Van Den Heuvel 823 at 1:27-2:7;
                                                        •   Wolff 784 at Abstract, Figs. 1a-4, 2:4-10,
                                                            5:12-30, 6:9-12, 7:8-12;
                                                        •   Wada 625 at Fig. 24, paras. 188-194;
                                                        •   Chiku 946 at para 19;
                                                        •   Mizuguchi 641 at para 19;
                                                        •   Macaulay 2007 at pp. 641-643;
                                                        •   2006 British Health Publication at pp.
                                                            14-15.



                             U.S. Patent No. 10,390,989 (Claims 1-6)

  Claim Language                                       Prior Art
  Claim 1
  1. A method comprising:                              As discussed above, it was well known to
  disposing in operative relationship with the         configure a body fluid collection device so
  urethral opening of a female user a urine            that the opening was adjacent to the source
  collecting apparatus that includes:                  of fluid. Urine collection devices were
                                                       known to be used so that the opening was
                                                       disposed adjacent the urethral opening of a
                                                       female.

                                                        • Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                          4:16, Figs. 4, 9-10
                                                        • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;




                                                 159
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 121 of 759 PageID #: 6361




  Claim Language                            Prior Art
                                             • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                21, 4:34-38, 5:10-51;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-10:1, 10:4-9;



                                      160
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 122 of 759 PageID #: 6362




  Claim Language                                    Prior Art
                                                     • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                     • Wada 625 at Fig. 24, paras. 188-194;
                                                     • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                        2:7-13;
                                                     • Macaulay 2007 at pp. 641-643;
                                                     • 2006 British Health Publication at pp.
                                                        14-15;
                                                     • Parmar 2014 at p. 1;
                                                     • Omni Starter Kit Brochure;
                                                     • Omni Brochure;
                                                     • Omni Presentation;
                                                     • 2015 Omni Catalog;
                                                     • 2015 PureWick brochure at pp. 1-4.

  a fluid impermeable casing having a fluid         Apparatuses with fluid impermeable casings
  reservoir at a first end,                         having a fluid reservoir at one end were well
                                                    known at the time of the alleged invention.

                                                     • Duke 046 at Figs. 1-3, 1:63-2:2;
                                                     • Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:75-4:16;
                                                     • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                     • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                         24, 3:23-32;
                                                     •   Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                         4:47-52;
                                                     •   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     •   Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                         4:62;
                                                     •   Triunfol 675 at Figs. 1-5, claims 1-4,
                                                         3:66-4:7, 4:2-7;
                                                     •   Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                         21, 4:34-38, 5:10-51;
                                                     •   Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                         2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                     •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                     •   Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                     •   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                     •   Washington 508 at Figs. 1-5, 11-12,
                                                         2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                     •   Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                         3:29-49, 6:43-68, 7:2-11;


                                              161
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 123 of 759 PageID #: 6363




  Claim Language                            Prior Art
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                             • Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                             • Okabe 706 at 7:40-8:14, Figs. 3-4;



                                      162
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 124 of 759 PageID #: 6364




  Claim Language                            Prior Art
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                             • Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                             • Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                             • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                             • Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                             • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                             • Ishii 108 at Figs. 1-4, paras 1-13;
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;


                                      163
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 125 of 759 PageID #: 6365




  Claim Language                            Prior Art
                                             • Omni Starter Kit Brochure;
                                             • Omni Brochure;
                                             • Omni Presentation;
                                             • 2015 Omni Catalog;
                                             • 2015 PureWick brochure at pp. 1-4.

  a fluid outlet at a second end,           Fluid impermeable casings having a fluid
                                            outlet at another end were well known at the
                                            time of the alleged invention.

                                             • Scott 234 at 1:29-48, Figs. 1-3;
                                             • Duke 046 at Figs. 1-3, 1:63-2:23;
                                             • Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                             • Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                             • Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                             • Hessner 418 at 6:36-43;
                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                             •   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                             •   Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                             •   Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                             •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             •   McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                             •   McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                             •   Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                             •   Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                             •   Carns 997 at Figs. 2-5, 6:15-31;
                                             •   Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                 3:5, 4:19-33, 5:1-7;
                                             •   Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                 4:59;
                                             •   Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56;
                                             •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                 5:8-6:27, 7:28-56, 11:24-36;



                                      164
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 126 of 759 PageID #: 6366




  Claim Language                            Prior Art
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                             • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;


                                      165
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 127 of 759 PageID #: 6367




  Claim Language                                        Prior Art
                                                         • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                            31-38, 40, 43;
                                                         • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                            paras. 23, 30-31;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            5-7, 40, 42, 44, 51;
                                                         • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 7:15-30;
                                                         • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            6:1-7, 9:8-21, 9:23-25;
                                                         • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                         • Wada 625 at Fig. 24, paras. 188-194;
                                                         • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                         • Goldenberg 638 at Abstract, Figs. 1-3,
                                                            3:20-42, 6:44-57;
                                                         • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                         • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                            paras. 6-7, 14;
                                                         • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                            Abstract, paras. 6-7, 14;
                                                         • Ishii 108 at Figs. 1-4, paras 1-13;
                                                         • Macaulay 2007 at pp. 641-643;
                                                         • 2006 British Health Publication at pp.
                                                            14-15;
                                                         • Parmar 2014 at p. 1;
                                                         • Omni Starter Kit Brochure;
                                                         • Omni Brochure;
                                                         • Omni Presentation;
                                                         • 2015 Omni Catalog;
                                                         • 2015 PureWick brochure at pp. 1-4.

  and a longitudinally extending fluid                  Fluid impermeable casings having a
  impermeable layer coupled to the fluid                longitudinally extending fluid impermeable
  reservoir and the fluid outlet and defining a         layer coupled to a fluid reservoir and a fluid
  longitudinally elongated opening between the          outlet and defining a longitudinally
  fluid reservoir and the fluid outlet;                 elongated opening between the reservoir and
                                                        outlet were well known at the time of the
                                                        alleged invention. For example, in the case
                                                        of urine collection devices, such a
                                                        configuration is shaped for the female
                                                        anatomy as discussed above while allowing
                                                        for urine collection and removal.



                                                  166
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 128 of 759 PageID #: 6368




  Claim Language                            Prior Art
                                             • Duke 046 at Figs. 1-3, 1:63-2:23;
                                             • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                56, Fig. 9-10;
                                             • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                             • Conkling 541 at Figs. 12-15, 3:29-49,
                                                6:43-68, 7:2-11;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • Carns 997 at Figs. 2-5, 6:15-31;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                             • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                             • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                             • Robertson 771 at Figs. 1-2, 2:56-3:44;
                                             • Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                             • Snyder 560 at Figs. 1-5, 4:5-5:47;
                                             • Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Scott 384 at 3:15-31, Figs. 3-4;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                             • Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;




                                      167
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 129 of 759 PageID #: 6369




  Claim Language                            Prior Art
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                             • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                             • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                             • Chiku 946 at Figs. 1-10, Abstract, paras.
                                                6-11, 14-21, 23-26;
                                             • Mizuguchi 641 at Figs. 1-10, Abstract,
                                                paras 6-11, 14-21, 23-26;
                                             • Ishii 108 at Figs. 1-4, paras 1-13;
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;
                                             • Omni Starter Kit Brochure;
                                             • Omni Brochure;
                                             • Omni Presentation;
                                             • 2015 Omni Catalog;
                                             • 2015 PureWick brochure at pp. 1-4.


                                      168
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 130 of 759 PageID #: 6370




  Claim Language                                    Prior Art

  a fluid permeable support disposed within the     Fluid permeable supports disposed within the
  fluid impermeable casing with a portion           casing with a portion extending across the
  extending across the longitudinally elongated     elongated opening was well known at the
  opening,                                          time of the alleged invention, for example,
                                                    allowing for support of a fluid permeable
                                                    membrane.

                                                     • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                         56, 3:75-4:16, Fig. 9-10;
                                                     •   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                     •   Conkling 541 at Figs. 12-15, 3:29-49,
                                                         6:43-68, 7:2-11;
                                                     •   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                     •   Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56, 11:24-36;
                                                     •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                         5:8-6:27, 7:28-56, 11:24-36;
                                                     •   Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                     •   Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                     •   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                     •   Scott 384 at 3:15-31, Figs. 3-4;
                                                     •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                     •   Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                         8:35, 9:49-61;
                                                     •   Easter 366 at Figs. 5-9, 5:54-6:10;
                                                     •   Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                     •   Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                     •   Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                     •   Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                         57, 38:48-53;
                                                     •   Machida 320 at Figs. 2, 4-5, Abstract,
                                                         2:63-3:10, 4:38-64, 5:9-33;
                                                     •   Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                         51, 7:7-23, 8:15-26;
                                                     •   Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                     •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                         4:61-5:7, 5:15-19;
                                                     •   Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                         21, 6:13-17;
                                                     •   Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         2:30-67, 4:35-5:35, 6:18-56;



                                              169
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 131 of 759 PageID #: 6371




  Claim Language                                      Prior Art
                                                       • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                       • Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                       • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                       • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                       • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                          32;
                                                       • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                          31-38, 40, 43;
                                                       • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 8-9, 17-20, 30-31;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 13-14, 38-44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                          7:25-30, 8:17-20, 8:22-25;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-28, 10:1-4;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Wada 625 at Fig. 24, paras. 188-194;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                          paras. 6-7, 14;
                                                       • Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                          Abstract, paras. 6-7, 14
                                                       • Macaulay 2007 at pp. 641-643;
                                                       • 2006 British Health Publication at pp.
                                                          14-15;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  wherein the fluid permeable support is distinct     Fluid permeable supports distinct from and
  from and at least proximate to the fluid            near the fluid reservoir were well known at
  reservoir;                                          the time of the alleged invention. For
                                                      example, in the case of urine collection
                                                      devices, such a configuration prevented the
                                                      support from being in a urine reservoir but


                                                170
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 132 of 759 PageID #: 6372




  Claim Language                            Prior Art
                                            close enough to allow for urine to enter the
                                            reservoir.

                                             • Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                 56, 3:75-4:16, Fig. 9-10;
                                             • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                 3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                             • Washington 508 at Figs. 1-5, 2:24-67,
                                                 5:22-6:67;
                                             • Conkling 541 at Figs. 12-15, 6:43-68;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • Triunfol 675 at Figs. 1-5, claims 1-4,
                                                 3:66-4:7, 4:2-7;
                                             •   Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                             •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                 4:61-5:7, 5:15-19;
                                             •   Mahnensmith 262 at Abstract, Figs. 1-5,
                                                 2:30-67, 4:35-5:35, 6:18-56;
                                             •   Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             •   Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                 6:3, 9:5-16, 9:24-27;
                                             •   Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                             •   Scott 384 at 3:15-31, Figs. 3-4;
                                             •   Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                 28, 45-46;
                                             •   Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                 31-38, 40, 43;
                                             •   Mahnensmith 080 at Abstract, Figs. 1-5,
                                                 paras. 8-11, 17-20, 30-31;
                                             •   Van Den Heuvel 894 at Figs. 1-4, paras.
                                                 42, 44;
                                             •   Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                 26, 7:15-20, 7:22-24, 8:22-25;
                                             •   Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                 9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                             •   Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                 3:5-11, 4:7-6:55;
                                             •   Wada 625 at Fig. 24, paras. 188-194;
                                             •   Cottenden 126 at Figs. 1-3, 1:39-106,
                                                 2:7-13;
                                             •   Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                 claim 10, paras. 8, 14-15;
                                             •   Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                 Abstract, claim 10, paras. 8, 14-15;



                                      171
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 133 of 759 PageID #: 6373




  Claim Language                                     Prior Art
                                                      • Macaulay 2007 at pp. 641-643;
                                                      • 2006 British Health Publication at pp.
                                                         14-15;
                                                      • Omni Starter Kit Brochure;
                                                      • Omni Brochure;
                                                      • Omni Presentation;
                                                      • 2015 Omni Catalog.

  a fluid permeable membrane disposed on the         Using multiple layers of permeable materials
  fluid permeable support and covering at least      is well known in the body fluid collection art
  the portion of the fluid permeable support that    to facilitate fluid flow. Fluid permeable
  extends across the longitudinally elongated        membranes disposed on a permeable support
  opening, so that the fluid permeable membrane      and covering part of the support that extends
  is supported on the fluid permeable support        across the opening where fluid enters were
  and disposed across the longitudinally             well known in the art at the time of the
  elongated opening;                                 alleged invention. In such configurations,
                                                     the membrane is supported on the support
                                                     and disposed across the opening, enhancing
                                                     fluid collection.

                                                      • Keane 768 at Figs. 9-10, 3:75-4:16;
                                                      • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33;
                                                      • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                      • Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56;
                                                      • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                          5:8-6:27, 7:28-56, 11:24-36;
                                                      • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                      • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                      • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                      •   Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                      •   Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                      •   Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                      •   Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                      •   Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                      •   Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                      •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                          4:61-5:7, 5:15-19;
                                                      •   Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                          21, 6:13-17;


                                               172
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 134 of 759 PageID #: 6374




  Claim Language                                      Prior Art
                                                       • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                          2:30-67, 4:35-5:35, 6:18-56;
                                                       • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                       • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                       • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                       • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                          32;
                                                       • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                          31-38, 40, 43;
                                                       • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24, 30-31;
                                                       • Van Den Heuvel 894 at para. 5;
                                                       • Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                          27;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-10:1, 10:4-9;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Wada 625 at Fig. 24, paras. 188-194;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Parmar 2014 at p. 1;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  a tube having a first end disposed in the fluid     Fluid discharge tubes were known at the time
  reservoir and extending behind at least the         of the alleged invention to assist in discharge
  portion of the fluid permeable support and the      of fluid from a body fluid collection appartus
  portion of the fluid permeable membrane             to a location outside of the apparatus. It was
  disposed across the longitudinally elongated        known to have such tubes extend from the
  opening and extending through the fluid outlet      fluid reservoir, behind a portion of the
  to a second, fluid discharge end,                   membrane and support disposed across the
                                                      fluid opening, and through to the fluid outlet.

                                                       • Keane 768 at Abstract, Figs. 9-10, 1:65-
                                                          2:10, 3:47-4:16;
                                                       • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;


                                                173
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 135 of 759 PageID #: 6375




  Claim Language                                  Prior Art
                                                   • Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                      11:65-12:21;
                                                   • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                   • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                   • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                      6:3, 9:5-16, 9:24-27;
                                                   • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                      28, 45-46;
                                                   • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                      19, 42, 44, 47;
                                                   • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                      17, 3:21-25, 4:13-19, 7:15-30;
                                                   • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                      3:5-11, 4:7-6:55;
                                                   • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                      2:7-13;
                                                   • Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                      Abstract, paras. 11-12;
                                                   • Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                      Abstract, paras. 11-12;
                                                   • Macaulay 2007 at pp. 641-643;
                                                   • 2006 British Health Publication at pp.
                                                      14-15;
                                                   • Omni Starter Kit Brochure;
                                                   • Omni Brochure;
                                                   • Omni Presentation;
                                                   • 2015 Omni Catalog.

  the operative relationship includes the         As discussed above, it was well understood
  longitudinally elongated opening being          that the longitudinally elongated opening
  adjacent to the urethral opening;               should be placed adjacent to the urethra for
                                                  urine collection devices for women.

                                                   • Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                       4:16, Figs. 4, 9-10;
                                                   • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                       4:32;
                                                   •   Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                       21, 4:34-38, 5:10-51;
                                                   •   Lawrence 564 at Figs. 1-10, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;
                                                   •   Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;
                                                   •   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                   •   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;


                                            174
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 136 of 759 PageID #: 6376




  Claim Language                            Prior Art
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                             • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;
                                             • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                             • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-10:1, 10:4-9;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Wada 625 at Fig. 24, paras. 188-194;
                                             • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                             • Macaulay 2007 at pp. 641-643;
                                             • 2006 British Health Publication at pp.
                                                14-15;
                                             • Parmar 2014 at p. 1;


                                      175
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 137 of 759 PageID #: 6377




  Claim Language                                      Prior Art
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  allowing urine discharged from the urethral         It was well understood at the time of the
  opening to be received through the                  alleged invention that urine would be
  longitudinally elongated opening of the             discharged and would travel through the
  longitudinally extending fluid impermeable          opening, into the permeable membrane and
  layer, the fluid permeable membrane, the fluid      support, and into the reservoir where it could
  permeable support, and into the fluid reservoir;    be withdrawn via a discharge tube.
  and allowing the received urine to be
  withdrawn from the fluid reservoir via the tube      • Keane 768 at Abstract, Figs. 4, 9-10,
  and out of the fluid discharge end of the tube.        1:67-2:32, 3:60-4:16;
                                                       • Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                       • Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                         Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                         12:21;
                                                       • Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56, 11:1-19;
                                                       • Lawrence 222 at Figs. 1-10, 14,
                                                         Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                       • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                         64;
                                                       • Wolff 066 at Fig. 5b, 5:56-6:35;
                                                       • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                         8:35, 9:49-61;
                                                       • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                       • Machida 320 at Figs. 2, 4-5, Abstract,
                                                         2:63-3:10, 4:38-64, 5:9-33;
                                                       • Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                         31-32;
                                                       • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                         6:21-31;
                                                       • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                       • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                       • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                         51, 7:7-23, 8:15-26;


                                                176
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 138 of 759 PageID #: 6378




  Claim Language                                      Prior Art
                                                       • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                       • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24-25, 30-31;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                          26, 7:5-13, 8:22-25, 7:23-25;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-21, 9:23-28, 10:1-9;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  Claim 2
  2. The method of claim 1, further comprising        See Claim 1.
  fluidically coupling the fluid discharge end of
  the tube to a source of vacuum to assist in         As discussed above, it was well known at the
  withdrawing the urine from the fluid reservoir      time of the invention that a fluid discharge
  via the tube.                                       tube could be coupled to a vacuum source to
                                                      assist in withdrawing fluid (such as urine)
                                                      from a reservoir in a body fluid collection
                                                      device.

                                                       • Scott 234 at 2:32-54, Fig. 1;
                                                       • Keane 768 at Abstract, 1:31-41, 2:6-10,
                                                           3:49-56, 3:60-65, 4:4-34, Fig. 4, 9-10;
                                                       •   Hessner 418 at 6:36-43;
                                                       •   Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                           24, 3:23-32;
                                                       •   Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                           4:47-52;
                                                       •   Hessner 418 at Abstract, Figs. 1-8, 3:26-
                                                           31, 5:54-57, 6:36-43;
                                                       •   Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                       •   Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                       •   Crowley 928 at 2:31-48, Fig. 3-5;


                                                177
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 139 of 759 PageID #: 6379




  Claim Language                            Prior Art
                                             • Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                             • McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                5:2, 6:61-64;
                                             • Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                51, 6:16-67;
                                             • Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                64, 7:10-23, 7:56-58;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                             • Lawrence 222 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Easter 366 at Figs. 5-9, 5:54-6:10;
                                             • Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             • Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             • Harvie 043 at Figs. 1-3, 9:66-10:58
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                             • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                             • Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;


                                      178
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 140 of 759 PageID #: 6380




  Claim Language                                     Prior Art
                                                      • Mahnensmith 080 at Abstract, Fig. 3,
                                                         paras. 10, 23;
                                                      • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         5-6, 21, 46;
                                                      • Van Den Heuvel 823 at 1:27-2:7;
                                                      • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         2:4-10, 5:12-30, 6:1-7, 9:3-5;
                                                      • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                      • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                      • Wada 625 at Fig. 24, paras. 188-194;
                                                      • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                      • Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                         18-19;
                                                      • Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                         paras. 18-19;
                                                      • Ishii 108 at Figs. 1-4, paras 1-13;
                                                      • Macaulay 2007 at pp. 641-643;
                                                      • 2006 British Health Publication at pp.
                                                         14-15;
                                                      • Parmar 2014 at p. 1;
                                                      • Omni Starter Kit Brochure;
                                                      • Omni Brochure;
                                                      • Omni Presentation;
                                                      • 2015 Omni Catalog;
                                                      • 2015 PureWick brochure at pp. 1-4.

  Claim 3
  3. The method of claim 1, further comprising:      See Claims 1 and 2.
  fluidically coupling the fluid discharge end of
  the tube to a fluid receptacle and allowing        As discussed above, it was well known at the
  urine withdrawn from the fluid reservoir of the    time of the invention that the fluid
  urine collecting apparatus via the tube to be      receptacles (including urine collection
  received in the fluid receptacle.                  devices) could be coupled to the discharge
                                                     end of the fluid discharge tube of a fluid
                                                     collection apparatus, allowing withdrawn
                                                     fliud to be withdrawn from the reservoir into
                                                     the fluid receptacle via a tube.

                                                      • Keane 768 at Abstract, Figs. 4, 9-10,
                                                        1:67-2:32, 3:60-65;
                                                      • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                      • Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                        28, 45-46;


                                               179
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 141 of 759 PageID #: 6381




  Claim Language                            Prior Art
                                             • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                21, 4:34-38, 5:10-51;
                                             • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                             • Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                             • Hessner 418 at 6:36-43;
                                             • Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                31-32;
                                             • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                64;
                                             • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                             • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                             • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                             • Crowley 928 at 2:31-48, Fig. 3-5;
                                             • Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             • Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                             • Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                             • Washington 508 at Figs. 6-9, 7:58-67;
                                             • Lawrence 564 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                             • Lawrence 222 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                             • Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             • Scott 384 at 3:15-31, Figs. 3-4; Scott 749
                                                at Figs. 3-4, paras. 74-75, 79;
                                             • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                             • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                             • Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                             • Wightman 214 at Figs. 2b, 4b, 5-6,
                                                paras. 87, 92;
                                             • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                             • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;


                                      180
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 142 of 759 PageID #: 6382




  Claim Language                                       Prior Art
                                                        • Mahnensmith 080 at Abstract, Figs. 3,
                                                           para. 23;
                                                        • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           5, 13-14, 38-44;
                                                        • Van Den Heuvel 823 at 1:27-2:7;
                                                        • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           2:4-10, 5:12-30, 6:1-7, 9:3-5;
                                                        • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                        • Wada 625 at Fig. 24, paras. 188-194;
                                                        • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                        • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        • Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                           18-19;
                                                        • Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                           paras. 18-19;
                                                        • Ishii 108 at Figs. 1-4, paras 1-13;
                                                        • Macaulay 2007 at pp. 641-643;
                                                        • 2006 British Health Publication at pp.
                                                           14-15;
                                                        • Parmar 2014 at p. 1;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog;
                                                        • 2015 PureWick brochure at pp. 1-4.

  Claim 4
  4. The method of claim 1, further comprising         See Claim 1.
  removing the urine collecting apparatus from
  the operative relationship with the urethral         It was well understood at the time of the
  opening of the user.                                 invention that any urine collection device
                                                       must be removed from the user’s urethera at
                                                       some point, for example, to change it or if
                                                       the user was done using the device.

                                                        • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                          64;
                                                        • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                        • Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4;



                                                 181
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 143 of 759 PageID #: 6383




  Claim Language                                       Prior Art
                                                        • Tazoe 205 at 5:40-45; Tazoe 292 at para
                                                           42;
                                                        • Wada 460 at 9:32-35;
                                                        • Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                           4:59-5:9, 11:42-61 (disposable device);
                                                        • Okabe 706 at 8:21-26;;
                                                        • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                        • Okabe 547 at para 41 ;
                                                        • Mahnensmith 080 at para. 28;
                                                        • Kuntz 355 at 9:33-53;
                                                        • Coley 804 at Figs. 1-5, Abstract, paras.
                                                           18-19, 21-24;
                                                        • Wada 625 at Fig. 24, paras. 129, 188-
                                                           194;
                                                        • Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                                        • Parmar 2014 at p. 1;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog;
                                                        • 2015 PureWick brochure at pp. 1-4.


  Claim 5
  5. The method of claim 4, wherein the urine          See Claim 1 and 4.
  collecting apparatus is a first urine collecting
  apparatus and further comprising disposing in         It was well known at the time of the alleged
  operative relationship with the urethral             invention that, after a user used one urine
  opening of a female user a second urine              collecting device, one could routinely change
  collecting apparatus substantially similar to the    it for a second similar device for example, it
  first urine collecting apparatus.                    was well known to substitute a clean device
                                                       to avoid infection or skin disease.

                                                        • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                          64;
                                                        • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                        • Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4;
                                                        • Tazoe 205 at 5:40-45; Tazoe 292 at para
                                                          42;
                                                        • Wada 460 at 9:32-35;



                                                 182
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 144 of 759 PageID #: 6384




  Claim Language                                       Prior Art
                                                        • Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                           4:59-5:9, 11:42-61;
                                                        • Okabe 706 at 8:21-26 (;
                                                        • Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                        • Okabe 547 at para 41;
                                                        • Wada 625 at Fig. 24, paras. 129, 188-
                                                           194;
                                                        • Kuntz 355 at 9:33-53;
                                                        • Coley 804 at Figs. 1-5, Abstract, paras.
                                                           18-19, 21-24;
                                                        • Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                                        • Parmar 2014 at p. 1;
                                                        • 2015 PureWick brochure at pp. 1-4.

  Claim 6
  6. The method of claim 1, wherein the fluid          See Claim 1.
  permeable support and fluid impermeable
  casing are cylindrical                               As discussed above, there were a few design
                                                       choices for body fluid collection apparatus
                                                       and it was well understood that cylindrical
                                                       devices were suited for the female anatomy.
                                                       It was understood to design the associated
                                                       components such as the support and casing
                                                       in accordance with the design of the device
                                                       (e.g., cylindrical).

                                                        • Washington 508 at Figs. 1-5, 11-12,
                                                          2:24-67, 5:22-6:67;
                                                        • Lawrence 564 at Fig. 14, 11:24-35;
                                                        • Lawrence 222 at Fig. 14, 11:24-35;
                                                        • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        • Coley 804 at Figs. 1-5, Abstract, paras.
                                                          18-19, 21-24;
                                                        • 2015 PureWick brochure at pp. 1-4.

  and have a curved shape with the                     It was well known at the time of the alleged
  longitudinally elongated opening disposed on         invention to select an apparatus design
  the inside of the curve,                             consistent with the intended use of the
                                                       apparatus. For example, urine collection
                                                       devices for women were known to have a
                                                       curved shape with the elongated opening




                                                 183
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 145 of 759 PageID #: 6385




  Claim Language                                       Prior Art
                                                       disposed on the inside of the curve,
                                                       consistent with the female anatomy.

                                                        • Keane 768 at Abstract, Figs. 4, 9-10,
                                                          1:67-2:32, 3:60-4:16;
                                                        • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                        • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                        • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                          21, 4:34-38, 5:10-51;
                                                        • Washington 508 at Figs. 1-12, 5:60-62,
                                                          7:1-7;
                                                        • Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:1-19;
                                                        • Lawrence 222 at Figs. 1-10, 14,
                                                          Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                        • Carns 997 at Figs. 2-5, 6:15-31;
                                                        • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                          19, 6:3-6, 6:66-7:4;
                                                        • Sanchez 508 at Abstract, Figs. 5 and 8,
                                                          3:22-49, 6:21-31;
                                                        • Coley 804 at Figs. 1-5, Abstract, paras.
                                                          18-19, 21-24;
                                                        • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                        • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                          8:17-20;
                                                        • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-21, 9:23-28, 10:1-9;
                                                        • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        • Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                          21, 25-26;
                                                        • Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                          20, 21, 25-26;
                                                        • Parmar 2014 at p. 1;
                                                        • Omni Starter Kit Brochure;
                                                        • Omni Brochure;
                                                        • Omni Presentation;
                                                        • 2015 Omni Catalog;
                                                        • 2015 PureWick brochure at pp. 1-4.

  the disposing including disposing the urine          As discussed above, it was well known at the
  collecting apparatus with the longitudinally         time of the alleged invention to dispose a


                                                 184
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 146 of 759 PageID #: 6386




  Claim Language                                  Prior Art
  elongated opening adjacent the urethral         body fluid collection device so that the
  opening of the user                             opening was adjacent to the source of fluid.
                                                  Urine collection devices were known to be
                                                  arranged and oriented so that the elongated
                                                  opening was adjacent the urethral opening of
                                                  a female.

                                                   • Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                       4:16, Figs. 4, 9-10
                                                   • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                       4:32;
                                                   • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                       21, 4:34-38, 5:10-51;
                                                   • Lawrence 564 at Figs. 1-10, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;
                                                   • Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;
                                                   • Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                   • Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                   • Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                       8:35, 9:49-61;
                                                   •   Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                   •   Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                   •   Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                   •   Machida 320 at Figs. 2, 4-5, Abstract,
                                                       2:63-3:10, 4:38-64, 5:9-33;
                                                   •   Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                       51, 7:7-23, 8:15-26;
                                                   •   Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                   •   Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                       4:61-5:7, 5:15-19;
                                                   •   Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                       21, 6:13-17;
                                                   •   Mahnensmith 262 at Abstract, Figs. 1-5,
                                                       2:30-67, 4:35-5:35, 6:18-56;
                                                   •   Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                   •   Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                       6:3, 9:5-16, 9:24-27;
                                                   •   Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                       28, 45-46;
                                                   •   Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                       33, 63-66;
                                                   •   Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                       32;



                                            185
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 147 of 759 PageID #: 6387




  Claim Language                                      Prior Art
                                                       • Mombrinie 639 at Figs. 1-9, para 13-14,
                                                          31-38, 40, 43;
                                                       • Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 25, 30-31;
                                                       • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          13-14, 38-44;
                                                       • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                          8:17-20;
                                                       • Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-10:1, 10:4-9;
                                                       • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                       • Wada 625 at Fig. 24, paras. 188-194;
                                                       • Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                       • Macaulay 2007 at pp. 641-643;
                                                       • 2006 British Health Publication at pp.
                                                          14-15;
                                                       • Parmar 2014 at p. 1;
                                                       • Omni Starter Kit Brochure;
                                                       • Omni Brochure;
                                                       • Omni Presentation;
                                                       • 2015 Omni Catalog;
                                                       • 2015 PureWick brochure at pp. 1-4.

  and oriented with the fluid reservoir adjacent   It was well known at the time of the alleged
  to the user's anus and the outlet disposed above invention to orient a urine collection device
  the urethral opening.                            with the reservoir adjacent to the user's anus
                                                   and the outlet disposed above the urethral
                                                   opening. For example, with female urine
                                                   collection devices, this affected comfort and
                                                   facilitated urine collection while minimizing
                                                   leaks.

                                                       • Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                       • Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                       • Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                       • Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                         21, 4:34-38, 5:10-51;
                                                       • Washington 508 at Figs. 6-9, 3:1-9;
                                                       • Carns 997 at Figs. 2-5, 6:15-31;



                                                186
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 148 of 759 PageID #: 6388




  Claim Language                                        Prior Art
                                                         • Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                            5:15;
                                                         • Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                         • Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                            19, 6:3-6, 6:66-7:4;
                                                         • Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                            6:21-31;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            17, 41, 43, 48;
                                                         • Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            17, 41, 43, 48;
                                                         • Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                            8:17-20;
                                                         • Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                         • Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                         • Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                            21, 25-26;
                                                         • Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                            20, 21, 25-26;
                                                         • Parmar 2014 at p. 1;
                                                         • Omni Starter Kit Brochure;
                                                         • Omni Brochure;
                                                         • Omni Presentation;
                                                         • 2015 Omni Catalog;
                                                         • 2015 PureWick brochure at pp. 1-4.



        Sage further identifies the following additional prior art, which is prior art under Sections

 102 and 103 including the on-sale bar provisions: Versions of the PureWick device appear to have

 been offered for sale or disclosed to third parties prior to the earliest viable priority dates of the

 376 and 989 Patents. For example, a PureWick device was publicly disclosed at least as early as

 November 2014, as shown by Parmar 2014 and the 2015 PureWick brochure. Similarly, the

 AMXDmax In-Flight Bladder Relief System (also referenced as the Omni Device herein) was

 publicly known, as shown by the 2015 Omni Catalog and other AMXDmax documents identified

 above. To date, Sage has been unable to provide additional information relating to this art because,


                                                  187
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 149 of 759 PageID #: 6389




 as discussed herein, PureWick has failed to provide information regarding the prior disclosures

 and sales of its devices or other prior art of which it was aware including information in

 PureWick’s possession regarding the Omni device.

         As discussed above, as of this date, PureWick has failed to provide requested information

 about the prior sale of its own devices or potential invalidating publications. It has also failed to

 provide requested information regarding the other prior art devices. PureWick’s failure to provide

 this information in a timely fashion is prejudicing Sage’s ability to prepare its case.

         Sage also relies on and incorporates by reference, as if originally set forth herein, all prior

 art cited during the prosecution of the 508, 376 and 989 Patents to the extent not already identified.

 Sage also relies on and incorporates by reference, as if originally set forth herein, all prior art cited

 during the prosecution of related, or purportedly related, patents to the extent not already identified.

 This includes all prior art cited during prosecution of U.S. Patent Nos. 8,287,508, U.S. Patent No.

 10,226,376, U.S. Patent No. 10,390,989, Patent Application Nos. PCT/US2016/049274,

 15/171,968, 15/260,103, 14/952,591, 14/947,759, 16/452,145, 16/245,726, 16/369,676, or

 14/625,469, Provisional Patent Application Nos. 62/414,963, 62/485,578, 62/084,078,

 62/082,279, or 61/955,537, or Patent Publication Nos. 2016/0374848, 2016/0367226,

 2015/14947759, 2017/0266031, 2017/0348139, 2017/0252202, 2019/0314190, 2019/0142624, or

 2019/0224036.

         Sage further contends that each of the Asserted Claims of the 376 Patent is invalid under

 35 U.S.C. § 112 for indefiniteness and/or failure to contain a sufficient written description of or

 enable the alleged inventions.

         Section 112(a) requires that: “The specification shall contain a written description of the

 invention, and of the manner and process of making and using it, in such full, clear, concise, and




                                                   188
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 150 of 759 PageID #: 6390




 exact terms as to enable any person skilled in the art to which it pertains, or with which it is most

 nearly connected, to make and use the same. . . .” That is particularly true in view of how PureWick

 now apparently interprets the claims. It is difficult for Sage to assess fully the written description

 issues because PureWick has not even explained how Sage has infringed certain claim elements

 or method steps yet argues infringement nevertheless. The asserted 376 and 989 Patents fail to

 satisfy this statutory requirement at least because, inter alia, the specifications fail to contain

 sufficient written description to establish that the inventors possessed the full scope of the alleged

 invention as claimed. For example, to the extent that Plaintiff alleges the scope of the claims cover

 the PrimaFit® product or use of the PrimaFit® product (including by a single entity), the

 specifications did not adequately describe a “casing,” a “casing [having/defining] a fluid reservoir

 at a first end,” “a longitudinally extending fluid impermeable layer coupled to the fluid reservoir

 and the fluid outlet and defining a longitudinally elongated opening between the fluid reservoir

 and the fluid outlet,” a “membrane . . . supported on the support,” a “tube . . . extending behind at

 least the portion of the support and the portion of the membrane disposed across the elongated

 opening,” “support is cylindrical,” “fabric sleeve disposed around the support,” “wicking

 material,” “the apparatus configured to . . . be retained in position on the user solely by frictional

 engagement with and/or between the labia and/or other portions of the area of the user's body

 surrounding the urethral opening,” “configured to be retained in position on the user via

 engagement between the first end of the casing and a user's perineum,” “withdraw urine through

 the tube at flow rate equal to the urine discharge rate in a urination event,” disposing in operative

 relationship with the urethral opening,” “allowing urine [discharged/withdrawn] from the

 urethetral opening to be received . . .,” “allowing the received urine to be withdrawn,” fluidically

 coupling,” and “removing the urine collection apparatus.”




                                                  189
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 151 of 759 PageID #: 6391




        Section 112(b) requires that: “The specification shall conclude with one or more claims

 particularly pointing out and distinctly claiming the subject matter which the applicant regards as

 his invention.” The Asserted Claims of the 376 and 989 Patent fail to satisfy this statutory

 requirement because, inter alia, at least the following claim terms are indefinite including based

 on Plaintiff’s own apparent claim interpretations: “casing [having/defining] a fluid reservoir,”

 “fluid impermeable layer,” “wherein the fluid permeable support is distinct from and at least

 proximate to the fluid reservoir,” “cylindrical,” “substantially cylindrical,” “retained solely by

 frictional engagement,” and “withdraw urine through the tube at flow rate equal to the urine

 discharge rate in a urination event.”

        Sage also identifies, and hereby incorporates by reference, as if originally set forth herein,

 its allegations of invalidity set forth in its Answer and Counterclaims filed on November 1, 2019

 and particularly the allegations in paragraphs 43-48 of the Counterclaims. Sage incorporates by

 reference, as if originally set forth herein, any additional allegations asserted in subsequent

 pleadings as well, including the Answer due to be filed on June 1, 2020.

        Sage further incorporates arguments for non-patentability raised by the Patent Office

 during the prosecution of the 376 and 989 Patent applications.

        Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action.

        As noted previously, Sage expects that further discovery and investigation will reveal

 additional invalidating prior art, information, and defenses, particularly given PureWick’s failure

 to provide relevant information. Accordingly, Sage reserves the right to amend and/or supplement

 these Invalidity Contentions based on its ongoing investigation and future discovery and

 investigation. Moreover, Sage will supplement with its positions regarding the 407 patent at an




                                                  190
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 152 of 759 PageID #: 6392




 appropriate time in this case as discussed above.




                                                      YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP


                                                      /s/ Anne Shea Gaza
  Of Counsel:                                         Anne Shea Gaza (No. 4093)
                                                      Samantha G. Wilson (No. 5816)
  Robert A. Surrette                                  Rodney Square
  Sandra A. Frantzen                                  1000 North King Street
  Christophert M. Scharff                             Wilmington, DE 19801
  Bryce R. Persichetti                                (302) 571-6600
  McAndrews, Held & Malloy, Ltd                       agaza@ycst.com
  500 West Madison Street                             swilson@ycst.com
  Chicago, IL 60661
  (312) 775-8000                                      Attorneys for Defendant
  bsurrette@mcandrews-ip.com                          Sage Products, LLC
  sfrantzen@mcandrews-ip.com
  cscharff@mcandrews-ip.com
  bpersichetti@mcandrews-ip.com


  Dated: May 29, 2020




                                                191
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 153 of 759 PageID #: 6393




                                CERTIFICATE OF SERVICE


        I, Anne Shea Gaza, hereby certify that on May 29, 2020, I caused a true and correct copy

 of the foregoing document to be served on the following counsel in the manner indicated:

                              BY E-MAIL

                              John W. Shaw, Esquire
                              Karen E. Keller, Esquire
                              Nathan R. Hoeschen, Esquire
                              Shaw Keller LLP
                              I.M. Pei Building
                              1105 North Market Street
                              12th Floor
                              Wilmington, DE 19801
                              jshaw@shawkeller.com
                              kkeller@shawkeller.com
                              nhoeschen@shawkeller.com

                              Steven C. Cherny, Esquire
                              Brian P. Biddinger, Esquire
                              Matthew A. Traupman, Esquire
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              51 Madison Avenue, 22nd Floor
                              New York, NY 10010
                              stevencherny@quinnemanuel.com
                              brianbiddinger@quinnemanuel.com
                              matthewtraupman@quinnemanuel.com

                              Amanda K. Antons, Esquire
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              191 N. Wacker Drive, Suite 2700
                              Chicago, IL 60606
                              amandaantons@quinnemanuel.com

                              Attorneys for Plaintiff/Counterclaim Defendant
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 154 of 759 PageID #: 6394




 Dated: May 29, 2020                   YOUNG CONAWAY STARGATT
                                       & TAYLOR, LLP


                                       /s/ Anne Shea Gaza
                                       Anne Shea Gaza (No. 4093)
                                       Samantha G. Wilson (No. 5816)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, DE 19801
                                       (302) 571-6600
                                       agaza@ycst.com
                                       swilson@ycst.com

                                       Attorneys for Defendant and Counterclaim
                                       Plaintiff Sage Products, LLC




                                       2
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 155 of 759 PageID #: 6395




                         Exhibit 3
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 156 of 759 PageID #: 6396




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


     PUREWICK CORPORATION,

          Plaintiff/Counterclaim Defendant,

                 v.
                                                         C. A. No. 19-1508-MN
     SAGE PRODUCTS, LLC,

          Defendant/Counterclaim Plaintiff.




     SAGE’S SECOND SUPPLEMENTAL INVALIDITY CONTENTIONS REGARDING
           U.S. PATENT NOS. 8,287,508, 10,226,375, 10,390,989, AND 10,376,407

         Defendant Sage Products, LLC (“Sage”) hereby provides the following second

 supplemental Invalidity Contentions regarding U.S. Patent No. 8,287,508 (“the 508 Patent”), U.S.

 Patent No. 10,226,376 (“the 376 Patent”), U.S. Patent No. 10,390,989 (“the 989 Patent”), and U.S.

 Patent No. 10,376,407 (“the 407 Patent”) pursuant to the Scheduling Order and the Court’s

 October 28, 2020 Order. 1 (D.I. 56, 89.) Specifically, with regard to these asserted patents,

 Paragraph 7(d) provides that “Defendant shall produce its initial invalidity contentions for each

 asserted claim, as well as the known related invalidating references.” Accordingly, Sage provides

 its supplemental invalidity contentions for those patents as follows:

                                 PRELIMINARY STATEMENT

         Sage expressly reserves its right to amend and supplement these Invalidity Contentions.



 1
   Sage provides these invalidity contentions despite Plaintiff’s continued failure to provide
 adequate infringement contentions pursuant to paragraph 7(c) of the Scheduling Order and the fact
 that Plaintiff still has not provided sufficient responses to the requested discovery regarding its
 prior art devices, despite being ordered to provide that information by the Court in response to
 Sage’s motion to compel.


                                                  1
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 157 of 759 PageID #: 6397




 Plaintiff (also referred to herein as “PureWick”) has not yet proffered (a) its proposed constructions

 of all of the terms of the asserted claims, or (b) the bases and supporting evidence for such proposed

 constructions of all the terms. Similarly, the Court has not yet construed the claims of the asserted

 patents. The Court may adopt Sage’s proposed constructions, Plaintiff’s proposed constructions, a

 hybrid of the parties’ constructions, or its own independent constructions. The Court’s final claim

 constructions, as well as constructions addressed thereafter pursuant the Court’s Order to narrow

 the number of terms for construction, may affect Sage’s Invalidity Contentions provided herein.

 Accordingly, Sage reserves its right to amend and/or supplement these contentions after the

 Court’s ruling on claim construction and/or if information otherwise comes to light requiring

 amendment or supplementation of these contentions.

        Sage’s invalidity contentions are not intended to proffer any proposed claim constructions.

 In fact, Sage has prepared these contentions, in part, based on alternative potential claim

 constructions for certain claim terms, including certain constructions that Sage believes Plaintiff

 has adopted or may adopt. In particular, these invalidity contentions are based in whole or in part

 on Sage’s present understanding of Plaintiff’s positions as set forth, for example, in Plaintiff’s

 Infringement Contentions, including any express or implied interpretations of the asserted claim

 terms, as well as Plaintiff’s claim construction briefing to date. Sage disputes the infringement

 positions taken by Plaintiff, along with the express or implied claim interpretations upon which

 Plaintiff relies to support them. Sage specifically objects to Plaintiff’s Infringement Contentions

 as vague, ambiguous, and conclusory. Sage submits these Invalidity Contentions without waiving

 any arguments about the sufficiency or substance of Plaintiff’s Infringement Contentions, and

 without waiving any challenges to Plaintiff’s claim constructions.

        Sage has also prepared these Invalidity Contentions, in part, based on Plaintiff’s apparent




                                                   2
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 158 of 759 PageID #: 6398




 view of certain prior art. By including prior art in these contentions that would anticipate and/or

 render obvious any of the asserted claims based on the apparent scope or construction applied by

 Plaintiff, Sage is not conceding in any way the accuracy of Plaintiff’s proposed claim scope,

 constructions, or views, and such inclusion should not be construed as an admission that the prior

 art meets the particular claim elements under all possible alternative constructions. Sage reserves

 the right to proffer non-infringement bases that are in the alternative to any bases for invalidity

 presented in this document. Sage is not liable for patent infringement unless an asserted claim is

 both valid and infringed. In light of the prior art disclosed herein, none of the asserted claims are

 both valid and infringed.

         Sage reserves its right to amend and supplement these contentions based on information

 learned through fact and expert discovery in this action. For example, PureWick to date has not

 provided sufficient discovery on prior art despite Sage’s long outstanding requests and the Court’s

 Order to do so including prior art on PureWick’s own publicly available embodiments. The

 requested prior art is important to Sage’s defenses and continued withholding of the art is

 prejudicial. Some of the deficiencies with PureWick’s production of discovery is set forth in the

 letter from Bryce Persichetti to Amanda Antons dated April 10, 2020, May 15, 2020, June 19,

 2020, and July 16, 2020, and was further addressed in letter briefing before the Court and the

 Court’s Order on discovery including Interrogatory No. 6.

         Sage reserves the right to revise its contentions concerning the invalidity of the asserted

 claims, which may change depending upon the Court’s construction of the asserted claims, and

 any findings as to the priority date of the asserted claims, and/or positions that Plaintiff or its fact

 or expert witness(es) may take concerning claim construction, infringement, and/or invalidity

 issues. In addition, Sage reserves the right to raise additional prior art and invalidity defenses not




                                                    3
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 159 of 759 PageID #: 6399




 included in these Invalidity Contentions based on additional fact discovery and expert discovery

 or other issues raised by Plaintiff. Sage further reserves the right to amend these Invalidity

 Contentions should, for example, Plaintiff provide any information that it failed to provide in its

 disclosures pursuant to Paragraph 7(c) of the Scheduling Order.

         Sage further states that, due to the impact of COVID-19 shut down, it has not been able to

 access certain physical resources available to it including access to information in libraries, in

 offices, and the like. This has hampered Sage’s ability to prepare these Invalidity Contentions.

         Sage further notes that narrowing at this stage in the litigation is premature particularly

 given that claim construction has not started, Plaintiff’ has not provided prior art, and expert

 discovery has not begun.

         While not required by the Scheduling Order or Default Standard, to assist Plaintiff, Sage

 provides accompanying invalidity claim charts listing specific examples of where prior art

 references disclose, either expressly or inherently, each limitation of the asserted claims and/or

 examples of disclosures in view of which a person of ordinary skill in the art at the time each of

 the alleged inventions was made, would have considered each limitation, and therefore the claim

 as a whole, obvious. The references, however, may contain additional support upon which Sage

 may rely. If citations are included in a claim chart, they are meant to be illustrative, not exhaustive.

 For any given quotation or excerpt, for example, Sage reserves the right to introduce other text and

 images (including, but not limited to, surrounding, related, or explanatory text, images, or uncited

 portions of the prior art references) from the same or other documents that may help to provide

 context to the quotation or excerpt. Furthermore, if Sage cites to a particular figure in a reference,

 the citation should be understood to encompass the caption and description of the figure and any

 text relating to the figure. Similarly, if Sage cites to a particular text referring to a figure, the




                                                    4
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 160 of 759 PageID #: 6400




 citation should be understood to include the corresponding figure as well. Sage may also rely on

 other documents and information, including cited references and prosecution histories for the

 asserted patents (and related patents and/or patent applications), and witness testimony, including

 expert testimony, to explain, amplify, illustrate, demonstrate, provide context or aid in

 understanding the cited portions of the references.

                Sage’s Invalidity Contentions Regarding U.S. Pat. No. 8,287,508

        Plaintiff asserts claims 1, 3-8, and 17-19 of the 508 Patent (“Asserted Claims of the 508

 Patent”). Sage contends that each of the Asserted Claims of the 508 Patent is invalid for at least

 the reasons set forth below. Sage notes that Plaintiff has withdrawn infringement allegations

 relating to claims 2 and 9-16, which Plaintiff originally asserted in its complaint or its original

 contentions and no longer asserts.      Sage has relied on this withdrawal in preparing these

 contentions as well as preparing for discovery in this case. Sage further incorporates by reference

 its Inter Partes Review Petition for the 508 Patent (IPR2020-01426), supporting Declaration of Dr.

 Diane Newman, D.N.P., F.A.A.N. (“Newman at -”), and exhibits cited therein.

        Each of the references below qualifies as prior art under one or more sections of 35 U.S.C.

 §§ 102 and/or 103. For example, most (if not all) of the listed references qualify as prior art under

 at least 35 U.S.C. §§ 102(a), 102(b), and/or 102(e). 2 The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.

 § 103 when viewed alone or in combination with other prior art references or with the knowledge



 2
   Conditions for patentability are set forth in 35 U.S.C. 102 and 103. For example, prior art patents
 issued, and prior art publications published, more than one year before the pertinent application
 date for each asserted claim are § 102(b) prior art against that claim. Similarly, prior art patents
 issued, and prior art publications published, before the pertinent application date for each asserted
 claim are § 102(a) prior art against that claim. See pre-AIA 35 U.S.C. §§ 102(a) & (b).


                                                  5
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 161 of 759 PageID #: 6401




 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show

 the state of the art in the relevant time frames or provide background regarding the alleged

 invention or knowledge of an ordinarily skilled artisan.

        For the convenience of the reader, Sage identifies the prior art for this disclosure in the

 following order. First, Sage lists U.S. Patents in ascending numerical order. Second, Sage lists

 foreign patents or published applications in alphabetical order by type and then ascending

 numerical order. Third, Sage lists publications alphabetically.

        Prior art under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 for the 508 Patent claims include

 the following (including any U.S. and foreign counterparts thereof):

                U.S. Patent No. 1,742,080 (“Jones 080”)

                U.S. Patent No. 2,644,234 (“Scott 234”)

                U.S. Patent No. 2,968,046A (“Duke 046”)

                U.S. Patent No. 3,087,938 (“Hans 938”)

                U.S. Patent No. 3,198,994 (“Hilderbrant 994”)

                U.S. Patent No. 3,312,981 (“McGuire 981”)

                U.S. Patent No. 3,349,768 (“Keane 768”)

                U.S. Patent No. 3,400,717 (“Bruce 717”)

                U.S. Patent No. 3,406,688 (“Bruce 688”)

                U.S. Patent No. 3,511,241 (“Lee 241”)

                U.S. Patent No. 3,512,185A (“Ellis 185”)

                U.S. Patent No. 3,520,300 (“Flower 300”)

                U.S. Patent No. 3,613,123 (“Langstrom 123”)

                U.S. Patent No. 3,651,810 (“Ormerod 810”)




                                                  6
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 162 of 759 PageID #: 6402




             U.S. Patent No. 4,200,102A (“Duhamel 102”)

             U.S. Patent No. 4,202,058 (“Anderson 058”)

             U.S. Patent No. 4,233,025 (“Larson 025”)

             U.S. Patent No. 4,246,901 (“Frosch 901”)

             U.S. Patent No. 4,257,418 (“Hessner 418”)

             U.S. Patent No. 4,270,539 (“Frosch 539”)

             U.S. Patent No. 4,352,356 (“Tong 356”)

             U.S. Patent No. 4,425,130 (“DesMarais”)

             U.S. Patent No. 4,453,938 (“Brendling 938”)

             U.S. Patent No. 4,526,688 (“Schmidt 688”)

             U.S. Patent No. 4,528,703A (“Kraus 703”)

             U.S. Patent No. 4,610,675 (“Triunfol 675”)

             U.S. Patent No. 4,627,846 (“Ternstrom 846”)

             U.S. Patent No. 4,631,061 (“Martin 061”)

             U.S. Patent No. 4,650,477 (“Johnson 477”)

             U.S. Patent No. 4,692,160A (“Nussbaumer 160”)

             U.S. Patent No. 4,713,066 (“Komis 066”)

             U.S. Patent No. 4,747,166 (“Kuntz 166”)

             U.S. Patent No. 4,769,215A (“Ehrenkranz 215”)

             U.S. Patent No. 4,772,280 (“Rooyakkers 280”)

             U.S. Patent No. 4,790,835 (“Elias 835”)

             U.S. Patent No. 4,791,686A (“Taniguchi 686”)

             U.S. Patent No. 4,795,449 (“Schneider 449”)




                                             7
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 163 of 759 PageID #: 6403




             U.S. Patent No. 4,799,928A (“Crowley 928”)

             U.S. Pat. No. 4,804,377 (“Hanifl 377”)

             U.S. Patent No. 4,820,297 (“Kaufman 297”)

             U.S. Patent No. 4,846,909 (“Klug 909”)

             U.S. Patent No. 4,882,794 (“Stewart 794”)

             U.S. Patent No. 4,883,465 (“Brennan 465”)

             U.S. Patent No. 4,886,508 (“Washington 508”)

             U.S. Patent No. 4,886,509 (“Mattsson 509”)

             U.S. Patent No. 4,889,533A (“Beecher 533”)

             U.S. Patent No. 4,905,692 (“More 692”)

             U.S. Patent No. 5,002,541 (“Conkling 541”)

             U.S. Patent No. 5,004,463A (“Nigay 463”)

             U.S. Patent No. 5,031,248 (“Kemper 248”)

             U.S. Patent No. 5,049,144 (“Payton 144”)

             U.S. Patent No. 5,071,347 (“McGuire 347”)

             U.S. Patent No. 5,084,037 (“Barnett 037”)

             U.S. Patent No. 5,147,301 (“Ruvio 301”)

             U.S. Patent No. 5,195,997 (“Carns 997”)

             U.S. Patent No. 5,203,699 (“McGuire 699”)

             U.S. Patent No. 5,244,458 (“Takasu 458”)

             U.S. Patent No. 5,295,983A (“Kubo 983”)

             U.S. Patent No. 5,300,052 (“Kubo 052”)

             U.S. Patent No. 5,382,244 (“Telang 244”)




                                             8
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 164 of 759 PageID #: 6404




             U.S. Patent No. 5,628,735 (“Skow 735”)

             U.S. Patent No. 5,636,643 (“Argenta 643”)

             U.S. Patent No. 5,674,212 (“Osborn 212”)

             U.S. Patent No. 5,678,564 (“Lawrence 564”)

             U.S. Patent No. 5,687,429 (“Rahlff 429”)

             U.S. Patent No. 5,695,485 (“Duperret 485”)

             U.S. Patent No. 5,752,944 (“Dann 944”)

             U.S. Patent No. 5,772,644 (“Bark 644”)

             U.S. Patent No. 5,827,247 (“Kay 247”)

             U.S. Patent No. 5,827,250 (“Fujioka 250”)

             U.S. Patent No. 5,827,257 (“Fujioka 257”)

             U.S. Patent No. 5,887,291 (“Bellizzi 291”)

             U.S. Patent No. 5,894,608 (“Birbara 608”)

             U.S. Patent No. 5,911,222 (“Lawrence 222”)

             U.S. Patent No. 5,957,904 (“Holland 904”)

             U.S. Patent No. 5,972,505 (“Philips 505”)

             U.S. Patent No. 6,063,064 (“Tuckey 064”)

             U.S. Patent No. 6,105,174 (“Nygren 174”)

             U.S. Patent No. 6,113,582 (“Dwork 582”)

             U.S. Patent No. 6,117,163 (“Bierman 163”)

             U.S. Patent No. 6,123,398 (“Arai 398”)

             U.S. Patent No. 6,129,718 (“Wada 718”)

             U.S. Patent No. 6,177,606 (“Etheredge 606”)




                                             9
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 165 of 759 PageID #: 6405




             U.S. Patent No. 6,209,142 (“Mattsson 142”)

             U.S. Patent No. 6,248,096 (“Dwork 096”)

             U.S. Patent No. 6,311,339B1 (“Kraus 339”)

             U.S. Patent No. 6,336,919 (“Davis 919”)

             U.S. Patent No. 6,338,729 (“Wada 729”)

             U.S. Patent No. 6,409,712 (“Cragoe 712”)

             U.S. Patent No. 6,416,500 (“Wada 500”)

             U.S. Patent No. 6,475,198 (“Lipman 198”)

             U.S. Patent No. 6,479,726 (“Cole 726”)

             U.S. Patent No. 6,540,729 (“Wada 729”)

             U.S. Patent No. 6,547,771 (“Robertson 771”)

             U.S. Patent No. 6,569,133 (“Cheng 133”)

             U.S. Patent No. 6,592,560 (“Snyder 560”)

             U.S. Patent No. 6,620,142 (“Fluckiger 142”)

             U.S. Patent No. 6,702,793 (“Sweetser 793”)

             U.S. Patent No. 6,706,027 (“Harvie 027”)

             U.S. Patent No. 6,732,384B2 (“Scott 384”)

             U.S. Patent No. 6,740,066 (“Wolff 066”)

             U.S. Patent No. 6,783,519 (“Samuelsson 519”)

             U.S. Patent No. 6,814,547 (“Childers 547”)

             U.S. Patent No. 6,849,065 (“Schmidt 065”)

             U.S. Patent No. 6,857,137B2 (“Otto 137”)

             U.S. Patent No. 6,888,044 (“Fell 044”)




                                            10
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 166 of 759 PageID #: 6406




             U.S. Patent No. 6,912,737 (“Ernest 737”)

             U.S. Patent No. 6,918,899 (“Harvie 899”)

             U.S. Patent No. 6,979,324 (“Bybordi 324”)

             U.S. Patent No. 7,018,366 (“Easter 366”)

             U.S. Patent No. 7,131,964 (“Harvie 964”)

             U.S. Patent No. 7,135,012 (“Harvie 012”)

             U.S. Patent No. 7,141,043 (“Harvie 043”)

             U.S. Patent No. 7,171,699 (“Ernest 699”)

             U.S. Patent No. 7,179,951 (“Krishnaswamy-Mirle 951”)

             U.S. Patent No. 7,181,781 (“Trabold 781”)

             U.S. Patent No. 7,186,245 (“Cheng 245”)

             U.S. Patent No. 7,192,424 (“Cooper 424”)

             U.S. Patent No. 7,220,250 (“Suzuki 250”)

             U.S. Patent No. 7,335,189 (“Harvie 189”)

             U.S. Patent No. 7,358,282 (“Kreuger 282”)

             U.S. Patent No. 7,390,320 (“Machida 320”)

             U.S. Patent No. 7,488,310 (“Yang 310”)

             U.S. Patent No. 7,520,872 (“Biggie 872”)

             U.S. Patent No. 7,588,560 (“Dunlop 560”)

             U.S. Patent No. 7,682,347 (“Parks 347”)

             U.S. Patent No. 7,695,459 (“Gilbert 459”)

             U.S. Patent No. 7,695,460 (“Wada 460”)

             U.S. Patent No. 7,699,818 (“Gilbert 818”)




                                            11
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 167 of 759 PageID #: 6407




             U.S. Patent No. 7,699,831 (“Bengatson 831”)

             U.S. Patent No. 7,722,584 (“Tanaka 584”)

             U.S. Patent No. 7,727,206 (“Gorres 206”)

             U.S. Patent No. 7,740,620 (“Gilbert 620”)

             U.S. Patent No. 7,749,205 (“Tazoe 205”)

             U.S. Patent No. 7,755,497 (“Wada 497”)

             U.S. Patent No. 7,766,887 (“Burns 887”)

             U.S. Patent No. 7,833,169 (“Hannon 169”)

             U.S. Patent No. 7,866,942 (“Harvie 942”)

             U.S. Patent No. 7,871,385 (“Levinson 385”)

             U.S. Patent No. 7,875,010 (“Frazier 010”)

             U.S. Patent No. 7,901,389 (“Mombrinie 389”)

             U.S. Patent No. 7,927,321 (“Marland 321”)

             U.S. Patent No. 7,931,634 (“Swiecicki 634”)

             U.S. Patent No. 7,939,706 (“Okabe 706”)

             U.S. Patent No. 7,976,519 (“Bubb 519”)

             U.S. Patent No. 7,993,318 (“Olsson 318”)

             U.S. Patent No. 8,128,608B2 (“Thevenin 608”)

             U.S. Patent No. 8,181,651 (“Pinel 651”)

             U.S. Patent No. 8,211,063 (“Bierman 063”)

             U.S. Patent No. 8,221,369 (“Parks 369”)

             U.S. Patent No. 8,241,262 (“Mahnensmith 262”)

             U.S. Patent No. 8,277,426 (“Wilcox 426”)




                                            12
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 168 of 759 PageID #: 6408




        

             U.S. Patent No. 8,303,554 (“Tsai 554”)

             U.S. Patent No. 8,337,477 (“Parks 477”)

             U.S. Patent No. 8,343,122 (“Gorres 122”)

             U.S. Patent No. 8,353,074 (“Krebs 074”)

             U.S. Patent No. 8,388,588 (“Wada 588”)

             U.S. Patent No. 8,425,482 (“Khoubnazar 482”)

             U.S. Patent No. 8,546,639 (“Wada 639”)

             U.S. Patent No. 8,864,730 (“Conway 730”)

             U.S. Patent No. 9,028,460B2 (“Medeiros 460”)

             U.S. Patent Publ. No. 2002/0026161 (“Grundke 161”)

             U.S. Patent Publ. No. 2002/0087131 (“Wolff 131”)

             U.S. Patent Publ. No. 2002/0189992 (“Schmidt 992”)

             U.S. Patent Publ. No. 2003/0120178 (“Heki 178”)

             U.S. Patent Publ. No. 2003/0004436 (“Schmidt 436”)

             U.S. Patent Publ. No. 2003/0181880A1 (“Schwartz 880”)

             U.S. Patent Publ. No. 2003/0195484 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0233079 (“Parks 079”)

             U.S. Patent Publ. No. 2004/0006321A1 (“Cheng 321”)

             U.S. Patent Publ. No. 2004/0127872 (“Petryk 872”)

             U.S. Patent Publ. No. 2004/0128749 (“Scott 749”)

             U.S. Patent Publ. No. 2004/0191919 (“Unger 919”)

             U.S. Patent Publ. No. 2004/0236292 (“Tazoe 292”)




                                            13
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 169 of 759 PageID #: 6409




             U.S. Patent Publ. No. 2004/0254547 (“Okabe 547”)

             U.S. Patent Publ. No. 2005/0010182 (“Parks 182”)

             U.S. Patent Publ. No. 2005/0070861 (“Okabe 861”)

             U.S. Patent Publ. No. 2005/0070862 (“Tozoe 862”)

             U.S. Patent Publ. No. 2005/0097662 (“Leimkuhler 662”)

             U.S. Patent Publ. No. 2005/0101924 (“Elson 924”)

             U.S. Patent Publ. No. 2005/0177070 (“Levinson 070”)

             U.S. Patent Publ. No. 2005/0197639 (“Mombrinie 639”)

             U.S. Patent Publ. No. 2005/0277904 (“Chase 904”)

             U.S. Patent Publ. No. 2005/0279359 (“LeBlanc 359”)

             U.S. Patent Publ. No. 2006/0015080 (“Mahnensmith 080”)

             U.S. Patent Publ. No. 2006/0015081 (“Suzuki 081”)

             U.S. Patent Publ. No. 2006/0155214A1 (“Wightman 214 ”)

             U.S. Patent Publ. No. 2006/0200102 (“Cooper 102”)

             U.S. Patent Publ. No. 2006/0229576 (“Conway 576”)

             U.S. Patent Publ. No. 2006/0235359 (“Marland 359”)

             U.S. Patent Publ. No. 2007/0038194 (“Wada 194”)

             U.S. Patent Publ. No. 2007/0006368 (“Key 368”)

             U.S. Patent Publ. No. 2007/0117880 (“Elson 880”)

             U.S. Patent Publ. No. 2007/0135786 (“Schmidt 786”)

             U.S. Patent Publ. No. 2007/0191804 (“Coley 804”)

             U.S. Patent Publ. No. 2007/0214553 (“Carromba 553”)

             U.S. Patent Publ. No. 2008/0015527 (“House 527”)




                                           14
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 170 of 759 PageID #: 6410




             U.S. Patent Publ. No. 2008/0033386 (“Okabe 386”)

             U.S. Patent Pub. No. 2008/0004576 (“Tanaka 576”)

             U.S. Patent Publ. No. 2008/0091153 (“Harvie 153”)

             U.S. Patent Publ. No. 2008/0091158 (“Yang 158”)

             U.S. Patent Publ. No. 2008/0234642 (“Patterson 642”)

             U.S. Patent Publ. No. 2008/0287894 (“Van Den Heuvel 894”)

             U.S. Patent Publ. No. 2009/0025717 (“Pinel 717”)

             U.S. Patent Publ. No. 2009/0056003 (“Ivie 003”)

             U.S. Patent Publ. No. 2009/0264840A1 (“Virginio 840”)

             U.S. Patent Publ. No. 2009/0281510 (“Fisher 510”)

             U.S. Patent Publ. No. 2010/0185168 (“Graauw 168”)

             U.S. Patent Publ. No. 2010/0241104 (“Gilbert 104”)

             U.S. Patent Publ. No. 2010/0263113 (“Shelton 113”)

             U.S. Patent Publ. No. 2011/0028922A1 (“Kay 922”)

             U.S. Patent Publ. No. 2011/0034889 (“Smith 889”)

             U.S. Patent Publ. No. 2011/0040271 (“Rogers 271”)

             U.S. Patent Publ. No. 2011/0054426 (“Stewart 426”)

             U.S. Patent Publ. No. 2011/0060300 (“Weig 300”)

             U.S. Patent Publ. No. 2011/0077495 (“Gilbert 495”)

             U.S. Patent Publ. No. 2011/0172620 (“Khambatta 620”)

             U.S. Patent Publ. No. 2011/0172625 (“Wada 625”)

             U.S. Patent Publ. No. 2011/0202024 (“Cozzens 024”)

             U.S. Patent Publ. No. 2012/0103347 (“Wheaton 347”)




                                           15
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 171 of 759 PageID #: 6411




             D373,928 (“Green 928”)

             D401,699 (“Herchenbach 699”)

             D409,303 (“Oepping 303”)

             D591,106 (“Dominique 106”)

             D593801 (“Wilson 801”)

             Denmark Publ. No. DK9600118U3 (“Flyger 118”)

             European Publ. No. EP0032138A2 (“Ozenne 138”)

             European Publ. No. EP0610638A1 (“Goldenberg 638”)

             European Publ. No. EP066070B1 (“Steer 070”)

             European Publ. No. EP0613355A1 (“Kuntz 355”)

             European Publ. No. EP1382318A1 (“Kim 318”)

             European Publ. No. EP2180907 (“Weig 907”)

             European Publ. No. EP2380532 (“Wada 532”)

             UK Publ. No. GB2148126B (“Cottenden 126”)

             UK Publ. No. GB2199750 (“Gropp 750”)

             UK Publ. No. GB2260907 (“Kubo 907”)

             UK Publ. No. 2469496A (“Shelton 496”)

             German Publ. No. DE4443710A1 (“Schmitt 710”)

             German Publ. No. DE9407554U1 (“Javadi 554”)

             Japanese Publ. No. JP11-113946 (“Chiku 946”)

             Japanese Publ. No. JP1979-S5410596 (“Hetsunsuneru”)

             Japanese Publ. No. JP3132659B2 (“Yanagihara 659”)

             Japanese Publ. No. JP4039641B2 (“Mizuguchi 641”)




                                           16
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 172 of 759 PageID #: 6412




             Japanese Publ. No. JP2001054531 (“Higati 531”)

             Japanese Publ. No. JP2001276107A (“Ishii 107”)

             Japanese Publ. No. JP2001276108A (“Ishii 108”)

             Japanese Publ. No. 2004-267530 (“Okabe 530”)

             Japanese Publ. No. 2006-026108 (“Suzuki 108”)

             Japanese Publ. No. JPH05123349 (“Kubo 349”)

             WIPO Publication WO 1988/04558A1 (“Conkling 558”)

             WIPO Publication WO 1991/04714A2 (“Washington 714”)

             WIPO Publication WO 1992/20299 (“Zamierowski 299”)

             WIPO Publication WO 1993/09736 A2 (“Kuntz 736”)

             WIPO Publication WO 1996/00096A1 (“Saltz 096”)

             WIPO Publication WO 2000/057784 (“Wolff 784”)

             WIPO Publication WO 2001/0145618 (“Schmidt 618”)

             WIPO Publication WO 2004/019836 (“Wightman 836”)

             WIPO Publication WO 2004/03071931 (“Harvie 931”)

             WIPO Publication WO 2005/089687 (“Levinson 687”)

             WIPO Publication WO 2005/107661 (“Parks 661”)

             WIPO Publication WO2007/007845 (“Wada 845”)

             WIPO Publication WO 2007/042823 A2 (Van Den Heuvel 823”)

             WIPO Publication WO 2008/078117 A1 (“Short 117”)

             WIPO Publication WO 2009/052496 (“Tsai 496”)

             WIPO Publication WO2009/101738 (“Wada 738”)

             WIPO Publication WO 2010030122 (“Lee 122”)




                                           17
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 173 of 759 PageID #: 6413




                 WIPO Publication WO 2011/132043A1 (“Richer 043”)

                 Newman, Diane K. (1997). The Urinary Incontinence Sourcebook, Los Angeles: Lowell

                  House

                 Research and Development Work Relating to Assistive Technology 2005-2006, Nov.

                  2006 (British Department of Health) (“2006 British Health Publication”)

                 Macaulay et al., A Noninvasive Continence Management System: Development and

                  Evaluation of a Novel Toileting Device for Women, J Wound Ostomy Continence Nurs.

                  2007; 34(6):641-648 (Nov./Dec. 2007) (“Macaulay 2007”)

                 Sachtman, Noah, “New Relief For Pilots? It Depends,” Wired (May 21, 2008)

                  (available at https://www.wired.com/2008/05/pilot-relief/).

                 www.shethinx.com/pages/thinx-it-works

                 Omni Medical AMXD/AMXDMax Devices (see infra)

                 2007 Omni Medical User & Maintenance Guide

         As a preliminary matter, the claims of the 508 Patent are entitled to a priority date of no

 earlier than July 21, 2010, i.e., the filing date of the application resulting in the 508 Patent. The 508

 Patent does not claim priority to any earlier-filed patent applications.

         The charts below identify non-limiting examples of where in each item of prior art each

 element of each asserted claim is found. For example, where a single prior art reference in the

 charts includes each of the elements of the asserted claim (either expressly and/or inherently), the

 claimed invention is anticipated by that reference. Where a single prior art reference does not

 disclose all elements of a claim, the combination of that reference with one (or more) of the

 references disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan,

 renders the claimed invention obvious. Similarly, to the extent any cited anticipatory reference is




                                                    18
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 174 of 759 PageID #: 6414




 found not to anticipate, that reference – by itself or in combination with one (or more) of the

 references disclosing the missing element(s) or the knowledge of a person of ordinary skill in the

 art – renders the claimed subject matter obvious.

        The suggested obviousness combinations, as reflected in the charts below, would have been

 made by one of skill in the art at the time of the alleged inventions embodied by the asserted 508

 Patent claims. Such combinations are consistent with the principles set forth by the Supreme Court

 in KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727 (2007), and its progeny. For example, the reasons for

 combining the references stem (explicitly or implicitly) from: (a) the prior art references

 themselves; (b) the prior art as a whole; (c) the knowledge, common sense, and creativity of those

 of ordinary skill in the art; (d) the nature of the problem to be solved; (e) the demands in the design

 community and/or the marketplace; (f) the simple and predictable substitution of one known

 element for another in accordance with their known functions; (g) the application of a known

 technique or method; (h) the obviousness of trying the combination; and/or (i) the general needs

 and problems in the field.

        For instance, the following items and background information were well known to those

 skilled in the art at the relevant time for the Asserted Claims of the 508 Patent (and are also taught

 by the prior art identified herein). This is also explained more fully in the declaration of Dr. Newman

 filed in connection with the 508 Petition for Inter Partes Review, as well as the declarations of Dr.

 Newman filed in connection with the claim construction briefing, which are hereby incorporated

 by reference:

        (1)      Urine collection devices used in systems and methods for transporting voided urine

 by drawing the urine into a moisture-wicking article that is in contact with a region of the urethral

 opening. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 9-11, 17, 21-22, 24, 30-31;




                                                   19
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 175 of 759 PageID #: 6415




 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 2:51-59, 2:59-67, 3:45-4:19, 5:15-24, 5:27-43,

 6:18-43; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig. 4; Lawrence 564 at Figs. 1-10,

 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Okabe 547

 at Fig. 4, paras. 18-19, 28, 31-32; Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-

 25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Cheng 133 at Figs. 7A-9, 16:53-17:54; Wolff 784

 at Abstract, Figs. 1a, 5a, 5b, 9:8-21, 9:23-10:9; Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67, 2:7-

 17, 2:58-3:18, 3:66-4:7, 4:2-7; Sweetser 793 at Figs. 1-2, 3:35-4:31; Skow 735 at Abstract, Figs. 1-

 11, 3:48-51, 6:16-67; Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-69; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni

 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-

 13, 19:22-25, 33:13-15.; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-

 51, 6:51-7:8, 10:1-5, 10:11-11:51. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (2)     Systems and methods for transporting voided urine that are configured such that

 urine is drawn into a urine collection device from a moisture-wicking article. See, e.g.,

 Mahnensmith 080 at Abstract, Figs. 1-5, paras. 9-11, 17-22, 24, 30-31; Mahnensmith 262 at

 Abstract, Figs. 1-5, 2:51-59, 4:45-5:5; Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4; Hessner

 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43; Lawrence 564 at Figs. 1-

 10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6;

 Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19,

 11:24-36, claim 6; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Okabe 547 at Fig. 4,

 paras. 18-19, 28, 31-32; Cheng 133 at Figs. 7A-9, 16:53-17:54; Sweetser 793 at Figs. 1-2, 3:35-

 4:31; Kuntz 166 at Abstract, Figs. 2-6, 2:65-3:6, 3:48-52, 3:66-4:2, 7:17-23; Kuntz 355 at Abstract,




                                                  20
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 176 of 759 PageID #: 6416




 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni

 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 11:31-13:58, 17:4-52,

 19:9-13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59,

 10:1-5, 10:11-11:51. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32

        (3)     Urine collection devices with a container that defines a chamber for collecting urine.

 See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8, 17-20, 30-31; Mahnensmith 262 at

 Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43, 5:15-25, 5:43-50, 6:44-49; Keane 768 at Abstract,

 1:65-2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-

 6:4, 6:36-43; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Conkling 541 at Figs. 12-

 15, 3:29-49, 6:43-68, 7:2-11; Duke 046 at Figs. 1-3, 1:63-2:23, 2:66-3:15, 3:35-4:10; Ellis 185 at

 Figs. 1-3, 2:55-3:3; Washington 508 at Figs. 1-12, 2:24-67, 6:22-67; Cottenden 126 at Figs. 1-3,

 1:39-106, 2:7-13; Kuntz 166 at Abstract, Figs. 2-6, 2:34-37, 2:38-47; Kuntz 355 at Abstract, Figs.

 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni

 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-

 13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-

 51, 6:51-7:8, 10:1-5, 10:11-11:51. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32

        (4)     Containers that are configured so that a secured moisture wicking article is disposed

 in contact with the region surrounding the uretheral opening. See, e.g., Mahnensmith 080 at

 Abstract, Figs. 1-5, paras. 11, 21-22, 24-25, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 5:27-

 43, 5:65-6:2, 6:18-25, 6:49-56; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig. 4; Harvie

 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Lawrence




                                                 21
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 177 of 759 PageID #: 6417




 564 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36,

 claim 6; Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56,

 11:1-19, 11:24-36, claim 6; Cheng 133 at Figs. 7A-9, 16:53-17:54; Okabe 547 at Fig. 4, paras. 18-

 19, 28, 31-32; Sweetser 793 at Figs. 1-2, 3:35-4:31; Kuntz 166 at Abstract, Figs. 2-6, 4:33-47, 3:48-

 52, 3:66-4:2, 7:17-23; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs.

 1-5, Abstract, paras. 18-19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User

 & Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-

 5:29, 5:59-62, 11:31-13:58, 17:4-52, 19:9-13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-5,

 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51. See also Flower 300

 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32

        (5)     Containers that are closed except for an array of openings through which urine is

 drawn into the chamber and an outlet port through which urine can be drawn away from the

 chamber. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-20, 30-31;

 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43; Keane 768 at Abstract, 1:65-

 2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-6:4,

 6:36-43; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47;

 Scott 384 at 3:15-31, Figs. 3-4; Scott 749 at Figs. 3-4, paras. 74-75, 79; Tazoe 205 at Figs. 11-12,

 3:3-17, 8:4-54; Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-66; Nigay 463 at Figs. 1-3, 1:65-

 2:62; Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-67; Suzuki 250 at Abstract, Figs. 1-5, 4:12-

 19, 6:3-6, 6:66-7:4; Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10, 4:38-64, 5:9-33; Wada 460 at

 Figs. 1-11, 4:32-50, 5:47-51, 7:7-23, 8:15-26; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-

 6:55; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp.

 10, 21. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32




                                                  22
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 178 of 759 PageID #: 6418




        (6)     Containers that are closed (with the exceptions of the openings and outlet port)

 including by being sealed at both ends. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-

 11, 17-20, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Scott 234

 at 1:29-48, Figs. 1-3; Scott 749 at Figs. 3-4, paras. 74-75, 79; Keane 768 at Abstract, 1:65-2:10,

 2:46-56, Fig. 1-4; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson 025 at Abstract, Fig.

 2, 3:21-25, 4:47-52; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33; Okabe 547 at

 Fig. 4, paras. 18-19, 28, 31-32; Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54; Tazoe 292 at Figs. 1-9,

 11-12, paras. 21-33, 63-66; Kuntz 166 at Figs. 2-3, 2:34-47; Kuntz 355 at Abstract, Figs. 1-5, 2:2-

 16, 3:5-11, 4:7-6:55; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance

 Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 19:9-13, 19:22-36; DesMarais 130 at Figs.

 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51. See also Flower

 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (7)     Containers that are elongated. See, e.g., Mahnensmith 080 at Abstract, Fig. 4, paras.

 30-31; Mahnensmith 262 at Abstract, Figs. 4-5, 6:18-56; Keane 768 at Abstract, 1:65-2:10, 2:46-

 56, Fig. 1-4; Scott 234 at 1:29-48, Figs. 1-3; Scott 749 at Figs. 3-4, paras. 74-75, 79; Kuntz 355 at

 Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32;

 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-

 31, 4:3-33; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;

 Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-66; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-

 61; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47; Cheng

 133 at Figs. 7A-9, 16:53-17:54; Washington 508 at Figs. 1-12, 2:24-67, 6:22-67; Sweetser 793 at

 Figs. 1-2, 3:35-4:31; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Kuntz 355 at Abstract, Figs. 1-

 5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni




                                                  23
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 179 of 759 PageID #: 6419




 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 17:4-52, 19:9-13, 19:22-

 25, 33:13-15; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8,

 10:1-5, 10:11-11:51.

        (8)     Containers that are made of plastic. See, e.g., Mahnensmith 080 at Abstract, Figs.

 1-5, paras. 8, 17-20, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43;

 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31,

 5:54-57, 6:36-43; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Kraus 703 at Abstract,

 Figs. 1-6, 3:37-4:62; Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7, 4:2-7; Tazoe 205 at Figs. 11-

 12, 3:3-17, 8:4-54; Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-21, 4:34-38, 5:10-51; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55.

        (9)     Containers that are rigid. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras.

 8-9, 17-20, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Keane 768

 at Abstract, 1:65-2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-

 43; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Kraus 703 at Abstract, Figs. 1-6, 3:37-

 4:62; Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7, 4:2-7; Martin 061 at Figs. 1, 8, 2:65-3:14,

 3:15-21, 4:34-38, 5:10-51; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs.

 1-5, 2:2-16, 3:5-11, 4:7-6:55.

        (10)    Containers that are cylindrical. See, e.g., Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;

 Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-66; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-

 32; Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Keane 768 at Abstract, 1:65-2:10, 2:46-56,

 Figs. 1-4; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire 347 at Figs. 1-4, Abstract, 2:35-40, 5:25-




                                                   24
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 180 of 759 PageID #: 6420




 30, 6:1-35; Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38, 40, 43; Coley 804 at Figs. 1-5,

 Abstract, paras. 18-19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User &

 Maintenance Guide at pp. 10, 21.

        (11)    Containers (including their exteriors) that are configured for (and have) a moisture

 wicking article secured over the array of openings by wrapping the article over the openings and

 securing the article. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-22, 24, 30-

 31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Keane 768 at Abstract,

 1:65-2:10, 2:46-56, Figs. 1-4; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47, 3:58-64, 4:33-5:58; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;

 Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-67; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24,

 3:23-32; Scott 234 at 2:32-54, Fig. 1; Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Coley 804

 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical

 User & Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51,

 4:54-5:29, 5:59-62, 11:31-13:58, 17:4-52, 19:9-13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-

 5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51.

        (12)    A moisture wicking article dimensioned so that it can be secured over the openings.

 See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-22, 24, 30-31; Mahnensmith 262

 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.

 4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-43; Kuntz 166 at Abstract, Figs. 2-6,

 2:43-47, 2:48-69; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Harvie 027 at Figs. 1-

 3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Okabe 547 at Fig. 4, paras.

 18-19, 28, 31-32; Wolff 066 at Fig. 5b, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-

 46; Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-67; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24,




                                                  25
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 181 of 759 PageID #: 6421




 3:23-32; Scott 234 at 2:32-54, Fig. 1; Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465

 at 4:16-66, Figs. 1-2, 6; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User &

 Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29,

 11:31-13:58; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8,

 10:1-5, 10:11-11:51.

        (13)    Securing a moisture-wicking article at opposite ends of openings on a container,

 including by using elastic bands.      See, e.g., Mahnensmith 080 at Figs. 1, 3, paras. 9, 24;

 Mahnensmith 262 at Figs. 1, 3, 2:57-59, 5:27-35; Keane 768 at Fig. 4, 2:34-46, 3:20-36; Kuntz 166

 at 4:11-14, 5:63-65; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Stewart 794 at Figs.

 1-5, 2:62-4:38; Krebs 074 at Fig. 7B, 2:55-63, 6:2-13; Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-62;

 Skow 735 at Abstract, Fig. 7, 3:48-51, 6:16-67; Jones 080 at Figs. 1, 8-9, 2:37-79, 3:15-31.

 Moreover, containers that are configured to secure a moisture-wicking article at opposite ends of a

 container including by elastic bands were also known as this was a typical configuration. See infra.

        (14)    Moisture wicking articles having the moisture-wicking characteristics of a paper

 towel. See, e.g., Kuntz 355 at 5:9-12; Mahnensmith 080 at paras. 9, 22; Mahnensmith 262 at

 Abstract, 2:51-59, 4:45-5:5; Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4; Hessner 418 at

 Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-43; Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,

 8:15-26; Osborn 212 at 4:54-28, 5:59-62, 33:13-15; Stewart 794 at Figs. 1-5, 2:62-4:38;

 Kirshnaswamy 951 at 12:58-63; Kuntz 166 at 2:62-68; Coley 804 at Figs. 1-5, Abstract, paras. 18-

 19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at

 pp. 10, 21; DesMarais 130 at Abstract, Figs. 1-5, 4:66-53, 3:45-4:65, 6:29-51, 10:11-12:14; See

 also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (15)    Systems and methods for transporting urine that include using a vacuum pump for




                                                  26
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 182 of 759 PageID #: 6422




 drawing urine through the container’s openings into a chamber from a moisture wicking article.

 See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 9-11, 17-22, 24, 30-31; Mahnensmith 262

 at Abstract, Figs. 3, 2:59-67, 5:15-25, 5:43-50, 6:44-49; Keane 768 at 1:34-40, 2:5-10, 5:4-14, Fig.

 4; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43; Kuntz 355 at

 Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 166 at Figs. 1, 7-8, 2:65-3:6, 3:37-42, 5:59-

 6:17; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Harvie

 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Omni AMXD/AMXDmax Devices; 2007 Omni

 Medical User & Maintenance Guide at pp. 10, 21. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-

 24, 3:23-32.

        (16)    Systems and methods for transporting urine that include using a vacuum pump for

 drawing urine away from the container’s chamber through an outlet port. See, e.g., Mahnensmith

 080 at Abstract, Fig. 3, paras. 10, 23; Mahnensmith 262 at Abstract, Fig. 3, 2:59-67, 5:65-6:2, 6:49-

 56; Keane 768 at 1:34-40, 2:5-10, 5:4-14, Fig. 4; Hessner 418 at 6:36-43; Okabe 547 at Fig. 4,

 paras. 18-19, 28, 31-32; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37,

 7:56-8:35, 9:49-61; Kuntz 166 at Figs. 1, 7-8, 2:65-3:6, 3:37-42, 5:59-6:17; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User

 & Maintenance Guide at pp. 10, 21. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (17)    Vacuum pumps that apply partial vacuum to the system including the outlet port.

 See, e.g., Mahnensmith 080 at Fig. 3, paras. 10, 23; Mahnensmith 262 at Abstract, Fig. 3, 2:59-67,

 5:15, 5:43-50, 6:44-49; Keane 768 at Abstract, 1:40-41, 1:65-2:10, 2:46-56, Fig. 4; Larson 025 at

 Abstract, Fig. 2, 1:66, 3:21-25, 4:47-52; Hessner 418 at 6:36-43; Triunfol 675 at Figs. 2, claims 1-

 4, 2:10-17; Kuntz 166 at Figs. 1, 7-8, 2:65-3:6, 3:37-42, 5:59-6:17; Kuntz 355 at Abstract, Figs. 1-

 5, 2:2-16, 3:5-11, 4:7-6:55; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Nigay 463 at




                                                  27
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 183 of 759 PageID #: 6423




 Figs. 1-3, 1:65-2:62; Carns 997 at Figs. 2-5, 6:15-31, Abstract; Omni AMXD/AMXDmax Devices;

 2007 Omni Medical User & Maintenance Guide at pp. 10, 21. See also Flower 300 at Figs. 2, 7,

 1:11-15, 2:22-24, 3:23-32.

        (18)    Methods of transporting voided urine that include urine collection devices with

 closed containers. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-20, 23, 30-31;

 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43; Keane 768 at Abstract, 1:65-

 2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-43; Okabe 547

 at Fig. 4, paras. 18-19, 28, 31-32; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-

 3, 5:9-37, 7:56-8:35, 9:49-61; Kuntz 166 at Abstract, Figs. 2-6, 2:34-47; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Nigay 463 at Figs. 1-3, 1:65-2:62; Skow 735 at Abstract, Figs.

 1-11, 3:48-51, 6:16-67; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User &

 Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 19:9-13, 19:22-36; DesMarais

 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51. See

 also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        As mentioned, many of the above concepts, the knowledge referenced below, as well as

 detailed discussions of how the prior art reads on the claims are further explained in the Petition for

 Inter Partes Review for the 508 Patent as well as the Declaration of Diane Newman, which as

 explained above, are hereby incorporated by reference. As shown by the above examples (and the

 charts below as well as the documents filed in the IPR), the differences, if any, between the relevant

 prior art references and the Asserted Claims of the 508 Patent were known and would have been

 within the knowledge and common sense of one of ordinary skill in the art, and modification, if

 any, to achieve the claimed invention would have been a routine choice with a reasonable

 expectation of success. In addition, or alternatively, one of ordinary skill in art would have been




                                                   28
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 184 of 759 PageID #: 6424




 motivated to combine one or more of the references as they nearly all pertain, generally, to urine

 collection systems or apparatuses.

           As noted above, the following charts identify where in each item of prior art each element

 of each asserted claim is found. The citations in the charts are representative and should not be

 construed as limiting. As mentioned above, the charts below reflect alternative views of the

 meaning of claim language including Sage’s understanding of Plaintiff’s position regarding the

 construction of the claims, and Sage makes no admissions regarding any alleged infringement.

 Moreover, by addressing any claim language in the charts below, Sage makes no admission as to

 whether or not that language serves as a limitation of the claim.

                        U.S. Patent No. 8,287,508 (Claims 1, 3-8, and 17-19)

     508 Patent Claim Language                    Prior Art
     Claim 1
     1. A urine collection device for use in a    Urine collection devices for use in systems for
     system for transporting urine voided from    transporting voided urine by drawing the urine into a
     a person or an animal by drawing the urine   moisture-wicking article that is disposed in contact
     into a moisture-wicking article that is      with the urethral opening and then into the collection
     disposed in contact with a region of the     device were well known in the art at the time of the
     person or animal surrounding an urethral     alleged invention.
     opening, and further drawing the urine
     into the collection device from the            Jones 080 at Figs. 1, 8-9, 1:26-35, 2:51-57;
     moisture-wicking article, comprising 3:        Scott 234 at 2:32-54, Fig. 1;
                                                    Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                     56, Fig. 4;
                                                    Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                     32;
                                                    Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                    DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                     3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                    Frosch 901 at Abstract, Figs. 1-2, 2:44-60, 4:33-
                                                     62, 5:58-6:45;
                                                    Frosch 539 at Abstract, Figs. 1-2, Abstract, 2:38-
                                                     66, 3:5-21, 4:43-57, 6:11-42;


 3By addressing any preamble herein, Sage makes no admission as to whether or not the preamble
 of any of the asserted claims serves as a limitation of the claim.


                                                   29
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 185 of 759 PageID #: 6425




  508 Patent Claim Language           Prior Art
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                          2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                        Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-
                                          69;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;



                                       30
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 186 of 759 PageID #: 6426




  508 Patent Claim Language            Prior Art
                                         Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                           4:35-5:35, 6:18-56;
                                         Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                           46;
                                         Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                           66;
                                         Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                         Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                           40, 43;
                                         Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                           11, 17-24, 30-31;
                                         Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                           9:23-10:9;
                                         Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                           21-24;
                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                           4:7-6:55.
                                         2007 Omni Medical User & Maintenance Guide
                                           at pp. 10, 21;
                                         Omni AMXD / AMXDMax devices

  a container defining a chamber for   Containers defining a chamber for or capable of
  collecting urine,                    collecting urine were well known in the art at the
                                       time of the alleged invention.

                                         Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                         Scott 234 at 2:32-54, Fig. 1;
                                         Duke 046 at Figs. 1-3, 1:63-2:23, 2:66-3:15,
                                          3:35-4:10;
                                         Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                          1-4;
                                         Ellis 185 at Figs. 1-3, 2:55-3:3;
                                         Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                          32;
                                         Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                         Frosch 901 at Abstract, Figs. 1-2, 2:44-60, 4:33-
                                          62;
                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                          3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                         DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                          3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                         Frosch 539 at Abstract, Figs. 1-2, 2:53-66, 4:43-
                                          57;
                                         Kraus 703 at Abstract, Figs. 1-6, 3:37-4:62;




                                       31
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 187 of 759 PageID #: 6427




  508 Patent Claim Language           Prior Art
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                          2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                        Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-21, 4:34-
                                          38, 5:10-51;
                                        Nussbaumer 160 at Figs. 1-9, 2:23-44, 2:50-59,
                                          3:20-41, 4:5-13, 5:10-15;
                                        Kuntz 166 at Abstract, Figs. 2-6, 2:34-47;
                                        Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                        Schneider 449 at Abstract, Figs. 1-11;
                                        Crowley 928 at 2:31-48;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                        Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68,
                                          7:2-11;
                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        Carns 997 at Figs. 2-5, 6:15-31;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Kubo 983 at Figs. 1a-2, Abstract, 2:44-3:5, 4:19-
                                          33, 5:8-27;
                                        Kubo 052 at Figs. 1a-4, Abstract, 4:12-16;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5, 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Kraus 339 at Abstract, Figs. 1-7, 4:47-5:15;
                                        Robertson 771 at Figs. 1-2, 2:56-3:44;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;




                                       32
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 188 of 759 PageID #: 6428




  508 Patent Claim Language           Prior Art
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                        Cheng at 24:12-35, 29:27-52, 37:35-57, 38:48-
                                          53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                          11, 17-20, 30-31;
                                        Wightman 214 at Figs. 2b, 4b, 5-6, paras. 87, 92;
                                        Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                          21-24;
                                        Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                          38-44;
                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15,
                                          2:25-27, 3:5-25, 6:18-26, 6:28-7:3, 7:5-13, 8:17-
                                          20, 8:22-25;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Goldenberg 638 at Abstract, Figs. 1-3, 3:20-42,
                                          6:44-57;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55;
                                        Schmitt 710 at Figs. 3-6, cols. 1-2;
                                        Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;




                                       33
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 189 of 759 PageID #: 6429




  508 Patent Claim Language                  Prior Art
                                               Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                 14-21, 23-26;
                                               Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-
                                                 11, 14-21, 23-26;
                                               Ishii 108 at Figs. 1-4, paras 1-13;
                                               Macaulay 2007 at pp. 641-643;
                                               2006 British Health Publication at pp. 14-15;
                                               2007 Omni Medical User & Maintenance Guide
                                                 at pp. 10, 21;
                                               Omni AMXD / AMXDMax devices


  wherein the container is closed, except for Containers that were closed, except for having an
  having an array of openings through which array of openings through which urine can be drawn
  urine can be drawn into the chamber         into a chamber, were well known in the art at the
                                              time of the alleged invention. For example, such
                                              openings in a urine or bodily fluid collection
                                              container provide an entry point for the fluid but
                                              otherwise contain and capture fluid.

                                               Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                               Scott 234 at 1:29-48, Figs. 1-3;
                                               Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                                1-4;
                                               Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                32;
                                               Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                               Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                                3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                               DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                3:45-4:65, 6:29-51, 10:11-12:14;
                                               Kuntz 166 at Abstract, Figs. 2-6, 2:34-47, 4:63-
                                                5:2;
                                               Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                               Nigay 463 at Figs. 1-3, 1:65-2:62;
                                               McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                5:25-30, 6:1-35;
                                               McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                64;
                                               Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                67;
                                               Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                23, 7:56-58;




                                              34
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 190 of 759 PageID #: 6430




  508 Patent Claim Language           Prior Art
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                          11, 17-20, 23, 30-31;
                                        Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                          38-44;
                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15,
                                          2:25-27, 3:5-25, 6:18-26, 6:28-7:3, 7:5-13, 8:17-
                                          20, 8:22-25;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55;
                                        2007 Omni Medical User & Maintenance Guide
                                          at pp. 10, 21;
                                        Omni AMXD / AMXDMax devices



                                       35
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 191 of 759 PageID #: 6431




  508 Patent Claim Language                    Prior Art

  and at least one outlet port through which   Containers having an outlet port through which urine
  urine can be drawn away from the             can be drawn away from a chamber were well known
  chamber; and                                 at the time of the alleged invention. An outlet was a
                                               conventional feature to provide for sanitary removal
                                               of the urine and subsequent continued use of the
                                               collection device.

                                                 Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                                 Scott 234 at 1:29-48, Figs. 1-3;
                                                 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                                  1-4;
                                                 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 Hessner 418 at 6:36-43;
                                                 Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                  2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                 Kuntz 166 at Abstract, Figs. 2-6, 2:25-30, 2:65-
                                                  3:6, 3:37-52, 4:9-11, 5:59-6:17, 7:17-23;
                                                 Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                 Washington 508 at Figs. 1-12, 2:24-67, 6:22-67;
                                                 Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                 McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                  5:25-30, 6:1-35;
                                                 McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                  64;
                                                 Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                  67;
                                                 Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                  23, 7:56-58;
                                                 Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                                  7:28-56;
                                                 Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                                  6:27, 7:28-56, 11:24-36;
                                                 Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                 Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                 Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                 Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                 Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                 Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                 Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                  61;
                                                 Easter 366 at Figs. 5-9, 5:54-6:10;
                                                 Harvie 964 at Figs. 1-3, 9:25-10:45;



                                               36
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 192 of 759 PageID #: 6432




  508 Patent Claim Language           Prior Art
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                          10, 23;
                                        Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                          38-44;
                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 2:14-
                                          17, 3:21-25, 4:13-19, 7:15-30;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55;
                                        Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;
                                        Goldenberg 638 at Abstract, Figs. 1-3, 3:20-42,
                                          6:44-57;
                                        Schmitt 710 at Figs. 3-6, cols. 1-2;
                                        Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                          14-21, 23-26;
                                        Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-
                                          11, 14-21, 23-26;
                                        Ishii 108 at Figs. 1-4, paras 1-13;
                                        Macaulay 2007 at pp. 641-643;
                                        2006 British Health Publication at pp. 14-15;
                                        2007 Omni Medical User & Maintenance Guide
                                          at pp. 10, 21;



                                       37
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 193 of 759 PageID #: 6433




  508 Patent Claim Language                     Prior Art
                                                  Omni AMXD / AMXDMax devices

  wherein an elongated exterior of the          Containers having an elongated exterior configured
  container is configured and dimensioned       and dimensioned for enabling a moisture-wicking
  for enabling a moisture-wicking article to    article to be secured over an array of openings of a
  be secured over the array of openings of      container by wrapping the article over the array and
  the container by wrapping the article over    securing it (and containers specifically having such a
  the array and securing the wrapped article,   secured moisture-wicking article) were well known
                                                in the art at the time of the alleged invention.
                                                Securing the article over the openings allows the
                                                article to stay in place while covering the openings
                                                and facilitating moisture wicking and access to the
                                                container. The shape facilitates urine collection. For
                                                example, an elongated container conforms to the
                                                female anatomy and can fit between the legs.

                                                  Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-79, 3:15-
                                                   31;
                                                  Scott 234 at 2:32-54, Fig. 1;
                                                  Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
                                                  Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                   32;
                                                  Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                  Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                  McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                   5:25-30, 6:1-35;
                                                  McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                   64;
                                                  Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                   67;
                                                  Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                   23, 7:56-58;
                                                  DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                   3:45-4:65, 6:29-51, 10:11-12:14;
                                                  Kuntz 166 at Abstract, Figs. 2-6, 2:43-69;
                                                  Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                   5:212-54;
                                                  Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                                   51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                                   13, 19:22-25, 33:13-15;
                                                  Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                  Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                   61;
                                                  Easter 366 at Figs. 5-9, 5:54-6:10;
                                                  Harvie 964 at Figs. 1-3, 9:25-10:45;



                                                38
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 194 of 759 PageID #: 6434




  508 Patent Claim Language                   Prior Art
                                                Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                  4:38-64, 5:9-33;
                                                Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                  8:15-26;
                                                Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                  5:15-19;
                                                Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                  4:35-5:35, 6:18-56;
                                                Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                                  21-24;
                                                Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                  66;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                  40, 43;
                                                Mahnensmith 080 at Abstract, Figs. 4, paras. 9-
                                                  11, 17-24, 30-31;
                                                Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                  4:7-6:55;
                                                2007 Omni Medical User & Maintenance Guide
                                                  at pp. 10, 21;
                                                Omni AMXD / AMXDMax devices


  and for enabling said secured moisture-     It was well known to configure the moisture-wicking
  wicking article to be disposed in contact   article so it was disposed in contact with the region
  with the region of a female body            surrounding the urethral opening, for example, to
  surrounding the urethral opening.           maximize urine collection.

                                                Jones 080 at Figs. 1, 8-9, 1:26-79, 2:37-79, 3:15-
                                                 31;
                                                Scott 234 at 2:32-54, Fig. 1;
                                                Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                 56, Fig. 4;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                 32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                 3:45-4:65, 6:29-51, 10:11-12:14;
                                                Frosch 901 at Abstract, Figs. 1-2, 5:57-6:45;
                                                Frosch 539 at Abstract, Figs. 1-2, 2:38-52, 3:5-
                                                 21, 6:11-42;



                                              39
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 195 of 759 PageID #: 6435




  508 Patent Claim Language           Prior Art
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                          2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                        Kuntz 166 at Abstract, Figs. 2-6, 3:48-52, 7:17-
                                          23;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;




                                       40
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 196 of 759 PageID #: 6436




  508 Patent Claim Language                   Prior Art
                                                Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                  4:35-5:35, 6:18-56;
                                                Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                  46;
                                                Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                  66;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                  40, 43;
                                                Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                                  24-25, 30-31;
                                                Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                  9:23-10:9;
                                                Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                                  21-24;
                                                Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                  4:7-6:55;
                                                2007 Omni Medical User & Maintenance Guide
                                                  at pp. 10, 21;
                                                Omni AMXD / AMXDMax devices

  Claim 3
  3. A device according to claim 1 in         See Claim 1. Moisture-wicking articles dimensioned
  combination with said moisture-wicking      to be wrapped and secured over a container’s
  article when the moisture-wicking article   openings were well known as previously discussed.
  is wrapped and secured over the array of
  openings, wherein the moisture-wicking        Jones 080 at Figs. 1, 8-9, 2:37-79, 3:15-31;
  article is dimensioned for being secured      Scott 234 at 2:32-54, Fig. 1;
  over the array of openings.                   Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                 32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Kuntz 166 at Abstract, Figs. 2-6, 2:34-69;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                 64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                 67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                 23, 7:56-58;
                                                Desmarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17,
                                                 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5,
                                                 10:11-11:51;



                                              41
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 197 of 759 PageID #: 6437




  508 Patent Claim Language                  Prior Art
                                               Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                                 51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                                 13, 19:22-25, 33:13-15;
                                               Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                 5:212-54;
                                               Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                               Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                 61;
                                               Easter 366 at Figs. 5-9, 5:54-6:10;
                                               Harvie 964 at Figs. 1-3, 9:25-10:45;
                                               Harvie 012 at Figs. 1-3, 8:29-9:51;
                                               Harvie 043 at Figs. 1-3, 9:66-10:58;
                                               Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                 4:38-64, 5:9-33;
                                               Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                 8:15-26;
                                               Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                               Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                 5:15-19;
                                               Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                 4:35-5:35, 6:18-56;
                                               Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                 66;
                                               Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                               Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                 40, 43;
                                               Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                                 11, 17-25, 30-31;
                                               Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                 4:7-6:55
                                               2007 Omni Medical User & Maintenance Guide
                                                 at pp. 10, 21;
                                               Omni AMXD / AMXDMax devices


  Claim 4
  4. A combination according to claim 3,     See Claim 3. Using articles that have the
  wherein the moisture-wicking article has   characteristic of a paper towel (and actually were
  the moisture-wicking characteristic of a   paper towels) as moisture-wicking articles were well
  paper towel.                               known at the time of the alleged invention. As
                                             explained in the Newman Declarations filed in
                                             connection with claim construction, paper towel and
                                             paper towel-like materials are permeable and
                                             absorbent and included numerous features that made




                                             42
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 198 of 759 PageID #: 6438




  508 Patent Claim Language           Prior Art
                                      them one of a few known design choices as a
                                      moisture-wicking article.

                                        Jones 080 at 2:51-57;
                                        Scott 234 at 2:32-54, Fig. 1;
                                        Keane 768 at Abstract, 1:34-41, 1:65-2:10, 2:46-
                                         56, Fig. 4;
                                        Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                         32;
                                        Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                        Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-
                                         57, 6:36-43;
                                        DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                         3:45-4:65, 6:29-51, 10:11-12:14;
                                        Frosch 539 at Abstract, Figs. 1-2, 2:38-66, 3:5-
                                         21, 6:27-42;
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7,
                                         4:2-7;
                                        Kuntz 166 at Abstract, Figs. 1-8, 2:43-68;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                         6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                         5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                         64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                         67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                         23, 7:56-58;
                                        Osborn 212 at 4:54-28, 5:59-62, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                         7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                         6:27, 7:28-56, 11:24-36;
                                        Philips 505 at 1:45-63, 10:30-11:4;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                         5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                         61;


                                       43
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 199 of 759 PageID #: 6439




  508 Patent Claim Language                  Prior Art
                                               Easter 366 at Figs. 5-9, 5:54-6:10;
                                               Kirshnaswamy 951 at 12:58-63;
                                               Harvie 964 at Figs. 1-3, 9:25-10:45;
                                               Harvie 012 at Figs. 1-3, 8:29-9:51;
                                               Harvie 043 at Figs. 1-3, 9:66-10:58;
                                               Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                                 38:48-53;
                                               Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                 4:38-64, 5:9-33;
                                               Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                 8:15-26;
                                               Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                               Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                 5:15-19;
                                               Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                 4:35-5:35, 6:18-56;
                                               Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                 46;
                                               Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                 66;
                                               Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                               Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                 40, 43;
                                               Mahnensmith 080 at paras. 9, 22;
                                               Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                 9:23-10:9;
                                               Kuntz 355 at Abstract, Figs. 1-5, 5:9-12

  Claim 5
  5. A combination according to claim 1,     See Claims 1 and 4.
  wherein the moisture-wicking article has
  the moisture-wicking characteristic of a     Jones 080 at 2:51-57;
  paper towel.                                 Scott 234 at 2:32-54, Fig. 1;
                                               Keane 768 at Abstract, 1:34-41, 1:65-2:10, 2:46-
                                                56, Fig. 4;
                                               Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                32;
                                               Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                               Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-
                                                57, 6:36-43;
                                               DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                3:45-4:65, 6:29-51, 10:11-12:14;
                                               Frosch 539 at Abstract, Figs. 1-2, 2:38-66, 3:5-
                                                21, 6:27-42;



                                             44
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 200 of 759 PageID #: 6440




  508 Patent Claim Language           Prior Art
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7,
                                          4:2-7;
                                        Kuntz 166 at Abstract, Figs. 1-8, 2:43-68;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at 4:54-28, 5:59-62, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Philips 505 at 1:45-63, 10:30-11:4;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Kirshnaswamy 951 at 12:58-63;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;


                                       45
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 201 of 759 PageID #: 6441




  508 Patent Claim Language                    Prior Art
                                                 Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                   46;
                                                 Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                   66;
                                                 Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                 Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                   40, 43;
                                                 Mahnensmith 080 at paras. 9, 22;
                                                 Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                   9:23-10:9;
                                                 Kuntz 355 at Abstract, Figs. 1-5, 5:9-12

  Claim 6
  6. A combination according to claim 1, in    See Claim 1. It was well known at the time of the
  further combination with a vacuum pump       alleged invention to use vacuum pumps with urine or
  for drawing the urine through the array of   other bodily fluid collection devices to draw fluid
  openings and into the chamber from the       through openings in the device from a moisture-
  disposed moisture-wicking article.           wicking article and into a collection chamber. For
                                               example, it was well known that vacuum helps
                                               facilitate transfer of fluid through the article into the
                                               container for transfer outside of the system.

                                                 Jones 080 at 1:26-35;
                                                 Scott 234 at 2:32-54, Fig. 1;
                                                 Keane 768 at 1:34-40, 2:5-10, 5:4-14, Fig. 4;
                                                 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                                  3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                 Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                  2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                 Kuntz 166 at Abstract, Figs. 1, 7-8, 2:25-30,
                                                  2:65-3:6, 3:37-42, 4:9-11, 5:59-6:17;
                                                 Crowley 928 at 2:31-48, Fig. 3-5;
                                                 Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                 Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                 McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                  5:25-30, 6:1-35;
                                                 McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                  64;
                                                 Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                  67;
                                                 Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                  23, 7:56-58;



                                                46
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 202 of 759 PageID #: 6442




  508 Patent Claim Language                 Prior Art
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                4:35-5:35, 6:18-56;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                40, 43;
                                              Mahnensmith 080 at Fig. 3, paras. 10, 23;
                                              Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                                9:3-5;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                4:7-6:55;
                                              2007 Omni Medical User & Maintenance Guide
                                                at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices.

  Claim 7
  7. A combination according to claim 6,    See Claim 6. It was well known at the time of the
  wherein the vacuum pump is disposed for   alleged invention to dispose a vacuum pump to draw
  drawing the urine away from the chamber   urine away from the chamber through the outlet port.
  through the outlet port.                  For example, doing so provided a way to remove the
                                            urine from the collection device.

                                              Jones 080 at Figs. 1, 8-9, 1:26-35;
                                              Scott 234 at 2:32-54, Fig. 1;
                                              Keane 768 at Abstract, 1:34-40, 2:5-10, 5:4-14,
                                               Fig. 4, 2:46-56;




                                            47
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 203 of 759 PageID #: 6443




  508 Patent Claim Language           Prior Art
                                        Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                          32;
                                        Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                        Hessner 418 at 6:36-43;
                                        Triunfol 675 at Figs. 2, 2:10-17;
                                        Kuntz 166 at Abstract, Figs. 1, 7-8, 2:25-30,
                                          2:65-3:6, 3:37-42, 4:9-11, 5:59-6:17;
                                        Crowley 928 at 2:31-48, Fig. 3-5;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-
                                          55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 8:8-29,
                                          8:38-10:29, 11:24-36;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;



                                       48
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 204 of 759 PageID #: 6444




  508 Patent Claim Language                 Prior Art
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                40, 43;
                                              Mahnensmith 080 at Fig. 3, paras. 10, 23;
                                              Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7;
                                              Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                                9:3-5;
                                              Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                4:7-6:55;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                14-21, 23-26;
                                              Mizuguchi 641 at Figs. 1-10, Abst., paras 6-11,
                                                14-21, 23-26;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp. 14-15;
                                              2007 Omni Medical User & Maintenance Guide
                                                at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices.

  Claim 8
  8. A combination according to claim 7,    See Claim 7. It was further well known at the time
  wherein the vacuum pump is disposed for   of the alleged invention to use a vacuum pump that
  applying a partial vacuum to the outlet   applied a partial vacuum to the device (including an
  port.                                     outlet port) of a urine or other bodily fluid collection
                                            device.

                                              Jones 080 at 1:26-35;
                                              Scott 234 at 2:32-54, Fig. 1;
                                              Keane 768 at Abstract, 1:34-40, 2:5-10, 5:4-14,
                                               2:46-56, Fig. 4;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                               32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                              Hessner 418 at 6:36-43;
                                              Triunfol 675 at Fig. 2, 2:10-17;
                                              Kuntz 166 at Abstract, Figs. 1, 7-8, 2:25-30,
                                               2:65-3:6, 3:37-42, 4:9-11, 5:59-6:17;
                                              Crowley 928 at 2:31-48, Fig. 3-5;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;




                                             49
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 205 of 759 PageID #: 6445




  508 Patent Claim Language           Prior Art
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-
                                          55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 8:8-29,
                                          8:38-10:29, 11:24-36;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54, claim
                                          10;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Fig. 3, paras. 10, 23;
                                        Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                          38-44;
                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7;
                                        Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                          9:3-5;
                                        Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;



                                       50
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 206 of 759 PageID #: 6446




  508 Patent Claim Language                    Prior Art
                                                 Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                   4:7-6:55;
                                                 Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                 Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                   14-21, 23-26;
                                                 Mizuguchi 641 at Figs. 1-10, Abst., paras 6-11,
                                                   14-21, 23-26;
                                                 Ishii 108 at Figs. 1-4, paras 1-13;
                                                 Macaulay 2007 at pp. 641-643;
                                                 2006 British Health Publication at pp. 14-15;
                                                 2007 Omni Medical User & Maintenance Guide
                                                   at pp. 10, 21;
                                                 Omni AMXD / AMXDMax devices.

  Claim 17
  17. A moisture-wicking article adapted for   See Claim 1. Urine collection devices for use in
  use with a urine collection device for use   systems for transporting voided urine by drawing the
  in a system for transporting urine voided    urine into a moisture-wicking article that is disposed
  from a body of a person or an animal by      in contact with the urethral opening and then into the
  drawing the urine into the moisture-         collection device were well known in the art at the
  wicking article when said article is         time of the alleged invention.
  disposed in contact with a region of the
  body surrounding the urethral opening,         Jones 080 at Figs. 1, 8-9, 1:26-35, 2:51-57;
  and drawing the urine into the collection      Scott 234 at 2:32-54, Fig. 1;
  device from the moisture-wicking article,      Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                  56, Fig. 4;
                                                 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                  3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                 Frosch 901 at Abstract, Figs. 1-2, 2:44-60, 4:33-
                                                  62, 5:58-6:45;
                                                 Frosch 539 at Abstract, Figs. 1-2, Abstract, 2:38-
                                                  66, 3:5-21, 4:43-57, 6:11-42;
                                                 Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                  2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                 Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-
                                                  69;
                                                 Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                 Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                  6:67;
                                                 McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                  5:25-30, 6:1-35;



                                               51
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 207 of 759 PageID #: 6447




  508 Patent Claim Language           Prior Art
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;



                                       52
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 208 of 759 PageID #: 6448




  508 Patent Claim Language                    Prior Art
                                                 Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                                   11, 17-24, 30-31;
                                                 Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                   9:23-10:9;
                                                 Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                                   21-24;
                                                 Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                   4:7-6:55
                                                 Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                   38-44;
                                                 Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7;
                                                 Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                                   9:3-5;
                                                 Macaulay 2007 at pp. 641-643;
                                                 2006 British Health Publication at pp. 14-15;
                                                 2007 Omni Medical User & Maintenance Guide
                                                   at pp. 10, 21;
                                                 Omni AMXD / AMXDMax devices.

  wherein the urine collection device          Urine collection devices and other bodily fluid
  includes an elongated container defining a   collection devices that include an elongated container
  chamber that is closed at both ends for      defining a chamber closed at both ends for collecting
  collecting urine                             urine or other fluid were well known at the time of
                                               the alleged invention. As discussed above, closed
                                               collection containers (including ones that were
                                               closed at the ends) were known, and an elongated
                                               container conforms to the female anatomy.

                                                 Scott 234 at 1:29-48, Figs. 1-3;
                                                 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                                    1-4;
                                                   Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                    32;
                                                   Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                   Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                                    3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                   DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                    3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                   Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                    2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                   Kuntz 166 at Abstract, Figs. 2-6, 2:34-47, 3:48-
                                                    52, 7:17-23;
                                                   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                   Washington 508 at Figs. 1-12, 2:24-67, 6:22-67;
                                                   Nigay 463 at Figs. 1-3, 1:65-2:62;



                                               53
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 209 of 759 PageID #: 6449




  508 Patent Claim Language           Prior Art
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-
                                          55, 5:8-6:27, 7:28-56, 8:8-29, 11:24-36;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Fig. 4, paras. 30-31;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55




                                       54
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 210 of 759 PageID #: 6450




  508 Patent Claim Language                 Prior Art
                                              Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15,
                                                2:25-27, 3:5-25, 6:18-26, 6:28-7:3, 7:5-13, 8:17-
                                                20, 8:22-25;
                                              Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                9:23-25;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp. 14-15
                                              2007 Omni Medical User & Maintenance Guide
                                                at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices.

  and having an array of openings in an     As discussed above, urine collection devices and
  elongated side of the container through   other bodily fluid collection devices having an array
  which urine can be drawn into the         of openings in an elongated side of the container
  chamber and                               through which urine can be drawn into a chamber
                                            were well known at the time of the alleged invention.
                                            This was a typical configuration particularly for the
                                            female anatomy for the reasons discussed above.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                                 1-4;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                 32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                                 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                 3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                Kuntz 166 at Abstract, Figs. 2-6, 2:34-37, 2:38-
                                                 47, 4:63-5:2;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                 64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                 67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                 23, 7:56-58;




                                            55
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 211 of 759 PageID #: 6451




  508 Patent Claim Language                Prior Art
                                             Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                               51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                               13, 19:22-25, 33:13-15;
                                             Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                             Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                             Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                               61;
                                             Easter 366 at Figs. 5-9, 5:54-6:10;
                                             Harvie 964 at Figs. 1-3, 9:25-10:45;
                                             Harvie 012 at Figs. 1-3, 8:29-9:51;
                                             Harvie 043 at Figs. 1-3, 9:66-10:58;
                                             Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                               4:38-64, 5:9-33;
                                             Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                               8:15-26;
                                             Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                             Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                               5:15-19;
                                             Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                               4:35-5:35, 6:18-56;
                                             Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                               46;
                                             Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                               66;
                                             Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                             Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                               40, 43;
                                             Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                               11, 17-24, 30-31;
                                             Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                               9:3-5, 9:25-10:9;
                                             Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                               4:7-6:55;
                                             2007 Omni Medical User & Maintenance Guide
                                               at pp. 10, 21;
                                             Omni AMXD / AMXDMax devices.

  at least one outlet port through which   See Claim 1.
  urine can be drawn away from the
  chamber,                                   Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                             Scott 234 at 1:29-48, Figs. 1-3;
                                             Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                              1-4;
                                             Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                              32;


                                           56
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 212 of 759 PageID #: 6452




  508 Patent Claim Language           Prior Art
                                        Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                        Hessner 418 at 6:36-43;
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                          2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                        Kuntz 166 at Abstract, Figs. 2-6, 2:25-30, 2:65-
                                          3:6, 3:37-52, 4:9-11, 5:59-6:17, 7:17-23;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 6:22-67;
                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Robertson 771 at Figs. 1-2, 2:56-3:44;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;



                                       57
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 213 of 759 PageID #: 6453




  508 Patent Claim Language                   Prior Art
                                                Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                                Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                  46;
                                                Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                  66;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                  40, 43;
                                                Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                                  10, 23;
                                                Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                  38-44;
                                                Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 2:14-
                                                  17, 3:21-25, 4:13-19, 7:15-30;
                                                Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                  9:23-10:9;
                                                Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                  4:7-6:55;
                                                Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;
                                                Goldenberg 638 at Abstract, Figs. 1-3, 3:20-42,
                                                  6:44-57;
                                                Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                  14-21, 23-26;
                                                Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-
                                                  11, 14-21, 23-26;
                                                Ishii 108 at Figs. 1-4, paras 1-13;
                                                Macaulay 2007 at pp. 641-643;
                                                2006 British Health Publication at pp. 14-15;
                                                2007 Omni Medical User & Maintenance Guide
                                                  at pp. 10, 21;
                                                Omni AMXD / AMXDMax devices.

  and wherein the exterior of the container is See Claim 1.
  configured and dimensioned for enabling a      Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-79, 3:15-
  moisture-wicking article to be secured           31;
  over the array of openings of the container    Scott 234 at 2:32-54, Fig. 1;
  by wrapping the article over the array and     Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
  securing the wrapped article,                  Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                   32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                 McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                   5:25-30, 6:1-35;




                                               58
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 214 of 759 PageID #: 6454




  508 Patent Claim Language           Prior Art
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                          3:45-4:65, 6:29-51, 10:11-12:14;
                                        Kuntz 166 at Abstract, Figs. 2-6, 2:43-69;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 4, paras. 9-
                                          11, 17-24, 30-31;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55;
                                        2007 Omni Medical User & Maintenance Guide
                                          at pp. 10, 21;
                                        Omni AMXD / AMXDMax devices.




                                       59
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 215 of 759 PageID #: 6455




  508 Patent Claim Language                   Prior Art
  and for enabling a said secured moisture-   See Claim 1.
  wicking article to be disposed in contact     Jones 080 at Figs. 1, 8-9, 1:26-79, 2:37-79, 3:15-
  with the region of the body surrounding         31;
  the urethral opening.                         Scott 234 at 2:32-54, Fig. 1;
                                                Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                  56, Fig. 4;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                  3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                Frosch 901 at Abstract, Figs. 1-2, 5:57-6:45;
                                                Frosch 539 at Abstract, Figs. 1-2, 2:38-52, 3:5-
                                                  21, 6:11-42;
                                                Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                  2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                Kuntz 166 at Abstract, Figs. 2-6, 3:48-52, 7:17-
                                                  23;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                  6:67;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                  5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                  64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                  67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                  23, 7:56-58;
                                                Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                                  51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                                  13, 19:22-25, 33:13-15;Lawrence 564 at Figs. 1-
                                                  10, 14, Abstract, 5:8-6:27, 7:28-56, 11:1-19,
                                                  11:24-36, claim 6;
                                                Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                                  6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                                Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                  5:212-54;
                                                Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                  61;


                                              60
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 216 of 759 PageID #: 6456




  508 Patent Claim Language                  Prior Art
                                               Easter 366 at Figs. 5-9, 5:54-6:10;
                                               Harvie 964 at Figs. 1-3, 9:25-10:45;
                                               Harvie 012 at Figs. 1-3, 8:29-9:51;
                                               Harvie 043 at Figs. 1-3, 9:66-10:58;
                                               Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                 4:38-64, 5:9-33;
                                               Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                 8:15-26;
                                               Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                               Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                 5:15-19;
                                               Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                                 17;
                                               Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                 4:35-5:35, 6:18-56;
                                               Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                 46;
                                               Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                 66;
                                               Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                               Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                 40, 43;
                                               Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                                 24-25, 30-31;
                                               Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                 9:23-10:9;
                                               Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                                 21-24;
                                               Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                 4:7-6:55;
                                               2007 Omni Medical User & Maintenance Guide
                                                 at pp. 10, 21;
                                               Omni AMXD / AMXDMax devices.

  Claim 18
  18. A moisture-wicking article according   See Claim 17.
  to claim 17, wherein the article is
  dimensioned for being secured over the     Each of the references cited above in claim 17 with
  array of openings by the application of    respect to a “moisture-wicking article” are capable of
  elastic bands about the moisture-wicking   being secured as claimed. Further, at the time of the
  article at opposite ends of the array of   alleged invention, there were several known design
  openings.                                  choices for how to secure a moisture-wicking article
                                             over a container or openings over a container and
                                             including at opposite ends of the container (rather
                                             than, for example, in the middle which would cover



                                             61
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 217 of 759 PageID #: 6457




  508 Patent Claim Language           Prior Art
                                      the openings). Using elastic bands was a known
                                      design choice. It was well known at the time of the
                                      alleged invention to use elastic bands to secure a
                                      moisture-wicking article over openings in a container
                                      at opposite ends of the openings.

                                        Jones 080 at Figs. 1, 8-9, 1:26-79, 2:37-79,
                                         3:15-31;
                                        Scott 234 at 2:32-54, Fig. 1;
                                        Keane 768 at Fig. 4, 2:34-46, 3:20-36;
                                        Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                         32;
                                        Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                        DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                         3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                        Frosch 901 at Abstract, Figs. 1-2, 5:57-6:45;
                                        Frosch 539 at Abstract, Figs. 1-2, 2:38-52, 3:5-
                                         21, 6:11-42;
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                         2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                        Kuntz 166 at 4:11-14, 5:63-65;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                         6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                         5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                         64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                         67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                         23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                         51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                         13, 19:22-25, 33:13-15;Lawrence 564 at Figs. 1-
                                         10, 14, Abstract, 5:8-6:27, 7:28-56, 11:1-19,
                                         11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                         6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                         5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;


                                       62
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 218 of 759 PageID #: 6458




  508 Patent Claim Language           Prior Art
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                          24-25, 30-31;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                          21-24;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55
                                        2007 Omni Medical User & Maintenance Guide
                                          at pp. 10, 21;
                                        Omni AMXD / AMXDMax devices.
                                       Schmidt 688 at Figs. 4, 7; 4:42-56, 5:1-16, 5:43-
                                         63;
                                       Stewart 794 at Figs. 1-5, 2:62-4:38;
                                       Ruvio 301 at Figs. 1-6, 2:24-30;
                                       Labit 501 at 3:58-62, 5:4-7;
                                       Krebs 074 at Fig. 7B, 2:55-63, 6:2-13;
                                       House 527 at Fig. 1A, para. 0024.




                                       63
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 219 of 759 PageID #: 6459




  508 Patent Claim Language                    Prior Art
  Claim 19
  19. A moisture-wicking article according     See Claim 17 and Claim 5.
  to claim 17, wherein the article has the
  moisture-wicking characteristic of a paper     Jones 080 at 2:51-57;
  towel.                                         Scott 234 at 2:32-54, Fig. 1;
                                                 Keane 768 at Abstract, 1:34-41, 1:65-2:10, 2:46-
                                                  56, Fig. 4;
                                                 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
                                                 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                  3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                 Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-
                                                  57, 6:36-43;
                                                 Frosch 539 at Abstract, Figs. 1-2, 2:38-66, 3:5-
                                                  21, 6:27-42;
                                                 Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7,
                                                  4:2-7;
                                                 Kuntz 166 at Abstract, Figs. 1-8, 2:43-68;
                                                 Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                 Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                  6:67;
                                                 McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                  5:25-30, 6:1-35;
                                                 McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                  64;
                                                 Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                  67;
                                                 Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                  23, 7:56-58;
                                                 Osborn 212 at 4:54-28, 5:59-62, 33:13-15;
                                                 Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                                  7:28-56;
                                                 Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                                  6:27, 7:28-56, 11:24-36;
                                                 Philips 505 at 1:45-63, 10:30-11:4;
                                                 Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                  5:212-54;
                                                 Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                 Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                 Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                 Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;



                                               64
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 220 of 759 PageID #: 6460




  508 Patent Claim Language                      Prior Art
                                                   Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                     61;
                                                   Easter 366 at Figs. 5-9, 5:54-6:10;
                                                   Kirshnaswamy 951 at 12:58-63;
                                                   Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                   Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                   Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                   Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                                     38:48-53;
                                                   Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                     4:38-64, 5:9-33;
                                                   Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                     8:15-26;
                                                   Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                   Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                     5:15-19;
                                                   Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                     4:35-5:35, 6:18-56;
                                                   Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                     46;
                                                   Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                     66;
                                                   Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                   Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                     40, 43;
                                                   Mahnensmith 080 at paras. 9, 22;
                                                   Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                     9:23-10:9;
                                                   Kuntz 355 at Abstract, Figs. 1-5, 5:9-12




        Sage also relies on and incorporates by reference, as if originally set forth herein, all prior

 art cited during the prosecution of the 508 Patent to the extent not already identified. Sage also

 relies on and incorporates by reference, as if originally set forth herein, all prior art cited during

 the prosecution of related, or purportedly related, patents to the extent not already identified. Sage

 further incorporates by reference, as if originally set forth herein, all prior art cited during

 prosecution of the 508, 376, 989, or 407 Patents, as well as U.S. Pat. No. 10,376,406, Patent

 Application Nos. PCT/US2016/049274, PCT/US2017/35625, PCT/US2017/43025, 15/171,968,


                                                  65
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 221 of 759 PageID #: 6461




 15/260,103, 14/952,591, 14/947,759, 16/452,145, 16/245,726, 16/369,676, 14/625,469,

 29/694,002, 29/624,661, 16/904,868, 16/905,400, 14/952,591, 14/625,469, 15/611,587,

 15/612,325, 16/452,258, 16/899,956, Provisional Patent Application Nos. 62/414,963,

 62/485,578, 62/084,078, 62/082,279, or 61/955,537, or Patent Publication Nos. 2016/0374848,

 2016/0367226, 2015/14947759, 2017/0266031, 2017/0348139, 2017/0252202, 2019/0314190,

 2019/0142624, or 2019/0224036. Sages also relies on and incorporates by reference, as if

 originally set forth herein, all prior art cited in the sections of these contentions in connection with

 U.S. Pat. No. 10,226,376, U.S. Pat. No. 10,390,989, and U.S. Pat. No. 10,376,407 to the extent not

 already identified in this section.

         Sage has not been able to address additional prior art because, to date, Plaintiff has not

 produced prior art in its possession including information regarding when its own products were

 offered for sale or on sale and public disclosures of its products including in brochures and the

 like. PureWick has also not provided information on its related patent application filings,

 hampering Sage’s ability to assess double patenting issues or identify other potential relevant prior

 art. Upon information and belief, Robert Sanchez publicly used or disclosed the invention

 (including every element of the asserted claims) more than a year prior to the filing date. Upon

 information and belief, the devices referred to herein as the “Omni AMXD / AMXDmax Devices”

 are the Omni Medical AMXD and AMXDmax that were publicly known and on sale well before

 the critical date and use the patented features or obvious variations thereof as reflected above. The

 Omni AMXD / AMXDmax Devices are reflected in part in the 2007 Omni Medical User &

 Maintenance Guide, Omni Starter Kit Brochure, Omni Brochure, Omni Presentation, and other

 AMXDMax documents identified herein including the 2015 Omni Catalog to the extent relevant.

 Sage believes that discovery will further confirm these allegations and provide additional support




                                                   66
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 222 of 759 PageID #: 6462




 for claim elements. PureWick has failed to provide information regarding the prior disclosures

 and sales of its devices or other prior art of which it was aware including information in

 PureWick’s possession regarding the Omni devices.

        Sage further contends that each of the Asserted Claims of the 508 Patent is invalid under

 35 U.S.C. § 112 for indefiniteness and/or failure to contain a sufficient written description of or

 enable the alleged inventions.

        Section 112, ¶ 1 (pre-AIA) requires that: “The specification shall contain a written

 description of the invention, and of the manner and process of making and using it, in such full,

 clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or

 with which it is most nearly connected, to make and use the same. . . .” That is particularly true in

 view of how PureWick now apparently interprets the claims. It is difficult for Sage to assess fully

 the written description issues because PureWick has not explained how Sage allegedly has

 infringed certain claim elements but argues infringement nevertheless. The asserted 508 Patent

 fails to satisfy this statutory requirement at least because, inter alia, the specification fails to

 contain sufficient written description to establish that the inventors possessed the full scope of the

 alleged invention as claimed. For example, to the extent that Plaintiff alleges the scope of the

 claims cover the PrimaFit® product, the specification did not adequately describe “a container

 defining a chamber for collecting urine,” “the container is closed” “an array of openings,”

 “enabling a moisture-wicking article to be secured over the array of openings,” “wrapping the

 article over the array and securing the wrapped article,” “securing a moisture wicking article over

 the array of openings by wrapping the article over the array and securing the article,” “the

 moisture-wicking characteristic of a paper towel”, “disposing the secured moisture-wicking article

 in contact with a region of the person or animal . . .”, “drawing the urine from the moisture-wicking




                                                  67
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 223 of 759 PageID #: 6463




 material”, or “elastic bands”. Nor does the specification enable a person of ordinary skill in the

 art to how to determine the full scope of the “moisture wicking charasterics of a paper towel.”

        Section 112, ¶ 2 (pre-AIA) requires that: “The specification shall conclude with one or

 more claims particularly pointing out and distinctly claiming the subject matter which the applicant

 regards as his invention.” The Asserted Claims of the 508 Patent fail to satisfy this statutory

 requirement because, inter alia, at least the following claim terms are indefinite: “moisture-

 wicking article,” “wrapping the article over the array,” “wrapped and secured over the array of

 openings,” “the moisture wicking characteristic of a paper towel,” and “partial vacuum.”

        Claims 1 and 17 (and the asserted claims that depend upon them (Claims 3-8 and 18-19))

 are indefinite for claiming an apparatus and reciting method steps for the apparatus. Indeed,

 PureWick has confirmed during claim construction that the claims include method steps, render

 the claims indefinite. Claim 17 and its dependent claims are also indefinite because Claim 17

 recites “a moisture wicking article” but further recites that it is for use in a broader “system for

 transporting urine,” that system having a number of features.

        Section 112, ¶ 4 (pre-AIA) requires that: “[A] claim in dependent form shall contain a

 reference to a claim previously set forth and then specify a further limitation of the subject matter

 claimed.” Claim 3 of the 508 Patent does not satisfy this statutory requirement to the extent that

 it fails to further limit independent claim 1 from which it depends.

        Sage also identifies, and hereby incorporates by reference, as if originally set forth herein,

 its allegations of invalidity set forth in its Answer and Counterclaims filed on November 1, 2019

 and particularly the allegations in paragraphs 18-25 of the Counterclaims. Sage incorporates by

 reference, as if originally set forth herein, any additional allegations asserted in subsequent

 pleadings as well, including the Answer due to be filed on June 1, 2020.




                                                  68
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 224 of 759 PageID #: 6464




         Sage further incorporates arguments for non-patentability raised by the Patent Office

 during the prosecution of the 508 Patent application.

         Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action,

 as well as all papers filed by Sage in IPR2020-01426 in connection with the 508 patent.



      Sage’s Invalidity Contentions Regarding U.S. Pat. Nos. 10,226,376 and 10,390,989

         Plaintiff asserts claims 1, 4-6, 9, and 11-13 of the 376 Patent (“Asserted Claims of the 376

 Patent”) and Claims 1-3, 5-6 of the 989 Patent (“Asserted Claims of the 989 Patent”). Both are

 related; however, the specification of each patent differs. Sage contends that each of the Asserted

 Claims of the 376 Patent is invalid for at least the reasons set forth below. Sage notes that Plaintiff

 has withdrawn infringement allegations relating to claims 2, 3, and 10 of the 376 Patent, which

 Plaintiff originally asserted in its complaint and no longer asserts. Plaintiff has also not asserted

 Claim 7 of the 989 Patent. Plaintiff has also withdrawn infringement allegations for Claims 7, 8,

 and 14 of the 376 Patent and Claim 4 of the 989 Patent. Sage has relied on this withdrawal as well

 as the failure to assert claims in preparing these contentions as well as preparing for discovery in

 this case.

         As discussed above, each of the references below qualifies as prior art under one or more

 sections of 35 U.S.C. §§ 102 and/or 103. For example, most (if not all) of the listed references

 qualify as prior art under at least 35 U.S.C. §§ 102(a). The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.

 § 103 when viewed alone or in combination with other prior art references or with the knowledge

 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show


                                                   69
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 225 of 759 PageID #: 6465




 the state of the art in the relevant time frames or provide background regarding the alleged

 invention or knowledge of an ordinarily skilled artisan.

        As before, for the convenience of the reader, Sage identifies the prior art for this disclosure

 in the following order. First, Sage lists U.S. Patents in ascending numerical order. Second, Sage

 lists foreign patents or published applications in alphabetical order by type and then ascending

 numerical order. Third, Sage lists publications alphabetically.

        Prior art under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 for the 376 and 989 Patent claims

 include the following (including any U.S. and foreign counterparts thereof):

                U.S. Patent No. 1,742,080 (“Jones 080”)

                U.S. Patent No. 2,644,234 (“Scott 234”)

                U.S. Patent No. 2,968,046A (“Duke 046”)

                U.S. Patent No. 3,087,938 (“Hans 938”)

                U.S. Patent No. 3,198,994 (“Hilderbrant 994”)

                U.S. Patent No. 3,312,981 (“McGuire 981”)

                U.S. Patent No. 3,349,768 (“Keane 768”)

                U.S. Patent No. 3,400,717 (“Bruce 717”)

                U.S. Patent No. 3,406,688 (“Bruce 688”)

                U.S. Patent No. 3,511,241 (“Lee 241”)

                U.S. Patent No. 3,512,185A (“Ellis 185”)

                U.S. Patent No. 3,520,300 (“Flower 300”)

                U.S. Patent No. 3,613,123 (“Langstrom 123”)

                U.S. Patent No. 3,651,810 (“Ormerod 810”)

                U.S. Patent No. 3,726,277 (“Hirschman 277”)




                                                  70
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 226 of 759 PageID #: 6466




             U.S. Patent No. 4,200,102A (“Duhamel 102”)

             U.S. Patent No. 4,202,058 (“Anderson 058”)

             U.S. Patent No. 4,233,025 (“Larson 025”)

             U.S. Patent No. 4,246,901 (“Frosch 901”)

             U.S. Patent No. 4,257,418 (“Hessner 418”)

             U.S. Patent No. 4,270,539 (“Frosch 539”)

             U.S. Patent No. 4,352,356 (“Tong 356”)

             U.S. Patent No. 4,425,130 (“DesMarais”)

             U.S. Patent No. 4,453,938 (“Brendling 938”)

             U.S. Patent No. 4,528,703A (“Kraus 703”)

             U.S. Patent No. 4,610,675 (“Triunfol 675”)

             U.S. Patent No. 4,627,846 (“Ternstrom 846”)

             U.S. Patent No. 4,631,061 (“Martin 061”)

             U.S. Patent No. 4,650,477 (“Johnson 477”)

             U.S. Patent No. 4,692,160A (“Nussbaumer 160”)

             U.S. Patent No. 4,713,066 (“Komis 066”)

             U.S. Patent No. 4,747,166 (“Kuntz 166”)

             U.S. Patent No. 4,769,215A (“Ehrenkranz 215”)

             U.S. Patent No. 4,772,280 (“Rooyakkers 280”)

             U.S. Patent No. 4,790,835 (“Elias 835”)

             U.S. Patent No. 4,791,686A (“Taniguchi 686”)

             U.S. Patent No. 4,795,449 (“Schneider 449”)

             U.S. Patent No. 4,799,928A (“Crowley 928”)




                                            71
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 227 of 759 PageID #: 6467




             U.S. Patent No. 4,804,377 (“Hanifl 377”)

             U.S. Patent No. 4,820,297 (“Kaufman 297”)

             U.S. Patent No. 4,846,909 (“Klug 909”)

             U.S. Patent No. 4,882,794 (“Stewart 794”)

             U.S. Patent No. 4,883,465 (“Brennan 465”)

             U.S. Patent No. 4,886,508 (“Washington 508”)

             U.S. Patent No. 4,886,509 (“Mattsson 509”)

             U.S. Patent No. 4,889,533A (“Beecher 533”)

             U.S. Patent No. 4,905,692 (“More 692”)

             U.S. Patent No. 5,002,541 (“Conkling 541”)

             U.S. Patent No. 5,004,463A (“Nigay 463”)

             U.S. Patent No. 5,031,248 (“Kemper 248”)

             U.S. Patent No. 5,049,144 (“Payton 144”)

             U.S. Patent No. 5,071,347 (“McGuire 347”)

             U.S. Patent No. 5,084,037 (“Barnett 037”)

             U.S. Patent No. 5,195,997 (“Carns 997”)

             U.S. Patent No. 5,203,699 (“McGuire 699”)

             U.S. Patent No. 5,244,458 (“Takasu 458”)

             U.S. Patent No. 5,295,983A (“Kubo 983”)

             U.S. Patent No. 5,300,052 (“Kubo 052”)

             U.S. Patent No. 5,382,244 (“Telang 244”)

             U.S. Patent No. 5,628,735 (“Skow 735”)

             U.S. Patent No. 5,636,643 (“Argenta 643”)




                                            72
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 228 of 759 PageID #: 6468




             U.S. Patent No. 5,674,212 (“Osborn 212”)

             U.S. Patent No. 5,678,564 (“Thompson 564”)

             U.S. Patent No. 5,687,429 (“Rahlff 429”)

             U.S. Patent No. 5,695,485 (“Duperret 485”)

             U.S. Patent No. 5,752,944 (“Dann 944”)

             U.S. Patent No. 5,772,644 (“Bark 644”)

             U.S. Patent No. 5,827,247 (“Kay 247”)

             U.S. Patent No. 5,827,250 (“Fujioka 250”)

             U.S. Patent No. 5,827,257 (“Fujioka 257”)

             U.S. Patent No. 5,894,608 (“Birbara 608”)

             U.S. Patent No. 5,911,222 (“Thompson 222”)

             U.S. Patent No. 5,957,904 (“Holland 904”)

             U.S. Patent No. 5,972,505 (“Philips 505”)

             U.S. Patent No. 6,063,064 (“Tuckey 064”)

             U.S. Patent No. 6,105,174 (“Nygren 174”)

             U.S. Patent No. 6,113,582 (“Dwork 582”)

             U.S. Patent No. 6,117,163 (“Bierman 163”)

             U.S. Patent No. 6,123,398 (“Arai 398”)

             U.S. Patent No. 6,129,718 (“Wada 718”)

             U.S. Patent No. 6,177,606 (“Etheredge 606”)

             U.S. Patent No. 6,209,142 (“Mattsson 142”)

             U.S. Patent No. 6,248,096 (“Dwork 096”)

             U.S. Patent No. 6,311,339B1 (“Kraus 339”)




                                            73
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 229 of 759 PageID #: 6469




             U.S. Patent No. 6,336,919 (“Davis 919”)

             U.S. Patent No. 6,338,729 (“Wada 729”)

             U.S. Patent No. 6,409,712 (“Cragoe 712”)

             U.S. Patent No. 6,416,500 (“Wada 500”)

             U.S. Patent No. 6,475,198 (“Lipman 198”)

             U.S. Patent No. 6,479,726 (“Cole 726”)

             U.S. Patent No. 6,540,729 (“Wada 729”)

             U.S. Patent No. 6,547,771 (“Robertson 771”)

             U.S. Patent No. 6,569,133 (“Cheng 133”)

             U.S. Patent No. 6,592,560 (“Snyder 560”)

             U.S. Patent No. 6,620,142 (“Fluckiger 142”)

             U.S. Patent No. 6,702,793 (“Sweetser 793”)

             U.S. Patent No. 6,706,027 (“Harvie 027”)

             U.S. Patent No. 6,732,384B2 (“Scott 384”)

             U.S. Patent No. 6,740,066 (“Wolff 066”)

             U.S. Patent No. 6,783,519 (“Samuelsson 519”)

             U.S. Patent No. 6,814,547 (“Childers 547”)

             U.S. Patent No. 6,849,065 (“Schmidt 065”)

             U.S. Patent No. 6,857,137B2 (“Otto 137”)

             U.S. Patent No. 6,888,044 (“Fell 044”)

             U.S. Patent No. 6,912,737 (“Ernest 737”)

             U.S. Patent No. 6,918,899 (“Harvie 899”)

             U.S. Patent No. 6,979,324 (“Bybord 324”)




                                            74
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 230 of 759 PageID #: 6470




             U.S. Patent No. 7,018,366 (“Easter 366”)

             U.S. Patent No. 7,131,964 (“Harvie 964”)

             U.S. Patent No. 7,135,012 (“Harvie 012”)

             U.S. Patent No. 7,141,043 (“Harvie 043”)

             U.S. Patent No. 7,171,699 (“Ernest 699”)

             U.S. Patent No. 7,179,951 (“Krishnaswamy-Mirle 951”)

             U.S. Patent No. 7,181,781 (“Trabold 781”)

             U.S. Patent No. 7,186,245 (“Cheng 245”)

             U.S. Patent No. 7,192,424 (“Cooper 424”)

             U.S. Patent No. 7,220,250 (“Suzuki 250”)

             U.S. Patent No. 7,335,189 (“Harvie 189”)

             U.S. Patent No. 7,358,282 (“Kreuger 282”)

             U.S. Patent No. 7,390,320 (“Machida 320”)

             U.S. Patent No. 7,488,310 (“Yang 310”)

             U.S. Patent No. 7,520,872 (“Biggie 872”)

             U.S. Patent No. 7,588,560 (“Dunlop 560”)

             U.S. Patent No. 7,682,347 (“Parks 347”)

             U.S. Patent No. 7,695,459 (“Gilbert’ 459”)

             U.S. Patent No. 7,695,460 (“Wada 460”)

             U.S. Patent No. 7,699,818 (“Gilbert 818”)

             U.S. Patent No. 7,699,831 (“Bengatson 831”)

             U.S. Patent No. 7,722,584 (“Tanaka 584”)

             U.S. Patent No. 7,727,206 (“Gorres 206”)




                                            75
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 231 of 759 PageID #: 6471




             U.S. Patent No. 7,740,620 (“Gilbert 620”)

             U.S. Patent No. 7,749,205 (“Tazoe 205”)

             U.S. Patent No. 7,755,497 (“Wada 497”)

             U.S. Patent No. 7,766,887 (“Burns 887”)

             U.S. Patent No. 7,833,169 (“Hannon 169”)

             U.S. Patent No. 7,866,942 (“Harvie 942”)

             U.S. Patent No. 7,871,385 (“Levinson 385”)

             U.S. Patent No. 7,875,010 (“Frazier 010”)

             U.S. Patent No. 7,901,389 (“Mombrinie 389”)

             U.S. Patent No. 7,927,321 (“Marland 321”)

             U.S. Patent No. 7,931,634 (“Swiecicki 634”)

             U.S. Patent No. 7,939,706 (“Okabe 706”)

             U.S. Patent No. 7,976,519 (“Bubb 519”)

             U.S. Patent No. 7,993,318 (“Olsson 318”)

             U.S. Patent No. 8,128,608B2 (“Thevenin 608”)

             U.S. Patent No. 8,181,651 (“Pinel 651”)

             U.S. Patent No. 8,211,063 (“Bierman 063”)

             U.S. Patent No. 8,221,369 (“Parks 369”)

             U.S. Patent No. 8,241,262 (“Mahnensmith 262”)

             U.S. Patent No. 8,277,426 (“Wilcox 426”)

             U.S. Patent No. 8,287,508 (“Sanchez 508”)

             U.S. Patent No. 8,303,554 (“Tsai 554”)

             U.S. Patent No. 8,343,122 (“Gorres 122”)




                                            76
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 232 of 759 PageID #: 6472




             U.S. Patent No. 8,353,074 (“Krebs 074”)

             U.S. Patent No. 8,388,588 (“Wada 588”)

             U.S. Patent No. 8,425,482 (“Khoubnazar 482”)

             U.S. Patent No. 8,551,075 (“Bengtson 075”)

             U.S. Patent No. 8,568,376 (“Delattre 376”)

             U.S. Patent No. 8,585,683 (“Bengtson 683”)

             U.S. Patent No. 8,715,267 (“Bengtson 267”)

             U.S. Patent No. 8,864,730 (“Conway 730”)

             U.S. Patent No. 8,936,585 (“Delattre 585”)

             U.S. Patent No. 9,028,460B2 (“Medeiros 460”)

             U.S. Patent No. 9,173,602 (“Gilbert 602”)

             U.S. Patent No. 9,173,799 (“Tanimoto 799”)

             U.S. Patent No. 9,248,058 (“Conway 058”)

             U.S. Patent No. 9,480,595 (“Baham 595”)

             U.S. Patent Publ. No. 2002/0026161 (“Grundke 161”)

             U.S. Patent Publ. No. 2002/0087131 (“Wolff 131”)

             U.S. Patent Publ. No. 2002/0189992 (“Schmidt 992”)

             U.S. Patent Publ. No. 2003/0120178 (“Heki 178”)

             U.S. Patent Publ. No. 2003/0004436 (“Schmidt 436”)

             U.S. Patent Publ. No. 2003/0181880A1 (“Schwartz 880”)

             U.S. Patent Publ. No. 2003/0195484 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0233079 (“Parks 079”)

             U.S. Patent Publ. No. 2004/0006321A1 (“Cheng 321”)




                                            77
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 233 of 759 PageID #: 6473




             U.S. Patent Publ. No. 2004/0127872 (“Petryk 872”)

             U.S. Patent Publ. No. 2004/0128749 (“Scott 749”)

             U.S. Patent Publ. No. 2004/0191919 (“Unger 919”)

             U.S. Patent Publ. No. 2004/0236292 (“Tazoe 292”)

             U.S. Patent Publ. No. 2004/0254547 (“Okabe 547”)

             U.S. Patent Publ. No. 2005/0010182 (“Parks 182”)

             U.S. Patent Publ. No. 2005/0070861 (“Okabe 861”)

             U.S. Patent Publ. No. 2005/0070862 (“Tozoe 862”)

             U.S. Patent Publ. No. 2005/0097662 (“Leimkuhler 662”)

             U.S. Patent Publ. No. 2005/0101924 (“Elson 924”)

             U.S. Patent Publ. No. 2005/0177070 (“Levinson 070”)

             U.S. Patent Publ. No. 2005/0197639 (“Mombrinie 639”)

             U.S. Patent Publ. No. 2005/0277904 (“Chase 904”)

             U.S. Patent Publ. No. 2005/0279359 (“LeBlanc 359”)

             U.S. Patent Publ. No. 2006/0015080 (“Mahnensmith 080”)

             U.S. Patent Publ. No. 2006/0015081 (“Suzuki 081”)

             U.S. Patent Publ. No. 2006/0155214A1 (“Wightman 214 ”)

             U.S. Patent Publ. No. 2006/0200102 (“Cooper 102”)

             U.S. Patent Publ. No. 2006/0229576 (“Conway 576”)

             U.S. Patent Publ. No. 2006/0235359 (“Marland 359”)

             U.S. Patent Publ. No. 2007/0038194 (“Wada 194”)

             U.S. Patent Publ. No. 2007/0006368 (“Key 368”)

             U.S. Patent Publ. No. 2007/0117880 (“Elson 880”)




                                           78
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 234 of 759 PageID #: 6474




             U.S. Patent Publ. No. 2007/0135786 (“Schmidt 786”)

             U.S. Patent Publ. No. 2007/0191804 (“Cooley 804”)

             U.S. Patent Publ. No. 2007/0214553 (“Carromba 553”)

             U.S. Patent Publ. No. 2008/0015527 (“House 527”)

             U.S. Patent Publ. No. 2008/0033386 (“Okabe 386”)

             U.S. Patent Pub. No. 2008/0004576 (“Tanaka 576”)

             U.S. Patent Publ. No. 2008/0091153 (“Harvie 153”)

             U.S. Patent Publ. No. 2008/0091158 (“Yang 158”)

             U.S. Patent Publ. No. 2008/0234642 (“Patterson 642”)

             U.S. Patent Publ. No. 2008/0287894 (“Van Den Heuvel 894”)

             U.S. Patent Publ. No. 2009/0025717 (“Pinel 717”)

             U.S. Patent Publ. No. 2009/0056003 (“Ivie 003”)

             U.S. Patent Publ. No. 2009/0264840A1 (“Virginio 840”)

             U.S. Patent Publ. No. 2009/0281510 (“Fisher 510”)

             U.S. Patent Publ. No. 2010/0121289 (“Parks 289”)

             U.S. Patent Publ. No. 2010/0185168 (“Graauw 168”)

             U.S. Patent Publ. No. 2010/0198172 (“Wada 172”)

             U.S. Patent Publ. No. 2010/0241104 (“Gilbert 104”)

             U.S. Patent Publ. No. 2010/0263113 (“Shelton 113”)

             U.S. Patent Publ. No. 2010/0310845A1 (“Bond ‘845”)

             U.S. Patent Publ. No. 2011/0028922A1 (“Kay 922”)

             U.S. Patent Publ. No. 2011/0034889 (“Smith 889”)

             U.S. Patent Publ. No. 2011/0040267 (“Wada 267”)




                                           79
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 235 of 759 PageID #: 6475




             U.S. Patent Publ. No. 2011/0040271 (“Rogers 271”)

             U.S. Patent Publ. No. 2011/0054426 (“Stewart 426”)

             U.S. Patent Publ. No. 2011/0060300 (“Weig 300”)

             U.S. Patent Publ. No. 2011/0077495 (“Gilbert 495”)

             U.S. Patent Publ. No. 2011/0172620 (“Khambatta 620”)

             U.S. Patent Publ. No. 2011/0172625 (“Wada 625”)

             U.S. Patent Publ. No. 2011/0202024 (“Cozzens 024”)

             U.S. Patent Publ. No. 2012/0035577 (“Tomes 577”)

             U.S. Patent Publ. No. 2012/0103347 (“Wheaton 347”)

             U.S. Patent Publ. No. 2012/0165768 (“Sekiyama 768”)

             U.S. Patent Publ. No. 2012/0210503 (“Anzivino 503”)

             U.S. Patent Publ. No. 2012/0245547 (“Wilcox 547”)

             U.S. Patent Publ. No. 2012/0253303 (“Suzuki 303”)

             U.S. Patent Publ. No. 2012/0330256 (“Wilcox 256”)

             U.S. Patent Publ. No. 2013/0006206 (“Wada 206”)

             U.S. Patent Publ. No. 2013/0053804 (“Sorensen 804”)

             U.S. Patent Publ. No. 2014/0371628 (“Desai 628”)

             U.S. Patent Publ. No. 2014/0348139 (“Newton 139”)

             U.S. Patent Publ. No. 2014/0031774 (“Bengtson 774”)

             U.S. Patent Publ. No. 2014/0157499 (“Suzuki 499”)

             U.S. Patent Publ. No. 2014/0196189 (“Lee 189”)

             U.S. Patent Publ. No. 2015/0047114 (“Ramirez 114”)

             U.S. Patent Publ. No. 2015/0157300A1 (“Ealovega 300 ”)




                                           80
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 236 of 759 PageID #: 6476




             U.S. Patent Publ. No. 2015/0209194 (“Heyman 194”)

             U.S. Patent Publ. No. 2015/0366699 (“Nelson 699”)

             U.S. Patent Publ. No. 2016/0029998 (“Brister 998”)

             U.S. Patent Publ. No. 2016/0058322 (“Brister 322”)

             U.S. Patent Publ. No. 2016/0100976 (“Conway 976”)

             U.S. Patent Publ. No. 2016/0278662 (“Brister 662”)

             U.S. Patent Publ. No. 2016/0367226 (“Newton 226”)

             U.S. Patent Publ. No. 2016/0367411 (“Justiz 411”)

             U.S. Patent Publ. No. 2016/0374848 (“Sanchez 848”)

             U.S. Patent Publ. No. 2017/0042748 (“Griffin 748”)

             U.S. Patent Publ. No. 2017/0143534 (“Sanchez 534”)

             U.S. Patent Publ. No. 2017/0189225 (“Voorhees 225”)

             U.S. Patent Publ. No. 2017/0202692 (“Laniado 692”)

             U.S. Patent Publ. No. 2017/0246026 (“Laniado 026”)

             U.S. Patent Publ. No. 2017/0266031 (“Sanchez 031”)

             U.S. Patent Publ. No. 2017/0312116 (“Laniado 116”)

             U.S. Patent Publ. No. 2017/0333244 (“Laniado 244”)

             U.S. Patent Publ. No. 2018/0008804 (“Laniado 808”)

             U.S. Patent Publ. No. 2018/0028349 (“Newton 349”)

             U.S. Patent Publ. No. 2018/0228642 (“Davis 624”)

             D373,928 (“Green 928”)

             D401,699 (“Herchenbach 699”)

             D409,303 (“Oepping 303”)




                                            81
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 237 of 759 PageID #: 6477




             D591,106 (“Dominique 106”)

             D593801 (“Wilson 801”)

             D674,241 (“Bickert 241”)

             D704,330 (“Cicatelli 330”)

             D704,510 (“Mason 510”)

             D705,423 (“Walsh 423”)

             D729,581 (“Boroski 581”)

             D777,941 (“Piramoon 941”)

             D804,907 (“Sandoval 907”)

             D814,239 (“Arora 239”)

             Chinese Publ. No. CN 107847384 (“Heongyu 384”)

             Denmark Publ. No. DK9600118U3 (“Flyger 118”)

             German Publ. No. DE102011103783A1 (“Gloger 783”)

             German Publ. No. DE4443710A1 (“Schmitt 710”)

             German Publ. No. DE9407554U1 (“Javadi 554”)

             European Publ. No. EP0032138A2 (“Ozenne 138”)

             European Publ. No. EP0610638A1 (“Goldenberg 638”)

             European Publ. No. EP0613355A1 (“Kuntz 355”)

             European Publ. No. EP066070B1 (“Steer 070”)

             European Publ. No. EP 1 382 318 A1 (“Kim 318”)

             European Publ. No. EP0613355 (“Kuntz 355”)

             European Publ. No. EP2180907 (“Weig 907”)

             European Publ. No. EP2380532 (“Wada 532”)




                                           82
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 238 of 759 PageID #: 6478




             UK Publ. No. GB1467144 (“Nolan 144”)

             UK Publ. No. GB2148126B (“Cottenden 126”)

             UK Publ. No. GB2199750 (“Gropp 750”)

             UK Publ. No. GB2260907 (“Kubo 907”)

             UK Publ. No. 2469496A (“Shelton 496”)

             Japanese Publ. No. JP 11-113946 (“Chiku 946”)

             Japanese Publ. No. JP1979-S5410596 (“Hetsunsuneru”)

             Japanese Publ. No. JP3132659B2 (“Yanagihara 659”)

             Japanese Publ. No. JP4039641B2 (“Mizuguchi 641”)

             Japanese Publ. No. JP 2001054531 (“Higati 531”)

             Japanese Publ. No. JP2001276108A (“Ishii 108”)

             Japanese Publ. No. 2004-267530 (“Okabe 530”)

             Japanese Publ. No. 2006-026108 (“Suzuki 108”)

             Japanese Publ. No. 2012-523869 (“Shelton 869”)

             Japanese Publ. No. JP2015092945A (Uchida 945”)

             Japanese Publ. No. JPH 05123349 (“Kubo 349”)

             WIPO Publication WO 1988/04558A1 (“Conkling 558”)

             WIPO Publication WO 1991/04714A2 (“Washington 714”)

             WIPO Publication WO 1993/09736 A2 (“Kuntz 736”)

             WIPO Publication WO 1996/00096A1 (“Saltz 096”)

             WIPO Publication WO 2000/057784 (“Wolff 784”)

             WIPO Publication WO 2001/0145618 (“Schmidt 618”)

             WIPO Publication WO 2004/019836 (“Wightman 836”)




                                           83
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 239 of 759 PageID #: 6479




             WIP Publication WO 2004/03071931 (“Harvie 931”)

             WIPO Publication WO 2005/089687 (“Levinson 687”)

             WIPO Publication WO 2005/107661 (“Parks 661”)

             WIPO Publication WO2007/007845 (“Wada 845”)

             WIPO Publication WO 2007/042823 A2 (Van Den Heuvel 823”)

             WIPO Publication WO 2008/078117 A1 (“Short 117”)

             WIPO Publication WO 2009/052496 (“Tsai 496”)

             WIPO Publication WO2009/101738 (“Wada 738”)

             WIPO Publication WO 2011/132043A1 (“Richer 043”)

             WIPO Publication WO 2013/103291 (“Van Senus 291”)

             WIPO Publication WO 2013/131109 (“Desai”)

             WIPO Publication WO 2014/041534 A1 (“Laniado 534”)

             WIPO Publication WO 2015/170307 A1 (“Laniado 307”)

             WIPO Publication WO 2015/169403 A1 (“Kubler 403”)

             WIPO Publication WO2016/200088 A1 (“Kim 088”)

             WIPO Publication WO 2016/055989 A1 (“Laniado 989”)

             WIPO Publication WO 2016/071894 A1 (“Laniado 894”)

             WIPO Publication WO 2016/103242 A1 (“Laniado 242”)

             WIPO Publication WO 2016/116915 A1 (“Laniado 915”)

             WIPO Publication WO 2018/056953 A1 (“Travers 953”)

             WIPO Publication WO 2018/235065 A1 (“Parahovnik 065”)

             WIPO Publication WO 92/20299 (“Zamierowski 299”)

             WIPO Publication WO 2010030122 (“Lee 122”)




                                         84
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 240 of 759 PageID #: 6480




             Newman, Diane K. (1997). The Urinary Incontinence Sourcebook, Los

              Angeles: Lowell House

             Parmar, Arundhai, “10 Finalists Chosen for Dare-to-Dream Medtech Design

              Challenge” (PureWick) (dated Nov. 10, 2014) (version available in 376 patent

              prosecution file as well as MDDI and other versions (“Medtech Finalists 2014”

              or “Parmar 2014”)

             Newton et al., “Measuring Safety, Effectiveness and Ease of Use of PureWick

              in the Management of Urinary Incontience in Bedbound Women: Case Studies

              (Jan. 8, 2016) (“2016 Newton Article”)

             MD&DI, “Winners Announced for Dare-to-Dream Medtech Design Challenge”

              (2014) (“2014 MedTech Announcement”)

             Macaulay et al., A Noninvasive Continence Management System: Development

              and Evaluation of a Novel Toileting Device for Women, J Wound Ostomy

              Continence Nurs. 2007; 34(6):641-648 (2007) (“Macaulay 2007”)

             Hollister Company, “Male Urinary Pouch External Collection Device” (version

              available in 376 patent prosecution history) (“Hollister Brochure”)

             PureWick Co., “Incontinence Relief for Women” (dated September 23, 2015)

              (version available in 376 patent prosecution file) (“2015 PureWick brochure”)

             Pytlik, “Super Absorbent Polymers,” University of Buffalo,

              hltp://wwwcourses.scns.buffalo.edu/ce435/Diapers/Diapers.html (version

              available in 376 patent prosecution file) (“Pytlik”)

             Omni Medical AMXD Control Starter Kit Brochure (“Omni Starter Kit

              Brochure”)




                                              85
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 241 of 759 PageID #: 6481




                Omni Medical AMXDX – Advanced Mission Extender Device Brochure

                 (available at http://www.omnimedicalsys.com/uploads/AMXDFixedWing.pdf)

                 (“Omni Brochure”)

                Omni – In Flight Bladder Relief Presentation (available at

                 https://www.omnimedicalsys.com/uploads/AMXDmax_HSD.pdf) (“Omni

                 Presentation”)

                Omni Medical 2015 Catalog, AMXDmax (Advanced Mission Extender Device)

                 In-Flight Bladder Relief (version available in 376 patent prosecution file)

                 (“2015 Omni Catalog”)

                2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

                Omni Medical AMXD/AMXDMax Devices

                PureWick Prior Art Devices (see infra)

                Research and Development Directorate of Department of Health, Research and

                 Development Work Relating to Assistive Technology 2005-2006, Nov. 2006

                 (British Department of Health) (“2006 British Health Publication”)

                Sachtman, Noah, “New Relief For Pilots? It Depends,” Wired (May 21, 2008)

                 (available at https://www.wired.com/2008/05/pilot-relief/).

                www.shethinx.com/pages/thinx-it-works

                ASG Service, “Step by Step how Ur24 Works Home, UR24 Medicial

                 Investment Opportunity” (version available in 376 patent prosecution history)


        As a preliminary matter, the Asserted Claims of the 376 Patent and the Asserted Claims of

 the 989 Patent are entitled to a priority date of no earlier than June 1, 2017, in the case of the 376

 Patent, and September 8, 2016, in the case of the 989 Patent. PureWick bears the burden of



                                                  86
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 242 of 759 PageID #: 6482




 establishing an earlier priority date, and PureWick has failed to meet this burden. In its response

 to Sage’s Interrogatory No. 3, which requested priority date information as well as Section 112

 support for the Asserted Claims of the Patents, Plaintiff failed to provide an adequate response as

 explained in the letter of April 10, 2020, from Bryce Persichetti. Plaintiff made a blanket allegation

 that both patents were entitled to a priority date of March 19, 2014, even though many claim

 elements are missing from the March 19, 2014 application. The subsequent supplement was

 likewise deficient as explained in the letter of May 15, 2020, from Bryce Persichetti. More

 specifically, mumerous elements were not present in the March 2014 application or later

 applications sufficient to satisfy Section 112 (the full scope of the invention) including the claimed

 “fluid impermeable casing…”, the “fluid permeable support…”, the “fluid permeable

 membrane…”, the “tube….extending behind at least the portion of the support,” many of which

 were added as new matter in the filing of August 29, 2016. PureWick has relied upon new matter

 during claim construction.

        To the extent that Plaintiff interprets the Asserted Claims of the 376 and 989 Patents such

 that the disclosure in the March 19, 2014, application discloses every element of the Asserted

 Claims of the 376 and 989 Patents, then those Asserted Claims are clearly invalid in view of

 (including anticipated by) the prior art including the 508 Patent as well as the PureWick Prior Art

 Devices. With regard to the PureWick Prior Art Devices (addressed infra), again, as with all

 references, allegations herein are based upon Sage’s constructions as well as PureWick’s

 constructions. For example, PureWick has asserted that a casing is any “enclosure,” rather than the

 casing described in the 376/989 patents.

        The charts below identify non-limiting examples of where in each item of prior art each

 element of each asserted claim is found. For example, as discussed above, where a single prior art




                                                  87
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 243 of 759 PageID #: 6483




 reference in the charts includes each of the elements of the asserted claim (either expressly and/or

 inherently), the claimed invention is anticipated by that reference. Where a single prior art reference

 does not disclose all elements of a claim, the combination of that reference with one (or more) of

 the references disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan,

 renders the claimed invention obvious. Similarly, to the extent any cited anticipatory reference is

 found not to anticipate, that reference – by itself or in combination with one (or more) of the

 references disclosing the missing element(s) or the knowledge of a person of ordinary skill in the

 art – renders the claimed subject matter obvious.

         The suggested obviousness combinations, as reflected in the charts below, would have been

 made by one of skill in the art at the time of the alleged inventions embodied by the Asserted Claims

 of the 376 and 989 Patents. Such combinations are consistent with the principles set forth by the

 Supreme Court in KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727 (2007), and its progeny. For example,

 as discussed above, the reasons for combining the references stem (explicitly or implicitly) from:

 (a) the prior art references themselves; (b) the prior art as a whole; (c) the knowledge, common

 sense, and creativity of those of ordinary skill in the art; (d) the nature of the problem to be solved;

 (e) the demands in the design community and/or the marketplace; (f) the simple and predictable

 substitution of one known element for another in accordance with their known functions; (g) the

 application of a known technique or method; (h) the obviousness of trying the combination; and/or

 (i) the general needs and problems in the field.

         For instance, Sage incorporates by reference the prior art, as well as the IPR materials and

 knowledge regarding the state of the art, discussed with respect to the 508 patents and below with

 respect to the 407 Patent. In addition, the following items and background information were also

 well known to those skilled in the art at the relevant time for the asserted patent claims (and are also




                                                    88
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 244 of 759 PageID #: 6484




 taught by the prior art identified herein) including at least a year before the earliest possible priority

 date of March 19, 2014 as well as by the much later actual priority dates. This is also explained

 more fully in the declaration of Dr. Newman filed in connection with the 508 Petition for Inter

 Partes Review, as well as the declarations of Dr. Newman filed in connection with the claim

 construction briefing, which are hereby incorporated by reference.

         (1)     Urine collection devices designed to be placed with an opening next to a patient’s

 urethra so discharged urine is received through the opening, and methods of placing the device to

 do so. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;

 Van Den Heuvel 894 at Figs. 1-4, paras. 5, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b,

 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez 508 at

 Abstract, 1:22-44, 2:1-2, 2:26-46, 3:47-44, Figs. 1-8; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, claim

 1, 2:41-55; Chiku 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Okabe 547 at Figs. 1-6, Abstract,

 paras. 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp.

 14-15; Schmitt 710 at Figs. 3-6, cols. 1-2; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Conkling 541

 at Figs. 12-15, 6:43-49, 6:62-68, 7:2-5, 7:8-11; Washington 508 at Abstract, Figs. 5-9, 3:1-9; Coley

 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Tsai

 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; 2015 Omni Catalog at pp. 3-4; Kuntz 166

 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni

 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick

 Prior Art Devices; Medtech Finalists 2014; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-

 14;

         (2)     Urine collection devices with a fluid impermeable casing with a fluid reservoir at

 one end and a fluid outlet at the other end, allowing for collection and removal of urine from the




                                                    89
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 245 of 759 PageID #: 6485




 device. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 7:15-20, 7:22-24, 7:25-30,

 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 40, 42, 44, 51; Wolff 784 at Abstract, Figs.

 1a, 5a, 5b, 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16;

 Sanchez 508 at Abstract, Fig. 8, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 12:8-12, 12:5-15; Chiku

 946 at Figs. 1, 2, 6, 7, Abstract, paras. 6-7, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;

 Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Conkling 541 at Figs.

 12-15, 3:29-49, 6:43-68, 7:2-11; Schmitt 710 at Figs. 3-6, cols. 1-2; Tsai 554 at Figs. 2, 3, 5, 3:39-

 5:31, 5:38-6:3, 9:5-16, 9:24-27; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Medtech Finalists 2014; PureWick Prior Art Devices.

        (3)     Urine collection devices with a casing made from pliable materials (including a fluid

 reservoir defined by the casing). See, e.g., Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 40, 42, 44,

 51; Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-20, 8:22-25; Keane 768 at Abstract, 1:65-2:10,

 2:46-56, 3:49-4:16, Figs. 9-10; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Conkling 541 at Figs. 12-15, Figs. 12-15, 6:43-68; Sanchez 508

 at Abstract, Fig. 8, 3:32-37, 4:25-28, 6:21-31; Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27, 7:28-

 56; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,

 9:23-28, 10:1-4; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at Figs.

 1, 2, 6, 7, Abstract, paras. 6-7, 14; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.;

 Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices;

 Medtech Finalists 2014; PureWick Prior Art Devices; Macaulay 2007 at pp. 641-643;

        (4)     Longitudinally extending fluid impermeable layers coupled to a fluid reservoir and

 outlet and defining a longitudinally elongated opening between them, allowing for urine to enter

 the collection device. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 7:15-20, 7:22-




                                                  90
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 246 of 759 PageID #: 6486




 24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 17, 23, 40, 44; Wolff 784 at

 Abstract, Figs. 1a, 5a, 5b, 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32,

 3:60-4:16; Sanchez 508 at Abstract, Figs. 1-8, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 12:5-15;

 Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at Figs. 1, 2, 6, 7,

 Abstract, paras. 6-7, 9, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Macaulay 2007 at pp. 641-

 643; 2006 British Health Publication at pp. 14-15; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68,

 7:2-11; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Washington 508 at Figs. 1-5,

 Abstract, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,

 3:5-11, 4:7-6:55; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Omni 2007 AMXD User &

 Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick

 Prior Art Devices.

        (5)     Urine collection devices with a fluid permeable support inside a casing that extends

 across an elongated opening in the casing, facilitating collection of urine. See, e.g., Van Den Heuvel

 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24, 7:25-30, 8:17-20, 8:22-25; Van Den

 Heuvel 894 at Figs. 1-4, paras. 5, 7, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-28,

 10:1-9; Keane 768 at Abstract, Figs. 4, 9-10, 3:75-4:16; Sanchez 508 at Abstract, Fig. 8, 6:21-31;

 Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 2:41-55, 12:5-21; Okabe 547 at Figs. 1-6, Abstract, paras.

 1-5, 17-28, 41-42, 49; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Chiku 946 at Figs. 1,

 2, 6, 7, Abstract, claim 10, paras. 8, 14-15; Macaulay 2007 at pp. 641-643; 2006 British Health

 Publication at pp. 14-15; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Conkling 541 at Figs. 12-

 15, 3:29-49, 6:43-68, 7:2-11; Washington 508 at Figs. 1-5, Abstract, 2:27-33, 2:60-68, 6:22-38,

 6:60-68, 12:17-30; 4:2-7; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14; Omni




                                                  91
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 247 of 759 PageID #: 6487




 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech

 Finalists 2014; PureWick Prior Art Devices.

        (6)     A casing that is cylindrical or substantially cylindrical. See, e.g., Coley 804 at Figs.

 1-5, Abstract, paras. 18-19, 21-24; Lawrence 564 at Fig. 14, 11:24-35; Lawrence 222 at Fig. 14,

 11:24-35; Washington 508 at Fig. 1, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Duhamel 102

 at Fig. 2, 1:65-2:14; Kraus 703 at Abstract, Figs. 1-6, 3:37-4:62; Duke 046 at Figs. 2, 4; Carns 997

 at Fig. 4, Abstract; Robertson 771 at Fig. 1, Abstract; Sanchez 508 at Abstract, Fig. 8, 6:21-31; Van

 Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24, 7:25-30, 8:17-20, 8:22-

 25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a,

 5b, 9:8-28, 10:1-9; Keane 768 at Abstract, Figs. 4, 9-10, 3:75-4:16; Okabe 547 at Figs. 1-6,

 Abstract, paras. 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; Kuntz 355 at Abstract, Figs.

 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Fell 044 at Figs. 1-8,

 Abstract, 1:6-50, 3:18-7:42, 23:12-14; Omni 2007 AMXD User & Maintenance Guide at pp. 10,

 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices.

        (7)     A support that is cylindrical or substantially cylindrical. See Sanchez 508 at

 Abstract, Fig. 8, 6:21-31; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Washington 508

 at Fig. 1, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;

 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Hirschman 277 at Figs. 1-9, 1:33-40, 2:24-50;

 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire

 347 at Figs. 1-4, Abstract, 2:35-40, 5:25-30, 6:1-35; Lawrence 564 at Fig. 14, 11:24-35; Tazoe 205

 at Figs. 11-12, 3:3-17, 8:4-54; Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38, 40, 43; Kuntz 166

 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Van

 Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24, 7:25-30, 8:17-20, 8:22-




                                                  92
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 248 of 759 PageID #: 6488




 25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a,

 5b, 9:8-28, 10:1-9; Keane 768 at Abstract, Figs. 4, 9-10, 3:75-4:16; Okabe 547 at Figs. 1-6,

 Abstract, paras. 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; Fell 044 at Figs. 1-8,

 Abstract, 1:6-50, 3:18-7:42, 23:12-14; Omni 2007 AMXD User & Maintenance Guide at pp. 10,

 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices.

        (8)     A support that has a lumen with a urine removal tube within the lumen. See Sanchez

 508 at Abstract, Fig. 8, 6:21-31; Kuntz 166 at Fig. 2, 2:38-47, 3:42-45, 3:61-64, 4:17-32; Kuntz

 355 at Figs. 3-5, 2:9-12, 5:3-5; Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-

 20, 7:22-24, 7:25-30, 8:17-20, 8:22-25; Van Den Heuvel 894 at Figs. 3-4, paras. 19, 47; Wolff 784

 at Abstract, Figs. 1a, 5a, 5b, 9:25-10:9; Macaulay 2007 at pp. 641-643; Jones 080 at Figs. 1-7, 1:59-

 89, 2:52-79; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson 025 at Abstract, Fig. 2,

 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire 347 at Figs. 1-4, Abstract, 2:35-

 40, 5:25-30, 6:1-35; Medtech Finalists 2014; PureWick Prior Art Devices.

        (9)     Urine collection devices with a fluid permeable support and reservoir that are

 distinct from, but next to, each other. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:15-

 20, 7:22-24, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 42, 44; Wolff 784 at Abstract, Figs.

 1a, 5a, 5b, 9:17-19; Keane 768 at Abstract, Figs. 9-10, 3:75-4:25; Sanchez 508 at Abstract, Fig. 8,

 6:21-31; Suzuki 250 at Fig. 11, 12:5-21; Chiku 946 at Figs. 1, 2, 6, 7, claim 10, Abstract, paras. 6-

 8, 14; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Cottenden 126

 at Figs. 1-3, 1:39-106, 2:7-13; Conkling 541 at Figs. 12-15, 6:43-68; Washington 508 at Figs. 1-5,

 2:24-67, 5:22-6:67; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5,

 2:2-16, 3:5-11, 4:7-6:55; Sweetser 793 at Figs. 1-2, 3:35-4:31; Triunfol 675 at Figs. 1-5, claims 1-




                                                  93
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 249 of 759 PageID #: 6489




 4, 3:66-4:7, 4:2-7; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices.

        (10)    Urine collection devices with a fluid permeable membrane on a fluid permeable

 support, allowing for enhanced urine collection. See, e.g., Van Den Heuvel 823 at 1:27-2:12, 2:25-

 27, claims 1-2 (see also WO00/57784 at 9:7-10:9, Fig. 5b); Van Den Heuvel 894 at para. 5; Wolff

 784 at Abstract, Figs. 1a, 5a, 5b, 9:25-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-

 4:16; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11,

 11:65-12:4; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35,

 9:49-61; Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27, 7:28-56; Lawrence 222 at Figs. 1-10, 14,

 Abstract, 5:8-6:27, 7:28-56, 11:24-36; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Wolff 066 at

 Fig. 5b, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46; Macaulay 2007 at pp. 641-

 643; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,

 4:7-6:55; Mahnensmith 080 at Abstract, Figs. 1-5, paras. 10-11, 20-22, 24, 30-31; Mahnensmith

 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-

 6:3, 9:5-16, 9:24-27; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-

 8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.

        (11)    Urine collection devices with a fluid permeable membrane on a support that is inside

 a casing, where the membrane covers a portion of the support that extends across an opening of the

 casing. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24,

 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 13-14, 38-44; Wolff 784 at Abstract,

 Figs. 1a, 5a, 5b, 9:8-21, 9:23-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16;

 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 11:65-




                                                 94
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 250 of 759 PageID #: 6490




 12:4, 12:5-21; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-

 16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Macaulay 2007

 at pp. 641-643; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Omni 2007 AMXD

 User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014;

 PureWick Prior Art Devices; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.

        (12)    A urine collection device that is configured so that a fluid permeable membrane

 engages tissue surrounding the urethral opening. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-

 2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras.

 5-6, 23, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19, 9:8-21, 9:23-10:9; Keane 768 at

 Abstract, Figs. 4, 9-10, 1:34-36, 1:67-2:32, 3:60-4:16; Sanchez 508 at Abstract, Fig. 8, 3:22-49,

 4:7-9, 6:21-31; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Coley 804 at Figs.

 1-5, Abstract, paras. 18-19, 21-24; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, claim 1, 2:41-55, 11:65-

 12:4; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,

 4:7-6:55; Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10, 4:38-64, 5:9-33; Fell 044 at Fig. 1,

 Abstract, 23:12-14; Tong 356 at Figs. 1-5, 4:11-26; McGuire 981 at 1:71-2:16; Tsai 554 at Figs. 2,

 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Macaulay 2007 at pp. 641-643; 2015 Omni Catalog at

 pp. 3-4; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices;

 Medtech Finalists 2014; PureWick Prior Art Devices.

        (13)    Using a fabric sleeve or ribbed knit fabric as a permeable membrane. See, e.g., Jones

 080 at Figs. 1-7, 1:59-89, 2:52-79; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson 025

 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; Lawrence 564 at Fig.

 14, 11:24-35; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 4:7-9, 6:21-31; Kuntz 166 at Abstract, Figs.

 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 355 at Abstract,




                                                  95
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 251 of 759 PageID #: 6491




 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-62; McGuire 981 at

 1:71-2:16; Tong 356 at Figs. 1-5, 4:11-26; Fell 044 at Fig. 1, Abstract, 23:12-14; Medtech Finalists

 2014; PureWick Prior Art Devices.

        (14)    A permeable membrane that includes a wicking material. See, e.g., Sanchez 508 at

 Abstract, Fig. 8, 3:22-49, 4:7-9, 6:21-31; Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-69; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Mahnensmith 080 at Abstract, Figs. 1-5, paras.

 9-11, 17, 21-22, 24, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 2:51-59, 2:59-67,

 3:45-4:19, 5:15-24, 5:27-43, 6:18-43; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig. 4;

 Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24, 7:25-30, 8:22-25;

 Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 23, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-

 19, 9:8-21, 9:23-10:9; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Lawrence 564 at Figs.

 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Okabe

 547 at Fig. 4, paras. 18-19, 28, 31-32; Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27,

 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Cheng 133 at Figs. 7A-9, 16:53-17:54;

 Macaulay 2007 at pp. 641-643; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-

 8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.

        (15)    Urine collection devices that use a tube to remove urine from the device with one

 end of the tube in the reservoir and where the tube extends through the fluid outlet to the fluid

 discharge end of the device (in many cases, the tube has openings only at its ends with a lumen

 coupling the two openings). See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25, 4:13-

 19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, paras. 19, 42, 44, 47; Wolff 784 at Abstract, Figs.

 1a, 5a, 5b, 6:1-7, 9:8-21, 9:23-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:34;




                                                 96
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 252 of 759 PageID #: 6492




 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 3:4-13, 6:3-6,

 12:5-21; Chiku 946 at Figs. 5, 10, 1, 2, 7, Abstract, paras. 11-12; Cottenden 126 at Figs. 1-3, 1:39-

 106, 2:7-13; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55;

 Medtech Finalists 2014; PureWick Prior Art Devices.

        (16)    Urine collection devices with a fluid discharge tube that extends behind a fluid

 permeable membrane and support. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25,

 4:13-19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, 19, 47; Keane 768 at Abstract, Figs. 4, 9-10,

 1:67-2:32, 3:60-4:34; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract,

 Figs. 1-5, 8, 11, 11:65-12:4, 12:5-21; Chiku 946 at Figs. 1, 2, 6, 7, paras. 6-7, 9, 14; Mizuguchi

 641 at Figs. 1, 2, 6, 7, paras. 6-7, 9, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Macaulay

 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Wolff 066 at Fig. 5b, 5:56-6:35;

 Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19,

 9:8-21, 9:23-10:9; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5,

 2:2-16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5, 5:22-24; Medtech Finalists 2014; PureWick Prior

 Art Devices.

        (17)    Urine collection devices configured so that discharged urine passes through an

 opening in a casing or fluid impermeable layer of the device, through a membrane and a support,

 and into a reservoir where the urine is withdrawn via a discharge tube. See, e.g., Van Den Heuvel

 823 at Figs. 1-4, 2:14-17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30, 8:17-20; Van Den Heuvel 894 at

 Figs. 1-4, paras. 17, 20-21, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 6:1-7, 9:7-19, 9:8-21, 9:23-

 10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:34; Sanchez 508 at Abstract, Fig. 8,

 3:22-49, 6:21-31; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Suzuki 250 at




                                                  97
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 253 of 759 PageID #: 6493




 Abstract, Figs. 1-5, 8, 11, 2:41-55, 3:4-13, 6:3-6, 11:65-12:4, 12:5-21; Kuntz 166 at Abstract, Figs.

 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5,

 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Macaulay 2007 at pp. 641-643; Omni 2007 AMXD User &

 Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick

 Prior Art Devices.

        (18)    Urine collection devices held in place solely by frictional engagement with or

 between the labia or other portions of the user’s body surrounding the urethral opening. See, e.g.,

 Sanchez 508 at 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-25; Nolan 144 at Figs.

 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-5:9, 11:42-61; Hirschman 277 at

 Figs. 1-9, 1:33-40, 2:24-50; Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 7:22-24, 6:18-26, 7:5-13,

 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a,

 5a, 5b, 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez

 508 at Abstract, 1:22-44, 2:1-2, 2:26-46, 3:47-44, Figs. 1-8; Okabe 547 at Figs. 1-6, Abstract, paras.

 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-

 15; Washington 508 at Abstract, Figs. 5-9, 3:1-9; 2015 Omni Catalog at pp. 3-4; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni

 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech

 Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42,

 23:12-14.

        (19)    Urine collection devices held in place by engagement between one end of the casing

 and a user’s perineum. See, e.g., Sanchez 508 at 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras.

 18-19, 21-25; Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-

 5:9, 11:42-61; Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25; Van




                                                  98
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 254 of 759 PageID #: 6494




 Den Heuvel 894 at Figs. 1-4, paras. 5, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-

 21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez 508 at

 Abstract, 1:22-44, 2:1-2, 2:26-46, 3:47-44, Figs. 1-8; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5,

 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15;

 Washington 508 at Abstract, Figs. 5-9, 3:1-9; 2015 Omni Catalog at pp. 3-4; Kuntz 166 at Abstract,

 Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni 2007 AMXD

 User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014;

 PureWick Prior Art Devices; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.

        (20)    Urine collection devices that are curved with a fluid opening on the inside of the

 curve for positioning next to the user’s urethra and where one end of the device is adjacent to the

 user’s anus. See Sanchez 508 at Fig. 5, 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-

 25; Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-13, 8:22-25, 7:23-25; Van Den Heuvel 894 at

 Figs. 1-4, paras. 17, 41, 43, 48; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19; Keane 768 at

 Abstract, Figs. 9-10, 3:75-4:4; Washington 508 at Abstract, Figs. 5-9, 3:1-9, 7:8-8:45; Suzuki 250

 at Abstract, Figs. 1-5, 8, 11, 2:41-55, claim 1; Chiku 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26;

 Mizuguchi 641 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Ishii 108 at Figs. 1-4, paras 1-13; Macaulay

 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Schmitt 710 at Figs. 3-6, cols.

 1-2; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61;

 Conkling 541 at Figs. 12-15, 7:2-5, 7:8-11; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55;

 2015 Omni Catalog at pp. 3-4; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-

 8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.




                                                 99
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 255 of 759 PageID #: 6495




        (21)    Urine collection devices with a curved design with a fluid opening on the inside of

 the curve for positioning next to a female user’s urethra where the end of the device that is adjacent

 to the user’s anus has a reservoir and the opposite end above the urethra has a fluid outlet. See, e.g.,

 Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-13, 8:22-25, 7:23-25; Van Den Heuvel 894 at Figs.

 1-4, paras. 41, 43, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19, 9:8-21, 9:23-10:9; Keane 768

 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:75-4:4; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31;

 Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Suzuki 250 at Abstract, Figs. 1-5,

 8, 11, 2:41-55, claim 1; Chiku 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Mizuguchi 641 at Figs.

 6, 10, 12, paras. 20, 21, 25-26; Ishii 108 at Figs. 1-4, paras 1-13; Cottenden 126 at Figs. 1-3, 1:39-

 106, 2:7-13; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55;

 Medtech Finalists 2014; PureWick Prior Art Devices.

        (22)    Permeable materials made from spun plastic, including a fluid permeable support

 made out of spun plastic. See, e.g., Van Den Heuvel 823 at 8:19-20; Van Den Heuvel 894 at para.

 52; Wolff 784 at 9:25-28, 10:1-4; Philips 505 at Figs. 18-22, 21:35-64, 26:40-27:42; Bond 845 at

 Abstract, ¶¶ 72, 205; Petryk 872 at ¶¶ 73-74, 117; Kuntz 166 at 1:63-2:2, see also DesMarais 130

 at 5:1-3, 4:13-52; Macaulay 2007 at pp. 641-643; Fell 044 at 3:61-67, 5:1-3, 5:37-40, 23:13-14;

 Okabe 547 at Figs. 1-6, Abstract, paras. 18; Tong 356 at 4:30-33, 5:19-20, 6:29-30; Medtech

 Finalists 2014; PureWick Prior Art Devices.

        (23)    Connecting a fluid receptacle to the discharge end of a tube to allow urine withdrawn

 from a fluid reservoir to enter it. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25,

 4:13-19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 21, 46; Wolff 784 at Abstract, Figs.

 1a-5b, 2:4-10, 5:12-30, 6:1-7, 9:3-5; Macaulay 2007 at pp. 641-643; 2006 British Health




                                                  100
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 256 of 759 PageID #: 6496




 Publication at pp. 14-15; Keane 768 at 1:31-41, 2:6-10; Sanchez 508 at Abstract, Fig. 8, 3:22-49,

 6:21-31; Schmitt 710 at Figs. 3-6, cols. 1-2; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28,

 41-42, 49; Chiku 946 at Figs. 5, 12, claim 14, paras. 18-19; Cottenden 126 at Figs. 1-3, 1:39-106,

 2:7-13; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-

 11, 4:7-6:55; Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-

 56, 8:8-29, 8:38-10:29, 11:1-19, 11:24-36; Washington 508 at Figs. 6-9, 2:33-38, 5:63-6:10;

 Medtech Finalists 2014; 2015 Omni Catalog at pp. 3-4; Omni 2007 AMXD User & Maintenance

 Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick Prior Art Devices; Martin 061 at Figs.

 1, 8, 2:65-3:14, 3:15-21, 4:34-38, 5:10-51.

        (24)    Connecting a vacuum source connected to the discharge end of a urine discharge

 tube to assist in withdrawing urine from the fluid reservoir. See, e.g., Van Den Heuvel 823 at 1:27-

 2:7; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 21, 46; Wolff 784 at Abstract, Figs. 1a-5b, 2:4-

 10, 5:12-30, 6:1-7, 9:3-5; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp.

 14-15; Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46;

 Keane 768 at 1:31-41, 2:6-10; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Schmitt 710 at

 Figs. 3-6, cols. 1-2; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at

 Figs. 5, 12, claim 14, paras. 18-19; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Lawrence

 564 at Figs. 6-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 8:8-29, 8:38-10:29,

 11:1-19, 11:24-36; Medtech Finalists 2014; 2015 Omni Catalog at pp. 3-4; Omni 2007 AMXD

 User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick Prior Art

 Devices.




                                                 101
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 257 of 759 PageID #: 6497




        (25)    Using a vacuum-induced pressure differential to withdraw urine through a tube at a

 flow rate equal to the urine discharge rate in a urination event (including without causing the

 reservoir to block the tube). See, e.g., Van Den Heuvel 823 at 1:27-2:7; Van Den Heuvel 894 at

 paras. 5-6, 8, 21; Wolff 784 at Abstract, Figs. 1a-5b, 2:4-10, 5:12-30, 6:1-7, 6:9-12, 7:8-12, 9:3-5;

 Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Wolff 066 at 2:1-2;

 Wolff 131 at para. 3; Chiku 946 at para. 19; Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-11, 14-

 21, 23-26; Otto 137 at Figs. 1-2, 3:7-64, 4:10-28; Sanchez 508 at 4:55-64.

        (26)    Using the above referenced urine collection devices in methods of collecting and

 removing urine from a user by, for example, positioning the device so that it is disposed with a

 female user’s urethral opening, allowing urine to be received through an opening in the device, and

 allowing the discharged urine to be withdrawn via a discharge tube. See, e.g., Van Den Heuvel 823

 at Figs. 1-4, 7:23-30; Van Den Heuvel 894 at Figs. 1-4, paras. 23, 28, 41, 43, 44; Wolff 784 at

 Abstract, Figs. 1a-5b, 9:7-19; Keane 768 at Abstract, Figs. 4, 9-10, 1:31-41, 1:67-2:32, 3:60-4:16;

 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Fig. 1, 3:4-13, 6:3-6;

 Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at Figs. 6, 10, 12, paras.

 20-21, 25-26; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Schmitt

 710 at Figs. 3-6, cols. 1-2; Conkling 541 at Figs. 12-15, 7:2-5, 7:8-11; Washington 508 at Figs. 5-

 9, 3:1-9; Medtech Finalists 2014; 2015 Omni Catalog at pp. 3-4; Kuntz 166 at Abstract, Figs. 1-8,

 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni 2007 AMXD User &

 Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick Prior Art Devices.

        (27)     Removing the urine collection device from a user and adding another urine

 collection device as needed. See, e.g., Kuntz 355 at 9:33-53; Van Den Heuvel 823 at Figs. 1-4,

 1:27-2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4,




                                                 102
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 258 of 759 PageID #: 6498




 paras. 5-6, 23, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19, 9:8-21, 9:23-10:9; Keane 768 at

 Abstract, Figs. 4, 9-10, 1:31-41, 1:67-2:32, 3:60-4:16; Washington 508 at Figs. 5-9, 3:1-9, 4:17-23,

 7:8-8:31; Kuntz 166 at Abstract, Figs. 1-8, 5:59-6:17; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-

 11, 4:7-6:55; Okabe 706 at 8:21-26; Okabe 547 at para. 41; Machida 320 at Figs. 2, 4-5, Abstract,

 2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs.

 1-3, 5:9-37, 7:56-8:35, 9:49-61; Wada 460 at 9:32-35; Tazoe 205 at 5:40-45; Tazoe 292 at para. 42;

 Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;

 Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-5:9, 11:42-61; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-

 6:3, 9:5-16, 9:24-27; Macaulay 2007 at pp. 641-643; Medtech Finalists 2014; 2015 PureWick

 brochure at pp. 1-4; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14; Omni 2007 AMXD

 User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick Prior Art

 Devices.

        As shown by the above examples (and the charts below), the differences, if any, between

 the relevant prior art references and the Asserted Claims of the 376 Patent were known and would

 have been within the knowledge and common sense of one of ordinary skill in the art, and

 modification, if any, to achieve the claimed invention would have been a routine choice with a

 reasonable expectation of success. In addition, or alternatively, one of ordinary skill in art would

 have been motivated to combine one or more of the references as they nearly all pertain, generally,

 to urine collection systems or apparatuses.

        As noted above, the following charts identify where in each item of prior art each element

 of each asserted claim is found. The citations in the charts are representative and should not be

 construed as limiting. As mentioned above, the charts below reflect alternative views of the

 meaning of claim language including Sage’s understanding of Plaintiff’s position regarding the




                                                 103
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 259 of 759 PageID #: 6499




 construction of the claims, and Sage makes no admissions regarding any alleged infringement.

 Moreover, by addressing any claim language in the charts below, Sage makes no admission as to

 whether or not that language serves as a limitation of the claim.

                       U.S. Patent No. 10,226,376 (Claims 1, 4-6, 9, and 11-13)

     376 Patent Claim Language                         Prior Art
     Claim 1
     1. An apparatus comprising:                       To the extent the preamble is limiting, the
                                                       below-cited references each disclose an
                                                       apparatus.

     a fluid impermeable casing having a fluid         Apparatuses with fluid impermeable casings
     reservoir at a first end,                         having a fluid reservoir at one end were well
                                                       known at the time of the alleged invention. 4

                                                         Duke 046 at Figs. 1-3, 1:63-2:2;
                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                            1:67-2:32, 3:75-4:16;
                                                           Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                           Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;
                                                           Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                            4:47-52;
                                                           Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                           Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                            4:62;
                                                           Triunfol 675 at Figs. 1-5, claims 1-4,
                                                            3:66-4:7, 4:2-7;
                                                           Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                            21, 4:34-38, 5:10-51;
                                                           Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                            2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;

 4
   For purposes of the 376 and 989 Patent, it is generally assumed that the time of the alleged
 invention is the earliest alleged priority date of March 2014 despite Plaintiff’s failure to provide
 adequate evidence on this issue. Of course, what was known as of that date was also known at
 later dates. However, as discussed above, PureWick has not established that the priority date of
 the 376 and 989 patents are no earlier than their filing dates. Moreover, as discussed above, the
 evidence shows that numerous claim elements were missing from the disclosures prior to August
 29, 2016.


                                                 104
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 260 of 759 PageID #: 6500




  376 Patent Claim Language                 Prior Art
                                              Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Washington 508 at Figs. 1-5, 11-12,
                                                2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                              Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                3:29-49, 6:43-68, 7:2-11;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;


                                      105
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 261 of 759 PageID #: 6501




  376 Patent Claim Language                 Prior Art
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;


                                      106
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 262 of 759 PageID #: 6502




  376 Patent Claim Language                 Prior Art
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              Medtech Finalists 2014;
                                              2015 PureWick brochure at pp. 1-4;
                                              PureWick Prior Art Devices.

  a fluid outlet at a second end,           Fluid impermeable casings having a fluid
                                            outlet at another end were well known at the
                                            time of the alleged invention and this was a
                                            typical and one of a few known
                                            configurations as previously explained.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                                Hessner 418 at 6:36-43;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;



                                      107
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 263 of 759 PageID #: 6503




  376 Patent Claim Language                 Prior Art
                                              McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                5:2, 6:61-64;
                                              Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                51, 6:16-67;
                                              Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                64, 7:10-23, 7:56-58;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:1-7;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;




                                      108
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 264 of 759 PageID #: 6504




  376 Patent Claim Language                 Prior Art
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 23, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 7:15-30;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                6:1-7, 9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;


                                      109
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 265 of 759 PageID #: 6505




  376 Patent Claim Language                             Prior Art
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD / AMXDMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  and a longitudinally extending fluid                  Fluid impermeable casings having a
  impermeable layer coupled to the fluid                longitudinally extending fluid impermeable
  reservoir and the fluid outlet and defining a         layer coupled to the fluid reservoir and the
  longitudinally elongated opening between the          fluid outlet and defining a longitudinally
  fluid reservoir and the fluid outlet;                 elongated opening between the fluid
                                                        reservoir and the fluid outlet were well
                                                        known at the time of the alleged invention.
                                                        For example, in the case of urine collection
                                                        devices, such a configuration is shaped for
                                                        the female anatomy as discussed above while
                                                        allowing for urine collection and removal.

                                                          Duke 046 at Figs. 1-3, 1:63-2:23;
                                                          Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                             56, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Conkling 541 at Figs. 12-15, 3:29-49,
                                                             6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            Carns 997 at Figs. 2-5, 6:15-31;
                                                            Lawrence 564 at Figs. 1-10, Abstract,
                                                             5:8-6:27, 7:28-56;
                                                            Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                             5:15;
                                                            Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                            Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                            Snyder 560 at Figs. 1-5, 4:5-5:47;
                                                            Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                            Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                            Scott 384 at 3:15-31, Figs. 3-4;
                                                            Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;


                                                  110
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 266 of 759 PageID #: 6506




  376 Patent Claim Language                 Prior Art
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;




                                      111
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 267 of 759 PageID #: 6507




  376 Patent Claim Language                             Prior Art
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Wada 625 at Fig. 24, paras. 188-194;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                          Goldenberg 638 at Abstract, Figs. 1-3,
                                                            3:20-42, 6:44-57;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Chiku 946 at Figs. 1-10, Abstract, paras.
                                                            6-11, 14-21, 23-26;
                                                          Mizuguchi 641 at Figs. 1-10, Abstract,
                                                            paras 6-11, 14-21, 23-26;
                                                          Ishii 108 at Figs. 1-4, paras 1-13;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD / AMXDMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  a fluid permeable support disposed within the         Fluid permeable supports disposed within the
  casing with a portion extending across the            casing with a portion extending across the
  elongated opening,                                    elongated opening was well known at the
                                                        time of the alleged invention, for example,
                                                        allowing for support of a fluid permeable
                                                        membrane and allowing for permeation of
                                                        urine.

                                                          Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:75-4:16, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Washington 508 at Figs. 1-12, 2:33-68,
                                                           5:63-6:10;
                                                          Conkling 541 at Figs. 12-15, 3:29-49,
                                                           6:43-68, 7:2-11;


                                                  112
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 268 of 759 PageID #: 6508




  376 Patent Claim Language                 Prior Art
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;


                                      113
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 269 of 759 PageID #: 6509




  376 Patent Claim Language                           Prior Art
                                                        Coley 804 at Figs. 1-5, Abstract, paras.
                                                          18-19, 21-24;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 13-14, 38-44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                          7:25-30, 8:17-20, 8:22-25;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-28, 10:1-4;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                          paras. 6-7, 14;
                                                        Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                          Abstract, paras. 6-7, 14
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD / AMXDMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  wherein the fluid permeable support is distinct     Fluid permeable supports distinct from and
  from and at least proximate to the fluid            near the fluid reservoir were well known at
  reservoir;                                          the time of the alleged invention. For
                                                      example, in the case of urine collection
                                                      devices, such a configuration prevented the
                                                      support from being in a urine reservoir but
                                                      close enough to allow for urine to enter the
                                                      reservoir.

                                                        Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                          56, 3:75-4:16, Fig. 9-10;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;


                                                114
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 270 of 759 PageID #: 6510




  376 Patent Claim Language                 Prior Art
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Washington 508 at Figs. 1-5, 2:24-67,
                                                5:22-6:67;
                                              Conkling 541 at Figs. 12-15, 6:43-68;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-11, 17-20, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                42, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:15-20, 7:22-24, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                claim 10, paras. 8, 14-15;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, claim 10, paras. 8, 14-15;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.



                                      115
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 271 of 759 PageID #: 6511




  376 Patent Claim Language                            Prior Art

  a fluid permeable membrane disposed on the           Using multiple layers of permeable materials
  support and covering at least the portion of the     is well known in the body fluid collection art
  support that extends across the elongated            to facilitate fluid flow. Fluid permeable
  opening, so that the membrane is supported on        membranes disposed on a permeable support
  the support and disposed across the elongated        and covering part of the support that extends
  opening;                                             across the opening where fluid enters were
                                                       well known in the art at the time of the
                                                       alleged invention. In such configurations,
                                                       the membrane is supported on the support
                                                       and disposed across the opening, enhancing
                                                       fluid collection and/or providing a
                                                       comfortable patient interface.

                                                         Keane 768 at Figs. 9-10, 3:75-4:16;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                           Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                           Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33;
                                                           Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                            51, 7:7-23, 8:15-26;
                                                           Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                           Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                            4:61-5:7, 5:15-19;
                                                           Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                            21, 6:13-17;
                                                           Mahnensmith 262 at Abstract, Figs. 1-5,
                                                            2:30-67, 4:35-5:35, 6:18-56;
                                                           Sanchez 508 at Abstract, Fig. 8, 6:21-31;




                                                 116
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 272 of 759 PageID #: 6512




  376 Patent Claim Language                          Prior Art
                                                       Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                       Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                       Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                         33, 63-66;
                                                       Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                         32;
                                                       Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 10-11, 20-22, 24, 30-31;
                                                       Van Den Heuvel 894 at para. 5;
                                                       Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                         27, claims 1-2 (see also WO00/57784 at
                                                         9:7-10:9, Fig. 5b);
                                                       Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-10:1, 10:4-9;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                       Wada 625 at Fig. 24, paras. 188-194;
                                                       Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                       Medtech Finalists 2014;
                                                       2014 Medtech Announcement at p. 3;
                                                       Macaulay 2007 at pp. 641-643;
                                                       Omni Starter Kit Brochure;
                                                       Omni Brochure;
                                                       Omni Presentation;
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD / AMXDMax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       PureWick Prior Art Devices.

  A tube having a first end disposed in the          Fluid discharge tubes were known at the time
  reservoir and extending behind at least the        of the alleged invention to assist in discharge
  portion of the support and the portion of the      of fluid from a body fluid collection
  membrane disposed across the elongated             apparatus to a location outside of the
  opening and extending through the fluid outlet     apparatus. It was known to have such tubes
  to a second, fluid discharge end,                  extend from the fluid reservoir, behind a
                                                     portion of the membrane and support
                                                     disposed across the fluid opening, and
                                                     through to the fluid outlet. There were a few


                                               117
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 273 of 759 PageID #: 6513




  376 Patent Claim Language                           Prior Art
                                                      design options for placement of the tube and
                                                      this configuration was one of them. See
                                                      Declaration of Dr. Newman regarding
                                                      additional information on tube placement.

                                                        Keane 768 at Abstract, Figs. 9-10, 1:65-
                                                           2:10, 3:47-4:16;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                        Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                           11:65-12:21;
                                                          Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                          Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                          Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                          Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           19, 42, 44, 47;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 7:15-30, claims 1-2
                                                           (see also WO00/57784 at 9:7-10:9, Fig.
                                                           5b);
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-10:1, 10:4-9;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                          Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                           14-15.
                                                          2015 Omni Catalog;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  the apparatus configured to be disposed with        It was well known to configure such
  the opening adjacent to a urethral opening of a     apparatuses so that the opening where fluid
  user, to receive urine discharged from the          entered was designed to be near the source of
  urethral opening through the opening of the         the body fluid. For example, in a urine
  fluid impermeable layer, the membrane, the          collection device, it was well known to


                                                118
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 274 of 759 PageID #: 6514




  376 Patent Claim Language                            Prior Art
  support, and into the reservoir, and to have the     dispose the device next to the urethral
  received urine withdrawn from the reservoir          opening of a user so that urine could be
  via the tube and out of the fluid discharge end      received through the opening of the fluid
  of the tube.                                         impermeable layer, the membrane, the
                                                       support, and into the reservoir. It was also
                                                       well known to configure such apparatus with
                                                       a fluid discharge end where collected fluid
                                                       could leave the device via a discharge tube as
                                                       discussed above. For example, for a urine
                                                       collection device, it was well known to
                                                       configure the device so that urine withdrawn
                                                       from the reservoir was expelled out of the
                                                       discharge end of the fluid collection tube.

                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                          1:67-2:32, 3:60-4:16;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                         Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                          Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                          12:21;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:1-19;
                                                         Lawrence 222 at Figs. 1-10, 14,
                                                          Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                         Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                          64;
                                                         Wolff 066 at Fig. 5b, 5:56-6:35;
                                                         Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                         Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                         Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                         Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                          31-32;
                                                         Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                         Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                         Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;




                                                 119
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 275 of 759 PageID #: 6515




  376 Patent Claim Language                        Prior Art
                                                     Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                       51, 7:7-23, 8:15-26;
                                                     Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                       33, 63-66;
                                                     Mahnensmith 080 at Abstract, Figs. 1-5,
                                                       paras. 10-11, 20-22, 24-25, 30-31;
                                                     Van Den Heuvel 894 at Figs. 1-4, paras.
                                                       5, 13-14, 38-44;
                                                     Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                       26, 7:5-13, 8:22-25, 7:23-25, claims 1-2
                                                       (see also WO00/57784 at 9:7-10:9, Fig.
                                                       5b);
                                                     Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       9:7-21, 9:23-28, 10:1-9;
                                                     Cottenden 126 at Figs. 1-3, 1:39-106,
                                                       2:7-13;
                                                     Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                       3:5-11, 4:7-6:55;
                                                     Macaulay 2007 at pp. 641-643;
                                                     Omni Starter Kit Brochure;
                                                     Omni Brochure;
                                                     Omni Presentation;
                                                     2015 Omni Catalog;
                                                     Omni AMXD / AMXDMax devices;
                                                     Omni 2007 AMXD User & Maintenance
                                                       Guide at pp. 10, 21;
                                                     2015 PureWick brochure at pp. 1-4;
                                                     Medtech Finalists 2014;
                                                     PureWick Prior Art Devices.

  Claim 4
  4. The apparatus of claim 1, wherein the         See Claim 1.
  support is cylindrical
                                                   There were a few known design choice
                                                   configurations for body fluid collection
                                                   devices, particularly those used for urine
                                                   collection. For example, as discussed above,
                                                   it was known that cylindrical devices
                                                   conformed to the female anatomy, and thus it
                                                   was known to construct such devices (and
                                                   their corresponding elements such as the
                                                   permeable support) to have such cylindrical
                                                   shapes.




                                             120
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 276 of 759 PageID #: 6516




  376 Patent Claim Language                 Prior Art
                                              Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                24, 3:23-32;
                                              Hirschman 277 at Figs. 1-9, 1:33-40,
                                                2:24-50;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                4:47-52;
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                                3:75-4:16;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Washington 508 at Fig. 1, 2:27-33, 2:60-
                                                68, 6:22-38, 6:60-68, 12:17-30;
                                              McGuire 347 at Figs. 1-4, Abstract,
                                                2:35-40, 5:25-30, 6:1-35;
                                              Lawrence 564 at Fig. 14, 11:24-35;
                                              Lawrence 222 at Fig. 14, 11:24-35;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-
                                                14, 31-38, 40, 43;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 13-14, 38-44;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-28, 10:1-9;
                                              Okabe 547 at Figs. 1-6, Abstract, paras.
                                                1-5, 17-28, 41-42, 49; Macaulay 2007 at
                                                pp. 641-643;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni AMXD/Dmax devices;




                                      121
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 277 of 759 PageID #: 6517




  376 Patent Claim Language                 Prior Art
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.

  and defines a lumen                       As discussed above, there were a few known
                                            design choice configurations for body fluid
                                            collection devices, many of which had
                                            lumens inside the device and within the
                                            support in particular for placement of a fluid
                                            discharge tube. Further, providing a lumen
                                            in the support for a tube was one of only a
                                            few design options.

                                              Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                               24, 3:23-32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                               4:47-52;
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                               1:67-2:32, 3:60-4:16;
                                              Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                               3:61-64, 4:17-32;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                               2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                               51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 8-9;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                               33, 63-66;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Washington 508 at Fig. 1, 2:27-33, 2:60-
                                               68, 6:22-38, 6:60-68, 12:17-30;
                                              McGuire 347 at Figs. 1-4, Abstract,
                                               2:35-40, 5:25-30, 6:1-35;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                               6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                              Van Den Heuvel 894 at Figs. 3-4, paras.
                                               19, 47;




                                      122
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 278 of 759 PageID #: 6518




  376 Patent Claim Language                            Prior Art
                                                         Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 7:15-30;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-10:1, 10:4-9;
                                                         Kuntz 355 at Figs. 3-5, 2:9-12, 5:3-5;
                                                         Macaulay 2007 at pp. 641-643;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  the membrane is a fabric sleeve disposed             There are a few design options known for a
  around the support,                                  fluid permeable membrane including the use
                                                       of fabric sleeves. Fabric sleeves disposed
                                                       around a support were known at the time of
                                                       the alleged invention.

                                                         Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                         Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                          24, 3:23-32;
                                                         Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                          4:47-52;
                                                         Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                          3:61-64, 4:17-32;
                                                         Fell 044 at Figs. 1-8, 1:6-50, 3:18-7:42
                                                         Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                         McGuire 347 at Figs. 1-4, Abstract,
                                                          2:35-40, 5:25-30, 6:1-35;
                                                         Lawrence 564 at Fig. 14, 11:24-35;
                                                         Lawrence 222 at Fig. 14, 11:24-35;
                                                         Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          4:7-9, 6:21-31;
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                         Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-
                                                          62;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  and the tube is disposed in the lumen of the         As discussed above, supports with lumens
  support.                                             for a fluid discharge tube were well known.
                                                       It is well understood that a lumen serves as a
                                                       structure for placement of a tube.

                                                         Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;




                                                 123
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 279 of 759 PageID #: 6519




  376 Patent Claim Language                        Prior Art
                                                     Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                       24, 3:23-32;
                                                     Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                       4:47-52;
                                                     Keane 768 at Abstract, Figs. 4, 9-10,
                                                       1:67-2:32, 3:60-4:16;
                                                     Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                       3:61-64, 4:17-32;
                                                     Machida 320 at Figs. 2, 4-5, Abstract,
                                                       2:63-3:10, 4:38-64, 5:9-33;
                                                     Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                       51, 7:7-23, 8:15-26;
                                                     Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                     Mombrinie 389 at Figs. 1-4, 8-9;
                                                     Okabe 706 at Fig. 1;
                                                     Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                       33, 63-66;
                                                     Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                     McGuire 347 at Figs. 1-4, Abstract,
                                                       2:35-40, 5:25-30, 6:1-35;
                                                     Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                       6:21-31;
                                                     Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                       6:3, 9:5-16, 9:24-27;
                                                     Van Den Heuvel 894 at Figs. 3-4, paras.
                                                       19, 47;
                                                     Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                       17, 3:21-25, 4:13-19, 7:15-30;
                                                     Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       9:8-21, 9:23-10:1, 10:4-9;
                                                     Kuntz 355 at Figs. 3-5, 2:9-12, 5:3-5;
                                                     Macaulay 2007 at pp. 641-643;
                                                     Medtech Finalists 2014;
                                                     PureWick Prior Art Devices.

  Claim 5
  5. The apparatus of claim 1, wherein the         See Claim 1.
  support and casing are substantially
  cylindrical,                                     As discussed above, cylindrical and
                                                   substantially cylindrical apparatuses were
                                                   one of the few design choices for body fluid
                                                   collection apparatuses, and it was well
                                                   understood that cylindrical or substantially
                                                   cylindrical devices were well-suited for the



                                             124
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 280 of 759 PageID #: 6520




  376 Patent Claim Language                 Prior Art
                                            female anatomy. It was understood to design
                                            the associated components such as the
                                            support and casing in accordance with the
                                            design of the device (e.g., cylindrical) and
                                            that it would be obvious to modify existing
                                            devices to have an overall cylindrical shape
                                            (both for the support and casing) to
                                            comfortably comform to the anatomy.

                                              Ellis 185 at Figs. 1-3, 2:55-3:3;
                                              Duhamel 102 at Fig. 2, 1:65-2:14;
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                               1:67-2:32, 3:60-4:16;
                                              Washington 508 at Figs. 1-5, 11-12,
                                               2:24-67, 5:22-6:67;
                                              Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                               3:61-64, 4:17-32
                                              Lawrence 564 at Fig. 14, 11:24-35;
                                              Lawrence 222 at Fig. 14, 11:24-35;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                               6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                               18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                               17, 20-21, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                               2:15, 2:25-27, 3:5-25, 6:18-26, 6:28-7:3,
                                               7:5-13, 8:17-20, 8:22-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                               3:5-11, 4:7-6:55;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                               9:8-21, 9:23-25;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                               Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;


                                      125
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 281 of 759 PageID #: 6521




  376 Patent Claim Language                             Prior Art
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  the apparatus configured to be: disposed with         As discussed above, it was well known to
  the elongated opening adjacent the urethral           configure a body fluid collection device so
  opening of a human female;                            that the opening was adjacent to the source
                                                        of fluid. Urine collection devices were
                                                        known to be configured so that the elongated
                                                        opening was adjacent the urethral opening of
                                                        a female.

                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                           1:67-2:32, 3:60-4:16;
                                                          Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                          Washington 508 at Figs. 6-9, 3:1-9;
                                                          Carns 997 at Figs. 2-5, 6:15-31;
                                                          Lawrence 564 at Figs. 1-10, Abstract,
                                                           5:8-6:27, 7:28-56, 11:1-19;
                                                          Lawrence 222 at Figs. 1-10, 14,
                                                           Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                          Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                           5:15;
                                                          Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                          Suzuki 250 at Abstract, Figs. 1-5, claim
                                                           1, 2:41-55, 12:5-21;
                                                          Mombrinie 639 at Figs. 1-9, paras. 13-
                                                           14, 31-38, 40, 43;
                                                          Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                           6:21-31;
                                                          Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                          Coley 804 at Figs. 1-5, Abstract, paras.
                                                           18-19, 21-24;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           17, 41, 43, 48;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                           8:17-20;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:7-21, 9:23-28, 10:1-9;



                                                  126
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 282 of 759 PageID #: 6522




  376 Patent Claim Language                             Prior Art
                                                          Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Okabe 547 at Figs. 1-6, Abstract, paras.
                                                            1-5, 17-28, 41-42, 49;
                                                          Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                            21, 25-26;
                                                          Mizuguchi 641 at 6, 10, 12, paras. 20,
                                                            21, 25-26;
                                                          Medtech Finalists 2014;
                                                          2014 Medtech Announcement at p. 3;
                                                          Macaulay 2007 at pp. 641-643;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD / AMXDMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  oriented with the reservoir adjacent to the           It was well known at the time of the alleged
  user's anus and the outlet disposed above the         invention to orient a urine collection device
  urethral opening; and                                 with the reservoir adjacent to the user’s anus
                                                        and the outlet disposed above the urethral
                                                        opening. For example, such a configuration
                                                        used in conjunction with female urine
                                                        collection devices optimized comfort and
                                                        facilitated urine collection while minimizing
                                                        leaks. The configuration was one of a few
                                                        known design choices.

                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                           1:67-2:32, 3:60-4:16;
                                                          Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                          Washington 508 at Figs. 6-9, 3:1-9;
                                                          Carns 997 at Figs. 2-5, 6:15-31;



                                                  127
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 283 of 759 PageID #: 6523




  376 Patent Claim Language                           Prior Art
                                                        Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                          5:15;
                                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                        Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                          19, 6:3-6, 6:66-7:4;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          17, 41, 43, 48;
                                                        Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                          8:17-20;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-10:1, 10:4-9;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        Okabe 547 at Figs. 1-6, Abstract, paras.
                                                          1-5, 17-28, 41-42, 49;
                                                        Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                          21, 25-26;
                                                        Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                          20, 21, 25-26;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni AMXD / AMXDMax devices;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  arranged with a curved shape with the               It was well known at the time of the alleged
  elongated opening disposed on the inside of         invention to select an apparatus design
  the curve.                                          consistent with the intended use of the
                                                      apparatus. For example, urine collection
                                                      devices for women were known to have a
                                                      curved shape with the elongated opening



                                                128
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 284 of 759 PageID #: 6524




  376 Patent Claim Language                 Prior Art
                                            disposed on the inside of the curve,
                                            consistent with the female anatomy.

                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                               1:67-2:32, 3:60-4:16;
                                              Ellis 185 at Figs. 1-3, 2:55-3:3;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                               4:32;
                                              Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                               21, 4:34-38, 5:10-51;
                                              Washington 508 at Figs. 1-12, 5:60-62,
                                               7:1-7;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                               5:8-6:27, 7:28-56, 11:1-19;
                                              Lawrence 222 at Figs. 1-10, 14,
                                               Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                               19, 6:3-6, 6:66-7:4;
                                              Sanchez 508 at Abstract, Figs. 5 and 8,
                                               3:22-49, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                               18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                               5, 13-14, 38-44;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                               3:5-11, 4:7-6:55;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                               17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                               8:17-20;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                               9:7-21, 9:23-28, 10:1-9;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                               3:18-7:42, 23:12-14;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                               21, 25-26;
                                              Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                               20, 21, 25-26;
                                              Macaulay 2007 at pp. 641-643;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;



                                      129
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 285 of 759 PageID #: 6525




  376 Patent Claim Language                         Prior Art
                                                      Omni Starter Kit Brochure;
                                                      Omni Brochure;
                                                      Omni Presentation;
                                                      Omni AMXD / AMXDMax devices;
                                                      2015 Omni Catalog;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      PureWick Prior Art Devices.
  Claim 6
  6. The apparatus of claim 1, wherein the          See Claim 1.
  support is formed of spun plastic,
                                                    There are a few design choices for the
                                                    material from which a permeable support
                                                    could be formed, one of which is spun
                                                    plastic. It was well known at the time of the
                                                    allged invention that spun plastic, for
                                                    example, could hold and support a
                                                    membrane and maintain form while allowing
                                                    for fluid permeability.

                                                      Kuntz 166 at 1:63-2:2, see also
                                                       DesMarais 130 at 5:1-3, 4:13-52;
                                                      DesMarais 130 at 5:1-3, 4:13-52;
                                                      Van Den Heuvel 894 at para. 52;
                                                      Van Den Heuvel 823 at 3:18-19, 6:18-26,
                                                       8:17-20, 11:9-10;
                                                      Petryk 872 at ¶¶ 71, 73-74, 117;
                                                      Philips 505 at Figs. 18-22, 21:35-64,
                                                       26:40-27:42;
                                                      Tong 356 at 4:30-33, 5:19-20, 6:29-30;
                                                      Fell 044 at 3:61-67, 5:1-3, 5:37-40,
                                                       23:13-14;
                                                      Bond 845 at Abstract, ¶¶ 72, 205;
                                                      Okabe 547 at paras. 18,
                                                      Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       9:25-28, 10:1-4;
                                                      Macaulay 2007 at pp. 641-643;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      Medtech Finalists 2014;
                                                      PureWick Prior Art Devices.

  and the membrane is formed of ribbed knit         Fabrics such as ribbed knit fabrics were one
  fabric                                            of a few known design choices for the


                                              130
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 286 of 759 PageID #: 6526




  376 Patent Claim Language                              Prior Art
                                                         material from which a permeable membrane
                                                         could be formed. It was well known at the
                                                         time of the alleged invention that ribbed knit
                                                         fabrics are permeable, comfortable, and can
                                                         conform to a support. See also Claim 4.

                                                             McGuire 981 at 1:71-2:16;
                                                             Tong 356 at Figs. 1-5, 4:11-26;
                                                             Fell 044 at Fig. 1, Abstract, 23:12-14;
                                                             Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                             Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                              24, 3:23-32;
                                                             Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                              4:47-52;
                                                             Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                              3:61-64, 4:17-32;
                                                             Fell 044 at Figs. 1-8, 1:6-50, 3:18-7:42
                                                             Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                             Lawrence 564 at Fig. 14, 11:24-35;
                                                             Lawrence 222 at Fig. 14, 11:24-35;
                                                             Sanchez 508 at 4:10-12;
                                                             Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                              3:5-11, 4:7-6:55;
                                                             Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-
                                                              62;
                                                             Van Den Heuvel 894 at para. 52;
                                                             Van Den Heuvel 823 at 3:18-19, 6:18-26,
                                                              8:17-20, 11:9-10;
                                                             Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                              9:25-28, 10:1-4;
                                                             Macaulay 2007 at pp. 641-643
                                                             2014Medtech Finalists 2014;
                                                             PureWick Prior Art Devices.

  Claim 9
  9. The apparatus of claim 1, wherein the fluid         See Claim 1.
  permeable membrane includes a wicking
  material.                                              It was well known at the time of the alleged
                                                         invention to have the permeable membrane
                                                         include a wicking material.

                                                           Scott 234 at 2:32-54, Fig. 1;
                                                           Keane 768 at Abstract, 3:75-4:4, Figs. 9-
                                                            10;


                                                   131
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 287 of 759 PageID #: 6527




  376 Patent Claim Language                 Prior Art
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                24, 3:23-32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                4:47-52;
                                              Frosch 901 at Abstract, Figs. 1-2, 5:57-
                                                65;
                                              Hessner 418 at Abstract, Figs. 1-8, 3:26-
                                                31, 5:54-57, 6:36-43;
                                              Frosch 539 at Abstract, Figs. 1-2, 3:5-21,
                                                6:27-42;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                              McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                5:2, 6:61-64;
                                              Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                51, 6:16-67;
                                              Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                64, 7:10-23, 7:56-58;
                                              Lawrence 564 at Figs. 1-5, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36, claim 6;
                                              Lawrence 222 at Figs. 1-5, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36, claim 6;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;



                                      132
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 288 of 759 PageID #: 6528




  376 Patent Claim Language                 Prior Art
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                              Sanchez 508 at Abstract, Figs. 5 and 8,
                                                3:22-49, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-6, 21, 46;
                                              Van Den Heuvel 823 at 1:27-2:7, claims
                                                1-2 (see also WO00/57784 at 9:7-10:9,
                                                Fig. 5b);
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:25-10:1, 10:4-9;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              Omni AMXD / AMXDMax devices;
                                              2015 Omni Catalog;



                                      133
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 289 of 759 PageID #: 6529




  376 Patent Claim Language                             Prior Art
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  Claim 11
  11. An apparatus comprising: a fluid                  Apparatuses with fluid impermeable casings
  impermeable casing defining a fluid reservoir         defining a fluid reservoir at one end were
  at a first end,                                       well known at the time of the alleged
                                                        invention.

                                                          Duke 046 at Figs. 1-3, 1:63-2:2;
                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                             1:67-2:32, 3:75-4:16;
                                                            Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                            Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                             24, 3:23-32;
                                                            Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                             4:47-52;
                                                            Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                            Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                             4:62;
                                                            Triunfol 675 at Figs. 1-5, claims 1-4,
                                                             3:66-4:7, 4:2-7;
                                                            Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                             21, 4:34-38, 5:10-51;
                                                            Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                             2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                            Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                            Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                            Washington 508 at Figs. 1-5, 11-12,
                                                             2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                            Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                             3:29-49, 6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                             40, 5:25-30, 6:1-35;
                                                            Carns 997 at Figs. 2-5, 6:15-31;
                                                            Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                             3:5, 4:19-33, 5:8-27;



                                                  134
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 290 of 759 PageID #: 6530




  376 Patent Claim Language                 Prior Art
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;




                                      135
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 291 of 759 PageID #: 6531




  376 Patent Claim Language                 Prior Art
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              Omni AMXD / AMXDMax devices;
                                              2015 Omni Catalog;


                                      136
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 292 of 759 PageID #: 6532




  376 Patent Claim Language                 Prior Art
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.

  a fluid outlet at a second end,           See Claim 1.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                                Hessner 418 at 6:36-43;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                                Carns 997 at Figs. 2-5, 6:15-31;
                                                Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                 3:5, 4:19-33, 5:1-7;
                                                Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                 4:59;
                                                Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56;
                                                Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                 5:8-6:27, 7:28-56, 11:24-36;
                                                Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                 5:15;




                                      137
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 293 of 759 PageID #: 6533




  376 Patent Claim Language                 Prior Art
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;


                                      138
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 294 of 759 PageID #: 6534




  376 Patent Claim Language                         Prior Art
                                                      Mahnensmith 080 at Abstract, Figs. 1-5,
                                                        paras. 23, 30-31;
                                                      Van Den Heuvel 894 at Figs. 1-4, paras.
                                                        5-7, 40, 42, 44, 51;
                                                      Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                        17, 3:21-25, 4:13-19, 7:15-30;
                                                      Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                        6:1-7, 9:8-21, 9:23-25;
                                                      Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                      Wada 625 at Fig. 24, paras. 188-194;
                                                      Cottenden 126 at Figs. 1-3, 1:39-106,
                                                        2:7-13;
                                                      Goldenberg 638 at Abstract, Figs. 1-3,
                                                        3:20-42, 6:44-57;
                                                      Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                      Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                        paras. 6-7, 14;
                                                      Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                        Abstract, paras. 6-7, 14;
                                                      Ishii 108 at Figs. 1-4, paras 1-13;
                                                      Macaulay 2007 at pp. 641-643;
                                                      2006 British Health Publication at pp.
                                                        14-15;
                                                      2014 Medtech Announcement at p. 3;
                                                      Omni Starter Kit Brochure;
                                                      Omni Brochure;
                                                      Omni Presentation;
                                                      2015 Omni Catalog;
                                                      Omni AMXD / AMXDMax devices;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      Medtech Finalists 2014;
                                                      PureWick Prior Art Devices.

  and a longitudinally extending portion            See Claim 1.
  extending between the fluid reservoir and the
  fluid outlet and defining a longitudinally          Duke 046 at Figs. 1-3, 1:63-2:23;
  elongated opening between the fluid reservoir       Keane 768 at Abstract, 1:65-2:10, 2:46-
  and the fluid outlet;                                56, Fig. 9-10;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                       4:32;


                                              139
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 295 of 759 PageID #: 6535




  376 Patent Claim Language                 Prior Art
                                              Conkling 541 at Figs. 12-15, 3:29-49,
                                                6:43-68, 7:2-11;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;



                                      140
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 296 of 759 PageID #: 6536




  376 Patent Claim Language                             Prior Art
                                                          Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                            28, 45-46;
                                                          Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                            33, 63-66;
                                                          Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                            32;
                                                          Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                            31-38, 40, 43;
                                                          Mahnensmith 080 at Abstract, Figs. 1-5,
                                                            paras. 9-11, 17-22, 24, 30-31;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            5, 7, 17, 23, 40, 44;
                                                          Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                            2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            9:8-21, 9:23-25;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Wada 625 at Fig. 24, paras. 188-194;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                          Goldenberg 638 at Abstract, Figs. 1-3,
                                                            3:20-42, 6:44-57;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Chiku 946 at Figs. 1-10, Abstract, paras.
                                                            6-11, 14-21, 23-26;
                                                          Mizuguchi 641 at Figs. 1-10, Abstract,
                                                            paras 6-11, 14-21, 23-26;
                                                          Ishii 108 at Figs. 1-4, paras 1-13;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          Omni AMXD / AMXDMax devices;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          2015 Omni Catalog;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  a fluid permeable support disposed within the         See Claim 1.
  casing with a portion extending across the


                                                  141
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 297 of 759 PageID #: 6537




  376 Patent Claim Language                           Prior Art
  elongated opening, wherein the fluid                  Keane 768 at Abstract, 1:65-2:10, 2:46-
  permeable support is distinct from and at least         56, 3:75-4:16, Fig. 9-10;
  proximate to the fluid reservoir;                     Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                        Washington 508 at Figs. 1-12, 2:33-68,
                                                          5:63-6:10;
                                                        Conkling 541 at Figs. 12-15, 3:29-49,
                                                          6:43-68, 7:2-11;
                                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                        Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:24-36;
                                                        Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                          5:8-6:27, 7:28-56, 11:24-36;
                                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                        Scott 384 at 3:15-31, Figs. 3-4;
                                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                          57, 38:48-53;
                                                        Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                          4:61-5:7, 5:15-19;
                                                        Mahnensmith 262 at Abstract, Figs. 1-5,
                                                          2:30-67, 4:35-5:35, 6:18-56;
                                                        Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;


                                                142
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 298 of 759 PageID #: 6538




  376 Patent Claim Language                            Prior Art
                                                         Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                           31-38, 40, 43;
                                                         Mahnensmith 080 at Abstract, Figs. 1-5,
                                                           paras. 8-9, 17-20, 30-31;
                                                         Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           5, 7, 13-14, 38-44;
                                                         Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                           2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                           7:25-30, 8:17-20, 8:22-25;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-28, 10:1-4;
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                         Wada 625 at Fig. 24, paras. 188-194;
                                                         Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                         Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           paras. 6-7, 14;
                                                         Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, paras. 6-7, 14
                                                         Macaulay 2007 at pp. 641-643;
                                                         2006 British Health Publication at pp.
                                                           14-15;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  a fluid permeable membrane disposed on the           See Claim 1.
  support and covering at least the portion of the
  support that extends across the elongated              Keane 768 at Figs. 9-10, 3:75-4:16;
  opening, so that the membrane is supported on          Hessner 418 at Abstract, Figs. 1-8, 2:66-
  the support and disposed across the elongated             3:7, 3:26-31, 4:3-33;
  opening;                                                 Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                           Harvie 043 at Figs. 1-3, 9:66-10:58;



                                                 143
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 299 of 759 PageID #: 6539




  376 Patent Claim Language                 Prior Art
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24, 30-31;
                                              Van Den Heuvel 894 at para. 5;
                                              Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                27, claims 1-2 (see also WO00/57784 at
                                                9:7-10:9, Fig. 5b);
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-10:1, 10:4-9;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;


                                      144
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 300 of 759 PageID #: 6540




  376 Patent Claim Language                           Prior Art
                                                        Omni AMXD / AMXDMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.


  a tube having a first end disposed in the           See Claim 1.
  reservoir and extending behind at least the
  portion of the support and the portion of the         Keane 768 at Abstract, Figs. 9-10, 1:65-
  membrane disposed across the elongated                   2:10, 3:47-4:16;
  opening and extending through the fluid outlet          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  to a second, fluid discharge end,                        4:32;
                                                          Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                           11:65-12:21;
                                                          Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                          Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                          Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                          Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           19, 42, 44, 47;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 7:15-30, claims 1-2
                                                           (see also WO00/57784 at 9:7-10:9, Fig.
                                                           5b);
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-10:1, 10:4-9;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                          Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                           14-15;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  the apparatus configured to: be disposed with       As discussed above, it was well known to
  the opening adjacent to a urethral opening of a     configure a body fluid collection device so
  user, with the fluid permeable membrane             that the opening was adjacent to the source



                                                145
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 301 of 759 PageID #: 6541




  376 Patent Claim Language                        Prior Art
  engaging tissue surrounding the urethral         of fluid. Urine collection devices were
  opening,                                         known to be configured so that the opening
                                                   was adjacent the urethral opening of a
                                                   female.

                                                     Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                        4:16, Figs. 4, 9-10;
                                                       Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                        4:32;
                                                       Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                        21, 4:34-38, 5:10-51;
                                                       Lawrence 564 at Figs. 1-10, Abstract,
                                                        5:8-6:27, 7:28-56, 11:1-19;
                                                       Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                        5:8-6:27, 7:28-56, 11:1-19;
                                                       Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                       Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                        3:18-7:42, 23:12-14;
                                                       Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                        8:35, 9:49-61;
                                                       Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                       Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                       Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                       Machida 320 at Figs. 2, 4-5, Abstract,
                                                        2:63-3:10, 4:38-64, 5:9-33;
                                                       Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                        51, 7:7-23, 8:15-26;
                                                       Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                       Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                        4:61-5:7, 5:15-19;
                                                       Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                        21, 6:13-17;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                        2:30-67, 4:35-5:35, 6:18-56;
                                                       Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                        6:3, 9:5-16, 9:24-27;
                                                       Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                        28, 45-46;
                                                       Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                        33, 63-66;
                                                       Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                        32;




                                             146
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 302 of 759 PageID #: 6542




  376 Patent Claim Language                          Prior Art
                                                       Mombrinie 639 at Figs. 1-9, para 13-14,
                                                         31-38, 40, 43;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 25, 30-31;
                                                       Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         13-14, 38-44;
                                                       Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                         17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                         8:17-20, claims 1-2 (see also
                                                         WO00/57784 at 9:7-10:9, Fig. 5b);
                                                       Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:7-10:1, 10:4-9;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                       Wada 625 at Fig. 24, paras. 188-194;
                                                       Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                       Macaulay 2007 at pp. 641-643;
                                                       2006 British Health Publication at pp.
                                                         14-15;
                                                       2014 Medtech Announcement at p. 3;
                                                       Omni Starter Kit Brochure;
                                                       Omni Brochure;
                                                       Omni Presentation;
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD / AMXDMax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       Medtech Finalists 2014;
                                                       PureWick Prior Art Devices.

  be retained in position on the user solely by      It was well known at the time of the alleged
  frictional engagement with and/or between the      invention that a fluid collection device could
  labia and/or other portions of the area of the     be held in place in a number of ways, one of
  user's body surrounding the urethral opening,      which was solely by engaging the patient’s
  and                                                body (for example, the labia in the case of
                                                     urine collection devices for women) with the
                                                     device. The other option was to use
                                                     additional mechanisms to hold the device in
                                                     place such as tape, form wear or the like.

                                                       Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-
                                                        5:9, 11:42-61;



                                               147
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 303 of 759 PageID #: 6543




  376 Patent Claim Language                           Prior Art
                                                        Hirschman 277 at Figs. 1-9, 1:33-40,
                                                          2:24-50;
                                                        Sanchez 508 at 5:14-16;
                                                        Coley 804 at Figs. 1-5, Abstract, paras.
                                                          18-19, 21-25;
                                                        Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                                        Macaulay 2007 at pp. 641-643;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-28, 10:1-4;
                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                          1:67-2:32, 3:60-4:16;
                                                        Okabe 547 at Figs. 1-6, Abstract, paras.
                                                          1-5, 17-28, 41-42, 49;
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp. 14-
                                                          15;
                                                        Washington 508 at Abstract, Figs. 5-9,
                                                          3:1-9;
                                                        2015 Omni Catalog at pp. 3-4;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/Dmax devices;
                                                        Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                          3:18-7:42, 23:12-14.

  receive urine discharged from the urethral          See Claim 1.
  opening through the opening of the fluid
  impermeable layer, the membrane, the support,         Keane 768 at Abstract, Figs. 4, 9-10,
  and into the reservoir, and to have the received       1:67-2:32, 3:60-4:16;
  urine withdrawn from the reservoir via the            Hessner 418 at Abstract, Figs. 1-8, 2:66-
  tube and out of the fluid discharge end of the         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
  tube.                                                 Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;


                                                148
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 304 of 759 PageID #: 6544




  376 Patent Claim Language                 Prior Art
                                              Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                12:21;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                              Lawrence 222 at Figs. 1-10, 14,
                                                Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                64;
                                              Wolff 066 at Fig. 5b, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                31-32;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24-25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:5-13, 8:22-25, 7:23-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-21, 9:23-28, 10:1-9;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;


                                      149
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 305 of 759 PageID #: 6545




  376 Patent Claim Language                           Prior Art
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD / AMXDMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  Claim 12
  12. The apparatus of claim 11, wherein the          See Claim 11.
  apparatus is configured to be retained in
  position on the user via engagement between         As discussed above, it was well known at the
  the first end of the casing and a user's            time of the alleged invention that a fluid
  perineum.                                           collection device could be held in place in a
                                                      number of ways, one of which was solely by
                                                      engaging the patient’s body (for example, the
                                                      labia in the case of urine collection devices
                                                      for women) with the device. It was also
                                                      known that, for urine collection devices for
                                                      women, the device could be configured to be
                                                      held in place by engaging an end of the
                                                      casing and a user’s perineum.

                                                        Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-
                                                         5:9, 11:42-61;
                                                        Sanchez 508 at 5:14-16;
                                                        Coley 804 at Figs. 1-5, Abstract, paras.
                                                         18-19, 21-25;
                                                        Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                                        Macaulay 2007 at pp. 641-643;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                         2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         5, 13-14, 38-44;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-28, 10:1-4;
                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;



                                                150
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 306 of 759 PageID #: 6546




  376 Patent Claim Language                             Prior Art
                                                          Okabe 547 at Figs. 1-6, Abstract, paras.
                                                            1-5, 17-28, 41-42, 49;
                                                          2006 British Health Publication at pp. 14-
                                                            15;
                                                          Washington 508 at Abstract, Figs. 5-9,
                                                            3:1-9;
                                                          2015 Omni Catalog at pp. 3-4;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD/Dmax devices;
                                                          Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14.

  Claim 13
  13. An apparatus comprising: a fluid                  See Claims 1 and 1l.
  impermeable casing defining a fluid reservoir
  at a first end,
                                                          Duke 046 at Figs. 1-3, 1:63-2:2;
                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                             1:67-2:32, 3:75-4:16;
                                                          Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                          Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                             24, 3:23-32;
                                                          Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                             4:47-52;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                             4:62;
                                                          Triunfol 675 at Figs. 1-5, claims 1-4,
                                                             3:66-4:7, 4:2-7;
                                                          Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                             21, 4:34-38, 5:10-51;
                                                          Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                             2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                            Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                            Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                            Washington 508 at Figs. 1-5, 11-12,
                                                             2:24-27, 2:40-52, 5:22-62, 10:23-34;



                                                  151
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 307 of 759 PageID #: 6547




  376 Patent Claim Language                 Prior Art
                                              Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                3:29-49, 6:43-68, 7:2-11;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;




                                      152
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 308 of 759 PageID #: 6548




  376 Patent Claim Language                 Prior Art
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;




                                      153
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 309 of 759 PageID #: 6549




  376 Patent Claim Language                 Prior Art
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.

  a fluid outlet at a second end,           See Claims 1 and 11.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                                Hessner 418 at 6:36-43;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                                Carns 997 at Figs. 2-5, 6:15-31;


                                      154
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 310 of 759 PageID #: 6550




  376 Patent Claim Language                 Prior Art
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:1-7;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;




                                      155
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 311 of 759 PageID #: 6551




  376 Patent Claim Language                 Prior Art
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 23, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 7:15-30;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                6:1-7, 9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              2015 PureWick brochure at pp. 1-4;


                                      156
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 312 of 759 PageID #: 6552




  376 Patent Claim Language                         Prior Art
                                                      PureWick Prior Art Devices.

  and a longitudinally extending portion            See Claims 1 and 11.
  extending between the fluid reservoir and the
  fluid outlet and defining a longitudinally          Duke 046 at Figs. 1-3, 1:63-2:23;
  elongated opening between the fluid reservoir       Keane 768 at Abstract, 1:65-2:10, 2:46-
  and the fluid outlet                                   56, Fig. 9-10;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Conkling 541 at Figs. 12-15, 3:29-49,
                                                         6:43-68, 7:2-11;
                                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                        Carns 997 at Figs. 2-5, 6:15-31;
                                                        Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56;
                                                        Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                         5:8-6:27, 7:28-56, 11:24-36;
                                                        Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                         5:15;
                                                        Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                        Snyder 560 at Figs. 1-5, 4:5-5:47;
                                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                        Scott 384 at 3:15-31, Figs. 3-4;
                                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                        Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                         3:18-7:42, 23:12-14;
                                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                         8:35, 9:49-61;
                                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                         51;
                                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                         57, 38:48-53;
                                                        Machida 320 at Figs. 2, 4-5, Abstract,
                                                         2:63-3:10, 4:38-64, 5:9-33;
                                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                         51, 7:7-23, 8:15-26;


                                              157
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 313 of 759 PageID #: 6553




  376 Patent Claim Language                 Prior Art
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1-10, Abstract, paras.
                                                6-11, 14-21, 23-26;
                                              Mizuguchi 641 at Figs. 1-10, Abstract,
                                                paras 6-11, 14-21, 23-26;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;


                                      158
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 314 of 759 PageID #: 6554




  376 Patent Claim Language                             Prior Art
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD / AMXDMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  a fluid permeable support disposed within the         See Claims 1 and 11.
  casing with a portion extending across the
  elongated opening,                                      Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                             56, 3:75-4:16, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                          Washington 508 at Figs. 1-12, 2:33-68,
                                                             5:63-6:10;
                                                          Conkling 541 at Figs. 12-15, 3:29-49,
                                                             6:43-68, 7:2-11;
                                                          Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                          Lawrence 564 at Figs. 1-10, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                          Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                            Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                            Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                            Scott 384 at 3:15-31, Figs. 3-4;
                                                            Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                            Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                             3:18-7:42, 23:12-14;
                                                            Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                             8:35, 9:49-61;
                                                            Easter 366 at Figs. 5-9, 5:54-6:10;
                                                            Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                            Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                            Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                            Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                             57, 38:48-53;
                                                            Machida 320 at Figs. 2, 4-5, Abstract,
                                                             2:63-3:10, 4:38-64, 5:9-33;


                                                  159
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 315 of 759 PageID #: 6555




  376 Patent Claim Language                 Prior Art
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-28, 10:1-4;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;


                                      160
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 316 of 759 PageID #: 6556




  376 Patent Claim Language                           Prior Art
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD / AMXDMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  wherein the fluid permeable support is distinct     See Claims 1 and 11.
  from and at least proximate to the fluid
  reservoir;                                            Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:75-4:16, Fig. 9-10;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Washington 508 at Figs. 1-5, 2:24-67,
                                                           5:22-6:67;
                                                          Conkling 541 at Figs. 12-15, 6:43-68;
                                                          Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                          Triunfol 675 at Figs. 1-5, claims 1-4,
                                                           3:66-4:7, 4:2-7;
                                                          Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                          Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                          Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                           4:61-5:7, 5:15-19;
                                                          Mahnensmith 262 at Abstract, Figs. 1-5,
                                                           2:30-67, 4:35-5:35, 6:18-56;
                                                          Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                          Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                          Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                          Scott 384 at 3:15-31, Figs. 3-4;
                                                          Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                          Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                           31-38, 40, 43;
                                                          Mahnensmith 080 at Abstract, Figs. 1-5,
                                                           paras. 8-11, 17-20, 30-31;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           42, 44;
                                                          Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                           26, 7:15-20, 7:22-24, 8:22-25;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:17-19, 9:8-21, 9:23-28, 10:1-4;


                                                161
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 317 of 759 PageID #: 6557




  376 Patent Claim Language                            Prior Art
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                         Wada 625 at Fig. 24, paras. 188-194;
                                                         Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                         Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           claim 10, paras. 8, 14-15;
                                                         Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, claim 10, paras. 8, 14-15;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2006 British Health Publication at pp.
                                                           14-15;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  a fluid permeable membrane disposed on the           See Claims 1 and 11.
  support and covering at least the portion of the
  support that extends across the elongated              Keane 768 at Figs. 9-10, 3:75-4:16;
  opening, so that the membrane is supported on          Hessner 418 at Abstract, Figs. 1-8, 2:66-
  the support and disposed across the elongated             3:7, 3:26-31, 4:3-33;
  opening;                                               Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                           Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                           Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33;
                                                           Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                            51, 7:7-23, 8:15-26;
                                                           Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                           Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                            4:61-5:7, 5:15-19;
                                                           Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                            21, 6:13-17;




                                                 162
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 318 of 759 PageID #: 6558




  376 Patent Claim Language                          Prior Art
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         2:30-67, 4:35-5:35, 6:18-56;
                                                       Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                       Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                       Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                         33, 63-66;
                                                       Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                         32;
                                                       Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 10-11, 20-22, 24, 30-31;
                                                       Van Den Heuvel 894 at para. 5;
                                                       Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                         27, claims 1-2 (see also WO00/57784 at
                                                         9:7-10:9, Fig. 5b);
                                                       Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-10:1, 10:4-9;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                       Wada 625 at Fig. 24, paras. 188-194;
                                                       Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                       Medtech Finalists 2014;
                                                       2014 Medtech Announcement at p. 3;
                                                       Macaulay 2007 at pp. 641-643;
                                                       Omni Starter Kit Brochure;
                                                       Omni Brochure;
                                                       Omni Presentation;
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD / AMXDMax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       PureWick Prior Art Devices.

  a tube having a first end disposed in the          See Claims 1 and 11.
  reservoir and extending behind at least the
  portion of the support and the portion of the        Keane 768 at Abstract, Figs. 9-10, 1:65-
  membrane disposed across the elongated                 2:10, 3:47-4:16;
  opening and extending through the fluid outlet       Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  to a second, fluid discharge end,                      4:32;


                                               163
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 319 of 759 PageID #: 6559




  376 Patent Claim Language                             Prior Art
                                                          Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                            11:65-12:21;
                                                          Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                          Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                          Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                            6:3, 9:5-16, 9:24-27;
                                                          Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                            28, 45-46;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            19, 42, 44, 47;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 7:15-30, claims 1-2
                                                            (see also WO00/57784 at 9:7-10:9, Fig.
                                                            5b);
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            9:7-19, 9:8-21, 9:23-10:9;
                                                          Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                          Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  the tube having only a first opening at the first     As discussed above, using a fluid discharge
  end and a second opening at the second end,           tube (with a lumen) was well known at the
  and a lumen fluidically coupling the first            time of the alleged invention. Many such
  opening and the second opening,                       tubes had an opening at each end to allow
                                                        fluid to enter on one end and exit on the
                                                        other.

                                                           Duke 046 at Figs. 1-3, 1:63-2:23;
                                                           Keane 768 at Figs. 9-10, 3:66-74;
                                                           Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                           Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                            21, 4:34-38, 5:10-51;


                                                  164
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 320 of 759 PageID #: 6560




  376 Patent Claim Language                           Prior Art
                                                        Carns 997 at Figs. 2-5, 6:15-31;
                                                        Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:24-36;
                                                        Lawrence 222 at Figs. 1-10, 14,
                                                          Abstract, 5:8-6:27, 7:28-56, 11:24-36;
                                                        Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                          5:15;
                                                        Scott 384 at 3:15-31, Figs. 3-4;
                                                        Wolff 066 at Fig. 5b, 5:56-6:35;
                                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                        Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                          19, 6:3-6, 6:66-7:4;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          6:1-7, 9:25-10:1, 10:4-9;
                                                         Wada 625 at Fig. 24, paras. 188-194;
                                                         Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                         Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                         Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                          Abstract, paras. 11-12;
                                                         Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                          Abstract, paras. 11-12;
                                                         Ishii 108 at Figs. 1-4, paras 1-13;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2006 British Health Publication at pp.
                                                          14-15;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  the apparatus configured to be disposed with        See Claim 1.
  the opening adjacent to a urethral opening of a
  user, with the fluid permeable membrane               Keane 768 at Abstract, Figs. 4, 9-10,
  engaging tissue surrounding the urethral               1:67-2:32, 3:60-4:16;


                                                165
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 321 of 759 PageID #: 6561




  376 Patent Claim Language                            Prior Art
  opening, to receive urine discharged from the          Hessner 418 at Abstract, Figs. 1-8, 2:66-
  urethral opening through the opening of the              3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
  fluid impermeable layer, the membrane, the             Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  support, and into the reservoir, and to have the         4:32;
  received urine withdrawn from the reservoir            Suzuki 250 at Abstract, claim 1, 2:41-55,
  via the tube and out of the fluid discharge end          Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
  of the tube.                                             12:21;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                           5:8-6:27, 7:28-56, 11:1-19;
                                                         Lawrence 222 at Figs. 1-10, 14,
                                                           Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                         Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                           64;
                                                         Wolff 066 at Fig. 5b, 5:56-6:35;
                                                         Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                           8:35, 9:49-61;
                                                         Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                         Machida 320 at Figs. 2, 4-5, Abstract,
                                                           2:63-3:10, 4:38-64, 5:9-33;
                                                         Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                           31-32;
                                                         Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                           6:21-31;
                                                         Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                         Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                         Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                           51, 7:7-23, 8:15-26;
                                                         Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                           33, 63-66;
                                                         Mahnensmith 080 at Abstract, Figs. 1-5,
                                                           paras. 10-11, 20-22, 24-25, 30-31;
                                                         Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           5, 13-14, 38-44;
                                                         Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                           26, 7:5-13, 8:22-25, 7:23-25, claims 1-2
                                                           (see also WO00/57784 at 9:7-10:9, Fig.
                                                           5b);
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:7-21, 9:23-28, 10:1-9;
                                                         Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;




                                                 166
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 322 of 759 PageID #: 6562




  376 Patent Claim Language                            Prior Art
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                         Macaulay 2007 at pp. 641-643;
                                                         Omni Starter Kit Brochure;
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD / AMXDMax devices;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.




                          U.S. Patent No. 10,390,989 (Claims 1-3, 5-6)

  989 Patent Claim Language                            Prior Art
  Claim 1
  1. A method comprising:                              As discussed above, it was well known to
  disposing in operative relationship with the         configure a body fluid collection device so
  urethral opening of a female user a urine            that the opening was adjacent to the source
  collecting apparatus that includes:                  of fluid. Urine collection devices were
                                                       known to be used so that the opening was
                                                       disposed adjacent the urethral opening of a
                                                       female.

                                                         Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                           4:16, Figs. 4, 9-10
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                         Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                           5:8-6:27, 7:28-56, 11:1-19;
                                                         Washington 508 at Figs. 1-5, 2:24-67,
                                                           5:22-6:67;
                                                         Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                           5:8-6:27, 7:28-56, 11:1-19;
                                                         Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                         Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;



                                                 167
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 323 of 759 PageID #: 6563




  989 Patent Claim Language                 Prior Art
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-10:1, 10:4-9;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Macaulay 2007 at pp. 641-643;




                                      168
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 324 of 759 PageID #: 6564




  989 Patent Claim Language                         Prior Art
                                                      2006 British Health Publication at pp.
                                                        14-15;
                                                      Medtech Finalists 2014;
                                                      2014 Medtech Announcement at p. 3;
                                                      Omni Starter Kit Brochure;
                                                      Omni Brochure;
                                                      Omni Presentation;
                                                      2015 Omni Catalog;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      Omni AMXD/AMXDmax devices;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      PureWick Prior Art Devices.

  a fluid impermeable casing having a fluid         Apparatuses with fluid impermeable casings
  reservoir at a first end,                         having a fluid reservoir at one end were well
                                                    known at the time of the alleged invention.
                                                    See corresponding claim elements in the 376
                                                    patent.

                                                      Duke 046 at Figs. 1-3, 1:63-2:2;
                                                      Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:75-4:16;
                                                      Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                      Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                         24, 3:23-32;
                                                        Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                         4:47-52;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                         4:62;
                                                        Triunfol 675 at Figs. 1-5, claims 1-4,
                                                         3:66-4:7, 4:2-7;
                                                        Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                         21, 4:34-38, 5:10-51;
                                                        Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                         2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                        Washington 508 at Figs. 1-5, 11-12,
                                                         2:24-27, 2:40-52, 5:22-62, 10:23-34;



                                              169
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 325 of 759 PageID #: 6565




  989 Patent Claim Language                 Prior Art
                                              Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                3:29-49, 6:43-68, 7:2-11;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;




                                      170
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 326 of 759 PageID #: 6566




  989 Patent Claim Language                 Prior Art
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;




                                      171
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 327 of 759 PageID #: 6567




  989 Patent Claim Language                 Prior Art
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD/AMXDmax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.

  a fluid outlet at a second end,           Fluid impermeable casings having a fluid
                                            outlet at another end were well known at the
                                            time of the alleged invention. See
                                            corresponding claim elements in the 376
                                            patent.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                                Hessner 418 at 6:36-43;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;



                                      172
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 328 of 759 PageID #: 6568




  989 Patent Claim Language                 Prior Art
                                              Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                51, 6:16-67;
                                              Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                64, 7:10-23, 7:56-58;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:1-7;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;




                                      173
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 329 of 759 PageID #: 6569




  989 Patent Claim Language                 Prior Art
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 23, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 7:15-30;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                6:1-7, 9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;


                                      174
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 330 of 759 PageID #: 6570




  989 Patent Claim Language                             Prior Art
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD/AMXDmax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  and a longitudinally extending fluid                  Fluid impermeable casings having a
  impermeable layer coupled to the fluid                longitudinally extending fluid impermeable
  reservoir and the fluid outlet and defining a         layer coupled to a fluid reservoir and a fluid
  longitudinally elongated opening between the          outlet and defining a longitudinally
  fluid reservoir and the fluid outlet;                 elongated opening between the reservoir and
                                                        outlet were well known at the time of the
                                                        alleged invention. For example, in the case
                                                        of urine collection devices, such a
                                                        configuration is shaped for the female
                                                        anatomy as discussed above while allowing
                                                        for urine collection and removal. See
                                                        corresponding claim elements in the 376
                                                        patent.

                                                          Duke 046 at Figs. 1-3, 1:63-2:23;
                                                          Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                             56, Fig. 9-10;
                                                            Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                            Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Conkling 541 at Figs. 12-15, 3:29-49,
                                                             6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            Carns 997 at Figs. 2-5, 6:15-31;
                                                            Lawrence 564 at Figs. 1-10, Abstract,
                                                             5:8-6:27, 7:28-56;
                                                            Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                             5:15;
                                                            Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                            Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                            Snyder 560 at Figs. 1-5, 4:5-5:47;
                                                            Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                            Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                            Scott 384 at 3:15-31, Figs. 3-4;
                                                            Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;


                                                  175
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 331 of 759 PageID #: 6571




  989 Patent Claim Language                 Prior Art
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;




                                      176
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 332 of 759 PageID #: 6572




  989 Patent Claim Language                             Prior Art
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Wada 625 at Fig. 24, paras. 188-194;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                          Goldenberg 638 at Abstract, Figs. 1-3,
                                                            3:20-42, 6:44-57;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Chiku 946 at Figs. 1-10, Abstract, paras.
                                                            6-11, 14-21, 23-26;
                                                          Mizuguchi 641 at Figs. 1-10, Abstract,
                                                            paras 6-11, 14-21, 23-26;
                                                          Ishii 108 at Figs. 1-4, paras 1-13;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD/AMXDmax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  a fluid permeable support disposed within the         Fluid permeable supports disposed within the
  fluid impermeable casing with a portion               casing with a portion extending across the
  extending across the longitudinally elongated         elongated opening was well known at the
  opening,                                              time of the alleged invention, for example,
                                                        allowing for support of a fluid permeable
                                                        membrane. See corresponding claim
                                                        elements in the 376 patent.

                                                          Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:75-4:16, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Conkling 541 at Figs. 12-15, 3:29-49,
                                                           6:43-68, 7:2-11;
                                                          Nigay 463 at Figs. 1-3, 1:65-2:62;




                                                  177
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 333 of 759 PageID #: 6573




  989 Patent Claim Language                 Prior Art
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Washington 508 at Figs. 1-12, 2:33-38,
                                                5:63-6:10;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;




                                      178
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 334 of 759 PageID #: 6574




  989 Patent Claim Language                           Prior Art
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 8-9, 17-20, 30-31;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 13-14, 38-44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                          7:25-30, 8:17-20, 8:22-25;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-28, 10:1-4;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-19, 9:8-21, 9:23-10:9;
                                                        Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                          paras. 6-7, 14;
                                                        Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                          Abstract, paras. 6-7, 14
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  wherein the fluid permeable support is distinct     Fluid permeable supports distinct from and
  from and at least proximate to the fluid            near the fluid reservoir were well known at
  reservoir;                                          the time of the alleged invention. For
                                                      example, in the case of urine collection
                                                      devices, such a configuration prevented the
                                                      support from being in a urine reservoir but
                                                      close enough to allow for urine to enter the
                                                      reservoir. See corresponding claim elements
                                                      in the 376 patent.




                                                179
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 335 of 759 PageID #: 6575




  989 Patent Claim Language                 Prior Art
                                              Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                56, 3:75-4:16, Fig. 9-10;
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Washington 508 at Figs. 1-5, 2:24-67,
                                                5:22-6:67;
                                              Conkling 541 at Figs. 12-15, 6:43-68;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-11, 17-20, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                42, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:15-20, 7:22-24, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                claim 10, paras. 8, 14-15;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, claim 10, paras. 8, 14-15;
                                              Macaulay 2007 at pp. 641-643;



                                      180
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 336 of 759 PageID #: 6576




  989 Patent Claim Language                          Prior Art
                                                       2006 British Health Publication at pp.
                                                         14-15;
                                                       Medtech Finalists 2014;
                                                       PureWick Prior Art Devices.

  a fluid permeable membrane disposed on the         Using multiple layers of permeable materials
  fluid permeable support and covering at least      is well known in the body fluid collection art
  the portion of the fluid permeable support that    to facilitate fluid flow. Fluid permeable
  extends across the longitudinally elongated        membranes disposed on a permeable support
  opening, so that the fluid permeable membrane      and covering part of the support that extends
  is supported on the fluid permeable support        across the opening where fluid enters were
  and disposed across the longitudinally             well known in the art at the time of the
  elongated opening;                                 alleged invention. In such configurations,
                                                     the membrane is supported on the support
                                                     and disposed across the opening, enhancing
                                                     fluid collection. See corresponding claim
                                                     elements in the 376 patent.

                                                       Keane 768 at Figs. 9-10, 3:75-4:16;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56;
                                                         Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                          5:8-6:27, 7:28-56, 11:24-36;
                                                         Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                         Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                         Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                          3:18-7:42, 23:12-14;
                                                         Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                         Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                         Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                         Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                         Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                         Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                         Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                         Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                          32;
                                                         Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                          4:61-5:7, 5:15-19;



                                               181
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 337 of 759 PageID #: 6577




  989 Patent Claim Language                           Prior Art
                                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                          21, 6:13-17;
                                                        Mahnensmith 262 at Abstract, Figs. 1-5,
                                                          2:30-67, 4:35-5:35, 6:18-56;
                                                        Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                          32;
                                                        Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                          31-38, 40, 43;
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24, 30-31;
                                                        Van Den Heuvel 894 at para. 5;
                                                        Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                          27;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-10:1, 10:4-9;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  a tube having a first end disposed in the fluid     Fluid discharge tubes were known at the time
  reservoir and extending behind at least the         of the alleged invention to assist in discharge
  portion of the fluid permeable support and the      of fluid from a body fluid collection appartus
  portion of the fluid permeable membrane             to a location outside of the apparatus. It was
  disposed across the longitudinally elongated        known to have such tubes extend from the


                                                182
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 338 of 759 PageID #: 6578




  989 Patent Claim Language                          Prior Art
  opening and extending through the fluid outlet     fluid reservoir, behind a portion of the
  to a second, fluid discharge end,                  membrane and support disposed across the
                                                     fluid opening, and through to the fluid outlet.
                                                     See corresponding claim elements in the 376
                                                     patent.

                                                       Keane 768 at Abstract, Figs. 9-10, 1:65-
                                                          2:10, 3:47-4:16;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                         Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                          11:65-12:21;
                                                         Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                         Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                         Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                         Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                         Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          19, 42, 44, 47;
                                                         Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 7:15-30;
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                         Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-19, 9:8-21, 9:23-10:9;
                                                         Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                          Abstract, paras. 11-12;
                                                         Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                          Abstract, paras. 11-12;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2006 British Health Publication at pp.
                                                          14-15;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  the operative relationship includes the            As discussed above, it was well understood
  longitudinally elongated opening being             that the longitudinally elongated opening
  adjacent to the urethral opening;                  should be placed adjacent to the urethra for
                                                     urine collection devices for women.

                                                       Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                          4:16, Figs. 4, 9-10;



                                               183
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 339 of 759 PageID #: 6579




  989 Patent Claim Language                 Prior Art
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                21, 4:34-38, 5:10-51;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                              Washington 508 at Figs. 1-9, 2:24-67,
                                                5:22-6:67;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;


                                      184
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 340 of 759 PageID #: 6580




  989 Patent Claim Language                           Prior Art
                                                        Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                          8:17-20;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-10:1, 10:4-9;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  allowing urine discharged from the urethral         It was well understood at the time of the
  opening to be received through the                  alleged invention that urine would be
  longitudinally elongated opening of the             discharged and would travel through the
  longitudinally extending fluid impermeable          opening, into the permeable membrane and
  layer, the fluid permeable membrane, the fluid      support, and into the reservoir where it could
  permeable support, and into the fluid reservoir;    be withdrawn via a discharge tube. See
  and allowing the received urine to be               corresponding claim elements in the 376
  withdrawn from the fluid reservoir via the tube     patent.
  and out of the fluid discharge end of the tube.
                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                         Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                         12:21;




                                                185
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 341 of 759 PageID #: 6581




  989 Patent Claim Language                 Prior Art
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                              Washington 508 at Figs. 1-5, 2:24-67,
                                                5:22-6:67;
                                              Lawrence 222 at Figs. 1-10, 14,
                                                Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                64;
                                              Wolff 066 at Fig. 5b, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                31-32;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24-25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:5-13, 8:22-25, 7:23-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-21, 9:23-28, 10:1-9;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;



                                      186
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 342 of 759 PageID #: 6582




  989 Patent Claim Language                           Prior Art
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  Claim 2
  2. The method of claim 1, further comprising        See Claim 1.
  fluidically coupling the fluid discharge end of
  the tube to a source of vacuum to assist in         As discussed above, it was well known at the
  withdrawing the urine from the fluid reservoir      time of the alleged invention that a fluid
  via the tube.                                       discharge tube could be coupled to a vacuum
                                                      source to assist in withdrawing fluid (such as
                                                      urine) from a reservoir in a body fluid
                                                      collection device.

                                                        Scott 234 at 2:32-54, Fig. 1;
                                                        Keane 768 at Abstract, 1:31-41, 2:6-10,
                                                           3:49-56, 3:60-65, 4:4-34, Fig. 4, 9-10;
                                                          Hessner 418 at 6:36-43;
                                                          Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                           24, 3:23-32;
                                                          Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                           4:47-52;
                                                          Hessner 418 at Abstract, Figs. 1-8, 3:26-
                                                           31, 5:54-57, 6:36-43;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                          Crowley 928 at 2:31-48, Fig. 3-5;
                                                          Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                          Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                          McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                           40, 5:25-30, 6:1-35;
                                                          McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                           5:2, 6:61-64;
                                                          Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                           51, 6:16-67;
                                                          Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                           64, 7:10-23, 7:56-58;
                                                          Lawrence 564 at Figs. 1-10, Abstract,
                                                           4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                           7:28-56, 8:8-29, 8:38-10:29;


                                                187
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 343 of 759 PageID #: 6583




  989 Patent Claim Language                 Prior Art
                                              Lawrence 222 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Fig. 3,
                                                paras. 10, 23;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-6, 21, 46;
                                              Van Den Heuvel 823 at 1:27-2:7;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                2:4-10, 5:12-30, 6:1-7, 9:3-5;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;



                                      188
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 344 of 759 PageID #: 6584




  989 Patent Claim Language                          Prior Art
                                                       Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                         18-19;
                                                       Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                         paras. 18-19;
                                                       Ishii 108 at Figs. 1-4, paras 1-13;
                                                       Macaulay 2007 at pp. 641-643;
                                                       2006 British Health Publication at pp.
                                                         14-15;
                                                       Medtech Finalists 2014;
                                                       2014 Medtech Announcement at p. 3;
                                                       Omni Starter Kit Brochure;
                                                       Omni Brochure;
                                                       Omni Presentation;
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD/AMXDmax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       PureWick Prior Art Devices.

  Claim 3
  3. The method of claim 1, further comprising:      See Claims 1 and 2.
  fluidically coupling the fluid discharge end of
  the tube to a fluid receptacle and allowing        As discussed above, it was well known at the
  urine withdrawn from the fluid reservoir of the    time of the alleged invention that the fluid
  urine collecting apparatus via the tube to be      receptacles (including urine collection
  received in the fluid receptacle.                  devices) could be coupled to the discharge
                                                     end of the fluid discharge tube of a fluid
                                                     collection apparatus, allowing withdrawn
                                                     fliud to be withdrawn from the reservoir into
                                                     the fluid receptacle via a tube.

                                                       Keane 768 at Abstract, Figs. 4, 9-10,
                                                        1:67-2:32, 3:60-65;
                                                       Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                        28, 45-46;
                                                       Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                        21, 4:34-38, 5:10-51;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                        paras. 9-11, 17-22, 24, 30-31;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                        2:30-67, 4:35-5:35, 6:18-56;
                                                       Hessner 418 at 6:36-43;


                                               189
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 345 of 759 PageID #: 6585




  989 Patent Claim Language                 Prior Art
                                              Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                31-32;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                64;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Crowley 928 at 2:31-48, Fig. 3-5;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Washington 508 at Figs. 6-9, 7:58-67;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                              Lawrence 222 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Scott 384 at 3:15-31, Figs. 3-4; Scott 749
                                                at Figs. 3-4, paras. 74-75, 79;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wightman 214 at Figs. 2b, 4b, 5-6,
                                                paras. 87, 92;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 080 at Abstract, Figs. 3,
                                                para. 23;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                              Van Den Heuvel 823 at 1:27-2:7;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                2:4-10, 5:12-30, 6:1-7, 9:3-5;


                                      190
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 346 of 759 PageID #: 6586




  989 Patent Claim Language                            Prior Art
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                         Wada 625 at Fig. 24, paras. 188-194;
                                                         Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                         Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                         Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                           18-19;
                                                         Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                           paras. 18-19;
                                                         Ishii 108 at Figs. 1-4, paras 1-13;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2006 British Health Publication at pp.
                                                           14-15;
                                                         Medtech Finalists 2014;
                                                         2014 Medtech Announcement at p. 3;
                                                         Omni Starter Kit Brochure;
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD/AMXDmax devices;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         PureWick Prior Art Devices.

  Claim 4
  4. The method of claim 1, further comprising         See Claim 1.
  removing the urine collecting apparatus from
  the operative relationship with the urethral         It was well understood at the time of the
  opening of the user.                                 alleged invention that any urine collection
                                                       device must be removed from the user’s
                                                       urethera at some point, for example, to
                                                       change it or if the user was done using the
                                                       device.

                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                           1:67-2:32, 3:75-4:16;
                                                         Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                           24, 3:23-32;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;


                                                 191
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 347 of 759 PageID #: 6587




  989 Patent Claim Language                 Prior Art
                                              Washington 508 at Figs. 1-5, 11-12,
                                                2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Kuntz 166 at Abstract, Figs. 1-8, 5:59-
                                                6:17;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                64;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4;
                                              Tazoe 205 at 5:40-45; Tazoe 292 at para
                                                42;
                                              Wada 460 at 9:32-35;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 8:21-26;
                                              Sanchez 508 at Abstract, Fig. 1-8, 6:21-
                                                31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Okabe 547 at para 41 ;
                                              Mahnensmith 080 at para. 28;
                                              Kuntz 355 at 9:33-53;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Wada 625 at Fig. 24, paras. 129, 188-
                                                194;
                                              Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                              Medtech Finalists 2014;
                                              Macaulay 2007 at pp. 641-643;
                                              2014 Medtech Announcement at p. 3;


                                      192
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 348 of 759 PageID #: 6588




  989 Patent Claim Language                            Prior Art
                                                         Omni Starter Kit Brochure;
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD/AMXDmax devices;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         PureWick Prior Art Devices.

  Claim 5
  5. The method of claim 4, wherein the urine          See Claim 1 and 4.
  collecting apparatus is a first urine collecting
  apparatus and further comprising disposing in         It was well known at the time of the alleged
  operative relationship with the urethral             invention that, after a user used one urine
  opening of a female user a second urine              collecting device, one could routinely change
  collecting apparatus substantially similar to the    it for a second similar device for example, it
  first urine collecting apparatus.                    was well known to substitute a clean device
                                                       to avoid infection or skin disease. A person
                                                       of ordinary skill in the art would understand
                                                       that, for urine collection, both disposable and
                                                       reusable products would be replaced with
                                                       clean, new products at a medically
                                                       appropriate time.

                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                            1:67-2:32, 3:75-4:16;
                                                         Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 5:59-
                                                            6:17;
                                                         Washington 508 at Figs. 1-5, 11-12,
                                                            2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                            64;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4;




                                                 193
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 349 of 759 PageID #: 6589




  989 Patent Claim Language                 Prior Art
                                              Tazoe 205 at 5:40-45; Tazoe 292 at para
                                                42;
                                              Wada 460 at 9:32-35;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 8:21-26;
                                              Sanchez 508 at Abstract, Fig. 1-8, 6:21-
                                                31;
                                             
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Okabe 547 at para 41;
                                              Wada 625 at Fig. 24, paras. 129, 188-
                                                194;
                                              Kuntz 355 at 9:33-53;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;Nolan 144 at Figs. 1-6,
                                                1:55-82, 2:69-77;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD/AMXDmax devices;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              2015 PureWick brochure at pp. 1-4;
                                              PureWick Prior Art Devices .




                                      194
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 350 of 759 PageID #: 6590




  989 Patent Claim Language                           Prior Art
  Claim 6
  6. The method of claim 1, wherein the fluid         See Claim 1.
  permeable support and fluid impermeable
  casing are cylindrical                              As discussed above, there were a few design
                                                      choices for body fluid collection apparatuses
                                                      and it was well understood that cylindrical
                                                      devices were suited for the female anatomy.
                                                      It was understood to design the associated
                                                      components such as the support and casing
                                                      in accordance with the design of the device
                                                      (e.g., cylindrical) and that it would be
                                                      obvious to modify existing devices to have
                                                      an overall cylindrical shape (both for the
                                                      support and casing) to comfortably comform
                                                      to the anatomy. See corresponding claim
                                                      elements in the 376 patent.

                                                        Washington 508 at Figs. 1-5, 11-12,
                                                         2:24-67, 5:22-6:67;
                                                        Lawrence 564 at Fig. 14, 11:24-35;
                                                        Lawrence 222 at Fig. 14, 11:24-35;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                         6:21-31;
                                                        Coley 804 at Figs. 1-5, Abstract, paras.
                                                         18-19, 21-24;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.
                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:75-4:16;
                                                        Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                         24, 3:23-32;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Washington 508 at Figs. 1-5, 11-12,
                                                         2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                        Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                         3:18-7:42, 23:12-14;
                                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                         64;
                                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                         8:35, 9:49-61;
                                                        Okabe 706 at 8:21-26;
                                                        Sanchez 508 at Abstract, Fig. 1-8, 6:21-
                                                         31;


                                                195
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 351 of 759 PageID #: 6591




  989 Patent Claim Language                            Prior Art
                                                         Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                         Kuntz 355 at 9:33-53;
                                                         Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           5, 7, 40, 42, 44, 51;
                                                         Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                           2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                           7:25-30, 8:17-20, 8:22-25;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-25;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2014 Medtech Announcement at p. 3;
                                                         Omni Starter Kit Brochure;
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD/AMXDmax devices;


  and have a curved shape with the                     It was well known at the time of the alleged
  longitudinally elongated opening disposed on         invention to select an apparatus design
  the inside of the curve,                             consistent with the intended use of the
                                                       apparatus. For example, urine collection
                                                       devices for women were known to have a
                                                       curved shape with the elongated opening
                                                       disposed on the inside of the curve,
                                                       consistent with the female anatomy. See
                                                       corresponding claim elements in the 376
                                                       patent.

                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                          1:67-2:32, 3:60-4:16;
                                                         Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                         Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                          21, 4:34-38, 5:10-51;
                                                         Washington 508 at Figs. 1-12, 5:60-62,
                                                          7:1-7;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:1-19;




                                                 196
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 352 of 759 PageID #: 6592




  989 Patent Claim Language                            Prior Art
                                                         Lawrence 222 at Figs. 1-10, 14,
                                                           Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                         Carns 997 at Figs. 2-5, 6:15-31;
                                                         Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                           19, 6:3-6, 6:66-7:4;
                                                         Sanchez 508 at Abstract, Figs. 5 and 8,
                                                           3:22-49, 6:21-31;
                                                         Coley 804 at Figs. 1-5, Abstract, paras.
                                                           18-19, 21-24;
                                                         Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           5, 13-14, 38-44;
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55
                                                         Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                           8:17-20;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:7-21, 9:23-28, 10:1-9;
                                                         Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                           3:18-7:42, 23:12-14;
                                                         Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                         Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                           21, 25-26;
                                                         Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                           20, 21, 25-26;
                                                         Medtech Finalists 2014;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2014 Medtech Announcement at p. 3;
                                                         Omni Starter Kit Brochure;
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD/AMXDmax devices;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         PureWick Prior Art Devices.

  the disposing including disposing the urine          As discussed above, it was well known at the
  collecting apparatus with the longitudinally         time of the alleged invention to dispose a
  elongated opening adjacent the urethral              body fluid collection device so that the
  opening of the user                                  opening was adjacent to the source of fluid.
                                                       Urine collection devices were known to be
                                                       arranged and oriented so that the elongated


                                                 197
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 353 of 759 PageID #: 6593




  989 Patent Claim Language                 Prior Art
                                            opening was adjacent the urethral opening of
                                            a female.

                                              Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                 4:16, Figs. 4, 9-10
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                 21, 4:34-38, 5:10-51;
                                                Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56, 11:1-19;
                                                Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                 5:8-6:27, 7:28-56, 11:1-19;
                                                Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                 3:18-7:42, 23:12-14;
                                                Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                 8:35, 9:49-61;
                                                Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                Machida 320 at Figs. 2, 4-5, Abstract,
                                                 2:63-3:10, 4:38-64, 5:9-33;
                                                Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                 51, 7:7-23, 8:15-26;
                                                Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                 4:61-5:7, 5:15-19;
                                                Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                 21, 6:13-17;
                                                Mahnensmith 262 at Abstract, Figs. 1-5,
                                                 2:30-67, 4:35-5:35, 6:18-56;
                                                Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                 6:3, 9:5-16, 9:24-27;
                                                Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                 28, 45-46;
                                                Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                 33, 63-66;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                 32;
                                                Mombrinie 639 at Figs. 1-9, para 13-14,
                                                 31-38, 40, 43;



                                      198
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 354 of 759 PageID #: 6594




  989 Patent Claim Language                           Prior Art
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 25, 30-31;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          13-14, 38-44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                          8:17-20;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-10:1, 10:4-9;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  and oriented with the fluid reservoir adjacent   It was well known at the time of the alleged
  to the user's anus and the outlet disposed above invention to orient a urine collection device
  the urethral opening.                            with the reservoir adjacent to the user's anus
                                                   and the outlet disposed above the urethral
                                                   opening. For example, with female urine
                                                   collection devices, this affected comfort and
                                                   facilitated urine collection while minimizing
                                                   leaks. See corresponding claim elements in
                                                   the 376 patent.

                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                        Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;



                                                199
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 355 of 759 PageID #: 6595




  989 Patent Claim Language                           Prior Art
                                                        Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                          21, 4:34-38, 5:10-51;
                                                        Washington 508 at Figs. 6-9, 3:1-9;
                                                        Carns 997 at Figs. 2-5, 6:15-31;
                                                        Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                          5:15;
                                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                        Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                          19, 6:3-6, 6:66-7:4;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          17, 41, 43, 48;
                                                        Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                          8:17-20;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-19, 9:8-21, 9:23-10:9;
                                                        Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                          21, 25-26;
                                                        Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                          20, 21, 25-26;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.



        Sage further identifies the following additional prior art, which is prior art under Sections

 102 and 103 including the on-sale bar provisions. Versions of the PureWick device (“PureWick



                                                200
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 356 of 759 PageID #: 6596




 Prior Art Devices”) were offered for sale, publicly demonstrated, and disclosed to third parties

 prior to the earliest viable priority dates of the 376 and 989 Patents including versions that include

 all elements of the asserted claims of the 376 and 989 Patents. For example, in addition to what

 was discussed for the 508 patent, PureWick Prior Art devices were publicly disclosed at least as

 early as 2014, as shown by Medtech Finalists 2014, 2014 Medtech Announcement, the 2015

 PureWick brochure, and the 2016 Newman Article. They were also publicly disclosed to PureWick

 potential customers, volunteers, and other third parties, including devices used with patients from

 approximately July 2013-February 2014 and in September 2014, devices disclosed and

 demonstrated in association with a Medtech award (see, e.g., 2014 Medtech Finalists and 2014

 Medtech Announcement), devices used with patients in approximately May 2015, sales in July

 2015, and devices shown to prospective purchasers and used with patients and disclosed and

 demonstrated in association with CONNECT by at least July 2015 (referred to herein as the

 “PureWick Prior Art Devices”). See, e.g., PureWick’s Resp. to Interrog. No. 6 and documents cited

 therein as well as PW30265-289. For example, the PureWick Prior Art Device depicted in Medtech

 Finalists 2014, and also described in 2014 Medtech Announcement, invalidates every asserted

 claim of the 376 and 989 patents. Any element not present in these devices would have been

 obvious for the reasons described above. Additionally, PureWick has admitted that versions of its

 PureWick device (“brown wick” and “silicone shell” designs) were sold at least as early as January

 2016 and admits that these products are covered by all of the Asserted Claims (see exhibits attached

 to PureWick’s interrogatory responses). Thus, these designs admittedly invalidate under the

 assumed priority dates and PureWick bears the burden of proving otherwise. Sage’s contentions

 with respect to the PureWick Prior Art Devices in particular is based on information that is publicly

 available and the limited information that PureWick has produced to date. Sage has been unable




                                                  201
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 357 of 759 PageID #: 6597




 to provide additional information relating to this art because, as discussed herein, PureWick has

 not provided the fully-requested information regarding the prior disclosures and sales of its devices

 or other prior art of which it was aware.

         Similarly, upon information and belief, the devices referred to herein as the “Omni AMXD

 / AMXDmax Devices” are the Omni Medical AMXD and AMXDmax that were publicly known

 and on sale well before the critical date and use the patented features or obvious variations thereof

 as reflected above. The Omni AMXD / AMXDmax Devices are reflected in part in the 2015 Omni

 Catalog, 2007 Omni Medical User & Maintenance Guide, Omni Starter Kit Brochure, Omni

 Brochure, Omni Presentation, and other AMXDMax documents identified above. Sage believes

 that discovery will further confirm these allegations and provide additional support for claim

 elements. PureWick has failed to provide information regarding the prior disclosures and sales of

 its devices or other prior art of which it was aware including information in PureWick’s possession

 regarding the Omni devices.

         As discussed above, PureWick’s failure to provide information about the prior art in a

 timely fashion is prejudicing Sage’s ability to prepare its case.

         Sage also relies on and incorporates by reference, as if originally set forth herein, all prior

 art cited during the prosecution of the 508, 376 and 989 Patents to the extent not already identified.

 Sage also relies on and incorporates by reference, as if originally set forth herein, all prior art cited

 during the prosecution of related, or purportedly related, patents to the extent not already identified.

 This includes all prior art cited during prosecution of the 508, 376, 989, or 407 Patents, as well as

 U.S. Pat. No. 10,376,406, Patent Application Nos. PCT/US2016/049274, PCT/US2017/35625,

 PCT/US2017/43025, 15/171,968, 15/260,103, 14/952,591, 14/947,759, 16/452,145, 16/245,726,

 16/369,676, 14/625,469, 29/694,002, 29/624,661, 16/904,868, 16/905,400, 14/952,591,




                                                   202
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 358 of 759 PageID #: 6598




 14/625,469, 15/611,587, 15/612,325, 16/452,258, 16/899,956, Provisional Patent Application

 Nos. 62/414,963, 62/485,578, 62/084,078, 62/082,279, or 61/955,537, or Patent Publication Nos.

 2016/0374848, 2016/0367226, 2015/14947759, 2017/0266031, 2017/0348139, 2017/0252202,

 2019/0314190, 2019/0142624, or 2019/0224036.              Sages also relies on and incorporates by

 reference, as if originally set forth herein, all prior art cited in the sections of these Contentions in

 connection with the 508 Patent and the 407 Patent to the extent not already identified in this

 section.

         Sage further contends that each of the Asserted Claims of the 376 Patent is invalid under

 35 U.S.C. § 112 for indefiniteness and/or failure to contain a sufficient written description of or

 enable the alleged inventions.

         Section 112(a) requires that: “The specification shall contain a written description of the

 invention, and of the manner and process of making and using it, in such full, clear, concise, and

 exact terms as to enable any person skilled in the art to which it pertains, or with which it is most

 nearly connected, to make and use the same. . . .” That is particularly true in view of how PureWick

 now apparently interprets the claims. It is difficult for Sage to assess fully the written description

 issues because PureWick has not even explained how Sage has allegedly infringed certain claim

 elements or method steps yet argues infringement nevertheless. The asserted 376 and 989 Patents

 fail to satisfy this statutory requirement at least because, inter alia, the specifications fail to contain

 sufficient written description to establish that the inventors possessed the full scope of the alleged

 invention as claimed. For example, to the extent that Plaintiff alleges the scope of the claims cover

 the PrimaFit® product or use of the PrimaFit® product (including by a single entity), the

 specifications did not adequately describe a “casing,” a “casing [having/defining] a fluid reservoir

 at a first end,” “a longitudinally extending fluid impermeable layer coupled to the fluid reservoir




                                                    203
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 359 of 759 PageID #: 6599




 and the fluid outlet and defining a longitudinally elongated opening between the fluid reservoir

 and the fluid outlet,” a “membrane . . . supported on the support,” a “tube . . . extending behind at

 least the portion of the support and the portion of the membrane disposed across the elongated

 opening,” “support is cylindrical,” “fabric sleeve disposed around the support,” “wicking

 material,” “the apparatus configured to . . . be retained in position on the user solely by frictional

 engagement with and/or between the labia and/or other portions of the area of the user's body

 surrounding the urethral opening,” “configured to be retained in position on the user via

 engagement between the first end of the casing and a user's perineum,” “withdraw urine through

 the tube at flow rate equal to the urine discharge rate in a urination event,” disposing in operative

 relationship with the urethral opening,” “allowing urine [discharged/withdrawn] from the

 urethetral opening to be received . . .,” “allowing the received urine to be withdrawn,” fluidically

 coupling,” and “removing the urine collection apparatus.”

        Section 112(b) requires that: “The specification shall conclude with one or more claims

 particularly pointing out and distinctly claiming the subject matter which the applicant regards as

 his invention.” The Asserted Claims of the 376 and 989 Patent fail to satisfy this statutory

 requirement because, inter alia, at least the following claim terms are indefinite including based

 on Plaintiff’s own apparent claim interpretations: “casing [having/defining] a fluid reservoir,”

 “fluid impermeable layer,” “wherein the fluid permeable support is distinct from and at least

 proximate to the fluid reservoir,” “cylindrical,” “substantially cylindrical,” “retained solely by

 frictional engagement,” and “withdraw urine through the tube at flow rate equal to the urine

 discharge rate in a urination event.”

        Sage also identifies, and hereby incorporates by reference, as if originally set forth herein,

 its allegations of invalidity set forth in its Answer and Counterclaims filed on November 1, 2019




                                                  204
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 360 of 759 PageID #: 6600




 and particularly the allegations in paragraphs 43-48 of the Counterclaims. Sage incorporates by

 reference, as if originally set forth herein, any additional allegations asserted in subsequent

 pleadings as well, including the Answer due to be filed on June 1, 2020.

        Sage further incorporates arguments for non-patentability raised by the Patent Office

 during the prosecution of the 376 and 989 Patent applications.

        Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action.



               Sage’s Invalidity Contentions Regarding U.S. Pat. Nos. 10,376,407

        Plaintiff asserts claims 1, 2, 5, 7-9, and 13-15 of the 407 Patent (“Asserted Claims of the

 407 Patent”). Sage contends that each of the Asserted Claims of the 407 Patent is invalid for at

 least the reasons set forth below. Sage notes that Plaintiff has withdrawn infringement allegations

 relating to claims 3-4, 6, 11, 12, and 16 of the 407 Patent, which Plaintiff originally asserted in its

 second amended complaint and no longer asserts. Plaintiff has also withdrawn infringement

 allegations for Claim 10. Sage has relied on these withdrawals as well as the failure to assert

 claims in preparing these contentions as well as preparing for discovery in this case.

        As discussed above, each of the references below qualifies as prior art under one or more

 sections of 35 U.S.C. §§ 102 and/or 103. For example, most (if not all) of the listed references

 qualify as prior art under at least 35 U.S.C. §§ 102(a). The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.

 § 103 when viewed alone or in combination with other prior art references or with the knowledge

 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show

 the state of the art in the relevant time frames or provide background regarding the alleged


                                                  205
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 361 of 759 PageID #: 6601




 invention or knowledge of an ordinarily skilled artisan.

        As before, for the convenience of the reader, Sage identifies the prior art for this disclosure

 in the following order. First, Sage lists U.S. Patents in ascending numerical order. Second, Sage

 lists foreign patents or published applications in alphabetical order by type and then ascending

 numerical order. Third, Sage lists publications alphabetically.

        Prior art under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 for the 407 Patent claims include

 the following (including any U.S. and foreign counterparts thereof):

                U.S. Patent No. 1,742,080 (“Jones 080”)

                U.S. Patent No. 2,644,234 (“Scott 234”)

                U.S. Patent No. 2,968,046A (“Duke 046”)

                U.S. Patent No. 3,087,938 (“Hans 938”)

                U.S. Patent No. 3,198,994 (“Hilderbrant 994”)

                U.S. Patent No. 3,312,981 (“McGuire 981”)

                U.S. Patent No. 3,349,768 (“Keane 768”)

                U.S. Patent No. 3,366,116 (“Huck 116”)

                U.S. Patent No. 3,400,717 (“Bruce 717”)

                U.S. Patent No. 3,406,688 (“Bruce 688”)

                U.S. Patent No. 3,511,241 (“Lee 241”)

                U.S. Patent No. 3,512,185A (“Ellis 185”)

                U.S. Patent No. 3,520,300 (“Flower 300”)

                U.S. Patent No. 3,613,123 (“Langstrom 123”)

                U.S. Patent No. 3,651,810 (“Ormerod 810”)

                U.S. Patent No. 3,726,277 (“Hirschman 277”)




                                                 206
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 362 of 759 PageID #: 6602




             U.S. Patent No. 4,020,843 (“Kanall 843”)

             U.S. Patent No. 4,022,213 (“Stein 213”)

             U.S. Patent No. 4,200,102A (“Duhamel 102”)

             U.S. Patent No. 4,202,058 (“Anderson 058”)

             U.S. Patent No. 4,233,025 (“Larson 025”)

             U.S. Patent No. 4,246,901 (“Frosch 901”)

             U.S. Patent No. 4,257,418 (“Hessner 418”)

             U.S. Patent No. 4,270,539 (“Frosch 539”)

             U.S. Patent No. 4,352,356 (“Tong 356”)

             U.S. Patent No. 4,425,130 (“DesMarais”)

             U.S. Patent No. 4,387,726 (“Denard 726”)

             U.S. Patent No. 4,453,938 (“Brendling 938”)

             U.S. Patent No. 4,457,314 (“Knowles 314”)

             U.S. Patent No. 4,528,703A (“Kraus 703”)

             U.S. Patent No. 4,581,026 (“Schneider 026”)

             U.S. Patent No. 4,610,675 (“Triunfol 675”)

             U.S. Patent No. 4,627,846 (“Ternstrom 846”)

             U.S. Patent No. 4,631,061 (“Martin 061”)

             U.S. Patent No. 4,650,477 (“Johnson 477”)

             U.S. Patent No. 4,692,160A (“Nussbaumer 160”)

             U.S. Patent No. 4,713,066 (“Komis 066”)

             U.S. Patent No. 4,747,166 (“Kuntz 166”)

             U.S. Patent No. 4,769,215A (“Ehrenkranz 215”)




                                           207
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 363 of 759 PageID #: 6603




             U.S. Patent No. 4,772,280 (“Rooyakkers 280”)

             U.S. Patent No. 4,790,835 (“Elias 835”)

             U.S. Patent No. 4,791,686A (“Taniguchi 686”)

             U.S. Patent No. 4,795,449 (“Schneider 449”)

             U.S. Patent No. 4,799,928A (“Crowley 928”)

             U.S. Patent No. 4,804,377 (“Hanifl 377”)

             U.S. Patent No. 4,820,297 (“Kaufman 297”)

             U.S. Patent No. 4,846,909 (“Klug 909”)

             U.S. Patent No. 4,882,794 (“Stewart 794”)

             U.S. Patent No. 4,883,465 (“Brennan 465”)

             U.S. Patent No. 4,886,508 (“Washington 508”)

             U.S. Patent No. 4,886,509 (“Mattsson 509”)

             U.S. Patent No. 4,889,533A (“Beecher 533”)

             U.S. Patent No. 4,905,692 (“More 692”)

             U.S. Patent No. 5,002,541 (“Conkling 541”)

             U.S. Patent No. 5,004,463A (“Nigay 463”)

             U.S. Patent No. 5,031,248 (“Kemper 248”)

             U.S. Patent No. 5,049,144 (“Payton 144”)

             U.S. Patent No. 5,071,347 (“McGuire 347”)

             U.S. Patent No. 5,084,037 (“Barnett 037”)

             U.S. Patent No. 5,100,396 (“Zamierowski 396”)

             U.S. Patent No. 5,195,997 (“Carns 997”)

             U.S. Patent No. 5,203,699 (“McGuire 699”)




                                           208
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 364 of 759 PageID #: 6604




             U.S. Patent No. 5,244,458 (“Takasu 458”)

             U.S. Patent No. 5,295,983A (“Kubo 983”)

             U.S. Patent No. 5,294,983 (“Kubo 983”)

             U.S. Patent No. 5,300,052 (“Kubo 052”)

             U.S. Patent No. 5,382,244 (“Telang 244”)

             U.S. Patent No. 5,478,334 (“Bernstein 334”)

             U.S. Patent No. 5,618,277 (“Goulter 277”)

             U.S. Patent No. 5,628,735 (“Skow 735”)

             U.S. Patent No. 5,636,643 (“Argenta 643”)

             U.S. Patent No. 5,674,212 (“Osborn 212”)

             U.S. Patent No. 5,678,564 (“Thompson 564”)

             U.S. Patent No. 5,687,429 (“Rahlff 429”)

             U.S. Patent No. 5,695,485 (“Duperret 485”)

             U.S. Patent No. 5,752,944 (“Dann 944”)

             U.S. Patent No. 5,772,644 (“Bark 644”)

             U.S. Patent No. 5,827,247 (“Kay 247”)

             U.S. Patent No. 5,827,250 (“Fujioka 250”)

             U.S. Patent No. 5,827,257 (“Fujioka 257”)

             U.S. Patent No. 5,894,608 (“Birbara 608”)

             U.S. Patent No. 5,911,222 (“Thompson 222”)

             U.S. Patent No. 5,957,904 (“Holland 904”)

             U.S. Patent No. 5,972,505 (“Philips 505”)

             U.S. Patent No. 6,063,064 (“Tuckey 064”)




                                            209
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 365 of 759 PageID #: 6605




             U.S. Patent No. 6,105,174 (“Nygren 174”)

             U.S. Patent No. 6,113,582 (“Dwork 582”)

             U.S. Patent No. 6,117,163 (“Bierman 163”)

             U.S. Patent No. 6,123,398 (“Arai 398”)

             U.S. Patent No. 6,129,718 (“Wada 718”)

             U.S. Patent No. 6,177,606 (“Etheredge 606”)

             U.S. Patent No. 6,209,142 (“Mattsson 142”)

             U.S. Patent No. 6,248,096 (“Dwork 096”)

             U.S. Patent No. 6,311,339B1 (“Kraus 339”)

             U.S. Patent No. 6,336,919 (“Davis 919”)

             U.S. Patent No. 6,338,729 (“Wada 729”)

             U.S. Patent No. 6,409,712 (“Cragoe 712”)

             U.S. Patent No. 6,416,500 (“Wada 500”)

             U.S. Patent No. 6,475,198 (“Lipman 198”)

             U.S. Patent No. 6,479,726 (“Cole 726”)

             U.S. Patent No. 6,540,729 (“Wada 729”)

             U.S. Patent No. 6,547,771 (“Robertson 771”)

             U.S. Patent No. 6,569,133 (“Cheng 133”)

             U.S. Patent No. 6,592,560 (“Snyder 560”)

             U.S. Patent No. 6,620,142 (“Fluckiger 142”)

             U.S. Patent No. 6,702,793 (“Sweetser 793”)

             U.S. Patent No. 6,706,027 (“Harvie 027”)

             U.S. Patent No. 6,732,384B2 (“Scott 384”)




                                           210
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 366 of 759 PageID #: 6606




             U.S. Patent No. 6,740,066 (“Wolff 066”)

             U.S. Patent No. 6,783,519 (“Samuelsson 519”)

             U.S. Patent No. 6,814,547 (“Childers 547”)

             U.S. Patent No. 6,849,065 (“Schmidt 065”)

             U.S. Patent No. 6,857,137B2 (“Otto 137”)

             U.S. Patent No. 6,888,044 (“Fell 044”)

             U.S. Patent No. 6,912,737 (“Ernest 737”)

             U.S. Patent No. 6,918,899 (“Harvie 899”)

             U.S. Patent No. 6,979,324 (“Bybord 324”)

             U.S. Patent No. 7,018,366 (“Easter 366”)

             U.S. Patent No. 7,125,399 (“Miskie 399”)

             U.S. Patent No. 7,131,964 (“Harvie 964”)

             U.S. Patent No. 7,131,964B2 (“Harvie 964”)

             U.S. Patent No. 7,135,012 (“Harvie 012”)

             U.S. Patent No. 7,141,043 (“Harvie 043”)

             U.S. Patent No. 7,171,699 (“Ernest 699”)

             U.S. Patent No. 7,179,951 (“Krishnaswamy-Mirle 951”)

             U.S. Patent No. 7,181,781 (“Trabold 781”)

             U.S. Patent No. 7,186,245 (“Cheng 245”)

             U.S. Patent No. 7,192,424 (“Cooper 424”)

             U.S. Patent No. 7,220,250 (“Suzuki 250”)

             U.S. Patent No. 7,335,189 (“Harvie 189”)

             U.S. Patent No. 7,390,320 (“Machida 320”)




                                            211
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 367 of 759 PageID #: 6607




             U.S. Patent No. 7,488,310 (“Yang 310”)

             U.S. Patent No. 7,520,872 (“Biggie 872”)

             U.S. Patent No. 7,588,560 (“Dunlop 560”)

             U.S. Patent No. 7,682,347 (“Parks 347”)

             U.S. Patent No. 7,695,459 (“Gilbert’ 459”)

             U.S. Patent No. 7,695,460 (“Wada 460”)

             U.S. Patent No. 7,699,818 (“Gilbert 818”)

             U.S. Patent No. 7,699,831 (“Bengatson 831”)

             U.S. Patent No. 7,722,584 (“Tanaka 584”)

             U.S. Patent No. 7,727,206 (“Gorres 206”)

             U.S. Patent No. 7,740,620 (“Gilbert 620”)

             U.S. Patent No. 7,749,205 (“Tazoe 205”)

             U.S. Patent No. 7,755,497 (“Wada 497”)

             U.S. Patent No. 7,833,169 (“Hannon 169”)

             U.S. Patent No. 7,866,942 (“Harvie 942”)

             U.S. Patent No. 7,871,385 (“Levinson 385”)

             U.S. Patent No. 7,875,010 (“Frazier 010”)

             U.S. Patent No. 7,901,389 (“Mombrinie 389”)

             U.S. Patent No. 7,927,320B2 (“Goldwasser 320”)

             U.S. Patent No. 7,927,321 (“Marland 321”)

             U.S. Patent No. 7,931,634 (“Swiecicki 634”)

             U.S. Patent No. 7,939,706 (“Okabe 706”)

             U.S. Patent No. 7,976,519 (“Bubb 519”)




                                            212
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 368 of 759 PageID #: 6608




             U.S. Patent No. 7,993,318 (“Olsson 318”)

             U.S. Patent No. 8,128,608B2 (“Thevenin 608”)

             U.S. Patent No. 8,181,651 (“Pinel 651”)

             U.S. Patent No. 8,211,063 (“Bierman 063”)

             U.S. Patent No. 8,221,369 (“Parks 369”)

             U.S. Patent No. 8,241,262 (“Mahnensmith 262”)

             U.S. Patent No. 8,277,426 (“Wilcox 426”)

             U.S. Patent No. 8,287,508 (“Sanchez 508”)

             U.S. Patent No. 8,303,554 (“Tsai 554”)

             U.S. Patent No. 8,343,122 (“Gorres 122”)

             U.S. Patent No. 8,353,074 (“Krebs 074”)

             U.S. Patent No. 8,388,588 (“Wada 588”)

             U.S. Patent No. 8,425,482 (“Khoubnazar 482”)

             U.S. Patent No. 8,551,075 (“Bengtson 075”)

             U.S. Patent No. 8,568,376 (“Delattre 376”)

             U.S. Patent No. 8,585,683 (“Bengtson 683”)

             U.S. Patent No. 8,715,267 (“Bengtson 267”)

             U.S. Patent No. 8,864,730 (“Conway 730”)

             U.S. Patent No. 8,936,585 (“Delattre 585”)

             U.S. Patent No. 9,028,460B2 (“Medeiros 460”)

             U.S. Patent No. 9,173,602 (“Gilbert 602”)

             U.S. Patent No. 9,173,799 (“Tanimoto 799”)

             U.S. Patent No. 9,248,058 (“Conway 058”)




                                           213
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 369 of 759 PageID #: 6609




             U.S. Patent No. 9,480,595 (“Baham 595”)

             U.S. Patent Publ. No. 2002/0026161 (“Grundke 161”)

             U.S. Patent Publ. No. 2002/0087131 (“Wolff 131”)

             U.S. Patent Publ. No. 2002/0189992 (“Schmidt 992”)

             U.S. Patent Publ. No. 2003/0120178 (“Heki 178”)

             U.S. Patent Publ. No. 2003/0004436 (“Schmidt 436”)

             U.S. Patent Publ. No. 2003/0181880A1 (“Schwartz 880”)

             U.S. Patent Publ. No. 2003/0195484 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0195484A1 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0233079 (“Parks 079”)

             U.S. Patent Publ. No. 2004/0006321A1 (“Cheng 321”)

             U.S. Patent Publ. No. 2004/0127872 (“Petryk 872”)

             U.S. Patent Publ. No. 2004/0128749 (“Scott 749”)

             U.S. Patent Publ. No. 2004/0143229A1 (“Easter 229”)

             U.S. Patent Publ. No. 2004/0191919 (“Unger 919”)

             U.S. Patent Publ. No. 2004/0236292 (“Tazoe 292”)

             U.S. Patent Publ. No. 2004/0254547 (“Okabe 547”)

             U.S. Patent Publ. No. 2005/0010182 (“Parks 182”)

             U.S. Patent Publ. No. 2005/0070861 (“Okabe 861”)

             U.S. Patent Publ. No. 2005/0070862 (“Tozoe 862”)

             U.S. Patent Publ. No. 2005/0097662 (“Leimkuhler 662”)

             U.S. Patent Publ. No. 2005/0101924 (“Elson 924”)

             U.S. Patent Publ. No. 2005/0177070 (“Levinson 070”)




                                           214
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 370 of 759 PageID #: 6610




             U.S. Patent Publ. No. 2005/0197639 (“Mombrinie 639”)

             U.S. Patent Publ. No. 2005/0277904 (“Chase 904”)

             U.S. Patent Publ. No. 2005/0279359 (“LeBlanc 359”)

             U.S. Patent Publ. No. 2006/0015080 (“Mahnensmith 080”)

             U.S. Patent Publ. No. 2006/0015081 (“Suzuki 081”)

             U.S. Patent Publ. No. 2006/0155214A1 (“Wightman 214 ”)

             U.S. Patent Publ. No. 2006/0200102 (“Cooper 102”)

             U.S. Patent Publ. No. 2006/0229576 (“Conway 576”)

             U.S. Patent Publ. No. 2006/0235359 (“Marland 359”)

             U.S. Patent Publ. No. 2007/0038194 (“Wada 194”)

             U.S. Patent Publ. No. 2007/0006368 (“Key 368”)

             U.S. Patent Publ. No. 2007/0117880 (“Elson 880”)

             U.S. Patent Publ. No. 2007/0135786 (“Schmidt 786”)

             U.S. Patent Publ. No. 2007/0191804 (“Cooley 804”)

             U.S. Patent Publ. No. 2007/0214553 (“Carromba 553”)

             U.S. Patent Publ. No. 2008/0015527 (“House 527”)

             U.S. Patent Publ. No. 2008/0281282A1 (“Finger 282”)

             U.S. Patent Publ. No. 2008/0033386 (“Okabe 386”)

             U.S. Patent Pub. No. 2008/0004576 (“Tanaka 576”)

             U.S. Patent Publ. No. 2008/0091153 (“Harvie 153”)

             U.S. Patent Publ. No. 2008/0091158 (“Yang 158”)

             U.S. Patent Publ. No. 2008/0234642 (“Patterson 642”)

             U.S. Patent Publ. No. 2008/0287894 (“Van Den Heuvel 894”)




                                           215
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 371 of 759 PageID #: 6611




             U.S. Patent Publ. No. 2009/0025717 (“Pinel 717”)

             U.S. Patent Publ. No. 2009/0056003 (“Ivie 003”)

             U.S. Patent Publ. No. 2009/0264840A1 (“Virginio 840”)

             U.S. Patent Publ. No. 2009/0281510 (“Fisher 510”)

             U.S. Patent Publ. No. 2009/0270822A1 (“Medeiros 822”)

             U.S. Patent Publ. No. 2010/0121289 (“Parks 289”)

             U.S. Patent Publ. No. 2010/0185168 (“Graauw 168”)

             U.S. Patent Publ. No. 2010/0198172 (“Wada 172”)

             U.S. Patent Publ. No. 2010/0241104 (“Gilbert 104”)

             U.S. Patent Publ. No. 2010/0263113 (“Shelton 113”)

             U.S. Patent Publ. No. 2010/0310845A1 (“Bond ‘845”)

             U.S. Patent Publ. No. 2011/0028922A1 (“Kay 922”)

             U.S. Patent Publ. No. 2011/0034889 (“Smith 889”)

             U.S. Patent Publ. No. 2011/0040267 (“Wada 267”)

             U.S. Patent Publ. No. 2011/0040271 (“Rogers 271”)

             U.S. Patent Publ. No. 2011/0054426 (“Stewart 426”)

             U.S. Patent Publ. No. 2011/0060300 (“Weig 300”)

             U.S. Patent Publ. No. 2011/0077495 (“Gilbert 495”)

             U.S. Patent Publ. No. 2011/0172620 (“Khambatta 620”)

             U.S. Patent Publ. No. 2011/0172625 (“Wada 625”)

             U.S. Patent Publ. No. 2011/0202024 (“Cozzens 024”)

             U.S. Patent Publ. No. 2012/0035577 (“Tomes 577”)

             U.S. Patent Publ. No. 2012/0103347 (“Wheaton 347”)




                                           216
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 372 of 759 PageID #: 6612




             U.S. Patent Publ. No. 2012/0165768 (“Sekiyama 768”)

             U.S. Patent Publ. No. 2012/0210503 (“Anzivino 503”)

             U.S. Patent Publ. No. 2012/0245547 (“Wilcox 547”)

             U.S. Patent Publ. No. 2012/0253303 (“Suzuki 303”)

             U.S. Patent Publ. No. 2012/0330256 (“Wilcox 256”)

             U.S. Patent Publ. No. 2013/0006206 (“Wada 206”)

             U.S. Patent Publ. No. 2013/0053804 (“Sorensen 804”)

             U.S. Patent Publ. No. 2014/0371628 (“Desai 628”)

             U.S. Patent Publ. No. 2014/0348139 (“Newton 139”)

             U.S. Patent Publ. No. 2014/0031774 (“Bengtson 774”)

             U.S. Patent Publ. No. 2014/0157499 (“Suzuki 499”)

             U.S. Patent Publ. No. 2014/0196189 (“Lee 189”)

             U.S. Patent Publ. No. 2015/0047114 (“Ramirez 114”)

             U.S. Patent Publ. No. 2015/0157300A1 (“Ealovega 300 ”)

             U.S. Patent Publ. No. 2015/0209194 (“Heyman 194”)

             U.S. Patent Publ. No. 2015/0366699 (“Nelson 699”)

             U.S. Patent Publ. No. 2016/0029998 (“Brister 998”)

             U.S. Patent Publ. No. 2016/0058322 (“Brister 322”)

             U.S. Patent Publ. No. 2016/0100976 (“Conway 976”)

             U.S. Patent Publ. No. 2016/0278662 (“Brister 662”)

             U.S. Patent Publ. No. 2016/0367226 (“Newton 226”)

             U.S. Patent Publ. No. 2016/0367411 (“Justiz 411”)

             U.S. Patent Publ. No. 2016/0374848 (“Sanchez 848”)




                                           217
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 373 of 759 PageID #: 6613




             U.S. Patent Publ. No. 2017/0042748 (“Griffin 748”)

             U.S. Patent Publ. No. 2017/0143534 (“Sanchez 534”)

             U.S. Patent Publ. No. 2017/0189225 (“Voorhees 225”)

             U.S. Patent Publ. No. 2017/0202692 (“Laniado 692”)

             U.S. Patent Publ. No. 2017/0246026 (“Laniado 026”)

             U.S. Patent Publ. No. 2017/0266031 (“Sanchez 031”)

             U.S. Patent Publ. No. 2017/0312116 (“Laniado 116”)

             U.S. Patent Publ. No. 2017/0333244 (“Laniado 244”)

             U.S. Patent Publ. No. 2018/0008804 (“Laniado 808”)

             U.S. Patent Publ. No. 2018/0028349 (“Newton 349”)

             U.S. Patent Publ. No. 2018/0228642 (“Davis 624”)

             D373,928 (“Green 928”)

             D401,699 (“Herchenbach 699”)

             D409,303 (“Oepping 303”)

             D591,106 (“Dominique 106”)

             D593801 (“Wilson 801”)

             D674,241 (“Bickert 241”)

             D704,330 (“Cicatelli 330”)

             D704,510 (“Mason 510”)

             D705,423 (“Walsh 423”)

             D729,581 (“Boroski 581”)

             D777,941 (“Piramoon 941”)

             D804,907 (“Sandoval 907”)




                                           218
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 374 of 759 PageID #: 6614




             D814,239 (“Arora 239”)

             Chinese Publ. No. CN 107847384 (“Heongyu 384”)

             Denmark Publ. No. DK9600118U3 (“Flyger 118”)

             German Publ. No. DE102011103783A1 (“Gloger 783”)

             German Publ. No. DE4443710A1 (“Schmitt 710”)

             German Publ. No. DE9407554U1 (“Javadi 554”)

             European Publ. No. EP0032138A2 (“Ozenne 138”)

             European Publ. No. EP0119143B1 (“Damoulin 143”)

             European Publ. No. EP0610638A1 (“Goldenberg 638”)

             European Publ. No. EP0613355A1 (“Kuntz 355”)

             European Publ. No. EP066070B1 (“Steer 070”)

             European Publ. No. EP 1382318A1 (“Kim 318”)

             European Publ. No. EP0613355 (“Kuntz 355”)

             European Publ. No. EP2180907 (“Weig 907”)

             European Publ. No. EP2380532 (“Wada 532”)

             European Publ. No. EP3169292B1 (“Lumaque-Steeman 292”)

             UK Publ. No. GB1467144 (“Nolan 144”)

             UK Publ. No. GB2106395 (“Bevan 395”)

             UK Publ. No. GB2148126B (“Cottenden 126”)

             UK Publ. No. GB2199750 (“Gropp 750”)

             UK Publ. No. GB2260907 (“Kubo 907”)

             UK Publ. No. 2469496A (“Shelton 496”)

             Japanese Publ. No. JP 11-113946 (“Chiku 946”)




                                          219
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 375 of 759 PageID #: 6615




             Japanese Publ. No. JP1979-S5410596 (“Hetsunsuneru”)

             Japanese Publ. No. JP4039641B2 (“Mizuguchi 641”)

             Japanese Publ. No. JP 2001054531 (“Higati 531”)

             Japanese Publ. No. JP2001276107A (“Ishii 107”)

             Japanese Publ. No. JP2001276108A (“Ishii 108”)

             Japanese Publ. No. 2004-267530 (“Okabe 530”)

             Japanese Publ. No. 2006-026108 (“Suzuki 108”)

             Japanese Publ. No. 2012-523869 (“Shelton 869”)

             Japanese Publ. No. JP2015092945A (Uchida 945”)

             Japanese Publ. No. JPH 05123349 (“Kubo 349”)

             WIPO Publication WO 1981/01957 (“Ozenne 957”)

             WIPO Publication WO 1988/04558A1 (“Conkling 558”)

             WIPO Publication WO 1991/04714A2 (“Washington 714”)

             WIPO Publication WO 1993/09736 A2 (“Kuntz 736”)

             WIPO Publication WO 1996/00096A1 (“Saltz 096”)

             WIPO Publication WO 2000/057784 (“Wolff 784”)

             WIPO Publication WO 2001/0145618 (“Schmidt 618”)

             WIPO Publication WO 2004/019836 (“Wightman 836”)

             WIP Publication WO 2004/03071931 (“Harvie 931”)

             WIPO Publication WO 2005/089687 (“Levinson 687”)

             WIPO Publication WO 2005/107661 (“Parks 661”)

             WIPO Publication WO2007/007845 (“Wada 845”)

             WIPO Publication WO 2007/042823 A2 (“Van Den Heuvel 823”)




                                          220
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 376 of 759 PageID #: 6616




             WIPO Publication WO 2008/078117 A1 (“Short 117”)

             WIPO Publication WO 2009/052496 (“Tsai 496”)

             WIPO Publication WO2009/101738 (“Wada 738”)

             WIPO Publication WO 2011/132043A1 (“Richer 043”)

             WIPO Publication WO 2013/103291 (“Van Senus 291”)

             WIPO Publication WO 2013/131109 (“Desai”)

             WIPO Publication WO 2014/041534 A1 (“Laniado 534”)

             WIPO Publication WO 2015/170307 A1 (“Laniado 307”)

             WIPO Publication WO 2015/169403 A1 (“Kubler 403”)

             WIPO Publication WO2016/200088 A1 (“Kim 088”)

             WIPO Publication WO 2016/055989 A1 (“Laniado 989”)

             WIPO Publication WO 2016/071894 A1 (“Laniado 894”)

             WIPO Publication WO 2016/103242 A1 (“Laniado 242”)

             WIPO Publication WO 2016/116915 A1 (“Laniado 915”)

             WIPO Publication WO 2018/056953 A1 (“Travers 953”)

             WIPO Publication WO 2018/235065 A1 (“Parahovnik 065”)

             WIPO Publication WO 92/20299 (“Zamierowski 299”)

             WIPO Publication WO 2010030122 (“Lee 122”)

             Newman, Diane K. (1997). The Urinary Incontinence Sourcebook, Los

              Angeles: Lowell House

             Newton et al., “Measuring Safety, Effectiveness and Ease of Use of PureWick

              in the Management of Urinary Incontience in Bedbound Women: Case Studies

              (Jan. 8, 2016) (“2016 Newton Article”)




                                           221
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 377 of 759 PageID #: 6617




             Parmar, Arundhai, “10 Finalists Chosen for Dare-to-Dream Medtech Design

              Challenge” (PureWick) (see “Parmar 2014” and “Medtech Finalists 2014”

              above)

             MD&DI, “Winners Announced for Dare-to-Dream Medtech Design Challenge”

              (dated Nov. 18, 2014) (“2014 Medtech Announcement”)

             Macaulay et al., A Noninvasive Continence Management System: Development

              and Evaluation of a Novel Toileting Device for Women, J Wound Ostomy

              Continence Nurs. 2007; 34(6):641-648 (2007) (“Macaulay 2007”)

             Hollister Company, “Male Urinary Pouch External Collection Device” (version

              available in 376 patent prosecution history) (“Hollister Brochure”)

             Hollister Company, “Female Urinary Pouch and Male Urinary Pouch” (2011)

              (“Hollister 2011 brochure”)

             PureWick Co., “Incontinence Relief for Women” (dated September 23, 2015)

              (version available in 376 patent prosecution file) (“2015 PureWick brochure”)

             Pytlik, “Super Absorbent Polymers,” University of Buffalo,

              hltp://wwwcourses.scns.buffalo.edu/ce435/Diapers/Diapers.html (version

              available in 376 patent prosecution file) (“Pytlik”)

             Omni Medical AMXD Control Starter Kit Brochure (“Omni Starter Kit

              Brochure”)

             Omni Medical AMXDX – Advanced Mission Extender Device Brochure

              (available at http://www.omnimedicalsys.com/uploads/AMXDFixedWing.pdf)

              (“Omni Brochure”)




                                             222
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 378 of 759 PageID #: 6618




                 Omni – In Flight Bladder Relief Presentation (available at

                  https://www.omnimedicalsys.com/uploads/AMXDmax_HSD.pdf) (“Omni

                  Presentation”)

                 Omni Medical 2015 Catalog, AMXDmax (Advanced Mission Extender Device)

                  In-Flight Bladder Relief (version available in 376 patent prosecution file)

                  (“2015 Omni Catalog”)

                 Omni 2007 AMXD User & Maintenance Guide

                 Omni Medical AMXD/AMXDMax Devices

                 Research and Development Directorate of Department of Health, Research and

                  Development Work Relating to Assistive Technology 2005-2006, Nov. 2006

                  (British Department of Health) (“2006 British Health Publication”)

                 Sachtman, Noah, “New Relief For Pilots? It Depends,” Wired (May 21, 2008)

                  (available at https://www.wired.com/2008/05/pilot-relief/).

                 ASG Service, “Step by Step how Ur24 Works Home, UR24 Medicial

                  Investment Opportunity” (version available in 376 patent prosecution history)

                 www.shethinx.com/pages/thinx-it-works


        As a preliminary matter, the Asserted Claims of the 407 Patent are entitled to a priority date

 of no earlier than August 16, 2016, which is the filing date of the 407 Patent.

        The charts below identify non-limiting examples of where in each item of prior art each

 element of each asserted claim is found. For example, as discussed above, where a single prior art

 reference in the charts includes each of the elements of the asserted claim (either expressly and/or

 inherently), the claimed invention is anticipated by that reference. Where a single prior art reference

 does not disclose all elements of a claim, the combination of that reference with one (or more) of



                                                  223
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 379 of 759 PageID #: 6619




 the references disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan,

 renders the claimed invention obvious. Similarly, to the extent any cited anticipatory reference is

 found not to anticipate, that reference – by itself or in combination with one (or more) of the

 references disclosing the missing element(s) or the knowledge of a person of ordinary skill in the

 art – renders the claimed subject matter obvious.

         The suggested obviousness combinations, as reflected in the charts below, would have been

 made by one of skill in the art at the time of the alleged inventions embodied by the Asserted Claims

 of the 407 Patent. Such combinations are consistent with the principles set forth by the Supreme

 Court in KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727 (2007), and its progeny. For example, as

 discussed above, the reasons for combining the references stem (explicitly or implicitly) from: (a)

 the prior art references themselves; (b) the prior art as a whole; (c) the knowledge, common sense,

 and creativity of those of ordinary skill in the art; (d) the nature of the problem to be solved; (e) the

 demands in the design community and/or the marketplace; (f) the simple and predictable

 substitution of one known element for another in accordance with their known functions; (g) the

 application of a known technique or method; (h) the obviousness of trying the combination; and/or

 (i) the general needs and problems in the field.

         For instance, Sage incorporates by reference the prior art, as well as the IPR materials and

 knowledge regarding the state of the art, discussed with respect to the 508, 376, and 989 patents.

 In addition, the following items and background information were also well known to those skilled

 in the art at the relevant time for the Asserted Claims of the 407 Patent (and are also taught by the

 prior art identified herein) including at least a year before the earliest possible priority date of

 August 16, 2016:




                                                    224
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 380 of 759 PageID #: 6620




        (1)     Urine collection devices used to collect urine flowing from a penis in a way that the

 urine can be transported from the device as the urine is being collected. See, e.g., Keane 768 at

 Figs. 6-8, 9-10, Abstract, Title, 2:57-68, 3:37-47, 3:48-56, 3:61-66, 4:35-40, 4:45-52, 4:62-67;

 Kuntz 166 at Figs. 1, 2, 5:59-63, 7:18-32, 2:34-37, 4:21-32; Hanifl 377 at Figs. 1-6, Abstract, 2:28-

 38; Sanchez 508 at 4:16-28; Harvie 012 at Abstract, Figs. 4-5, 3:3-16; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan

 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:120-122; Langstrom 123 at

 Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-13, ¶¶ 10-11, 13, 15; Hollister 2011 Brochure (2011) at

 p. 1; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax

 devices.

        (2)     Urine collection devices with a layer of porous material, including porous materials

 that were flexible. See, e.g., Keane 768 at Figs. 6-8, 9-10, 4:4-16, 6:22-25, 3:4-9, 3:35-52; Kuntz

 166 at Figs. 1, 2, 2:25-30, 2:38-47 3:42-45, 4:9-11; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38;

 Sanchez 508 at 4:16-28; Harvie 012 at Fig. 5, 6:59-7:15; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6;

 Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract,

 ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 3:91-103; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14, 18;

 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax

 devices.

        (3)     Urine collection devices with wicking material, including wicking materials that

 were flexible and ones that were positioned in the interior of the device. See, e.g., Keane 768 at

 Figs. 6-8, 9-10, 3:75-4:16, 6:22-25, 3:4-9, 3:35-52; Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11, 5:65-

 6:9; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶ 91; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,

 ¶¶ 136, 230-234, 244-246; Mahnensmith 080 at Abstract, Figs. 1-5, ¶¶ 21-22, 25, 30-31; Harvie




                                                 225
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 381 of 759 PageID #: 6621




 012 at Fig. 5, 6:59-7:15; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13,

 ¶¶ 14, 18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶ 5; 2007

 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (4)     The wicking material may include gauze. See, e.g., Sanchez 508 at 4:10-13 (“The

 moisture-wicking article 20 includes a rapidly permeable material such as gauze, felt, terrycloth,

 thick tissue paper, paper towel, etc.”); Langstrom 123 at Figs. 1-2, 5, 2:59-66; Knowles 314 at

 2:60-65, 4:14-16, Figs. 1-2; Nussbaumer 160 at 5:23-26; Crowley 928 at 2:27.

        (5)     Urine collection devices where the wicking material is disposed on or adjacent to a

 porous layer. See, e.g., Keane 768 at Figs. 6-8, 9-10, 3:75-4:16, 6:22-25, 3:4-9, 3:35-52; Kuntz 166

 at Figs. 1, 2, 2:48-67, 4:9-11, 5:65-6:9; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶ 91;

 Mahnensmith 080 at Abstract, Figs. 1-5, ¶¶ 21-22, 25, 30-31; Harvie 012 at Fig. 5, 6:59-7:15;

 Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14, 18; Wolff 066 at

 Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007

 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (6)     Urine collection devices with a layer of impermeable material that defines an interior

 portion of the device, including impermeable materials that were flexible. See, e.g., Keane 768 at

 Figs. 6-10, 2:57-60, 2:69-3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-52; Kuntz 166 at Figs. 1, 2, 2:39-

 40, 3:45-57, 3:64-66, 4:14-16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at

 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-94; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Cheng 321 at Fig.

 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31;

 Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:120-122; Harvie 012

 at Fig. 5, 6:59-7:15, 7:37-42; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 12, 15, 17; Hollister 2011 Brochure

 (2011) at p. 1; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5,




                                                  226
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 382 of 759 PageID #: 6622




 38, 40, 42, 44, 50-51; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical

 AMXD/AXMXDMax devices.

        (7)     Urine collection devices with a flexible wicking material and porous material

 positioned in the interior of the device, with a portion of the porous material secured to the

 impermeable material. See, e.g., Keane 768 at Figs. 6-10, 2:57-60, 2:69-3:19, 3:20-36, 3:37-47,

 3:60-74, 3:75-4:15, 3:35-52; Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-57, 3:64-66, 4:9-21, 5:65-6:9,

 7:18-32; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Harvie 484 at Fig. 5, ¶¶

 91-94; Harvie 964 at Fig. 5, 7:53-8:9; Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Wolff 066 at Fig.

 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni

 Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (8)     Urine collection devices with porous material positioned between wicking material

 and an impermeable material. See, e.g., Keane 768 at Figs. 6-8, 9-10, 3:75-4:16, 6:22-25, 3:4-9,

 3:35-52; Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11, 5:65-6:9; Sanchez 508 at 4:16-28; Harvie 484 at

 Fig. 5, ¶ 91; Mahnensmith 080 at Abstract, Figs. 1-5, ¶¶ 21-22, 25, 30-31; Harvie 012 at Fig. 5,

 6:59-7:24, 7:37-42; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,

 18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42,

 44, 50-51; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical

 AMXD/AXMXDMax devices.

        (9)     Urine collection devices with a chamber in the interior between a porous layer and

 an impermeable layer (and defined at least partially by a portion of those layers) and configured to

 collect urine. See, e.g., Keane 768 at Figs. 7, 10, 2:58-68, 3:37-42, 3:60-74, 4:35-52; Langstrom

 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57,

 3:64-66, 4:14-16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at 4:16-28;




                                                 227
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 383 of 759 PageID #: 6623




 Harvie 484 at Fig. 5, ¶¶ 91-92; Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan

 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Van Den

 Heuvel 894 at Figs. 1, 3, ¶¶ 42; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni

 Medical AMXD/AXMXDMax devices.

        (10)    There may be an opening in the impermeable material, and the chamber may be

 positioned substantially opposite to it. See, e.g., Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19,

 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,

 3:4-9, 3:15-20, 3:39-56; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-16, 4:19-21;

 Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-92;

 Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Harvie 012 at Fig. 5, 6:59-

 7:24, 7:37-42; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,

 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:120-122; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;

 Hollister 2011 Brochure (2011) at p. 1; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel

 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni Medical User & Maintenance Guide at p.

 10; Omni Medical AMXD/AXMXDMax devices.

        (11)    A chamber of void space may be positioned substantially opposite to the opening of

 a receptacle. See, e.g., Keane 768 at Figs. 7, 10, 2:58-68, 3:37-42, 3:60-74, 4:35-52; Kuntz 166 at

 Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38;

 Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-92; Harvie 012 at Fig. 5, 6:59-7:24; Cheng

 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶

 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103,




                                                228
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 384 of 759 PageID #: 6624




 3:120-122; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 42; 2007 Omni Medical User & Maintenance

 Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (12)    A portion of the wicking material may be positioned opposite to an opening in the

 impermeable material, or of a receptacle, and adjacent to the porous material defining the chamber.

 See, e.g., Keane 768 at Figs. 6-10, 2:57-60, 2:69-3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-4:15, 3:35-

 52; Sanchez 508 at 4:16-28; Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-57, 3:64-66, 4:9-21, 5:65-6:9,

 7:18-32; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Harvie 484 at Fig. 5, ¶¶

 91-94; Harvie 964 at Fig. 5, 7:53-8:9; Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Wolff 066 at Fig.

 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni

 Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (13)    The chamber may be of void space. See, e.g., Keane 768 at Figs. 7, 10, 2:58-68,

 3:37-42, 3:60-74, 4:35-52; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-16, 4:19-21;

 Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-92;

 Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-

 234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,

 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Van Den Heuvel 894 at Figs. 1, 3, ¶¶

 42; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax

 devices.

        (14)    Urine collection devices with a port extending through impermeable material to a

 chamber. See, e.g., Keane 768 at Figs. 6-7, 9-10, 2:47-68, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52;

 Kuntz 166 at Figs. 1-2, 2:34-37, 3:45-57, 3:64-66, 4:14-16, 4:19-32, 7:18-32; Suzuki 250 at Figs.

 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Sanchez 508 at 4:16-28; Harvie

 484 at Fig. 4-5, ¶¶ 91-94, 101-103; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-




                                                229
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 385 of 759 PageID #: 6625




 246; Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17, 23, 25, 30, 31; Harvie 012 at Figs. 4, 5, 6:18-7:37;

 Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 2:37-60, 3:28-42, 3:109-

 114; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den

 Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; Hollister 2011 Brochure (2011) at p. 1; 2007

 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (15)    The chamber has a port for a tube configured to transport urine from the chamber if

 vacuum is applied via the tube. See, e.g., Keane 768 at Figs. 6-7, 9-10, 2:47-68, 3:37-42, 3:60-74,

 3:75-4:16, 4:35-52; Kuntz 166 at Figs. 1-2, 2:34-37, 3:45-57, 3:64-66, 4:14-16, 4:19-32, 7:18-32;

 Suzuki 250 at Figs. 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Sanchez 508

 at 4:16-28; Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-103; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶

 136, 230-234, 244-246; Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17, 23, 25, 30, 31; Harvie 012 at

 Figs. 4, 5, 6:18-7:37; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Wolff 066 at Fig. 5b, 5:56-6:36,

 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni Medical User

 & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (16)    The port is positioned substantially opposite to the opening of a cavity. See e.g.,

 Keane 768 at Figs. 6-7, 9-10, 2:47-68, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52; Kanall 843 at Figs.

 1-4, Abstract, 1:49-57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62, 2:57-68, 3:29-35; Suzuki 250 at Figs.

 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Sanchez 508 at 4:16-28; Harvie

 484 at Fig. 4-5, ¶¶ 91-94, 101-103; Harvie 012 at Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan

 395 at Figs. 1, 2, 7-8, 2:37-60, 3:28-42, 3:109-114; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;

 Hollister 2011 Brochure (2011) at p. 1; 2007 Omni Medical User & Maintenance Guide at p. 10;

 Omni Medical AMXD/AXMXDMax devices.




                                                 230
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 386 of 759 PageID #: 6626




        (17)    Urine collection devices with a receptacle in the interior that were dimensioned and

 configured to receive a head of a penis. See, e.g., Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19,

 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,

 3:4-9, 3:15-20, 3:39-56; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Harvie 484 at Fig. 5, ¶¶ 91-94,

 101-103; Sanchez 508 at 4:16-28; Harvie 012 at Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan

 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Ishii 107

 at Figs. 1-6 and 9-13, ¶¶ 10-18; Hollister 2011 Brochure (2011) at p. 1; 2007 Omni Medical User

 & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (18)    The receptacle may be defined at least partially by a wicking material and the

 wicking material and an impermeable material are dimensioned and configured to shape the

 receptacle to receive the head of a penis. See, e.g., Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19,

 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,

 3:4-9, 3:15-20, 3:39-56; Harvie 484 at Fig. 5, ¶¶ 91-92; Sanchez 508 at 4:16-28; Harvie 012 at

 Figs. 4, 5, 6:18-7:24; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Medeiros

 822 at Figs 1-2, ¶¶38-39, 66; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; 2007 Omni Medical User

 & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (19)    The receptacle may extend from the opening in the impermeable material, or its own

 opening, into the interior portion of the device and shaped to receive the head of a penis. See, e.g.,

 Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-

 50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Hanifl 377 at Figs. 1-6,

 Abstract, 2:28-38; Harvie 484 at Fig. 5, ¶¶ 91-94, 101-103; Sanchez 508 at 4:16-28; Harvie 012 at

 Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne




                                                  231
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 387 of 759 PageID #: 6627




 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-

 98, 3:62-80, 3:91-103, 3:120-122; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Hollister 2011

 Brochure (2011) at p. 1; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical

 AMXD/AXMXDMax devices.

        (20)    The receptacle is configured to draw urine into it, through wicking material and

 porous materials and into a chamber, when the penis is disposed in the receptacle and vacuum is

 applied. See, e.g., Keane 768 at 768 at Figs. 6-8, 9-10, Abstract, 1:21-41, 2:47-68, 2:69-3:3, 3:3-

 19, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Kuntz 166 at Figs. 1-2, 2:34-37, 2:38-

 69, 3:40-57, 3:64-66, 4:9-21, 4:29-32, 5:65-6:9, 7:18-32; Sanchez 508 at 4:16-28; Suzuki 250 at

 Figs. 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Harvie 484 at Abstract,

 Title, Fig. 4-6, ¶¶ 91-94, 101-103; Harvie 012 at Figs. 4, 5, 6:18-7:37; Langstrom 123 at Figs. 1-

 2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59;

 Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50 -51; 2007 Omni Medical User &

 Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (21)    Urine collection devices with a lip of impermeable material for retaining urine in a

 receptacle, the lip being formed by the impermeable material extending beyond covering the other

 side of a porous material and inward over the receptacle. See, e.g., Keane 768 at Figs. 6-8, 9-10,

 2:47-68, 3:3-19, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs.

 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-

 16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Harvie 484 at Fig. 5, ¶¶ 91-92; Harvie 012

 at Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246;

 Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-




                                                  232
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 388 of 759 PageID #: 6628




 36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; 2007 Omni

 Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        As shown by the above examples (and the charts below), the differences, if any, between

 the relevant prior art references and the Asserted Claims of the 407 Patent were known and would

 have been within the knowledge and common sense of one of ordinary skill in the art, and

 modification, if any, to achieve the claimed invention would have been a routine choice with a

 reasonable expectation of success. In addition, or alternatively, one of ordinary skill in art would

 have been motivated to combine one or more of the references as they nearly all pertain, generally,

 to urine collection systems or apparatuses.

        As noted above, the following charts identify where in each item of prior art each element

 of each asserted claim is found. The citations in the charts are representative and should not be

 construed as limiting. As mentioned above, the charts below reflect alternative views of the

 meaning of claim language including Sage’s understanding of Plaintiff’s position regarding the

 construction of the claims, and Sage makes no admissions regarding any alleged infringement.

 Moreover, by addressing any claim language in the charts below, Sage makes no admission as to

 whether or not that language serves as a limitation of the claim.

                    U.S. Patent No. 10,376,407 (Claims 1, 2, 5, 7-9, and 13-15)

  407 Patent Claim Language                            Prior Art
  Claim 1
  1. A device for use to collect urine flowing         To the extent the preamble is limiting,
  from a penis of a person or an animal in such a      devices for collecting urine flowing from a
  manner that the urine can be transported from        penis so that the urine can be transported
  the device as the urine is being collected, the      from the device as it is being collected were
  device comprising:                                   well known at the time of the alleged
                                                       invention.

                                                         Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                          79, 3:15-31;



                                                 233
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 389 of 759 PageID #: 6629




  407 Patent Claim Language                 Prior Art
                                              Keane 768 at Figs. 6-8, 9-10, Abstract,
                                               Title, 2:57-68, 3:37-47, 3:48-56, 3:61-
                                               66, 4:35-40, 4:45-52, 4:62-67;
                                              Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                               3:4-9, 3:15-20, 3:39-56;
                                              Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                               57, 2:17-24, 2:68-3:6, 3:39-35;
                                              Stein 213 at Figs. 1-3, Abstract, 1:62-2:2
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                               3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43
                                              Kuntz 166 at Figs. 1, 2, 5:59-63, 7:18-
                                               32, 2:34-37, 4:21-32;
                                              Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                               38;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Abstract, Figs. 1-5, 2:5-
                                               3:25, 6:15-39, 6:50-69;
                                              Bernstein 334 at Abstract, Figs. 4-5,
                                               2:12-16, 43-58, 3:14-18, 58-67, 4:10-16;
                                              Goulter 277 at Abstract, Figs. 1-2, 4,
                                               2:29-3:2;
                                              Miskie 399 at Abstract, Figs. 1-2, 2:7-
                                               23, 3:14-27;
                                              Harvie 964 at Abstract, Figs. 4-5, 3:25-
                                               37;
                                              Harvie 012 at Abstract, Figs. 4-5, 3:3-
                                               16;
                                              Harvie 043 at Abstract, Figs. 4-5, 3:42-
                                               61;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 4:16-20,
                                               18:11-30;
                                              Mahnensmith 262 at Fig. 3-4 Abstract,
                                               ¶¶ 2:51-67, 25, 30-31;
                                              Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                               2:1, 3:24-47, 4:10-54;
                                              Harvie 484 at Abstract, Figs. 4-6, Title,
                                               ¶¶ 90-99;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59


                                      234
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 390 of 759 PageID #: 6630




  407 Patent Claim Language                            Prior Art
                                                         Easter 229 at Figs. 1-2, Abstract, ¶¶ 22-
                                                          23, 36-37, 97;
                                                         Mahnensmith 080 at Fig. 3-4 Abstract,
                                                          ¶¶ 9-10, 5:37-57, 6:18-56;
                                                         Finger 282 at Figs. 1,2, 4, ¶¶ 3-4, 12, 17-
                                                          24;
                                                         Medeiros 822 at Figs. 1-2, Abstract,
                                                          Claim 1, ¶¶ 10-12, 39-40, 66;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                          38, 40, 42, 44, 50-51;
                                                         Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                          27-31;
                                                         Damoulin 143 at Fig. 1, Abstract, ¶¶ 1,
                                                          46;
                                                         Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                          4:59-5:26, 5:27-39, 5:40-49, 9:54-10:46;
                                                         Lumaque-Steeman 292 at ¶¶15-16,18;
                                                         Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                          1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                          3:120-122;
                                                         Ishii 107 at Figs. 1-13, ¶¶ 10-11, 13, 15;
                                                         Parmar at pp. 1-2;
                                                         2014 Medtech Announcement at p. 3;
                                                         Hollister Brochure at pp. 1-2;
                                                         Hollister 2011 Brochure (2011) at p. 1;
                                                         2015 PureWick brochure at pp. 1-7;
                                                         Omni Starter Kit Brochure at p. 1;
                                                         Omni Brochure at pp. 1-2;
                                                         Omni Presentation at 9, 11-12;
                                                         2015 Omni Catalog at pp. 1-4;
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices;
                                                         Sachtman at pp. 1-2;
                                                         PureWick Prior Art Devices.

  a flexible layer of porous material having a         Urine collection devices having a two-sided
  first side and a second side;                        flexible layer of porous material were well
                                                       known at the time of the alleged invention
                                                       and were used in urine collection devices
                                                       for a variety of reasons including, for
                                                       example, separating the genitals from urine.
                                                       It was typical to include such a layer so that
                                                       fluid could be contained.


                                                 235
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 391 of 759 PageID #: 6631




  407 Patent Claim Language                 Prior Art

                                             Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                              79, 3:15-31;
                                             Keane 768 at Figs. 6-8, 9-10, 4:4-16,
                                              6:22-25, 3:4-9, 3:35-52;
                                             Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                              3:4-9, 3:15-20, 3:39-56;
                                             Kanall 843 at Figs. 1-4, Abstract, 1:59-
                                              62, 2:57-68, 3:29-35;
                                             Stein 213 at Figs. 1-3, 1:32-40, 2:19-30;
                                             Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                              3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                             Kuntz 166 at Figs. 1, 2, 2:25-30, 2:38-47
                                              3:42-45, 4:9-11;
                                             Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                              38;
                                             Kubo 052 at Figs. 1-5, Abstract, 4:6-16,
                                              2:22-26, 2:46-61, 5:25-34, 6:50-56;
                                             Miskie 399 at Figs. 1, 6, 7, 8, 9, 4:4-14,
                                              5:1-37;
                                             Harvie 964 at Fig. 5, 7:53-8:9;
                                             Harvie 012 at Fig. 5, 6:59-7:15;
                                             Harvie 043 at Fig. 5, 7:54-8:10;
                                             Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                              6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                              8:56-65;
                                             Goldwasser 320 at Figs. 3-6, 16:28-10,
                                              7:34-12:52; 21:60-22:40, claim 1;
                                             Mahnensmith 262 at Figs. 1-5, Abstract,
                                              3:46-4:44, 6:18-43;
                                             Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                              62, 3:24-35;
                                             Harvie 484 at Fig. 5, ¶ 91;
                                             Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                              ¶¶ 136, 230-234, 244-246;
                                             Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                              59;
                                             Easter 229 at Figs. 5, 9, ¶¶ 51, 90;
                                             Mahnensmith 080 at Figs. 1-5, Abstract,
                                              ¶¶ 17-20, 30;
                                             Finger 282 at Fig. 4, ¶¶ 7, 24-25;
                                             Medeiros 822 at Fig. 2, ¶ 66;
                                             Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                              38, 40, 42, 44;


                                      236
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 392 of 759 PageID #: 6632




  407 Patent Claim Language                              Prior Art
                                                           Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                            27-31;
                                                           Damoulin 143 at ¶¶ 47-50;
                                                           Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                            4:59-5:26, 5:27-39, 5:40-49, 6:15-29;
                                                           Lumaque-Steeman 292 at ¶ 18;
                                                           Bevan 395 at Figs. 1, 2, 7-8, 3:91-103;
                                                           Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,
                                                            18;
                                                           Parmar at pp. 1-2;
                                                           2014 Medtech Announcement at p. 3;
                                                           2015 PureWick brochure at pp. 1-7;
                                                           2007 Omni AMXD User & Maintenance
                                                            Guide at p. 10;
                                                           Omni AMXD / AMXDmax Devices;
                                                           PureWick Prior Art Devices.

  flexible wicking material having a first side          Urine collection devices having a wicking
  and a second side, the second side of the              material layered on a porous material were
  flexible wicking material being disposed on            known in the art at the time of the alleged
  the first side of the flexible layer of porous         invention. For example, a wicking material
  material                                               disposed on a porous material provided a
                                                         soft, comfortable surface against the
                                                         genitals of a patient, and aided in drawing
                                                         urine away from the skin of the patient and
                                                         into the urine collection device. Other
                                                         benefits of wicking materials are discussed
                                                         in the Declarations of Dr. Newman both for
                                                         the IPR and claim construction.

                                                          Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                           79, 3:15-31;
                                                          Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                           6:22-25, 3:4-9, 3:35-52;
                                                          Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                           3:4-9, 3:15-20, 3:39-56;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11,
                                                           5:65-6:9;
                                                          Harvie 964 at Fig. 5, 7:53-8:9;
                                                          Harvie 012 at Fig. 5, 6:59-7:15;
                                                          Harvie 043 at Fig. 5, 7:54-8:10;



                                                   237
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 393 of 759 PageID #: 6633




  407 Patent Claim Language                           Prior Art
                                                        Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                         6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                         8:56-65;
                                                        Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                         7:63-8:12, 21:60-22:40, claim 1;
                                                        Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         4:45-5:6. 5:37-57, 6:18-56;
                                                        Sanchez 508 at 4:16-28, Figs. 1-2, 5,
                                                         1:60-2:1, 3:25-27, 3:45-47, 4:10-15;
                                                        Harvie 484 at Fig. 5, ¶ 91;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                         59;
                                                        Easter 229 at Figs. 5, 9, ¶¶ 50, 90;
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         ¶¶ 21-22, 25, 30-31;
                                                        Medeiros 822 at Fig. 2, ¶ 66;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶5;
                                                        Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                         4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                         9:54-10:46;
                                                        Lumaque-Steeman 292 at ¶18;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,
                                                         18;
                                                        Parmar at pp. 1-2;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        PureWick Prior Art Devices.

  a flexible layer of impermeable material            Urine collection devices with a flexible
  defining an interior portion of the device,         layer of impermeable material defining an
                                                      interior portion of the device were known in
                                                      the art at the time of the alleged invention.

                                                       Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                        79, 3:15-31;
                                                       Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                        3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-
                                                        52;



                                                238
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 394 of 759 PageID #: 6634




  407 Patent Claim Language                 Prior Art
                                              Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                               3:4-9, 3:15-20, 3:39-56;
                                              Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                               57, 2:17-24, 2:68-3:6, 3:39-35;
                                              Stein 213 at Figs. 1-3, 1:62-2:2, 2:7-18,
                                               2:52-65;
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                               3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                              Kuntz 166 at Figs. 1, 2, 2:39-40, 3:45-
                                               57, 3:64-66, 4:14-16, 4:19-21;
                                              Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                               38;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                               5:59-63;
                                              Bernstein 334 at Abstract, Fig. 4, 6,
                                               3:38-50, 4:1-9, Claim 6;
                                              Goulter 277 at Figs. 1, 2, 4, 6, 4:9-21;
                                              Miskie 399 at Figs. 1, 4, 5, 8, 9, 4:4-27,
                                               5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:9, 8:33-37;
                                              Harvie 012 at Fig. 5, 6:59-7:15, 7:37-42;
                                              Harvie 043 at Fig. 5, 7:54-8:10, 8:33-37;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 3-6, 16:28-10,
                                               5:26-7:17, claim 1;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Figs. 1, 5, 6:1-
                                               3, 1:59-60, 3:24-26, 3:29-31, 3:33-35;
                                              Harvie 484 at Fig. 5, ¶¶ 91-94;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Easter 229 at Figs. 3a, 3b, 5, 9, ¶¶ 53,
                                               90;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 4, ¶ 24;



                                      239
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 395 of 759 PageID #: 6635




  407 Patent Claim Language                           Prior Art
                                                        Medeiros 822 at Figs. 1-2, Abstract,
                                                         Claim 1, 3, 19, 20, ¶¶ 38-66;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Damoulin 143 at Fig. 1 ¶ 42;
                                                        Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                         6:30-39, 9:54-10:46;
                                                        Lumaque-Steeman 292 at ¶ 18;
                                                        Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                         1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                         3:120-122;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 12,
                                                         15, 17;
                                                        Parmar at pp. 1-2;
                                                        2014 Medtech Announcement at p. 3;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.


  the flexible layer of porous material and the       Urine collection devices with porous
  flexible wicking material being positioned          material and wicking material positioned
  within the interior portion defined by the          within the interior and a portion of a side of
  flexible layer of impermeable material with at      the porous material being secured to the
  least a portion of the second side of the           impermeable material were known in the art
  flexible layer of porous material secured to the    at the time of the alleged invention. For
  flexible layer of impermeable material;             example, positioning wicking and porous
                                                      materials in the interior of the device and
                                                      securing the porous material to the
                                                      impermeable material was a typical
                                                      configuration to ensure that the materials
                                                      worked as intended once the genitals were
                                                      placed in the device.


                                                240
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 396 of 759 PageID #: 6636




  407 Patent Claim Language                 Prior Art

                                             Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                              3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-
                                              4:15, 3:35-52;
                                             Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                              3:4-9, 3:15-20, 3:39-56;
                                             Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                              3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                             Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                              57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                             Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                              2:46-61, 5:25-34, 6:50-56, 3:53-4:5, 5:7-
                                              24, 5:59-63;
                                             Harvie 964 at Fig. 5, 7:53-8:9;
                                             Harvie 012 at Fig. 5, 6:59-7:15;
                                             Harvie 043 at Fig. 5, 7:54-8:10;
                                             Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                              6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                              8:56-65;
                                             Goldwasser 320 at Figs 1-6, 17:4-10,
                                              12:50-13:36, claim 1;
                                             Mahnensmith 262 at Figs 2, 2:30-50, 5;
                                              3:46-55;
                                             Sanchez 508 at 4:16-28, Fig. 5, 1:60-2:1,
                                              3:25-27, 3:45-47;
                                             Harvie 484 at Fig. 5, ¶¶ 91-94;
                                             Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                              59;
                                             Easter 229 at Figs. 5, 9, ¶ 54;
                                             Mahnensmith 080 at Figs 2, 5; ¶¶ 8, 17;
                                             Finger 282 at Fig. 4, ¶¶ 7, 25;
                                             Medeiros 822 at Figs. 1-2, ¶ 66;
                                             Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                              38, 40, 42, 44, 50-51;
                                             Damoulin 143 at ¶¶ 49-50;
                                             Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                              4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                              6:30-39, 9:54-10:46;
                                             Lumaque-Steeman 292 at ¶18;
                                             Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                             2015 PureWick brochure at pp. 1-7;
                                             2007 Omni AMXD User & Maintenance
                                              Guide at p. 10;
                                             Omni AMXD / AMXDmax Devices;


                                      241
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 397 of 759 PageID #: 6637




  407 Patent Claim Language                           Prior Art
                                                        PureWick Prior Art Devices.

  a chamber of void space positioned within the       Urine collection devices having a chamber
  interior portion of the device between the          of void space positioned between the porous
  flexible layer of porous material and the           and impermeable materials (and being
  flexible layer of impermeable material, the         defined by those materials) to collect urine
  chamber being defined at least partially by the     were well known at the time of the alleged
  second side of the porous material and the          invention. For example, the chamber
  flexible layer of impermeable material and          provided a location for collection of urine in
  configured to collect urine for transport,          an area where urine would naturally flow (in
                                                      the space between the porous material and
                                                      the impermeable material).

                                                       Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                        79, 3:15-31;
                                                       Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                        42, 3:60-74, 4:35-52;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                        57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                       Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                        38;
                                                       Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                       Harvie 964 at Fig. 5, 7:53-8:9;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Mahnensmith 262 at Figs 2, 5, 2:30-50,
                                                        3:46-55, 5:8-26, 5:37-57, 6:18-43
                                                       Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                        60, 3:24-26, 3:29-31, 3:33-35;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-94;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;
                                                       Mahnensmith 080 at Figs 2, 5, ¶¶ 8,17,
                                                        23, 25, 30;
                                                       Finger 282 at Fig. 4;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶ 42;
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;


                                                242
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 398 of 759 PageID #: 6638




  407 Patent Claim Language                          Prior Art
                                                       Damoulin 143 at ¶¶1, 47-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 9:54-10:46;
                                                       Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                        1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                        3:91-103, 3:120-122;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       Parmar at pp. 1-2;
                                                       2014 Medtech Announcement at p. 3;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       PureWick Prior Art Devices.


  the chamber having a port for receiving a tube     It was typical at the time of the invention for
  to transport urine from the chamber by             the chamber to have a port for a tube that
  drawing urine from the chamber through the         could be used to transport urine away from
  tube when a vacuum is applied within the           the chamber if vacuum was applied, which
  chamber via the tube received by the port; and     is a typical configuration for urine
                                                     collection devices (including vacuum-
                                                     assisted urine collection devices) that serve
                                                     to withdraw urine from the patient (for
                                                     example, as explained in the Declaration of
                                                     Dr. Newman).

                                                      Jones 080 at Figs. 1, 8-9, 1:59-72, 2:37-
                                                       65, 2:70-79, 3:15-31;
                                                      Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                       3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:34-37, 2:65-
                                                       69, 3:40-42, 4:21-32, 5:65-6:9, 7:18-32;
                                                      Conkling 541 at Figs. 8-11, 4:35-40,
                                                       5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                      Kubo 052 at 2:46-61, 4:21-26, 6:50-69;
                                                      Goulter 277 at Fig. 15, 7:25-35;
                                                      Miskie 399 at 5:18-20;


                                               243
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 399 of 759 PageID #: 6639




  407 Patent Claim Language                 Prior Art
                                              Harvie 964 at Figs. 4, 5, 7:53-8:32;
                                              Harvie 012 at Figs. 4, 5, 6:18-7:37;
                                              Harvie 043 at Figs. 4-5, 7:12-8:33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                               50, 3:46-55, 5:8-26, 5:37-57, 6:18-43;
                                              Sanchez 508 at 4:16-28, 1:62-63, Fig. 3;
                                              Harvie 484 at Fig. 4-6, ¶¶ 91-99;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                               23, 25, 30;
                                              Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                              Medeiros 822 at Figs. 1-2. ¶¶ 39-40;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶¶ 26, 46;
                                              Kuntz 355 at Figs. 1-3, 4:27-40, 9:54-
                                               10:46;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:91-103, 3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;
                                              Omni Brochure at pp. 1-2;
                                              Omni Presentation at 9, 11-12;
                                              2015 Omni Catalog at pp. 1-4;
                                              2007 Omni AMXD User & Maintenance
                                               Guide at p. 10;
                                              Omni AMXD / AMXDmax Devices;
                                              Sachtman at pp. 1-2;
                                              PureWick Prior Art Devices.



                                      244
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 400 of 759 PageID #: 6640




  407 Patent Claim Language                           Prior Art

  a receptacle within the interior portion of the     Urine collection devices with a receptacle
  device dimensioned and configured to receive        shaped to receive a head of a penis in the
  a head of the penis within the receptacle,          interior of the device, were well known at
                                                      the time of the alleged invention.

                                                       Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                        4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                        57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                       Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                        38;
                                                       Conkling 541 at Figs. 8-11, 4:35-40,
                                                        5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Bernstein 334 at Abstract, Figs. 4-5,
                                                        2:43-57, 4:16-22;
                                                       Goulter 277 at Figs. 1-2, 4, 4:9-64, 5:10-
                                                        23;
                                                       Miskie 399 at Figs. 1, 3, 6, 7, 8, 9, 2:7-
                                                        22, 3:14-27, 4:54-5:11;
                                                       Harvie 964 at Figs. 5, 4:36-38, 7:53-
                                                        8:19;
                                                       Harvie 012 at Figs. 5, 6:59-7:24;
                                                       Harvie 043 at Fig. 5, 7:52-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 1-7, 18:58-
                                                        19:51, 17:11-24, claim 3;
                                                       Mahnensmith 262 at Figs. 1-5, Abstract
                                                        3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 5;


                                                245
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 401 of 759 PageID #: 6641




  407 Patent Claim Language                               Prior Art
                                                            Harvie 484 at Fig. 4-6, ¶¶ 91-99;
                                                            Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                             ¶¶ 136, 230-234, 244-246;
                                                            Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                             59;
                                                            Mahnensmith 080 at Figs. 1-5, Abstract
                                                             ¶¶ 17-18, 20-21, 25, 30-31;
                                                            Finger 282 at Figs.1, 2, 4, ¶¶ 17, 24-25;
                                                            Medeiros 822 at Figs 1-2, ¶¶38-39;
                                                            Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                             38, 40, 42, 44, 50-51;
                                                            Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                             27-31;
                                                            Damoulin 143 at Fig. 1, ¶ 39;
                                                            Kuntz 355 at Figs. 1-3, 4:11-17, 9:56-59;
                                                            Lumaque-Steeman 292 at Figs. 1-23,
                                                             ¶¶18-26;
                                                            Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                             1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                             3:91-103, 3:120-122;
                                                            Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                            Parmar at pp. 1-2;
                                                            2014 Medtech Announcement at p. 3;
                                                            Hollister Brochure at pp. 1-2;
                                                            Hollister 2011 Brochure (2011) at p. 1;
                                                            2015 PureWick brochure at pp. 1-7;
                                                            Omni Starter Kit Brochure at p. 1;
                                                            Omni Brochure at pp. 1-2;
                                                            Omni Presentation at 9, 11-12;
                                                            2015 Omni Catalog at pp. 1-4;
                                                            2007 Omni AMXD User & Maintenance
                                                             Guide at p. 10;
                                                            Omni AMXD / AMXDmax Devices;
                                                            Sachtman at pp. 1-2.

  the receptacle being defined at least partially         It was known to configure the receptacle so
  by at least a portion of the first side of the          that it was defined at least partially the
  flexible wicking material,                              flexible wicking material including for the
                                                          reasons previously described.

                                                           Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                            3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                            4:35-52, 5:19-24, 5:39-50;



                                                    246
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 402 of 759 PageID #: 6642




  407 Patent Claim Language                             Prior Art
                                                          Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                           3:4-9, 3:15-20, 3:39-56;
                                                          Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                           57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                          Harvie 964 at Figs. 4-5, 4:36-38, 7:53-
                                                           8:19;
                                                          Harvie 012 at Fig. 5, 6:59-7:24;
                                                          Harvie 043 at Fig. 5, 7:54-8:10;
                                                          Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                           6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                           8:56-65;
                                                          Goldwasser 320 at Figs. 1-7, 16:28-10,
                                                           18:58-19:51, 17:11-24, claim 3;
                                                          Mahnensmith 262 at Figs. 1-5, Abstract
                                                           3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                          Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                           3:45-47;
                                                          Harvie 484 at Fig. 5, ¶¶ 91-99;
                                                          Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                           ¶¶ 136, 230, 244-246;
                                                          Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                           59;
                                                          Mahnensmith 080 at Figs. 1-5, Abstract
                                                           ¶¶ 17-18, 20-21, 25, 30-31;
                                                          Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                                          Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                           38, 40, 42, 44, 50-51;
                                                          Lumaque-Steeman 292 at Figs. 1-23,
                                                           ¶¶18-26;
                                                          Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                           4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                           6:30-39, 9:54-10:46;
                                                          Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                          Parmar at pp. 1-2;
                                                          2014 Medtech Announcement at p. 3;
                                                          2015 PureWick brochure at pp. 1-7;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;
                                                          PureWick Prior Art Devices.

  wherein the flexible wicking material and the         For the reasons described above, it was
  flexible layer of impermeable material are            known to dimension and configure the
  dimensioned and configured to shape the               wicking material and impermeable material


                                                  247
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 403 of 759 PageID #: 6643




  407 Patent Claim Language                           Prior Art
  receptacle to receive the head of the penis         to shape the receptacle to receive the head
  therein,                                            of a penis at the time of the alleged
                                                      invention.

                                                       Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        2:69-3:3, 3:3-19, 3:37-42, 3:60-74, 3:75-
                                                        4:16, 4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                        57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                       Harvie 964 at Fig. 5, 4:36-38, 7:53-8:19;
                                                       Harvie 012 at Fig. 5, 6:59-7:24;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 1-7, 16:28-10,
                                                        18:58-19:51, 17:11-24, claim 3;
                                                       Mahnensmith 262 at Figs. 1-5, Abstract
                                                        3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 5, 1:60-2:1,
                                                        3:25-247;
                                                       Harvie 484 at Abstract, Title, Fig. 4-6,
                                                        ¶¶ 91-94, 101-103;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract
                                                        ¶¶ 17-18, 20-21, 25, 30-31;
                                                       Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Lumaque-Steeman 292 at Figs. 1-23,
                                                        ¶¶18-26;
                                                       Kuntz 355 at Figs. 1-3, 4:11-17, 9:56-59;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;



                                                248
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 404 of 759 PageID #: 6644




  407 Patent Claim Language                          Prior Art

  wherein the receptacle is configured to draw       As was typical for urine collection devices,
  urine flowing from said penis through the          the receptacle is configured to draw urine
  flexible wicking material and the porous           flowing through the wicking material and
  material into the chamber when the head of the     porous material into a chamber when the
  penis is disposed within the receptacle and the    genitals were in the receptacle and if
  vacuum is applied within the chamber via the       vacuum is applied to the chamber via the
  tube received by the port.                         outlet port tube for example as explained by
                                                     Dr. Newman.

                                                      Keane 768 at 768 at Figs. 6-8, 9-10,
                                                       Abstract, 1:21-41, 2:47-68, 2:69-3:3,
                                                       3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                       4:35-52, 5:19-24, 5:39-50;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:34-37, 2:38-
                                                       69, 3:40-57, 3:64-66, 4:9-21, 4:29-32,
                                                       5:65-6:9, 7:18-32;
                                                      Kubo 052 at Figs. 1-5, Abstract, 4:6-16,
                                                       2:22-26, 2:46-61, 5:25-34, 6:50-56,
                                                       2:46-61, 6:15-39;
                                                      Miskie 399 at 5:18-20;
                                                      Harvie 964 at Figs. 4-5, 7:11-50, 8:2-10;
                                                      Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                      Harvie 043 at Figs. 4-5, 7:12-8:33;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Mahnensmith 262 at Figs 1-5; Abstract
                                                       2:30-50, 3:46-55, 5:8-26, 5:37-57, 6:18-
                                                       56;
                                                      Sanchez 508 at 4:16-28, Fig. 5, 1:59-2:1,
                                                       3:24-35, 3:45-57, 4:10-15;
                                                      Harvie 484 at Abstract, Title, Fig. 4-6,
                                                       ¶¶ 91-94, 101-103;
                                                      Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                       59;
                                                      Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                       45, 91;
                                                      Mahnensmith 080 at Figs 1-5; Abstract
                                                       ¶¶ 8,17, 23, 25, 30-31;
                                                      Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                       38, 40, 42, 44, 50-51;


                                               249
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 405 of 759 PageID #: 6645




  407 Patent Claim Language                          Prior Art
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Damoulin 143 at ¶¶1, 46-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;

  Claim 2
  2. The device according to claim 1, wherein        Urine collection devices having a lip for
  the flexible layer of impermeable material         retaining urine with the receptacle, formed
  extends beyond covering the other side of the      from the impermeable material extending
  flexible layer of porous material and hence        beyond the porous layer and inward over the
  inward over the receptacle to thereby provide a    receptacle, were known at the time of the
  lip for retaining urine within the receptacle.     invention.

                                                      Keane 768 at Figs. 6-8, 9-10, 2:68-19,
                                                       3:60-66;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                       57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                      Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                       38;
                                                      Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                                       5:59-63, 4:6-16, 2:22-26, 2:46-61, 5:25-
                                                       34, 6:50-56;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                       103;
                                                      Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                       ¶¶ 136, 230-234, 244-246;


                                               250
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 406 of 759 PageID #: 6646




  407 Patent Claim Language                             Prior Art
                                                          Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                           59;
                                                          Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                           38, 40, 42, 44, 50-51;
                                                          Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                           27-31;
                                                          Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                           1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                           3:91-103, 3:120-122;
                                                          Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;


  Claim 5
  5. The device according to claim 1, wherein           Wicking materials including gauze were
  the flexible wicking material includes gauze.         known at the time of the invention and were
                                                        a standard design choice. As explained
                                                        further in the Declarations of Dr. Newman,
                                                        gauze was known to be used in this context.

                                                         Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                          79, 3:15-31;
                                                         Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                          6:22-25, 3:4-9, 3:35-52;
                                                         Langstrom 123 at Figs. 1-2, 5, 2:59-66;
                                                         Nussbaumer 160 at 5:23-26;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Knowles 314 at 2:60-65, 4:14-16, Figs.
                                                          1-2;
                                                         Crowley 928 at 2:27;
                                                         Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11,
                                                          5:65-6:9;
                                                         Harvie 964 at Fig. 5, 4:28-52, 7:64-8:1;
                                                         Harvie 012 at Fig. 5, 6:59-7:15;
                                                         Harvie 043 at Fig. 5, 7:52-8:10;
                                                         Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                          6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                          8:56-65;
                                                         Mahnensmith 262 at Abstract, Figs. 1-5,
                                                          4:45-5:6. 5:37-57, 6:18-56;
                                                         Sanchez 508 at 4:10-13;


                                                  251
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 407 of 759 PageID #: 6647




  407 Patent Claim Language                            Prior Art
                                                         Harvie 484 at Fig. 5, ¶ 91;
                                                         Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                          ¶¶ 136, 230-234, 244-246;
                                                         Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                          59;
                                                         Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          ¶¶ 21-22, 25, 30-31;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶5;
                                                         Kuntz 355 at Figs. 1-3, 5:3-15;
                                                         Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,
                                                          18;
                                                         Parmar at pp. 1-2;
                                                         2014 Medtech Announcement at p. 3;
                                                         2015 PureWick brochure at pp. 1-7;
                                                         PureWick Prior Art Devices.

  Claim 7
  7. A urine collection device, comprising:            To the extent the preamble is limiting, the
                                                       below references all disclose urine
                                                       collection devices.

  an impermeable material defining an interior         Devices with an impermeable material
  portion of the urine collection device;              defining an interior portion of the device
                                                       were known in the art at the time of the
                                                       alleged invention. See Claim 1.

                                                        Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-
                                                         79;
                                                        Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                         3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-
                                                         52;
                                                        Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                         3:4-9, 3:15-20, 3:39-56;
                                                        Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                         57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                         2:57-68, 3:29-35;
                                                        Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                         2:2, 2:7-18, 2:52-65;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                         57, 3:64-66, 4:14-16, 4:19-21;
                                                        Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                         38;


                                                 252
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 408 of 759 PageID #: 6648




  407 Patent Claim Language                 Prior Art
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                               5:59-63;
                                              Bernstein 334 at Fig. 4, 3:14-21, 37-50;
                                              Goulter 277 at Figs. 1, 2, 4, 6, 4:9-21;
                                              Miskie 399 at Figs. 1, 4, 5, 8, 9, 4:4-27,
                                               5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:9, 8:33-37;
                                              Harvie 012 at Fig. 5, 6:59-7:15, 7:37-42;
                                              Harvie 043 at Fig. 5, 7:54-8:10, 8:33-37;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 3-6, 16:28-10,
                                               5:26-7:17, claim 1;
                                              Mahnensmith 262 at Figs. 1-5, Abstract,
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                               60, 3:24-26, 3:29-31, 3:33-35, 6:1-3;
                                              Harvie 484 at Abstract, Title, Fig. 4-5,
                                               ¶¶ 91-94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Easter 229 at Figs. 3a, 3b, 5, 9, ¶¶ 53,
                                               90;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 4, ¶ 24;
                                              Medeiros 822 at Figs. 1-2, Abstract,
                                               Claim 1, 3, 19, 20, ¶¶ 38-66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶ 42;
                                              Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                               6:30-39, 9:54-10:46;
                                              Lumaque-Steeman 292 at ¶ 18;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:120-122;


                                      253
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 409 of 759 PageID #: 6649




  407 Patent Claim Language                       Prior Art
                                                    Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                    Parmar at pp. 1-2;
                                                    2014 Medtech Announcement at p. 3;
                                                    Hollister Brochure at pp. 1-2;
                                                    Hollister 2011 Brochure (2011) at p. 1;
                                                    2015 PureWick brochure at pp. 1-7;
                                                    Omni Starter Kit Brochure at p. 1;
                                                    Omni Brochure at pp. 1-2;
                                                    Omni Presentation at 9, 11-12;
                                                    2015 Omni Catalog at pp. 1-4;
                                                    2007 Omni AMXD User & Maintenance
                                                     Guide at p. 10;
                                                    Omni AMXD / AMXDmax Devices;
                                                    Sachtman at pp. 1-2;
                                                    PureWick Prior Art Devices.

  an opening in the impermeable material;         Devices with an opening in impermeable
                                                  material were well known in the art at the
                                                  time of the alleged invention.

                                                   Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-
                                                    79;
                                                   Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                    3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                    4:35-52, 5:19-24, 5:39-50;
                                                   Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                    3:4-9, 3:15-20, 3:39-56;
                                                   Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                    57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                    2:57-68, 3:29-35;
                                                   Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                    2:2, 2:7-18, 2:52-65;
                                                   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                    3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                   Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                    57, 3:64-66, 4:14-16, 4:19-21;
                                                   Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                    38;
                                                   Conkling 541 at Figs. 8-11, 4:35-40,
                                                    5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                   Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                    2:46-61, 5:25-34, 6:50-56;
                                                   Bernstein 334 at Figs. 4-6, 3:38-50, 417-
                                                    23;


                                            254
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 410 of 759 PageID #: 6650




  407 Patent Claim Language                 Prior Art
                                              Goulter 277 at Figs. 1, 2, 4, 4:9-21;
                                              Miskie 399 at Figs. 1, 3, 4, 5, 7, 8, 9,
                                               3:36-53, 5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:37;
                                              Harvie 012 at Figs. 4-5, 7:8-15, 7:25-37;
                                              Harvie 043 at Fig. 5, 8:3-8:33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 18:58-
                                               19:51, 17:11-24, claim 3;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                               60, 3:24-26, 3:29-31, 3:33-35, 6:1-3;
                                              Harvie 484 at Fig. 5, ¶¶ 91-92;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 1, 2, 4, Claim 9;
                                              Medeiros 822 at Figs. 1-2;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1, ¶ 39;
                                              Lumaque-Steeman 292 at Figs. 1-23,
                                               ¶¶18-26;
                                              Kuntz 355 at Figs. 1-3, 4:11-17, 6:30-39,
                                               9:56-59;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;



                                      255
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 411 of 759 PageID #: 6651




  407 Patent Claim Language                           Prior Art
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  wicking material positioned within the interior     Wicking material positioned in the interior
  portion of the urine collection device;             of the device were known. See Claim 1.

                                                       Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                        6:22-25, 3:4-9, 3:35-52;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 2:48-
                                                        67, 3:45-57, 3:64-66, 4:9-16, 4:19-21,
                                                        5:65-6:9, 7:18-32;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Fig. 5, 7:53-8:37;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                        7:63-8:12, 21:60-22:40, claim 1;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                        4:45-5:6. 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                                        2:1, 3:24-26, 3:29-31, 3:33-35, 3:45-47,
                                                        4:10-15, 6:1-3 ;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Easter 229 at Figs. 5, 9, ¶¶ 50, 90;
                                                       Mahnensmith 080 at Abstract Figs. 1-5,
                                                        ¶¶ 21-22, 25, 30-31;


                                                256
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 412 of 759 PageID #: 6652




  407 Patent Claim Language                              Prior Art
                                                           Medeiros 822 at Fig. 2, ¶ 66;
                                                           Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                            38, 40, 42, 44, 50-51;
                                                           Lumaque-Steeman 292 at ¶18;
                                                           Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                            4:59-5:26, 5:27-39, 5:40-49, 9:54-10:46;
                                                           Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                           Omni Starter Kit Brochure at p. 1;
                                                           2007 Omni AMXD User & Maintenance
                                                            Guide at p. 10;
                                                           Omni AMXD / AMXDmax Devices.

  a flexible porous material positioned at least         Devices with a flexible porous material
  partially between the wicking material and at          positioned between a wicking material and
  least a portion of the impermeable material;           impermeable material were well known at
                                                         the time of the alleged invention. See Claim
                                                         1.

                                                          Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                           79, 3:15-31;
                                                          Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                           3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-
                                                           4:15, 3:35-52;
                                                          Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                           3:4-9, 3:15-20, 3:39-56;
                                                          Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                           2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                          Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                           57, 3:64-66, 4:14-16, 4:19-21;
                                                          Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                           2:46-61, 5:25-34, 6:50-56;
                                                          Harvie 964 at Fig. 5, 7:53-8:37;
                                                          Harvie 012 at Fig. 5, 6:59-7:15;
                                                          Harvie 043 at Fig. 5, 7:54-8:10;
                                                          Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                           6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                           8:56-65;
                                                          Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                           7:34-12:52, 21:60-22:40, claim 1;
                                                          Mahnensmith 262 at Figs. 1-5, Abstract,
                                                           3:46-4:44, 6:18-43;
                                                          Sanchez 508 at 4:16-28, Figs. 1-2, 5,
                                                           1:60-62, 3:24-35, 3:45-47, 4:10-15;
                                                          Harvie 484 at Fig. 5, ¶¶ 91-92;


                                                   257
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 413 of 759 PageID #: 6653




  407 Patent Claim Language                          Prior Art
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Easter 229 at Figs. 5, 9, ¶¶ 51, 90;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract,
                                                        ¶¶ 17-20, 30;
                                                       Finger 282 at Fig. 4, ¶¶ 7, 24-25;
                                                       Medeiros 822 at Fig. 2, ¶ 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Lumaque-Steeman 292 at ¶ 18;
                                                       Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 7:4-8, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       PureWick Prior Art Devices.


  a chamber positioned substantially opposite to     Devices with a chamber positioned
  the opening, the chamber being partially           substantially opposite to the opening were
  defined by a portion of the flexible porous        well known at the time of the alleged
  material and a portion of the impermeable          invention, including ones with the claimed
  material;                                          chamber as discussed for Claim 1.

                                                      Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                       79, 3:15-31; 1:26-35, 1:73-79;
                                                      Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                       42, 3:60-74, 4:35-52;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;


                                               258
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 414 of 759 PageID #: 6654




  407 Patent Claim Language                        Prior Art
                                                     Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                      38;
                                                     Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                      2:46-61, 5:25-34, 6:50-56, 3:53-4:5, 5:7-
                                                      24, 5:59-63;
                                                     Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                     Harvie 964 at Fig. 5, 7:53-8:37;
                                                     Harvie 012 at Fig. 6, 6:59-7:15;
                                                     Harvie 043 at Fig. 5, 7:54-8:10;
                                                     Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                      6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                      8:56-65;
                                                     Mahnensmith 262 at Figs 2, 5; 2:30-50,
                                                      3:46-55, 5:8-26, 5:37-57, 6:18-43;
                                                     Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                      62, 3:24-27, 3:29-31, 3:33-35, 6:1-3;
                                                     Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                     Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                      ¶¶ 136, 230-234, 244-246;
                                                     Mahnensmith 080 at Figs 2, 5; ¶ 8,17,
                                                      23, 25, 30;
                                                     Finger 282 at Fig. 4;
                                                     Van Den Heuvel 894 at Figs. 1, 3, ¶38,
                                                      40, 42;
                                                     Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                      27-31;
                                                     Damoulin 143 at ¶¶1, 47-50;
                                                     Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                      4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                      6:30-39, 7:4-8, 9:54-10:46;
                                                     Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                      1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                      3:91-103, 3:120-122;
                                                     Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                     Parmar at pp. 1-2;
                                                     2014 Medtech Announcement at p. 3;
                                                     2015 PureWick brochure at pp. 1-7;
                                                     2007 Omni AMXD User & Maintenance
                                                      Guide at p. 10;
                                                     Omni AMXD / AMXDmax Devices;
                                                     PureWick Prior Art Devices.

  a port extending through the impermeable         Devices with a port extending through an
  material to the chamber,                         impermeable material to a chamber were


                                             259
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 415 of 759 PageID #: 6655




  407 Patent Claim Language                 Prior Art
                                            well known at the time of the alleged
                                            invention. See similar limitations in Claim
                                            1.

                                             Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                              72, 2:51-57;
                                             Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                              3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                             Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                              57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                              2:57-68, 3:29-35;
                                             Stein 213 at Figs. 1, 3, 2:1-2;
                                             Hessner 418 at 6:36-43;
                                             Kuntz 166 at 2:34-37, 4:21-32;
                                             Conkling 541 at Figs. 8-11, 4:35-40,
                                              5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                             Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                              6:50-69;
                                             Bernstein 334 at Fig. 4, 3:58-67;
                                             Goulter 277 at Fig. 1, 2, 4, 9, 14, 15, 19,
                                              4:9-21, 7:36-47;
                                             Miskie 399 at Abstract, Figs. 1, 4, 5,
                                              2:10-22, 3:14-16, 3:24-27, 3:33-35,
                                              4:20-22, 4:36-52, 5:18-20;
                                             Harvie 964 at Figs. 4-5, 8:2-10;
                                             Harvie 012 at Figs. 4-5, 7:8-15, 7:25-37;
                                             Harvie 043 at Figs. 4-5, 7:18-8:33;
                                             Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                              6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                              8:56-65;
                                             Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                              50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                             Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                              63, 3:37-38, 4:29-54;
                                             Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                              103;
                                             Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                              ¶¶ 136, 230-234, 244-246;
                                             Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                              59;
                                             Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                              23, 25, 30, 31;
                                             Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                             Medeiros 822 at Figs. 1-2, ¶¶ 39-40;


                                      260
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 416 of 759 PageID #: 6656




  407 Patent Claim Language                           Prior Art
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Damoulin 143 at Fig. 1 ¶¶ 26, 46;
                                                        Kuntz 355 at Figs. 1-6, 4:27-40;
                                                        Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                                         3:28-42, 3:109-114;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        Parmar at pp. 1-2;
                                                        2014 Medtech Announcement at p. 3;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  the port being positioned substantially opposite    The cavity is not defined. Nevertheless,
  to the opening of the cavity and configured to      devices with a port positioned substantially
  receive a tube to transport urine from the          opposite to a cavity were known at the time
  chamber through the tube.                           of the invention. Moreover, it was a typical
                                                      configuration to configure a port to receive
                                                      a tube to transport fluid from a chamber
                                                      through the tube as discussed for Claim 1.

                                                       Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                                        72, 2:51-57;
                                                       Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                        3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43
                                                       Kuntz 166 at 2:34-37, 4:21-32;


                                                261
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 417 of 759 PageID #: 6657




  407 Patent Claim Language                 Prior Art
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                               6:50-69, 3:53-4:5, 5:7-24, 5:59-63;
                                              Goulter 277 at Fig. 15, 7:25-35;
                                              Miskie 399 at 5:18-20;
                                              Harvie 964 at Figs. 4-5, 7:12-8:10;
                                              Harvie 012 at Figs. 4-5, 7:8-37;
                                              Harvie 043 at Figs. 4-5, 8:3-33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                               50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                               63, 3:37-38, 4:29-54;
                                              Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                               103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                               23, 25, 30, 31;
                                              Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                              Medeiros 822 at Figs. 1-2. ¶¶ 39-40;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                               3:28-42, 3:109-114;
                                              Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                               4:27-40, 4:59-5:26, 5:27-39, 5:40-49,
                                               6:15-29, 6:30-39, 7:4-8, 9:54-10:46;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;
                                              Omni Brochure at pp. 1-2;



                                      262
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 418 of 759 PageID #: 6658




  407 Patent Claim Language                           Prior Art
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2

  Claim 8
  8. The urine collection device of claim 7,          See Claim 1.
  further comprising a receptacle defined at least
  partially by the wicking material,                   Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                        4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                        57, 3:64-66, 4:14-16, 4:19-21;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Fig. 5, 7:53-8:10;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 1-7, 16:28-10,
                                                        18:58-19:51, 17:11-24, claim 3;
                                                       Mahnensmith 262 at Figs. 1-5, Abstract
                                                        3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                        3:45-47, 4:10-15;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract
                                                        ¶¶ 17-18, 20-21, 25, 30-31;
                                                       Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;



                                                263
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 419 of 759 PageID #: 6659




  407 Patent Claim Language                          Prior Art
                                                       Lumaque-Steeman 292 at Figs. 1-23,
                                                        ¶¶18-26;
                                                       Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 7:4-8, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       Parmar at pp. 1-2;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       2014 Medtech Announcement at p. 3;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       PureWick Prior Art Devices.

  the receptacle extending from the opening into     Having the receptacle extend from the
  the interior portion of the urine collection       opening into the interior portion of the
  device and being shaped to receive at least a      device and shaped to receive at least the
  head of a penis,                                   head of a penis was well known at the time
                                                     of the alleged invention. See similar
                                                     limitations in Claim 1.

                                                      Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                       3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                       4:35-52, 5:19-24, 5:39-50;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;
                                                      Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                       38;
                                                      Conkling 541 at Figs. 8-11, 4:35-40,
                                                       5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                      Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                       2:46-61, 5:25-34, 6:15-39, 6:50-56;
                                                      Bernstein 334 at Abstract, Figs. 4-5,
                                                       2:43-57, 4:16-22;



                                               264
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 420 of 759 PageID #: 6660




  407 Patent Claim Language                 Prior Art
                                              Goulter 277 at Figs. 1-2, 4, 4:9-64, 5:10-
                                               23;
                                              Miskie 399 at Figs. 1, 6, 8, 9, 4-24, 3:14-
                                               21, 4:15-17, 4:54-57;
                                              Harvie 964 at Fig. 5, 7:53-8:10;
                                              Harvie 012 at Fig. 5, 6:59-7:15;
                                              Harvie 043 at Fig. 5, 7:54-8:10;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 18:58-
                                               19:51, 17:11-24, claim 3;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                               3:45-47, 4:10-15;
                                              Harvie 484 at Fig. 5, ¶¶ 91-94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Figs.1, 2, 4, ¶¶ 17, 24-25;
                                              Medeiros 822 at Figs 1-2, ¶¶38-39;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Lumaque-Steeman 292 at Figs. 1-23,
                                               ¶¶18-26;
                                              Kuntz 355 at Figs. 1-6, 4:11-17, 9:56-59;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:91-103, 3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;
                                              Omni Brochure at pp. 1-2;



                                      265
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 421 of 759 PageID #: 6661




  407 Patent Claim Language                             Prior Art
                                                          Omni Presentation at 9, 11-12;
                                                          2015 Omni Catalog at pp. 1-4;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;
                                                          Sachtman at pp. 1-2


  wherein the receptacle is configured to draw          See Claim 1.
  urine flowing from the head of the penis
  through the wicking material and the flexible          Keane 768 at Figs. 6-8, 9-10, Abstract,
  porous material into the chamber when the               1:21-41, 2:47-68, 2:69-3:3, 3:3-19, 3:37-
  head of the penis is disposed within the                42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-
  receptacle and a vacuum is applied within the           24, 5:39-50;
  chamber via the tube received by the port.             Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                          3:4-9, 3:15-20, 3:39-56;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                          57, 3:64-66, 4:14-16, 4:19-21;
                                                         Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                          2:46-61, 5:25-34, 6:50-56;
                                                         Harvie 964 at Figs. 4-5, 7:12-8:37;
                                                         Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                         Harvie 043 at Figs. 4-5, 7:18-8:33;
                                                         Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                          6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                          8:56-65;
                                                         Mahnensmith 262 at Figs. 1-5, Abstract
                                                          3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                         Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                          3:45-47, 4:10-15;
                                                         Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                          103;
                                                         Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59
                                                         Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                          45, 91;
                                                         Mahnensmith 080 at Figs. 1-5, Abstract
                                                          ¶¶ 17-18, 20-21, 25, 30-31;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                          38, 40, 42, 44, 50-51;
                                                         Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                          27-31;
                                                         Damoulin 143 at ¶¶1, 46-50;


                                                  266
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 422 of 759 PageID #: 6662




  407 Patent Claim Language                            Prior Art
                                                         Kuntz 355 at Figs. 1-3, 4:7-17, 4:11-17,
                                                          4:18-25, 4:59-5:26, 5:27-39, 5:40-49,
                                                          6:15-29, 6:30-39, 9:56-59;
                                                         Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices;
                                                         Hollister Brochure at pp. 1-2;
                                                         Hollister 2011 Brochure (2011) at p. 1


  Claim 9
  9. The urine collection device of claim 7,           See Claim 1.
  wherein the chamber is void space positioned
  between the portion of the flexible porous            Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
  material and the the portion of the                    79, 3:15-31;
  impermeable material defining the chamber.            Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                         42, 3:60-74, 4:35-52;
                                                        Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                         57, 2:17-24, 2:68-3:6, 3:39-35;
                                                        Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                         2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                         57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                        Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                         38;
                                                        Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                        Harvie 964 at Fig. 5, 7:53-8:9;
                                                        Harvie 012 at Fig. 5, 6:59-7:15;
                                                        Harvie 043 at Fig. 5, 7:54-8:10;
                                                        Mahnensmith 262 at Figs 2, 5, 2:30-50,
                                                         3:46-55, 5:8-26, 5:37-57, 6:18-43
                                                        Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                         60, 3:24-26, 3:29-31, 3:33-35;
                                                        Harvie 484 at Fig. 5, ¶¶ 91-94;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Mahnensmith 080 at Figs 2, 5, ¶¶ 8,17,
                                                         23, 25, 30;
                                                        Finger 282 at Fig. 4;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶ 42;



                                                 267
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 423 of 759 PageID #: 6663




  407 Patent Claim Language                          Prior Art
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Damoulin 143 at ¶¶1, 47-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 9:54-10:46;
                                                       Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                        1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                        3:91-103, 3:120-122;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       Parmar at pp. 1-2;
                                                       2014 Medtech Announcement at p. 3;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       PureWick Prior Art Devices.

  Claim 13
  13. A urine collection device, comprising:         See Claim 7.

  impermeable material defining an interior          See Claim 7.
  portion of the urine collection device;
                                                      Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-
                                                       79;
                                                      Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                       3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-
                                                       52;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;
                                                      Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                       38;
                                                      Conkling 541 at Figs. 8-11, 4:35-40,
                                                       5:17-19, 5:22-28, 5:38-45, 6:13-42;



                                               268
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 424 of 759 PageID #: 6664




  407 Patent Claim Language                 Prior Art
                                              Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                               5:59-63;
                                              Bernstein 334 at Fig. 4, 3:14-21, 37-50;
                                              Goulter 277 at Figs. 1, 2, 4, 6, 4:9-21;
                                              Miskie 399 at Figs. 1, 4, 5, 8, 9, 4:4-27,
                                               5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:9, 8:33-37;
                                              Harvie 012 at Fig. 5, 6:59-7:15, 7:37-42;
                                              Harvie 043 at Fig. 5, 7:54-8:10, 8:33-37;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 3-6, 16:28-10,
                                               5:26-7:17, claim 1;
                                              Mahnensmith 262 at Figs. 1-5, Abstract,
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                               60, 3:24-26, 3:29-31, 3:33-35, 6:1-3;
                                              Harvie 484 at Abstract, Title, Fig. 4-5,
                                               ¶¶ 91-94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Easter 229 at Figs. 3a, 3b, 5, 9, ¶¶ 53,
                                               90;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 4, ¶ 24;
                                              Medeiros 822 at Figs. 1-2, Abstract,
                                               Claim 1, 3, 19, 20, ¶¶ 38-66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶ 42;
                                              Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                               6:30-39, 9:54-10:46;
                                              Lumaque-Steeman 292 at ¶ 18;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;


                                      269
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 425 of 759 PageID #: 6665




  407 Patent Claim Language                           Prior Art
                                                        2014 Medtech Announcement at p. 3;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  wicking material positioned within the interior     See Claim 7.
  portion;
                                                       Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                        6:22-25, 3:4-9, 3:35-52;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 2:48-
                                                        67, 3:45-57, 3:64-66, 4:9-16, 4:19-21,
                                                        5:65-6:9, 7:18-32;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Fig. 5, 7:53-8:37;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                        7:63-8:12, 21:60-22:40, claim 1;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                        4:45-5:6. 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                                        2:1, 3:24-26, 3:29-31, 3:33-35, 3:45-47,
                                                        4:10-15, 6:1-3 ;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;



                                                270
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 426 of 759 PageID #: 6666




  407 Patent Claim Language                          Prior Art
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Easter 229 at Figs. 5, 9, ¶¶ 50, 90;
                                                       Mahnensmith 080 at Abstract Figs. 1-5,
                                                        ¶¶ 21-22, 25, 30-31;
                                                       Medeiros 822 at Fig. 2, ¶ 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Lumaque-Steeman 292 at ¶18;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       Omni Starter Kit Brochure at p. 1;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;

  porous material positioned within the interior     See Claims 1 and 7.
  portion, at least a portion of the porous
  material being positioned between the layer of      Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
  impermeable material and the wicking                 79, 3:15-31;
  material;                                           Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                       3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-
                                                       4:15, 3:35-52;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;
                                                      Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                       2:46-61, 5:25-34, 6:50-56;
                                                      Harvie 964 at Fig. 5, 7:53-8:37;
                                                      Harvie 012 at Fig. 5, 6:59-7:15;
                                                      Harvie 043 at Fig. 5, 7:54-8:10;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                       7:34-12:52, 21:60-22:40, claim 1;
                                                      Mahnensmith 262 at Figs. 1-5, Abstract,
                                                       3:46-4:44, 6:18-43;
                                                      Sanchez 508 at 4:16-28, Figs. 1-2, 5,
                                                       1:60-62, 3:24-35, 3:45-47, 4:10-15;


                                               271
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 427 of 759 PageID #: 6667




  407 Patent Claim Language                           Prior Art
                                                        Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                        Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                         59;
                                                        Easter 229 at Figs. 5, 9, ¶¶ 51, 90;
                                                        Mahnensmith 080 at Figs. 1-5, Abstract,
                                                         ¶¶ 17-20, 30;
                                                        Finger 282 at Fig. 4, ¶¶ 7, 24-25;
                                                        Medeiros 822 at Fig. 2, ¶ 66;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Lumaque-Steeman 292 at ¶ 18;
                                                        Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                         4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                         6:30-39, 7:4-8, 9:54-10:46;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        Omni AMXD / AMXDmax Devices;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        PureWick Prior Art Devices.

  a receptacle defined at least partially by the      See Claims 1 and 8
  wicking material and shaped to receive at least
  a head of a penis,                                   Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                        4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                        57, 3:64-66, 4:14-16, 4:19-21;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Fig. 5, 7:53-8:10;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 1-7, 16:28-10,
                                                        18:58-19:51, 17:11-24, claim 3;


                                                272
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 428 of 759 PageID #: 6668




  407 Patent Claim Language                           Prior Art
                                                        Mahnensmith 262 at Figs. 1-5, Abstract
                                                         3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                        Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                         3:45-47, 4:10-15;
                                                        Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                         59;
                                                        Mahnensmith 080 at Figs. 1-5, Abstract
                                                         ¶¶ 17-18, 20-21, 25, 30-31;
                                                        Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Lumaque-Steeman 292 at Figs. 1-23,
                                                         ¶¶18-26;
                                                        Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                         4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                         6:30-39, 7:4-8, 9:54-10:46;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices.


  the receptacle having an opening and                Devices having a receptacle with an
  extending from the opening into interior            opening and extending into the interior of
  portion of the urine collection device; and         the device were well known at the time of
                                                      the alleged invention.

                                                       Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                        4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                        57, 3:64-66, 4:14-16, 4:19-21;


                                                273
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 429 of 759 PageID #: 6669




  407 Patent Claim Language                 Prior Art
                                              Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                               38;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                               2:46-61, 5:25-34, 6:50-56;
                                              Miskie 399 at Figs. 1, 6, 8, 9, 4-24, 3:14-
                                               21, 4:15-17, 4:54-57;
                                              Harvie 964 at Fig. 5, 7:53-8:37;
                                              Harvie 012 at Fig. 5, 6:59-7:15;
                                              Harvie 043 at Fig. 5, 7:54-8:10;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 18:58-
                                               19:51, 17:11-24, claim 3;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 5, 1:59-60,
                                               3:24-26, 3:29-31, 3:33-35;
                                              Harvie 484 at Abstract, Fig. 4-5, ¶¶ 91-
                                               94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Figs.1, 2, 4, ¶¶ 17, 24-25;
                                              Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1, ¶ 39;
                                              Lumaque-Steeman 292 at Figs. 1-23,
                                               ¶¶18-26;
                                              Kuntz 355 at Figs. 1-3, 4:11-17, 9:56-59
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:91-103, 3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;


                                      274
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 430 of 759 PageID #: 6670




  407 Patent Claim Language                            Prior Art
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices.

  a chamber of void space positioned                   Devices with a chamber of void space
  substantially opposite to the opening of the         positioned substantially opposite the
  receptacle,                                          opening of a receptacle were well known at
                                                       the time of the alleged invention. See
                                                       similar limitation in Claim 7.

                                                        Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                         42, 3:60-74, 4:35-52;
                                                        Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                         57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                         2:57-68, 3:29-35;
                                                        Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                         2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                         57, 3:64-66, 4:14-16, 4:19-21;
                                                        Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                         38;
                                                        Bernstein 334 at Fig. 4, 3:14-50, 58-67;
                                                        Goulter 277 at Abstract, Figs. 1, 2, 4;
                                                        Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                        Harvie 964 at Fig. 5, 8:2-8:9;
                                                        Harvie 012 at Fig. 5, 6:67-7:15;
                                                        Harvie 043 at Fig. 5, 8:3-8:10;
                                                        Mahnensmith 262 at Figs 2, 5; 2:30-50,
                                                         3:46-55, 5:8-26, 5:37-57, 6:18-43;
                                                        Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                         60, 3:24-26, 3:29-31, 3:33-35;
                                                        Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Mahnensmith 080 at Figs 2, 5; ¶ 8,17,
                                                         23, 25, 30;
                                                        Finger 282 at Fig. 4;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶38,
                                                         40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Damoulin 143 at ¶¶1, 47-50;


                                                 275
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 431 of 759 PageID #: 6671




  407 Patent Claim Language                             Prior Art
                                                          Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                           4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                           6:30-39, 9:54-10:46;
                                                          Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                           1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                           3:91-103, 3:120-122;
                                                          Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                          Parmar at pp. 1-2;
                                                          2014 Medtech Announcement at p. 3;
                                                          Hollister Brochure at pp. 1-2;
                                                          Hollister 2011 Brochure (2011) at p. 1;
                                                          2015 PureWick brochure at pp. 1-7;
                                                          Omni Starter Kit Brochure at p. 1;
                                                          Omni Brochure at pp. 1-2;
                                                          Omni Presentation at 9, 11-12;
                                                          2015 Omni Catalog at pp. 1-4;
                                                          Sachtman at pp. 1-2;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;
                                                          PureWick Prior Art Devices.

  the chamber being defined by a portion of the         See Claim 7, which is nearly identical.
  porous material and a portion of the
  impermeable material,                                  Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                          79, 3:15-31;
                                                         Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                          42, 3:60-74, 4:35-52;
                                                         Langstrom 123 at Figs. 1-2, 5, 2:39-4:6;
                                                         Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                          57, 2:17-24, 2:68-3:6, 3:39-35;
                                                         Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                          2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                          57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                         Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                          38;
                                                         Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                         Harvie 964 at Fig. 5, 7:53-8:9;
                                                         Harvie 012 at Fig. 5, 6:59-7:15;
                                                         Harvie 043 at Fig. 5, 7:54-8:10;



                                                  276
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 432 of 759 PageID #: 6672




  407 Patent Claim Language                         Prior Art
                                                      Mahnensmith 262 at Figs 2, 5, 2:30-50,
                                                       3:46-55, 5:8-26, 5:37-57, 6:18-43
                                                      Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                       60, 3:24-26, 3:29-31, 3:33-35;
                                                      Harvie 484 at Fig. 5, ¶¶ 91-94;
                                                      Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                       ¶¶ 136, 230-234, 244-246;
                                                      Mahnensmith 080 at Figs 2, 5, ¶¶ 8,17,
                                                       23, 25, 30;
                                                      Finger 282 at Fig. 4;
                                                      Van Den Heuvel 894 at Figs. 1, 3, ¶ 42;
                                                      Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                       27-31;
                                                      Damoulin 143 at ¶¶1, 47-50;
                                                      Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                       4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                       6:30-39, 9:54-10:46;
                                                      Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                       1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                       3:91-103, 3:120-122;
                                                      Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                      2007 Omni AMXD User & Maintenance
                                                       Guide at p. 10;
                                                     
                                                      Omni AMXD / AMXDmax Devices;
                                                      Parmar at pp. 1-2;
                                                      2014 Medtech Announcement at p. 3;
                                                      2015 PureWick brochure at pp. 1-7;
                                                      PureWick Prior Art Devices.

  wherein the wicking material and the              See Claim 1, which has nearly identical
  impermeable material are dimensioned to           limitations.
  shape the receptacle to draw urine flowing
  from the head of the penis through the wicking     Keane 768 at Figs. 6-8, 9-10, Abstract,
  material and the porous material into the           1:21-41, 2:47-68, 2:69-3:3, 3:3-19, 3:37-
  chamber when the head of the penis is               42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-
  disposed within the receptacle.                     24, 5:39-50;
                                                     Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                      3:4-9, 3:15-20, 3:39-56;
                                                     Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                      3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                      57, 3:64-66, 4:14-16, 4:19-21;



                                              277
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 433 of 759 PageID #: 6673




  407 Patent Claim Language                          Prior Art
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Figs. 4-5, 7:12-8:37;
                                                       Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                       Harvie 043 at Figs. 4-5, 7:18-8:33;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Mahnensmith 262 at Figs. 1-5, Abstract
                                                        3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                        3:45-47, 4:10-15;
                                                       Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                        103;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59
                                                       Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                        45, 91;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract
                                                        ¶¶ 17-18, 20-21, 25, 30-31;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Damoulin 143 at ¶¶1, 46-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:11-17,
                                                        4:18-25, 4:59-5:26, 5:27-39, 5:40-49,
                                                        6:15-29, 6:30-39, 9:56-59;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       Hollister Brochure at pp. 1-2;
                                                       Hollister 2011 Brochure (2011) at p. 1

  Claim 14
  14. The urine collection device of claim 13,       The referenced “portion” is unclear;
  further comprising a port extending through        nevertheless, see Claim 7.
  the portion of the impermeable material to the
  chamber,                                            Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                                       72, 2:51-57;
                                                      Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                       3:37-42, 3:60-74, 3:75-4:16, 4:35-52;




                                               278
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 434 of 759 PageID #: 6674




  407 Patent Claim Language                 Prior Art
                                              Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                               57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                               2:57-68, 3:29-35;
                                              Stein 213 at Figs. 1, 3, 2:1-2;
                                              Hessner 418 at 6:36-43;
                                              Kuntz 166 at 2:34-37, 4:21-32;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                               6:50-69;
                                              Bernstein 334 at Fig. 4, 3:58-67;
                                              Goulter 277 at Fig. 1, 2, 4, 9, 14, 15, 19,
                                               4:9-21, 7:36-47;
                                              Miskie 399 at Abstract, Figs. 1, 4, 5,
                                               2:10-22, 3:14-16, 3:24-27, 3:33-35,
                                               4:20-22, 4:36-52, 5:18-20;
                                              Harvie 964 at Figs. 4-5, 8:2-10;
                                              Harvie 012 at Figs. 4-5, 7:8-15, 7:25-37;
                                              Harvie 043 at Figs. 4-5, 7:18-8:33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                               50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                               63, 3:37-38, 4:29-54;
                                              Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                               103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                               23, 25, 30, 31;
                                              Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                              Medeiros 822 at Figs. 1-2, ¶¶ 39-40;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶¶ 26, 46;
                                              Kuntz 355 at Figs. 1-6, 4:27-40;
                                              Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                               3:28-42, 3:109-114;


                                      279
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 435 of 759 PageID #: 6675




  407 Patent Claim Language                           Prior Art
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        Parmar at pp. 1-2;
                                                        2014 Medtech Announcement at p. 3;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  the port being positioned substantially opposite    The cavity is indeterminate and undefined.
  to the opening of the cavity and configured to      Nevertheless, having a port positioned
  receive a tube to transport urine from the          substantially opposite an opening of a cavity
  chamber through the tube,                           and configured to receive a tube to transport
                                                      urine from the chamber through the tube
                                                      were well known at the time of the alleged
                                                      invention as described for Claim 7.

                                                       Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                                        72, 2:51-57;
                                                       Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                        3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43
                                                       Kuntz 166 at 2:34-37, 4:21-32;
                                                       Conkling 541 at Figs. 8-11, 4:35-40,
                                                        5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                       Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                                        6:50-69, 3:53-4:5, 5:7-24, 5:59-63;
                                                       Goulter 277 at Fig. 15, 7:25-35;
                                                       Miskie 399 at 5:18-20;
                                                       Harvie 964 at Figs. 4-5, 7:12-8:10;
                                                       Harvie 012 at Figs. 4-5, 7:8-37;


                                                280
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 436 of 759 PageID #: 6676




  407 Patent Claim Language                 Prior Art
                                              Harvie 043 at Figs. 4-5, 8:3-33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                               50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                               63, 3:37-38, 4:29-54;
                                              Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                               103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                               23, 25, 30, 31;
                                              Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                              Medeiros 822 at Figs. 1-2. ¶¶ 39-40;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                               3:28-42, 3:109-114;
                                              Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                               4:27-40, 4:59-5:26, 5:27-39, 5:40-49,
                                               6:15-29, 6:30-39, 7:4-8, 9:54-10:46;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;
                                              Omni Brochure at pp. 1-2;
                                              Omni Presentation at 9, 11-12;
                                              2015 Omni Catalog at pp. 1-4;
                                              2007 Omni AMXD User & Maintenance
                                               Guide at p. 10;
                                              Omni AMXD / AMXDmax Devices;
                                              Sachtman at pp. 1-2;
                                              PureWick Prior Art Devices.




                                      281
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 437 of 759 PageID #: 6677




  407 Patent Claim Language                            Prior Art
  wherein the receptacle is configured to draw         See Claims 1 and 8.
  urine flowing from the head of the penis
  through the wicking material and the porous           Keane 768 at Figs. 6-8, 9-10, Abstract,
  material into the chamber when a vacuum is             1:21-41, 2:47-68, 2:69-3:3, 3:3-19, 3:37-
  applied within the chamber via the tube                42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-
  received by the port.                                  24, 5:39-50;
                                                        Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                         3:4-9, 3:15-20, 3:39-56;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                         57, 3:64-66, 4:14-16, 4:19-21;
                                                        Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                         2:46-61, 5:25-34, 6:50-56;
                                                        Harvie 964 at Figs. 4-5, 7:12-8:37;
                                                        Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                        Harvie 043 at Figs. 4-5, 7:18-8:33;
                                                        Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                         6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                         8:56-65;
                                                        Mahnensmith 262 at Figs. 1-5, Abstract
                                                         3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                        Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                         3:45-47, 4:10-15;
                                                        Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                         103;
                                                        Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59
                                                        Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                         45, 91;
                                                        Mahnensmith 080 at Figs. 1-5, Abstract
                                                         ¶¶ 17-18, 20-21, 25, 30-31;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Damoulin 143 at ¶¶1, 46-50;
                                                        Kuntz 355 at Figs. 1-3, 4:7-17, 4:11-17,
                                                         4:18-25, 4:59-5:26, 5:27-39, 5:40-49,
                                                         6:15-29, 6:30-39, 9:56-59;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Hollister Brochure at pp. 1-2;


                                                 282
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 438 of 759 PageID #: 6678




  407 Patent Claim Language                             Prior Art
                                                          Hollister 2011 Brochure (2011) at p. 1

  Claim 15
  15. The urine collection device of claim 13,          Devices with a portion of wicking material
  wherein a portion of the wicking material is          opposite the opening of a receptacle and
  positioned opposite to the opening of the             adjacent a portion of porous material
  receptacle and adjacent to the portion of the         defining a chamber were well known at the
  porous material defining the chamber.                 time of the alleged invention. See similar
                                                        limitation in Claim 10.

                                                         Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                          79, 3:15-31;
                                                         Keane 768 at Figs. 6-8, 9-10, 2:57-60,
                                                          2:69-3:12, 3:37-47, 3:60-74, 3:75-4:16,
                                                          6:22-25, 3:4-9, 3:35-52;
                                                         Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                          3:4-9, 3:15-20, 3:39-56;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                          57, 3:64-66, 4:14-16, 4:19-21;
                                                         Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                          2:46-61, 5:25-34, 6:15-39, 6:50-56;
                                                         Harvie 964 at Fig. 5, 7:55-8:10;
                                                         Harvie 012 at Fig. 5, 6:59-7:15;
                                                         Harvie 043 at Fig. 5, 7:54-8:10;
                                                         Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                          6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                          8:56-65;
                                                         Goldwasser 320 at Figs. 3-4;
                                                         Mahnensmith 262 at Figs. 1-5, Abstract
                                                          3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                         Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                          2:1, 3:24-35, 3:45-47, 4:10-15;
                                                         Mahnensmith 080 at Figs. 1-5, Abstract
                                                          ¶¶ 17-18, 20-21, 25, 30-31;
                                                         Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                         Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                          59;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                          38, 40, 42, 44, 50-51;
                                                         Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                          4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                          6:30-39, 9:54-10:46;


                                                  283
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 439 of 759 PageID #: 6679




  407 Patent Claim Language                            Prior Art
                                                         Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices;
                                                         2014 Medtech Finalists;
                                                         2014 Medtech Announcement at p. 3;
                                                         2015 PureWick brochure at pp. 1-7;
                                                         PureWick Prior Art Devices.



        The asserted claims of the 407 patent are also invalid for obviousness-type double patenting

 at least in view of the 376 and 989 Patents as the asserted claims of the 407 patent are obvious in

 view of claims of those patents (see, e.g., claims 1, 6, 7-9, 10,11, 13 and 14 of the 376 patent and

 claims 1, 2, 3, and 7 of the 989 patent).

        Sage further identifies the following additional prior art, which is prior art under Sections

 102 and 103 including the on-sale bar provisions: The PureWick Prior Art Devices and Omni

 Medical AMXD and AMXDMax Devices (including the male devices) as described above.

 However, as discussed above, Sage’s contentions with respect to the PureWick Prior Art Devices

 and other devices are based on information that is publicly available and the limited information

 that PureWick has produced to date. As previously discussed, Sage expects additional discovery

 on these devices is forthcoming. The Hollister Male Urinary Pouch External Collection Device

 (“Hollister Urinary Device”) was also publicly known, as shown by the 2011 Hollister Brochure.

 To date, Sage has been unable to provide additional information relating to this art because, as

 discussed herein, PureWick has failed to provide information regarding the prior disclosures and

 sales of its devices or other prior art of which it was aware including information in PureWick’s

 possession regarding PureWick’s devices and the Omni and Hollister products.

        Sage also relies on and incorporates by reference, as if originally set forth herein, all prior



                                                 284
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 440 of 759 PageID #: 6680




 art cited during the prosecution of the 508, 376, and 989 Patents to the extent not already identified.

 Sage also relies on and incorporates by reference, as if originally set forth herein, all prior art cited

 during the prosecution of related, or purportedly related, patents to the extent not already identified.

 Sage further incorporates by reference, as if originally set forth herein, all prior art cited during

 prosecution of the 508, 376, 989, or 407 Patents, as well as U.S. Pat. No. 10,376,406, Patent

 Application Nos. PCT/US2016/049274, PCT/US2017/35625, PCT/US2017/43025, 15/171,968,

 15/260,103, 14/952,591, 14/947,759, 16/452,145, 16/245,726, 16/369,676, 14/625,469,

 29/694,002, 29/624,661, 16/904,868, 16/905,400, 14/952,591, 14/625,469, 15/611,587,

 15/612,325, 16/452,258, 16/899,956, Provisional Patent Application Nos. 62/414,963,

 62/485,578, 62/084,078, 62/082,279, or 61/955,537, or Patent Publication Nos. 2016/0374848,

 2016/0367226, 2015/14947759, 2017/0266031, 2017/0348139, 2017/0252202, 2019/0314190,

 2019/0142624, or 2019/0224036. Sages also relies on and incorporates by reference, as if

 originally set forth herein, all prior art cited in the sections of these Contentions in connection with

 the 508, 376, or 989 Patents, to the extent not already identified in this section.

         Sage has not been able to address additional prior art because, to date, Plaintiff has not

 produced prior art in its possession including information regarding when its own products were

 offered for sale or on sale and public disclosures of its products including in brochures and the

 like. PureWick has also not provided information on its related patent application filings,

 hampering Sage’s ability to assess double patenting issues or identify other potential relevant prior

 art.

         Sage further contends that each of the Asserted Claims of the 407 Patent is invalid under

 35 U.S.C. § 112 for indefiniteness and/or failure to contain a sufficient written description of or

 enable the alleged inventions.




                                                   285
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 441 of 759 PageID #: 6681




        Section 112(a) requires that: “The specification shall contain a written description of the

 invention, and of the manner and process of making and using it, in such full, clear, concise, and

 exact terms as to enable any person skilled in the art to which it pertains, or with which it is most

 nearly connected, to make and use the same. . . .” That is particularly true in view of how PureWick

 now apparently interprets the claims. It is difficult for Sage to assess fully the written description

 issues because PureWick has not explained how Sage has infringed certain claim elements but

 argues infringement nevertheless.       The asserted 407 Patent fails to satisfy this statutory

 requirement at least because, inter alia, the specification fails to contain sufficient written

 description to establish that the inventors possessed the full scope of the alleged invention as

 claimed. For example, to the extent that Plaintiff alleges the scope of the claims cover the

 PrimoFitTM product, the specification did not adequately describe: “cavity,” “interior portion,”

 “chamber of void space positioned within the interior portion of the device between the flexible

 layer of porous material and the flexible layer of impermeable material,” “the chamber being

 defined at least partially by the second side of the porous material and the flexible layer of

 impermeable material,” the chamber “configured to collect urine for transport,” the chamber

 “having a port for receiving a tube . . .”, “a receptacle . . . dimensioned and configured to receive

 a head of the penis . . . ,” “the flexible layer of impermeable material . . . dimensioned and

 configured to shape the receptacle to receive the head of the penis . . ,” “the receptacle . . .

 configured to draw urine flowing from said penis through the flexible wicking material and the

 porous material into the chamber . . . ,” a “chamber positioned substantially opposite to the

 opening,” a “port being positioned substantially opposite to the opening of the cavity,” or a “port

 extending through the impermeable material,” or “gauze.”

        Section 112(b) requires that: “The specification shall conclude with one or more claims




                                                  286
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 442 of 759 PageID #: 6682




 particularly pointing out and distinctly claiming the subject matter which the applicant regards as

 his invention.” The Asserted Claims of the 407 Patent fail to satisfy this statutory requirement

 because, inter alia, at least the following claim terms are indefinite: “wicking material,” “chamber

 of void space,” “the chamber being defined at least partially by the second side of the porous

 material and the flexible layer of impermeable material,” “configured to collect urine for

 transport,” a “receptacle . . . dimensioned and configured to receive a head of the penis within the

 receptacle,” “wherein the flexible wicking material and the flexible layer of impermeable material

 are dimensioned and configured to shape the receptacle to receive the head of the penis therein,”

 “a chamber positioned substantially opposite to the opening,” “the port being positioned

 substantially opposite to the opening of the cavity,” “receptacle . . . being shaped to receive at least

 a head of a penis,” “wherein the chamber is void space,” “the chamber being partially defined by

 a portion of the flexible porous material and a portion of the impermeable material,” “the port

 being positioned substantially opposite to the opening of the cavity,” “a lip for retaining urine

 within the receptacle,” “gauze,” “a port extending through the impermeable material to the

 chamber,” the “cavity,” or the “portion.”

         Claims 1, 2, 5, 8 and 13-15 are indefinite for claiming an apparatus and reciting method

 steps for the apparatus.

         The Asserted Claims of the 407 Patent are also invalid for obviousness-type double

 patenting at least in view of U.S. Patent Nos. 10,226,376, 10,390,989, and 10,376,406 as the

 Asserted Claims of the 407 Patent are obvious in view of claims of those patents (see, e.g., claim

 7 of the 407 Patent and claim 1 of the 376 Patent).

         Sage also identifies, and hereby incorporates by reference, as if originally set forth herein,

 its allegations of invalidity set forth in its Answer and Counterclaims filed on June 1, 2020 and




                                                   287
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 443 of 759 PageID #: 6683




 particularly the allegations in paragraphs 100-108 of the Counterclaims. Sage incorporates by

 reference, as if originally set forth herein, any additional allegations asserted in subsequent

 pleadings as well. Sage further incorporates arguments for non-patentability raised by the Patent

 Office during the prosecution of the 407 Patent application.

        Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action.

        As noted previously, Sage expects that further discovery and investigation will reveal

 additional invalidating prior art, information, and defenses, particularly given PureWick’s failure

 to provide relevant information. Accordingly, Sage reserves the right to amend and/or supplement

 these Invalidity Contentions based on its ongoing investigation and future discovery and

 investigation.

  ADDITIONAL INFORMATION REGARDING REFERENCES AND COMBINATIONS

        Pursuant to the Court’s October 28, 2020 Order (D.I. 89), Sage identifies the following

 references: Cheng 321, Coley 804, Chiku 946, DesMarais 130, Fell 044, Flower 300, Hanifl 377,

 Harvie 012, Ishii 107, Jones 080, Keane 768, Kuntz 166, Kuntz EP355, Krebs 074, Langstrom

 123, Macaulay 2007, Mahnensmith 080, Medtech Finalists 2014, Stewart 794, Okabe 547, 2007

 Omni Medical User & Maintenance Guide; Omni Medical AMXD/DMax Devices, Osborn 212,

 Ozenne 138, Petryk 872, PureWick Prior Art Devices, Sanchez 508, Suzuki 250, Tong 356, Tsai

 554, Van Den Heuvel 823, Washington 508, Wolff 784.

        These references anticipate and/or render obvious one or more claims of the 508 Patent,

 376 Patent, 989 Patent, and/or 407 Patent. The detailed bases for these contentions are found in

 the sections and charts above including identification of where each element of the asserted claims

 was known in the art, where each asserted reference discloses elements of the asserted patent




                                                  288
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 444 of 759 PageID #: 6684




 claims, and reasons for combining the asserted references including knowledge in the art (if

 needed). As explained above, numerous references anticipate the claims (including to the extent

 that they incorporate other art by reference). But, as explained above, to the extent that an identified

 anticipatory reference does not anticipate, that reference renders the asserted claims obvious in

 view of the knowledge of a person of ordinary skill in the art at the time of the alleged inventions

 (for example, as discussed in the 508 IPR). Indeed, as discussed in detail above, many aspects of

 the claimed inventions were well known in the art and well within the knowledge of any ordinarily

 skilled artisans including known design choices (see pages 19-28, 89-103, 225-233.) In addition

 to anticipation or obviousness of a reference in view of the ordinarily skilled artisan, pursuant to

 the Court’s October 28, 2020 Order (D.I. 89), the below combinations of two references, in view

 of the knowledge of a person of ordinary skill in the art, render the claims obvious.

         508 Patent: Flower 300 in combination with Coley 804; Keane 768 in combination with

 Mahnensmith 080; Kuntz 166 in combination with DesMarais; Kuntz EP355 in combination with

 Mahnensmith 080; Mahnensmith 080 in combination with Osborn 212; and Omni AMXD/

 AMXDMax Devices (TBD).

         376 Patent and 989 Patent: Keane 768 in combination with Fell 044; Kuntz 166 in

 combination with Van Den Heuvel 823; Sanchez 508 in combination with PureWick Prior Art

 Devices; Van Den Heuvel 823 in combination with (a) Coley, (b) Okabe 547, (c) Sanchez 508, (d)

 Tong; and Washington 508 in combination with Sanchez 508.

         407 Patent: Hanifl 377 in combination with Harvie 012; Harvie 012 in combination with

 Sanchez 508; Ishii 107 in combination with Harvie 012; Keane 768 in combination with Sanchez

 508; and Langstrom 123 in combination with Keane 768.

         Sage reserves the right to add to, amend, or supplement the foregoing based on, inter alia,




                                                   289
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 445 of 759 PageID #: 6685




 the Court’s claim construction and the discovery of additional information including the

 production of additional information by PureWick and other third parties as well as consultation

 with experts and expert testimony.




                                                     YOUNG CONAWAY STARGATT &
                                                     TAYLOR, LLP


                                                     /s/ Anne Shea Gaza
  Of Counsel:                                        Anne Shea Gaza (No. 4093)
                                                     Samantha G. Wilson (No. 5816)
  Robert A. Surrette                                 Rodney Square
  Sandra A. Frantzen                                 1000 North King Street
  Christophert M. Scharff                            Wilmington, DE 19801
  Bryce R. Persichetti                               (302) 571-6600
  McAndrews, Held & Malloy, Ltd                      agaza@ycst.com
  500 West Madison Street                            swilson@ycst.com
  Chicago, IL 60661
  (312) 775-8000                                     Attorneys for Defendant
  bsurrette@mcandrews-ip.com                         Sage Products, LLC
  sfrantzen@mcandrews-ip.com
  cscharff@mcandrews-ip.com
  bpersichetti@mcandrews-ip.com


  Dated: December 18, 2020




                                               290
      Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 446 of 759 PageID #: 6686




                                        CERTIFICATE OF SERVICE


                I, Anne Shea Gaza, hereby certify that on December 18, 2020, I caused a true and correct

         copy of the foregoing document to be served on the following counsel in the manner indicated:

                                      BY E-MAIL

                                      John W. Shaw, Esquire
                                      Karen E. Keller, Esquire
                                      Nathan R. Hoeschen, Esquire
                                      Shaw Keller LLP
                                      I.M. Pei Building
                                      1105 North Market Street
                                      12th Floor
                                      Wilmington, DE 19801
                                      jshaw@shawkeller.com
                                      kkeller@shawkeller.com
                                      nhoeschen@shawkeller.com

                                      Steven C. Cherny, Esquire
                                      Brian P. Biddinger, Esquire
                                      Matthew A. Traupman, Esquire
                                      Quinn Emanuel Urquhart & Sullivan, LLP
                                      51 Madison Avenue, 22nd Floor
                                      New York, NY 10010
                                      stevencherny@quinnemanuel.com
                                      brianbiddinger@quinnemanuel.com
                                      matthewtraupman@quinnemanuel.com

                                      Amanda K. Antons, Esquire
                                      Quinn Emanuel Urquhart & Sullivan, LLP
                                      191 N. Wacker Drive, Suite 2700
                                      Chicago, IL 60606
                                      amandaantons@quinnemanuel.com

                                      Attorneys for Plaintiff/Counterclaim Defendant




25669520.1
      Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 447 of 759 PageID #: 6687




         Dated: December 18, 2020            YOUNG CONAWAY STARGATT
                                             & TAYLOR, LLP


                                             /s/ Anne Shea Gaza
                                             Anne Shea Gaza (No. 4093)
                                             Samantha G. Wilson (No. 5816)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, DE 19801
                                             (302) 571-6600
                                             agaza@ycst.com
                                             swilson@ycst.com

                                             Attorneys for Defendant and Counterclaim
                                             Plaintiff Sage Products, LLC




25669520.1

                                             2
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 448 of 759 PageID #: 6688




                         Exhibit 4
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 449 of 759 PageID #: 6689




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


     PUREWICK CORPORATION,

          Plaintiff/Counterclaim Defendant,

                 v.
                                                          C. A. No. 19-1508-MN
     SAGE PRODUCTS, LLC,

          Defendant/Counterclaim Plaintiff.




      SAGE’S THIRD SUPPLEMENTAL INVALIDITY CONTENTIONS REGARDING
          U.S. PATENT NOS. 8,287,508, 10,226,375, 10,390,989, AND 10,376,407

         Defendant Sage Products, LLC (“Sage”) hereby provides the following third supplemental

 Invalidity Contentions regarding U.S. Patent No. 8,287,508 (“the 508 Patent”), U.S. Patent No.

 10,226,376 (“the 376 Patent”), U.S. Patent No. 10,390,989 (“the 989 Patent”), and U.S. Patent No.

 10,376,407 (“the 407 Patent”) pursuant to the Scheduling Order and the Court’s October 28, 2020

 Order.1 (D.I. 56, 89.) Specifically, with regard to these asserted patents, Paragraph 7(d) provides

 that “Defendant shall produce its initial invalidity contentions for each asserted claim, as well as

 the known related invalidating references.”          Accordingly, Sage provides its supplemental

 invalidity contentions for those patents as follows:

                                 PRELIMINARY STATEMENT

         Sage expressly reserves its right to amend and supplement these Invalidity Contentions.



 1
   Sage provides these invalidity contentions despite Plaintiff’s continued failure to provide
 adequate infringement contentions pursuant to paragraph 7(c) of the Scheduling Order and the fact
 that Plaintiff still has not provided sufficient responses to the requested discovery regarding its
 prior art devices, despite being ordered to provide that information by the Court in response to
 Sage’s motion to compel.


                                                  1
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 450 of 759 PageID #: 6690




 Plaintiff (also referred to herein as “PureWick”) has not yet proffered (a) its proposed constructions

 of all of the terms of the asserted claims, (b) the bases and supporting evidence for such proposed

 constructions of all the terms, (c) its Final Infringement Contentions, or (d) responses to

 Interrogatories that bear on invalidity. Similarly, the Court has not provided a Court order

 regarding the construction of the claims of the asserted patents and Sage has not yet received a

 final transcript of the hearing. The Court’s final claim constructions, as well as constructions

 addressed thereafter pursuant the Court’s Order to narrow the number of terms for construction,

 may affect Sage’s Invalidity Contentions provided herein. Accordingly, Sage reserves its right to

 amend and/or supplement these contentions.

        Sage’s invalidity contentions are not intended to proffer any proposed claim constructions.

 In fact, Sage has prepared these contentions, in part, based on alternative potential claim

 constructions for certain claim terms, including certain constructions that Sage believes Plaintiff

 has adopted or may adopt. In particular, these invalidity contentions are based in whole or in part

 on Sage’s present understanding of Plaintiff’s positions as set forth, for example, in Plaintiff’s

 Infringement Contentions, including any express or implied interpretations of the asserted claim

 terms, as well as Plaintiff’s claim construction briefing to date. Sage disputes the infringement

 positions taken by Plaintiff, along with the express or implied claim interpretations upon which

 Plaintiff relies to support them. Sage specifically objects to Plaintiff’s Infringement Contentions

 as vague, ambiguous, and conclusory. Sage submits these Invalidity Contentions without waiving

 any arguments about the sufficiency or substance of Plaintiff’s Infringement Contentions, and

 without waiving any challenges to Plaintiff’s claim constructions.

        Sage has also prepared these Invalidity Contentions, in part, based on Plaintiff’s apparent

 view of certain prior art. By including prior art in these contentions that would anticipate and/or




                                                   2
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 451 of 759 PageID #: 6691




 render obvious any of the asserted claims based on the apparent scope or construction applied by

 Plaintiff, Sage is not conceding in any way the accuracy of Plaintiff’s proposed claim scope,

 constructions, or views, and such inclusion should not be construed as an admission that the prior

 art meets the particular claim elements under all possible alternative constructions. Sage reserves

 the right to proffer non-infringement bases that are in the alternative to any bases for invalidity

 presented in this document. Sage is not liable for patent infringement unless an asserted claim is

 both valid and infringed. In light of the prior art disclosed herein, none of the asserted claims are

 both valid and infringed.

        Sage reserves its right to amend and supplement these contentions based on information

 learned through fact and expert discovery in this action. For example, PureWick to date has not

 provided sufficient discovery on prior art despite Sage’s long outstanding requests and the Court’s

 Order to do so including prior art on PureWick’s own publicly available embodiments. The

 requested prior art is important to Sage’s defenses and continued withholding of the art is

 prejudicial. Some of the deficiencies with PureWick’s production of discovery is set forth in the

 letter from Bryce Persichetti to Amanda Antons dated April 10, 2020, May 15, 2020, June 19,

 2020, and July 16, 2020, and was further addressed in letter briefing before the Court and the

 Court’s Order on discovery including Interrogatory No. 6. Additional correspondence on missing

 information was set forth in correspondence dated January 15, 2021, incuding with respect to

 deficiencies on Interrogatory Nos. 5, 6, and 16, as well as correspondence dated February 6, 2021.

        Sage reserves the right to revise its contentions concerning the invalidity of the asserted

 claims, which may change depending upon the Court’s construction of the asserted claims, and

 any findings as to the priority date of the asserted claims, and/or positions that Plaintiff or its fact

 or expert witness(es) may take concerning claim construction, infringement, and/or invalidity




                                                    3
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 452 of 759 PageID #: 6692




 issues. In addition, Sage reserves the right to raise additional prior art and invalidity defenses not

 included in these Invalidity Contentions based on additional fact discovery and expert discovery

 or other issues raised by Plaintiff. Sage further reserves the right to amend these Invalidity

 Contentions should, for example, Plaintiff provide any information that it failed to provide in its

 disclosures pursuant to Paragraph 7(c) of the Scheduling Order.

        Sage further states that, due to the impact of COVID-19 shut down, it has not been able to

 access certain physical resources available to it including access to information in libraries, in

 offices, and the like. This has hampered Sage’s ability to prepare these Invalidity Contentions.

        Sage further notes that narrowing at this stage in the litigation is premature particularly

 given that claim construction has not started, Plaintiff has not provided prior art, and expert

 discovery has not begun.

        While not required by the Scheduling Order or Default Standard, to assist Plaintiff, Sage

 provides accompanying invalidity claim charts listing specific examples of where prior art

 references disclose, either expressly or inherently, each limitation of the asserted claims and/or

 examples of disclosures in view of which a person of ordinary skill in the art at the time each of

 the alleged inventions was made, would have considered each limitation, and therefore the claim

 as a whole, obvious. The references, however, may contain additional support upon which Sage

 may rely. If citations are included in a claim chart, they are meant to be illustrative, not exhaustive.

 For any given quotation or excerpt, for example, Sage reserves the right to introduce other text and

 images (including, but not limited to, surrounding, related, or explanatory text, images, or uncited

 portions of the prior art references) from the same or other documents that may help to provide

 context to the quotation or excerpt. Furthermore, if Sage cites to a particular figure in a reference,

 the citation should be understood to encompass the caption and description of the figure and any




                                                    4
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 453 of 759 PageID #: 6693




 text relating to the figure. Similarly, if Sage cites to a particular text referring to a figure, the

 citation should be understood to include the corresponding figure as well. Sage may also rely on

 other documents and information, including cited references and prosecution histories for the

 asserted patents (and related patents and/or patent applications), and witness testimony, including

 expert testimony, to explain, amplify, illustrate, demonstrate, provide context or aid in

 understanding the cited portions of the references.

                Sage’s Invalidity Contentions Regarding U.S. Pat. No. 8,287,508

        Plaintiff asserts claims 1, 3-8, and 17-19 of the 508 Patent (“Asserted Claims of the 508

 Patent”). Sage contends that each of the Asserted Claims of the 508 Patent is invalid for at least

 the reasons set forth below. Sage notes that Plaintiff has withdrawn infringement allegations

 relating to claims 2 and 9-16, which Plaintiff originally asserted in its complaint or its original

 contentions and no longer asserts.      Sage has relied on this withdrawal in preparing these

 contentions as well as preparing for discovery in this case. Sage further incorporates by reference

 its Inter Partes Review Petition for the 508 Patent (IPR2020-01426), supporting Declaration of Dr.

 Diane Newman, D.N.P., F.A.A.N. (“Newman at -”), and exhibits cited therein.

        Each of the references below qualifies as prior art under one or more sections of 35 U.S.C.

 §§ 102 and/or 103. For example, most (if not all) of the listed references qualify as prior art under

 at least 35 U.S.C. §§ 102(a), 102(b), and/or 102(e).2 The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.



 2
   Conditions for patentability are set forth in 35 U.S.C. 102 and 103. For example, prior art patents
 issued, and prior art publications published, more than one year before the pertinent application
 date for each asserted claim are § 102(b) prior art against that claim. Similarly, prior art patents
 issued, and prior art publications published, before the pertinent application date for each asserted
 claim are § 102(a) prior art against that claim. See pre-AIA 35 U.S.C. §§ 102(a) & (b).


                                                  5
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 454 of 759 PageID #: 6694




 § 103 when viewed alone or in combination with other prior art references or with the knowledge

 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show

 the state of the art in the relevant time frames or provide background regarding the alleged

 invention or knowledge of an ordinarily skilled artisan.

        For the convenience of the reader, Sage identifies the prior art for this disclosure in the

 following order. First, Sage lists U.S. Patents in ascending numerical order. Second, Sage lists

 foreign patents or published applications in alphabetical order by type and then ascending

 numerical order. Third, Sage lists publications alphabetically.

        Prior art under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 for the 508 Patent claims include

 the following (including any U.S. and foreign counterparts thereof):

                U.S. Patent No. 1,742,080 (“Jones 080”)

                U.S. Patent No. 2,644,234 (“Scott 234”)

                U.S. Patent No. 2,968,046A (“Duke 046”)

                U.S. Patent No. 3,087,938 (“Hans 938”)

                U.S. Patent No. 3,198,994 (“Hilderbrant 994”)

                U.S. Patent No. 3,312,981 (“McGuire 981”)

                U.S. Patent No. 3,349,768 (“Keane 768”)

                U.S. Patent No. 3,400,717 (“Bruce 717”)

                U.S. Patent No. 3,406,688 (“Bruce 688”)

                U.S. Patent No. 3,511,241 (“Lee 241”)

                U.S. Patent No. 3,512,185A (“Ellis 185”)

                U.S. Patent No. 3,520,300 (“Flower 300”)

                U.S. Patent No. 3,613,123 (“Langstrom 123”)




                                                  6
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 455 of 759 PageID #: 6695




             U.S. Patent No. 3,651,810 (“Ormerod 810”)

             U.S. Patent No. 4,200,102A (“Duhamel 102”)

             U.S. Patent No. 4,202,058 (“Anderson 058”)

             U.S. Patent No. 4,233,025 (“Larson 025”)

             U.S. Patent No. 4,246,901 (“Frosch 901”)

             U.S. Patent No. 4,257,418 (“Hessner 418”)

             U.S. Patent No. 4,270,539 (“Frosch 539”)

             U.S. Patent No. 4,352,356 (“Tong 356”)

             U.S. Patent No. 4,425,130 (“DesMarais”)

             U.S. Patent No. 4,453,938 (“Brendling 938”)

             U.S. Patent No. 4,526,688 (“Schmidt 688”)

             U.S. Patent No. 4,528,703A (“Kraus 703”)

             U.S. Patent No. 4,610,675 (“Triunfol 675”)

             U.S. Patent No. 4,627,846 (“Ternstrom 846”)

             U.S. Patent No. 4,631,061 (“Martin 061”)

             U.S. Patent No. 4,650,477 (“Johnson 477”)

             U.S. Patent No. 4,692,160A (“Nussbaumer 160”)

             U.S. Patent No. 4,713,066 (“Komis 066”)

             U.S. Patent No. 4,747,166 (“Kuntz 166”)

             U.S. Patent No. 4,769,215A (“Ehrenkranz 215”)

             U.S. Patent No. 4,772,280 (“Rooyakkers 280”)

             U.S. Patent No. 4,790,835 (“Elias 835”)

             U.S. Patent No. 4,791,686A (“Taniguchi 686”)




                                             7
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 456 of 759 PageID #: 6696




             U.S. Patent No. 4,795,449 (“Schneider 449”)

             U.S. Patent No. 4,799,928A (“Crowley 928”)

             U.S. Pat. No. 4,804,377 (“Hanifl 377”)

             U.S. Patent No. 4,820,297 (“Kaufman 297”)

             U.S. Patent No. 4,846,909 (“Klug 909”)

             U.S. Patent No. 4,882,794 (“Stewart 794”)

             U.S. Patent No. 4,883,465 (“Brennan 465”)

             U.S. Patent No. 4,886,508 (“Washington 508”)

             U.S. Patent No. 4,886,509 (“Mattsson 509”)

             U.S. Patent No. 4,889,533A (“Beecher 533”)

             U.S. Patent No. 4,905,692 (“More 692”)

             U.S. Patent No. 5,002,541 (“Conkling 541”)

             U.S. Patent No. 5,004,463A (“Nigay 463”)

             U.S. Patent No. 5,031,248 (“Kemper 248”)

             U.S. Patent No. 5,049,144 (“Payton 144”)

             U.S. Patent No. 5,071,347 (“McGuire 347”)

             U.S. Patent No. 5,084,037 (“Barnett 037”)

             U.S. Patent No. 5,147,301 (“Ruvio 301”)

             U.S. Patent No. 5,195,997 (“Carns 997”)

             U.S. Patent No. 5,203,699 (“McGuire 699”)

             U.S. Patent No. 5,244,458 (“Takasu 458”)

             U.S. Patent No. 5,295,983A (“Kubo 983”)

             U.S. Patent No. 5,300,052 (“Kubo 052”)




                                             8
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 457 of 759 PageID #: 6697




             U.S. Patent No. 5,382,244 (“Telang 244”)

             U.S. Patent No. 5,628,735 (“Skow 735”)

             U.S. Patent No. 5,636,643 (“Argenta 643”)

             U.S. Patent No. 5,674,212 (“Osborn 212”)

             U.S. Patent No. 5,678,564 (“Lawrence 564”)

             U.S. Patent No. 5,687,429 (“Rahlff 429”)

             U.S. Patent No. 5,695,485 (“Duperret 485”)

             U.S. Patent No. 5,752,944 (“Dann 944”)

             U.S. Patent No. 5,772,644 (“Bark 644”)

             U.S. Patent No. 5,827,247 (“Kay 247”)

             U.S. Patent No. 5,827,250 (“Fujioka 250”)

             U.S. Patent No. 5,827,257 (“Fujioka 257”)

             U.S. Patent No. 5,887,291 (“Bellizzi 291”)

             U.S. Patent No. 5,894,608 (“Birbara 608”)

             U.S. Patent No. 5,911,222 (“Lawrence 222”)

             U.S. Patent No. 5,957,904 (“Holland 904”)

             U.S. Patent No. 5,972,505 (“Philips 505”)

             U.S. Patent No. 6,063,064 (“Tuckey 064”)

             U.S. Patent No. 6,105,174 (“Nygren 174”)

             U.S. Patent No. 6,113,582 (“Dwork 582”)

             U.S. Patent No. 6,117,163 (“Bierman 163”)

             U.S. Patent No. 6,123,398 (“Arai 398”)

             U.S. Patent No. 6,129,718 (“Wada 718”)




                                             9
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 458 of 759 PageID #: 6698




             U.S. Patent No. 6,177,606 (“Etheredge 606”)

             U.S. Patent No. 6,209,142 (“Mattsson 142”)

             U.S. Patent No. 6,248,096 (“Dwork 096”)

             U.S. Patent No. 6,311,339B1 (“Kraus 339”)

             U.S. Patent No. 6,336,919 (“Davis 919”)

             U.S. Patent No. 6,338,729 (“Wada 729”)

             U.S. Patent No. 6,409,712 (“Cragoe 712”)

             U.S. Patent No. 6,416,500 (“Wada 500”)

             U.S. Patent No. 6,475,198 (“Lipman 198”)

             U.S. Patent No. 6,479,726 (“Cole 726”)

             U.S. Patent No. 6,540,729 (“Wada 729”)

             U.S. Patent No. 6,547,771 (“Robertson 771”)

             U.S. Patent No. 6,569,133 (“Cheng 133”)

             U.S. Patent No. 6,592,560 (“Snyder 560”)

             U.S. Patent No. 6,620,142 (“Fluckiger 142”)

             U.S. Patent No. 6,702,793 (“Sweetser 793”)

             U.S. Patent No. 6,706,027 (“Harvie 027”)

             U.S. Patent No. 6,732,384B2 (“Scott 384”)

             U.S. Patent No. 6,740,066 (“Wolff 066”)

             U.S. Patent No. 6,783,519 (“Samuelsson 519”)

             U.S. Patent No. 6,814,547 (“Childers 547”)

             U.S. Patent No. 6,849,065 (“Schmidt 065”)

             U.S. Patent No. 6,857,137B2 (“Otto 137”)




                                            10
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 459 of 759 PageID #: 6699




             U.S. Patent No. 6,888,044 (“Fell 044”)

             U.S. Patent No. 6,912,737 (“Ernest 737”)

             U.S. Patent No. 6,918,899 (“Harvie 899”)

             U.S. Patent No. 6,979,324 (“Bybordi 324”)

             U.S. Patent No. 7,018,366 (“Easter 366”)

             U.S. Patent No. 7,131,964 (“Harvie 964”)

             U.S. Patent No. 7,135,012 (“Harvie 012”)

             U.S. Patent No. 7,141,043 (“Harvie 043”)

             U.S. Patent No. 7,171,699 (“Ernest 699”)

             U.S. Patent No. 7,179,951 (“Krishnaswamy-Mirle 951”)

             U.S. Patent No. 7,181,781 (“Trabold 781”)

             U.S. Patent No. 7,186,245 (“Cheng 245”)

             U.S. Patent No. 7,192,424 (“Cooper 424”)

             U.S. Patent No. 7,220,250 (“Suzuki 250”)

             U.S. Patent No. 7,335,189 (“Harvie 189”)

             U.S. Patent No. 7,358,282 (“Kreuger 282”)

             U.S. Patent No. 7,390,320 (“Machida 320”)

             U.S. Patent No. 7,488,310 (“Yang 310”)

             U.S. Patent No. 7,520,872 (“Biggie 872”)

             U.S. Patent No. 7,588,560 (“Dunlop 560”)

             U.S. Patent No. 7,682,347 (“Parks 347”)

             U.S. Patent No. 7,695,459 (“Gilbert 459”)

             U.S. Patent No. 7,695,460 (“Wada 460”)




                                            11
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 460 of 759 PageID #: 6700




             U.S. Patent No. 7,699,818 (“Gilbert 818”)

             U.S. Patent No. 7,699,831 (“Bengatson 831”)

             U.S. Patent No. 7,722,584 (“Tanaka 584”)

             U.S. Patent No. 7,727,206 (“Gorres 206”)

             U.S. Patent No. 7,740,620 (“Gilbert 620”)

             U.S. Patent No. 7,749,205 (“Tazoe 205”)

             U.S. Patent No. 7,755,497 (“Wada 497”)

             U.S. Patent No. 7,766,887 (“Burns 887”)

             U.S. Patent No. 7,833,169 (“Hannon 169”)

             U.S. Patent No. 7,866,942 (“Harvie 942”)

             U.S. Patent No. 7,871,385 (“Levinson 385”)

             U.S. Patent No. 7,875,010 (“Frazier 010”)

             U.S. Patent No. 7,901,389 (“Mombrinie 389”)

             U.S. Patent No. 7,927,321 (“Marland 321”)

             U.S. Patent No. 7,931,634 (“Swiecicki 634”)

             U.S. Patent No. 7,939,706 (“Okabe 706”)

             U.S. Patent No. 7,976,519 (“Bubb 519”)

             U.S. Patent No. 7,993,318 (“Olsson 318”)

             U.S. Patent No. 8,128,608B2 (“Thevenin 608”)

             U.S. Patent No. 8,181,651 (“Pinel 651”)

             U.S. Patent No. 8,211,063 (“Bierman 063”)

             U.S. Patent No. 8,221,369 (“Parks 369”)

             U.S. Patent No. 8,241,262 (“Mahnensmith 262”)




                                            12
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 461 of 759 PageID #: 6701




             U.S. Patent No. 8,277,426 (“Wilcox 426”)

             U.S. Patent No. 8,303,554 (“Tsai 554”)

             U.S. Patent No. 8,337,477 (“Parks 477”)

             U.S. Patent No. 8,343,122 (“Gorres 122”)

             U.S. Patent No. 8,353,074 (“Krebs 074”)

             U.S. Patent No. 8,388,588 (“Wada 588”)

             U.S. Patent No. 8,425,482 (“Khoubnazar 482”)

             U.S. Patent No. 8,546,639 (“Wada 639”)

             U.S. Patent No. 8,864,730 (“Conway 730”)

             U.S. Patent No. 9,028,460B2 (“Medeiros 460”)

             U.S. Patent Publ. No. 2002/0026161 (“Grundke 161”)

             U.S. Patent Publ. No. 2002/0087131 (“Wolff 131”)

             U.S. Patent Publ. No. 2002/0189992 (“Schmidt 992”)

             U.S. Patent Publ. No. 2003/0120178 (“Heki 178”)

             U.S. Patent Publ. No. 2003/0004436 (“Schmidt 436”)

             U.S. Patent Publ. No. 2003/0181880A1 (“Schwartz 880”)

             U.S. Patent Publ. No. 2003/0195484 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0233079 (“Parks 079”)

             U.S. Patent Publ. No. 2004/0006321A1 (“Cheng 321”)

             U.S. Patent Publ. No. 2004/0127872 (“Petryk 872”)

             U.S. Patent Publ. No. 2004/0128749 (“Scott 749”)

             U.S. Patent Publ. No. 2004/0191919 (“Unger 919”)

             U.S. Patent Publ. No. 2004/0236292 (“Tazoe 292”)




                                            13
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 462 of 759 PageID #: 6702




             U.S. Patent Publ. No. 2004/0254547 (“Okabe 547”)

             U.S. Patent Publ. No. 2005/0010182 (“Parks 182”)

             U.S. Patent Publ. No. 2005/0070861 (“Okabe 861”)

             U.S. Patent Publ. No. 2005/0070862 (“Tozoe 862”)

             U.S. Patent Publ. No. 2005/0097662 (“Leimkuhler 662”)

             U.S. Patent Publ. No. 2005/0101924 (“Elson 924”)

             U.S. Patent Publ. No. 2005/0177070 (“Levinson 070”)

             U.S. Patent Publ. No. 2005/0197639 (“Mombrinie 639”)

             U.S. Patent Publ. No. 2005/0277904 (“Chase 904”)

             U.S. Patent Publ. No. 2005/0279359 (“LeBlanc 359”)

             U.S. Patent Publ. No. 2006/0015080 (“Mahnensmith 080”)

             U.S. Patent Publ. No. 2006/0015081 (“Suzuki 081”)

             U.S. Patent Publ. No. 2006/0155214A1 (“Wightman 214 ”)

             U.S. Patent Publ. No. 2006/0200102 (“Cooper 102”)

             U.S. Patent Publ. No. 2006/0229576 (“Conway 576”)

             U.S. Patent Publ. No. 2006/0235359 (“Marland 359”)

             U.S. Patent Publ. No. 2007/0038194 (“Wada 194”)

             U.S. Patent Publ. No. 2007/0006368 (“Key 368”)

             U.S. Patent Publ. No. 2007/0117880 (“Elson 880”)

             U.S. Patent Publ. No. 2007/0135786 (“Schmidt 786”)

             U.S. Patent Publ. No. 2007/0191804 (“Coley 804”)

             U.S. Patent Publ. No. 2007/0214553 (“Carromba 553”)

             U.S. Patent Publ. No. 2008/0015527 (“House 527”)




                                           14
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 463 of 759 PageID #: 6703




             U.S. Patent Publ. No. 2008/0033386 (“Okabe 386”)

             U.S. Patent Pub. No. 2008/0004576 (“Tanaka 576”)

             U.S. Patent Publ. No. 2008/0091153 (“Harvie 153”)

             U.S. Patent Publ. No. 2008/0091158 (“Yang 158”)

             U.S. Patent Publ. No. 2008/0234642 (“Patterson 642”)

             U.S. Patent Publ. No. 2008/0287894 (“Van Den Heuvel 894”)

             U.S. Patent Publ. No. 2009/0025717 (“Pinel 717”)

             U.S. Patent Publ. No. 2009/0056003 (“Ivie 003”)

             U.S. Patent Publ. No. 2009/0264840A1 (“Virginio 840”)

             U.S. Patent Publ. No. 2009/0281510 (“Fisher 510”)

             U.S. Patent Publ. No. 2010/0185168 (“Graauw 168”)

             U.S. Patent Publ. No. 2010/0241104 (“Gilbert 104”)

             U.S. Patent Publ. No. 2010/0263113 (“Shelton 113”)

             U.S. Patent Publ. No. 2011/0028922A1 (“Kay 922”)

             U.S. Patent Publ. No. 2011/0034889 (“Smith 889”)

             U.S. Patent Publ. No. 2011/0040271 (“Rogers 271”)

             U.S. Patent Publ. No. 2011/0054426 (“Stewart 426”)

             U.S. Patent Publ. No. 2011/0060300 (“Weig 300”)

             U.S. Patent Publ. No. 2011/0077495 (“Gilbert 495”)

             U.S. Patent Publ. No. 2011/0172620 (“Khambatta 620”)

             U.S. Patent Publ. No. 2011/0172625 (“Wada 625”)

             U.S. Patent Publ. No. 2011/0202024 (“Cozzens 024”)

             U.S. Patent Publ. No. 2012/0103347 (“Wheaton 347”)




                                           15
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 464 of 759 PageID #: 6704




             D373,928 (“Green 928”)

             D401,699 (“Herchenbach 699”)

             D409,303 (“Oepping 303”)

             D591,106 (“Dominique 106”)

             D593801 (“Wilson 801”)

             Denmark Publ. No. DK9600118U3 (“Flyger 118”)

             European Publ. No. EP0032138A2 (“Ozenne 138”)

             European Publ. No. EP0610638A1 (“Goldenberg 638”)

             European Publ. No. EP066070B1 (“Steer 070”)

             European Publ. No. EP0613355A1 (“Kuntz 355”)

             European Publ. No. EP1382318A1 (“Kim 318”)

             European Publ. No. EP2180907 (“Weig 907”)

             European Publ. No. EP2380532 (“Wada 532”)

             UK Publ. No. GB2148126B (“Cottenden 126”)

             UK Publ. No. GB2199750 (“Gropp 750”)

             UK Publ. No. GB2260907 (“Kubo 907”)

             UK Publ. No. 2469496A (“Shelton 496”)

             German Publ. No. DE4443710A1 (“Schmitt 710”)

             German Publ. No. DE9407554U1 (“Javadi 554”)

             Japanese Publ. No. JP11-113946 (“Chiku 946”)

             Japanese Publ. No. JP1979-S5410596 (“Hetsunsuneru”)

             Japanese Publ. No. JP3132659B2 (“Yanagihara 659”)

             Japanese Publ. No. JP4039641B2 (“Mizuguchi 641”)




                                           16
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 465 of 759 PageID #: 6705




             Japanese Publ. No. JP2001054531 (“Higati 531”)

             Japanese Publ. No. JP2001276107A (“Ishii 107”)

             Japanese Publ. No. JP2001276108A (“Ishii 108”)

             Japanese Publ. No. 2004-267530 (“Okabe 530”)

             Japanese Publ. No. 2006-026108 (“Suzuki 108”)

             Japanese Publ. No. JPH05123349 (“Kubo 349”)

             WIPO Publication WO 1988/04558A1 (“Conkling 558”)

             WIPO Publication WO 1991/04714A2 (“Washington 714”)

             WIPO Publication WO 1992/20299 (“Zamierowski 299”)

             WIPO Publication WO 1993/09736 A2 (“Kuntz 736”)

             WIPO Publication WO 1996/00096A1 (“Saltz 096”)

             WIPO Publication WO 2000/057784 (“Wolff 784”)

             WIPO Publication WO 2001/0145618 (“Schmidt 618”)

             WIPO Publication WO 2004/019836 (“Wightman 836”)

             WIPO Publication WO 2004/03071931 (“Harvie 931”)

             WIPO Publication WO 2005/089687 (“Levinson 687”)

             WIPO Publication WO 2005/107661 (“Parks 661”)

             WIPO Publication WO2007/007845 (“Wada 845”)

             WIPO Publication WO 2007/042823 A2 (Van Den Heuvel 823”)

             WIPO Publication WO 2008/078117 A1 (“Short 117”)

             WIPO Publication WO 2009/052496 (“Tsai 496”)

             WIPO Publication WO2009/101738 (“Wada 738”)

             WIPO Publication WO 2010030122 (“Lee 122”)




                                           17
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 466 of 759 PageID #: 6706




                 WIPO Publication WO 2011/132043A1 (“Richer 043”)

                 Newman, Diane K. (1997). The Urinary Incontinence Sourcebook, Los Angeles: Lowell

                  House

                 Research and Development Work Relating to Assistive Technology 2005-2006, Nov.

                  2006 (British Department of Health) (“2006 British Health Publication”)

                 Macaulay et al., A Noninvasive Continence Management System: Development and

                  Evaluation of a Novel Toileting Device for Women, J Wound Ostomy Continence Nurs.

                  2007; 34(6):641-648 (Nov./Dec. 2007) (“Macaulay 2007”)

                 Sachtman, Noah, “New Relief For Pilots? It Depends,” Wired (May 21, 2008)

                  (available at https://www.wired.com/2008/05/pilot-relief/).

                 www.shethinx.com/pages/thinx-it-works

                 Omni Medical AMXD/AMXDMax Devices (see infra)

                 2007 Omni Medical User & Maintenance Guide

         As a preliminary matter, the claims of the 508 Patent are entitled to a priority date of no

 earlier than July 21, 2010, i.e., the filing date of the application resulting in the 508 Patent. The 508

 Patent does not claim priority to any earlier-filed patent applications.

         The charts below identify non-limiting examples of where in each item of prior art each

 element of each asserted claim is found. For example, where a single prior art reference in the

 charts includes each of the elements of the asserted claim (either expressly and/or inherently), the

 claimed invention is anticipated by that reference. Where a single prior art reference does not

 disclose all elements of a claim, the combination of that reference with one (or more) of the

 references disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan,

 renders the claimed invention obvious. Similarly, to the extent any cited anticipatory reference is




                                                    18
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 467 of 759 PageID #: 6707




 found not to anticipate, that reference – by itself or in combination with one (or more) of the

 references disclosing the missing element(s) or the knowledge of a person of ordinary skill in the

 art – renders the claimed subject matter obvious.

        The suggested obviousness combinations, as reflected in the charts below, would have been

 made by one of skill in the art at the time of the alleged inventions embodied by the asserted 508

 Patent claims. Such combinations are consistent with the principles set forth by the Supreme Court

 in KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727 (2007), and its progeny. For example, the reasons for

 combining the references stem (explicitly or implicitly) from: (a) the prior art references

 themselves; (b) the prior art as a whole; (c) the knowledge, common sense, and creativity of those

 of ordinary skill in the art; (d) the nature of the problem to be solved; (e) the demands in the design

 community and/or the marketplace; (f) the simple and predictable substitution of one known

 element for another in accordance with their known functions; (g) the application of a known

 technique or method; (h) the obviousness of trying the combination; and/or (i) the general needs

 and problems in the field.

        For instance, the following items and background information were well known to those

 skilled in the art at the relevant time for the Asserted Claims of the 508 Patent (and are also taught

 by the prior art identified herein). This is also explained more fully in the declaration of Dr. Newman

 filed in connection with the 508 Petition for Inter Partes Review, as well as the declarations of Dr.

 Newman filed in connection with the claim construction briefing, which are hereby incorporated

 by reference:

        (1)      Urine collection devices used in systems and methods for transporting voided urine

 by drawing the urine into a moisture-wicking article that is in contact with a region of the urethral

 opening. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 9-11, 17, 21-22, 24, 30-31;




                                                   19
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 468 of 759 PageID #: 6708




 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 2:51-59, 2:59-67, 3:45-4:19, 5:15-24, 5:27-43,

 6:18-43; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig. 4; Lawrence 564 at Figs. 1-10,

 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Okabe 547

 at Fig. 4, paras. 18-19, 28, 31-32; Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-

 25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Cheng 133 at Figs. 7A-9, 16:53-17:54; Wolff 784

 at Abstract, Figs. 1a, 5a, 5b, 9:8-21, 9:23-10:9; Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67, 2:7-

 17, 2:58-3:18, 3:66-4:7, 4:2-7; Sweetser 793 at Figs. 1-2, 3:35-4:31; Skow 735 at Abstract, Figs. 1-

 11, 3:48-51, 6:16-67; Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-69; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni

 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-

 13, 19:22-25, 33:13-15.; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-

 51, 6:51-7:8, 10:1-5, 10:11-11:51. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (2)     Systems and methods for transporting voided urine that are configured such that

 urine is drawn into a urine collection device from a moisture-wicking article. See, e.g.,

 Mahnensmith 080 at Abstract, Figs. 1-5, paras. 9-11, 17-22, 24, 30-31; Mahnensmith 262 at

 Abstract, Figs. 1-5, 2:51-59, 4:45-5:5; Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4; Hessner

 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43; Lawrence 564 at Figs. 1-

 10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6;

 Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19,

 11:24-36, claim 6; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Okabe 547 at Fig. 4,

 paras. 18-19, 28, 31-32; Cheng 133 at Figs. 7A-9, 16:53-17:54; Sweetser 793 at Figs. 1-2, 3:35-

 4:31; Kuntz 166 at Abstract, Figs. 2-6, 2:65-3:6, 3:48-52, 3:66-4:2, 7:17-23; Kuntz 355 at Abstract,




                                                  20
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 469 of 759 PageID #: 6709




 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni

 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 11:31-13:58, 17:4-52,

 19:9-13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59,

 10:1-5, 10:11-11:51. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32

        (3)     Urine collection devices with a container that defines a chamber for collecting urine.

 See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8, 17-20, 30-31; Mahnensmith 262 at

 Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43, 5:15-25, 5:43-50, 6:44-49; Keane 768 at Abstract,

 1:65-2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-

 6:4, 6:36-43; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Conkling 541 at Figs. 12-

 15, 3:29-49, 6:43-68, 7:2-11; Duke 046 at Figs. 1-3, 1:63-2:23, 2:66-3:15, 3:35-4:10; Ellis 185 at

 Figs. 1-3, 2:55-3:3; Washington 508 at Figs. 1-12, 2:24-67, 6:22-67; Cottenden 126 at Figs. 1-3,

 1:39-106, 2:7-13; Kuntz 166 at Abstract, Figs. 2-6, 2:34-37, 2:38-47; Kuntz 355 at Abstract, Figs.

 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni

 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-

 13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-

 51, 6:51-7:8, 10:1-5, 10:11-11:51. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32

        (4)     Containers that are configured so that a secured moisture wicking article is disposed

 in contact with the region surrounding the uretheral opening. See, e.g., Mahnensmith 080 at

 Abstract, Figs. 1-5, paras. 11, 21-22, 24-25, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 5:27-

 43, 5:65-6:2, 6:18-25, 6:49-56; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig. 4; Harvie

 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Lawrence




                                                 21
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 470 of 759 PageID #: 6710




 564 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36,

 claim 6; Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56,

 11:1-19, 11:24-36, claim 6; Cheng 133 at Figs. 7A-9, 16:53-17:54; Okabe 547 at Fig. 4, paras. 18-

 19, 28, 31-32; Sweetser 793 at Figs. 1-2, 3:35-4:31; Kuntz 166 at Abstract, Figs. 2-6, 4:33-47, 3:48-

 52, 3:66-4:2, 7:17-23; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs.

 1-5, Abstract, paras. 18-19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User

 & Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-

 5:29, 5:59-62, 11:31-13:58, 17:4-52, 19:9-13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-5,

 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51. See also Flower 300

 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32

        (5)     Containers that are closed except for an array of openings through which urine is

 drawn into the chamber and an outlet port through which urine can be drawn away from the

 chamber. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-20, 30-31;

 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43; Keane 768 at Abstract, 1:65-

 2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-6:4,

 6:36-43; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47;

 Scott 384 at 3:15-31, Figs. 3-4; Scott 749 at Figs. 3-4, paras. 74-75, 79; Tazoe 205 at Figs. 11-12,

 3:3-17, 8:4-54; Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-66; Nigay 463 at Figs. 1-3, 1:65-

 2:62; Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-67; Suzuki 250 at Abstract, Figs. 1-5, 4:12-

 19, 6:3-6, 6:66-7:4; Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10, 4:38-64, 5:9-33; Wada 460 at

 Figs. 1-11, 4:32-50, 5:47-51, 7:7-23, 8:15-26; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-

 6:55; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp.

 10, 21. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32




                                                  22
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 471 of 759 PageID #: 6711




        (6)     Containers and chambers that are closed (with the exceptions of the openings and

 outlet port) including by being sealed at both ends. See, e.g., Mahnensmith 080 at Abstract, Figs.

 1-5, paras. 8-11, 17-20, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-

 56; Scott 234 at 1:29-48, Figs. 1-3; Scott 749 at Figs. 3-4, paras. 74-75, 79; Keane 768 at Abstract,

 1:65-2:10, 2:46-56, Fig. 1-4; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson 025 at

 Abstract, Fig. 2, 3:21-25, 4:47-52; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33;

 Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54; Tazoe 292

 at Figs. 1-9, 11-12, paras. 21-33, 63-66; Kuntz 166 at Figs. 2-3, 2:34-47; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User

 & Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 19:9-13, 19:22-36;

 DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5,

 10:11-11:51. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (7)     Containers that are elongated. See, e.g., Mahnensmith 080 at Abstract, Fig. 4, paras.

 30-31; Mahnensmith 262 at Abstract, Figs. 4-5, 6:18-56; Keane 768 at Abstract, 1:65-2:10, 2:46-

 56, Fig. 1-4; Scott 234 at 1:29-48, Figs. 1-3; Scott 749 at Figs. 3-4, paras. 74-75, 79; Kuntz 355 at

 Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32;

 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-

 31, 4:3-33; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;

 Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-66; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-

 61; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47; Cheng

 133 at Figs. 7A-9, 16:53-17:54; Washington 508 at Figs. 1-12, 2:24-67, 6:22-67; Sweetser 793 at

 Figs. 1-2, 3:35-4:31; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Kuntz 355 at Abstract, Figs. 1-

 5, 2:2-16, 3:5-11, 4:7-6:55; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni




                                                  23
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 472 of 759 PageID #: 6712




 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 17:4-52, 19:9-13, 19:22-

 25, 33:13-15; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8,

 10:1-5, 10:11-11:51.

        (8)     Containers that are made of plastic. See, e.g., Mahnensmith 080 at Abstract, Figs.

 1-5, paras. 8, 17-20, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43;

 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31,

 5:54-57, 6:36-43; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Kraus 703 at Abstract,

 Figs. 1-6, 3:37-4:62; Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7, 4:2-7; Tazoe 205 at Figs. 11-

 12, 3:3-17, 8:4-54; Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-21, 4:34-38, 5:10-51; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55.

        (9)     Containers that are rigid. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras.

 8-9, 17-20, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Keane 768

 at Abstract, 1:65-2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-

 43; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Kraus 703 at Abstract, Figs. 1-6, 3:37-

 4:62; Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7, 4:2-7; Martin 061 at Figs. 1, 8, 2:65-3:14,

 3:15-21, 4:34-38, 5:10-51; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs.

 1-5, 2:2-16, 3:5-11, 4:7-6:55.

        (10)    Containers that are cylindrical. See, e.g., Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;

 Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-66; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-

 32; Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Keane 768 at Abstract, 1:65-2:10, 2:46-56,

 Figs. 1-4; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire 347 at Figs. 1-4, Abstract, 2:35-40, 5:25-




                                                   24
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 473 of 759 PageID #: 6713




 30, 6:1-35; Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38, 40, 43; Coley 804 at Figs. 1-5,

 Abstract, paras. 18-19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User &

 Maintenance Guide at pp. 10, 21.

        (11)    Containers (including their exteriors) that are configured for (and have) a moisture

 wicking article secured over the array of openings by wrapping the article over the openings and

 securing the article. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-22, 24, 30-

 31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Keane 768 at Abstract,

 1:65-2:10, 2:46-56, Figs. 1-4; Kuntz 166 at Abstract, Figs. 2-3, 2:34-47, 3:58-64, 4:33-5:58; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;

 Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-67; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24,

 3:23-32; Scott 234 at 2:32-54, Fig. 1; Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Coley 804

 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical

 User & Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51,

 4:54-5:29, 5:59-62, 11:31-13:58, 17:4-52, 19:9-13, 19:22-25, 33:13-15; DesMarais 130 at Figs. 1-

 5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51.

        (12)    A moisture wicking article dimensioned so that it can be secured over the openings.

 See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-22, 24, 30-31; Mahnensmith 262

 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.

 4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-43; Kuntz 166 at Abstract, Figs. 2-6,

 2:43-47, 2:48-69; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Harvie 027 at Figs. 1-

 3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Okabe 547 at Fig. 4, paras.

 18-19, 28, 31-32; Wolff 066 at Fig. 5b, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-

 46; Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-67; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24,




                                                  25
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 474 of 759 PageID #: 6714




 3:23-32; Scott 234 at 2:32-54, Fig. 1; Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465

 at 4:16-66, Figs. 1-2, 6; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User &

 Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29,

 11:31-13:58; DesMarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8,

 10:1-5, 10:11-11:51.

        (13)    Securing a moisture-wicking article at opposite ends of openings on a container,

 including by using elastic bands.      See, e.g., Mahnensmith 080 at Figs. 1, 3, paras. 9, 24;

 Mahnensmith 262 at Figs. 1, 3, 2:57-59, 5:27-35; Keane 768 at Fig. 4, 2:34-46, 3:20-36; Kuntz 166

 at 4:11-14, 5:63-65; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Stewart 794 at Figs.

 1-5, 2:62-4:38; Krebs 074 at Fig. 7B, 2:55-63, 6:2-13; Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-62;

 Skow 735 at Abstract, Fig. 7, 3:48-51, 6:16-67; Jones 080 at Figs. 1, 8-9, 2:37-79, 3:15-31.

 Moreover, containers that are configured to secure a moisture-wicking article at opposite ends of a

 container including by elastic bands were also known as this was a typical configuration. See infra.

        (14)    Moisture wicking articles having the moisture-wicking characteristics of a paper

 towel. See, e.g., Kuntz 355 at 5:9-12; Mahnensmith 080 at paras. 9, 22; Mahnensmith 262 at

 Abstract, 2:51-59, 4:45-5:5; Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4; Hessner 418 at

 Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-43; Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,

 8:15-26; Osborn 212 at 4:54-28, 5:59-62, 33:13-15; Stewart 794 at Figs. 1-5, 2:62-4:38;

 Kirshnaswamy 951 at 12:58-63; Kuntz 166 at 2:62-68; Coley 804 at Figs. 1-5, Abstract, paras. 18-

 19, 21-24; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at

 pp. 10, 21; DesMarais 130 at Abstract, Figs. 1-5, 4:66-53, 3:45-4:65, 6:29-51, 10:11-12:14; See

 also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (15)    Moisture-wicking articles and materials including ones that move moisture by




                                                  26
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 475 of 759 PageID #: 6715




 capillary action from one surface of the article or material to another. See, e.g., Mahnensmith 080

 at Abstract, Figs. 1-5, paras. 9-11, 17, 21-22, 24, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5,

 2:30-50, 2:51-59, 2:59-67, 3:45-4:19, 5:15-24, 5:27-43, 6:18-43; Cheng 133 at Figs. 7A-9, 16:53-

 17:54; Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52,

 19:9-13, 19:22-25, 33:13-15; Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-69; DesMarais 130 at

 Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Lawrence 564 at Figs. 1-10, 14, Abstract, 4:47-

 55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Lawrence 222 at Figs. 1-10,

 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Skow 735

 at Abstract, Figs. 1-11, 3:48-51, 6:16-67; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig.

 4; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,

 9:23-10:9; Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67, 2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;

 Sweetser 793 at Figs. 1-2, 3:35-4:31; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Omni

 AMXD/AMXDmax Devices; 2007 Omni Medical User & Maintenance Guide at pp. 10, 21;

 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (16)    Systems and methods for transporting urine that include using a vacuum pump for

 drawing urine through the container’s openings into a chamber from a moisture wicking article.

 See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 9-11, 17-22, 24, 30-31; Mahnensmith 262

 at Abstract, Figs. 3, 2:59-67, 5:15-25, 5:43-50, 6:44-49; Keane 768 at 1:34-40, 2:5-10, 5:4-14, Fig.

 4; Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43; Kuntz 355 at

 Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 166 at Figs. 1, 7-8, 2:65-3:6, 3:37-42, 5:59-

 6:17; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Harvie

 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61; Omni AMXD/AMXDmax Devices; 2007 Omni




                                                  27
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 476 of 759 PageID #: 6716




 Medical User & Maintenance Guide at pp. 10, 21. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-

 24, 3:23-32.

        (17)    Systems and methods for transporting urine that include using a vacuum pump for

 drawing urine away from the container’s chamber through an outlet port. See, e.g., Mahnensmith

 080 at Abstract, Fig. 3, paras. 10, 23; Mahnensmith 262 at Abstract, Fig. 3, 2:59-67, 5:65-6:2, 6:49-

 56; Keane 768 at 1:34-40, 2:5-10, 5:4-14, Fig. 4; Hessner 418 at 6:36-43; Okabe 547 at Fig. 4,

 paras. 18-19, 28, 31-32; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37,

 7:56-8:35, 9:49-61; Kuntz 166 at Figs. 1, 7-8, 2:65-3:6, 3:37-42, 5:59-6:17; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User

 & Maintenance Guide at pp. 10, 21. See also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        (18)    Vacuum pumps that apply partial vacuum to the system including the outlet port.

 See, e.g., Mahnensmith 080 at Fig. 3, paras. 10, 23; Mahnensmith 262 at Abstract, Fig. 3, 2:59-67,

 5:15, 5:43-50, 6:44-49; Keane 768 at Abstract, 1:40-41, 1:65-2:10, 2:46-56, Fig. 4; Larson 025 at

 Abstract, Fig. 2, 1:66, 3:21-25, 4:47-52; Hessner 418 at 6:36-43; Triunfol 675 at Figs. 2, claims 1-

 4, 2:10-17; Kuntz 166 at Figs. 1, 7-8, 2:65-3:6, 3:37-42, 5:59-6:17; Kuntz 355 at Abstract, Figs. 1-

 5, 2:2-16, 3:5-11, 4:7-6:55; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68, 7:2-11; Nigay 463 at

 Figs. 1-3, 1:65-2:62; Carns 997 at Figs. 2-5, 6:15-31, Abstract; Omni AMXD/AMXDmax Devices;

 2007 Omni Medical User & Maintenance Guide at pp. 10, 21. See also Flower 300 at Figs. 2, 7,

 1:11-15, 2:22-24, 3:23-32.

        (19)    Methods of transporting voided urine that include urine collection devices with

 closed containers. See, e.g., Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-11, 17-20, 23, 30-31;

 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 3:45-4:19, 6:18-43; Keane 768 at Abstract, 1:65-

 2:10, 2:46-56, Fig. 1-4; Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-57, 6:36-43; Okabe 547




                                                  28
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 477 of 759 PageID #: 6717




 at Fig. 4, paras. 18-19, 28, 31-32; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-

 3, 5:9-37, 7:56-8:35, 9:49-61; Kuntz 166 at Abstract, Figs. 2-6, 2:34-47; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Nigay 463 at Figs. 1-3, 1:65-2:62; Skow 735 at Abstract, Figs.

 1-11, 3:48-51, 6:16-67; Omni AMXD/AMXDmax Devices; 2007 Omni Medical User &

 Maintenance Guide at pp. 10, 21; Osborn 212 at Figs. 1-7, 18, 22-23, 19:9-13, 19:22-36; DesMarais

 130 at Figs. 1-5, 2:65-3:23, 4:11-17, 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5, 10:11-11:51. See

 also Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32.

        As mentioned, many of the above concepts, the knowledge referenced below, as well as

 detailed discussions of how the prior art reads on the claims are further explained in the Petition for

 Inter Partes Review for the 508 Patent as well as the Declaration of Diane Newman, which as

 explained above, are hereby incorporated by reference. As shown by the above examples (and the

 charts below as well as the documents filed in the IPR), the differences, if any, between the relevant

 prior art references and the Asserted Claims of the 508 Patent were known and would have been

 within the knowledge and common sense of one of ordinary skill in the art, and modification, if

 any, to achieve the claimed invention would have been a routine choice with a reasonable

 expectation of success. In addition, or alternatively, one of ordinary skill in art would have been

 motivated to combine one or more of the references as they nearly all pertain, generally, to urine

 collection systems or apparatuses.

        As noted above, the following charts identify where in each item of prior art each element

 of each asserted claim is found. The citations in the charts are representative and should not be

 construed as limiting. As mentioned above, the charts below reflect alternative views of the

 meaning of claim language including Sage’s understanding of Plaintiff’s position regarding the

 construction of the claims, and Sage makes no admissions regarding any alleged infringement.




                                                   29
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 478 of 759 PageID #: 6718




 Moreover, by addressing any claim language in the charts below, Sage makes no admission as to

 whether or not that language serves as a limitation of the claim.

                        U.S. Patent No. 8,287,508 (Claims 1, 3-8, and 17-19)

     508 Patent Claim Language                    Prior Art
     Claim 1
     1. A urine collection device for use in a    Urine collection devices for use in systems for
     system for transporting urine voided from    transporting voided urine by drawing the urine into a
     a person or an animal by drawing the urine   moisture-wicking article that is disposed in contact
     into a moisture-wicking article that is      with the urethral opening and then into the collection
     disposed in contact with a region of the     device were well known in the art at the time of the
     person or animal surrounding an urethral     alleged invention.
     opening, and further drawing the urine
     into the collection device from the            Jones 080 at Figs. 1, 8-9, 1:26-35, 2:51-57;
     moisture-wicking article, comprising3:         Scott 234 at 2:32-54, Fig. 1;
                                                    Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                     56, Fig. 4;
                                                    Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                     32;
                                                    Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                    DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                     3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                    Frosch 901 at Abstract, Figs. 1-2, 2:44-60, 4:33-
                                                     62, 5:58-6:45;
                                                    Frosch 539 at Abstract, Figs. 1-2, Abstract, 2:38-
                                                     66, 3:5-21, 4:43-57, 6:11-42;
                                                    Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                     2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                    Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-
                                                     69;
                                                    Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                    Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                     6:67;
                                                    McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                     5:25-30, 6:1-35;
                                                    McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                     64;
                                                    Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                     67;
                                                    Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                     23, 7:56-58;

 3
  By addressing any preamble herein, Sage makes no admission as to whether or not the preamble
 of any of the asserted claims serves as a limitation of the claim.


                                                  30
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 479 of 759 PageID #: 6719




  508 Patent Claim Language           Prior Art
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                          11, 17-24, 30-31;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                          21-24;



                                       31
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 480 of 759 PageID #: 6720




  508 Patent Claim Language            Prior Art
                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                           4:7-6:55.
                                         2007 Omni Medical User & Maintenance Guide
                                           at pp. 10, 21;
                                         Omni AMXD / AMXDMax devices

  a container defining a chamber for   Containers defining a chamber for or capable of
  collecting urine,                    collecting urine were well known in the art at the
                                       time of the alleged invention.

                                         Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                         Scott 234 at 2:32-54, Fig. 1;
                                         Duke 046 at Figs. 1-3, 1:63-2:23, 2:66-3:15,
                                          3:35-4:10;
                                         Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                          1-4;
                                         Ellis 185 at Figs. 1-3, 2:55-3:3;
                                         Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                          32;
                                         Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                         Frosch 901 at Abstract, Figs. 1-2, 2:44-60, 4:33-
                                          62;
                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                          3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                         DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                          3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                         Frosch 539 at Abstract, Figs. 1-2, 2:53-66, 4:43-
                                          57;
                                         Kraus 703 at Abstract, Figs. 1-6, 3:37-4:62;
                                         Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                          2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                         Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-21, 4:34-
                                          38, 5:10-51;
                                         Nussbaumer 160 at Figs. 1-9, 2:23-44, 2:50-59,
                                          3:20-41, 4:5-13, 5:10-15;
                                         Kuntz 166 at Abstract, Figs. 2-6, 2:34-47;
                                         Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                         Schneider 449 at Abstract, Figs. 1-11;
                                         Crowley 928 at 2:31-48;
                                         Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                         Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                         Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68,
                                          7:2-11;
                                         Nigay 463 at Figs. 1-3, 1:65-2:62;



                                       32
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 481 of 759 PageID #: 6721




  508 Patent Claim Language           Prior Art
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        Carns 997 at Figs. 2-5, 6:15-31;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Kubo 983 at Figs. 1a-2, Abstract, 2:44-3:5, 4:19-
                                          33, 5:8-27;
                                        Kubo 052 at Figs. 1a-4, Abstract, 4:12-16;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5, 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Kraus 339 at Abstract, Figs. 1-7, 4:47-5:15;
                                        Robertson 771 at Figs. 1-2, 2:56-3:44;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                        Cheng at 24:12-35, 29:27-52, 37:35-57, 38:48-
                                          53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;




                                       33
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 482 of 759 PageID #: 6722




  508 Patent Claim Language                  Prior Art
                                               Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                 4:35-5:35, 6:18-56;
                                               Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                               Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                 46;
                                               Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                 66;
                                               Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                               Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                 40, 43;
                                               Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                                 11, 17-20, 30-31;
                                               Wightman 214 at Figs. 2b, 4b, 5-6, paras. 87, 92;
                                               Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                                 21-24;
                                               Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                 38-44;
                                               Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15,
                                                 2:25-27, 3:5-25, 6:18-26, 6:28-7:3, 7:5-13, 8:17-
                                                 20, 8:22-25;
                                               Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                 9:23-10:9;
                                               Goldenberg 638 at Abstract, Figs. 1-3, 3:20-42,
                                                 6:44-57;
                                               Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                 4:7-6:55;
                                               Schmitt 710 at Figs. 3-6, cols. 1-2;
                                               Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;
                                               Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                 14-21, 23-26;
                                               Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-
                                                 11, 14-21, 23-26;
                                               Ishii 108 at Figs. 1-4, paras 1-13;
                                               Macaulay 2007 at pp. 641-643;
                                               2006 British Health Publication at pp. 14-15;
                                               2007 Omni Medical User & Maintenance Guide
                                                 at pp. 10, 21;
                                               Omni AMXD / AMXDMax devices


  wherein the container is closed, except for Containers that were closed, except for having an
  having an array of openings through which array of openings through which urine can be drawn
  urine can be drawn into the chamber         into a chamber, were well known in the art at the
                                              time of the alleged invention. For example, such
                                              openings in a urine or bodily fluid collection



                                              34
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 483 of 759 PageID #: 6723




  508 Patent Claim Language           Prior Art
                                      container provide an entry point for the fluid but
                                      otherwise contain and capture fluid.

                                        Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                        Scott 234 at 1:29-48, Figs. 1-3;
                                        Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                         1-4;
                                        Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                         32;
                                        Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                         3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                        DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                         3:45-4:65, 6:29-51, 10:11-12:14;
                                        Kuntz 166 at Abstract, Figs. 2-6, 2:34-47, 4:63-
                                         5:2;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                         5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                         64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                         67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                         23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                         51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                         13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                         6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                         6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                         61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                         4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                         8:15-26;



                                       35
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 484 of 759 PageID #: 6724




  508 Patent Claim Language                    Prior Art
                                                 Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                 Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                   5:15-19;
                                                 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                   4:35-5:35, 6:18-56;
                                                 Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                   46;
                                                 Tazoe 292 at Figs. 1-9, 11-12, paras 21-33, 63-
                                                   66;
                                                 Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                 Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                   40, 43;
                                                 Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                                   11, 17-20, 23, 30-31;
                                                 Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                   38-44;
                                                 Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15,
                                                   2:25-27, 3:5-25, 6:18-26, 6:28-7:3, 7:5-13, 8:17-
                                                   20, 8:22-25;
                                                 Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                   9:23-10:9;
                                                 Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                   4:7-6:55;
                                                 2007 Omni Medical User & Maintenance Guide
                                                   at pp. 10, 21;
                                                 Omni AMXD / AMXDMax devices

  and at least one outlet port through which   Containers having an outlet port through which urine
  urine can be drawn away from the             can be drawn away from a chamber were well known
  chamber; and                                 at the time of the alleged invention. An outlet was a
                                               conventional feature to provide for sanitary removal
                                               of the urine and subsequent continued use of the
                                               collection device.

                                                 Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                                 Scott 234 at 1:29-48, Figs. 1-3;
                                                 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                                  1-4;
                                                 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 Hessner 418 at 6:36-43;
                                                 Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                  2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;




                                               36
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 485 of 759 PageID #: 6725




  508 Patent Claim Language           Prior Art
                                        Kuntz 166 at Abstract, Figs. 2-6, 2:25-30, 2:65-
                                          3:6, 3:37-52, 4:9-11, 5:59-6:17, 7:17-23;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 6:22-67;
                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Robertson 771 at Figs. 1-2, 2:56-3:44;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;




                                       37
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 486 of 759 PageID #: 6726




  508 Patent Claim Language                     Prior Art
                                                  Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                    66;
                                                  Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                  Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                    40, 43;
                                                  Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                                    10, 23;
                                                  Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                    38-44;
                                                  Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 2:14-
                                                    17, 3:21-25, 4:13-19, 7:15-30;
                                                  Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                    9:23-10:9;
                                                  Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                    4:7-6:55;
                                                  Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;
                                                  Goldenberg 638 at Abstract, Figs. 1-3, 3:20-42,
                                                    6:44-57;
                                                  Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                  Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                    14-21, 23-26;
                                                  Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-
                                                    11, 14-21, 23-26;
                                                  Ishii 108 at Figs. 1-4, paras 1-13;
                                                  Macaulay 2007 at pp. 641-643;
                                                  2006 British Health Publication at pp. 14-15;
                                                  2007 Omni Medical User & Maintenance Guide
                                                    at pp. 10, 21;
                                                  Omni AMXD / AMXDMax devices

  wherein an elongated exterior of the          Containers having an elongated exterior configured
  container is configured and dimensioned       and dimensioned for enabling a moisture-wicking
  for enabling a moisture-wicking article to    article to be secured over an array of openings of a
  be secured over the array of openings of      container by wrapping the article over the array and
  the container by wrapping the article over    securing it (and containers specifically having such a
  the array and securing the wrapped article,   secured moisture-wicking article) were well known
                                                in the art at the time of the alleged invention.
                                                Securing the article over the openings allows the
                                                article to stay in place while covering the openings
                                                and facilitating moisture wicking and access to the
                                                container. The shape facilitates urine collection. For
                                                example, an elongated container conforms to the
                                                female anatomy and can fit between the legs.




                                                38
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 487 of 759 PageID #: 6727




  508 Patent Claim Language           Prior Art
                                        Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-79, 3:15-
                                          31;
                                        Scott 234 at 2:32-54, Fig. 1;
                                        Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
                                        Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                          32;
                                        Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                          3:45-4:65, 6:29-51, 10:11-12:14;
                                        Kuntz 166 at Abstract, Figs. 2-6, 2:43-69;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                          21-24;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;



                                       39
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 488 of 759 PageID #: 6728




  508 Patent Claim Language                   Prior Art
                                                Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                  40, 43;
                                                Mahnensmith 080 at Abstract, Figs. 4, paras. 9-
                                                  11, 17-24, 30-31;
                                                Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                  4:7-6:55;
                                                2007 Omni Medical User & Maintenance Guide
                                                  at pp. 10, 21;
                                                Omni AMXD / AMXDMax devices


  and for enabling said secured moisture-     It was well known to configure the moisture-wicking
  wicking article to be disposed in contact   article so it was disposed in contact with the region
  with the region of a female body            surrounding the urethral opening, for example, to
  surrounding the urethral opening.           maximize urine collection.

                                                Jones 080 at Figs. 1, 8-9, 1:26-79, 2:37-79, 3:15-
                                                 31;
                                                Scott 234 at 2:32-54, Fig. 1;
                                                Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                 56, Fig. 4;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                 32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                 3:45-4:65, 6:29-51, 10:11-12:14;
                                                Frosch 901 at Abstract, Figs. 1-2, 5:57-6:45;
                                                Frosch 539 at Abstract, Figs. 1-2, 2:38-52, 3:5-
                                                 21, 6:11-42;
                                                Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                 2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                Kuntz 166 at Abstract, Figs. 2-6, 3:48-52, 7:17-
                                                 23;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                 6:67;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                 64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                 67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                 23, 7:56-58;




                                              40
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 489 of 759 PageID #: 6729




  508 Patent Claim Language           Prior Art
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                          24-25, 30-31;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                          21-24;




                                       41
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 490 of 759 PageID #: 6730




  508 Patent Claim Language                   Prior Art
                                                Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                  4:7-6:55;
                                                2007 Omni Medical User & Maintenance Guide
                                                  at pp. 10, 21;
                                                Omni AMXD / AMXDMax devices

  Claim 3
  3. A device according to claim 1 in         See Claim 1. Moisture-wicking articles dimensioned
  combination with said moisture-wicking      to be wrapped and secured over a container’s
  article when the moisture-wicking article   openings were well known as previously discussed.
  is wrapped and secured over the array of
  openings, wherein the moisture-wicking        Jones 080 at Figs. 1, 8-9, 2:37-79, 3:15-31;
  article is dimensioned for being secured      Scott 234 at 2:32-54, Fig. 1;
  over the array of openings.                   Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                 32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Kuntz 166 at Abstract, Figs. 2-6, 2:34-69;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                 64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                 67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                 23, 7:56-58;
                                                Desmarais 130 at Figs. 1-5, 2:65-3:23, 4:11-17,
                                                 5:13-26, 5:54-59, 6:28-51, 6:51-7:8, 10:1-5,
                                                 10:11-11:51;
                                                Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                                 51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                                 13, 19:22-25, 33:13-15;
                                                Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                 5:212-54;
                                                Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                 61;
                                                Easter 366 at Figs. 5-9, 5:54-6:10;
                                                Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                 4:38-64, 5:9-33;




                                              42
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 491 of 759 PageID #: 6731




  508 Patent Claim Language                  Prior Art
                                               Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                 8:15-26;
                                               Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                               Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                 5:15-19;
                                               Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                 4:35-5:35, 6:18-56;
                                               Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                 66;
                                               Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                               Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                 40, 43;
                                               Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                                 11, 17-25, 30-31;
                                               Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                 4:7-6:55
                                               2007 Omni Medical User & Maintenance Guide
                                                 at pp. 10, 21;
                                               Omni AMXD / AMXDMax devices


  Claim 4
  4. A combination according to claim 3,     See Claim 3. Using articles that have the
  wherein the moisture-wicking article has   characteristic of a paper towel (and actually were
  the moisture-wicking characteristic of a   paper towels) as moisture-wicking articles were well
  paper towel.                               known at the time of the alleged invention. As
                                             explained in the Newman Declarations filed in
                                             connection with claim construction, paper towel and
                                             paper towel-like materials are permeable and
                                             absorbent and included numerous features that made
                                             them one of a few known design choices as a
                                             moisture-wicking article.

                                               Jones 080 at 2:51-57;
                                               Scott 234 at 2:32-54, Fig. 1;
                                               Keane 768 at Abstract, 1:34-41, 1:65-2:10, 2:46-
                                                56, Fig. 4;
                                               Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                32;
                                               Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                               Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-
                                                57, 6:36-43;
                                               DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                3:45-4:65, 6:29-51, 10:11-12:14;



                                             43
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 492 of 759 PageID #: 6732




  508 Patent Claim Language           Prior Art
                                        Frosch 539 at Abstract, Figs. 1-2, 2:38-66, 3:5-
                                          21, 6:27-42;
                                        Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7,
                                          4:2-7;
                                        Kuntz 166 at Abstract, Figs. 1-8, 2:43-68;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at 4:54-28, 5:59-62, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Philips 505 at 1:45-63, 10:30-11:4;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Kirshnaswamy 951 at 12:58-63;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;


                                       44
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 493 of 759 PageID #: 6733




  508 Patent Claim Language                  Prior Art
                                               Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                 4:35-5:35, 6:18-56;
                                               Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                 46;
                                               Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                 66;
                                               Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                               Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                 40, 43;
                                               Mahnensmith 080 at paras. 9, 22;
                                               Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                 9:23-10:9;
                                               Kuntz 355 at Abstract, Figs. 1-5, 5:9-12

  Claim 5
  5. A combination according to claim 1,     See Claims 1 and 4.
  wherein the moisture-wicking article has
  the moisture-wicking characteristic of a     Jones 080 at 2:51-57;
  paper towel.                                 Scott 234 at 2:32-54, Fig. 1;
                                               Keane 768 at Abstract, 1:34-41, 1:65-2:10, 2:46-
                                                56, Fig. 4;
                                               Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                32;
                                               Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                               Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-
                                                57, 6:36-43;
                                               DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                3:45-4:65, 6:29-51, 10:11-12:14;
                                               Frosch 539 at Abstract, Figs. 1-2, 2:38-66, 3:5-
                                                21, 6:27-42;
                                               Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7,
                                                4:2-7;
                                               Kuntz 166 at Abstract, Figs. 1-8, 2:43-68;
                                               Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                               Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                6:67;
                                               McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                5:25-30, 6:1-35;
                                               McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                64;
                                               Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                67;
                                               Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                23, 7:56-58;



                                             45
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 494 of 759 PageID #: 6734




  508 Patent Claim Language                   Prior Art
                                                Osborn 212 at 4:54-28, 5:59-62, 33:13-15;
                                                Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                                  7:28-56;
                                                Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                                  6:27, 7:28-56, 11:24-36;
                                                Philips 505 at 1:45-63, 10:30-11:4;
                                                Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                  5:212-54;
                                                Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                  61;
                                                Easter 366 at Figs. 5-9, 5:54-6:10;
                                                Kirshnaswamy 951 at 12:58-63;
                                                Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                                  38:48-53;
                                                Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                  4:38-64, 5:9-33;
                                                Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                  8:15-26;
                                                Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                  5:15-19;
                                                Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                  4:35-5:35, 6:18-56;
                                                Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                  46;
                                                Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                  66;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                  40, 43;
                                                Mahnensmith 080 at paras. 9, 22;
                                                Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                  9:23-10:9;
                                                Kuntz 355 at Abstract, Figs. 1-5, 5:9-12

  Claim 6
  6. A combination according to claim 1, in   See Claim 1. It was well known at the time of the
  further combination with a vacuum pump      alleged invention to use vacuum pumps with urine or


                                              46
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 495 of 759 PageID #: 6735




  508 Patent Claim Language                    Prior Art
  for drawing the urine through the array of   other bodily fluid collection devices to draw fluid
  openings and into the chamber from the       through openings in the device from a moisture-
  disposed moisture-wicking article.           wicking article and into a collection chamber. For
                                               example, it was well known that vacuum helps
                                               facilitate transfer of fluid through the article into the
                                               container for transfer outside of the system.

                                                 Jones 080 at 1:26-35;
                                                 Scott 234 at 2:32-54, Fig. 1;
                                                 Keane 768 at 1:34-40, 2:5-10, 5:4-14, Fig. 4;
                                                 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                                  3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                 Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                  2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                 Kuntz 166 at Abstract, Figs. 1, 7-8, 2:25-30,
                                                  2:65-3:6, 3:37-42, 4:9-11, 5:59-6:17;
                                                 Crowley 928 at 2:31-48, Fig. 3-5;
                                                 Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                 Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                 McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                  5:25-30, 6:1-35;
                                                 McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                  64;
                                                 Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                  67;
                                                 Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                  23, 7:56-58;
                                                 Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                 Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                 Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                  61;
                                                 Easter 366 at Figs. 5-9, 5:54-6:10;
                                                 Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                 Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                 Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                 Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                  4:38-64, 5:9-33;
                                                 Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                  8:15-26;
                                                 Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                 Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                  5:15-19;



                                                47
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 496 of 759 PageID #: 6736




  508 Patent Claim Language                 Prior Art
                                              Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                4:35-5:35, 6:18-56;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                40, 43;
                                              Mahnensmith 080 at Fig. 3, paras. 10, 23;
                                              Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                                9:3-5;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                4:7-6:55;
                                              2007 Omni Medical User & Maintenance Guide
                                                at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices.

  Claim 7
  7. A combination according to claim 6,    See Claim 6. It was well known at the time of the
  wherein the vacuum pump is disposed for   alleged invention to dispose a vacuum pump to draw
  drawing the urine away from the chamber   urine away from the chamber through the outlet port.
  through the outlet port.                  For example, doing so provided a way to remove the
                                            urine from the collection device.

                                              Jones 080 at Figs. 1, 8-9, 1:26-35;
                                              Scott 234 at 2:32-54, Fig. 1;
                                              Keane 768 at Abstract, 1:34-40, 2:5-10, 5:4-14,
                                               Fig. 4, 2:46-56;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                               32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                              Hessner 418 at 6:36-43;
                                              Triunfol 675 at Figs. 2, 2:10-17;
                                              Kuntz 166 at Abstract, Figs. 1, 7-8, 2:25-30,
                                               2:65-3:6, 3:37-42, 4:9-11, 5:59-6:17;
                                              Crowley 928 at 2:31-48, Fig. 3-5;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                               5:25-30, 6:1-35;
                                              McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                               64;
                                              Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                               67;



                                            48
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 497 of 759 PageID #: 6737




  508 Patent Claim Language           Prior Art
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-
                                          55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 8:8-29,
                                          8:38-10:29, 11:24-36;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Fig. 3, paras. 10, 23;
                                        Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                          38-44;
                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7;
                                        Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                          9:3-5;
                                        Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55;
                                        Schmitt 710 at Figs. 3-6, cols. 1-2;
                                        Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                          14-21, 23-26;
                                        Mizuguchi 641 at Figs. 1-10, Abst., paras 6-11,
                                          14-21, 23-26;



                                       49
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 498 of 759 PageID #: 6738




  508 Patent Claim Language                 Prior Art
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp. 14-15;
                                              2007 Omni Medical User & Maintenance Guide
                                                at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices.

  Claim 8
  8. A combination according to claim 7,    See Claim 7. It was further well known at the time
  wherein the vacuum pump is disposed for   of the alleged invention to use a vacuum pump that
  applying a partial vacuum to the outlet   applied a partial vacuum to the device (including an
  port.                                     outlet port) of a urine or other bodily fluid collection
                                            device.

                                              Jones 080 at 1:26-35;
                                              Scott 234 at 2:32-54, Fig. 1;
                                              Keane 768 at Abstract, 1:34-40, 2:5-10, 5:4-14,
                                               2:46-56, Fig. 4;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                               32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                              Hessner 418 at 6:36-43;
                                              Triunfol 675 at Fig. 2, 2:10-17;
                                              Kuntz 166 at Abstract, Figs. 1, 7-8, 2:25-30,
                                               2:65-3:6, 3:37-42, 4:9-11, 5:59-6:17;
                                              Crowley 928 at 2:31-48, Fig. 3-5;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                               5:25-30, 6:1-35;
                                              McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                               64;
                                              Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                               67;
                                              Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                               23, 7:56-58;
                                              Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                               7:28-56;
                                              Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-
                                               55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 8:8-29,
                                               8:38-10:29, 11:24-36;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                               61;



                                             50
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 499 of 759 PageID #: 6739




  508 Patent Claim Language                    Prior Art
                                                 Easter 366 at Figs. 5-9, 5:54-6:10;
                                                 Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                 Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                 Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                 Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                   4:38-64, 5:9-33;
                                                 Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                   8:15-26;
                                                 Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54, claim
                                                   10;
                                                 Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                   5:15-19;
                                                 Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                   4:35-5:35, 6:18-56;
                                                 Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                   46;
                                                 Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                   66;
                                                 Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                 Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                   40, 43;
                                                 Mahnensmith 080 at Fig. 3, paras. 10, 23;
                                                 Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                   38-44;
                                                 Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7;
                                                 Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                                   9:3-5;
                                                 Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;
                                                 Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                   4:7-6:55;
                                                 Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                 Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                   14-21, 23-26;
                                                 Mizuguchi 641 at Figs. 1-10, Abst., paras 6-11,
                                                   14-21, 23-26;
                                                 Ishii 108 at Figs. 1-4, paras 1-13;
                                                 Macaulay 2007 at pp. 641-643;
                                                 2006 British Health Publication at pp. 14-15;
                                                 2007 Omni Medical User & Maintenance Guide
                                                   at pp. 10, 21;
                                                 Omni AMXD / AMXDMax devices.

  Claim 17
  17. A moisture-wicking article adapted for   See Claim 1. Urine collection devices for use in
  use with a urine collection device for use   systems for transporting voided urine by drawing the



                                               51
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 500 of 759 PageID #: 6740




  508 Patent Claim Language                   Prior Art
  in a system for transporting urine voided   urine into a moisture-wicking article that is disposed
  from a body of a person or an animal by     in contact with the urethral opening and then into the
  drawing the urine into the moisture-        collection device were well known in the art at the
  wicking article when said article is        time of the alleged invention.
  disposed in contact with a region of the
  body surrounding the urethral opening,        Jones 080 at Figs. 1, 8-9, 1:26-35, 2:51-57;
  and drawing the urine into the collection     Scott 234 at 2:32-54, Fig. 1;
  device from the moisture-wicking article,     Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                 56, Fig. 4;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                 32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                 3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                Frosch 901 at Abstract, Figs. 1-2, 2:44-60, 4:33-
                                                 62, 5:58-6:45;
                                                Frosch 539 at Abstract, Figs. 1-2, Abstract, 2:38-
                                                 66, 3:5-21, 4:43-57, 6:11-42;
                                                Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                 2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-
                                                 69;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                 6:67;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                 64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                 67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                 23, 7:56-58;
                                                Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                                 51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                                 13, 19:22-25, 33:13-15;
                                                Lawrence 564 at Figs. 1-10, 14, Abstract, 5:8-
                                                 6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                                Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                                 6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                                Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                 5:212-54;
                                                Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;


                                              52
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 501 of 759 PageID #: 6741




  508 Patent Claim Language           Prior Art
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                          11, 17-24, 30-31;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                          21-24;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55
                                        Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                          38-44;
                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7;
                                        Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                          9:3-5;
                                        Macaulay 2007 at pp. 641-643;
                                        2006 British Health Publication at pp. 14-15;
                                        2007 Omni Medical User & Maintenance Guide
                                          at pp. 10, 21;
                                        Omni AMXD / AMXDMax devices.



                                       53
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 502 of 759 PageID #: 6742




  508 Patent Claim Language                    Prior Art

  wherein the urine collection device          Urine collection devices and other bodily fluid
  includes an elongated container defining a   collection devices that include an elongated container
  chamber that is closed at both ends for      defining a chamber closed at both ends for collecting
  collecting urine                             urine or other fluid were well known at the time of
                                               the alleged invention. As discussed above, closed
                                               collection containers (including ones that were
                                               closed at the ends) were known, and an elongated
                                               container conforms to the female anatomy.

                                                 Scott 234 at 1:29-48, Figs. 1-3;
                                                 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                                    1-4;
                                                   Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                    32;
                                                   Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                   Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                                    3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                   DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                    3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                   Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                    2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                   Kuntz 166 at Abstract, Figs. 2-6, 2:34-47, 3:48-
                                                    52, 7:17-23;
                                                   Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                   Washington 508 at Figs. 1-12, 2:24-67, 6:22-67;
                                                   Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                   McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                    5:25-30, 6:1-35;
                                                   McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                    64;
                                                   Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                    67;
                                                   Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                    23, 7:56-58;
                                                   Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                                    51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                                    13, 19:22-25, 33:13-15;
                                                   Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                                    7:28-56;
                                                   Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-
                                                    55, 5:8-6:27, 7:28-56, 8:8-29, 11:24-36;
                                                   Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                   Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;




                                               54
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 503 of 759 PageID #: 6743




  508 Patent Claim Language                 Prior Art
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                              Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                                46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                40, 43;
                                              Mahnensmith 080 at Fig. 4, paras. 30-31;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                4:7-6:55
                                              Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                                38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15,
                                                2:25-27, 3:5-25, 6:18-26, 6:28-7:3, 7:5-13, 8:17-
                                                20, 8:22-25;
                                              Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                9:23-25;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp. 14-15
                                              2007 Omni Medical User & Maintenance Guide
                                                at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices.

  and having an array of openings in an     As discussed above, urine collection devices and
  elongated side of the container through   other bodily fluid collection devices having an array
  which urine can be drawn into the         of openings in an elongated side of the container
  chamber and                               through which urine can be drawn into a chamber
                                            were well known at the time of the alleged invention.



                                            55
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 504 of 759 PageID #: 6744




  508 Patent Claim Language           Prior Art
                                      This was a typical configuration particularly for the
                                      female anatomy for the reasons discussed above.

                                        Scott 234 at 1:29-48, Figs. 1-3;
                                        Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                            1-4;
                                        Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                            32;
                                        Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-3:7,
                                            3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                           DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                            3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                           Kuntz 166 at Abstract, Figs. 2-6, 2:34-37, 2:38-
                                            47, 4:63-5:2;
                                           Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                           Nigay 463 at Figs. 1-3, 1:65-2:62;
                                           McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                            5:25-30, 6:1-35;
                                           McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                            64;
                                           Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                            67;
                                           Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                            23, 7:56-58;
                                           Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                            51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                            13, 19:22-25, 33:13-15;
                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                            61;
                                           Easter 366 at Figs. 5-9, 5:54-6:10;
                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                           Harvie 043 at Figs. 1-3, 9:66-10:58;
                                           Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                            4:38-64, 5:9-33;
                                           Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                            8:15-26;
                                           Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                           Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                            5:15-19;
                                           Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                            4:35-5:35, 6:18-56;


                                       56
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 505 of 759 PageID #: 6745




  508 Patent Claim Language                Prior Art
                                             Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                               46;
                                             Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                               66;
                                             Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                             Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                               40, 43;
                                             Mahnensmith 080 at Abstract, Figs. 1-5, paras. 8-
                                               11, 17-24, 30-31;
                                             Wolf 784 at Abstract, Figs. 1a-4, 2:4-10, 5:12-30,
                                               9:3-5, 9:25-10:9;
                                             Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                               4:7-6:55;
                                             2007 Omni Medical User & Maintenance Guide
                                               at pp. 10, 21;
                                             Omni AMXD / AMXDMax devices.

  at least one outlet port through which   See Claim 1.
  urine can be drawn away from the
  chamber,                                   Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-79;
                                             Scott 234 at 1:29-48, Figs. 1-3;
                                             Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig.
                                              1-4;
                                             Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                              32;
                                             Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                             Hessner 418 at 6:36-43;
                                             Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                              2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                             Kuntz 166 at Abstract, Figs. 2-6, 2:25-30, 2:65-
                                              3:6, 3:37-52, 4:9-11, 5:59-6:17, 7:17-23;
                                             Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                             Washington 508 at Figs. 1-12, 2:24-67, 6:22-67;
                                             Nigay 463 at Figs. 1-3, 1:65-2:62;
                                             McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                              5:25-30, 6:1-35;
                                             McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                              64;
                                             Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                              67;
                                             Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                              23, 7:56-58;
                                             Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                              7:28-56;



                                           57
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 506 of 759 PageID #: 6746




  508 Patent Claim Language           Prior Art
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Robertson 771 at Figs. 1-2, 2:56-3:44;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Trabold 781 at Abstract, Figs. 1-8, 2:35-51;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Grundke 161 at Figs. 1-5, paras. 20-24, 33;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                        Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                          40, 43;
                                        Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                          10, 23;
                                        Van Den Heuvel 894 at Figs. 1-4, paras. 13-14,
                                          38-44;
                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 2:14-
                                          17, 3:21-25, 4:13-19, 7:15-30;
                                        Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                          9:23-10:9;
                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                          4:7-6:55;
                                        Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;



                                       58
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 507 of 759 PageID #: 6747




  508 Patent Claim Language                   Prior Art
                                                Goldenberg 638 at Abstract, Figs. 1-3, 3:20-42,
                                                  6:44-57;
                                                Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                Chiku 946 at Figs. 1-10, Abstract, paras. 6-11,
                                                  14-21, 23-26;
                                                Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-
                                                  11, 14-21, 23-26;
                                                Ishii 108 at Figs. 1-4, paras 1-13;
                                                Macaulay 2007 at pp. 641-643;
                                                2006 British Health Publication at pp. 14-15;
                                                2007 Omni Medical User & Maintenance Guide
                                                  at pp. 10, 21;
                                                Omni AMXD / AMXDMax devices.

  and wherein the exterior of the container is See Claim 1.
  configured and dimensioned for enabling a  Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-79, 3:15-
  moisture-wicking article to be secured           31;
  over the array of openings of the container    Scott 234 at 2:32-54, Fig. 1;
  by wrapping the article over the array and     Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
  securing the wrapped article,                  Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                   32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                 McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                                   5:25-30, 6:1-35;
                                                 McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                                   64;
                                                 Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                                   67;
                                                 Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                                   23, 7:56-58;
                                                 Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                                   51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                                   13, 19:22-25, 33:13-15;
                                                 DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                   3:45-4:65, 6:29-51, 10:11-12:14;
                                                 Kuntz 166 at Abstract, Figs. 2-6, 2:43-69;
                                                 Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                                   5:212-54;
                                                 Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                 Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                                   61;
                                                 Easter 366 at Figs. 5-9, 5:54-6:10;
                                                 Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                 Harvie 012 at Figs. 1-3, 8:29-9:51;



                                               59
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 508 of 759 PageID #: 6748




  508 Patent Claim Language                   Prior Art
                                                Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                                  4:38-64, 5:9-33;
                                                Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                                  8:15-26;
                                                Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                                  5:15-19;
                                                Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                                  4:35-5:35, 6:18-56;
                                                Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                  66;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                  40, 43;
                                                Mahnensmith 080 at Abstract, Figs. 4, paras. 9-
                                                  11, 17-24, 30-31;
                                                Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                  4:7-6:55;
                                                2007 Omni Medical User & Maintenance Guide
                                                  at pp. 10, 21;
                                                Omni AMXD / AMXDMax devices.


  and for enabling a said secured moisture-   See Claim 1.
  wicking article to be disposed in contact     Jones 080 at Figs. 1, 8-9, 1:26-79, 2:37-79, 3:15-
  with the region of the body surrounding         31;
  the urethral opening.                         Scott 234 at 2:32-54, Fig. 1;
                                                Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-
                                                  56, Fig. 4;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                  3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                Frosch 901 at Abstract, Figs. 1-2, 5:57-6:45;
                                                Frosch 539 at Abstract, Figs. 1-2, 2:38-52, 3:5-
                                                  21, 6:11-42;
                                                Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                  2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;
                                                Kuntz 166 at Abstract, Figs. 2-6, 3:48-52, 7:17-
                                                  23;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                                  6:67;


                                              60
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 509 of 759 PageID #: 6749




  508 Patent Claim Language           Prior Art
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;Lawrence 564 at Figs. 1-
                                          10, 14, Abstract, 5:8-6:27, 7:28-56, 11:1-19,
                                          11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;
                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                          66;
                                        Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;




                                       61
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 510 of 759 PageID #: 6750




  508 Patent Claim Language                  Prior Art
                                               Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                 40, 43;
                                               Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                                 24-25, 30-31;
                                               Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                 9:23-10:9;
                                               Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                                 21-24;
                                               Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                 4:7-6:55;
                                               2007 Omni Medical User & Maintenance Guide
                                                 at pp. 10, 21;
                                               Omni AMXD / AMXDMax devices.

  Claim 18
  18. A moisture-wicking article according   See Claim 17.
  to claim 17, wherein the article is
  dimensioned for being secured over the     Each of the references cited above in claim 17 with
  array of openings by the application of    respect to a “moisture-wicking article” are capable of
  elastic bands about the moisture-wicking   being secured as claimed. Further, at the time of the
  article at opposite ends of the array of   alleged invention, there were several known design
  openings.                                  choices for how to secure a moisture-wicking article
                                             over a container or openings over a container and
                                             including at opposite ends of the container (rather
                                             than, for example, in the middle which would cover
                                             the openings). Using elastic bands was a known
                                             design choice. It was well known at the time of the
                                             alleged invention to use elastic bands to secure a
                                             moisture-wicking article over openings in a container
                                             at opposite ends of the openings.

                                               Jones 080 at Figs. 1, 8-9, 1:26-79, 2:37-79,
                                                3:15-31;
                                               Scott 234 at 2:32-54, Fig. 1;
                                               Keane 768 at Fig. 4, 2:34-46, 3:20-36;
                                               Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                32;
                                               Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                               DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                               Frosch 901 at Abstract, Figs. 1-2, 5:57-6:45;
                                               Frosch 539 at Abstract, Figs. 1-2, 2:38-52, 3:5-
                                                21, 6:11-42;
                                               Triunfol 675 at Figs. 1-5, claims 1-4, 1:56-67,
                                                2:7-17, 2:58-3:18, 3:66-4:7, 4:2-7;


                                             62
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 511 of 759 PageID #: 6751




  508 Patent Claim Language           Prior Art
                                        Kuntz 166 at 4:11-14, 5:63-65;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at Figs. 1-7, 18, 22-23, 1:35-41, 2:41-
                                          51, 4:54-5:29, 5:59-62, 11:32-58, 17:4-52, 19:9-
                                          13, 19:22-25, 33:13-15;Lawrence 564 at Figs. 1-
                                          10, 14, Abstract, 5:8-6:27, 7:28-56, 11:1-19,
                                          11:24-36, claim 6;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:1-19, 11:24-36, claim 6;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Okabe 706 at Figs. 1-9, 3:36-45, 4:10-21, 6:13-
                                          17;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;



                                       63
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 512 of 759 PageID #: 6752




  508 Patent Claim Language                    Prior Art
                                                 Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                   66;
                                                 Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                 Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                   40, 43;
                                                 Mahnensmith 080 at Abstract, Figs. 1-5, paras.
                                                   24-25, 30-31;
                                                 Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                   9:23-10:9;
                                                 Coley 804 at Figs. 1-5, Abstract, paras. 18-19,
                                                   21-24;
                                                 Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,
                                                   4:7-6:55
                                                 2007 Omni Medical User & Maintenance Guide
                                                   at pp. 10, 21;
                                                 Omni AMXD / AMXDMax devices.
                                                Schmidt 688 at Figs. 4, 7; 4:42-56, 5:1-16, 5:43-
                                                  63;
                                                Stewart 794 at Figs. 1-5, 2:62-4:38;
                                                Ruvio 301 at Figs. 1-6, 2:24-30;
                                                Labit 501 at 3:58-62, 5:4-7;
                                                Krebs 074 at Fig. 7B, 2:55-63, 6:2-13;
                                                House 527 at Fig. 1A, para. 0024.


  Claim 19
  19. A moisture-wicking article according     See Claim 17 and Claim 5.
  to claim 17, wherein the article has the
  moisture-wicking characteristic of a paper     Jones 080 at 2:51-57;
  towel.                                         Scott 234 at 2:32-54, Fig. 1;
                                                 Keane 768 at Abstract, 1:34-41, 1:65-2:10, 2:46-
                                                  56, Fig. 4;
                                                 Keane 768 at Abstract, 1:65-2:10, 2:46-56, Fig. 4;
                                                 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-
                                                  32;
                                                 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52;
                                                 DesMarais 130 at Abstract, Figs. 1-5, 4:66-53,
                                                  3:45-4:65, 6:29-51, 10:1-5, 10:11-12:14;
                                                 Hessner 418 at Abstract, Figs. 1-8, 3:26-31, 5:54-
                                                  57, 6:36-43;
                                                 Frosch 539 at Abstract, Figs. 1-2, 2:38-66, 3:5-
                                                  21, 6:27-42;
                                                 Triunfol 675 at Figs. 1-5, claims 1-4, 3:66-4:7,
                                                  4:2-7;



                                               64
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 513 of 759 PageID #: 6753




  508 Patent Claim Language           Prior Art
                                        Kuntz 166 at Abstract, Figs. 1-8, 2:43-68;
                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                        Washington 508 at Figs. 1-12, 2:24-67, 5:22-
                                          6:67;
                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-40,
                                          5:25-30, 6:1-35;
                                        McGuire 699 at Figs. 1-6, 4:1-19, 4:68-5:2, 6:61-
                                          64;
                                        Skow 735 at Abstract, Figs. 1-11, 3:48-51, 6:16-
                                          67;
                                        Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-64, 7:10-
                                          23, 7:56-58;
                                        Osborn 212 at 4:54-28, 5:59-62, 33:13-15;
                                        Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27,
                                          7:28-56;
                                        Lawrence 222 at Figs. 1-10, 14, Abstract, 5:8-
                                          6:27, 7:28-56, 11:24-36;
                                        Philips 505 at 1:45-63, 10:30-11:4;
                                        Etheredge 606 at Figs. 1-3, Abstract, 4:7-60,
                                          5:212-54;
                                        Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                        Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-
                                          61;
                                        Easter 366 at Figs. 5-9, 5:54-6:10;
                                        Kirshnaswamy 951 at 12:58-63;
                                        Harvie 964 at Figs. 1-3, 9:25-10:45;
                                        Harvie 012 at Figs. 1-3, 8:29-9:51;
                                        Harvie 043 at Figs. 1-3, 9:66-10:58;
                                        Cheng 245 at 24:12-35, 29:27-52, 37:35-57,
                                          38:48-53;
                                        Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10,
                                          4:38-64, 5:9-33;
                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-51, 7:7-23,
                                          8:15-26;
                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                        Mombrinie 389 at Figs. 1-4, 9, 4:17-26, 4:61-5:7,
                                          5:15-19;
                                        Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-67,
                                          4:35-5:35, 6:18-56;
                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-
                                          46;


                                       65
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 514 of 759 PageID #: 6754




  508 Patent Claim Language                       Prior Art
                                                    Tazoe 292 at Figs. 1-9, 11-12, paras. 21-33, 63-
                                                      66;
                                                    Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32;
                                                    Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38,
                                                      40, 43;
                                                    Mahnensmith 080 at paras. 9, 22;
                                                    Wolf 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,
                                                      9:23-10:9;
                                                    Kuntz 355 at Abstract, Figs. 1-5, 5:9-12




         Sage also relies on and incorporates by reference, as if originally set forth herein, all prior

 art cited during the prosecution of the 508 Patent to the extent not already identified. Sage also

 relies on and incorporates by reference, as if originally set forth herein, all prior art cited during

 the prosecution of related, or purportedly related, patents to the extent not already identified. Sage

 further incorporates by reference, as if originally set forth herein, all prior art cited during

 prosecution of the 508, 376, 989, or 407 Patents, as well as U.S. Pat. No. 10,376,406, Patent

 Application Nos. PCT/US2016/049274, PCT/US2017/35625, PCT/US2017/43025, 15/171,968,

 15/260,103, 14/952,591, 14/947,759, 16/452,145, 16/245,726, 16/369,676, 14/625,469,

 29/694,002, 29/624,661, 16/904,868, 16/905,400, 14/952,591, 14/625,469, 15/611,587,

 15/612,325, 16/452,258, 16/899,956, Provisional Patent Application Nos. 62/414,963,

 62/485,578, 62/084,078, 62/082,279, or 61/955,537, or Patent Publication Nos. 2016/0374848,

 2016/0367226, 2015/14947759, 2017/0266031, 2017/0348139, 2017/0252202, 2019/0314190,

 2019/0142624, or 2019/0224036. Sages also relies on and incorporates by reference, as if

 originally set forth herein, all prior art cited in the sections of these contentions in connection with

 U.S. Pat. No. 10,226,376, U.S. Pat. No. 10,390,989, and U.S. Pat. No. 10,376,407 to the extent not

 already identified in this section.

         Sage has not been able to address additional prior art because, to date, Plaintiff has not



                                                   66
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 515 of 759 PageID #: 6755




 produced prior art in its possession including information regarding when its own products were

 offered for sale or on sale and public disclosures of its products including in demonstrations and

 brochures and the like. PureWick has also not provided information on its related patent

 application filings, hampering Sage’s ability to assess double patenting issues or identify other

 potential relevant prior art. Upon information and belief, Robert Sanchez publicly used or

 disclosed the invention (including every element of the asserted claims) more than a year prior to

 the filing date. Upon information and belief, the devices referred to herein as the “Omni AMXD /

 AMXDmax Devices” are the Omni Medical products offered for sale, sold, and demonstrated prior

 to July 21, 2010 (including more than a year before) under the tradename AMXD and AMXDmax.

 The Omni AMXD / AMXDmax Devices were publicly known and on sale well before the critical

 date and had the patented features or obvious variations thereof as reflected above. The Omni

 AMXD / AMXDmax Devices are, for example, reflected in part in the 2007 Omni Medical User

 & Maintenance Guide. It is also described in publications such as the “Wired” publication

 referenced herein as well as other publication such as a CNN article (“How do Pilots Spell Relief:

 AMXD”)             from           May           17,          2008,           found          here:

 http://www.cnn.com/2008/US/05/16/airforce.relief/index.html and an Aero News Network article

 (A Solution For An Awkward But Serious Subject”) from March 18, 2008, found here:

 http://www.aero-news.net/index.cfm?do=main.textpost&id=69ae2bb1-838b-4098-a7b5-

 7f1bb2505688. Other Omni documents produced and discussed further herein also describe the

 device including the Omni Starter Kit Brochure, Omni Brochure, and Omni Presentation. With

 regard to the 508 patent, for example, the Omni AMXD (for women) was publicly known and on

 sale well before the critical date and used the patented features or obvious variations thereof as

 reflected above (as described for example in the aforementioned publications). Documents




                                                67
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 516 of 759 PageID #: 6756




 regarding the Omni product are referenced by web address herein and/or have been produced

 throughout this case including at SAGE 21349, 21369, 21380, 21394, 21396, 21397, 40993, 41025

 and others. Sage believes that discovery including from Omni Medical will further confirm these

 allegations and provide additional support for claim elements. PureWick has failed to provide

 information regarding the prior disclosures and sales of its devices or other prior art of which it

 was aware including information in PureWick’s possession regarding the Omni devices. Sage

 believes that evidence of these prior art devices would have been on PureWick’s email server

 which PureWick failed to preserve.

        Sage further contends that each of the Asserted Claims of the 508 Patent is invalid under

 35 U.S.C. § 112 for indefiniteness and/or failure to contain a sufficient written description of or

 enable the alleged inventions.

        Section 112, ¶ 1 (pre-AIA) requires that: “The specification shall contain a written

 description of the invention, and of the manner and process of making and using it, in such full,

 clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or

 with which it is most nearly connected, to make and use the same. . . .” That is particularly true in

 view of how PureWick now apparently interprets the claims. It is difficult for Sage to assess fully

 the written description issues because PureWick has not explained how Sage allegedly has

 infringed certain claim elements but argues infringement nevertheless. The asserted 508 Patent

 fails to satisfy this statutory requirement at least because, inter alia, the specification fails to

 contain sufficient written description to establish that the inventors possessed the full scope of the

 alleged invention as claimed. For example, to the extent that Plaintiff alleges the scope of the

 claims cover the PrimaFit® product, the specification did not adequately describe “a container

 defining a chamber for collecting urine,” “the container is closed” “an array of openings,”




                                                  68
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 517 of 759 PageID #: 6757




 “enabling a moisture-wicking article to be secured over the array of openings,” “wrapping the

 article over the array and securing the wrapped article,” “securing a moisture wicking article over

 the array of openings by wrapping the article over the array and securing the article,” “the

 moisture-wicking characteristic of a paper towel”, “disposing the secured moisture-wicking article

 in contact with a region of the person or animal . . .”, “drawing the urine from the moisture-wicking

 material”, or “elastic bands”. Nor does the specification enable a person of ordinary skill in the

 art to how to determine the full scope of the “moisture wicking charasterics of a paper towel.”

        Section 112, ¶ 2 (pre-AIA) requires that: “The specification shall conclude with one or

 more claims particularly pointing out and distinctly claiming the subject matter which the applicant

 regards as his invention.” The Asserted Claims of the 508 Patent fail to satisfy this statutory

 requirement because, inter alia, at least the following claim terms are indefinite: “moisture-

 wicking article,” “wrapping the article over the array,” “wrapped and secured over the array of

 openings,” “the moisture wicking characteristic of a paper towel,” and “partial vacuum.”

        Claims 1 and 17 (and the asserted claims that depend upon them (Claims 3-8 and 18-19))

 are indefinite for claiming an apparatus and reciting method steps for the apparatus. Indeed,

 PureWick has confirmed during claim construction that the claims include method steps, render

 the claims indefinite. Claim 17 and its dependent claims are also indefinite because Claim 17

 recites “a moisture wicking article” but further recites that it is for use in a broader “system for

 transporting urine,” that system having a number of features.

        Section 112, ¶ 4 (pre-AIA) requires that: “[A] claim in dependent form shall contain a

 reference to a claim previously set forth and then specify a further limitation of the subject matter

 claimed.” Claim 3 of the 508 Patent does not satisfy this statutory requirement to the extent that

 it fails to further limit independent claim 1 from which it depends.




                                                  69
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 518 of 759 PageID #: 6758




        Sage also identifies, and hereby incorporates by reference, as if originally set forth herein,

 its allegations of invalidity set forth in its Answer and Counterclaims filed on November 1, 2019

 and particularly the allegations in paragraphs 18-25 of the Counterclaims. Sage incorporates by

 reference, as if originally set forth herein, any additional allegations asserted in subsequent

 pleadings as well, including the Answer due to be filed on June 1, 2020.

        Sage further incorporates arguments for non-patentability raised by the Patent Office

 during the prosecution of the 508 Patent application.

        Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action,

 as well as all papers filed by Sage in IPR2020-01426 in connection with the 508 patent.




      Sage’s Invalidity Contentions Regarding U.S. Pat. Nos. 10,226,376 and 10,390,989

        Plaintiff asserts claims 1, 4-6, 9, and 11-13 of the 376 Patent (“Asserted Claims of the 376

 Patent”) and Claims 1-3, 5-6 of the 989 Patent (“Asserted Claims of the 989 Patent”). Both are

 related; however, the specification of each patent differs. Sage contends that each of the Asserted

 Claims of the 376 Patent is invalid for at least the reasons set forth below. Sage notes that Plaintiff

 has withdrawn infringement allegations relating to claims 2, 3, and 10 of the 376 Patent, which

 Plaintiff originally asserted in its complaint and no longer asserts. Plaintiff has also not asserted

 Claim 7 of the 989 Patent. Plaintiff has also withdrawn infringement allegations for Claims 7, 8,


                                                   70
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 519 of 759 PageID #: 6759




 and 14 of the 376 Patent and Claim 4 of the 989 Patent. Sage has relied on this withdrawal as well

 as the failure to assert claims in preparing these contentions as well as preparing for discovery in

 this case.

         As discussed above, each of the references below qualifies as prior art under one or more

 sections of 35 U.S.C. §§ 102 and/or 103. For example, most (if not all) of the listed references

 qualify as prior art under at least 35 U.S.C. §§ 102(a). The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.

 § 103 when viewed alone or in combination with other prior art references or with the knowledge

 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show

 the state of the art in the relevant time frames or provide background regarding the alleged

 invention or knowledge of an ordinarily skilled artisan.

         As before, for the convenience of the reader, Sage identifies the prior art for this disclosure

 in the following order. First, Sage lists U.S. Patents in ascending numerical order. Second, Sage

 lists foreign patents or published applications in alphabetical order by type and then ascending

 numerical order. Third, Sage lists publications alphabetically.

         Prior art under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 for the 376 and 989 Patent claims

 include the following (including any U.S. and foreign counterparts thereof):

                 U.S. Patent No. 1,742,080 (“Jones 080”)

                 U.S. Patent No. 2,644,234 (“Scott 234”)

                 U.S. Patent No. 2,968,046A (“Duke 046”)

                 U.S. Patent No. 3,087,938 (“Hans 938”)

                 U.S. Patent No. 3,198,994 (“Hilderbrant 994”)




                                                   71
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 520 of 759 PageID #: 6760




             U.S. Patent No. 3,312,981 (“McGuire 981”)

             U.S. Patent No. 3,349,768 (“Keane 768”)

             U.S. Patent No. 3,400,717 (“Bruce 717”)

             U.S. Patent No. 3,406,688 (“Bruce 688”)

             U.S. Patent No. 3,511,241 (“Lee 241”)

             U.S. Patent No. 3,512,185A (“Ellis 185”)

             U.S. Patent No. 3,520,300 (“Flower 300”)

             U.S. Patent No. 3,613,123 (“Langstrom 123”)

             U.S. Patent No. 3,651,810 (“Ormerod 810”)

             U.S. Patent No. 3,726,277 (“Hirschman 277”)

             U.S. Patent No. 4,200,102A (“Duhamel 102”)

             U.S. Patent No. 4,202,058 (“Anderson 058”)

             U.S. Patent No. 4,233,025 (“Larson 025”)

             U.S. Patent No. 4,246,901 (“Frosch 901”)

             U.S. Patent No. 4,257,418 (“Hessner 418”)

             U.S. Patent No. 4,270,539 (“Frosch 539”)

             U.S. Patent No. 4,352,356 (“Tong 356”)

             U.S. Patent No. 4,425,130 (“DesMarais”)

             U.S. Patent No. 4,453,938 (“Brendling 938”)

             U.S. Patent No. 4,528,703A (“Kraus 703”)

             U.S. Patent No. 4,610,675 (“Triunfol 675”)

             U.S. Patent No. 4,627,846 (“Ternstrom 846”)

             U.S. Patent No. 4,631,061 (“Martin 061”)




                                            72
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 521 of 759 PageID #: 6761




             U.S. Patent No. 4,650,477 (“Johnson 477”)

             U.S. Patent No. 4,692,160A (“Nussbaumer 160”)

             U.S. Patent No. 4,713,066 (“Komis 066”)

             U.S. Patent No. 4,747,166 (“Kuntz 166”)

             U.S. Patent No. 4,769,215A (“Ehrenkranz 215”)

             U.S. Patent No. 4,772,280 (“Rooyakkers 280”)

             U.S. Patent No. 4,790,835 (“Elias 835”)

             U.S. Patent No. 4,791,686A (“Taniguchi 686”)

             U.S. Patent No. 4,795,449 (“Schneider 449”)

             U.S. Patent No. 4,799,928A (“Crowley 928”)

             U.S. Patent No. 4,804,377 (“Hanifl 377”)

             U.S. Patent No. 4,820,297 (“Kaufman 297”)

             U.S. Patent No. 4,846,909 (“Klug 909”)

             U.S. Patent No. 4,882,794 (“Stewart 794”)

             U.S. Patent No. 4,883,465 (“Brennan 465”)

             U.S. Patent No. 4,886,508 (“Washington 508”)

             U.S. Patent No. 4,886,509 (“Mattsson 509”)

             U.S. Patent No. 4,889,533A (“Beecher 533”)

             U.S. Patent No. 4,905,692 (“More 692”)

             U.S. Patent No. 5,002,541 (“Conkling 541”)

             U.S. Patent No. 5,004,463A (“Nigay 463”)

             U.S. Patent No. 5,031,248 (“Kemper 248”)

             U.S. Patent No. 5,049,144 (“Payton 144”)




                                            73
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 522 of 759 PageID #: 6762




             U.S. Patent No. 5,071,347 (“McGuire 347”)

             U.S. Patent No. 5,084,037 (“Barnett 037”)

             U.S. Patent No. 5,195,997 (“Carns 997”)

             U.S. Patent No. 5,203,699 (“McGuire 699”)

             U.S. Patent No. 5,244,458 (“Takasu 458”)

             U.S. Patent No. 5,295,983A (“Kubo 983”)

             U.S. Patent No. 5,300,052 (“Kubo 052”)

             U.S. Patent No. 5,382,244 (“Telang 244”)

             U.S. Patent No. 5,628,735 (“Skow 735”)

             U.S. Patent No. 5,636,643 (“Argenta 643”)

             U.S. Patent No. 5,674,212 (“Osborn 212”)

             U.S. Patent No. 5,678,564 (“Thompson 564”)

             U.S. Patent No. 5,687,429 (“Rahlff 429”)

             U.S. Patent No. 5,695,485 (“Duperret 485”)

             U.S. Patent No. 5,752,944 (“Dann 944”)

             U.S. Patent No. 5,772,644 (“Bark 644”)

             U.S. Patent No. 5,827,247 (“Kay 247”)

             U.S. Patent No. 5,827,250 (“Fujioka 250”)

             U.S. Patent No. 5,827,257 (“Fujioka 257”)

             U.S. Patent No. 5,894,608 (“Birbara 608”)

             U.S. Patent No. 5,911,222 (“Thompson 222”)

             U.S. Patent No. 5,957,904 (“Holland 904”)

             U.S. Patent No. 5,972,505 (“Philips 505”)




                                            74
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 523 of 759 PageID #: 6763




             U.S. Patent No. 6,063,064 (“Tuckey 064”)

             U.S. Patent No. 6,105,174 (“Nygren 174”)

             U.S. Patent No. 6,113,582 (“Dwork 582”)

             U.S. Patent No. 6,117,163 (“Bierman 163”)

             U.S. Patent No. 6,123,398 (“Arai 398”)

             U.S. Patent No. 6,129,718 (“Wada 718”)

             U.S. Patent No. 6,177,606 (“Etheredge 606”)

             U.S. Patent No. 6,209,142 (“Mattsson 142”)

             U.S. Patent No. 6,248,096 (“Dwork 096”)

             U.S. Patent No. 6,311,339B1 (“Kraus 339”)

             U.S. Patent No. 6,336,919 (“Davis 919”)

             U.S. Patent No. 6,338,729 (“Wada 729”)

             U.S. Patent No. 6,409,712 (“Cragoe 712”)

             U.S. Patent No. 6,416,500 (“Wada 500”)

             U.S. Patent No. 6,475,198 (“Lipman 198”)

             U.S. Patent No. 6,479,726 (“Cole 726”)

             U.S. Patent No. 6,540,729 (“Wada 729”)

             U.S. Patent No. 6,547,771 (“Robertson 771”)

             U.S. Patent No. 6,569,133 (“Cheng 133”)

             U.S. Patent No. 6,592,560 (“Snyder 560”)

             U.S. Patent No. 6,620,142 (“Fluckiger 142”)

             U.S. Patent No. 6,702,793 (“Sweetser 793”)

             U.S. Patent No. 6,706,027 (“Harvie 027”)




                                            75
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 524 of 759 PageID #: 6764




             U.S. Patent No. 6,732,384B2 (“Scott 384”)

             U.S. Patent No. 6,740,066 (“Wolff 066”)

             U.S. Patent No. 6,783,519 (“Samuelsson 519”)

             U.S. Patent No. 6,814,547 (“Childers 547”)

             U.S. Patent No. 6,849,065 (“Schmidt 065”)

             U.S. Patent No. 6,857,137B2 (“Otto 137”)

             U.S. Patent No. 6,888,044 (“Fell 044”)

             U.S. Patent No. 6,912,737 (“Ernest 737”)

             U.S. Patent No. 6,918,899 (“Harvie 899”)

             U.S. Patent No. 6,979,324 (“Bybord 324”)

             U.S. Patent No. 7,018,366 (“Easter 366”)

             U.S. Patent No. 7,131,964 (“Harvie 964”)

             U.S. Patent No. 7,135,012 (“Harvie 012”)

             U.S. Patent No. 7,141,043 (“Harvie 043”)

             U.S. Patent No. 7,171,699 (“Ernest 699”)

             U.S. Patent No. 7,179,951 (“Krishnaswamy-Mirle 951”)

             U.S. Patent No. 7,181,781 (“Trabold 781”)

             U.S. Patent No. 7,186,245 (“Cheng 245”)

             U.S. Patent No. 7,192,424 (“Cooper 424”)

             U.S. Patent No. 7,220,250 (“Suzuki 250”)

             U.S. Patent No. 7,335,189 (“Harvie 189”)

             U.S. Patent No. 7,358,282 (“Kreuger 282”)

             U.S. Patent No. 7,390,320 (“Machida 320”)




                                            76
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 525 of 759 PageID #: 6765




             U.S. Patent No. 7,488,310 (“Yang 310”)

             U.S. Patent No. 7,520,872 (“Biggie 872”)

             U.S. Patent No. 7,588,560 (“Dunlop 560”)

             U.S. Patent No. 7,682,347 (“Parks 347”)

             U.S. Patent No. 7,695,459 (“Gilbert’ 459”)

             U.S. Patent No. 7,695,460 (“Wada 460”)

             U.S. Patent No. 7,699,818 (“Gilbert 818”)

             U.S. Patent No. 7,699,831 (“Bengatson 831”)

             U.S. Patent No. 7,722,584 (“Tanaka 584”)

             U.S. Patent No. 7,727,206 (“Gorres 206”)

             U.S. Patent No. 7,740,620 (“Gilbert 620”)

             U.S. Patent No. 7,749,205 (“Tazoe 205”)

             U.S. Patent No. 7,755,497 (“Wada 497”)

             U.S. Patent No. 7,766,887 (“Burns 887”)

             U.S. Patent No. 7,833,169 (“Hannon 169”)

             U.S. Patent No. 7,866,942 (“Harvie 942”)

             U.S. Patent No. 7,871,385 (“Levinson 385”)

             U.S. Patent No. 7,875,010 (“Frazier 010”)

             U.S. Patent No. 7,901,389 (“Mombrinie 389”)

             U.S. Patent No. 7,927,321 (“Marland 321”)

             U.S. Patent No. 7,931,634 (“Swiecicki 634”)

             U.S. Patent No. 7,939,706 (“Okabe 706”)

             U.S. Patent No. 7,976,519 (“Bubb 519”)




                                            77
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 526 of 759 PageID #: 6766




             U.S. Patent No. 7,993,318 (“Olsson 318”)

             U.S. Patent No. 8,128,608B2 (“Thevenin 608”)

             U.S. Patent No. 8,181,651 (“Pinel 651”)

             U.S. Patent No. 8,211,063 (“Bierman 063”)

             U.S. Patent No. 8,221,369 (“Parks 369”)

             U.S. Patent No. 8,241,262 (“Mahnensmith 262”)

             U.S. Patent No. 8,277,426 (“Wilcox 426”)

             U.S. Patent No. 8,287,508 (“Sanchez 508”)

             U.S. Patent No. 8,303,554 (“Tsai 554”)

             U.S. Patent No. 8,343,122 (“Gorres 122”)

             U.S. Patent No. 8,353,074 (“Krebs 074”)

             U.S. Patent No. 8,388,588 (“Wada 588”)

             U.S. Patent No. 8,425,482 (“Khoubnazar 482”)

             U.S. Patent No. 8,551,075 (“Bengtson 075”)

             U.S. Patent No. 8,568,376 (“Delattre 376”)

             U.S. Patent No. 8,585,683 (“Bengtson 683”)

             U.S. Patent No. 8,715,267 (“Bengtson 267”)

             U.S. Patent No. 8,864,730 (“Conway 730”)

             U.S. Patent No. 8,936,585 (“Delattre 585”)

             U.S. Patent No. 9,028,460B2 (“Medeiros 460”)

             U.S. Patent No. 9,173,602 (“Gilbert 602”)

             U.S. Patent No. 9,173,799 (“Tanimoto 799”)

             U.S. Patent No. 9,248,058 (“Conway 058”)




                                            78
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 527 of 759 PageID #: 6767




             U.S. Patent No. 9,480,595 (“Baham 595”)

             U.S. Patent Publ. No. 2002/0026161 (“Grundke 161”)

             U.S. Patent Publ. No. 2002/0087131 (“Wolff 131”)

             U.S. Patent Publ. No. 2002/0189992 (“Schmidt 992”)

             U.S. Patent Publ. No. 2003/0120178 (“Heki 178”)

             U.S. Patent Publ. No. 2003/0004436 (“Schmidt 436”)

             U.S. Patent Publ. No. 2003/0181880A1 (“Schwartz 880”)

             U.S. Patent Publ. No. 2003/0195484 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0233079 (“Parks 079”)

             U.S. Patent Publ. No. 2004/0006321A1 (“Cheng 321”)

             U.S. Patent Publ. No. 2004/0127872 (“Petryk 872”)

             U.S. Patent Publ. No. 2004/0128749 (“Scott 749”)

             U.S. Patent Publ. No. 2004/0191919 (“Unger 919”)

             U.S. Patent Publ. No. 2004/0236292 (“Tazoe 292”)

             U.S. Patent Publ. No. 2004/0254547 (“Okabe 547”)

             U.S. Patent Publ. No. 2005/0010182 (“Parks 182”)

             U.S. Patent Publ. No. 2005/0070861 (“Okabe 861”)

             U.S. Patent Publ. No. 2005/0070862 (“Tozoe 862”)

             U.S. Patent Publ. No. 2005/0097662 (“Leimkuhler 662”)

             U.S. Patent Publ. No. 2005/0101924 (“Elson 924”)

             U.S. Patent Publ. No. 2005/0177070 (“Levinson 070”)

             U.S. Patent Publ. No. 2005/0197639 (“Mombrinie 639”)

             U.S. Patent Publ. No. 2005/0277904 (“Chase 904”)




                                           79
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 528 of 759 PageID #: 6768




             U.S. Patent Publ. No. 2005/0279359 (“LeBlanc 359”)

             U.S. Patent Publ. No. 2006/0015080 (“Mahnensmith 080”)

             U.S. Patent Publ. No. 2006/0015081 (“Suzuki 081”)

             U.S. Patent Publ. No. 2006/0155214A1 (“Wightman 214 ”)

             U.S. Patent Publ. No. 2006/0200102 (“Cooper 102”)

             U.S. Patent Publ. No. 2006/0229576 (“Conway 576”)

             U.S. Patent Publ. No. 2006/0235359 (“Marland 359”)

             U.S. Patent Publ. No. 2007/0038194 (“Wada 194”)

             U.S. Patent Publ. No. 2007/0006368 (“Key 368”)

             U.S. Patent Publ. No. 2007/0117880 (“Elson 880”)

             U.S. Patent Publ. No. 2007/0135786 (“Schmidt 786”)

             U.S. Patent Publ. No. 2007/0191804 (“Cooley 804”)

             U.S. Patent Publ. No. 2007/0214553 (“Carromba 553”)

             U.S. Patent Publ. No. 2008/0015527 (“House 527”)

             U.S. Patent Publ. No. 2008/0033386 (“Okabe 386”)

             U.S. Patent Pub. No. 2008/0004576 (“Tanaka 576”)

             U.S. Patent Publ. No. 2008/0091153 (“Harvie 153”)

             U.S. Patent Publ. No. 2008/0091158 (“Yang 158”)

             U.S. Patent Publ. No. 2008/0234642 (“Patterson 642”)

             U.S. Patent Publ. No. 2008/0287894 (“Van Den Heuvel 894”)

             U.S. Patent Publ. No. 2009/0025717 (“Pinel 717”)

             U.S. Patent Publ. No. 2009/0056003 (“Ivie 003”)

             U.S. Patent Publ. No. 2009/0264840A1 (“Virginio 840”)




                                           80
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 529 of 759 PageID #: 6769




             U.S. Patent Publ. No. 2009/0281510 (“Fisher 510”)

             U.S. Patent Publ. No. 2010/0121289 (“Parks 289”)

             U.S. Patent Publ. No. 2010/0185168 (“Graauw 168”)

             U.S. Patent Publ. No. 2010/0198172 (“Wada 172”)

             U.S. Patent Publ. No. 2010/0241104 (“Gilbert 104”)

             U.S. Patent Publ. No. 2010/0263113 (“Shelton 113”)

             U.S. Patent Publ. No. 2010/0310845A1 (“Bond ‘845”)

             U.S. Patent Publ. No. 2011/0028922A1 (“Kay 922”)

             U.S. Patent Publ. No. 2011/0034889 (“Smith 889”)

             U.S. Patent Publ. No. 2011/0040267 (“Wada 267”)

             U.S. Patent Publ. No. 2011/0040271 (“Rogers 271”)

             U.S. Patent Publ. No. 2011/0054426 (“Stewart 426”)

             U.S. Patent Publ. No. 2011/0060300 (“Weig 300”)

             U.S. Patent Publ. No. 2011/0077495 (“Gilbert 495”)

             U.S. Patent Publ. No. 2011/0172620 (“Khambatta 620”)

             U.S. Patent Publ. No. 2011/0172625 (“Wada 625”)

             U.S. Patent Publ. No. 2011/0202024 (“Cozzens 024”)

             U.S. Patent Publ. No. 2012/0035577 (“Tomes 577”)

             U.S. Patent Publ. No. 2012/0103347 (“Wheaton 347”)

             U.S. Patent Publ. No. 2012/0165768 (“Sekiyama 768”)

             U.S. Patent Publ. No. 2012/0210503 (“Anzivino 503”)

             U.S. Patent Publ. No. 2012/0245547 (“Wilcox 547”)

             U.S. Patent Publ. No. 2012/0253303 (“Suzuki 303”)




                                           81
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 530 of 759 PageID #: 6770




             U.S. Patent Publ. No. 2012/0330256 (“Wilcox 256”)

             U.S. Patent Publ. No. 2013/0006206 (“Wada 206”)

             U.S. Patent Publ. No. 2013/0053804 (“Sorensen 804”)

             U.S. Patent Publ. No. 2014/0371628 (“Desai 628”)

             U.S. Patent Publ. No. 2014/0348139 (“Newton 139”)

             U.S. Patent Publ. No. 2014/0031774 (“Bengtson 774”)

             U.S. Patent Publ. No. 2014/0157499 (“Suzuki 499”)

             U.S. Patent Publ. No. 2014/0196189 (“Lee 189”)

             U.S. Patent Publ. No. 2015/0047114 (“Ramirez 114”)

             U.S. Patent Publ. No. 2015/0157300A1 (“Ealovega 300 ”)

             U.S. Patent Publ. No. 2015/0209194 (“Heyman 194”)

             U.S. Patent Publ. No. 2015/0366699 (“Nelson 699”)

             U.S. Patent Publ. No. 2016/0029998 (“Brister 998”)

             U.S. Patent Publ. No. 2016/0058322 (“Brister 322”)

             U.S. Patent Publ. No. 2016/0100976 (“Conway 976”)

             U.S. Patent Publ. No. 2016/0278662 (“Brister 662”)

             U.S. Patent Publ. No. 2016/0367226 (“Newton 226”)

             U.S. Patent Publ. No. 2016/0367411 (“Justiz 411”)

             U.S. Patent Publ. No. 2016/0374848 (“Sanchez 848”)

             U.S. Patent Publ. No. 2017/0042748 (“Griffin 748”)

             U.S. Patent Publ. No. 2017/0143534 (“Sanchez 534”)

             U.S. Patent Publ. No. 2017/0189225 (“Voorhees 225”)

             U.S. Patent Publ. No. 2017/0202692 (“Laniado 692”)




                                            82
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 531 of 759 PageID #: 6771




             U.S. Patent Publ. No. 2017/0246026 (“Laniado 026”)

             U.S. Patent Publ. No. 2017/0266031 (“Sanchez 031”)

             U.S. Patent Publ. No. 2017/0312116 (“Laniado 116”)

             U.S. Patent Publ. No. 2017/0333244 (“Laniado 244”)

             U.S. Patent Publ. No. 2018/0008804 (“Laniado 808”)

             U.S. Patent Publ. No. 2018/0028349 (“Newton 349”)

             U.S. Patent Publ. No. 2018/0228642 (“Davis 624”)

             D373,928 (“Green 928”)

             D401,699 (“Herchenbach 699”)

             D409,303 (“Oepping 303”)

             D591,106 (“Dominique 106”)

             D593801 (“Wilson 801”)

             D674,241 (“Bickert 241”)

             D704,330 (“Cicatelli 330”)

             D704,510 (“Mason 510”)

             D705,423 (“Walsh 423”)

             D729,581 (“Boroski 581”)

             D777,941 (“Piramoon 941”)

             D804,907 (“Sandoval 907”)

             D814,239 (“Arora 239”)

             Chinese Publ. No. CN 107847384 (“Heongyu 384”)

             Denmark Publ. No. DK9600118U3 (“Flyger 118”)

             German Publ. No. DE102011103783A1 (“Gloger 783”)




                                           83
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 532 of 759 PageID #: 6772




             German Publ. No. DE4443710A1 (“Schmitt 710”)

             German Publ. No. DE9407554U1 (“Javadi 554”)

             European Publ. No. EP0032138A2 (“Ozenne 138”)

             European Publ. No. EP0610638A1 (“Goldenberg 638”)

             European Publ. No. EP0613355A1 (“Kuntz 355”)

             European Publ. No. EP066070B1 (“Steer 070”)

             European Publ. No. EP 1 382 318 A1 (“Kim 318”)

             European Publ. No. EP0613355 (“Kuntz 355”)

             European Publ. No. EP2180907 (“Weig 907”)

             European Publ. No. EP2380532 (“Wada 532”)

             UK Publ. No. GB1467144 (“Nolan 144”)

             UK Publ. No. GB2148126B (“Cottenden 126”)

             UK Publ. No. GB2199750 (“Gropp 750”)

             UK Publ. No. GB2260907 (“Kubo 907”)

             UK Publ. No. 2469496A (“Shelton 496”)

             Japanese Publ. No. JP 11-113946 (“Chiku 946”)

             Japanese Publ. No. JP1979-S5410596 (“Hetsunsuneru”)

             Japanese Publ. No. JP3132659B2 (“Yanagihara 659”)

             Japanese Publ. No. JP4039641B2 (“Mizuguchi 641”)

             Japanese Publ. No. JP 2001054531 (“Higati 531”)

             Japanese Publ. No. JP2001276108A (“Ishii 108”)

             Japanese Publ. No. 2004-267530 (“Okabe 530”)

             Japanese Publ. No. 2006-026108 (“Suzuki 108”)




                                           84
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 533 of 759 PageID #: 6773




             Japanese Publ. No. 2012-523869 (“Shelton 869”)

             Japanese Publ. No. JP2015092945A (Uchida 945”)

             Japanese Publ. No. JPH 05123349 (“Kubo 349”)

             WIPO Publication WO 1988/04558A1 (“Conkling 558”)

             WIPO Publication WO 1991/04714A2 (“Washington 714”)

             WIPO Publication WO 1993/09736 A2 (“Kuntz 736”)

             WIPO Publication WO 1996/00096A1 (“Saltz 096”)

             WIPO Publication WO 2000/057784 (“Wolff 784”)

             WIPO Publication WO 2001/0145618 (“Schmidt 618”)

             WIPO Publication WO 2004/019836 (“Wightman 836”)

             WIP Publication WO 2004/03071931 (“Harvie 931”)

             WIPO Publication WO 2005/089687 (“Levinson 687”)

             WIPO Publication WO 2005/107661 (“Parks 661”)

             WIPO Publication WO2007/007845 (“Wada 845”)

             WIPO Publication WO 2007/042823 A2 (Van Den Heuvel 823”)

             WIPO Publication WO 2008/078117 A1 (“Short 117”)

             WIPO Publication WO 2009/052496 (“Tsai 496”)

             WIPO Publication WO2009/101738 (“Wada 738”)

             WIPO Publication WO 2011/132043A1 (“Richer 043”)

             WIPO Publication WO 2013/103291 (“Van Senus 291”)

             WIPO Publication WO 2013/131109 (“Desai”)

             WIPO Publication WO 2014/041534 A1 (“Laniado 534”)

             WIPO Publication WO 2015/170307 A1 (“Laniado 307”)




                                           85
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 534 of 759 PageID #: 6774




             WIPO Publication WO 2015/169403 A1 (“Kubler 403”)

             WIPO Publication WO2016/200088 A1 (“Kim 088”)

             WIPO Publication WO 2016/055989 A1 (“Laniado 989”)

             WIPO Publication WO 2016/071894 A1 (“Laniado 894”)

             WIPO Publication WO 2016/103242 A1 (“Laniado 242”)

             WIPO Publication WO 2016/116915 A1 (“Laniado 915”)

             WIPO Publication WO 2018/056953 A1 (“Travers 953”)

             WIPO Publication WO 2018/235065 A1 (“Parahovnik 065”)

             WIPO Publication WO 92/20299 (“Zamierowski 299”)

             WIPO Publication WO 2010030122 (“Lee 122”)

             Newman, Diane K. (1997). The Urinary Incontinence Sourcebook, Los

              Angeles: Lowell House

             Parmar, Arundhai, “10 Finalists Chosen for Dare-to-Dream Medtech Design

              Challenge” (PureWick) (dated Nov. 10, 2014) (version available in 376 patent

              prosecution file as well as MDDI and other versions (“Medtech Finalists 2014”

              or “Parmar 2014”)

             Newton et al., “Measuring Safety, Effectiveness and Ease of Use of PureWick

              in the Management of Urinary Incontience in Bedbound Women: Case Studies

              (Jan. 8, 2016) (“2016 Newton Article”)

             MD&DI, “Winners Announced for Dare-to-Dream Medtech Design Challenge”

              (2014) (“2014 MedTech Announcement”)




                                            86
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 535 of 759 PageID #: 6775




             Macaulay et al., A Noninvasive Continence Management System: Development

              and Evaluation of a Novel Toileting Device for Women, J Wound Ostomy

              Continence Nurs. 2007; 34(6):641-648 (2007) (“Macaulay 2007”)

             Hollister Company, “Male Urinary Pouch External Collection Device” (version

              available in 376 patent prosecution history) (“Hollister Brochure”)

             PureWick Co., “Incontinence Relief for Women” (dated September 23, 2015)

              (version available in 376 patent prosecution file) (“2015 PureWick brochure”)

             Pytlik, “Super Absorbent Polymers,” University of Buffalo,

              hltp://wwwcourses.scns.buffalo.edu/ce435/Diapers/Diapers.html (version

              available in 376 patent prosecution file) (“Pytlik”)

             Omni Medical AMXD Control Starter Kit Brochure (“Omni Starter Kit

              Brochure”)

             Omni Medical AMXDX – Advanced Mission Extender Device Brochure

              (available at http://www.omnimedicalsys.com/uploads/AMXDFixedWing.pdf)

              (“Omni Brochure”)

             Omni – In Flight Bladder Relief Presentation (available at

              https://www.omnimedicalsys.com/uploads/AMXDmax_HSD.pdf) (“Omni

              Presentation”)

             Omni Medical 2015 Catalog, AMXDmax (Advanced Mission Extender Device)

              In-Flight Bladder Relief (versions available e.g., in 376 patent prosecution file

              and also at PureWick_0018524-34 and SAGE21369) (“2015 Omni Catalog”)

             2007 Omni Medical User & Maintenance Guide;

             Omni Medical AMXD/AMXDMax Devices




                                              87
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 536 of 759 PageID #: 6776




                 Harvie et al., “Development of Omni’s ProRen Bladder Management Systems,”

                  Abstract, Innovating for Continence Conference, Chicago, IL, April 15-17

                  (“2015 Proren Abstract”)

                 Omni Medical URINCare® Incontinence Management System: An Alternative

                  Approach to Bladder Management, Patient Starter Kit 2012 URINCare Starter

                  Kit, Rev 05 02 2012 (“2012 UrinCare Patient Starter Kit”)

                 PureWick Prior Art Devices (see infra)

                 Research and Development Directorate of Department of Health, Research and

                  Development Work Relating to Assistive Technology 2005-2006, Nov. 2006

                  (British Department of Health) (“2006 British Health Publication”)

                 Sachtman, Noah, “New Relief For Pilots? It Depends,” Wired (May 21, 2008)

                  (available at https://www.wired.com/2008/05/pilot-relief/).

                 www.shethinx.com/pages/thinx-it-works

                 ASG Service, “Step by Step how Ur24 Works Home, UR24 Medicial

                  Investment Opportunity” (version available in 376 patent prosecution history)


        As a preliminary matter, the Asserted Claims of the 376 Patent and the Asserted Claims of

 the 989 Patent are entitled to a priority date of no earlier than June 1, 2017, in the case of the 376

 Patent, and September 8, 2016, in the case of the 989 Patent. Alternatively, the priority date can be

 no earlier than August 29, 2016. PureWick bears the burden of establishing an earlier priority date,

 and PureWick has failed to meet this burden. In its response to Sage’s Interrogatory No. 3, which

 requested priority date information as well as Section 112 support for the Asserted Claims of the

 Patents, Plaintiff failed to provide an adequate response as explained in the letter of April 10, 2020,

 from Bryce Persichetti. Plaintiff made a blanket allegation that both patents were entitled to a



                                                   88
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 537 of 759 PageID #: 6777




 priority date of March 19, 2014, even though many claim elements are missing from the March

 19, 2014 application. The subsequent supplement was likewise deficient as explained in the letter

 of May 15, 2020, from Bryce Persichetti. More specifically, mumerous elements were not present

 in the March 2014 application or later applications sufficient to satisfy Section 112 (the full scope

 of the invention) including the claimed “fluid impermeable casing…”, the “fluid permeable

 support…”, the “fluid permeable membrane…”, the “tube….extending behind at least the portion

 of the support,” many of which were added as new matter in the filing of August 29, 2016.

 PureWick has relied upon this new matter during claim construction. Sage further incorporates its

 arguments and evidence presented during claim construction.

        To the extent that Plaintiff interprets the Asserted Claims of the 376 and 989 Patents such

 that the disclosure in the March 19, 2014, application discloses every element of the Asserted

 Claims of the 376 and 989 Patents, then those Asserted Claims are clearly invalid in view of

 (including anticipated by) the prior art including the 508 Patent as well as the PureWick Prior Art

 Devices. With regard to the PureWick Prior Art Devices (addressed infra), again, as with all

 references, allegations herein are based upon Sage’s constructions as well as PureWick’s

 constructions. For example, PureWick has asserted that a casing is any “enclosure,” rather than the

 casing described in the 376/989 patents; moreover, a “casing” includes an “outer cover”.

        The charts below identify non-limiting examples of where in each item of prior art each

 element of each asserted claim is found. For example, as discussed above, where a single prior art

 reference in the charts includes each of the elements of the asserted claim (either expressly and/or

 inherently), the claimed invention is anticipated by that reference. Where a single prior art reference

 does not disclose all elements of a claim, the combination of that reference with one (or more) of

 the references disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan,




                                                   89
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 538 of 759 PageID #: 6778




 renders the claimed invention obvious. Similarly, to the extent any cited anticipatory reference is

 found not to anticipate, that reference – by itself or in combination with one (or more) of the

 references disclosing the missing element(s) or the knowledge of a person of ordinary skill in the

 art – renders the claimed subject matter obvious.

         The suggested obviousness combinations, as reflected in the charts below, would have been

 made by one of skill in the art at the time of the alleged inventions embodied by the Asserted Claims

 of the 376 and 989 Patents. Such combinations are consistent with the principles set forth by the

 Supreme Court in KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727 (2007), and its progeny. For example,

 as discussed above, the reasons for combining the references stem (explicitly or implicitly) from:

 (a) the prior art references themselves; (b) the prior art as a whole; (c) the knowledge, common

 sense, and creativity of those of ordinary skill in the art; (d) the nature of the problem to be solved;

 (e) the demands in the design community and/or the marketplace; (f) the simple and predictable

 substitution of one known element for another in accordance with their known functions; (g) the

 application of a known technique or method; (h) the obviousness of trying the combination; and/or

 (i) the general needs and problems in the field.

         For instance, Sage incorporates by reference the prior art, as well as the IPR materials and

 knowledge regarding the state of the art, discussed with respect to the 508 patents and below with

 respect to the 407 Patent. In addition, the following items and background information were also

 well known to those skilled in the art at the relevant time for the asserted patent claims (and are also

 taught by the prior art identified herein) including at least a year before the earliest possible priority

 date of March 19, 2014 as well as by the much later actual priority dates. This is also explained

 more fully in the declaration of Dr. Newman filed in connection with the 508 Petition for Inter




                                                    90
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 539 of 759 PageID #: 6779




 Partes Review, as well as the declarations of Dr. Newman filed in connection with the claim

 construction briefing, which are hereby incorporated by reference.

        (1)     Urine collection devices designed to be placed with an opening next to a patient’s

 urethra so discharged urine is received through the opening, and methods of placing the device to

 do so. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;

 Van Den Heuvel 894 at Figs. 1-4, paras. 5, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b,

 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez 508 at

 Abstract, 1:22-44, 2:1-2, 2:26-46, 3:47-44, Figs. 1-8; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, claim

 1, 2:41-55; Chiku 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Okabe 547 at Figs. 1-6, Abstract,

 paras. 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp.

 14-15; Schmitt 710 at Figs. 3-6, cols. 1-2; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Conkling 541

 at Figs. 12-15, 6:43-49, 6:62-68, 7:2-5, 7:8-11; Washington 508 at Abstract, Figs. 5-9, 3:1-9; Coley

 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Tsai

 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; 2015 Omni Catalog at pp. 3-4; Kuntz 166

 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni

 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick

 Prior Art Devices; Medtech Finalists 2014; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-

 14;

        (2)     Urine collection devices with a fluid impermeable casing with a fluid reservoir at

 one end and a fluid outlet at the other end, allowing for collection and removal of urine from the

 device. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 7:15-20, 7:22-24, 7:25-30,

 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 40, 42, 44, 51; Wolff 784 at Abstract, Figs.

 1a, 5a, 5b, 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16;




                                                  91
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 540 of 759 PageID #: 6780




 Sanchez 508 at Abstract, Fig. 8, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 12:8-12, 12:5-15; Chiku

 946 at Figs. 1, 2, 6, 7, Abstract, paras. 6-7, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13;

 Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Conkling 541 at Figs.

 12-15, 3:29-49, 6:43-68, 7:2-11; Schmitt 710 at Figs. 3-6, cols. 1-2; Tsai 554 at Figs. 2, 3, 5, 3:39-

 5:31, 5:38-6:3, 9:5-16, 9:24-27; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Medtech Finalists 2014; PureWick Prior Art Devices.

        (3)     Urine collection devices with a casing made from pliable materials (including a fluid

 reservoir defined by the casing). See, e.g., Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 40, 42, 44,

 51; Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-20, 8:22-25; Keane 768 at Abstract, 1:65-2:10,

 2:46-56, 3:49-4:16, Figs. 9-10; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Conkling 541 at Figs. 12-15, Figs. 12-15, 6:43-68; Sanchez 508

 at Abstract, Fig. 8, 3:32-37, 4:25-28, 6:21-31; Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27, 7:28-

 56; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-21,

 9:23-28, 10:1-4; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at Figs.

 1, 2, 6, 7, Abstract, paras. 6-7, 14; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.;

 Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices;

 Medtech Finalists 2014; PureWick Prior Art Devices; Macaulay 2007 at pp. 641-643;

        (4)     Longitudinally extending fluid impermeable layers coupled to a fluid reservoir and

 outlet and defining a longitudinally elongated opening between them, allowing for urine to enter

 the collection device. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 7:15-20, 7:22-

 24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 17, 23, 40, 44; Wolff 784 at

 Abstract, Figs. 1a, 5a, 5b, 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32,

 3:60-4:16; Sanchez 508 at Abstract, Figs. 1-8, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 12:5-15;




                                                  92
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 541 of 759 PageID #: 6781




 Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at Figs. 1, 2, 6, 7,

 Abstract, paras. 6-7, 9, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Macaulay 2007 at pp. 641-

 643; 2006 British Health Publication at pp. 14-15; Conkling 541 at Figs. 12-15, 3:29-49, 6:43-68,

 7:2-11; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Washington 508 at Figs. 1-5,

 Abstract, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,

 3:5-11, 4:7-6:55; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Omni 2007 AMXD User &

 Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick

 Prior Art Devices.

        (5)     Urine collection devices with a fluid permeable support inside a casing that extends

 across an elongated opening in the casing, facilitating collection of urine. See, e.g., Van Den Heuvel

 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24, 7:25-30, 8:17-20, 8:22-25; Van Den

 Heuvel 894 at Figs. 1-4, paras. 5, 7, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-28,

 10:1-9; Keane 768 at Abstract, Figs. 4, 9-10, 3:75-4:16; Sanchez 508 at Abstract, Fig. 8, 6:21-31;

 Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 2:41-55, 12:5-21; Okabe 547 at Figs. 1-6, Abstract, paras.

 1-5, 17-28, 41-42, 49; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Chiku 946 at Figs. 1,

 2, 6, 7, Abstract, claim 10, paras. 8, 14-15; Macaulay 2007 at pp. 641-643; 2006 British Health

 Publication at pp. 14-15; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Conkling 541 at Figs. 12-

 15, 3:29-49, 6:43-68, 7:2-11; Washington 508 at Figs. 1-5, Abstract, 2:27-33, 2:60-68, 6:22-38,

 6:60-68, 12:17-30; 4:2-7; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14; Omni

 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech

 Finalists 2014; PureWick Prior Art Devices.




                                                  93
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 542 of 759 PageID #: 6782




        (6)     A casing that is cylindrical or substantially cylindrical. See, e.g., Coley 804 at Figs.

 1-5, Abstract, paras. 18-19, 21-24; Lawrence 564 at Fig. 14, 11:24-35; Lawrence 222 at Fig. 14,

 11:24-35; Washington 508 at Fig. 1, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Duhamel 102

 at Fig. 2, 1:65-2:14; Kraus 703 at Abstract, Figs. 1-6, 3:37-4:62; Duke 046 at Figs. 2, 4; Carns 997

 at Fig. 4, Abstract; Robertson 771 at Fig. 1, Abstract; Sanchez 508 at Abstract, Fig. 8, 6:21-31; Van

 Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24, 7:25-30, 8:17-20, 8:22-

 25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a,

 5b, 9:8-28, 10:1-9; Keane 768 at Abstract, Figs. 4, 9-10, 3:75-4:16; Okabe 547 at Figs. 1-6,

 Abstract, paras. 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; Kuntz 355 at Abstract, Figs.

 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Fell 044 at Figs. 1-8,

 Abstract, 1:6-50, 3:18-7:42, 23:12-14; Omni 2007 AMXD User & Maintenance Guide at pp. 10,

 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices.

        (7)     A support that is cylindrical or substantially cylindrical. See Sanchez 508 at

 Abstract, Fig. 8, 6:21-31; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Washington 508

 at Fig. 1, 2:27-33, 2:60-68, 6:22-38, 6:60-68, 12:17-30; Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;

 Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Hirschman 277 at Figs. 1-9, 1:33-40, 2:24-50;

 Larson 025 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire

 347 at Figs. 1-4, Abstract, 2:35-40, 5:25-30, 6:1-35; Lawrence 564 at Fig. 14, 11:24-35; Tazoe 205

 at Figs. 11-12, 3:3-17, 8:4-54; Mombrinie 639 at Figs. 1-9, paras. 13-14, 31-38, 40, 43; Kuntz 166

 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Van

 Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24, 7:25-30, 8:17-20, 8:22-

 25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 7, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a,

 5b, 9:8-28, 10:1-9; Keane 768 at Abstract, Figs. 4, 9-10, 3:75-4:16; Okabe 547 at Figs. 1-6,




                                                  94
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 543 of 759 PageID #: 6783




 Abstract, paras. 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; Fell 044 at Figs. 1-8,

 Abstract, 1:6-50, 3:18-7:42, 23:12-14; Omni 2007 AMXD User & Maintenance Guide at pp. 10,

 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices.

        (8)     A support that has a lumen with a urine removal tube within the lumen. See Sanchez

 508 at Abstract, Fig. 8, 6:21-31; Kuntz 166 at Fig. 2, 2:38-47, 3:42-45, 3:61-64, 4:17-32; Kuntz

 355 at Figs. 3-5, 2:9-12, 5:3-5; Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 6:18-26, 6:28-7:3, 7:15-

 20, 7:22-24, 7:25-30, 8:17-20, 8:22-25; Van Den Heuvel 894 at Figs. 3-4, paras. 19, 47; Wolff 784

 at Abstract, Figs. 1a, 5a, 5b, 9:25-10:9; Macaulay 2007 at pp. 641-643; Jones 080 at Figs. 1-7, 1:59-

 89, 2:52-79; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson 025 at Abstract, Fig. 2,

 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; McGuire 347 at Figs. 1-4, Abstract, 2:35-

 40, 5:25-30, 6:1-35; Medtech Finalists 2014; PureWick Prior Art Devices.

        (9)     Urine collection devices with a fluid permeable support and reservoir that are

 distinct from, but next to, each other. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:15-

 20, 7:22-24, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 42, 44; Wolff 784 at Abstract, Figs.

 1a, 5a, 5b, 9:17-19; Keane 768 at Abstract, Figs. 9-10, 3:75-4:25; Sanchez 508 at Abstract, Fig. 8,

 6:21-31; Suzuki 250 at Fig. 11, 12:5-21; Chiku 946 at Figs. 1, 2, 6, 7, claim 10, Abstract, paras. 6-

 8, 14; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Cottenden 126

 at Figs. 1-3, 1:39-106, 2:7-13; Conkling 541 at Figs. 12-15, 6:43-68; Washington 508 at Figs. 1-5,

 2:24-67, 5:22-6:67; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5,

 2:2-16, 3:5-11, 4:7-6:55; Sweetser 793 at Figs. 1-2, 3:35-4:31; Triunfol 675 at Figs. 1-5, claims 1-

 4, 3:66-4:7, 4:2-7; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices.




                                                  95
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 544 of 759 PageID #: 6784




        (10)    Urine collection devices with a fluid permeable membrane on a fluid permeable

 support, allowing for enhanced urine collection. See, e.g., Van Den Heuvel 823 at 1:27-2:12, 2:25-

 27, claims 1-2 (see also WO00/57784 at 9:7-10:9, Fig. 5b); Van Den Heuvel 894 at para. 5; Wolff

 784 at Abstract, Figs. 1a, 5a, 5b, 9:25-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-

 4:16; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11,

 11:65-12:4; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35,

 9:49-61; Lawrence 564 at Figs. 1-10, Abstract, 5:8-6:27, 7:28-56; Lawrence 222 at Figs. 1-10, 14,

 Abstract, 5:8-6:27, 7:28-56, 11:24-36; Okabe 547 at Fig. 4, paras. 18-19, 28, 31-32; Wolff 066 at

 Fig. 5b, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46; Macaulay 2007 at pp. 641-

 643; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,

 4:7-6:55; Mahnensmith 080 at Abstract, Figs. 1-5, paras. 10-11, 20-22, 24, 30-31; Mahnensmith

 262 at Abstract, Figs. 1-5, 2:30-67, 4:35-5:35, 6:18-56; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-

 6:3, 9:5-16, 9:24-27; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-

 8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.

        (11)    Urine collection devices with a fluid permeable membrane on a support that is inside

 a casing, where the membrane covers a portion of the support that extends across an opening of the

 casing. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24,

 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 13-14, 38-44; Wolff 784 at Abstract,

 Figs. 1a, 5a, 5b, 9:8-21, 9:23-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16;

 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, 11:65-

 12:4, 12:5-21; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-

 16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Macaulay 2007




                                                 96
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 545 of 759 PageID #: 6785




 at pp. 641-643; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Omni 2007 AMXD

 User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014;

 PureWick Prior Art Devices; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.

        (12)    A urine collection device that is configured so that a fluid permeable membrane

 engages tissue surrounding the urethral opening. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 1:27-

 2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras.

 5-6, 23, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19, 9:8-21, 9:23-10:9; Keane 768 at

 Abstract, Figs. 4, 9-10, 1:34-36, 1:67-2:32, 3:60-4:16; Sanchez 508 at Abstract, Fig. 8, 3:22-49,

 4:7-9, 6:21-31; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Coley 804 at Figs.

 1-5, Abstract, paras. 18-19, 21-24; Suzuki 250 at Abstract, Figs. 1-5, 8, 11, claim 1, 2:41-55, 11:65-

 12:4; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11,

 4:7-6:55; Machida 320 at Figs. 2, 4-5, Abstract, 2:63-3:10, 4:38-64, 5:9-33; Fell 044 at Fig. 1,

 Abstract, 23:12-14; Tong 356 at Figs. 1-5, 4:11-26; McGuire 981 at 1:71-2:16; Tsai 554 at Figs. 2,

 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Macaulay 2007 at pp. 641-643; 2015 Omni Catalog at

 pp. 3-4; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices;

 Medtech Finalists 2014; PureWick Prior Art Devices.

        (13)    Using a fabric sleeve or ribbed knit fabric as a permeable membrane. See, e.g., Jones

 080 at Figs. 1-7, 1:59-89, 2:52-79; Flower 300 at Figs. 2, 7, 1:11-15, 2:22-24, 3:23-32; Larson 025

 at Abstract, Fig. 2, 3:21-25, 4:47-52; Brennan 465 at 4:16-66, Figs. 1-2, 6; Lawrence 564 at Fig.

 14, 11:24-35; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 4:7-9, 6:21-31; Kuntz 166 at Abstract, Figs.

 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Kuntz 355 at Abstract,

 Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-62; McGuire 981 at




                                                  97
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 546 of 759 PageID #: 6786




 1:71-2:16; Tong 356 at Figs. 1-5, 4:11-26; Fell 044 at Fig. 1, Abstract, 23:12-14; Medtech Finalists

 2014; PureWick Prior Art Devices.

        (14)    A permeable membrane that includes a wicking material. See, e.g., Sanchez 508 at

 Abstract, Fig. 8, 3:22-49, 4:7-9, 6:21-31; Kuntz 166 at Abstract, Figs. 2-6, 2:43-47, 2:48-69; Kuntz

 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Mahnensmith 080 at Abstract, Figs. 1-5, paras.

 9-11, 17, 21-22, 24, 30-31; Mahnensmith 262 at Abstract, Figs. 1-5, 2:30-50, 2:51-59, 2:59-67,

 3:45-4:19, 5:15-24, 5:27-43, 6:18-43; Keane 768 at Abstract, 1:34-36, 1:65-2:10, 2:46-56, Fig. 4;

 Van Den Heuvel 823 at Figs. 1-4, 1:27-2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24, 7:25-30, 8:22-25;

 Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 23, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-

 19, 9:8-21, 9:23-10:9; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Lawrence 564 at Figs.

 1-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Okabe

 547 at Fig. 4, paras. 18-19, 28, 31-32; Lawrence 222 at Figs. 1-10, 14, Abstract, 4:47-55, 5:8-6:27,

 6:21-25, 6:40-42, 7:28-56, 11:1-19, 11:24-36, claim 6; Cheng 133 at Figs. 7A-9, 16:53-17:54;

 Macaulay 2007 at pp. 641-643; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-

 8, Abstract, 1:6-50, 3:18-7:42, 23:12-14. Wicking materials including ones that move moisture by

 capillary action from one surface of the material to another were also known as discussed above.

        (15)    Urine collection devices that use a tube to remove urine from the device with one

 end of the tube in the reservoir and where the tube extends through the fluid outlet to the fluid

 discharge end of the device (in many cases, the tube has openings only at its ends with a lumen

 coupling the two openings). See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25, 4:13-

 19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, paras. 19, 42, 44, 47; Wolff 784 at Abstract, Figs.

 1a, 5a, 5b, 6:1-7, 9:8-21, 9:23-10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:34;




                                                 98
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 547 of 759 PageID #: 6787




 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Figs. 1-5, 8, 11, 3:4-13, 6:3-6,

 12:5-21; Chiku 946 at Figs. 5, 10, 1, 2, 7, Abstract, paras. 11-12; Cottenden 126 at Figs. 1-3, 1:39-

 106, 2:7-13; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55;

 Medtech Finalists 2014; PureWick Prior Art Devices.

        (16)    Urine collection devices with a fluid discharge tube that extends behind a fluid

 permeable membrane and support. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25,

 4:13-19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, 19, 47; Keane 768 at Abstract, Figs. 4, 9-10,

 1:67-2:32, 3:60-4:34; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract,

 Figs. 1-5, 8, 11, 11:65-12:4, 12:5-21; Chiku 946 at Figs. 1, 2, 6, 7, paras. 6-7, 9, 14; Mizuguchi

 641 at Figs. 1, 2, 6, 7, paras. 6-7, 9, 14; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Macaulay

 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Wolff 066 at Fig. 5b, 5:56-6:35;

 Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19,

 9:8-21, 9:23-10:9; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5,

 2:2-16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5, 5:22-24; Medtech Finalists 2014; PureWick Prior

 Art Devices.

        (17)    Urine collection devices configured so that discharged urine passes through an

 opening in a casing or fluid impermeable layer of the device, through a membrane and a support,

 and into a reservoir where the urine is withdrawn via a discharge tube. See, e.g., Van Den Heuvel

 823 at Figs. 1-4, 2:14-17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30, 8:17-20; Van Den Heuvel 894 at

 Figs. 1-4, paras. 17, 20-21, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 6:1-7, 9:7-19, 9:8-21, 9:23-

 10:9; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:34; Sanchez 508 at Abstract, Fig. 8,

 3:22-49, 6:21-31; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Suzuki 250 at




                                                  99
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 548 of 759 PageID #: 6788




 Abstract, Figs. 1-5, 8, 11, 2:41-55, 3:4-13, 6:3-6, 11:65-12:4, 12:5-21; Kuntz 166 at Abstract, Figs.

 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Tsai 554 at Figs. 2, 3, 5,

 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Macaulay 2007 at pp. 641-643; Omni 2007 AMXD User &

 Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014; PureWick

 Prior Art Devices.

        (18)    Urine collection devices held in place solely by frictional engagement with or

 between the labia or other portions of the user’s body surrounding the urethral opening. See, e.g.,

 Sanchez 508 at 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-25; Nolan 144 at Figs.

 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-5:9, 11:42-61; Hirschman 277 at

 Figs. 1-9, 1:33-40, 2:24-50; Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 7:22-24, 6:18-26, 7:5-13,

 8:22-25; Van Den Heuvel 894 at Figs. 1-4, paras. 5, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a,

 5a, 5b, 9:8-21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez

 508 at Abstract, 1:22-44, 2:1-2, 2:26-46, 3:47-44, Figs. 1-8; Okabe 547 at Figs. 1-6, Abstract, paras.

 1-5, 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-

 15; Washington 508 at Abstract, Figs. 5-9, 3:1-9; 2015 Omni Catalog at pp. 3-4; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni

 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech

 Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42,

 23:12-14.

        (19)    Urine collection devices held in place by engagement between one end of the casing

 and a user’s perineum. See, e.g., Sanchez 508 at 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras.

 18-19, 21-25; Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-

 5:9, 11:42-61; Van Den Heuvel 823 at Figs. 1-4, 1:27-2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25; Van




                                                  100
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 549 of 759 PageID #: 6789




 Den Heuvel 894 at Figs. 1-4, paras. 5, 13-14, 38-44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:8-

 21, 9:23-28, 10:1-4; Keane 768 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:60-4:16; Sanchez 508 at

 Abstract, 1:22-44, 2:1-2, 2:26-46, 3:47-44, Figs. 1-8; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5,

 17-28, 41-42, 49; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15;

 Washington 508 at Abstract, Figs. 5-9, 3:1-9; 2015 Omni Catalog at pp. 3-4; Kuntz 166 at Abstract,

 Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni 2007 AMXD

 User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; Medtech Finalists 2014;

 PureWick Prior Art Devices; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.

        (20)    Urine collection devices that are curved with a fluid opening on the inside of the

 curve for positioning next to the user’s urethra and where one end of the device is adjacent to the

 user’s anus. See Sanchez 508 at Fig. 5, 5:14-16; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-

 25; Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-13, 8:22-25, 7:23-25; Van Den Heuvel 894 at

 Figs. 1-4, paras. 17, 41, 43, 48; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19; Keane 768 at

 Abstract, Figs. 9-10, 3:75-4:4; Washington 508 at Abstract, Figs. 5-9, 3:1-9, 7:8-8:45; Suzuki 250

 at Abstract, Figs. 1-5, 8, 11, 2:41-55, claim 1; Chiku 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26;

 Mizuguchi 641 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Ishii 108 at Figs. 1-4, paras 1-13; Macaulay

 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Schmitt 710 at Figs. 3-6, cols.

 1-2; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs. 1-3, 5:9-37, 7:56-8:35, 9:49-61;

 Conkling 541 at Figs. 12-15, 7:2-5, 7:8-11; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55;

 2015 Omni Catalog at pp. 3-4; Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni

 AMXD/Dmax devices; Medtech Finalists 2014; PureWick Prior Art Devices; Fell 044 at Figs. 1-

 8, Abstract, 1:6-50, 3:18-7:42, 23:12-14.




                                                 101
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 550 of 759 PageID #: 6790




        (21)    Urine collection devices with a curved design with a fluid opening on the inside of

 the curve for positioning next to a female user’s urethra where the end of the device that is adjacent

 to the user’s anus has a reservoir and the opposite end above the urethra has a fluid outlet. See, e.g.,

 Van Den Heuvel 823 at Figs. 1-4, 6:18-26, 7:5-13, 8:22-25, 7:23-25; Van Den Heuvel 894 at Figs.

 1-4, paras. 41, 43, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19, 9:8-21, 9:23-10:9; Keane 768

 at Abstract, Figs. 4, 9-10, 1:67-2:32, 3:75-4:4; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31;

 Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Suzuki 250 at Abstract, Figs. 1-5,

 8, 11, 2:41-55, claim 1; Chiku 946 at Figs. 6, 10, 12, paras. 20, 21, 25-26; Mizuguchi 641 at Figs.

 6, 10, 12, paras. 20, 21, 25-26; Ishii 108 at Figs. 1-4, paras 1-13; Cottenden 126 at Figs. 1-3, 1:39-

 106, 2:7-13; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Kuntz

 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55;

 Medtech Finalists 2014; PureWick Prior Art Devices.

         (22)    Permeable materials made from spun plastic, including a fluid permeable support

 made out of spun plastic. See, e.g., Van Den Heuvel 823 at 8:19-20; Van Den Heuvel 894 at para.

 52; Wolff 784 at 9:25-28, 10:1-4; Philips 505 at Figs. 18-22, 21:35-64, 26:40-27:42; Bond 845 at

 Abstract, ¶¶ 72, 205; Petryk 872 at ¶¶ 73-74, 117; Kuntz 166 at 1:63-2:2, see also DesMarais 130

 at 5:1-3, 4:13-52; Macaulay 2007 at pp. 641-643; Fell 044 at 3:61-67, 5:1-3, 5:37-40, 23:13-14;

 Okabe 547 at Figs. 1-6, Abstract, paras. 18; Tong 356 at 4:30-33, 5:19-20, 6:29-30; Medtech

 Finalists 2014; PureWick Prior Art Devices.

         (23)    Connecting a fluid receptacle to the discharge end of a tube to allow urine withdrawn

 from a fluid reservoir to enter it. See, e.g., Van Den Heuvel 823 at Figs. 1-4, 2:14-17, 3:21-25,

 4:13-19, 7:15-30; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 21, 46; Wolff 784 at Abstract, Figs.

 1a-5b, 2:4-10, 5:12-30, 6:1-7, 9:3-5; Macaulay 2007 at pp. 641-643; 2006 British Health




                                                  102
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 551 of 759 PageID #: 6791




 Publication at pp. 14-15; Keane 768 at 1:31-41, 2:6-10; Sanchez 508 at Abstract, Fig. 8, 3:22-49,

 6:21-31; Schmitt 710 at Figs. 3-6, cols. 1-2; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28,

 41-42, 49; Chiku 946 at Figs. 5, 12, claim 14, paras. 18-19; Cottenden 126 at Figs. 1-3, 1:39-106,

 2:7-13; Kuntz 166 at Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-

 11, 4:7-6:55; Lawrence 222 at Figs. 6-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-

 56, 8:8-29, 8:38-10:29, 11:1-19, 11:24-36; Washington 508 at Figs. 6-9, 2:33-38, 5:63-6:10;

 Medtech Finalists 2014; 2015 Omni Catalog at pp. 3-4; Omni 2007 AMXD User & Maintenance

 Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick Prior Art Devices; Martin 061 at Figs.

 1, 8, 2:65-3:14, 3:15-21, 4:34-38, 5:10-51.

        (24)    Connecting a vacuum source connected to the discharge end of a urine discharge

 tube to assist in withdrawing urine from the fluid reservoir. See, e.g., Van Den Heuvel 823 at 1:27-

 2:7; Van Den Heuvel 894 at Figs. 1-4, paras. 5-6, 21, 46; Wolff 784 at Abstract, Figs. 1a-5b, 2:4-

 10, 5:12-30, 6:1-7, 9:3-5; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp.

 14-15; Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35; Wolff 131 at Figs. 5a, 5b, paras. 22-24, 28, 45-46;

 Keane 768 at 1:31-41, 2:6-10; Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Schmitt 710 at

 Figs. 3-6, cols. 1-2; Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at

 Figs. 5, 12, claim 14, paras. 18-19; Cottenden 126 at Figs. 1-3, 1:39-106, 2:7-13; Kuntz 166 at

 Abstract, Figs. 1-8, 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Lawrence

 564 at Figs. 6-10, 14, Abstract, 4:47-55, 5:8-6:27, 6:21-25, 6:40-42, 7:28-56, 8:8-29, 8:38-10:29,

 11:1-19, 11:24-36; Medtech Finalists 2014; 2015 Omni Catalog at pp. 3-4; Omni 2007 AMXD

 User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick Prior Art

 Devices.




                                                 103
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 552 of 759 PageID #: 6792




        (25)    Using a vacuum-induced pressure differential to withdraw urine through a tube at a

 flow rate equal to the urine discharge rate in a urination event (including without causing the

 reservoir to block the tube). See, e.g., Van Den Heuvel 823 at 1:27-2:7; Van Den Heuvel 894 at

 paras. 5-6, 8, 21; Wolff 784 at Abstract, Figs. 1a-5b, 2:4-10, 5:12-30, 6:1-7, 6:9-12, 7:8-12, 9:3-5;

 Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Wolff 066 at 2:1-2;

 Wolff 131 at para. 3; Chiku 946 at para. 19; Mizuguchi 641 at Figs. 1-10, Abstract, paras 6-11, 14-

 21, 23-26; Otto 137 at Figs. 1-2, 3:7-64, 4:10-28; Sanchez 508 at 4:55-64.

        (26)    Using the above referenced urine collection devices in methods of collecting and

 removing urine from a user by, for example, positioning the device so that it is disposed with a

 female user’s urethral opening, allowing urine to be received through an opening in the device, and

 allowing the discharged urine to be withdrawn via a discharge tube. See, e.g., Van Den Heuvel 823

 at Figs. 1-4, 7:23-30; Van Den Heuvel 894 at Figs. 1-4, paras. 23, 28, 41, 43, 44; Wolff 784 at

 Abstract, Figs. 1a-5b, 9:7-19; Keane 768 at Abstract, Figs. 4, 9-10, 1:31-41, 1:67-2:32, 3:60-4:16;

 Sanchez 508 at Abstract, Fig. 8, 3:22-49, 6:21-31; Suzuki 250 at Abstract, Fig. 1, 3:4-13, 6:3-6;

 Okabe 547 at Figs. 1-6, Abstract, paras. 1-5, 17-28, 41-42, 49; Chiku 946 at Figs. 6, 10, 12, paras.

 20-21, 25-26; Macaulay 2007 at pp. 641-643; 2006 British Health Publication at pp. 14-15; Schmitt

 710 at Figs. 3-6, cols. 1-2; Conkling 541 at Figs. 12-15, 7:2-5, 7:8-11; Washington 508 at Figs. 5-

 9, 3:1-9; Medtech Finalists 2014; 2015 Omni Catalog at pp. 3-4; Kuntz 166 at Abstract, Figs. 1-8,

 3:35-4:32; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-11, 4:7-6:55; Omni 2007 AMXD User &

 Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices; PureWick Prior Art Devices.

        (27)     Removing the urine collection device from a user and adding another urine

 collection device as needed. See, e.g., Kuntz 355 at 9:33-53; Van Den Heuvel 823 at Figs. 1-4,

 1:27-2:15, 2:25-27, 6:18-26, 7:15-20, 7:22-24, 7:25-30, 8:22-25; Van Den Heuvel 894 at Figs. 1-4,




                                                 104
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 553 of 759 PageID #: 6793




 paras. 5-6, 23, 44; Wolff 784 at Abstract, Figs. 1a, 5a, 5b, 9:7-19, 9:8-21, 9:23-10:9; Keane 768 at

 Abstract, Figs. 4, 9-10, 1:31-41, 1:67-2:32, 3:60-4:16; Washington 508 at Figs. 5-9, 3:1-9, 4:17-23,

 7:8-8:31; Kuntz 166 at Abstract, Figs. 1-8, 5:59-6:17; Kuntz 355 at Abstract, Figs. 1-5, 2:2-16, 3:5-

 11, 4:7-6:55; Okabe 706 at 8:21-26; Okabe 547 at para. 41; Machida 320 at Figs. 2, 4-5, Abstract,

 2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4; Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64; Harvie 899 at Figs.

 1-3, 5:9-37, 7:56-8:35, 9:49-61; Suzuki 250 at 9:42-44; Wada 460 at 9:32-35; Tazoe 205 at 5:40-

 45; Tazoe 292 at para. 42; Coley 804 at Figs. 1-5, Abstract, paras. 18-19, 21-24; Nolan 144 at Figs.

 1-6, 1:55-82, 2:69-77; Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-5:9, 11:42-61; Tsai 554 at Figs. 2,

 3, 5, 3:39-5:31, 5:38-6:3, 9:5-16, 9:24-27; Macaulay 2007 at pp. 641-643; Medtech Finalists 2014;

 2015 PureWick brochure at pp. 1-4; Fell 044 at Figs. 1-8, Abstract, 1:6-50, 3:18-7:42, 23:12-14;

 Omni 2007 AMXD User & Maintenance Guide at pp. 10, 21; Omni AMXD/Dmax devices;

 PureWick Prior Art Devices.

        As shown by the above examples (and the charts below), the differences, if any, between

 the relevant prior art references and the Asserted Claims of the 376 Patent were known and would

 have been within the knowledge and common sense of one of ordinary skill in the art, and

 modification, if any, to achieve the claimed invention would have been a routine choice with a

 reasonable expectation of success. In addition, or alternatively, one of ordinary skill in art would

 have been motivated to combine one or more of the references as they nearly all pertain, generally,

 to urine collection systems or apparatuses.

        As noted above, the following charts identify where in each item of prior art each element

 of each asserted claim is found. The citations in the charts are representative and should not be

 construed as limiting. As mentioned above, the charts below reflect alternative views of the

 meaning of claim language including Sage’s understanding of Plaintiff’s position regarding the




                                                 105
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 554 of 759 PageID #: 6794




 construction of the claims, and Sage makes no admissions regarding any alleged infringement.

 Moreover, by addressing any claim language in the charts below, Sage makes no admission as to

 whether or not that language serves as a limitation of the claim.

                       U.S. Patent No. 10,226,376 (Claims 1, 4-6, 9, and 11-13)

     376 Patent Claim Language                         Prior Art
     Claim 1
     1. An apparatus comprising:                       To the extent the preamble is limiting, the
                                                       below-cited references each disclose an
                                                       apparatus.

     a fluid impermeable casing having a fluid         Apparatuses with fluid impermeable casings
     reservoir at a first end,                         having a fluid reservoir at one end were well
                                                       known at the time of the alleged invention.4

                                                         Duke 046 at Figs. 1-3, 1:63-2:2;
                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                            1:67-2:32, 3:75-4:16;
                                                           Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                           Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;
                                                           Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                            4:47-52;
                                                           Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                           Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                            4:62;
                                                           Triunfol 675 at Figs. 1-5, claims 1-4,
                                                            3:66-4:7, 4:2-7;
                                                           Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                            21, 4:34-38, 5:10-51;
                                                           Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                            2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;

 4
   For purposes of the 376 and 989 Patent, it is generally assumed that the time of the alleged
 invention is the earliest alleged priority date of March 2014 despite Plaintiff’s failure to provide
 adequate evidence on this issue. Of course, what was known as of that date was also known at
 later dates. However, as discussed above, PureWick has not established that the priority date of
 the 376 and 989 patents are no earlier than their filing dates. Moreover, as discussed above, the
 evidence shows that numerous claim elements were missing from the disclosures prior to August
 29, 2016.


                                                 106
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 555 of 759 PageID #: 6795




  376 Patent Claim Language                 Prior Art
                                              Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Washington 508 at Figs. 1-5, 11-12,
                                                2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                              Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                3:29-49, 6:43-68, 7:2-11;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;


                                      107
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 556 of 759 PageID #: 6796




  376 Patent Claim Language                 Prior Art
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;


                                      108
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 557 of 759 PageID #: 6797




  376 Patent Claim Language                 Prior Art
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              Medtech Finalists 2014;
                                              2015 PureWick brochure at pp. 1-4;
                                              PureWick Prior Art Devices.

  a fluid outlet at a second end,           Fluid impermeable casings having a fluid
                                            outlet at another end were well known at the
                                            time of the alleged invention and this was a
                                            typical and one of a few known
                                            configurations as previously explained.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                                Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                                Hessner 418 at 6:36-43;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;



                                      109
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 558 of 759 PageID #: 6798




  376 Patent Claim Language                 Prior Art
                                              McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                5:2, 6:61-64;
                                              Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                51, 6:16-67;
                                              Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                64, 7:10-23, 7:56-58;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:1-7;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;




                                      110
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 559 of 759 PageID #: 6799




  376 Patent Claim Language                 Prior Art
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 23, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 7:15-30;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                6:1-7, 9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;


                                      111
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 560 of 759 PageID #: 6800




  376 Patent Claim Language                             Prior Art
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD / AMXDMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  and a longitudinally extending fluid                  Fluid impermeable casings having a
  impermeable layer coupled to the fluid                longitudinally extending fluid impermeable
  reservoir and the fluid outlet and defining a         layer coupled to the fluid reservoir and the
  longitudinally elongated opening between the          fluid outlet and defining a longitudinally
  fluid reservoir and the fluid outlet;                 elongated opening between the fluid
                                                        reservoir and the fluid outlet were well
                                                        known at the time of the alleged invention.
                                                        For example, in the case of urine collection
                                                        devices, such a configuration is shaped for
                                                        the female anatomy as discussed above while
                                                        allowing for urine collection and removal.

                                                          Duke 046 at Figs. 1-3, 1:63-2:23;
                                                          Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                             56, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                            Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Conkling 541 at Figs. 12-15, 3:29-49,
                                                             6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            Carns 997 at Figs. 2-5, 6:15-31;
                                                            Lawrence 564 at Figs. 1-10, Abstract,
                                                             5:8-6:27, 7:28-56;
                                                            Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                             5:15;
                                                            Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                            Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                            Snyder 560 at Figs. 1-5, 4:5-5:47;
                                                            Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                            Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                            Scott 384 at 3:15-31, Figs. 3-4;
                                                            Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;


                                                  112
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 561 of 759 PageID #: 6801




  376 Patent Claim Language                 Prior Art
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;




                                      113
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 562 of 759 PageID #: 6802




  376 Patent Claim Language                             Prior Art
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Wada 625 at Fig. 24, paras. 188-194;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                          Goldenberg 638 at Abstract, Figs. 1-3,
                                                            3:20-42, 6:44-57;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Chiku 946 at Figs. 1-10, Abstract, paras.
                                                            6-11, 14-21, 23-26;
                                                          Mizuguchi 641 at Figs. 1-10, Abstract,
                                                            paras 6-11, 14-21, 23-26;
                                                          Ishii 108 at Figs. 1-4, paras 1-13;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD / AMXDMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  a fluid permeable support disposed within the         Fluid permeable supports disposed within the
  casing with a portion extending across the            casing with a portion extending across the
  elongated opening,                                    elongated opening was well known at the
                                                        time of the alleged invention, for example,
                                                        allowing for support of a fluid permeable
                                                        membrane and allowing for permeation of
                                                        urine.

                                                          Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                            56, 3:75-4:16, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Washington 508 at Figs. 1-12, 2:33-68,
                                                           5:63-6:10;
                                                          Conkling 541 at Figs. 12-15, 3:29-49,
                                                           6:43-68, 7:2-11;


                                                  114
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 563 of 759 PageID #: 6803




  376 Patent Claim Language                 Prior Art
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;


                                      115
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 564 of 759 PageID #: 6804




  376 Patent Claim Language                           Prior Art
                                                        Coley 804 at Figs. 1-5, Abstract, paras.
                                                          18-19, 21-24;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 13-14, 38-44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                          7:25-30, 8:17-20, 8:22-25;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-28, 10:1-4;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                          paras. 6-7, 14;
                                                        Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                          Abstract, paras. 6-7, 14
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD / AMXDMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  wherein the fluid permeable support is distinct     Fluid permeable supports distinct from and
  from and at least proximate to the fluid            near the fluid reservoir were well known at
  reservoir;                                          the time of the alleged invention. For
                                                      example, in the case of urine collection
                                                      devices, such a configuration prevented the
                                                      support from being in a urine reservoir but
                                                      close enough to allow for urine to enter the
                                                      reservoir.

                                                        Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                          56, 3:75-4:16, Fig. 9-10;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;


                                                116
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 565 of 759 PageID #: 6805




  376 Patent Claim Language                 Prior Art
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Washington 508 at Figs. 1-5, 2:24-67,
                                                5:22-6:67;
                                              Conkling 541 at Figs. 12-15, 6:43-68;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-11, 17-20, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                42, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:15-20, 7:22-24, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                claim 10, paras. 8, 14-15;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, claim 10, paras. 8, 14-15;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.



                                      117
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 566 of 759 PageID #: 6806




  376 Patent Claim Language                            Prior Art

  a fluid permeable membrane disposed on the           Using multiple layers of permeable materials
  support and covering at least the portion of the     is well known in the body fluid collection art
  support that extends across the elongated            to facilitate fluid flow. Fluid permeable
  opening, so that the membrane is supported on        membranes disposed on a permeable support
  the support and disposed across the elongated        and covering part of the support that extends
  opening;                                             across the opening where fluid enters were
                                                       well known in the art at the time of the
                                                       alleged invention. In such configurations,
                                                       the membrane is supported on the support
                                                       and disposed across the opening, enhancing
                                                       fluid collection and/or providing a
                                                       comfortable patient interface.

                                                         Keane 768 at Figs. 9-10, 3:75-4:16;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                           Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                           Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33;
                                                           Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                            51, 7:7-23, 8:15-26;
                                                           Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                           Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                            4:61-5:7, 5:15-19;
                                                           Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                            21, 6:13-17;
                                                           Mahnensmith 262 at Abstract, Figs. 1-5,
                                                            2:30-67, 4:35-5:35, 6:18-56;
                                                           Sanchez 508 at Abstract, Fig. 8, 6:21-31;




                                                 118
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 567 of 759 PageID #: 6807




  376 Patent Claim Language                          Prior Art
                                                       Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                       Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                       Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                         33, 63-66;
                                                       Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                         32;
                                                       Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 10-11, 20-22, 24, 30-31;
                                                       Van Den Heuvel 894 at para. 5;
                                                       Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                         27, claims 1-2 (see also WO00/57784 at
                                                         9:7-10:9, Fig. 5b);
                                                       Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-10:1, 10:4-9;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                       Wada 625 at Fig. 24, paras. 188-194;
                                                       Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                       Medtech Finalists 2014;
                                                       2014 Medtech Announcement at p. 3;
                                                       Macaulay 2007 at pp. 641-643;
                                                       Omni Starter Kit Brochure;
                                                       Omni Brochure;
                                                       Omni Presentation;
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD / AMXDMax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       PureWick Prior Art Devices.

  A tube having a first end disposed in the          Fluid discharge tubes were known at the time
  reservoir and extending behind at least the        of the alleged invention to assist in discharge
  portion of the support and the portion of the      of fluid from a body fluid collection
  membrane disposed across the elongated             apparatus to a location outside of the
  opening and extending through the fluid outlet     apparatus. It was known to have such tubes
  to a second, fluid discharge end,                  extend from the fluid reservoir, behind a
                                                     portion of the membrane and support
                                                     disposed across the fluid opening, and
                                                     through to the fluid outlet. There were a few


                                               119
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 568 of 759 PageID #: 6808




  376 Patent Claim Language                            Prior Art
                                                       design options for placement of the tube and
                                                       this configuration was one of them. See
                                                       Declaration of Dr. Newman regarding
                                                       additional information on tube placement.

                                                         Keane 768 at Abstract, Figs. 9-10, 1:65-
                                                            2:10, 3:47-4:16;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                         Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                            11:65-12:21;
                                                         Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                         Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                         Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                            6:3, 9:5-16, 9:24-27;
                                                           Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                            28, 45-46;
                                                           Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            19, 42, 44, 47;
                                                           Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 7:15-30, claims 1-2
                                                            (see also WO00/57784 at 9:7-10:9, Fig.
                                                            5b);
                                                           Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            9:8-21, 9:23-10:1, 10:4-9;
                                                           Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                           Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                           Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                           Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                           Macaulay 2007 at pp. 641-643;
                                                           2006 British Health Publication at pp.
                                                            14-15.
                                                           Medtech Finalists 2014;
                                                           PureWick Prior Art Devices.

  the apparatus configured to be disposed with         It was well known to configure such
  the opening adjacent to a urethral opening of a      apparatuses so that the opening where fluid
  user, to receive urine discharged from the           entered was designed to be near the source of
  urethral opening through the opening of the          the body fluid. For example, in a urine
  fluid impermeable layer, the membrane, the           collection device, it was well known to
  support, and into the reservoir, and to have the     dispose the device next to the urethral



                                                 120
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 569 of 759 PageID #: 6809




  376 Patent Claim Language                           Prior Art
  received urine withdrawn from the reservoir         opening of a user so that urine could be
  via the tube and out of the fluid discharge end     received through the opening of the fluid
  of the tube.                                        impermeable layer, the membrane, the
                                                      support, and into the reservoir. It was also
                                                      well known to configure such apparatus with
                                                      a fluid discharge end where collected fluid
                                                      could leave the device via a discharge tube as
                                                      discussed above. For example, for a urine
                                                      collection device, it was well known to
                                                      configure the device so that urine withdrawn
                                                      from the reservoir was expelled out of the
                                                      discharge end of the fluid collection tube.

                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                         Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                         12:21;
                                                        Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56, 11:1-19;
                                                        Lawrence 222 at Figs. 1-10, 14,
                                                         Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                         64;
                                                        Wolff 066 at Fig. 5b, 5:56-6:35;
                                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                         8:35, 9:49-61;
                                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                        Machida 320 at Figs. 2, 4-5, Abstract,
                                                         2:63-3:10, 4:38-64, 5:9-33;
                                                        Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                         31-32;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                         6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                         51, 7:7-23, 8:15-26;



                                                121
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 570 of 759 PageID #: 6810




  376 Patent Claim Language                        Prior Art
                                                     Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                       33, 63-66;
                                                     Mahnensmith 080 at Abstract, Figs. 1-5,
                                                       paras. 10-11, 20-22, 24-25, 30-31;
                                                     Van Den Heuvel 894 at Figs. 1-4, paras.
                                                       5, 13-14, 38-44;
                                                     Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                       26, 7:5-13, 8:22-25, 7:23-25, claims 1-2
                                                       (see also WO00/57784 at 9:7-10:9, Fig.
                                                       5b);
                                                     Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       9:7-21, 9:23-28, 10:1-9;
                                                     Cottenden 126 at Figs. 1-3, 1:39-106,
                                                       2:7-13;
                                                     Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                       3:5-11, 4:7-6:55;
                                                     Macaulay 2007 at pp. 641-643;
                                                     Omni Starter Kit Brochure;
                                                     Omni Brochure;
                                                     Omni Presentation;
                                                     2015 Omni Catalog;
                                                     Omni AMXD / AMXDMax devices;
                                                     Omni 2007 AMXD User & Maintenance
                                                       Guide at pp. 10, 21;
                                                     2015 PureWick brochure at pp. 1-4;
                                                     Medtech Finalists 2014;
                                                     PureWick Prior Art Devices.

  Claim 4
  4. The apparatus of claim 1, wherein the         See Claim 1.
  support is cylindrical
                                                   There were a few known design choice
                                                   configurations for body fluid collection
                                                   devices, particularly those used for urine
                                                   collection. For example, as discussed above,
                                                   it was known that cylindrical devices
                                                   conformed to the female anatomy, and thus it
                                                   was known to construct such devices (and
                                                   their corresponding elements such as the
                                                   permeable support) to have such cylindrical
                                                   shapes.


                                                     Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;



                                             122
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 571 of 759 PageID #: 6811




  376 Patent Claim Language                 Prior Art
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                24, 3:23-32;
                                              Hirschman 277 at Figs. 1-9, 1:33-40,
                                                2:24-50;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                4:47-52;
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                                3:75-4:16;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Washington 508 at Fig. 1, 2:27-33, 2:60-
                                                68, 6:22-38, 6:60-68, 12:17-30;
                                              McGuire 347 at Figs. 1-4, Abstract,
                                                2:35-40, 5:25-30, 6:1-35;
                                              Lawrence 564 at Fig. 14, 11:24-35;
                                              Lawrence 222 at Fig. 14, 11:24-35;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-
                                                14, 31-38, 40, 43;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 13-14, 38-44;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-28, 10:1-9;
                                              Okabe 547 at Figs. 1-6, Abstract, paras.
                                                1-5, 17-28, 41-42, 49; Macaulay 2007 at
                                                pp. 641-643;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni AMXD/Dmax devices;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;



                                      123
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 572 of 759 PageID #: 6812




  376 Patent Claim Language                 Prior Art
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.

  and defines a lumen                       As discussed above, there were a few known
                                            design choice configurations for body fluid
                                            collection devices, many of which had
                                            lumens inside the device and within the
                                            support in particular for placement of a fluid
                                            discharge tube. Further, providing a lumen
                                            in the support for a tube was one of only a
                                            few design options.

                                              Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                               24, 3:23-32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                               4:47-52;
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                               1:67-2:32, 3:60-4:16;
                                              Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                               3:61-64, 4:17-32;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                               2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                               51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 8-9;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                               33, 63-66;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Washington 508 at Fig. 1, 2:27-33, 2:60-
                                               68, 6:22-38, 6:60-68, 12:17-30;
                                              McGuire 347 at Figs. 1-4, Abstract,
                                               2:35-40, 5:25-30, 6:1-35;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                               6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                              Van Den Heuvel 894 at Figs. 3-4, paras.
                                               19, 47;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                               17, 3:21-25, 4:13-19, 7:15-30;




                                      124
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 573 of 759 PageID #: 6813




  376 Patent Claim Language                            Prior Art
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-10:1, 10:4-9;
                                                         Kuntz 355 at Figs. 3-5, 2:9-12, 5:3-5;
                                                         Macaulay 2007 at pp. 641-643;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  the membrane is a fabric sleeve disposed             There are a few design options known for a
  around the support,                                  fluid permeable membrane including the use
                                                       of fabric sleeves. Fabric sleeves disposed
                                                       around a support were known at the time of
                                                       the alleged invention.

                                                         Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                         Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                          24, 3:23-32;
                                                         Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                          4:47-52;
                                                         Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                          3:61-64, 4:17-32;
                                                         Fell 044 at Figs. 1-8, 1:6-50, 3:18-7:42
                                                         Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                         McGuire 347 at Figs. 1-4, Abstract,
                                                          2:35-40, 5:25-30, 6:1-35;
                                                         Lawrence 564 at Fig. 14, 11:24-35;
                                                         Lawrence 222 at Fig. 14, 11:24-35;
                                                         Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          4:7-9, 6:21-31;
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                         Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-
                                                          62;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  and the tube is disposed in the lumen of the         As discussed above, supports with lumens
  support.                                             for a fluid discharge tube were well known.
                                                       It is well understood that a lumen serves as a
                                                       structure for placement of a tube.

                                                         Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                         Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                          24, 3:23-32;




                                                 125
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 574 of 759 PageID #: 6814




  376 Patent Claim Language                        Prior Art
                                                     Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                       4:47-52;
                                                     Keane 768 at Abstract, Figs. 4, 9-10,
                                                       1:67-2:32, 3:60-4:16;
                                                     Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                       3:61-64, 4:17-32;
                                                     Machida 320 at Figs. 2, 4-5, Abstract,
                                                       2:63-3:10, 4:38-64, 5:9-33;
                                                     Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                       51, 7:7-23, 8:15-26;
                                                     Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                     Mombrinie 389 at Figs. 1-4, 8-9;
                                                     Okabe 706 at Fig. 1;
                                                     Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                       33, 63-66;
                                                     Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                     McGuire 347 at Figs. 1-4, Abstract,
                                                       2:35-40, 5:25-30, 6:1-35;
                                                     Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                       6:21-31;
                                                     Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                       6:3, 9:5-16, 9:24-27;
                                                     Van Den Heuvel 894 at Figs. 3-4, paras.
                                                       19, 47;
                                                     Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                       17, 3:21-25, 4:13-19, 7:15-30;
                                                     Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       9:8-21, 9:23-10:1, 10:4-9;
                                                     Kuntz 355 at Figs. 3-5, 2:9-12, 5:3-5;
                                                     Macaulay 2007 at pp. 641-643;
                                                     Medtech Finalists 2014;
                                                     PureWick Prior Art Devices.

  Claim 5
  5. The apparatus of claim 1, wherein the         See Claim 1.
  support and casing are substantially
  cylindrical,                                     As discussed above, cylindrical and
                                                   substantially cylindrical apparatuses were
                                                   one of the few design choices for body fluid
                                                   collection apparatuses, and it was well
                                                   understood that cylindrical or substantially
                                                   cylindrical devices were well-suited for the
                                                   female anatomy. It was understood to design
                                                   the associated components such as the
                                                   support and casing in accordance with the


                                             126
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 575 of 759 PageID #: 6815




  376 Patent Claim Language                 Prior Art
                                            design of the device (e.g., cylindrical) and
                                            that it would be obvious to modify existing
                                            devices to have an overall cylindrical shape
                                            (both for the support and casing) to
                                            comfortably comform to the anatomy.

                                              Ellis 185 at Figs. 1-3, 2:55-3:3;
                                              Duhamel 102 at Fig. 2, 1:65-2:14;
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                               1:67-2:32, 3:60-4:16;
                                              Washington 508 at Figs. 1-5, 11-12,
                                               2:24-67, 5:22-6:67;
                                              Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                               3:61-64, 4:17-32
                                              Lawrence 564 at Fig. 14, 11:24-35;
                                              Lawrence 222 at Fig. 14, 11:24-35;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                               6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                               18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                               17, 20-21, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                               2:15, 2:25-27, 3:5-25, 6:18-26, 6:28-7:3,
                                               7:5-13, 8:17-20, 8:22-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                               3:5-11, 4:7-6:55;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                               9:8-21, 9:23-25;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                               Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              2015 PureWick brochure at pp. 1-4;
                                              PureWick Prior Art Devices.




                                      127
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 576 of 759 PageID #: 6816




  376 Patent Claim Language                             Prior Art
  the apparatus configured to be: disposed with         As discussed above, it was well known to
  the elongated opening adjacent the urethral           configure a body fluid collection device so
  opening of a human female;                            that the opening was adjacent to the source
                                                        of fluid. Urine collection devices were
                                                        known to be configured so that the elongated
                                                        opening was adjacent the urethral opening of
                                                        a female.

                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                           1:67-2:32, 3:60-4:16;
                                                          Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                          Washington 508 at Figs. 6-9, 3:1-9;
                                                          Carns 997 at Figs. 2-5, 6:15-31;
                                                          Lawrence 564 at Figs. 1-10, Abstract,
                                                           5:8-6:27, 7:28-56, 11:1-19;
                                                          Lawrence 222 at Figs. 1-10, 14,
                                                           Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                          Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                           5:15;
                                                          Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                          Suzuki 250 at Abstract, Figs. 1-5, claim
                                                           1, 2:41-55, 12:5-21;
                                                          Mombrinie 639 at Figs. 1-9, paras. 13-
                                                           14, 31-38, 40, 43;
                                                          Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                           6:21-31;
                                                          Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                          Coley 804 at Figs. 1-5, Abstract, paras.
                                                           18-19, 21-24;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           17, 41, 43, 48;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                           8:17-20;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:7-21, 9:23-28, 10:1-9;
                                                          Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                           3:18-7:42, 23:12-14;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;


                                                  128
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 577 of 759 PageID #: 6817




  376 Patent Claim Language                             Prior Art
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Okabe 547 at Figs. 1-6, Abstract, paras.
                                                            1-5, 17-28, 41-42, 49;
                                                          Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                            21, 25-26;
                                                          Mizuguchi 641 at 6, 10, 12, paras. 20,
                                                            21, 25-26;
                                                          Medtech Finalists 2014;
                                                          2014 Medtech Announcement at p. 3;
                                                          Macaulay 2007 at pp. 641-643;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD / AMXDMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  oriented with the reservoir adjacent to the           It was well known at the time of the alleged
  user's anus and the outlet disposed above the         invention to orient a urine collection device
  urethral opening; and                                 with the reservoir adjacent to the user’s anus
                                                        and the outlet disposed above the urethral
                                                        opening. For example, such a configuration
                                                        used in conjunction with female urine
                                                        collection devices optimized comfort and
                                                        facilitated urine collection while minimizing
                                                        leaks. The configuration was one of a few
                                                        known design choices.

                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                           1:67-2:32, 3:60-4:16;
                                                          Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                          Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                           21, 4:34-38, 5:10-51;
                                                          Washington 508 at Figs. 6-9, 3:1-9;
                                                          Carns 997 at Figs. 2-5, 6:15-31;
                                                          Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                           5:15;
                                                          Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;




                                                  129
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 578 of 759 PageID #: 6818




  376 Patent Claim Language                           Prior Art
                                                        Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                          19, 6:3-6, 6:66-7:4;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          17, 41, 43, 48;
                                                        Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                          17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                          8:17-20;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-10:1, 10:4-9;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        Okabe 547 at Figs. 1-6, Abstract, paras.
                                                          1-5, 17-28, 41-42, 49;
                                                        Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                          21, 25-26;
                                                        Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                          20, 21, 25-26;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni AMXD / AMXDMax devices;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  arranged with a curved shape with the               It was well known at the time of the alleged
  elongated opening disposed on the inside of         invention to select an apparatus design
  the curve.                                          consistent with the intended use of the
                                                      apparatus. For example, urine collection
                                                      devices for women were known to have a
                                                      curved shape with the elongated opening
                                                      disposed on the inside of the curve,
                                                      consistent with the female anatomy.




                                                130
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 579 of 759 PageID #: 6819




  376 Patent Claim Language                 Prior Art
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                                1:67-2:32, 3:60-4:16;
                                              Ellis 185 at Figs. 1-3, 2:55-3:3;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                21, 4:34-38, 5:10-51;
                                              Washington 508 at Figs. 1-12, 5:60-62,
                                                7:1-7;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                              Lawrence 222 at Figs. 1-10, 14,
                                                Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                              Sanchez 508 at Abstract, Figs. 5 and 8,
                                                3:22-49, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-21, 9:23-28, 10:1-9;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                21, 25-26;
                                              Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                20, 21, 25-26;
                                              Macaulay 2007 at pp. 641-643;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;


                                      131
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 580 of 759 PageID #: 6820




  376 Patent Claim Language                         Prior Art
                                                      Omni AMXD / AMXDMax devices;
                                                      2015 Omni Catalog;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      PureWick Prior Art Devices.
  Claim 6
  6. The apparatus of claim 1, wherein the          See Claim 1.
  support is formed of spun plastic,
                                                    There are a few design choices for the
                                                    material from which a permeable support
                                                    could be formed, one of which is spun
                                                    plastic. It was well known at the time of the
                                                    allged invention that spun plastic, for
                                                    example, could hold and support a
                                                    membrane and maintain form while allowing
                                                    for fluid permeability.

                                                      Kuntz 166 at 1:63-2:2, see also
                                                       DesMarais 130 at 5:1-3, 4:13-52;
                                                      DesMarais 130 at 5:1-3, 4:13-52;
                                                      Van Den Heuvel 894 at para. 52;
                                                      Van Den Heuvel 823 at 3:18-19, 6:18-26,
                                                       8:17-20, 11:9-10;
                                                      Petryk 872 at ¶¶ 71, 73-74, 117;
                                                      Philips 505 at Figs. 18-22, 21:35-64,
                                                       26:40-27:42;
                                                      Tong 356 at 4:30-33, 5:19-20, 6:29-30;
                                                      Fell 044 at 3:61-67, 5:1-3, 5:37-40,
                                                       23:13-14;
                                                      Bond 845 at Abstract, ¶¶ 72, 205;
                                                      Okabe 547 at paras. 18,
                                                      Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                       9:25-28, 10:1-4;
                                                      Macaulay 2007 at pp. 641-643;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      Medtech Finalists 2014;
                                                      PureWick Prior Art Devices.

  and the membrane is formed of ribbed knit         Fabrics such as ribbed knit fabrics were one
  fabric                                            of a few known design choices for the
                                                    material from which a permeable membrane
                                                    could be formed. It was well known at the
                                                    time of the alleged invention that ribbed knit


                                              132
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 581 of 759 PageID #: 6821




  376 Patent Claim Language                              Prior Art
                                                         fabrics are permeable, comfortable, and can
                                                         conform to a support. See also Claim 4.

                                                             McGuire 981 at 1:71-2:16;
                                                             Tong 356 at Figs. 1-5, 4:11-26;
                                                             Fell 044 at Fig. 1, Abstract, 23:12-14;
                                                             Jones 080 at Figs. 1-7, 1:59-89, 2:52-79;
                                                             Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                              24, 3:23-32;
                                                             Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                              4:47-52;
                                                             Kuntz 166 at Fig. 2, 2:38-47, 3:42-45,
                                                              3:61-64, 4:17-32;
                                                             Fell 044 at Figs. 1-8, 1:6-50, 3:18-7:42
                                                             Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                             Lawrence 564 at Fig. 14, 11:24-35;
                                                             Lawrence 222 at Fig. 14, 11:24-35;
                                                             Sanchez 508 at 4:10-12;
                                                             Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                              3:5-11, 4:7-6:55;
                                                             Schmidt 688 at Figs. 4-7, 4:29-68, 5:43-
                                                              62;
                                                             Van Den Heuvel 894 at para. 52;
                                                             Van Den Heuvel 823 at 3:18-19, 6:18-26,
                                                              8:17-20, 11:9-10;
                                                             Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                              9:25-28, 10:1-4;
                                                             Macaulay 2007 at pp. 641-643
                                                             2014Medtech Finalists 2014;
                                                             PureWick Prior Art Devices.

  Claim 9
  9. The apparatus of claim 1, wherein the fluid         See Claim 1.
  permeable membrane includes a wicking
  material.                                              It was well known at the time of the alleged
                                                         invention to have the permeable membrane
                                                         include a wicking material.

                                                           Scott 234 at 2:32-54, Fig. 1;
                                                           Keane 768 at Abstract, 3:75-4:4, Figs. 9-
                                                            10;
                                                           Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;



                                                   133
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 582 of 759 PageID #: 6822




  376 Patent Claim Language                 Prior Art
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                4:47-52;
                                              Frosch 901 at Abstract, Figs. 1-2, 5:57-
                                                65;
                                              Hessner 418 at Abstract, Figs. 1-8, 3:26-
                                                31, 5:54-57, 6:36-43;
                                              Frosch 539 at Abstract, Figs. 1-2, 3:5-21,
                                                6:27-42;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                40, 5:25-30, 6:1-35;
                                              McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                5:2, 6:61-64;
                                              Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                51, 6:16-67;
                                              Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                64, 7:10-23, 7:56-58;
                                              Lawrence 564 at Figs. 1-5, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36, claim 6;
                                              Lawrence 222 at Figs. 1-5, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36, claim 6;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;


                                      134
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 583 of 759 PageID #: 6823




  376 Patent Claim Language                 Prior Art
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                              Sanchez 508 at Abstract, Figs. 5 and 8,
                                                3:22-49, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-6, 21, 46;
                                              Van Den Heuvel 823 at 1:27-2:7, claims
                                                1-2 (see also WO00/57784 at 9:7-10:9,
                                                Fig. 5b);
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:25-10:1, 10:4-9;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              Omni AMXD / AMXDMax devices;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Macaulay 2007 at pp. 641-643;



                                      135
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 584 of 759 PageID #: 6824




  376 Patent Claim Language                             Prior Art
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  Claim 11
  11. An apparatus comprising: a fluid                  Apparatuses with fluid impermeable casings
  impermeable casing defining a fluid reservoir         defining a fluid reservoir at one end were
  at a first end,                                       well known at the time of the alleged
                                                        invention.

                                                          Duke 046 at Figs. 1-3, 1:63-2:2;
                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                             1:67-2:32, 3:75-4:16;
                                                          Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                          Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                             24, 3:23-32;
                                                          Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                             4:47-52;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                             4:62;
                                                          Triunfol 675 at Figs. 1-5, claims 1-4,
                                                             3:66-4:7, 4:2-7;
                                                          Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                             21, 4:34-38, 5:10-51;
                                                          Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                             2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                            Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                            Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                            Washington 508 at Figs. 1-5, 11-12,
                                                             2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                            Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                             3:29-49, 6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                             40, 5:25-30, 6:1-35;
                                                            Carns 997 at Figs. 2-5, 6:15-31;
                                                            Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                             3:5, 4:19-33, 5:8-27;
                                                            Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                             4:59;
                                                            Lawrence 564 at Figs. 1-10, Abstract,
                                                             5:8-6:27, 7:28-56;


                                                  136
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 585 of 759 PageID #: 6825




  376 Patent Claim Language                 Prior Art
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;


                                      137
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 586 of 759 PageID #: 6826




  376 Patent Claim Language                 Prior Art
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              Omni AMXD / AMXDMax devices;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.


                                      138
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 587 of 759 PageID #: 6827




  376 Patent Claim Language                 Prior Art

  a fluid outlet at a second end,           See Claim 1.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                              Hessner 418 at 6:36-43;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                              Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                              Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                                Carns 997 at Figs. 2-5, 6:15-31;
                                                Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                 3:5, 4:19-33, 5:1-7;
                                                Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                 4:59;
                                                Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56;
                                                Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                 5:8-6:27, 7:28-56, 11:24-36;
                                                Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                 5:15;
                                                Triunfol 675 at Figs. 1-5, claims 1-4,
                                                 3:66-4:7, 4:2-7;
                                                Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                Snyder 560 at Figs. 1-5, 4:5-5:47;
                                                Sweetser 793 at Figs. 1-2, 3:35-4:31;



                                      139
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 588 of 759 PageID #: 6828




  376 Patent Claim Language                 Prior Art
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 23, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 7:15-30;


                                      140
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 589 of 759 PageID #: 6829




  376 Patent Claim Language                         Prior Art
                                                      Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                        6:1-7, 9:8-21, 9:23-25;
                                                      Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                      Wada 625 at Fig. 24, paras. 188-194;
                                                      Cottenden 126 at Figs. 1-3, 1:39-106,
                                                        2:7-13;
                                                      Goldenberg 638 at Abstract, Figs. 1-3,
                                                        3:20-42, 6:44-57;
                                                      Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                      Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                        paras. 6-7, 14;
                                                      Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                        Abstract, paras. 6-7, 14;
                                                      Ishii 108 at Figs. 1-4, paras 1-13;
                                                      Macaulay 2007 at pp. 641-643;
                                                      2006 British Health Publication at pp.
                                                        14-15;
                                                      2014 Medtech Announcement at p. 3;
                                                      Omni Starter Kit Brochure;
                                                      Omni Brochure;
                                                      Omni Presentation;
                                                      2015 Omni Catalog;
                                                      Omni AMXD / AMXDMax devices;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      Medtech Finalists 2014;
                                                      PureWick Prior Art Devices.

  and a longitudinally extending portion            See Claim 1.
  extending between the fluid reservoir and the
  fluid outlet and defining a longitudinally          Duke 046 at Figs. 1-3, 1:63-2:23;
  elongated opening between the fluid reservoir       Keane 768 at Abstract, 1:65-2:10, 2:46-
  and the fluid outlet;                                 56, Fig. 9-10;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                        4:32;
                                                      Conkling 541 at Figs. 12-15, 3:29-49,
                                                        6:43-68, 7:2-11;
                                                      Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                      Carns 997 at Figs. 2-5, 6:15-31;
                                                      Lawrence 564 at Figs. 1-10, Abstract,
                                                        5:8-6:27, 7:28-56;


                                              141
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 590 of 759 PageID #: 6830




  376 Patent Claim Language                 Prior Art
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;


                                      142
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 591 of 759 PageID #: 6831




  376 Patent Claim Language                           Prior Art
                                                        Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                          31-38, 40, 43;
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 9-11, 17-22, 24, 30-31;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 17, 23, 40, 44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-25;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Goldenberg 638 at Abstract, Figs. 1-3,
                                                          3:20-42, 6:44-57;
                                                        Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                        Chiku 946 at Figs. 1-10, Abstract, paras.
                                                          6-11, 14-21, 23-26;
                                                        Mizuguchi 641 at Figs. 1-10, Abstract,
                                                          paras 6-11, 14-21, 23-26;
                                                        Ishii 108 at Figs. 1-4, paras 1-13;
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        Omni AMXD / AMXDMax devices;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        2015 Omni Catalog;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  a fluid permeable support disposed within the       See Claim 1.
  casing with a portion extending across the
  elongated opening, wherein the fluid                  Keane 768 at Abstract, 1:65-2:10, 2:46-
  permeable support is distinct from and at least        56, 3:75-4:16, Fig. 9-10;
  proximate to the fluid reservoir;                     Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;


                                                143
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 592 of 759 PageID #: 6832




  376 Patent Claim Language                 Prior Art
                                              Washington 508 at Figs. 1-12, 2:33-68,
                                                5:63-6:10;
                                              Conkling 541 at Figs. 12-15, 3:29-49,
                                                6:43-68, 7:2-11;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 13-14, 38-44;


                                      144
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 593 of 759 PageID #: 6833




  376 Patent Claim Language                            Prior Art
                                                         Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                           2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                           7:25-30, 8:17-20, 8:22-25;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-28, 10:1-4;
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                         Wada 625 at Fig. 24, paras. 188-194;
                                                         Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                         Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           paras. 6-7, 14;
                                                         Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, paras. 6-7, 14
                                                         Macaulay 2007 at pp. 641-643;
                                                         2006 British Health Publication at pp.
                                                           14-15;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  a fluid permeable membrane disposed on the           See Claim 1.
  support and covering at least the portion of the
  support that extends across the elongated              Keane 768 at Figs. 9-10, 3:75-4:16;
  opening, so that the membrane is supported on          Hessner 418 at Abstract, Figs. 1-8, 2:66-
  the support and disposed across the elongated             3:7, 3:26-31, 4:3-33;
  opening;                                                 Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                           Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                           Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33;
                                                           Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                            51, 7:7-23, 8:15-26;
                                                           Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;




                                                 145
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 594 of 759 PageID #: 6834




  376 Patent Claim Language                 Prior Art
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24, 30-31;
                                              Van Den Heuvel 894 at para. 5;
                                              Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                27, claims 1-2 (see also WO00/57784 at
                                                9:7-10:9, Fig. 5b);
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-10:1, 10:4-9;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.




                                      146
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 595 of 759 PageID #: 6835




  376 Patent Claim Language                           Prior Art

  a tube having a first end disposed in the           See Claim 1.
  reservoir and extending behind at least the
  portion of the support and the portion of the         Keane 768 at Abstract, Figs. 9-10, 1:65-
  membrane disposed across the elongated                   2:10, 3:47-4:16;
  opening and extending through the fluid outlet        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  to a second, fluid discharge end,                        4:32;
                                                        Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                           11:65-12:21;
                                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                        Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           19, 42, 44, 47;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 7:15-30, claims 1-2
                                                           (see also WO00/57784 at 9:7-10:9, Fig.
                                                           5b);
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:8-21, 9:23-10:1, 10:4-9;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                          Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                           14-15;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  the apparatus configured to: be disposed with       As discussed above, it was well known to
  the opening adjacent to a urethral opening of a     configure a body fluid collection device so
  user, with the fluid permeable membrane             that the opening was adjacent to the source
  engaging tissue surrounding the urethral            of fluid. Urine collection devices were
  opening,                                            known to be configured so that the opening
                                                      was adjacent the urethral opening of a
                                                      female.




                                                147
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 596 of 759 PageID #: 6836




  376 Patent Claim Language                 Prior Art
                                              Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                4:16, Figs. 4, 9-10;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                21, 4:34-38, 5:10-51;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:1-19;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;


                                      148
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 597 of 759 PageID #: 6837




  376 Patent Claim Language                          Prior Art
                                                       Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                         17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                         8:17-20, claims 1-2 (see also
                                                         WO00/57784 at 9:7-10:9, Fig. 5b);
                                                       Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:7-10:1, 10:4-9;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                       Wada 625 at Fig. 24, paras. 188-194;
                                                       Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                       Macaulay 2007 at pp. 641-643;
                                                       2006 British Health Publication at pp.
                                                         14-15;
                                                       2014 Medtech Announcement at p. 3;
                                                       Omni Starter Kit Brochure;
                                                       Omni Brochure;
                                                       Omni Presentation;
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD / AMXDMax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       Medtech Finalists 2014;
                                                       PureWick Prior Art Devices.

  be retained in position on the user solely by      It was well known at the time of the alleged
  frictional engagement with and/or between the      invention that a fluid collection device could
  labia and/or other portions of the area of the     be held in place in a number of ways, one of
  user's body surrounding the urethral opening,      which was solely by engaging the patient’s
  and                                                body (for example, the labia in the case of
                                                     urine collection devices for women) with the
                                                     device. The other option was to use
                                                     additional mechanisms to hold the device in
                                                     place such as tape, form wear or the like.

                                                       Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-
                                                        5:9, 11:42-61;
                                                       Hirschman 277 at Figs. 1-9, 1:33-40,
                                                        2:24-50;
                                                       Sanchez 508 at 5:14-16;
                                                       Coley 804 at Figs. 1-5, Abstract, paras.
                                                        18-19, 21-25;
                                                       Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;



                                               149
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 598 of 759 PageID #: 6838




  376 Patent Claim Language                         Prior Art
                                                      Macaulay 2007 at pp. 641-643;
                                                      2014 Medtech Announcement at p. 3;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      Medtech Finalists 2014;
                                                      PureWick Prior Art Devices;
                                                      Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                        4:32;
                                                      Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                        2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                      Van Den Heuvel 894 at Figs. 1-4, paras.
                                                        5, 13-14, 38-44;
                                                      Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                        9:8-21, 9:23-28, 10:1-4;
                                                      Keane 768 at Abstract, Figs. 4, 9-10,
                                                        1:67-2:32, 3:60-4:16;
                                                      Okabe 547 at Figs. 1-6, Abstract, paras.
                                                        1-5, 17-28, 41-42, 49;
                                                      Macaulay 2007 at pp. 641-643;
                                                      2006 British Health Publication at pp. 14-
                                                        15;
                                                      Washington 508 at Abstract, Figs. 5-9,
                                                        3:1-9;
                                                      2015 Omni Catalog at pp. 3-4;
                                                      Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      Omni AMXD/Dmax devices;
                                                      Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                        3:18-7:42, 23:12-14.

  receive urine discharged from the urethral       See Claim 1.
  opening through the opening of the fluid
  impermeable layer, the membrane, the support,  Keane 768 at Abstract, Figs. 4, 9-10,
  and into the reservoir, and to have the received     1:67-2:32, 3:60-4:16;
  urine withdrawn from the reservoir via the         Hessner 418 at Abstract, Figs. 1-8, 2:66-
  tube and out of the fluid discharge end of the       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
  tube.                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                       4:32;
                                                     Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                       Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                       12:21;
                                                     Lawrence 564 at Figs. 1-10, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;



                                              150
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 599 of 759 PageID #: 6839




  376 Patent Claim Language                 Prior Art
                                              Lawrence 222 at Figs. 1-10, 14,
                                                Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                64;
                                              Wolff 066 at Fig. 5b, 5:56-6:35;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                31-32;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 10-11, 20-22, 24-25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                26, 7:5-13, 8:22-25, 7:23-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-21, 9:23-28, 10:1-9;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Macaulay 2007 at pp. 641-643;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;



                                      151
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 600 of 759 PageID #: 6840




  376 Patent Claim Language                           Prior Art
                                                        PureWick Prior Art Devices.

  Claim 12
  12. The apparatus of claim 11, wherein the          See Claim 11.
  apparatus is configured to be retained in
  position on the user via engagement between         As discussed above, it was well known at the
  the first end of the casing and a user's            time of the alleged invention that a fluid
  perineum.                                           collection device could be held in place in a
                                                      number of ways, one of which was solely by
                                                      engaging the patient’s body (for example, the
                                                      labia in the case of urine collection devices
                                                      for women) with the device. It was also
                                                      known that, for urine collection devices for
                                                      women, the device could be configured to be
                                                      held in place by engaging an end of the
                                                      casing and a user’s perineum.

                                                        Swiecicki 634 at Figs. 1-8, 2:14-34, 4:59-
                                                         5:9, 11:42-61;
                                                        Sanchez 508 at 5:14-16;
                                                        Coley 804 at Figs. 1-5, Abstract, paras.
                                                         18-19, 21-25;
                                                        Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                                        Macaulay 2007 at pp. 641-643;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                         2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         5, 13-14, 38-44;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-28, 10:1-4;
                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                        Okabe 547 at Figs. 1-6, Abstract, paras.
                                                         1-5, 17-28, 41-42, 49;
                                                        2006 British Health Publication at pp. 14-
                                                         15;
                                                        Washington 508 at Abstract, Figs. 5-9,
                                                         3:1-9;


                                                152
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 601 of 759 PageID #: 6841




  376 Patent Claim Language                             Prior Art
                                                          2015 Omni Catalog at pp. 3-4;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD/Dmax devices;
                                                          Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14.

  Claim 13
  13. An apparatus comprising: a fluid                  See Claims 1 and 1l.
  impermeable casing defining a fluid reservoir
  at a first end,
                                                          Duke 046 at Figs. 1-3, 1:63-2:2;
                                                          Keane 768 at Abstract, Figs. 4, 9-10,
                                                             1:67-2:32, 3:75-4:16;
                                                          Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                          Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                             24, 3:23-32;
                                                            Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                             4:47-52;
                                                            Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                            Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                             4:62;
                                                            Triunfol 675 at Figs. 1-5, claims 1-4,
                                                             3:66-4:7, 4:2-7;
                                                            Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                             21, 4:34-38, 5:10-51;
                                                            Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                             2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                            Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                            Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                            Washington 508 at Figs. 1-5, 11-12,
                                                             2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                            Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                             3:29-49, 6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                             40, 5:25-30, 6:1-35;
                                                            Carns 997 at Figs. 2-5, 6:15-31;


                                                  153
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 602 of 759 PageID #: 6842




  376 Patent Claim Language                 Prior Art
                                              Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                3:5, 4:19-33, 5:8-27;
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;




                                      154
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 603 of 759 PageID #: 6843




  376 Patent Claim Language                 Prior Art
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;


                                      155
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 604 of 759 PageID #: 6844




  376 Patent Claim Language                 Prior Art
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.

  a fluid outlet at a second end,           See Claims 1 and 11.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                              Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                              Hessner 418 at 6:36-43;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                                Carns 997 at Figs. 2-5, 6:15-31;
                                                Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                 3:5, 4:19-33, 5:1-7;
                                                Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                 4:59;
                                                Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56;



                                      156
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 605 of 759 PageID #: 6845




  376 Patent Claim Language                 Prior Art
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;


                                      157
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 606 of 759 PageID #: 6846




  376 Patent Claim Language                         Prior Art
                                                      Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                        32;
                                                      Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                        31-38, 40, 43;
                                                      Mahnensmith 080 at Abstract, Figs. 1-5,
                                                        paras. 23, 30-31;
                                                      Van Den Heuvel 894 at Figs. 1-4, paras.
                                                        5-7, 40, 42, 44, 51;
                                                      Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                        17, 3:21-25, 4:13-19, 7:15-30;
                                                      Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                        6:1-7, 9:8-21, 9:23-25;
                                                      Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                      Wada 625 at Fig. 24, paras. 188-194;
                                                      Cottenden 126 at Figs. 1-3, 1:39-106,
                                                        2:7-13;
                                                      Goldenberg 638 at Abstract, Figs. 1-3,
                                                        3:20-42, 6:44-57;
                                                      Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                      Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                        paras. 6-7, 14;
                                                      Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                        Abstract, paras. 6-7, 14;
                                                      Ishii 108 at Figs. 1-4, paras 1-13;
                                                      Macaulay 2007 at pp. 641-643;
                                                      2006 British Health Publication at pp.
                                                        14-15;
                                                      Medtech Finalists 2014;
                                                      2014 Medtech Announcement at p. 3;
                                                      Omni Starter Kit Brochure;
                                                      Omni Brochure;
                                                      Omni Presentation;
                                                      2015 Omni Catalog;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      Omni AMXD / AMXDMax devices;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      PureWick Prior Art Devices.

  and a longitudinally extending portion            See Claims 1 and 11.
  extending between the fluid reservoir and the
  fluid outlet and defining a longitudinally          Duke 046 at Figs. 1-3, 1:63-2:23;
  elongated opening between the fluid reservoir       Keane 768 at Abstract, 1:65-2:10, 2:46-
  and the fluid outlet                                  56, Fig. 9-10;


                                              158
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 607 of 759 PageID #: 6847




  376 Patent Claim Language                 Prior Art
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                4:32;
                                              Conkling 541 at Figs. 12-15, 3:29-49,
                                                6:43-68, 7:2-11;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Carns 997 at Figs. 2-5, 6:15-31;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;


                                      159
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 608 of 759 PageID #: 6848




  376 Patent Claim Language                 Prior Art
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1-10, Abstract, paras.
                                                6-11, 14-21, 23-26;
                                              Mizuguchi 641 at Figs. 1-10, Abstract,
                                                paras 6-11, 14-21, 23-26;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;


                                      160
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 609 of 759 PageID #: 6849




  376 Patent Claim Language                             Prior Art
                                                          2015 PureWick brochure at pp. 1-4;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  a fluid permeable support disposed within the         See Claims 1 and 11.
  casing with a portion extending across the
  elongated opening,                                      Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                             56, 3:75-4:16, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Washington 508 at Figs. 1-12, 2:33-68,
                                                             5:63-6:10;
                                                            Conkling 541 at Figs. 12-15, 3:29-49,
                                                             6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            Lawrence 564 at Figs. 1-10, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                            Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                            Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                            Scott 384 at 3:15-31, Figs. 3-4;
                                                            Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                            Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                             3:18-7:42, 23:12-14;
                                                            Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                             8:35, 9:49-61;
                                                            Easter 366 at Figs. 5-9, 5:54-6:10;
                                                            Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                            Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                            Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                            Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                             57, 38:48-53;
                                                            Machida 320 at Figs. 2, 4-5, Abstract,
                                                             2:63-3:10, 4:38-64, 5:9-33;
                                                            Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                             51, 7:7-23, 8:15-26;
                                                            Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                            Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                             4:61-5:7, 5:15-19;
                                                            Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                             21, 6:13-17;


                                                  161
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 610 of 759 PageID #: 6850




  376 Patent Claim Language                 Prior Art
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-28, 10:1-4;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD / AMXDMax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.


                                      162
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 611 of 759 PageID #: 6851




  376 Patent Claim Language                           Prior Art

  wherein the fluid permeable support is distinct     See Claims 1 and 11.
  from and at least proximate to the fluid
  reservoir;                                            Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:75-4:16, Fig. 9-10;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                           4:32;
                                                        Washington 508 at Figs. 1-5, 2:24-67,
                                                           5:22-6:67;
                                                        Conkling 541 at Figs. 12-15, 6:43-68;
                                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                        Triunfol 675 at Figs. 1-5, claims 1-4,
                                                           3:66-4:7, 4:2-7;
                                                          Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                          Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                          Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                           4:61-5:7, 5:15-19;
                                                          Mahnensmith 262 at Abstract, Figs. 1-5,
                                                           2:30-67, 4:35-5:35, 6:18-56;
                                                          Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                          Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                          Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                          Scott 384 at 3:15-31, Figs. 3-4;
                                                          Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                          Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                           31-38, 40, 43;
                                                          Mahnensmith 080 at Abstract, Figs. 1-5,
                                                           paras. 8-11, 17-20, 30-31;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           42, 44;
                                                          Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                           26, 7:15-20, 7:22-24, 8:22-25;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                          Wada 625 at Fig. 24, paras. 188-194;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                          Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                           claim 10, paras. 8, 14-15;



                                                163
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 612 of 759 PageID #: 6852




  376 Patent Claim Language                            Prior Art
                                                         Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                           Abstract, claim 10, paras. 8, 14-15;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2006 British Health Publication at pp.
                                                           14-15;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  a fluid permeable membrane disposed on the           See Claims 1 and 11.
  support and covering at least the portion of the
  support that extends across the elongated              Keane 768 at Figs. 9-10, 3:75-4:16;
  opening, so that the membrane is supported on          Hessner 418 at Abstract, Figs. 1-8, 2:66-
  the support and disposed across the elongated             3:7, 3:26-31, 4:3-33;
  opening;                                               Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                           Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                           Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33;
                                                           Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                            51, 7:7-23, 8:15-26;
                                                           Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                           Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                            4:61-5:7, 5:15-19;
                                                           Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                            21, 6:13-17;
                                                           Mahnensmith 262 at Abstract, Figs. 1-5,
                                                            2:30-67, 4:35-5:35, 6:18-56;
                                                           Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                           Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                            6:3, 9:5-16, 9:24-27;
                                                           Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                            28, 45-46;




                                                 164
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 613 of 759 PageID #: 6853




  376 Patent Claim Language                          Prior Art
                                                       Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                         33, 63-66;
                                                       Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                         32;
                                                       Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 10-11, 20-22, 24, 30-31;
                                                       Van Den Heuvel 894 at para. 5;
                                                       Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                         27, claims 1-2 (see also WO00/57784 at
                                                         9:7-10:9, Fig. 5b);
                                                       Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:8-21, 9:23-10:1, 10:4-9;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                       Wada 625 at Fig. 24, paras. 188-194;
                                                       Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                       Medtech Finalists 2014;
                                                       2014 Medtech Announcement at p. 3;
                                                       Macaulay 2007 at pp. 641-643;
                                                       Omni Starter Kit Brochure;
                                                       Omni Brochure;
                                                       Omni Presentation;
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD / AMXDMax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       PureWick Prior Art Devices.

  a tube having a first end disposed in the          See Claims 1 and 11.
  reservoir and extending behind at least the
  portion of the support and the portion of the        Keane 768 at Abstract, Figs. 9-10, 1:65-
  membrane disposed across the elongated                 2:10, 3:47-4:16;
  opening and extending through the fluid outlet       Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  to a second, fluid discharge end,                      4:32;
                                                       Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                         11:65-12:21;
                                                       Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;



                                               165
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 614 of 759 PageID #: 6854




  376 Patent Claim Language                             Prior Art
                                                          Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                            28, 45-46;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            19, 42, 44, 47;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 7:15-30, claims 1-2
                                                            (see also WO00/57784 at 9:7-10:9, Fig.
                                                            5b);
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            9:7-19, 9:8-21, 9:23-10:9;
                                                          Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                          Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                            Abstract, paras. 11-12;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  the tube having only a first opening at the first     As discussed above, using a fluid discharge
  end and a second opening at the second end,           tube (with a lumen) was well known at the
  and a lumen fluidically coupling the first            time of the alleged invention. Many such
  opening and the second opening,                       tubes had an opening at each end to allow
                                                        fluid to enter on one end and exit on the
                                                        other.

                                                           Duke 046 at Figs. 1-3, 1:63-2:23;
                                                           Keane 768 at Figs. 9-10, 3:66-74;
                                                           Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                           Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                            21, 4:34-38, 5:10-51;
                                                           Carns 997 at Figs. 2-5, 6:15-31;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Lawrence 222 at Figs. 1-10, 14,
                                                            Abstract, 5:8-6:27, 7:28-56, 11:24-36;
                                                           Kraus 339 at Abstract, Figs. 1-7, 4:47-


                                                  166
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 615 of 759 PageID #: 6855




  376 Patent Claim Language                            Prior Art
                                                           5:15;
                                                         Scott 384 at 3:15-31, Figs. 3-4;
                                                         Wolff 066 at Fig. 5b, 5:56-6:35;
                                                         Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                         Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                           19, 6:3-6, 6:66-7:4;
                                                         Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                           6:21-31;
                                                         Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                           6:3, 9:5-16, 9:24-27;
                                                         Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                         Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                           28, 45-46;
                                                         Van Den Heuvel 894 at Figs. 1-4, paras.
                                                           5, 13-14, 38-44;
                                                         Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           6:1-7, 9:25-10:1, 10:4-9;
                                                          Wada 625 at Fig. 24, paras. 188-194;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                           2:7-13;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                           Abstract, paras. 11-12;
                                                          Ishii 108 at Figs. 1-4, paras 1-13;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                           14-15;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.

  the apparatus configured to be disposed with         See Claim 1.
  the opening adjacent to a urethral opening of a
  user, with the fluid permeable membrane                Keane 768 at Abstract, Figs. 4, 9-10,
  engaging tissue surrounding the urethral                1:67-2:32, 3:60-4:16;
  opening, to receive urine discharged from the          Hessner 418 at Abstract, Figs. 1-8, 2:66-
  urethral opening through the opening of the             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
  fluid impermeable layer, the membrane, the             Kuntz 166 at Abstract, Figs. 1-8, 3:35-
  support, and into the reservoir, and to have the        4:32;
  received urine withdrawn from the reservoir




                                                 167
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 616 of 759 PageID #: 6856




  376 Patent Claim Language                           Prior Art
  via the tube and out of the fluid discharge end       Suzuki 250 at Abstract, claim 1, 2:41-55,
  of the tube.                                            Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                          12:21;
                                                        Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:1-19;
                                                        Lawrence 222 at Figs. 1-10, 14,
                                                          Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                          64;
                                                        Wolff 066 at Fig. 5b, 5:56-6:35;
                                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                          8:35, 9:49-61;
                                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                        Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                        Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                          31-32;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24-25, 30-31;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                          26, 7:5-13, 8:22-25, 7:23-25, claims 1-2
                                                          (see also WO00/57784 at 9:7-10:9, Fig.
                                                          5b);
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-21, 9:23-28, 10:1-9;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;


                                                168
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 617 of 759 PageID #: 6857




  376 Patent Claim Language                            Prior Art
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD / AMXDMax devices;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         Medtech Finalists 2014;
                                                         PureWick Prior Art Devices.




                          U.S. Patent No. 10,390,989 (Claims 1-3, 5-6)

  989 Patent Claim Language                            Prior Art
  Claim 1
  1. A method comprising:                              As discussed above, it was well known to
  disposing in operative relationship with the         configure a body fluid collection device so
  urethral opening of a female user a urine            that the opening was adjacent to the source
  collecting apparatus that includes:                  of fluid. Urine collection devices were
                                                       known to be used so that the opening was
                                                       disposed adjacent the urethral opening of a
                                                       female.

                                                         Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                            4:16, Figs. 4, 9-10
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                            21, 4:34-38, 5:10-51;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56, 11:1-19;
                                                           Washington 508 at Figs. 1-5, 2:24-67,
                                                            5:22-6:67;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:1-19;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;


                                                 169
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 618 of 759 PageID #: 6858




  989 Patent Claim Language                 Prior Art
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-10:1, 10:4-9;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;


                                      170
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 619 of 759 PageID #: 6859




  989 Patent Claim Language                         Prior Art
                                                      2015 Omni Catalog;
                                                      Omni 2007 AMXD User & Maintenance
                                                        Guide at pp. 10, 21;
                                                      Omni AMXD/AMXDmax devices;
                                                      2015 PureWick brochure at pp. 1-4;
                                                      PureWick Prior Art Devices.

  a fluid impermeable casing having a fluid         Apparatuses with fluid impermeable casings
  reservoir at a first end,                         having a fluid reservoir at one end were well
                                                    known at the time of the alleged invention.
                                                    See corresponding claim elements in the 376
                                                    patent.

                                                      Duke 046 at Figs. 1-3, 1:63-2:2;
                                                      Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:75-4:16;
                                                      Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                      Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                         24, 3:23-32;
                                                      Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                         4:47-52;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kraus 703 at Abstract, Figs. 1-6, 3:37-
                                                         4:62;
                                                      Triunfol 675 at Figs. 1-5, claims 1-4,
                                                         3:66-4:7, 4:2-7;
                                                      Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                         21, 4:34-38, 5:10-51;
                                                      Nussbaumer 160 at Figs. 1-9, 2:23-44,
                                                         2:50-59, 3:20-41, 4:5-13, 5:10-15;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Ehrenkranz 215 at Abstract, Figs. 1-9B;
                                                        Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                        Washington 508 at Figs. 1-5, 11-12,
                                                         2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                        Conkling 541 at Figs. 12-15, Figs. 12-15,
                                                         3:29-49, 6:43-68, 7:2-11;
                                                        Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                        McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                         40, 5:25-30, 6:1-35;
                                                        Carns 997 at Figs. 2-5, 6:15-31;
                                                        Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                         3:5, 4:19-33, 5:8-27;


                                              171
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 620 of 759 PageID #: 6860




  989 Patent Claim Language                 Prior Art
                                              Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                4:59;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Etheredge 606 at Figs. 1-3, Abstract, 4:7-
                                                60, 5:212-54;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                claim 1, 2:41-55, 11:65-12:21;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 7:40-8:14, Figs. 3-4;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;




                                      172
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 621 of 759 PageID #: 6861




  989 Patent Claim Language                 Prior Art
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Wightman 214 at Figs. 2b, 4b, 5-6, paras.
                                                87, 92;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                paras. 6-7, 14;
                                              Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                Abstract, paras. 6-7, 14;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;


                                      173
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 622 of 759 PageID #: 6862




  989 Patent Claim Language                 Prior Art
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD/AMXDmax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.

  a fluid outlet at a second end,           Fluid impermeable casings having a fluid
                                            outlet at another end were well known at the
                                            time of the alleged invention. See
                                            corresponding claim elements in the 376
                                            patent.

                                              Scott 234 at 1:29-48, Figs. 1-3;
                                              Duke 046 at Figs. 1-3, 1:63-2:23;
                                              Keane 768 at Abstract, 1:65-2:10, 3:49-
                                                 4:16, Fig. 9-10;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                                Hessner 418 at 6:36-43;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Washington 508 at Figs. 1-12, 2:33-38,
                                                 5:63-6:10;
                                                Conkling 541 at Figs. 12-15, 3:29-49,
                                                 6:43-68, 7:2-11;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                                Carns 997 at Figs. 2-5, 6:15-31;
                                                Kubo 983 at Figs. 1a-2, Abstract, 2:44-
                                                 3:5, 4:19-33, 5:1-7;
                                                Kubo 052 at Figs. 1a-4, Abstract, 3:53-
                                                 4:59;



                                      174
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 623 of 759 PageID #: 6863




  989 Patent Claim Language                 Prior Art
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                5:8-6:27, 7:28-56;
                                              Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                5:8-6:27, 7:28-56, 11:24-36;
                                              Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                5:15;
                                              Triunfol 675 at Figs. 1-5, claims 1-4,
                                                3:66-4:7, 4:2-7;
                                              Robertson 771 at Figs. 1-2, 2:56-3:44;
                                              Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                              Snyder 560 at Figs. 1-5, 4:5-5:47;
                                              Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                              Scott 384 at 3:15-31, Figs. 3-4;
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                51;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;


                                      175
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 624 of 759 PageID #: 6864




  989 Patent Claim Language                             Prior Art
                                                          Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                            33, 63-66;
                                                          Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                            32;
                                                          Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                            31-38, 40, 43;
                                                          Mahnensmith 080 at Abstract, Figs. 1-5,
                                                            paras. 23, 30-31;
                                                          Van Den Heuvel 894 at Figs. 1-4, paras.
                                                            5-7, 40, 42, 44, 51;
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 7:15-30;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            6:1-7, 9:8-21, 9:23-25;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Wada 625 at Fig. 24, paras. 188-194;
                                                          Cottenden 126 at Figs. 1-3, 1:39-106,
                                                            2:7-13;
                                                          Goldenberg 638 at Abstract, Figs. 1-3,
                                                            3:20-42, 6:44-57;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                            paras. 6-7, 14;
                                                          Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                            Abstract, paras. 6-7, 14;
                                                          Ishii 108 at Figs. 1-4, paras 1-13;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Medtech Finalists 2014;
                                                          2014 Medtech Announcement at p. 3;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD/AMXDmax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.

  and a longitudinally extending fluid                  Fluid impermeable casings having a
  impermeable layer coupled to the fluid                longitudinally extending fluid impermeable
  reservoir and the fluid outlet and defining a         layer coupled to a fluid reservoir and a fluid


                                                  176
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 625 of 759 PageID #: 6865




  989 Patent Claim Language                            Prior Art
  longitudinally elongated opening between the         outlet and defining a longitudinally
  fluid reservoir and the fluid outlet;                elongated opening between the reservoir and
                                                       outlet were well known at the time of the
                                                       alleged invention. For example, in the case
                                                       of urine collection devices, such a
                                                       configuration is shaped for the female
                                                       anatomy as discussed above while allowing
                                                       for urine collection and removal. See
                                                       corresponding claim elements in the 376
                                                       patent.

                                                         Duke 046 at Figs. 1-3, 1:63-2:23;
                                                         Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                            56, Fig. 9-10;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                         Conkling 541 at Figs. 12-15, 3:29-49,
                                                            6:43-68, 7:2-11;
                                                         Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                         Carns 997 at Figs. 2-5, 6:15-31;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:24-36;
                                                           Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                            5:15;
                                                           Robertson 771 at Figs. 1-2, 2:56-3:44;
                                                           Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                           Snyder 560 at Figs. 1-5, 4:5-5:47;
                                                           Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                           Scott 384 at 3:15-31, Figs. 3-4;
                                                           Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                           Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Easter 366 at Figs. 5-9, 5:54-6:10;
                                                           Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                           Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                           Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                           Trabold 781 at Abstract, Figs. 1-8, 2:35-
                                                            51;




                                                 177
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 626 of 759 PageID #: 6866




  989 Patent Claim Language                 Prior Art
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Grundke 161 at Figs. 1-5, paras. 20-24,
                                                33;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 9-11, 17-22, 24, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 17, 23, 40, 44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 7:22-24, 6:18-26, 7:5-13, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Goldenberg 638 at Abstract, Figs. 1-3,
                                                3:20-42, 6:44-57;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 1-10, Abstract, paras.
                                                6-11, 14-21, 23-26;


                                      178
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 627 of 759 PageID #: 6867




  989 Patent Claim Language                             Prior Art
                                                          Mizuguchi 641 at Figs. 1-10, Abstract,
                                                            paras 6-11, 14-21, 23-26;
                                                          Ishii 108 at Figs. 1-4, paras 1-13;
                                                          Macaulay 2007 at pp. 641-643;
                                                          2006 British Health Publication at pp.
                                                            14-15;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD/AMXDmax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          Medtech Finalists 2014;
                                                          PureWick Prior Art Devices.

  a fluid permeable support disposed within the         Fluid permeable supports disposed within the
  fluid impermeable casing with a portion               casing with a portion extending across the
  extending across the longitudinally elongated         elongated opening was well known at the
  opening,                                              time of the alleged invention, for example,
                                                        allowing for support of a fluid permeable
                                                        membrane. See corresponding claim
                                                        elements in the 376 patent.

                                                          Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                             56, 3:75-4:16, Fig. 9-10;
                                                            Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                             3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                            Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                             4:32;
                                                            Conkling 541 at Figs. 12-15, 3:29-49,
                                                             6:43-68, 7:2-11;
                                                            Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                            Lawrence 564 at Figs. 1-10, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                             5:8-6:27, 7:28-56, 11:24-36;
                                                            Washington 508 at Figs. 1-12, 2:33-38,
                                                             5:63-6:10;
                                                            Cheng 133 at Figs. 7A-9, 16:53-17:54;
                                                            Sweetser 793 at Figs. 1-2, 3:35-4:31;
                                                            Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                            Scott 384 at 3:15-31, Figs. 3-4;
                                                            Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;


                                                  179
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 628 of 759 PageID #: 6868




  989 Patent Claim Language                 Prior Art
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Easter 366 at Figs. 5-9, 5:54-6:10;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Cheng 245 at 24:12-35, 29:27-52, 37:35-
                                                57, 38:48-53;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 8-9, 17-20, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-28, 10:1-4;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;



                                      180
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 629 of 759 PageID #: 6869




  989 Patent Claim Language                           Prior Art
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-19, 9:8-21, 9:23-10:9;
                                                        Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                          paras. 6-7, 14;
                                                        Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                          Abstract, paras. 6-7, 14
                                                        Macaulay 2007 at pp. 641-643;
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  wherein the fluid permeable support is distinct     Fluid permeable supports distinct from and
  from and at least proximate to the fluid            near the fluid reservoir were well known at
  reservoir;                                          the time of the alleged invention. For
                                                      example, in the case of urine collection
                                                      devices, such a configuration prevented the
                                                      support from being in a urine reservoir but
                                                      close enough to allow for urine to enter the
                                                      reservoir. See corresponding claim elements
                                                      in the 376 patent.

                                                        Keane 768 at Abstract, 1:65-2:10, 2:46-
                                                           56, 3:75-4:16, Fig. 9-10;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                           3:5-11, 4:7-6:55;
                                                          Washington 508 at Figs. 1-5, 2:24-67,
                                                           5:22-6:67;
                                                          Conkling 541 at Figs. 12-15, 6:43-68;
                                                          Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                          Triunfol 675 at Figs. 1-5, claims 1-4,
                                                           3:66-4:7, 4:2-7;
                                                          Sweetser 793 at Figs. 1-2, 3:35-4:31;


                                                181
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 630 of 759 PageID #: 6870




  989 Patent Claim Language                          Prior Art
                                                       Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                         4:61-5:7, 5:15-19;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         2:30-67, 4:35-5:35, 6:18-56;
                                                       Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                       Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                         6:3, 9:5-16, 9:24-27;
                                                       Scott 749 at Figs. 3-4, paras. 74-75, 79;
                                                       Scott 384 at 3:15-31, Figs. 3-4;
                                                       Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                         28, 45-46;
                                                       Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                         31-38, 40, 43;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         paras. 8-11, 17-20, 30-31;
                                                       Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         42, 44;
                                                       Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                         26, 7:15-20, 7:22-24, 8:22-25;
                                                       Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                         9:17-19, 9:8-21, 9:23-28, 10:1-4;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                         3:5-11, 4:7-6:55;
                                                       Wada 625 at Fig. 24, paras. 188-194;
                                                       Cottenden 126 at Figs. 1-3, 1:39-106,
                                                         2:7-13;
                                                       Chiku 946 at Figs. 1, 2, 6, 7, Abstract,
                                                         claim 10, paras. 8, 14-15;
                                                       Mizuguchi 641 at Figs. 1, 2, 6, 7,
                                                         Abstract, claim 10, paras. 8, 14-15;
                                                       Macaulay 2007 at pp. 641-643;
                                                       2006 British Health Publication at pp.
                                                         14-15;
                                                       Medtech Finalists 2014;
                                                       PureWick Prior Art Devices.

  a fluid permeable membrane disposed on the         Using multiple layers of permeable materials
  fluid permeable support and covering at least      is well known in the body fluid collection art
  the portion of the fluid permeable support that    to facilitate fluid flow. Fluid permeable
  extends across the longitudinally elongated        membranes disposed on a permeable support
  opening, so that the fluid permeable membrane      and covering part of the support that extends
  is supported on the fluid permeable support        across the opening where fluid enters were
  and disposed across the longitudinally             well known in the art at the time of the
  elongated opening;                                 alleged invention. In such configurations,


                                               182
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 631 of 759 PageID #: 6871




  989 Patent Claim Language                 Prior Art
                                            the membrane is supported on the support
                                            and disposed across the opening, enhancing
                                            fluid collection. See corresponding claim
                                            elements in the 376 patent.

                                              Keane 768 at Figs. 9-10, 3:75-4:16;
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                 3:7, 3:26-31, 4:3-33;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Lawrence 564 at Figs. 1-10, Abstract,
                                                 5:8-6:27, 7:28-56;
                                                Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                 5:8-6:27, 7:28-56, 11:24-36;
                                                Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                 3:18-7:42, 23:12-14;
                                                Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                 8:35, 9:49-61;
                                                Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                Harvie 043 at Figs. 1-3, 9:66-10:58;
                                                Machida 320 at Figs. 2, 4-5, Abstract,
                                                 2:63-3:10, 4:38-64, 5:9-33;
                                                Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                 51, 7:7-23, 8:15-26;
                                                Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                 32;
                                                Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                 4:61-5:7, 5:15-19;
                                                Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                 21, 6:13-17;
                                                Mahnensmith 262 at Abstract, Figs. 1-5,
                                                 2:30-67, 4:35-5:35, 6:18-56;
                                                Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                 6:3, 9:5-16, 9:24-27;
                                                Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                 28, 45-46;
                                                Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                 33, 63-66;
                                                Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                 32;



                                      183
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 632 of 759 PageID #: 6872




  989 Patent Claim Language                           Prior Art
                                                        Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                          31-38, 40, 43;
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24, 30-31;
                                                        Van Den Heuvel 894 at para. 5;
                                                        Van Den Heuvel 823 at 1:27-2:12, 2:25-
                                                          27;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-10:1, 10:4-9;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Wada 625 at Fig. 24, paras. 188-194;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  a tube having a first end disposed in the fluid     Fluid discharge tubes were known at the time
  reservoir and extending behind at least the         of the alleged invention to assist in discharge
  portion of the fluid permeable support and the      of fluid from a body fluid collection appartus
  portion of the fluid permeable membrane             to a location outside of the apparatus. It was
  disposed across the longitudinally elongated        known to have such tubes extend from the
  opening and extending through the fluid outlet      fluid reservoir, behind a portion of the
  to a second, fluid discharge end,                   membrane and support disposed across the
                                                      fluid opening, and through to the fluid outlet.
                                                      See corresponding claim elements in the 376
                                                      patent.

                                                        Keane 768 at Abstract, Figs. 9-10, 1:65-
                                                         2:10, 3:47-4:16;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Suzuki 250 at Abstract, Figs. 1-5, 8, 11,
                                                         11:65-12:21;
                                                        Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;


                                                184
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 633 of 759 PageID #: 6873




  989 Patent Claim Language                       Prior Art
                                                    Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                                    Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                      6:3, 9:5-16, 9:24-27;
                                                    Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                      28, 45-46;
                                                    Van Den Heuvel 894 at Figs. 1-4, paras.
                                                      19, 42, 44, 47;
                                                    Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                      17, 3:21-25, 4:13-19, 7:15-30;
                                                    Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                      3:5-11, 4:7-6:55;
                                                    Cottenden 126 at Figs. 1-3, 1:39-106,
                                                      2:7-13;
                                                    Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                      9:7-19, 9:8-21, 9:23-10:9;
                                                    Chiku 946 at Figs. 5, 10, 1, 2, 7,
                                                      Abstract, paras. 11-12;
                                                    Mizuguchi 641 at Figs. 5, 10, 1, 2, 7,
                                                      Abstract, paras. 11-12;
                                                    Macaulay 2007 at pp. 641-643;
                                                    2006 British Health Publication at pp.
                                                      14-15;
                                                    Medtech Finalists 2014;
                                                    PureWick Prior Art Devices.

  the operative relationship includes the         As discussed above, it was well understood
  longitudinally elongated opening being          that the longitudinally elongated opening
  adjacent to the urethral opening;               should be placed adjacent to the urethra for
                                                  urine collection devices for women.

                                                    Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                       4:16, Figs. 4, 9-10;
                                                      Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                       4:32;
                                                      Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                       21, 4:34-38, 5:10-51;
                                                      Lawrence 564 at Figs. 1-10, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;
                                                      Washington 508 at Figs. 1-9, 2:24-67,
                                                       5:22-6:67;
                                                      Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                       5:8-6:27, 7:28-56, 11:1-19;
                                                      Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                      Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;




                                            185
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 634 of 759 PageID #: 6874




  989 Patent Claim Language                 Prior Art
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-10:1, 10:4-9;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Macaulay 2007 at pp. 641-643;




                                      186
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 635 of 759 PageID #: 6875




  989 Patent Claim Language                           Prior Art
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  allowing urine discharged from the urethral         It was well understood at the time of the
  opening to be received through the                  alleged invention that urine would be
  longitudinally elongated opening of the             discharged and would travel through the
  longitudinally extending fluid impermeable          opening, into the permeable membrane and
  layer, the fluid permeable membrane, the fluid      support, and into the reservoir where it could
  permeable support, and into the fluid reservoir;    be withdrawn via a discharge tube. See
  and allowing the received urine to be               corresponding claim elements in the 376
  withdrawn from the fluid reservoir via the tube     patent.
  and out of the fluid discharge end of the tube.
                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Suzuki 250 at Abstract, claim 1, 2:41-55,
                                                         Figs. 1-5, 8, 11, 3:4-13, 6:3-6; 11:65-
                                                         12:21;
                                                        Lawrence 564 at Figs. 1-10, Abstract,
                                                         5:8-6:27, 7:28-56, 11:1-19;
                                                        Washington 508 at Figs. 1-5, 2:24-67,
                                                         5:22-6:67;
                                                        Lawrence 222 at Figs. 1-10, 14,
                                                         Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                        Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                         64;
                                                        Wolff 066 at Fig. 5b, 5:56-6:35;
                                                        Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                         8:35, 9:49-61;
                                                        Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;


                                                187
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 636 of 759 PageID #: 6876




  989 Patent Claim Language                           Prior Art
                                                        Machida 320 at Figs. 2, 4-5, Abstract,
                                                          2:63-3:10, 4:38-64, 5:9-33;
                                                        Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                          31-32;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                          6:21-31;
                                                        Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                          6:3, 9:5-16, 9:24-27;
                                                        Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                          28, 45-46;
                                                        Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                          51, 7:7-23, 8:15-26;
                                                        Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                          33, 63-66;
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          paras. 10-11, 20-22, 24-25, 30-31;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                        Van Den Heuvel 823 at Figs. 1-4, 6:18-
                                                          26, 7:5-13, 8:22-25, 7:23-25;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:7-21, 9:23-28, 10:1-9;
                                                        Cottenden 126 at Figs. 1-3, 1:39-106,
                                                          2:7-13;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        Medtech Finalists 2014;
                                                        PureWick Prior Art Devices.

  Claim 2
  2. The method of claim 1, further comprising        See Claim 1.
  fluidically coupling the fluid discharge end of
  the tube to a source of vacuum to assist in         As discussed above, it was well known at the
  withdrawing the urine from the fluid reservoir      time of the alleged invention that a fluid
  via the tube.                                       discharge tube could be coupled to a vacuum


                                                188
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 637 of 759 PageID #: 6877




  989 Patent Claim Language                 Prior Art
                                            source to assist in withdrawing fluid (such as
                                            urine) from a reservoir in a body fluid
                                            collection device.

                                              Scott 234 at 2:32-54, Fig. 1;
                                              Keane 768 at Abstract, 1:31-41, 2:6-10,
                                                 3:49-56, 3:60-65, 4:4-34, Fig. 4, 9-10;
                                              Hessner 418 at 6:36-43;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                 24, 3:23-32;
                                                Larson 025 at Abstract, Fig. 2, 3:21-25,
                                                 4:47-52;
                                                Hessner 418 at Abstract, Figs. 1-8, 3:26-
                                                 31, 5:54-57, 6:36-43;
                                                Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                 4:32;
                                                Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                 21, 4:34-38, 5:10-51;
                                                Crowley 928 at 2:31-48, Fig. 3-5;
                                                Brennan 465 at 4:16-66, Figs. 1-2, 6;
                                                Nigay 463 at Figs. 1-3, 1:65-2:62;
                                                McGuire 347 at Figs. 1-4, Abstract, 2:35-
                                                 40, 5:25-30, 6:1-35;
                                                McGuire 699 at Figs. 1-6, 4:1-19, 4:68-
                                                 5:2, 6:61-64;
                                                Skow 735 at Abstract, Figs. 1-11, 3:48-
                                                 51, 6:16-67;
                                                Argenta 643 at Figs. 1, 5; 3:31-51, 6:46-
                                                 64, 7:10-23, 7:56-58;
                                                Lawrence 564 at Figs. 1-10, Abstract,
                                                 4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                 7:28-56, 8:8-29, 8:38-10:29;
                                                Lawrence 222 at Figs. 1-10, Abstract,
                                                 4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                 7:28-56, 8:8-29, 8:38-10:29;
                                                Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;
                                                Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                 8:35, 9:49-61;
                                                Easter 366 at Figs. 5-9, 5:54-6:10;
                                                Harvie 964 at Figs. 1-3, 9:25-10:45;
                                                Harvie 012 at Figs. 1-3, 8:29-9:51;
                                                Harvie 043 at Figs. 1-3, 9:66-10:58
                                                Machida 320 at Figs. 2, 4-5, Abstract,
                                                 2:63-3:10, 4:38-64, 5:9-33;


                                      189
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 638 of 759 PageID #: 6878




  989 Patent Claim Language                 Prior Art
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mombrinie 639 at Figs. 1-9, paras. 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Fig. 3,
                                                paras. 10, 23;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5-6, 21, 46;
                                              Van Den Heuvel 823 at 1:27-2:7;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                2:4-10, 5:12-30, 6:1-7, 9:3-5;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                18-19;
                                              Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                paras. 18-19;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;
                                              2006 British Health Publication at pp.
                                                14-15;
                                              Medtech Finalists 2014;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;


                                      190
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 639 of 759 PageID #: 6879




  989 Patent Claim Language                          Prior Art
                                                       2015 Omni Catalog;
                                                       Omni 2007 AMXD User & Maintenance
                                                         Guide at pp. 10, 21;
                                                       Omni AMXD/AMXDmax devices;
                                                       2015 PureWick brochure at pp. 1-4;
                                                       PureWick Prior Art Devices.

  Claim 3
  3. The method of claim 1, further comprising:      See Claims 1 and 2.
  fluidically coupling the fluid discharge end of
  the tube to a fluid receptacle and allowing        As discussed above, it was well known at the
  urine withdrawn from the fluid reservoir of the    time of the alleged invention that the fluid
  urine collecting apparatus via the tube to be      receptacles (including urine collection
  received in the fluid receptacle.                  devices) could be coupled to the discharge
                                                     end of the fluid discharge tube of a fluid
                                                     collection apparatus, allowing withdrawn
                                                     fliud to be withdrawn from the reservoir into
                                                     the fluid receptacle via a tube.

                                                       Keane 768 at Abstract, Figs. 4, 9-10,
                                                        1:67-2:32, 3:60-65;
                                                       Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                                       Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                        28, 45-46;
                                                       Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                        21, 4:34-38, 5:10-51;
                                                       Mahnensmith 080 at Abstract, Figs. 1-5,
                                                        paras. 9-11, 17-22, 24, 30-31;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                        2:30-67, 4:35-5:35, 6:18-56;
                                                       Hessner 418 at 6:36-43;
                                                       Okabe 547 at Fig. 4, paras. 18-19, 28,
                                                        31-32;
                                                       Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                        64;
                                                       Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                        8:35, 9:49-61;
                                                       Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                        4:32;
                                                       Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                        3:5-11, 4:7-6:55;
                                                       Crowley 928 at 2:31-48, Fig. 3-5;
                                                       Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;



                                               191
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 640 of 759 PageID #: 6880




  989 Patent Claim Language                 Prior Art
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Washington 508 at Figs. 6-9, 7:58-67;
                                              Lawrence 564 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                              Lawrence 222 at Figs. 1-10, Abstract,
                                                4:47-55, 5:8-6:27, 6:21-25, 6:40-42,
                                                7:28-56, 8:8-29, 8:38-10:29;
                                              Nigay 463 at Figs. 1-3, 1:65-2:62;
                                              Scott 384 at 3:15-31, Figs. 3-4; Scott 749
                                                at Figs. 3-4, paras. 74-75, 79;
                                              Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                              Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                19, 6:3-6, 6:66-7:4;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wightman 214 at Figs. 2b, 4b, 5-6,
                                                paras. 87, 92;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 080 at Abstract, Figs. 3,
                                                para. 23;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 13-14, 38-44;
                                              Van Den Heuvel 823 at 1:27-2:7;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                2:4-10, 5:12-30, 6:1-7, 9:3-5;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Schmitt 710 at Figs. 3-6, cols. 1-2;
                                              Chiku 946 at Figs. 5, 12, claim 14, paras.
                                                18-19;
                                              Mizuguchi 641 at Figs. 5, 12, claim 14,
                                                paras. 18-19;
                                              Ishii 108 at Figs. 1-4, paras 1-13;
                                              Macaulay 2007 at pp. 641-643;


                                      192
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 641 of 759 PageID #: 6881




  989 Patent Claim Language                            Prior Art
                                                         2006 British Health Publication at pp.
                                                           14-15;
                                                         Medtech Finalists 2014;
                                                         2014 Medtech Announcement at p. 3;
                                                         Omni Starter Kit Brochure;
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD/AMXDmax devices;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         PureWick Prior Art Devices.

  Claim 4
  4. The method of claim 1, further comprising         See Claim 1.
  removing the urine collecting apparatus from
  the operative relationship with the urethral         It was well understood at the time of the
  opening of the user.                                 alleged invention that any urine collection
                                                       device must be removed from the user’s
                                                       urethera at some point, for example, to
                                                       change it or if the user was done using the
                                                       device.

                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                            1:67-2:32, 3:75-4:16;
                                                           Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;
                                                           Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Washington 508 at Figs. 1-5, 11-12,
                                                            2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 5:59-
                                                            6:17;
                                                           Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                            64;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;


                                                 193
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 642 of 759 PageID #: 6882




  989 Patent Claim Language                 Prior Art
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4;
                                              Tazoe 205 at 5:40-45; Tazoe 292 at para
                                                42;
                                              Wada 460 at 9:32-35;
                                              Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                4:59-5:9, 11:42-61;
                                              Okabe 706 at 8:21-26;
                                              Sanchez 508 at Abstract, Fig. 1-8, 6:21-
                                                31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Okabe 547 at para 41 ;
                                              Mahnensmith 080 at para. 28;
                                              Kuntz 355 at 9:33-53;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                                18-19, 21-24;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:8-21, 9:23-25;
                                              Wada 625 at Fig. 24, paras. 129, 188-
                                                194;
                                              Nolan 144 at Figs. 1-6, 1:55-82, 2:69-77;
                                              Medtech Finalists 2014;
                                              Macaulay 2007 at pp. 641-643;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;
                                              Omni Brochure;
                                              Omni Presentation;
                                              2015 Omni Catalog;
                                              Omni 2007 AMXD User & Maintenance
                                                Guide at pp. 10, 21;
                                              Omni AMXD/AMXDmax devices;
                                              2015 PureWick brochure at pp. 1-4;
                                              PureWick Prior Art Devices.

  Claim 5



                                      194
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 643 of 759 PageID #: 6883




  989 Patent Claim Language                            Prior Art
  5. The method of claim 4, wherein the urine          See Claim 1 and 4.
  collecting apparatus is a first urine collecting
  apparatus and further comprising disposing in         It was well known at the time of the alleged
  operative relationship with the urethral             invention that, after a user used one urine
  opening of a female user a second urine              collecting device, one could routinely change
  collecting apparatus substantially similar to the    it for a second similar device for example, it
  first urine collecting apparatus.                    was well known to substitute a clean device
                                                       to avoid infection or skin disease. A person
                                                       of ordinary skill in the art would understand
                                                       that, for urine collection, both disposable and
                                                       reusable products would be replaced with
                                                       clean, new products at a medically
                                                       appropriate time.

                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                            1:67-2:32, 3:75-4:16;
                                                           Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                                            24, 3:23-32;
                                                           Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                            3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                           Kuntz 166 at Abstract, Figs. 1-8, 5:59-
                                                            6:17;
                                                           Washington 508 at Figs. 1-5, 11-12,
                                                            2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                                           Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                            3:18-7:42, 23:12-14;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                                            64;
                                                           Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                            8:35, 9:49-61;
                                                           Machida 320 at Figs. 2, 4-5, Abstract,
                                                            2:63-3:10, 4:38-64, 5:9-33, 5:66-6:4;
                                                           Tazoe 205 at 5:40-45; Tazoe 292 at para
                                                            42;
                                                           Wada 460 at 9:32-35;
                                                           Swiecicki 634 at Figs. 1-8, 2:14-34,
                                                            4:59-5:9, 11:42-61;
                                                           Okabe 706 at 8:21-26;
                                                           Sanchez 508 at Abstract, Fig. 1-8, 6:21-
                                                            31;
                                                            Suzuki 250 at 9:42-44;
                                                           Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                            6:3, 9:5-16, 9:24-27;
                                                           Mahnensmith 262 at Abstract, Figs. 1-5,
                                                            2:30-67, 4:35-5:35, 6:18-56;


                                                 195
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 644 of 759 PageID #: 6884




  989 Patent Claim Language                           Prior Art
                                                        Okabe 547 at para 41;
                                                        Wada 625 at Fig. 24, paras. 129, 188-
                                                          194;
                                                        Kuntz 355 at 9:33-53;
                                                        Coley 804 at Figs. 1-5, Abstract, paras.
                                                          18-19, 21-24;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 7, 40, 42, 44, 51;
                                                        Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                                          2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                                          7:25-30, 8:17-20, 8:22-25;
                                                        Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                          9:8-21, 9:23-25;
                                                        Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55;Nolan 144 at Figs. 1-6,
                                                          1:55-82, 2:69-77;
                                                        Macaulay 2007 at pp. 641-643;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDmax devices;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices .

  Claim 6
  6. The method of claim 1, wherein the fluid         See Claim 1.
  permeable support and fluid impermeable
  casing are cylindrical                              As discussed above, there were a few design
                                                      choices for body fluid collection apparatuses
                                                      and it was well understood that cylindrical
                                                      devices were suited for the female anatomy.
                                                      It was understood to design the associated
                                                      components such as the support and casing
                                                      in accordance with the design of the device
                                                      (e.g., cylindrical) and that it would be
                                                      obvious to modify existing devices to have
                                                      an overall cylindrical shape (both for the
                                                      support and casing) to comfortably comform




                                                196
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 645 of 759 PageID #: 6885




  989 Patent Claim Language                 Prior Art
                                            to the anatomy. See corresponding claim
                                            elements in the 376 patent.

                                              Washington 508 at Figs. 1-5, 11-12,
                                               2:24-67, 5:22-6:67;
                                              Lawrence 564 at Fig. 14, 11:24-35;
                                              Lawrence 222 at Fig. 14, 11:24-35;
                                              Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                               6:21-31;
                                              Coley 804 at Figs. 1-5, Abstract, paras.
                                               18-19, 21-24;
                                              2015 PureWick brochure at pp. 1-4;
                                              Medtech Finalists 2014;
                                              PureWick Prior Art Devices.
                                              Keane 768 at Abstract, Figs. 4, 9-10,
                                               1:67-2:32, 3:75-4:16;
                                              Flower 300 at Figs. 2, 7, 1:11-15, 2:22-
                                               24, 3:23-32;
                                              Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                               4:32;
                                              Washington 508 at Figs. 1-5, 11-12,
                                               2:24-27, 2:40-52, 5:22-62, 10:23-34;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                               3:18-7:42, 23:12-14;
                                              Harvie 027 at Figs. 1-3, 4:34-64, 7:17-
                                               64;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                               8:35, 9:49-61;
                                              Okabe 706 at 8:21-26;
                                              Sanchez 508 at Abstract, Fig. 1-8, 6:21-
                                               31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                               6:3, 9:5-16, 9:24-27;
                                              Kuntz 355 at 9:33-53;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                               5, 7, 40, 42, 44, 51;
                                              Van Den Heuvel 823 at Figs. 1-4, 1:27-
                                               2:7, 6:18-26, 6:28-7:3, 7:15-20, 7:22-24,
                                               7:25-30, 8:17-20, 8:22-25;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                               9:8-21, 9:23-25;
                                              Macaulay 2007 at pp. 641-643;
                                              2014 Medtech Announcement at p. 3;
                                              Omni Starter Kit Brochure;



                                      197
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 646 of 759 PageID #: 6886




  989 Patent Claim Language                            Prior Art
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD/AMXDmax devices;


  and have a curved shape with the                     It was well known at the time of the alleged
  longitudinally elongated opening disposed on         invention to select an apparatus design
  the inside of the curve,                             consistent with the intended use of the
                                                       apparatus. For example, urine collection
                                                       devices for women were known to have a
                                                       curved shape with the elongated opening
                                                       disposed on the inside of the curve,
                                                       consistent with the female anatomy. See
                                                       corresponding claim elements in the 376
                                                       patent.

                                                         Keane 768 at Abstract, Figs. 4, 9-10,
                                                          1:67-2:32, 3:60-4:16;
                                                         Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                         Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                          4:32;
                                                         Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                          21, 4:34-38, 5:10-51;
                                                         Washington 508 at Figs. 1-12, 5:60-62,
                                                          7:1-7;
                                                         Lawrence 564 at Figs. 1-10, Abstract,
                                                          5:8-6:27, 7:28-56, 11:1-19;
                                                         Lawrence 222 at Figs. 1-10, 14,
                                                          Abstract, 5:8-6:27, 7:28-56, 11:1-19;
                                                         Carns 997 at Figs. 2-5, 6:15-31;
                                                         Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                          19, 6:3-6, 6:66-7:4;
                                                         Sanchez 508 at Abstract, Figs. 5 and 8,
                                                          3:22-49, 6:21-31;
                                                         Coley 804 at Figs. 1-5, Abstract, paras.
                                                          18-19, 21-24;
                                                         Van Den Heuvel 894 at Figs. 1-4, paras.
                                                          5, 13-14, 38-44;
                                                         Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                          3:5-11, 4:7-6:55




                                                 198
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 647 of 759 PageID #: 6887




  989 Patent Claim Language                            Prior Art
                                                         Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                           17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                           8:17-20;
                                                         Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                           9:7-21, 9:23-28, 10:1-9;
                                                         Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                           3:18-7:42, 23:12-14;
                                                         Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                         Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                           21, 25-26;
                                                         Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                           20, 21, 25-26;
                                                         Medtech Finalists 2014;
                                                         Macaulay 2007 at pp. 641-643;
                                                         2014 Medtech Announcement at p. 3;
                                                         Omni Starter Kit Brochure;
                                                         Omni Brochure;
                                                         Omni Presentation;
                                                         2015 Omni Catalog;
                                                         Omni 2007 AMXD User & Maintenance
                                                           Guide at pp. 10, 21;
                                                         Omni AMXD/AMXDmax devices;
                                                         2015 PureWick brochure at pp. 1-4;
                                                         PureWick Prior Art Devices.

  the disposing including disposing the urine          As discussed above, it was well known at the
  collecting apparatus with the longitudinally         time of the alleged invention to dispose a
  elongated opening adjacent the urethral              body fluid collection device so that the
  opening of the user                                  opening was adjacent to the source of fluid.
                                                       Urine collection devices were known to be
                                                       arranged and oriented so that the elongated
                                                       opening was adjacent the urethral opening of
                                                       a female.

                                                         Keane 768 at Abstract, 1:65-2:10, 3:75-
                                                            4:16, Figs. 4, 9-10
                                                           Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                            4:32;
                                                           Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                            21, 4:34-38, 5:10-51;
                                                           Lawrence 564 at Figs. 1-10, Abstract,
                                                            5:8-6:27, 7:28-56, 11:1-19;
                                                           Lawrence 222 at Figs. 1-10, 14, Abstract,
                                                            5:8-6:27, 7:28-56, 11:1-19;
                                                           Harvie 027 at Figs. 1-3, 4:34-64, 7:17-64;


                                                 199
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 648 of 759 PageID #: 6888




  989 Patent Claim Language                 Prior Art
                                              Wolff 066 at Fig. 5b, 3:34-47, 5:56-6:35;
                                              Fell 044 at Figs. 1-8, Abstract, 1:6-50,
                                                3:18-7:42, 23:12-14;
                                              Harvie 899 at Figs. 1-3, 5:9-37, 7:56-
                                                8:35, 9:49-61;
                                              Harvie 964 at Figs. 1-3, 9:25-10:45;
                                              Harvie 012 at Figs. 1-3, 8:29-9:51;
                                              Harvie 043 at Figs. 1-3, 9:66-10:58;
                                              Machida 320 at Figs. 2, 4-5, Abstract,
                                                2:63-3:10, 4:38-64, 5:9-33;
                                              Wada 460 at Figs. 1-11, 4:32-50, 5:47-
                                                51, 7:7-23, 8:15-26;
                                              Tazoe 205 at Figs. 11-12, 3:3-17, 8:4-54;
                                              Mombrinie 389 at Figs. 1-4, 9, 4:17-26,
                                                4:61-5:7, 5:15-19;
                                              Okabe 706 at Figs. 1-9, 3:36-45, 4:10-
                                                21, 6:13-17;
                                              Mahnensmith 262 at Abstract, Figs. 1-5,
                                                2:30-67, 4:35-5:35, 6:18-56;
                                              Sanchez 508 at Abstract, Fig. 8, 6:21-31;
                                              Tsai 554 at Figs. 2, 3, 5, 3:39-5:31, 5:38-
                                                6:3, 9:5-16, 9:24-27;
                                              Wolff 131 at Figs. 5a, 5b, paras. 22-24,
                                                28, 45-46;
                                              Tazoe 292 at Figs. 1-9, 11-12, paras. 21-
                                                33, 63-66;
                                              Okabe 547 at Fig. 4, paras. 18-19, 28, 31-
                                                32;
                                              Mombrinie 639 at Figs. 1-9, para 13-14,
                                                31-38, 40, 43;
                                              Mahnensmith 080 at Abstract, Figs. 1-5,
                                                paras. 25, 30-31;
                                              Van Den Heuvel 894 at Figs. 1-4, paras.
                                                13-14, 38-44;
                                              Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                8:17-20;
                                              Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                9:7-10:1, 10:4-9;
                                              Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                3:5-11, 4:7-6:55;
                                              Wada 625 at Fig. 24, paras. 188-194;
                                              Cottenden 126 at Figs. 1-3, 1:39-106,
                                                2:7-13;
                                              Macaulay 2007 at pp. 641-643;



                                      200
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 649 of 759 PageID #: 6889




  989 Patent Claim Language                           Prior Art
                                                        2006 British Health Publication at pp.
                                                          14-15;
                                                        Medtech Finalists 2014;
                                                        2014 Medtech Announcement at p. 3;
                                                        Omni Starter Kit Brochure;
                                                        Omni Brochure;
                                                        Omni Presentation;
                                                        2015 Omni Catalog;
                                                        Omni 2007 AMXD User & Maintenance
                                                          Guide at pp. 10, 21;
                                                        Omni AMXD/AMXDMax devices;
                                                        2015 PureWick brochure at pp. 1-4;
                                                        PureWick Prior Art Devices.

  and oriented with the fluid reservoir adjacent   It was well known at the time of the alleged
  to the user's anus and the outlet disposed above invention to orient a urine collection device
  the urethral opening.                            with the reservoir adjacent to the user's anus
                                                   and the outlet disposed above the urethral
                                                   opening. For example, with female urine
                                                   collection devices, this affected comfort and
                                                   facilitated urine collection while minimizing
                                                   leaks. See corresponding claim elements in
                                                   the 376 patent.

                                                        Keane 768 at Abstract, Figs. 4, 9-10,
                                                         1:67-2:32, 3:60-4:16;
                                                        Ellis 185 at Figs. 1-3, 2:55-3:3;
                                                        Kuntz 166 at Abstract, Figs. 1-8, 3:35-
                                                         4:32;
                                                        Martin 061 at Figs. 1, 8, 2:65-3:14, 3:15-
                                                         21, 4:34-38, 5:10-51;
                                                        Washington 508 at Figs. 6-9, 3:1-9;
                                                        Carns 997 at Figs. 2-5, 6:15-31;
                                                        Kraus 339 at Abstract, Figs. 1-7, 4:47-
                                                         5:15;
                                                        Otto 137 at Figs. 1-2, 3:7-64, 4:10-28;
                                                        Suzuki 250 at Abstract, Figs. 1-5, 4:12-
                                                         19, 6:3-6, 6:66-7:4;
                                                        Sanchez 508 at Abstract, Fig. 8, 3:22-49,
                                                         6:21-31;
                                                        Van Den Heuvel 894 at Figs. 1-4, paras.
                                                         17, 41, 43, 48;




                                                201
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 650 of 759 PageID #: 6890




  989 Patent Claim Language                             Prior Art
                                                          Van Den Heuvel 823 at Figs. 1-4, 2:14-
                                                            17, 3:21-25, 4:13-19, 6:28-7:3, 7:15-30,
                                                            8:17-20;
                                                          Kuntz 355 at Abstract, Figs. 1-5, 2:2-16,
                                                            3:5-11, 4:7-6:55;
                                                          Schmitt 710 at Figs. 3-6, cols. 1-2;
                                                          Wolff 784 at Abstract, Figs. 1a, 5a, 5b,
                                                            9:7-19, 9:8-21, 9:23-10:9;
                                                          Chiku 946 at Figs. 6, 10, 12, paras. 20,
                                                            21, 25-26;
                                                          Mizuguchi 641 at Figs. 6, 10, 12, paras.
                                                            20, 21, 25-26;
                                                          Macaulay 2007 at pp. 641-643;
                                                          Medtech Finalists 2014;
                                                          2014 Medtech Announcement at p. 3;
                                                          Macaulay 2007 at pp. 641-643;
                                                          Omni Starter Kit Brochure;
                                                          Omni Brochure;
                                                          Omni Presentation;
                                                          2015 Omni Catalog;
                                                          Omni 2007 AMXD User & Maintenance
                                                            Guide at pp. 10, 21;
                                                          Omni AMXD/AMXMax devices;
                                                          2015 PureWick brochure at pp. 1-4;
                                                          PureWick Prior Art Devices.



        Sage further identifies the following additional prior art, which is prior art under Sections

 102 and 103 including the on-sale bar provisions. The devices referred to herein as the “PureWick

 Prior Art Devices” are the PureWick female external catheter product tested, offered for sale, sold,

 and demonstrated between 2013 and prior to August 29, 2016 (including more than a year before)

 under the tradename PureWick. The PureWick Prior Art Devices were offered for sale, publicly

 demonstrated, and disclosed to third parties prior to the earliest viable priority dates of the 376 and

 989 Patents and include all elements of the asserted claims of the 376 and 989 Patents including

 under PureWick’s constructions and the recent Court constructions. For example, in addition to

 what was discussed for the 508 patent, PureWick’s devices were publicly disclosed at least as early


                                                  202
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 651 of 759 PageID #: 6891




 as 2013 during certain testing, in 2014, as shown by Medtech Finalists 2014, 2014 Medtech

 Announcement, the 2015 PureWick brochure, and the 2016 Newton Article. PureWick’s devices

 were also publicly disclosed to PureWick potential customers, volunteers, and other third parties,

 including devices used with patients from approximately July 2013-February 2014 and in

 September 2014, devices disclosed and demonstrated in association with a Medtech award (see,

 e.g., 2014 Medtech Finalists and 2014 Medtech Announcement), devices used with patients in

 approximately May 2015, sales in July 2015, and devices shown to prospective purchasers and

 used with patients and disclosed and demonstrated in association with CONNECT by at least July

 2015. These products are referred to herein as the “PureWick Prior Art Devices”. See, e.g.,

 PureWick’s Resp. to Interrog. No. 6 and documents cited therein as well as PW30265-289. For

 example, the PureWick Prior Art Device provided for and described in Medtech Finalists 2014,

 and also described in 2014 Medtech Announcement, invalidates every asserted claim of the 376

 and 989 patents.

        As set forth in repeated correspondence, PureWick has failed to respond to Interrogatory

 Nos. 4, 5, 6, and 16 that request information about PureWick’s first sale, demonstration, and the

 like of the PureWick product. Nevertheless, for example, as described above, PureWick Prior Art

 Devices were tested in 2013 and were disclosed as part of the Medtech submission and depicted

 in Medtech Finalists 2014 and described in 2014 Medtech Announcement, which was publicly

 disclosed on or before October 2014. (See, e.g., PureWick_0017501, -17961, -18134, -0021742, -

 0021748; COOLEY_0001766.). PureWick Prior Art Devices were also publicly known and used

 on or about September 2014 in testing. (See, e.g., PureWick_-0025880, -25913, -0025924, -

 0016017, -0016023, -0016030, -0016097, -0016103, -0017072, -0017078, -0017089.) Purewick

 Prior Art Devices were disclosed to third parties without confidentiality restrictions including on




                                                203
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 652 of 759 PageID #: 6892




 or about July 2015 and were sold prior to that time. (See, e.g., PureWick_0017770.) The PureWick

 Prior Art Devices were publicly disclosed via trials at Hilltop in 2014 with no confidentiality

 restrictions. (See, e.g., PureWick_0017388, -0018836, -0023806, -0027414, -0027407.) And

 PureWick Prior Art Devices were disclosed to individuals associated with the Connect Award on

 or about August 2015. (See, e.g., PureWick_0017977, -0019175, -0019068, -0020990, -0020995,

 -0021911, -0026861, COOLEY_0001766.) In each of these instances, as discussed above in the

 claim charts, the PureWick Prior Art Device included every element of the asserted claims of the

 376 and 989 patents. PureWick disclosed, offered for sale, sold, and/or demonstrated the same

 device in all material respects relevant to the 989 and 376 patents. Notably, PureWick has failed

 to to respond to Interrogatory No. 15, which requested any relevant differences between PureWick

 designs and PureWick never identified any differences, much less any that were relevant to any

 claim element of the 376 and 989 patents.

        Further, any element not present in these devices would have been obvious for the reasons

 described above. Additionally, PureWick has admitted that versions of its PureWick device

 (“brown wick” and “silicone shell” designs) were sold at least as early as January 2016 and admits

 that these products are covered by all of the Asserted Claims (see exhibits attached to PureWick’s

 interrogatory responses). Thus, these designs admittedly invalidate under the assumed priority

 dates and PureWick bears the burden of proving otherwise. Sage’s contentions with respect to the

 PureWick Prior Art Devices in particular is based on information that is publicly available and the

 limited information that PureWick has produced to date. Sage has been unable to provide

 additional information relating to this art because, as discussed herein, PureWick has not provided

 the fully-requested information regarding the prior disclosures and sales of its devices or other

 prior art of which it was aware.




                                                204
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 653 of 759 PageID #: 6893




        Sage believes that discovery including from third parties will further confirm these

 allegations and provide additional support for claim elements. Sage believes that evidence of these

 prior art devices would have been on PureWick’s email server which PureWick failed to preserve.

        Similarly, upon information and belief, the devices referred to herein in this section relating

 to the 376 and 989 patents as the “Omni AMXD / AMXDmax Devices” are the Omni Medical

 products offered for sale, sold, and demonstrated prior to August 29, 2016 (including more than a

 year before) under the tradename AMXD and AMXDmax. The Omni AMXD / AMXDMax

 Devices were publicly known and on sale well before the critical date and had the patented features

 or obvious variations thereof as reflected above. The Omni AMXD / AMXDmax Devices are

 reflected in part in the 2007 Omni Medical User & Maintenance Guide, Omni Starter Kit Brochure,

 Omni Brochure, Omni Presentation, and other Omni documents identified herein including the

 2015 Omni Catalog, the AMXD Sept. 2015 Leaflet, the document titled “AMXDMax

 Presentation,” the 2015 Proren Abstract as well as other documents from the 2015 Innovating for

 Continence conference, and 2012 URINCare Patient Starter Kit document. Documents regarding

 the Omni product are referenced by web address herein and/or have been produced throughout this

 case including at SAGE 21349, 21369, 21380, 21394, 21396, 21397, 40993, 41025 and others.

 Sage believes that discovery will further confirm these allegations and provide additional support

 for claim elements. Sage believes that discovery including from Omni Medical will further confirm

 these allegations and provide additional support for claim elements. PureWick has failed to

 provide information regarding the prior disclosures and sales of its devices or other prior art of

 which it was aware including information in PureWick’s possession regarding the Omni

 devices. Sage believes that evidence of these prior art devices would have been on PureWick’s

 email server which PureWick failed to preserve.




                                                 205
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 654 of 759 PageID #: 6894




         As discussed above, PureWick’s failure to provide information about the prior art in a

 timely fashion is prejudicing Sage’s ability to prepare its case.

         Sage also relies on and incorporates by reference, as if originally set forth herein, all prior

 art cited during the prosecution of the 508, 376 and 989 Patents to the extent not already identified.

 Sage also relies on and incorporates by reference, as if originally set forth herein, all prior art cited

 during the prosecution of related, or purportedly related, patents to the extent not already identified.

 This includes all prior art cited during prosecution of the 508, 376, 989, or 407 Patents, as well as

 U.S. Pat. No. 10,376,406, Patent Application Nos. PCT/US2016/049274, PCT/US2017/35625,

 PCT/US2017/43025, 15/171,968, 15/260,103, 14/952,591, 14/947,759, 16/452,145, 16/245,726,

 16/369,676, 14/625,469, 29/694,002, 29/624,661, 16/904,868, 16/905,400, 14/952,591,

 14/625,469, 15/611,587, 15/612,325, 16/452,258, 16/899,956, Provisional Patent Application

 Nos. 62/414,963, 62/485,578, 62/084,078, 62/082,279, or 61/955,537, or Patent Publication Nos.

 2016/0374848, 2016/0367226, 2015/14947759, 2017/0266031, 2017/0348139, 2017/0252202,

 2019/0314190, 2019/0142624, or 2019/0224036.             Sages also relies on and incorporates by

 reference, as if originally set forth herein, all prior art cited in the sections of these Contentions in

 connection with the 508 Patent and the 407 Patent to the extent not already identified in this

 section.

         Sage further contends that each of the Asserted Claims of the 376 Patent is invalid under

 35 U.S.C. § 112 for indefiniteness and/or failure to contain a sufficient written description of or

 enable the alleged inventions.

         Section 112(a) requires that: “The specification shall contain a written description of the

 invention, and of the manner and process of making and using it, in such full, clear, concise, and

 exact terms as to enable any person skilled in the art to which it pertains, or with which it is most




                                                   206
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 655 of 759 PageID #: 6895




 nearly connected, to make and use the same. . . .” That is particularly true in view of how PureWick

 now apparently interprets the claims. It is difficult for Sage to assess fully the written description

 issues because PureWick has not even explained how Sage has allegedly infringed certain claim

 elements or method steps yet argues infringement nevertheless. The asserted 376 and 989 Patents

 fail to satisfy this statutory requirement at least because, inter alia, the specifications fail to contain

 sufficient written description to establish that the inventors possessed the full scope of the alleged

 invention as claimed. For example, to the extent that Plaintiff alleges the scope of the claims cover

 the PrimaFit® product or use of the PrimaFit® product (including by a single entity), the

 specifications did not adequately describe a “casing,” a “casing [having/defining] a fluid reservoir

 at a first end,” “a longitudinally extending fluid impermeable layer coupled to the fluid reservoir

 and the fluid outlet and defining a longitudinally elongated opening between the fluid reservoir

 and the fluid outlet,” a “membrane . . . supported on the support,” a “tube . . . extending behind at

 least the portion of the support and the portion of the membrane disposed across the elongated

 opening,” “support is cylindrical,” “fabric sleeve disposed around the support,” “wicking

 material,” “the apparatus configured to . . . be retained in position on the user solely by frictional

 engagement with and/or between the labia and/or other portions of the area of the user's body

 surrounding the urethral opening,” “configured to be retained in position on the user via

 engagement between the first end of the casing and a user's perineum,” “withdraw urine through

 the tube at flow rate equal to the urine discharge rate in a urination event,” disposing in operative

 relationship with the urethral opening,” “allowing urine [discharged/withdrawn] from the

 urethetral opening to be received . . .,” “allowing the received urine to be withdrawn,” fluidically

 coupling,” and “removing the urine collection apparatus.”

         Section 112(b) requires that: “The specification shall conclude with one or more claims




                                                    207
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 656 of 759 PageID #: 6896




 particularly pointing out and distinctly claiming the subject matter which the applicant regards as

 his invention.” The Asserted Claims of the 376 and 989 Patent fail to satisfy this statutory

 requirement because, inter alia, at least the following claim terms are indefinite including based

 on Plaintiff’s own apparent claim interpretations: “casing [having/defining] a fluid reservoir,”

 “fluid impermeable layer,” “wherein the fluid permeable support is distinct from and at least

 proximate to the fluid reservoir,” “cylindrical,” “substantially cylindrical,” “retained solely by

 frictional engagement,” and “withdraw urine through the tube at flow rate equal to the urine

 discharge rate in a urination event.”

        Sage also identifies, and hereby incorporates by reference, as if originally set forth herein,

 its allegations of invalidity set forth in its Answer and Counterclaims filed on November 1, 2019

 and particularly the allegations in paragraphs 43-48 of the Counterclaims. Sage incorporates by

 reference, as if originally set forth herein, any additional allegations asserted in subsequent

 pleadings as well, including the Answer due to be filed on June 1, 2020.

        Sage further incorporates arguments for non-patentability raised by the Patent Office

 during the prosecution of the 376 and 989 Patent applications.

        Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action.



               Sage’s Invalidity Contentions Regarding U.S. Pat. Nos. 10,376,407

        Plaintiff asserts claims 1, 2, 5, 7-9, and 13-15 of the 407 Patent (“Asserted Claims of the

 407 Patent”). Sage contends that each of the Asserted Claims of the 407 Patent is invalid for at

 least the reasons set forth below. Sage notes that Plaintiff has withdrawn infringement allegations

 relating to claims 3-4, 6, 11, 12, and 16 of the 407 Patent, which Plaintiff originally asserted in its

 second amended complaint and no longer asserts. Plaintiff has also withdrawn infringement


                                                  208
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 657 of 759 PageID #: 6897




 allegations for Claim 10. Sage has relied on these withdrawals as well as the failure to assert

 claims in preparing these contentions as well as preparing for discovery in this case.

        As discussed above, each of the references below qualifies as prior art under one or more

 sections of 35 U.S.C. §§ 102 and/or 103. For example, most (if not all) of the listed references

 qualify as prior art under at least 35 U.S.C. §§ 102(a). The invalidating disclosure in each of the

 listed references is express and/or inherent. Also, as shown below, any reference anticipating an

 asserted claim pursuant to 35 U.S.C. § 102 also renders the claim obvious pursuant to 35 U.S.C.

 § 103 when viewed alone or in combination with other prior art references or with the knowledge

 of a person of ordinary skill in the art. The references cited herein may also be relied upon to show

 the state of the art in the relevant time frames or provide background regarding the alleged

 invention or knowledge of an ordinarily skilled artisan.

        As before, for the convenience of the reader, Sage identifies the prior art for this disclosure

 in the following order. First, Sage lists U.S. Patents in ascending numerical order. Second, Sage

 lists foreign patents or published applications in alphabetical order by type and then ascending

 numerical order. Third, Sage lists publications alphabetically.

        Prior art under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 for the 407 Patent claims include

 the following (including any U.S. and foreign counterparts thereof):

                U.S. Patent No. 1,742,080 (“Jones 080”)

                U.S. Patent No. 2,644,234 (“Scott 234”)

                U.S. Patent No. 2,968,046A (“Duke 046”)

                U.S. Patent No. 3,087,938 (“Hans 938”)

                U.S. Patent No. 3,198,994 (“Hilderbrant 994”)

                U.S. Patent No. 3,312,981 (“McGuire 981”)




                                                 209
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 658 of 759 PageID #: 6898




             U.S. Patent No. 3,349,768 (“Keane 768”)

             U.S. Patent No. 3,366,116 (“Huck 116”)

             U.S. Patent No. 3,400,717 (“Bruce 717”)

             U.S. Patent No. 3,406,688 (“Bruce 688”)

             U.S. Patent No. 3,511,241 (“Lee 241”)

             U.S. Patent No. 3,512,185A (“Ellis 185”)

             U.S. Patent No. 3,520,300 (“Flower 300”)

             U.S. Patent No. 3,613,123 (“Langstrom 123”)

             U.S. Patent No. 3,651,810 (“Ormerod 810”)

             U.S. Patent No. 3,726,277 (“Hirschman 277”)

             U.S. Patent No. 4,020,843 (“Kanall 843”)

             U.S. Patent No. 4,022,213 (“Stein 213”)

             U.S. Patent No. 4,200,102A (“Duhamel 102”)

             U.S. Patent No. 4,202,058 (“Anderson 058”)

             U.S. Patent No. 4,233,025 (“Larson 025”)

             U.S. Patent No. 4,246,901 (“Frosch 901”)

             U.S. Patent No. 4,257,418 (“Hessner 418”)

             U.S. Patent No. 4,270,539 (“Frosch 539”)

             U.S. Patent No. 4,352,356 (“Tong 356”)

             U.S. Patent No. 4,425,130 (“DesMarais”)

             U.S. Patent No. 4,387,726 (“Denard 726”)

             U.S. Patent No. 4,453,938 (“Brendling 938”)

             U.S. Patent No. 4,457,314 (“Knowles 314”)




                                           210
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 659 of 759 PageID #: 6899




             U.S. Patent No. 4,528,703A (“Kraus 703”)

             U.S. Patent No. 4,581,026 (“Schneider 026”)

             U.S. Patent No. 4,610,675 (“Triunfol 675”)

             U.S. Patent No. 4,627,846 (“Ternstrom 846”)

             U.S. Patent No. 4,631,061 (“Martin 061”)

             U.S. Patent No. 4,650,477 (“Johnson 477”)

             U.S. Patent No. 4,692,160A (“Nussbaumer 160”)

             U.S. Patent No. 4,713,066 (“Komis 066”)

             U.S. Patent No. 4,747,166 (“Kuntz 166”)

             U.S. Patent No. 4,769,215A (“Ehrenkranz 215”)

             U.S. Patent No. 4,772,280 (“Rooyakkers 280”)

             U.S. Patent No. 4,790,835 (“Elias 835”)

             U.S. Patent No. 4,791,686A (“Taniguchi 686”)

             U.S. Patent No. 4,795,449 (“Schneider 449”)

             U.S. Patent No. 4,799,928A (“Crowley 928”)

             U.S. Patent No. 4,804,377 (“Hanifl 377”)

             U.S. Patent No. 4,820,297 (“Kaufman 297”)

             U.S. Patent No. 4,846,909 (“Klug 909”)

             U.S. Patent No. 4,882,794 (“Stewart 794”)

             U.S. Patent No. 4,883,465 (“Brennan 465”)

             U.S. Patent No. 4,886,508 (“Washington 508”)

             U.S. Patent No. 4,886,509 (“Mattsson 509”)

             U.S. Patent No. 4,889,533A (“Beecher 533”)




                                           211
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 660 of 759 PageID #: 6900




             U.S. Patent No. 4,905,692 (“More 692”)

             U.S. Patent No. 5,002,541 (“Conkling 541”)

             U.S. Patent No. 5,004,463A (“Nigay 463”)

             U.S. Patent No. 5,031,248 (“Kemper 248”)

             U.S. Patent No. 5,049,144 (“Payton 144”)

             U.S. Patent No. 5,071,347 (“McGuire 347”)

             U.S. Patent No. 5,084,037 (“Barnett 037”)

             U.S. Patent No. 5,100,396 (“Zamierowski 396”)

             U.S. Patent No. 5,195,997 (“Carns 997”)

             U.S. Patent No. 5,203,699 (“McGuire 699”)

             U.S. Patent No. 5,244,458 (“Takasu 458”)

             U.S. Patent No. 5,295,983A (“Kubo 983”)

             U.S. Patent No. 5,294,983 (“Kubo 983”)

             U.S. Patent No. 5,300,052 (“Kubo 052”)

             U.S. Patent No. 5,382,244 (“Telang 244”)

             U.S. Patent No. 5,478,334 (“Bernstein 334”)

             U.S. Patent No. 5,618,277 (“Goulter 277”)

             U.S. Patent No. 5,628,735 (“Skow 735”)

             U.S. Patent No. 5,636,643 (“Argenta 643”)

             U.S. Patent No. 5,674,212 (“Osborn 212”)

             U.S. Patent No. 5,678,564 (“Thompson 564”)

             U.S. Patent No. 5,687,429 (“Rahlff 429”)

             U.S. Patent No. 5,695,485 (“Duperret 485”)




                                           212
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 661 of 759 PageID #: 6901




             U.S. Patent No. 5,752,944 (“Dann 944”)

             U.S. Patent No. 5,772,644 (“Bark 644”)

             U.S. Patent No. 5,827,247 (“Kay 247”)

             U.S. Patent No. 5,827,250 (“Fujioka 250”)

             U.S. Patent No. 5,827,257 (“Fujioka 257”)

             U.S. Patent No. 5,894,608 (“Birbara 608”)

             U.S. Patent No. 5,911,222 (“Thompson 222”)

             U.S. Patent No. 5,957,904 (“Holland 904”)

             U.S. Patent No. 5,972,505 (“Philips 505”)

             U.S. Patent No. 6,063,064 (“Tuckey 064”)

             U.S. Patent No. 6,105,174 (“Nygren 174”)

             U.S. Patent No. 6,113,582 (“Dwork 582”)

             U.S. Patent No. 6,117,163 (“Bierman 163”)

             U.S. Patent No. 6,123,398 (“Arai 398”)

             U.S. Patent No. 6,129,718 (“Wada 718”)

             U.S. Patent No. 6,177,606 (“Etheredge 606”)

             U.S. Patent No. 6,209,142 (“Mattsson 142”)

             U.S. Patent No. 6,248,096 (“Dwork 096”)

             U.S. Patent No. 6,311,339B1 (“Kraus 339”)

             U.S. Patent No. 6,336,919 (“Davis 919”)

             U.S. Patent No. 6,338,729 (“Wada 729”)

             U.S. Patent No. 6,409,712 (“Cragoe 712”)

             U.S. Patent No. 6,416,500 (“Wada 500”)




                                           213
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 662 of 759 PageID #: 6902




             U.S. Patent No. 6,475,198 (“Lipman 198”)

             U.S. Patent No. 6,479,726 (“Cole 726”)

             U.S. Patent No. 6,540,729 (“Wada 729”)

             U.S. Patent No. 6,547,771 (“Robertson 771”)

             U.S. Patent No. 6,569,133 (“Cheng 133”)

             U.S. Patent No. 6,592,560 (“Snyder 560”)

             U.S. Patent No. 6,620,142 (“Fluckiger 142”)

             U.S. Patent No. 6,702,793 (“Sweetser 793”)

             U.S. Patent No. 6,706,027 (“Harvie 027”)

             U.S. Patent No. 6,732,384B2 (“Scott 384”)

             U.S. Patent No. 6,740,066 (“Wolff 066”)

             U.S. Patent No. 6,783,519 (“Samuelsson 519”)

             U.S. Patent No. 6,814,547 (“Childers 547”)

             U.S. Patent No. 6,849,065 (“Schmidt 065”)

             U.S. Patent No. 6,857,137B2 (“Otto 137”)

             U.S. Patent No. 6,888,044 (“Fell 044”)

             U.S. Patent No. 6,912,737 (“Ernest 737”)

             U.S. Patent No. 6,918,899 (“Harvie 899”)

             U.S. Patent No. 6,979,324 (“Bybord 324”)

             U.S. Patent No. 7,018,366 (“Easter 366”)

             U.S. Patent No. 7,125,399 (“Miskie 399”)

             U.S. Patent No. 7,131,964 (“Harvie 964”)

             U.S. Patent No. 7,131,964B2 (“Harvie 964”)




                                           214
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 663 of 759 PageID #: 6903




             U.S. Patent No. 7,135,012 (“Harvie 012”)

             U.S. Patent No. 7,141,043 (“Harvie 043”)

             U.S. Patent No. 7,171,699 (“Ernest 699”)

             U.S. Patent No. 7,179,951 (“Krishnaswamy-Mirle 951”)

             U.S. Patent No. 7,181,781 (“Trabold 781”)

             U.S. Patent No. 7,186,245 (“Cheng 245”)

             U.S. Patent No. 7,192,424 (“Cooper 424”)

             U.S. Patent No. 7,220,250 (“Suzuki 250”)

             U.S. Patent No. 7,335,189 (“Harvie 189”)

             U.S. Patent No. 7,390,320 (“Machida 320”)

             U.S. Patent No. 7,488,310 (“Yang 310”)

             U.S. Patent No. 7,520,872 (“Biggie 872”)

             U.S. Patent No. 7,588,560 (“Dunlop 560”)

             U.S. Patent No. 7,682,347 (“Parks 347”)

             U.S. Patent No. 7,695,459 (“Gilbert’ 459”)

             U.S. Patent No. 7,695,460 (“Wada 460”)

             U.S. Patent No. 7,699,818 (“Gilbert 818”)

             U.S. Patent No. 7,699,831 (“Bengatson 831”)

             U.S. Patent No. 7,722,584 (“Tanaka 584”)

             U.S. Patent No. 7,727,206 (“Gorres 206”)

             U.S. Patent No. 7,740,620 (“Gilbert 620”)

             U.S. Patent No. 7,749,205 (“Tazoe 205”)

             U.S. Patent No. 7,755,497 (“Wada 497”)




                                            215
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 664 of 759 PageID #: 6904




             U.S. Patent No. 7,833,169 (“Hannon 169”)

             U.S. Patent No. 7,866,942 (“Harvie 942”)

             U.S. Patent No. 7,871,385 (“Levinson 385”)

             U.S. Patent No. 7,875,010 (“Frazier 010”)

             U.S. Patent No. 7,901,389 (“Mombrinie 389”)

             U.S. Patent No. 7,927,320B2 (“Goldwasser 320”)

             U.S. Patent No. 7,927,321 (“Marland 321”)

             U.S. Patent No. 7,931,634 (“Swiecicki 634”)

             U.S. Patent No. 7,939,706 (“Okabe 706”)

             U.S. Patent No. 7,976,519 (“Bubb 519”)

             U.S. Patent No. 7,993,318 (“Olsson 318”)

             U.S. Patent No. 8,128,608B2 (“Thevenin 608”)

             U.S. Patent No. 8,181,651 (“Pinel 651”)

             U.S. Patent No. 8,211,063 (“Bierman 063”)

             U.S. Patent No. 8,221,369 (“Parks 369”)

             U.S. Patent No. 8,241,262 (“Mahnensmith 262”)

             U.S. Patent No. 8,277,426 (“Wilcox 426”)

             U.S. Patent No. 8,287,508 (“Sanchez 508”)

             U.S. Patent No. 8,303,554 (“Tsai 554”)

             U.S. Patent No. 8,343,122 (“Gorres 122”)

             U.S. Patent No. 8,353,074 (“Krebs 074”)

             U.S. Patent No. 8,388,588 (“Wada 588”)

             U.S. Patent No. 8,425,482 (“Khoubnazar 482”)




                                           216
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 665 of 759 PageID #: 6905




             U.S. Patent No. 8,551,075 (“Bengtson 075”)

             U.S. Patent No. 8,568,376 (“Delattre 376”)

             U.S. Patent No. 8,585,683 (“Bengtson 683”)

             U.S. Patent No. 8,715,267 (“Bengtson 267”)

             U.S. Patent No. 8,864,730 (“Conway 730”)

             U.S. Patent No. 8,936,585 (“Delattre 585”)

             U.S. Patent No. 9,028,460B2 (“Medeiros 460”)

             U.S. Patent No. 9,173,602 (“Gilbert 602”)

             U.S. Patent No. 9,173,799 (“Tanimoto 799”)

             U.S. Patent No. 9,248,058 (“Conway 058”)

             U.S. Patent No. 9,480,595 (“Baham 595”)

             U.S. Patent Publ. No. 2002/0026161 (“Grundke 161”)

             U.S. Patent Publ. No. 2002/0087131 (“Wolff 131”)

             U.S. Patent Publ. No. 2002/0189992 (“Schmidt 992”)

             U.S. Patent Publ. No. 2003/0120178 (“Heki 178”)

             U.S. Patent Publ. No. 2003/0004436 (“Schmidt 436”)

             U.S. Patent Publ. No. 2003/0181880A1 (“Schwartz 880”)

             U.S. Patent Publ. No. 2003/0195484 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0195484A1 (“Harvie 484”)

             U.S. Patent Publ. No. 2003/0233079 (“Parks 079”)

             U.S. Patent Publ. No. 2004/0006321A1 (“Cheng 321”)

             U.S. Patent Publ. No. 2004/0127872 (“Petryk 872”)

             U.S. Patent Publ. No. 2004/0128749 (“Scott 749”)




                                           217
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 666 of 759 PageID #: 6906




             U.S. Patent Publ. No. 2004/0143229A1 (“Easter 229”)

             U.S. Patent Publ. No. 2004/0191919 (“Unger 919”)

             U.S. Patent Publ. No. 2004/0236292 (“Tazoe 292”)

             U.S. Patent Publ. No. 2004/0254547 (“Okabe 547”)

             U.S. Patent Publ. No. 2005/0010182 (“Parks 182”)

             U.S. Patent Publ. No. 2005/0070861 (“Okabe 861”)

             U.S. Patent Publ. No. 2005/0070862 (“Tozoe 862”)

             U.S. Patent Publ. No. 2005/0097662 (“Leimkuhler 662”)

             U.S. Patent Publ. No. 2005/0101924 (“Elson 924”)

             U.S. Patent Publ. No. 2005/0177070 (“Levinson 070”)

             U.S. Patent Publ. No. 2005/0197639 (“Mombrinie 639”)

             U.S. Patent Publ. No. 2005/0277904 (“Chase 904”)

             U.S. Patent Publ. No. 2005/0279359 (“LeBlanc 359”)

             U.S. Patent Publ. No. 2006/0015080 (“Mahnensmith 080”)

             U.S. Patent Publ. No. 2006/0015081 (“Suzuki 081”)

             U.S. Patent Publ. No. 2006/0155214A1 (“Wightman 214 ”)

             U.S. Patent Publ. No. 2006/0200102 (“Cooper 102”)

             U.S. Patent Publ. No. 2006/0229576 (“Conway 576”)

             U.S. Patent Publ. No. 2006/0235359 (“Marland 359”)

             U.S. Patent Publ. No. 2007/0038194 (“Wada 194”)

             U.S. Patent Publ. No. 2007/0006368 (“Key 368”)

             U.S. Patent Publ. No. 2007/0117880 (“Elson 880”)

             U.S. Patent Publ. No. 2007/0135786 (“Schmidt 786”)




                                          218
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 667 of 759 PageID #: 6907




             U.S. Patent Publ. No. 2007/0191804 (“Cooley 804”)

             U.S. Patent Publ. No. 2007/0214553 (“Carromba 553”)

             U.S. Patent Publ. No. 2008/0015527 (“House 527”)

             U.S. Patent Publ. No. 2008/0281282A1 (“Finger 282”)

             U.S. Patent Publ. No. 2008/0033386 (“Okabe 386”)

             U.S. Patent Pub. No. 2008/0004576 (“Tanaka 576”)

             U.S. Patent Publ. No. 2008/0091153 (“Harvie 153”)

             U.S. Patent Publ. No. 2008/0091158 (“Yang 158”)

             U.S. Patent Publ. No. 2008/0234642 (“Patterson 642”)

             U.S. Patent Publ. No. 2008/0287894 (“Van Den Heuvel 894”)

             U.S. Patent Publ. No. 2009/0025717 (“Pinel 717”)

             U.S. Patent Publ. No. 2009/0056003 (“Ivie 003”)

             U.S. Patent Publ. No. 2009/0264840A1 (“Virginio 840”)

             U.S. Patent Publ. No. 2009/0281510 (“Fisher 510”)

             U.S. Patent Publ. No. 2009/0270822A1 (“Medeiros 822”)

             U.S. Patent Publ. No. 2010/0121289 (“Parks 289”)

             U.S. Patent Publ. No. 2010/0185168 (“Graauw 168”)

             U.S. Patent Publ. No. 2010/0198172 (“Wada 172”)

             U.S. Patent Publ. No. 2010/0241104 (“Gilbert 104”)

             U.S. Patent Publ. No. 2010/0263113 (“Shelton 113”)

             U.S. Patent Publ. No. 2010/0310845A1 (“Bond ‘845”)

             U.S. Patent Publ. No. 2011/0028922A1 (“Kay 922”)

             U.S. Patent Publ. No. 2011/0034889 (“Smith 889”)




                                           219
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 668 of 759 PageID #: 6908




             U.S. Patent Publ. No. 2011/0040267 (“Wada 267”)

             U.S. Patent Publ. No. 2011/0040271 (“Rogers 271”)

             U.S. Patent Publ. No. 2011/0054426 (“Stewart 426”)

             U.S. Patent Publ. No. 2011/0060300 (“Weig 300”)

             U.S. Patent Publ. No. 2011/0077495 (“Gilbert 495”)

             U.S. Patent Publ. No. 2011/0172620 (“Khambatta 620”)

             U.S. Patent Publ. No. 2011/0172625 (“Wada 625”)

             U.S. Patent Publ. No. 2011/0202024 (“Cozzens 024”)

             U.S. Patent Publ. No. 2012/0035577 (“Tomes 577”)

             U.S. Patent Publ. No. 2012/0103347 (“Wheaton 347”)

             U.S. Patent Publ. No. 2012/0165768 (“Sekiyama 768”)

             U.S. Patent Publ. No. 2012/0210503 (“Anzivino 503”)

             U.S. Patent Publ. No. 2012/0245547 (“Wilcox 547”)

             U.S. Patent Publ. No. 2012/0253303 (“Suzuki 303”)

             U.S. Patent Publ. No. 2012/0330256 (“Wilcox 256”)

             U.S. Patent Publ. No. 2013/0006206 (“Wada 206”)

             U.S. Patent Publ. No. 2013/0053804 (“Sorensen 804”)

             U.S. Patent Publ. No. 2014/0371628 (“Desai 628”)

             U.S. Patent Publ. No. 2014/0348139 (“Newton 139”)

             U.S. Patent Publ. No. 2014/0031774 (“Bengtson 774”)

             U.S. Patent Publ. No. 2014/0157499 (“Suzuki 499”)

             U.S. Patent Publ. No. 2014/0196189 (“Lee 189”)

             U.S. Patent Publ. No. 2015/0047114 (“Ramirez 114”)




                                           220
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 669 of 759 PageID #: 6909




             U.S. Patent Publ. No. 2015/0157300A1 (“Ealovega 300 ”)

             U.S. Patent Publ. No. 2015/0209194 (“Heyman 194”)

             U.S. Patent Publ. No. 2015/0366699 (“Nelson 699”)

             U.S. Patent Publ. No. 2016/0029998 (“Brister 998”)

             U.S. Patent Publ. No. 2016/0058322 (“Brister 322”)

             U.S. Patent Publ. No. 2016/0100976 (“Conway 976”)

             U.S. Patent Publ. No. 2016/0278662 (“Brister 662”)

             U.S. Patent Publ. No. 2016/0367226 (“Newton 226”)

             U.S. Patent Publ. No. 2016/0367411 (“Justiz 411”)

             U.S. Patent Publ. No. 2016/0374848 (“Sanchez 848”)

             U.S. Patent Publ. No. 2017/0042748 (“Griffin 748”)

             U.S. Patent Publ. No. 2017/0143534 (“Sanchez 534”)

             U.S. Patent Publ. No. 2017/0189225 (“Voorhees 225”)

             U.S. Patent Publ. No. 2017/0202692 (“Laniado 692”)

             U.S. Patent Publ. No. 2017/0246026 (“Laniado 026”)

             U.S. Patent Publ. No. 2017/0266031 (“Sanchez 031”)

             U.S. Patent Publ. No. 2017/0312116 (“Laniado 116”)

             U.S. Patent Publ. No. 2017/0333244 (“Laniado 244”)

             U.S. Patent Publ. No. 2018/0008804 (“Laniado 808”)

             U.S. Patent Publ. No. 2018/0028349 (“Newton 349”)

             U.S. Patent Publ. No. 2018/0228642 (“Davis 624”)

             D373,928 (“Green 928”)

             D401,699 (“Herchenbach 699”)




                                           221
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 670 of 759 PageID #: 6910




             D409,303 (“Oepping 303”)

             D591,106 (“Dominique 106”)

             D593801 (“Wilson 801”)

             D674,241 (“Bickert 241”)

             D704,330 (“Cicatelli 330”)

             D704,510 (“Mason 510”)

             D705,423 (“Walsh 423”)

             D729,581 (“Boroski 581”)

             D777,941 (“Piramoon 941”)

             D804,907 (“Sandoval 907”)

             D814,239 (“Arora 239”)

             Chinese Publ. No. CN 107847384 (“Heongyu 384”)

             Denmark Publ. No. DK9600118U3 (“Flyger 118”)

             German Publ. No. DE102011103783A1 (“Gloger 783”)

             German Publ. No. DE4443710A1 (“Schmitt 710”)

             German Publ. No. DE9407554U1 (“Javadi 554”)

             European Publ. No. EP0032138A2 (“Ozenne 138”)

             European Publ. No. EP0119143B1 (“Damoulin 143”)

             European Publ. No. EP0610638A1 (“Goldenberg 638”)

             European Publ. No. EP0613355A1 (“Kuntz 355”)

             European Publ. No. EP066070B1 (“Steer 070”)

             European Publ. No. EP 1382318A1 (“Kim 318”)

             European Publ. No. EP0613355 (“Kuntz 355”)




                                           222
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 671 of 759 PageID #: 6911




             European Publ. No. EP2180907 (“Weig 907”)

             European Publ. No. EP2380532 (“Wada 532”)

             European Publ. No. EP3169292B1 (“Lumaque-Steeman 292”)

             UK Publ. No. GB1467144 (“Nolan 144”)

             UK Publ. No. GB2106395 (“Bevan 395”)

             UK Publ. No. GB2148126B (“Cottenden 126”)

             UK Publ. No. GB2199750 (“Gropp 750”)

             UK Publ. No. GB2260907 (“Kubo 907”)

             UK Publ. No. 2469496A (“Shelton 496”)

             Japanese Publ. No. JP 11-113946 (“Chiku 946”)

             Japanese Publ. No. JP1979-S5410596 (“Hetsunsuneru”)

             Japanese Publ. No. JP4039641B2 (“Mizuguchi 641”)

             Japanese Publ. No. JP 2001054531 (“Higati 531”)

             Japanese Publ. No. JP2001276107A (“Ishii 107”)

             Japanese Publ. No. JP2001276108A (“Ishii 108”)

             Japanese Publ. No. 2004-267530 (“Okabe 530”)

             Japanese Publ. No. 2006-026108 (“Suzuki 108”)

             Japanese Publ. No. 2012-523869 (“Shelton 869”)

             Japanese Publ. No. JP2015092945A (Uchida 945”)

             Japanese Publ. No. JPH 05123349 (“Kubo 349”)

             WIPO Publication WO 1981/01957 (“Ozenne 957”)

             WIPO Publication WO 1988/04558A1 (“Conkling 558”)

             WIPO Publication WO 1991/04714A2 (“Washington 714”)




                                          223
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 672 of 759 PageID #: 6912




             WIPO Publication WO 1993/09736 A2 (“Kuntz 736”)

             WIPO Publication WO 1996/00096A1 (“Saltz 096”)

             WIPO Publication WO 2000/057784 (“Wolff 784”)

             WIPO Publication WO 2001/0145618 (“Schmidt 618”)

             WIPO Publication WO 2004/019836 (“Wightman 836”)

             WIP Publication WO 2004/03071931 (“Harvie 931”)

             WIPO Publication WO 2005/089687 (“Levinson 687”)

             WIPO Publication WO 2005/107661 (“Parks 661”)

             WIPO Publication WO2007/007845 (“Wada 845”)

             WIPO Publication WO 2007/042823 A2 (“Van Den Heuvel 823”)

             WIPO Publication WO 2008/078117 A1 (“Short 117”)

             WIPO Publication WO 2009/052496 (“Tsai 496”)

             WIPO Publication WO2009/101738 (“Wada 738”)

             WIPO Publication WO 2011/132043A1 (“Richer 043”)

             WIPO Publication WO 2013/103291 (“Van Senus 291”)

             WIPO Publication WO 2013/131109 (“Desai”)

             WIPO Publication WO 2014/041534 A1 (“Laniado 534”)

             WIPO Publication WO 2015/170307 A1 (“Laniado 307”)

             WIPO Publication WO 2015/169403 A1 (“Kubler 403”)

             WIPO Publication WO2016/200088 A1 (“Kim 088”)

             WIPO Publication WO 2016/055989 A1 (“Laniado 989”)

             WIPO Publication WO 2016/071894 A1 (“Laniado 894”)

             WIPO Publication WO 2016/103242 A1 (“Laniado 242”)




                                         224
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 673 of 759 PageID #: 6913




             WIPO Publication WO 2016/116915 A1 (“Laniado 915”)

             WIPO Publication WO 2018/056953 A1 (“Travers 953”)

             WIPO Publication WO 2018/235065 A1 (“Parahovnik 065”)

             WIPO Publication WO 92/20299 (“Zamierowski 299”)

             WIPO Publication WO 2010030122 (“Lee 122”)

             Newman, Diane K. (1997). The Urinary Incontinence Sourcebook, Los

              Angeles: Lowell House

             Newton et al., “Measuring Safety, Effectiveness and Ease of Use of PureWick

              in the Management of Urinary Incontience in Bedbound Women: Case Studies

              (Jan. 8, 2016) (“2016 Newton Article”)

             Parmar, Arundhai, “10 Finalists Chosen for Dare-to-Dream Medtech Design

              Challenge” (PureWick) (see “Parmar 2014” and “Medtech Finalists 2014”

              above)

             MD&DI, “Winners Announced for Dare-to-Dream Medtech Design Challenge”

              (dated Nov. 18, 2014) (“2014 Medtech Announcement”)

             Macaulay et al., A Noninvasive Continence Management System: Development

              and Evaluation of a Novel Toileting Device for Women, J Wound Ostomy

              Continence Nurs. 2007; 34(6):641-648 (2007) (“Macaulay 2007”)

             Hollister Company, “Male Urinary Pouch External Collection Device” (version

              available in 376 patent prosecution history) (“Hollister Brochure”)

             Hollister Company, “Female Urinary Pouch and Male Urinary Pouch” (2011)

              (“Hollister 2011 brochure”)




                                            225
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 674 of 759 PageID #: 6914




             PureWick Co., “Incontinence Relief for Women” (dated September 23, 2015)

              (version available in 376 patent prosecution file) (“2015 PureWick brochure”)

             Pytlik, “Super Absorbent Polymers,” University of Buffalo,

              hltp://wwwcourses.scns.buffalo.edu/ce435/Diapers/Diapers.html (version

              available in 376 patent prosecution file) (“Pytlik”)

             Omni Medical AMXD Control Starter Kit Brochure (“Omni Starter Kit

              Brochure”)

             Omni Medical AMXDX – Advanced Mission Extender Device Brochure

              (available at http://www.omnimedicalsys.com/uploads/AMXDFixedWing.pdf)

              (“Omni Brochure”)

             Omni – In Flight Bladder Relief Presentation (available at

              https://www.omnimedicalsys.com/uploads/AMXDmax_HSD.pdf) (“Omni

              Presentation”)

             Omni Medical 2015 Catalog, AMXDmax (Advanced Mission Extender Device)

              In-Flight Bladder Relief (versions available e.g., in 376 patent prosecution file

              and also at PureWick_0018524-34 and SAGE21369) (“2015 Omni Catalog”)

             Omni 2007 AMXD User & Maintenance Guide

             Omni Medical AMXD/AMXDMax Devices

             Harvie et al., “Development of Omni’s ProRen Bladder Management Systems,”

              Abstract, Innovating for Continence Conference, Chicago, IL, April 15-17

              (“2015 Proren Abstract”)




                                             226
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 675 of 759 PageID #: 6915




                 Omni Medical URINCare® Incontinence Management System: An Alternative

                  Approach to Bladder Management, Patient Starter Kit 2012 URINCare Starter

                  Kit, Rev 05 02 2012 (“2012 UrinCare Patient Starter Kit”)

                 Research and Development Directorate of Department of Health, Research and

                  Development Work Relating to Assistive Technology 2005-2006, Nov. 2006

                  (British Department of Health) (“2006 British Health Publication”)

                 Sachtman, Noah, “New Relief For Pilots? It Depends,” Wired (May 21, 2008)

                  (available at https://www.wired.com/2008/05/pilot-relief/).

                 ASG Service, “Step by Step how Ur24 Works Home, UR24 Medicial

                  Investment Opportunity” (version available in 376 patent prosecution history)

                 www.shethinx.com/pages/thinx-it-works


        As a preliminary matter, the Asserted Claims of the 407 Patent are entitled to a priority date

 of no earlier than August 16, 2016, which is the filing date of the 407 Patent.

        The charts below identify non-limiting examples of where in each item of prior art each

 element of each asserted claim is found. For example, as discussed above, where a single prior art

 reference in the charts includes each of the elements of the asserted claim (either expressly and/or

 inherently), the claimed invention is anticipated by that reference. Where a single prior art reference

 does not disclose all elements of a claim, the combination of that reference with one (or more) of

 the references disclosing the missing element(s), or the knowledge of an ordinarily skilled artisan,

 renders the claimed invention obvious. Similarly, to the extent any cited anticipatory reference is

 found not to anticipate, that reference – by itself or in combination with one (or more) of the

 references disclosing the missing element(s) or the knowledge of a person of ordinary skill in the

 art – renders the claimed subject matter obvious.



                                                  227
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 676 of 759 PageID #: 6916




         The suggested obviousness combinations, as reflected in the charts below, would have been

 made by one of skill in the art at the time of the alleged inventions embodied by the Asserted Claims

 of the 407 Patent. Such combinations are consistent with the principles set forth by the Supreme

 Court in KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727 (2007), and its progeny. For example, as

 discussed above, the reasons for combining the references stem (explicitly or implicitly) from: (a)

 the prior art references themselves; (b) the prior art as a whole; (c) the knowledge, common sense,

 and creativity of those of ordinary skill in the art; (d) the nature of the problem to be solved; (e) the

 demands in the design community and/or the marketplace; (f) the simple and predictable

 substitution of one known element for another in accordance with their known functions; (g) the

 application of a known technique or method; (h) the obviousness of trying the combination; and/or

 (i) the general needs and problems in the field.

         For instance, Sage incorporates by reference the prior art, as well as the IPR materials and

 knowledge regarding the state of the art, discussed with respect to the 508, 376, and 989 patents.

 In addition, the following items and background information were also well known to those skilled

 in the art at the relevant time for the Asserted Claims of the 407 Patent (and are also taught by the

 prior art identified herein) including at least a year before the earliest possible priority date of

 August 16, 2016:

         (1)     Urine collection devices used to collect urine flowing from a penis in a way that the

 urine can be transported from the device as the urine is being collected. See, e.g., Keane 768 at

 Figs. 6-8, 9-10, Abstract, Title, 2:57-68, 3:37-47, 3:48-56, 3:61-66, 4:35-40, 4:45-52, 4:62-67;

 Kuntz 166 at Figs. 1, 2, 5:59-63, 7:18-32, 2:34-37, 4:21-32; Hanifl 377 at Figs. 1-6, Abstract, 2:28-

 38; Sanchez 508 at 4:16-28; Harvie 012 at Abstract, Figs. 4-5, 3:3-16; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan




                                                    228
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 677 of 759 PageID #: 6917




 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:120-122; Langstrom 123 at

 Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-13, ¶¶ 10-11, 13, 15; Hollister 2011 Brochure (2011) at

 p. 1; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax

 devices.

        (2)     Urine collection devices with a layer of porous material, including porous materials

 that were flexible. See, e.g., Keane 768 at Figs. 6-8, 9-10, 4:4-16, 6:22-25, 3:4-9, 3:35-52; Kuntz

 166 at Figs. 1, 2, 2:25-30, 2:38-47 3:42-45, 4:9-11; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38;

 Sanchez 508 at 4:16-28; Harvie 012 at Fig. 5, 6:59-7:15; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6;

 Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract,

 ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 3:91-103; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14, 18;

 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax

 devices.

        (3)     Urine collection devices with wicking material, including wicking materials that

 were flexible and ones that were positioned in the interior of the device. See, e.g., Keane 768 at

 Figs. 6-8, 9-10, 3:75-4:16, 6:22-25, 3:4-9, 3:35-52; Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11, 5:65-

 6:9; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶ 91; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,

 ¶¶ 136, 230-234, 244-246; Mahnensmith 080 at Abstract, Figs. 1-5, ¶¶ 21-22, 25, 30-31; Harvie

 012 at Fig. 5, 6:59-7:15; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13,

 ¶¶ 14, 18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶ 5; 2007

 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax

 devices.Wicking materials including ones that move moisture by capillary action from one surface

 of the material to another were also known as discussed above.




                                                 229
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 678 of 759 PageID #: 6918




        (4)     The wicking material may include gauze. See, e.g., Sanchez 508 at 4:10-13 (“The

 moisture-wicking article 20 includes a rapidly permeable material such as gauze, felt, terrycloth,

 thick tissue paper, paper towel, etc.”); Langstrom 123 at Figs. 1-2, 5, 2:59-66; Knowles 314 at

 2:60-65, 4:14-16, Figs. 1-2; Nussbaumer 160 at 5:23-26; Crowley 928 at 2:27.

        (5)     Urine collection devices where the wicking material is disposed on or adjacent to a

 porous layer. See, e.g., Keane 768 at Figs. 6-8, 9-10, 3:75-4:16, 6:22-25, 3:4-9, 3:35-52; Kuntz 166

 at Figs. 1, 2, 2:48-67, 4:9-11, 5:65-6:9; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶ 91;

 Mahnensmith 080 at Abstract, Figs. 1-5, ¶¶ 21-22, 25, 30-31; Harvie 012 at Fig. 5, 6:59-7:15;

 Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14, 18; Wolff 066 at

 Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007

 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (6)     Urine collection devices with a layer of impermeable material that defines an interior

 portion of the device, including impermeable materials that were flexible. See, e.g., Keane 768 at

 Figs. 6-10, 2:57-60, 2:69-3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-52; Kuntz 166 at Figs. 1, 2, 2:39-

 40, 3:45-57, 3:64-66, 4:14-16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at

 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-94; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Cheng 321 at Fig.

 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31;

 Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:120-122; Harvie 012

 at Fig. 5, 6:59-7:15, 7:37-42; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 12, 15, 17; Hollister 2011 Brochure

 (2011) at p. 1; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5,

 38, 40, 42, 44, 50-51; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical

 AMXD/AXMXDMax devices.




                                                  230
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 679 of 759 PageID #: 6919




        (7)     Urine collection devices with a flexible wicking material and porous material

 positioned in the interior of the device, with a portion of the porous material secured to the

 impermeable material. See, e.g., Keane 768 at Figs. 6-10, 2:57-60, 2:69-3:19, 3:20-36, 3:37-47,

 3:60-74, 3:75-4:15, 3:35-52; Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-57, 3:64-66, 4:9-21, 5:65-6:9,

 7:18-32; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Harvie 484 at Fig. 5, ¶¶

 91-94; Harvie 964 at Fig. 5, 7:53-8:9; Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Wolff 066 at Fig.

 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni

 Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (8)     Urine collection devices with porous material positioned between wicking material

 and an impermeable material. See, e.g., Keane 768 at Figs. 6-8, 9-10, 3:75-4:16, 6:22-25, 3:4-9,

 3:35-52; Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11, 5:65-6:9; Sanchez 508 at 4:16-28; Harvie 484 at

 Fig. 5, ¶ 91; Mahnensmith 080 at Abstract, Figs. 1-5, ¶¶ 21-22, 25, 30-31; Harvie 012 at Fig. 5,

 6:59-7:24, 7:37-42; Langstrom 123 at Figs. 1-2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,

 18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42,

 44, 50-51; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical

 AMXD/AXMXDMax devices.

        (9)     Urine collection devices with a chamber in the interior between a porous layer and

 an impermeable layer (and defined at least partially by a portion of those layers) and configured to

 collect urine. See, e.g., Keane 768 at Figs. 7, 10, 2:58-68, 3:37-42, 3:60-74, 4:35-52; Langstrom

 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57,

 3:64-66, 4:14-16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at 4:16-28;

 Harvie 484 at Fig. 5, ¶¶ 91-92; Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan




                                                 231
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 680 of 759 PageID #: 6920




 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Van Den

 Heuvel 894 at Figs. 1, 3, ¶¶ 42; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni

 Medical AMXD/AXMXDMax devices.

        (10)    There may be an opening in the impermeable material, and the chamber may be

 positioned substantially opposite to it. See, e.g., Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19,

 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,

 3:4-9, 3:15-20, 3:39-56; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-16, 4:19-21;

 Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-92;

 Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Harvie 012 at Fig. 5, 6:59-

 7:24, 7:37-42; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,

 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:120-122; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;

 Hollister 2011 Brochure (2011) at p. 1; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den Heuvel

 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni Medical User & Maintenance Guide at p.

 10; Omni Medical AMXD/AXMXDMax devices.

        (11)    A chamber of void space may be positioned substantially opposite to the opening of

 a receptacle. See, e.g., Keane 768 at Figs. 7, 10, 2:58-68, 3:37-42, 3:60-74, 4:35-52; Kuntz 166 at

 Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38;

 Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-92; Harvie 012 at Fig. 5, 6:59-7:24; Cheng

 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶

 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103,

 3:120-122; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 42; 2007 Omni Medical User & Maintenance

 Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.




                                                232
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 681 of 759 PageID #: 6921




        (12)    A portion of the wicking material may be positioned opposite to an opening in the

 impermeable material, or of a receptacle, and adjacent to the porous material defining the chamber.

 See, e.g., Keane 768 at Figs. 6-10, 2:57-60, 2:69-3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-4:15, 3:35-

 52; Sanchez 508 at 4:16-28; Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-57, 3:64-66, 4:9-21, 5:65-6:9,

 7:18-32; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Harvie 484 at Fig. 5, ¶¶

 91-94; Harvie 964 at Fig. 5, 7:53-8:9; Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Wolff 066 at Fig.

 5b, 5:56-6:36, 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni

 Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (13)    The chamber may be of void space. See, e.g., Keane 768 at Figs. 7, 10, 2:58-68,

 3:37-42, 3:60-74, 4:35-52; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-16, 4:19-21;

 Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Sanchez 508 at 4:16-28; Harvie 484 at Fig. 5, ¶¶ 91-92;

 Harvie 012 at Fig. 5, 6:59-7:24, 7:37-42; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-

 234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,

 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Van Den Heuvel 894 at Figs. 1, 3, ¶¶

 42; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax

 devices.

        (14)    Urine collection devices with a port extending through impermeable material to a

 chamber. See, e.g., Keane 768 at Figs. 6-7, 9-10, 2:47-68, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52;

 Kuntz 166 at Figs. 1-2, 2:34-37, 3:45-57, 3:64-66, 4:14-16, 4:19-32, 7:18-32; Suzuki 250 at Figs.

 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Sanchez 508 at 4:16-28; Harvie

 484 at Fig. 4-5, ¶¶ 91-94, 101-103; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-

 246; Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17, 23, 25, 30, 31; Harvie 012 at Figs. 4, 5, 6:18-7:37;

 Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 2:37-60, 3:28-42, 3:109-




                                                 233
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 682 of 759 PageID #: 6922




 114; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59; Van Den

 Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; Hollister 2011 Brochure (2011) at p. 1; 2007

 Omni Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (15)    The chamber has a port for a tube configured to transport urine from the chamber if

 vacuum is applied via the tube. See, e.g., Keane 768 at Figs. 6-7, 9-10, 2:47-68, 3:37-42, 3:60-74,

 3:75-4:16, 4:35-52; Kuntz 166 at Figs. 1-2, 2:34-37, 3:45-57, 3:64-66, 4:14-16, 4:19-32, 7:18-32;

 Suzuki 250 at Figs. 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Sanchez 508

 at 4:16-28; Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-103; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶

 136, 230-234, 244-246; Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17, 23, 25, 30, 31; Harvie 012 at

 Figs. 4, 5, 6:18-7:37; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Wolff 066 at Fig. 5b, 5:56-6:36,

 6:42-59; Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni Medical User

 & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (16)    The port is positioned substantially opposite to the opening of a cavity. See e.g.,

 Keane 768 at Figs. 6-7, 9-10, 2:47-68, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52; Kanall 843 at Figs.

 1-4, Abstract, 1:49-57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62, 2:57-68, 3:29-35; Suzuki 250 at Figs.

 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Sanchez 508 at 4:16-28; Harvie

 484 at Fig. 4-5, ¶¶ 91-94, 101-103; Harvie 012 at Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan

 395 at Figs. 1, 2, 7-8, 2:37-60, 3:28-42, 3:109-114; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;

 Hollister 2011 Brochure (2011) at p. 1; 2007 Omni Medical User & Maintenance Guide at p. 10;

 Omni Medical AMXD/AXMXDMax devices.

        (17)    Urine collection devices with a receptacle in the interior that were dimensioned and

 configured to receive a head of a penis. See, e.g., Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19,




                                                234
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 683 of 759 PageID #: 6923




 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,

 3:4-9, 3:15-20, 3:39-56; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Harvie 484 at Fig. 5, ¶¶ 91-94,

 101-103; Sanchez 508 at 4:16-28; Harvie 012 at Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-

 2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan

 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Ishii 107

 at Figs. 1-6 and 9-13, ¶¶ 10-18; Hollister 2011 Brochure (2011) at p. 1; 2007 Omni Medical User

 & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (18)    The receptacle may be defined at least partially by a wicking material and the

 wicking material and an impermeable material are dimensioned and configured to shape the

 receptacle to receive the head of a penis. See, e.g., Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19,

 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,

 3:4-9, 3:15-20, 3:39-56; Harvie 484 at Fig. 5, ¶¶ 91-92; Sanchez 508 at 4:16-28; Harvie 012 at

 Figs. 4, 5, 6:18-7:24; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Medeiros

 822 at Figs 1-2, ¶¶38-39, 66; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; 2007 Omni Medical User

 & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (19)    The receptacle may extend from the opening in the impermeable material, or its own

 opening, into the interior portion of the device and shaped to receive the head of a penis. See, e.g.,

 Keane 768 at Figs. 6-8, 9-10, 2:47-68, 3:3-19, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-

 50; Langstrom 123 at Figs. 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Hanifl 377 at Figs. 1-6,

 Abstract, 2:28-38; Harvie 484 at Fig. 5, ¶¶ 91-94, 101-103; Sanchez 508 at 4:16-28; Harvie 012 at

 Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246; Ozenne

 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-36, 2:77-

 98, 3:62-80, 3:91-103, 3:120-122; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Hollister 2011




                                                  235
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 684 of 759 PageID #: 6924




 Brochure (2011) at p. 1; 2007 Omni Medical User & Maintenance Guide at p. 10; Omni Medical

 AMXD/AXMXDMax devices.

        (20)    The receptacle is configured to draw urine into it, through wicking material and

 porous materials and into a chamber, when the penis is disposed in the receptacle and vacuum is

 applied. See, e.g., Keane 768 at 768 at Figs. 6-8, 9-10, Abstract, 1:21-41, 2:47-68, 2:69-3:3, 3:3-

 19, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Kuntz 166 at Figs. 1-2, 2:34-37, 2:38-

 69, 3:40-57, 3:64-66, 4:9-21, 4:29-32, 5:65-6:9, 7:18-32; Sanchez 508 at 4:16-28; Suzuki 250 at

 Figs. 1-5, 10B, 11-12 at 6:33-48, 6:66-7:19, 7:47-63, 8:21-24, 8:56-65; Harvie 484 at Abstract,

 Title, Fig. 4-6, ¶¶ 91-94, 101-103; Harvie 012 at Figs. 4, 5, 6:18-7:37; Langstrom 123 at Figs. 1-

 2, 5, 2:39-4:6; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59;

 Van Den Heuvel 894 at Figs. 1, 3, ¶¶ 5, 38, 40, 42, 44, 50-51; 2007 Omni Medical User &

 Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        (21)    Urine collection devices with a lip of impermeable material for retaining urine in a

 receptacle, the lip being formed by the impermeable material extending beyond covering the other

 side of a porous material and inward over the receptacle. See, e.g., Keane 768 at Figs. 6-8, 9-10,

 2:47-68, 3:3-19, 3:37-42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-24, 5:39-50; Langstrom 123 at Figs.

 1-2, 5, 2:39-3:1, 3:4-9, 3:15-20, 3:39-56; Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-57, 3:64-66, 4:14-

 16, 4:19-21; Hanifl 377 at Figs. 1-6, Abstract, 2:28-38; Harvie 484 at Fig. 5, ¶¶ 91-92; Harvie 012

 at Figs. 4, 5, 6:18-7:37; Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A, ¶¶ 136, 230-234, 244-246;

 Ozenne 138 at Fig. 1, Abstract, ¶¶ 24, 27-31; Bevan 395 at Figs. 1, 2, 7-8, 1:3-6, 1:113-2:11, 2:12-

 36, 2:77-98, 3:62-80, 3:91-103, 3:120-122; Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18; 2007 Omni

 Medical User & Maintenance Guide at p. 10; Omni Medical AMXD/AXMXDMax devices.

        As shown by the above examples (and the charts below), the differences, if any, between




                                                 236
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 685 of 759 PageID #: 6925




 the relevant prior art references and the Asserted Claims of the 407 Patent were known and would

 have been within the knowledge and common sense of one of ordinary skill in the art, and

 modification, if any, to achieve the claimed invention would have been a routine choice with a

 reasonable expectation of success. In addition, or alternatively, one of ordinary skill in art would

 have been motivated to combine one or more of the references as they nearly all pertain, generally,

 to urine collection systems or apparatuses.

        As noted above, the following charts identify where in each item of prior art each element

 of each asserted claim is found. The citations in the charts are representative and should not be

 construed as limiting. As mentioned above, the charts below reflect alternative views of the

 meaning of claim language including Sage’s understanding of Plaintiff’s position regarding the

 construction of the claims, and Sage makes no admissions regarding any alleged infringement.

 Moreover, by addressing any claim language in the charts below, Sage makes no admission as to

 whether or not that language serves as a limitation of the claim.

                    U.S. Patent No. 10,376,407 (Claims 1, 2, 5, 7-9, and 13-15)

  407 Patent Claim Language                            Prior Art
  Claim 1
  1. A device for use to collect urine flowing         To the extent the preamble is limiting,
  from a penis of a person or an animal in such a      devices for collecting urine flowing from a
  manner that the urine can be transported from        penis so that the urine can be transported
  the device as the urine is being collected, the      from the device as it is being collected were
  device comprising:                                   well known at the time of the alleged
                                                       invention.

                                                        Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                         79, 3:15-31;
                                                        Keane 768 at Figs. 6-8, 9-10, Abstract,
                                                         Title, 2:57-68, 3:37-47, 3:48-56, 3:61-
                                                         66, 4:35-40, 4:45-52, 4:62-67;
                                                        Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                         3:4-9, 3:15-20, 3:39-56;
                                                        Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                         57, 2:17-24, 2:68-3:6, 3:39-35;


                                                 237
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 686 of 759 PageID #: 6926




  407 Patent Claim Language                 Prior Art
                                              Stein 213 at Figs. 1-3, Abstract, 1:62-2:2
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                               3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43
                                              Kuntz 166 at Figs. 1, 2, 5:59-63, 7:18-
                                               32, 2:34-37, 4:21-32;
                                              Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                               38;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Abstract, Figs. 1-5, 2:5-
                                               3:25, 6:15-39, 6:50-69;
                                              Bernstein 334 at Abstract, Figs. 4-5,
                                               2:12-16, 43-58, 3:14-18, 58-67, 4:10-16;
                                              Goulter 277 at Abstract, Figs. 1-2, 4,
                                               2:29-3:2;
                                              Miskie 399 at Abstract, Figs. 1-2, 2:7-
                                               23, 3:14-27;
                                              Harvie 964 at Abstract, Figs. 4-5, 3:25-
                                               37;
                                              Harvie 012 at Abstract, Figs. 4-5, 3:3-
                                               16;
                                              Harvie 043 at Abstract, Figs. 4-5, 3:42-
                                               61;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 4:16-20,
                                               18:11-30;
                                              Mahnensmith 262 at Fig. 3-4 Abstract,
                                               ¶¶ 2:51-67, 25, 30-31;
                                              Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                               2:1, 3:24-47, 4:10-54;
                                              Harvie 484 at Abstract, Figs. 4-6, Title,
                                               ¶¶ 90-99;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59
                                              Easter 229 at Figs. 1-2, Abstract, ¶¶ 22-
                                               23, 36-37, 97;
                                              Mahnensmith 080 at Fig. 3-4 Abstract,
                                               ¶¶ 9-10, 5:37-57, 6:18-56;
                                              Finger 282 at Figs. 1,2, 4, ¶¶ 3-4, 12, 17-
                                               24;



                                      238
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 687 of 759 PageID #: 6927




  407 Patent Claim Language                            Prior Art
                                                         Medeiros 822 at Figs. 1-2, Abstract,
                                                          Claim 1, ¶¶ 10-12, 39-40, 66;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                          38, 40, 42, 44, 50-51;
                                                         Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                          27-31;
                                                         Damoulin 143 at Fig. 1, Abstract, ¶¶ 1,
                                                          46;
                                                         Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                          4:59-5:26, 5:27-39, 5:40-49, 9:54-10:46;
                                                         Lumaque-Steeman 292 at ¶¶15-16,18;
                                                         Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                          1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                          3:120-122;
                                                         Ishii 107 at Figs. 1-13, ¶¶ 10-11, 13, 15;
                                                         Parmar at pp. 1-2;
                                                         2014 Medtech Announcement at p. 3;
                                                         Hollister Brochure at pp. 1-2;
                                                         Hollister 2011 Brochure (2011) at p. 1;
                                                         2015 PureWick brochure at pp. 1-7;
                                                         Omni Starter Kit Brochure at p. 1;
                                                         Omni Brochure at pp. 1-2;
                                                         Omni Presentation at 9, 11-12;
                                                         2015 Omni Catalog at pp. 1-4;
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices;
                                                         Sachtman at pp. 1-2;
                                                         PureWick Prior Art Devices.

  a flexible layer of porous material having a         Urine collection devices having a two-sided
  first side and a second side;                        flexible layer of porous material were well
                                                       known at the time of the alleged invention
                                                       and were used in urine collection devices
                                                       for a variety of reasons including, for
                                                       example, separating the genitals from urine.
                                                       It was typical to include such a layer so that
                                                       fluid could be contained.

                                                        Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                         79, 3:15-31;
                                                        Keane 768 at Figs. 6-8, 9-10, 4:4-16,
                                                         6:22-25, 3:4-9, 3:35-52;



                                                 239
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 688 of 759 PageID #: 6928




  407 Patent Claim Language                 Prior Art
                                              Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                               3:4-9, 3:15-20, 3:39-56;
                                              Kanall 843 at Figs. 1-4, Abstract, 1:59-
                                               62, 2:57-68, 3:29-35;
                                              Stein 213 at Figs. 1-3, 1:32-40, 2:19-30;
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                               3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                              Kuntz 166 at Figs. 1, 2, 2:25-30, 2:38-47
                                               3:42-45, 4:9-11;
                                              Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                               38;
                                              Kubo 052 at Figs. 1-5, Abstract, 4:6-16,
                                               2:22-26, 2:46-61, 5:25-34, 6:50-56;
                                              Miskie 399 at Figs. 1, 6, 7, 8, 9, 4:4-14,
                                               5:1-37;
                                              Harvie 964 at Fig. 5, 7:53-8:9;
                                              Harvie 012 at Fig. 5, 6:59-7:15;
                                              Harvie 043 at Fig. 5, 7:54-8:10;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 3-6, 16:28-10,
                                               7:34-12:52; 21:60-22:40, claim 1;
                                              Mahnensmith 262 at Figs. 1-5, Abstract,
                                               3:46-4:44, 6:18-43;
                                              Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                               62, 3:24-35;
                                              Harvie 484 at Fig. 5, ¶ 91;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Easter 229 at Figs. 5, 9, ¶¶ 51, 90;
                                              Mahnensmith 080 at Figs. 1-5, Abstract,
                                               ¶¶ 17-20, 30;
                                              Finger 282 at Fig. 4, ¶¶ 7, 24-25;
                                              Medeiros 822 at Fig. 2, ¶ 66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at ¶¶ 47-50;
                                              Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                               4:59-5:26, 5:27-39, 5:40-49, 6:15-29;


                                      240
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 689 of 759 PageID #: 6929




  407 Patent Claim Language                              Prior Art
                                                           Lumaque-Steeman 292 at ¶ 18;
                                                           Bevan 395 at Figs. 1, 2, 7-8, 3:91-103;
                                                           Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,
                                                            18;
                                                           Parmar at pp. 1-2;
                                                           2014 Medtech Announcement at p. 3;
                                                           2015 PureWick brochure at pp. 1-7;
                                                           2007 Omni AMXD User & Maintenance
                                                            Guide at p. 10;
                                                           Omni AMXD / AMXDmax Devices;
                                                           PureWick Prior Art Devices.

  flexible wicking material having a first side          Urine collection devices having a wicking
  and a second side, the second side of the              material layered on a porous material were
  flexible wicking material being disposed on            known in the art at the time of the alleged
  the first side of the flexible layer of porous         invention. For example, a wicking material
  material                                               disposed on a porous material provided a
                                                         soft, comfortable surface against the
                                                         genitals of a patient, and aided in drawing
                                                         urine away from the skin of the patient and
                                                         into the urine collection device. Other
                                                         benefits of wicking materials are discussed
                                                         in the Declarations of Dr. Newman both for
                                                         the IPR and claim construction.

                                                          Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                           79, 3:15-31;
                                                          Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                           6:22-25, 3:4-9, 3:35-52;
                                                          Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                           3:4-9, 3:15-20, 3:39-56;
                                                          Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                           3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                          Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11,
                                                           5:65-6:9;
                                                          Harvie 964 at Fig. 5, 7:53-8:9;
                                                          Harvie 012 at Fig. 5, 6:59-7:15;
                                                          Harvie 043 at Fig. 5, 7:54-8:10;
                                                          Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                           6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                           8:56-65;
                                                          Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                           7:63-8:12, 21:60-22:40, claim 1;



                                                   241
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 690 of 759 PageID #: 6930




  407 Patent Claim Language                           Prior Art
                                                        Mahnensmith 262 at Abstract, Figs. 1-5,
                                                         4:45-5:6. 5:37-57, 6:18-56;
                                                        Sanchez 508 at 4:16-28, Figs. 1-2, 5,
                                                         1:60-2:1, 3:25-27, 3:45-47, 4:10-15;
                                                        Harvie 484 at Fig. 5, ¶ 91;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                         59;
                                                        Easter 229 at Figs. 5, 9, ¶¶ 50, 90;
                                                        Mahnensmith 080 at Abstract, Figs. 1-5,
                                                         ¶¶ 21-22, 25, 30-31;
                                                        Medeiros 822 at Fig. 2, ¶ 66;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶5;
                                                        Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                         4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                         9:54-10:46;
                                                        Lumaque-Steeman 292 at ¶18;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,
                                                         18;
                                                        Parmar at pp. 1-2;
                                                        2014 Medtech Announcement at p. 3;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        PureWick Prior Art Devices.

  a flexible layer of impermeable material            Urine collection devices with a flexible
  defining an interior portion of the device,         layer of impermeable material defining an
                                                      interior portion of the device were known in
                                                      the art at the time of the alleged invention.

                                                       Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                        79, 3:15-31;
                                                       Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                        3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-
                                                        52;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35;
                                                       Stein 213 at Figs. 1-3, 1:62-2:2, 2:7-18,
                                                        2:52-65;


                                                242
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 691 of 759 PageID #: 6931




  407 Patent Claim Language                 Prior Art
                                              Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                               3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                              Kuntz 166 at Figs. 1, 2, 2:39-40, 3:45-
                                               57, 3:64-66, 4:14-16, 4:19-21;
                                              Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                               38;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                               5:59-63;
                                              Bernstein 334 at Abstract, Fig. 4, 6,
                                               3:38-50, 4:1-9, Claim 6;
                                              Goulter 277 at Figs. 1, 2, 4, 6, 4:9-21;
                                              Miskie 399 at Figs. 1, 4, 5, 8, 9, 4:4-27,
                                               5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:9, 8:33-37;
                                              Harvie 012 at Fig. 5, 6:59-7:15, 7:37-42;
                                              Harvie 043 at Fig. 5, 7:54-8:10, 8:33-37;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 3-6, 16:28-10,
                                               5:26-7:17, claim 1;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Figs. 1, 5, 6:1-
                                               3, 1:59-60, 3:24-26, 3:29-31, 3:33-35;
                                              Harvie 484 at Fig. 5, ¶¶ 91-94;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Easter 229 at Figs. 3a, 3b, 5, 9, ¶¶ 53,
                                               90;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 4, ¶ 24;
                                              Medeiros 822 at Figs. 1-2, Abstract,
                                               Claim 1, 3, 19, 20, ¶¶ 38-66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶ 42;


                                      243
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 692 of 759 PageID #: 6932




  407 Patent Claim Language                           Prior Art
                                                        Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                         6:30-39, 9:54-10:46;
                                                        Lumaque-Steeman 292 at ¶ 18;
                                                        Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                         1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                         3:120-122;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 12,
                                                         15, 17;
                                                        Parmar at pp. 1-2;
                                                        2014 Medtech Announcement at p. 3;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.


  the flexible layer of porous material and the       Urine collection devices with porous
  flexible wicking material being positioned          material and wicking material positioned
  within the interior portion defined by the          within the interior and a portion of a side of
  flexible layer of impermeable material with at      the porous material being secured to the
  least a portion of the second side of the           impermeable material were known in the art
  flexible layer of porous material secured to the    at the time of the alleged invention. For
  flexible layer of impermeable material;             example, positioning wicking and porous
                                                      materials in the interior of the device and
                                                      securing the porous material to the
                                                      impermeable material was a typical
                                                      configuration to ensure that the materials
                                                      worked as intended once the genitals were
                                                      placed in the device.

                                                       Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                        3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-
                                                        4:15, 3:35-52;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;



                                                244
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 693 of 759 PageID #: 6933




  407 Patent Claim Language                         Prior Art
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                       57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                      Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                       2:46-61, 5:25-34, 6:50-56, 3:53-4:5, 5:7-
                                                       24, 5:59-63;
                                                      Harvie 964 at Fig. 5, 7:53-8:9;
                                                      Harvie 012 at Fig. 5, 6:59-7:15;
                                                      Harvie 043 at Fig. 5, 7:54-8:10;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Goldwasser 320 at Figs 1-6, 17:4-10,
                                                       12:50-13:36, claim 1;
                                                      Mahnensmith 262 at Figs 2, 2:30-50, 5;
                                                       3:46-55;
                                                      Sanchez 508 at 4:16-28, Fig. 5, 1:60-2:1,
                                                       3:25-27, 3:45-47;
                                                      Harvie 484 at Fig. 5, ¶¶ 91-94;
                                                      Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                       59;
                                                      Easter 229 at Figs. 5, 9, ¶ 54;
                                                      Mahnensmith 080 at Figs 2, 5; ¶¶ 8, 17;
                                                      Finger 282 at Fig. 4, ¶¶ 7, 25;
                                                      Medeiros 822 at Figs. 1-2, ¶ 66;
                                                      Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                       38, 40, 42, 44, 50-51;
                                                      Damoulin 143 at ¶¶ 49-50;
                                                      Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                       4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                       6:30-39, 9:54-10:46;
                                                      Lumaque-Steeman 292 at ¶18;
                                                      Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                      2015 PureWick brochure at pp. 1-7;
                                                      2007 Omni AMXD User & Maintenance
                                                       Guide at p. 10;
                                                      Omni AMXD / AMXDmax Devices;
                                                      PureWick Prior Art Devices.

  a chamber of void space positioned within the     Urine collection devices having a chamber
  interior portion of the device between the        of void space positioned between the porous
  flexible layer of porous material and the         and impermeable materials (and being
  flexible layer of impermeable material, the       defined by those materials) to collect urine


                                              245
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 694 of 759 PageID #: 6934




  407 Patent Claim Language                           Prior Art
  chamber being defined at least partially by the     were well known at the time of the alleged
  second side of the porous material and the          invention. For example, the chamber
  flexible layer of impermeable material and          provided a location for collection of urine in
  configured to collect urine for transport,          an area where urine would naturally flow (in
                                                      the space between the porous material and
                                                      the impermeable material).

                                                       Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                        79, 3:15-31;
                                                       Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                        42, 3:60-74, 4:35-52;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                        57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                       Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                        38;
                                                       Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                       Harvie 964 at Fig. 5, 7:53-8:9;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Mahnensmith 262 at Figs 2, 5, 2:30-50,
                                                        3:46-55, 5:8-26, 5:37-57, 6:18-43
                                                       Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                        60, 3:24-26, 3:29-31, 3:33-35;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-94;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;
                                                       Mahnensmith 080 at Figs 2, 5, ¶¶ 8,17,
                                                        23, 25, 30;
                                                       Finger 282 at Fig. 4;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶ 42;
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Damoulin 143 at ¶¶1, 47-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 9:54-10:46;




                                                246
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 695 of 759 PageID #: 6935




  407 Patent Claim Language                          Prior Art
                                                       Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                        1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                        3:91-103, 3:120-122;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       Parmar at pp. 1-2;
                                                       2014 Medtech Announcement at p. 3;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       PureWick Prior Art Devices.


  the chamber having a port for receiving a tube     It was typical at the time of the invention for
  to transport urine from the chamber by             the chamber to have a port for a tube that
  drawing urine from the chamber through the         could be used to transport urine away from
  tube when a vacuum is applied within the           the chamber if vacuum was applied, which
  chamber via the tube received by the port; and     is a typical configuration for urine
                                                     collection devices (including vacuum-
                                                     assisted urine collection devices) that serve
                                                     to withdraw urine from the patient (for
                                                     example, as explained in the Declaration of
                                                     Dr. Newman).

                                                      Jones 080 at Figs. 1, 8-9, 1:59-72, 2:37-
                                                       65, 2:70-79, 3:15-31;
                                                      Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                       3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:34-37, 2:65-
                                                       69, 3:40-42, 4:21-32, 5:65-6:9, 7:18-32;
                                                      Conkling 541 at Figs. 8-11, 4:35-40,
                                                       5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                      Kubo 052 at 2:46-61, 4:21-26, 6:50-69;
                                                      Goulter 277 at Fig. 15, 7:25-35;
                                                      Miskie 399 at 5:18-20;
                                                      Harvie 964 at Figs. 4, 5, 7:53-8:32;
                                                      Harvie 012 at Figs. 4, 5, 6:18-7:37;
                                                      Harvie 043 at Figs. 4-5, 7:12-8:33;



                                               247
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 696 of 759 PageID #: 6936




  407 Patent Claim Language                 Prior Art
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                               50, 3:46-55, 5:8-26, 5:37-57, 6:18-43;
                                              Sanchez 508 at 4:16-28, 1:62-63, Fig. 3;
                                              Harvie 484 at Fig. 4-6, ¶¶ 91-99;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                               23, 25, 30;
                                              Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                              Medeiros 822 at Figs. 1-2. ¶¶ 39-40;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶¶ 26, 46;
                                              Kuntz 355 at Figs. 1-3, 4:27-40, 9:54-
                                               10:46;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:91-103, 3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;
                                              Omni Brochure at pp. 1-2;
                                              Omni Presentation at 9, 11-12;
                                              2015 Omni Catalog at pp. 1-4;
                                              2007 Omni AMXD User & Maintenance
                                               Guide at p. 10;
                                              Omni AMXD / AMXDmax Devices;
                                              Sachtman at pp. 1-2;
                                              PureWick Prior Art Devices.




                                      248
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 697 of 759 PageID #: 6937




  407 Patent Claim Language                           Prior Art
  a receptacle within the interior portion of the     Urine collection devices with a receptacle
  device dimensioned and configured to receive        shaped to receive a head of a penis in the
  a head of the penis within the receptacle,          interior of the device, were well known at
                                                      the time of the alleged invention.

                                                       Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                        4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                        57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                       Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                        38;
                                                       Conkling 541 at Figs. 8-11, 4:35-40,
                                                        5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Bernstein 334 at Abstract, Figs. 4-5,
                                                        2:43-57, 4:16-22;
                                                       Goulter 277 at Figs. 1-2, 4, 4:9-64, 5:10-
                                                        23;
                                                       Miskie 399 at Figs. 1, 3, 6, 7, 8, 9, 2:7-
                                                        22, 3:14-27, 4:54-5:11;
                                                       Harvie 964 at Figs. 5, 4:36-38, 7:53-
                                                        8:19;
                                                       Harvie 012 at Figs. 5, 6:59-7:24;
                                                       Harvie 043 at Fig. 5, 7:52-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 1-7, 18:58-
                                                        19:51, 17:11-24, claim 3;
                                                       Mahnensmith 262 at Figs. 1-5, Abstract
                                                        3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 5;
                                                       Harvie 484 at Fig. 4-6, ¶¶ 91-99;


                                                249
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 698 of 759 PageID #: 6938




  407 Patent Claim Language                               Prior Art
                                                            Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                             ¶¶ 136, 230-234, 244-246;
                                                            Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                             59;
                                                            Mahnensmith 080 at Figs. 1-5, Abstract
                                                             ¶¶ 17-18, 20-21, 25, 30-31;
                                                            Finger 282 at Figs.1, 2, 4, ¶¶ 17, 24-25;
                                                            Medeiros 822 at Figs 1-2, ¶¶38-39;
                                                            Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                             38, 40, 42, 44, 50-51;
                                                            Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                             27-31;
                                                            Damoulin 143 at Fig. 1, ¶ 39;
                                                            Kuntz 355 at Figs. 1-3, 4:11-17, 9:56-59;
                                                            Lumaque-Steeman 292 at Figs. 1-23,
                                                             ¶¶18-26;
                                                            Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                             1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                             3:91-103, 3:120-122;
                                                            Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                            Parmar at pp. 1-2;
                                                            2014 Medtech Announcement at p. 3;
                                                            Hollister Brochure at pp. 1-2;
                                                            Hollister 2011 Brochure (2011) at p. 1;
                                                            2015 PureWick brochure at pp. 1-7;
                                                            Omni Starter Kit Brochure at p. 1;
                                                            Omni Brochure at pp. 1-2;
                                                            Omni Presentation at 9, 11-12;
                                                            2015 Omni Catalog at pp. 1-4;
                                                            2007 Omni AMXD User & Maintenance
                                                             Guide at p. 10;
                                                            Omni AMXD / AMXDmax Devices;
                                                            Sachtman at pp. 1-2.

  the receptacle being defined at least partially         It was known to configure the receptacle so
  by at least a portion of the first side of the          that it was defined at least partially the
  flexible wicking material,                              flexible wicking material including for the
                                                          reasons previously described.

                                                           Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                            3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                            4:35-52, 5:19-24, 5:39-50;
                                                           Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                            3:4-9, 3:15-20, 3:39-56;


                                                    250
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 699 of 759 PageID #: 6939




  407 Patent Claim Language                             Prior Art
                                                          Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                           57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                          Harvie 964 at Figs. 4-5, 4:36-38, 7:53-
                                                           8:19;
                                                          Harvie 012 at Fig. 5, 6:59-7:24;
                                                          Harvie 043 at Fig. 5, 7:54-8:10;
                                                          Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                           6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                           8:56-65;
                                                          Goldwasser 320 at Figs. 1-7, 16:28-10,
                                                           18:58-19:51, 17:11-24, claim 3;
                                                          Mahnensmith 262 at Figs. 1-5, Abstract
                                                           3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                          Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                           3:45-47;
                                                          Harvie 484 at Fig. 5, ¶¶ 91-99;
                                                          Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                           ¶¶ 136, 230, 244-246;
                                                          Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                           59;
                                                          Mahnensmith 080 at Figs. 1-5, Abstract
                                                           ¶¶ 17-18, 20-21, 25, 30-31;
                                                          Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                                          Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                           38, 40, 42, 44, 50-51;
                                                          Lumaque-Steeman 292 at Figs. 1-23,
                                                           ¶¶18-26;
                                                          Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                           4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                           6:30-39, 9:54-10:46;
                                                          Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                          Parmar at pp. 1-2;
                                                          2014 Medtech Announcement at p. 3;
                                                          2015 PureWick brochure at pp. 1-7;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;
                                                          PureWick Prior Art Devices.

  wherein the flexible wicking material and the         For the reasons described above, it was
  flexible layer of impermeable material are            known to dimension and configure the
  dimensioned and configured to shape the               wicking material and impermeable material
  receptacle to receive the head of the penis           to shape the receptacle to receive the head
  therein,


                                                  251
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 700 of 759 PageID #: 6940




  407 Patent Claim Language                 Prior Art
                                            of a penis at the time of the alleged
                                            invention.

                                             Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                              2:69-3:3, 3:3-19, 3:37-42, 3:60-74, 3:75-
                                              4:16, 4:35-52, 5:19-24, 5:39-50;
                                             Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                              3:4-9, 3:15-20, 3:39-56;
                                             Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                              3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                             Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                              57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                             Harvie 964 at Fig. 5, 4:36-38, 7:53-8:19;
                                             Harvie 012 at Fig. 5, 6:59-7:24;
                                             Harvie 043 at Fig. 5, 7:54-8:10;
                                             Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                              6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                              8:56-65;
                                             Goldwasser 320 at Figs. 1-7, 16:28-10,
                                              18:58-19:51, 17:11-24, claim 3;
                                             Mahnensmith 262 at Figs. 1-5, Abstract
                                              3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                             Sanchez 508 at 4:16-28, Fig. 5, 1:60-2:1,
                                              3:25-247;
                                             Harvie 484 at Abstract, Title, Fig. 4-6,
                                              ¶¶ 91-94, 101-103;
                                             Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                              ¶¶ 136, 230-234, 244-246;
                                             Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                              59;
                                             Mahnensmith 080 at Figs. 1-5, Abstract
                                              ¶¶ 17-18, 20-21, 25, 30-31;
                                             Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                             Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                              38, 40, 42, 44, 50-51;
                                             Lumaque-Steeman 292 at Figs. 1-23,
                                              ¶¶18-26;
                                             Kuntz 355 at Figs. 1-3, 4:11-17, 9:56-59;
                                             Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                             2007 Omni AMXD User & Maintenance
                                              Guide at p. 10;
                                             Omni AMXD / AMXDmax Devices;




                                      252
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 701 of 759 PageID #: 6941




  407 Patent Claim Language                          Prior Art
  wherein the receptacle is configured to draw       As was typical for urine collection devices,
  urine flowing from said penis through the          the receptacle is configured to draw urine
  flexible wicking material and the porous           flowing through the wicking material and
  material into the chamber when the head of the     porous material into a chamber when the
  penis is disposed within the receptacle and the    genitals were in the receptacle and if
  vacuum is applied within the chamber via the       vacuum is applied to the chamber via the
  tube received by the port.                         outlet port tube for example as explained by
                                                     Dr. Newman.

                                                      Keane 768 at 768 at Figs. 6-8, 9-10,
                                                       Abstract, 1:21-41, 2:47-68, 2:69-3:3,
                                                       3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                       4:35-52, 5:19-24, 5:39-50;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:34-37, 2:38-
                                                       69, 3:40-57, 3:64-66, 4:9-21, 4:29-32,
                                                       5:65-6:9, 7:18-32;
                                                      Kubo 052 at Figs. 1-5, Abstract, 4:6-16,
                                                       2:22-26, 2:46-61, 5:25-34, 6:50-56,
                                                       2:46-61, 6:15-39;
                                                      Miskie 399 at 5:18-20;
                                                      Harvie 964 at Figs. 4-5, 7:11-50, 8:2-10;
                                                      Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                      Harvie 043 at Figs. 4-5, 7:12-8:33;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Mahnensmith 262 at Figs 1-5; Abstract
                                                       2:30-50, 3:46-55, 5:8-26, 5:37-57, 6:18-
                                                       56;
                                                      Sanchez 508 at 4:16-28, Fig. 5, 1:59-2:1,
                                                       3:24-35, 3:45-57, 4:10-15;
                                                      Harvie 484 at Abstract, Title, Fig. 4-6,
                                                       ¶¶ 91-94, 101-103;
                                                      Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                       59;
                                                      Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                       45, 91;
                                                      Mahnensmith 080 at Figs 1-5; Abstract
                                                       ¶¶ 8,17, 23, 25, 30-31;
                                                      Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                       38, 40, 42, 44, 50-51;




                                               253
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 702 of 759 PageID #: 6942




  407 Patent Claim Language                          Prior Art
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Damoulin 143 at ¶¶1, 46-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;

  Claim 2
  2. The device according to claim 1, wherein        Urine collection devices having a lip for
  the flexible layer of impermeable material         retaining urine with the receptacle, formed
  extends beyond covering the other side of the      from the impermeable material extending
  flexible layer of porous material and hence        beyond the porous layer and inward over the
  inward over the receptacle to thereby provide a    receptacle, were known at the time of the
  lip for retaining urine within the receptacle.     invention.

                                                      Keane 768 at Figs. 6-8, 9-10, 2:68-19,
                                                       3:60-66;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                       57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                      Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                       38;
                                                      Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                                       5:59-63, 4:6-16, 2:22-26, 2:46-61, 5:25-
                                                       34, 6:50-56;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                       103;
                                                      Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                       ¶¶ 136, 230-234, 244-246;


                                               254
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 703 of 759 PageID #: 6943




  407 Patent Claim Language                             Prior Art
                                                          Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                           59;
                                                          Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                           38, 40, 42, 44, 50-51;
                                                          Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                           27-31;
                                                          Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                           1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                           3:91-103, 3:120-122;
                                                          Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;


  Claim 5
  5. The device according to claim 1, wherein           Wicking materials including gauze were
  the flexible wicking material includes gauze.         known at the time of the invention and were
                                                        a standard design choice. As explained
                                                        further in the Declarations of Dr. Newman,
                                                        gauze was known to be used in this context.

                                                         Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                          79, 3:15-31;
                                                         Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                          6:22-25, 3:4-9, 3:35-52;
                                                         Langstrom 123 at Figs. 1-2, 5, 2:59-66;
                                                         Nussbaumer 160 at 5:23-26;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Knowles 314 at 2:60-65, 4:14-16, Figs.
                                                          1-2;
                                                         Crowley 928 at 2:27;
                                                         Kuntz 166 at Figs. 1, 2, 2:48-67, 4:9-11,
                                                          5:65-6:9;
                                                         Harvie 964 at Fig. 5, 4:28-52, 7:64-8:1;
                                                         Harvie 012 at Fig. 5, 6:59-7:15;
                                                         Harvie 043 at Fig. 5, 7:52-8:10;
                                                         Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                          6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                          8:56-65;
                                                         Mahnensmith 262 at Abstract, Figs. 1-5,
                                                          4:45-5:6. 5:37-57, 6:18-56;
                                                         Sanchez 508 at 4:10-13;


                                                  255
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 704 of 759 PageID #: 6944




  407 Patent Claim Language                            Prior Art
                                                         Harvie 484 at Fig. 5, ¶ 91;
                                                         Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                          ¶¶ 136, 230-234, 244-246;
                                                         Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                          59;
                                                         Mahnensmith 080 at Abstract, Figs. 1-5,
                                                          ¶¶ 21-22, 25, 30-31;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶5;
                                                         Kuntz 355 at Figs. 1-3, 5:3-15;
                                                         Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 14,
                                                          18;
                                                         Parmar at pp. 1-2;
                                                         2014 Medtech Announcement at p. 3;
                                                         2015 PureWick brochure at pp. 1-7;
                                                         PureWick Prior Art Devices.

  Claim 7
  7. A urine collection device, comprising:            To the extent the preamble is limiting, the
                                                       below references all disclose urine
                                                       collection devices.

  an impermeable material defining an interior         Devices with an impermeable material
  portion of the urine collection device;              defining an interior portion of the device
                                                       were known in the art at the time of the
                                                       alleged invention. See Claim 1.

                                                        Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-
                                                         79;
                                                        Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                         3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-
                                                         52;
                                                        Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                         3:4-9, 3:15-20, 3:39-56;
                                                        Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                         57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                         2:57-68, 3:29-35;
                                                        Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                         2:2, 2:7-18, 2:52-65;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                         57, 3:64-66, 4:14-16, 4:19-21;
                                                        Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                         38;


                                                 256
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 705 of 759 PageID #: 6945




  407 Patent Claim Language                 Prior Art
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                               5:59-63;
                                              Bernstein 334 at Fig. 4, 3:14-21, 37-50;
                                              Goulter 277 at Figs. 1, 2, 4, 6, 4:9-21;
                                              Miskie 399 at Figs. 1, 4, 5, 8, 9, 4:4-27,
                                               5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:9, 8:33-37;
                                              Harvie 012 at Fig. 5, 6:59-7:15, 7:37-42;
                                              Harvie 043 at Fig. 5, 7:54-8:10, 8:33-37;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 3-6, 16:28-10,
                                               5:26-7:17, claim 1;
                                              Mahnensmith 262 at Figs. 1-5, Abstract,
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                               60, 3:24-26, 3:29-31, 3:33-35, 6:1-3;
                                              Harvie 484 at Abstract, Title, Fig. 4-5,
                                               ¶¶ 91-94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Easter 229 at Figs. 3a, 3b, 5, 9, ¶¶ 53,
                                               90;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 4, ¶ 24;
                                              Medeiros 822 at Figs. 1-2, Abstract,
                                               Claim 1, 3, 19, 20, ¶¶ 38-66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶ 42;
                                              Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                               6:30-39, 9:54-10:46;
                                              Lumaque-Steeman 292 at ¶ 18;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:120-122;


                                      257
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 706 of 759 PageID #: 6946




  407 Patent Claim Language                       Prior Art
                                                    Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                    Parmar at pp. 1-2;
                                                    2014 Medtech Announcement at p. 3;
                                                    Hollister Brochure at pp. 1-2;
                                                    Hollister 2011 Brochure (2011) at p. 1;
                                                    2015 PureWick brochure at pp. 1-7;
                                                    Omni Starter Kit Brochure at p. 1;
                                                    Omni Brochure at pp. 1-2;
                                                    Omni Presentation at 9, 11-12;
                                                    2015 Omni Catalog at pp. 1-4;
                                                    2007 Omni AMXD User & Maintenance
                                                     Guide at p. 10;
                                                    Omni AMXD / AMXDmax Devices;
                                                    Sachtman at pp. 1-2;
                                                    PureWick Prior Art Devices.

  an opening in the impermeable material;         Devices with an opening in impermeable
                                                  material were well known in the art at the
                                                  time of the alleged invention.

                                                   Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-
                                                    79;
                                                   Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                    3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                    4:35-52, 5:19-24, 5:39-50;
                                                   Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                    3:4-9, 3:15-20, 3:39-56;
                                                   Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                    57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                    2:57-68, 3:29-35;
                                                   Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                    2:2, 2:7-18, 2:52-65;
                                                   Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                    3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                   Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                    57, 3:64-66, 4:14-16, 4:19-21;
                                                   Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                    38;
                                                   Conkling 541 at Figs. 8-11, 4:35-40,
                                                    5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                   Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                    2:46-61, 5:25-34, 6:50-56;
                                                   Bernstein 334 at Figs. 4-6, 3:38-50, 417-
                                                    23;


                                            258
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 707 of 759 PageID #: 6947




  407 Patent Claim Language                 Prior Art
                                              Goulter 277 at Figs. 1, 2, 4, 4:9-21;
                                              Miskie 399 at Figs. 1, 3, 4, 5, 7, 8, 9,
                                               3:36-53, 5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:37;
                                              Harvie 012 at Figs. 4-5, 7:8-15, 7:25-37;
                                              Harvie 043 at Fig. 5, 8:3-8:33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 18:58-
                                               19:51, 17:11-24, claim 3;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                               60, 3:24-26, 3:29-31, 3:33-35, 6:1-3;
                                              Harvie 484 at Fig. 5, ¶¶ 91-92;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 1, 2, 4, Claim 9;
                                              Medeiros 822 at Figs. 1-2;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1, ¶ 39;
                                              Lumaque-Steeman 292 at Figs. 1-23,
                                               ¶¶18-26;
                                              Kuntz 355 at Figs. 1-3, 4:11-17, 6:30-39,
                                               9:56-59;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;



                                      259
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 708 of 759 PageID #: 6948




  407 Patent Claim Language                           Prior Art
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  wicking material positioned within the interior     Wicking material positioned in the interior
  portion of the urine collection device;             of the device were known. See Claim 1.

                                                       Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                        6:22-25, 3:4-9, 3:35-52;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 2:48-
                                                        67, 3:45-57, 3:64-66, 4:9-16, 4:19-21,
                                                        5:65-6:9, 7:18-32;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Fig. 5, 7:53-8:37;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                        7:63-8:12, 21:60-22:40, claim 1;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                        4:45-5:6. 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                                        2:1, 3:24-26, 3:29-31, 3:33-35, 3:45-47,
                                                        4:10-15, 6:1-3 ;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Easter 229 at Figs. 5, 9, ¶¶ 50, 90;
                                                       Mahnensmith 080 at Abstract Figs. 1-5,
                                                        ¶¶ 21-22, 25, 30-31;


                                                260
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 709 of 759 PageID #: 6949




  407 Patent Claim Language                              Prior Art
                                                           Medeiros 822 at Fig. 2, ¶ 66;
                                                           Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                            38, 40, 42, 44, 50-51;
                                                           Lumaque-Steeman 292 at ¶18;
                                                           Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                            4:59-5:26, 5:27-39, 5:40-49, 9:54-10:46;
                                                           Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                           Omni Starter Kit Brochure at p. 1;
                                                           2007 Omni AMXD User & Maintenance
                                                            Guide at p. 10;
                                                           Omni AMXD / AMXDmax Devices.

  a flexible porous material positioned at least         Devices with a flexible porous material
  partially between the wicking material and at          positioned between a wicking material and
  least a portion of the impermeable material;           impermeable material were well known at
                                                         the time of the alleged invention. See Claim
                                                         1.

                                                          Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                           79, 3:15-31;
                                                          Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                           3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-
                                                           4:15, 3:35-52;
                                                          Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                           3:4-9, 3:15-20, 3:39-56;
                                                          Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                           2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                          Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                           57, 3:64-66, 4:14-16, 4:19-21;
                                                          Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                           2:46-61, 5:25-34, 6:50-56;
                                                          Harvie 964 at Fig. 5, 7:53-8:37;
                                                          Harvie 012 at Fig. 5, 6:59-7:15;
                                                          Harvie 043 at Fig. 5, 7:54-8:10;
                                                          Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                           6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                           8:56-65;
                                                          Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                           7:34-12:52, 21:60-22:40, claim 1;
                                                          Mahnensmith 262 at Figs. 1-5, Abstract,
                                                           3:46-4:44, 6:18-43;
                                                          Sanchez 508 at 4:16-28, Figs. 1-2, 5,
                                                           1:60-62, 3:24-35, 3:45-47, 4:10-15;
                                                          Harvie 484 at Fig. 5, ¶¶ 91-92;


                                                   261
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 710 of 759 PageID #: 6950




  407 Patent Claim Language                          Prior Art
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Easter 229 at Figs. 5, 9, ¶¶ 51, 90;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract,
                                                        ¶¶ 17-20, 30;
                                                       Finger 282 at Fig. 4, ¶¶ 7, 24-25;
                                                       Medeiros 822 at Fig. 2, ¶ 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Lumaque-Steeman 292 at ¶ 18;
                                                       Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 7:4-8, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       PureWick Prior Art Devices.


  a chamber positioned substantially opposite to     Devices with a chamber positioned
  the opening, the chamber being partially           substantially opposite to the opening were
  defined by a portion of the flexible porous        well known at the time of the alleged
  material and a portion of the impermeable          invention, including ones with the claimed
  material;                                          chamber as discussed for Claim 1.

                                                      Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                       79, 3:15-31; 1:26-35, 1:73-79;
                                                      Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                       42, 3:60-74, 4:35-52;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;


                                               262
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 711 of 759 PageID #: 6951




  407 Patent Claim Language                        Prior Art
                                                     Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                      38;
                                                     Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                      2:46-61, 5:25-34, 6:50-56, 3:53-4:5, 5:7-
                                                      24, 5:59-63;
                                                     Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                     Harvie 964 at Fig. 5, 7:53-8:37;
                                                     Harvie 012 at Fig. 6, 6:59-7:15;
                                                     Harvie 043 at Fig. 5, 7:54-8:10;
                                                     Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                      6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                      8:56-65;
                                                     Mahnensmith 262 at Figs 2, 5; 2:30-50,
                                                      3:46-55, 5:8-26, 5:37-57, 6:18-43;
                                                     Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                      62, 3:24-27, 3:29-31, 3:33-35, 6:1-3;
                                                     Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                     Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                      ¶¶ 136, 230-234, 244-246;
                                                     Mahnensmith 080 at Figs 2, 5; ¶ 8,17,
                                                      23, 25, 30;
                                                     Finger 282 at Fig. 4;
                                                     Van Den Heuvel 894 at Figs. 1, 3, ¶38,
                                                      40, 42;
                                                     Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                      27-31;
                                                     Damoulin 143 at ¶¶1, 47-50;
                                                     Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                      4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                      6:30-39, 7:4-8, 9:54-10:46;
                                                     Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                      1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                      3:91-103, 3:120-122;
                                                     Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                     Parmar at pp. 1-2;
                                                     2014 Medtech Announcement at p. 3;
                                                     2015 PureWick brochure at pp. 1-7;
                                                     2007 Omni AMXD User & Maintenance
                                                      Guide at p. 10;
                                                     Omni AMXD / AMXDmax Devices;
                                                     PureWick Prior Art Devices.

  a port extending through the impermeable         Devices with a port extending through an
  material to the chamber,                         impermeable material to a chamber were


                                             263
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 712 of 759 PageID #: 6952




  407 Patent Claim Language                 Prior Art
                                            well known at the time of the alleged
                                            invention. See similar limitations in Claim
                                            1.

                                             Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                              72, 2:51-57;
                                             Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                              3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                             Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                              57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                              2:57-68, 3:29-35;
                                             Stein 213 at Figs. 1, 3, 2:1-2;
                                             Hessner 418 at 6:36-43;
                                             Kuntz 166 at 2:34-37, 4:21-32;
                                             Conkling 541 at Figs. 8-11, 4:35-40,
                                              5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                             Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                              6:50-69;
                                             Bernstein 334 at Fig. 4, 3:58-67;
                                             Goulter 277 at Fig. 1, 2, 4, 9, 14, 15, 19,
                                              4:9-21, 7:36-47;
                                             Miskie 399 at Abstract, Figs. 1, 4, 5,
                                              2:10-22, 3:14-16, 3:24-27, 3:33-35,
                                              4:20-22, 4:36-52, 5:18-20;
                                             Harvie 964 at Figs. 4-5, 8:2-10;
                                             Harvie 012 at Figs. 4-5, 7:8-15, 7:25-37;
                                             Harvie 043 at Figs. 4-5, 7:18-8:33;
                                             Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                              6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                              8:56-65;
                                             Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                              50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                             Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                              63, 3:37-38, 4:29-54;
                                             Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                              103;
                                             Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                              ¶¶ 136, 230-234, 244-246;
                                             Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                              59;
                                             Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                              23, 25, 30, 31;
                                             Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                             Medeiros 822 at Figs. 1-2, ¶¶ 39-40;


                                      264
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 713 of 759 PageID #: 6953




  407 Patent Claim Language                           Prior Art
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Damoulin 143 at Fig. 1 ¶¶ 26, 46;
                                                        Kuntz 355 at Figs. 1-6, 4:27-40;
                                                        Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                                         3:28-42, 3:109-114;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        Parmar at pp. 1-2;
                                                        2014 Medtech Announcement at p. 3;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  the port being positioned substantially opposite    The cavity is not defined. Nevertheless,
  to the opening of the cavity and configured to      devices with a port positioned substantially
  receive a tube to transport urine from the          opposite to a cavity were known at the time
  chamber through the tube.                           of the invention. Moreover, it was a typical
                                                      configuration to configure a port to receive
                                                      a tube to transport fluid from a chamber
                                                      through the tube as discussed for Claim 1.

                                                       Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                                        72, 2:51-57;
                                                       Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                        3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43
                                                       Kuntz 166 at 2:34-37, 4:21-32;


                                                265
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 714 of 759 PageID #: 6954




  407 Patent Claim Language                 Prior Art
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                               6:50-69, 3:53-4:5, 5:7-24, 5:59-63;
                                              Goulter 277 at Fig. 15, 7:25-35;
                                              Miskie 399 at 5:18-20;
                                              Harvie 964 at Figs. 4-5, 7:12-8:10;
                                              Harvie 012 at Figs. 4-5, 7:8-37;
                                              Harvie 043 at Figs. 4-5, 8:3-33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                               50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                               63, 3:37-38, 4:29-54;
                                              Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                               103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                               23, 25, 30, 31;
                                              Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                              Medeiros 822 at Figs. 1-2. ¶¶ 39-40;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                               3:28-42, 3:109-114;
                                              Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                               4:27-40, 4:59-5:26, 5:27-39, 5:40-49,
                                               6:15-29, 6:30-39, 7:4-8, 9:54-10:46;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;
                                              Omni Brochure at pp. 1-2;



                                      266
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 715 of 759 PageID #: 6955




  407 Patent Claim Language                           Prior Art
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2

  Claim 8
  8. The urine collection device of claim 7,          See Claim 1.
  further comprising a receptacle defined at least
  partially by the wicking material,                   Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                        4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                        57, 3:64-66, 4:14-16, 4:19-21;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Fig. 5, 7:53-8:10;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 1-7, 16:28-10,
                                                        18:58-19:51, 17:11-24, claim 3;
                                                       Mahnensmith 262 at Figs. 1-5, Abstract
                                                        3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                        3:45-47, 4:10-15;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract
                                                        ¶¶ 17-18, 20-21, 25, 30-31;
                                                       Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;



                                                267
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 716 of 759 PageID #: 6956




  407 Patent Claim Language                          Prior Art
                                                       Lumaque-Steeman 292 at Figs. 1-23,
                                                        ¶¶18-26;
                                                       Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 7:4-8, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       Parmar at pp. 1-2;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       2014 Medtech Announcement at p. 3;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       PureWick Prior Art Devices.

  the receptacle extending from the opening into     Having the receptacle extend from the
  the interior portion of the urine collection       opening into the interior portion of the
  device and being shaped to receive at least a      device and shaped to receive at least the
  head of a penis,                                   head of a penis was well known at the time
                                                     of the alleged invention. See similar
                                                     limitations in Claim 1.

                                                      Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                       3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                       4:35-52, 5:19-24, 5:39-50;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;
                                                      Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                       38;
                                                      Conkling 541 at Figs. 8-11, 4:35-40,
                                                       5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                      Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                       2:46-61, 5:25-34, 6:15-39, 6:50-56;
                                                      Bernstein 334 at Abstract, Figs. 4-5,
                                                       2:43-57, 4:16-22;



                                               268
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 717 of 759 PageID #: 6957




  407 Patent Claim Language                 Prior Art
                                              Goulter 277 at Figs. 1-2, 4, 4:9-64, 5:10-
                                               23;
                                              Miskie 399 at Figs. 1, 6, 8, 9, 4-24, 3:14-
                                               21, 4:15-17, 4:54-57;
                                              Harvie 964 at Fig. 5, 7:53-8:10;
                                              Harvie 012 at Fig. 5, 6:59-7:15;
                                              Harvie 043 at Fig. 5, 7:54-8:10;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 18:58-
                                               19:51, 17:11-24, claim 3;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                               3:45-47, 4:10-15;
                                              Harvie 484 at Fig. 5, ¶¶ 91-94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Figs.1, 2, 4, ¶¶ 17, 24-25;
                                              Medeiros 822 at Figs 1-2, ¶¶38-39;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Lumaque-Steeman 292 at Figs. 1-23,
                                               ¶¶18-26;
                                              Kuntz 355 at Figs. 1-6, 4:11-17, 9:56-59;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:91-103, 3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;
                                              2015 PureWick brochure at pp. 1-7;
                                              Omni Starter Kit Brochure at p. 1;
                                              Omni Brochure at pp. 1-2;



                                      269
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 718 of 759 PageID #: 6958




  407 Patent Claim Language                             Prior Art
                                                          Omni Presentation at 9, 11-12;
                                                          2015 Omni Catalog at pp. 1-4;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;
                                                          Sachtman at pp. 1-2


  wherein the receptacle is configured to draw          See Claim 1.
  urine flowing from the head of the penis
  through the wicking material and the flexible          Keane 768 at Figs. 6-8, 9-10, Abstract,
  porous material into the chamber when the               1:21-41, 2:47-68, 2:69-3:3, 3:3-19, 3:37-
  head of the penis is disposed within the                42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-
  receptacle and a vacuum is applied within the           24, 5:39-50;
  chamber via the tube received by the port.             Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                          3:4-9, 3:15-20, 3:39-56;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                          57, 3:64-66, 4:14-16, 4:19-21;
                                                         Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                          2:46-61, 5:25-34, 6:50-56;
                                                         Harvie 964 at Figs. 4-5, 7:12-8:37;
                                                         Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                         Harvie 043 at Figs. 4-5, 7:18-8:33;
                                                         Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                          6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                          8:56-65;
                                                         Mahnensmith 262 at Figs. 1-5, Abstract
                                                          3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                         Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                          3:45-47, 4:10-15;
                                                         Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                          103;
                                                         Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59
                                                         Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                          45, 91;
                                                         Mahnensmith 080 at Figs. 1-5, Abstract
                                                          ¶¶ 17-18, 20-21, 25, 30-31;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                          38, 40, 42, 44, 50-51;
                                                         Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                          27-31;
                                                         Damoulin 143 at ¶¶1, 46-50;


                                                  270
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 719 of 759 PageID #: 6959




  407 Patent Claim Language                            Prior Art
                                                         Kuntz 355 at Figs. 1-3, 4:7-17, 4:11-17,
                                                          4:18-25, 4:59-5:26, 5:27-39, 5:40-49,
                                                          6:15-29, 6:30-39, 9:56-59;
                                                         Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices;
                                                         Hollister Brochure at pp. 1-2;
                                                         Hollister 2011 Brochure (2011) at p. 1


  Claim 9
  9. The urine collection device of claim 7,           See Claim 1.
  wherein the chamber is void space positioned
  between the portion of the flexible porous            Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
  material and the the portion of the                    79, 3:15-31;
  impermeable material defining the chamber.            Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                         42, 3:60-74, 4:35-52;
                                                        Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                         57, 2:17-24, 2:68-3:6, 3:39-35;
                                                        Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                         2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                         57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                        Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                         38;
                                                        Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                        Harvie 964 at Fig. 5, 7:53-8:9;
                                                        Harvie 012 at Fig. 5, 6:59-7:15;
                                                        Harvie 043 at Fig. 5, 7:54-8:10;
                                                        Mahnensmith 262 at Figs 2, 5, 2:30-50,
                                                         3:46-55, 5:8-26, 5:37-57, 6:18-43
                                                        Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                         60, 3:24-26, 3:29-31, 3:33-35;
                                                        Harvie 484 at Fig. 5, ¶¶ 91-94;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Mahnensmith 080 at Figs 2, 5, ¶¶ 8,17,
                                                         23, 25, 30;
                                                        Finger 282 at Fig. 4;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶ 42;



                                                 271
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 720 of 759 PageID #: 6960




  407 Patent Claim Language                          Prior Art
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Damoulin 143 at ¶¶1, 47-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 9:54-10:46;
                                                       Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                        1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                        3:91-103, 3:120-122;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       Parmar at pp. 1-2;
                                                       2014 Medtech Announcement at p. 3;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       PureWick Prior Art Devices.

  Claim 13
  13. A urine collection device, comprising:         See Claim 7.

  impermeable material defining an interior          See Claim 7.
  portion of the urine collection device;
                                                      Jones 080 at Figs. 1, 8-9, 1:26-35, 1:73-
                                                       79;
                                                      Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                       3:12, 3:37-47, 3:60-74, 3:75-4:15, 3:35-
                                                       52;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;
                                                      Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                       38;
                                                      Conkling 541 at Figs. 8-11, 4:35-40,
                                                       5:17-19, 5:22-28, 5:38-45, 6:13-42;



                                               272
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 721 of 759 PageID #: 6961




  407 Patent Claim Language                 Prior Art
                                              Kubo 052 at Figs. 1-5, 3:53-4:5, 5:7-24,
                                               5:59-63;
                                              Bernstein 334 at Fig. 4, 3:14-21, 37-50;
                                              Goulter 277 at Figs. 1, 2, 4, 6, 4:9-21;
                                              Miskie 399 at Figs. 1, 4, 5, 8, 9, 4:4-27,
                                               5:12-37;
                                              Harvie 964 at Fig. 5, 7:53-8:9, 8:33-37;
                                              Harvie 012 at Fig. 5, 6:59-7:15, 7:37-42;
                                              Harvie 043 at Fig. 5, 7:54-8:10, 8:33-37;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 3-6, 16:28-10,
                                               5:26-7:17, claim 1;
                                              Mahnensmith 262 at Figs. 1-5, Abstract,
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                               60, 3:24-26, 3:29-31, 3:33-35, 6:1-3;
                                              Harvie 484 at Abstract, Title, Fig. 4-5,
                                               ¶¶ 91-94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Easter 229 at Figs. 3a, 3b, 5, 9, ¶¶ 53,
                                               90;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Fig. 4, ¶ 24;
                                              Medeiros 822 at Figs. 1-2, Abstract,
                                               Claim 1, 3, 19, 20, ¶¶ 38-66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶ 42;
                                              Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                               6:30-39, 9:54-10:46;
                                              Lumaque-Steeman 292 at ¶ 18;
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;


                                      273
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 722 of 759 PageID #: 6962




  407 Patent Claim Language                           Prior Art
                                                        2014 Medtech Announcement at p. 3;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  wicking material positioned within the interior     See Claim 7.
  portion;
                                                       Keane 768 at Figs. 6-8, 9-10, 3:75-4:16,
                                                        6:22-25, 3:4-9, 3:35-52;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 2:48-
                                                        67, 3:45-57, 3:64-66, 4:9-16, 4:19-21,
                                                        5:65-6:9, 7:18-32;
                                                       Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                        2:46-61, 5:25-34, 6:50-56;
                                                       Harvie 964 at Fig. 5, 7:53-8:37;
                                                       Harvie 012 at Fig. 5, 6:59-7:15;
                                                       Harvie 043 at Fig. 5, 7:54-8:10;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                        7:63-8:12, 21:60-22:40, claim 1;
                                                       Mahnensmith 262 at Abstract, Figs. 1-5,
                                                        4:45-5:6. 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 1, 5, 1:59-
                                                        2:1, 3:24-26, 3:29-31, 3:33-35, 3:45-47,
                                                        4:10-15, 6:1-3 ;
                                                       Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                       Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                        ¶¶ 136, 230-234, 244-246;



                                                274
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 723 of 759 PageID #: 6963




  407 Patent Claim Language                          Prior Art
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Easter 229 at Figs. 5, 9, ¶¶ 50, 90;
                                                       Mahnensmith 080 at Abstract Figs. 1-5,
                                                        ¶¶ 21-22, 25, 30-31;
                                                       Medeiros 822 at Fig. 2, ¶ 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Lumaque-Steeman 292 at ¶18;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       Omni Starter Kit Brochure at p. 1;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;

  porous material positioned within the interior     See Claims 1 and 7.
  portion, at least a portion of the porous
  material being positioned between the layer of      Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
  impermeable material and the wicking                 79, 3:15-31;
  material;                                           Keane 768 at Figs. 6-10, 2:57-60, 2:69-
                                                       3:19, 3:20-36, 3:37-47, 3:60-74, 3:75-
                                                       4:15, 3:35-52;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                       2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;
                                                      Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                       2:46-61, 5:25-34, 6:50-56;
                                                      Harvie 964 at Fig. 5, 7:53-8:37;
                                                      Harvie 012 at Fig. 5, 6:59-7:15;
                                                      Harvie 043 at Fig. 5, 7:54-8:10;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Goldwasser 320 at Figs. 3-6, 16:28-10,
                                                       7:34-12:52, 21:60-22:40, claim 1;
                                                      Mahnensmith 262 at Figs. 1-5, Abstract,
                                                       3:46-4:44, 6:18-43;
                                                      Sanchez 508 at 4:16-28, Figs. 1-2, 5,
                                                       1:60-62, 3:24-35, 3:45-47, 4:10-15;


                                               275
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 724 of 759 PageID #: 6964




  407 Patent Claim Language                          Prior Art
                                                       Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                        59;
                                                       Easter 229 at Figs. 5, 9, ¶¶ 51, 90;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract,
                                                        ¶¶ 17-20, 30;
                                                       Finger 282 at Fig. 4, ¶¶ 7, 24-25;
                                                       Medeiros 822 at Fig. 2, ¶ 66;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Lumaque-Steeman 292 at ¶ 18;
                                                       Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                        4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                        6:30-39, 7:4-8, 9:54-10:46;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       Omni AMXD / AMXDmax Devices;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       2015 PureWick brochure at pp. 1-7;
                                                       PureWick Prior Art Devices.

  a receptacle defined at least partially by the     See Claims 1 and 8
  wicking material and shaped to receive at least
  a head of a penis,                                  Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                       3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                       4:35-52, 5:19-24, 5:39-50;
                                                      Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                       3:4-9, 3:15-20, 3:39-56;
                                                      Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                       3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                      Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                       57, 3:64-66, 4:14-16, 4:19-21;
                                                      Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                       2:46-61, 5:25-34, 6:50-56;
                                                      Harvie 964 at Fig. 5, 7:53-8:10;
                                                      Harvie 012 at Fig. 5, 6:59-7:15;
                                                      Harvie 043 at Fig. 5, 7:54-8:10;
                                                      Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                       6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                       8:56-65;
                                                      Goldwasser 320 at Figs. 1-7, 16:28-10,
                                                       18:58-19:51, 17:11-24, claim 3;


                                               276
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 725 of 759 PageID #: 6965




  407 Patent Claim Language                           Prior Art
                                                        Mahnensmith 262 at Figs. 1-5, Abstract
                                                         3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                        Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                         3:45-47, 4:10-15;
                                                        Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                         59;
                                                        Mahnensmith 080 at Figs. 1-5, Abstract
                                                         ¶¶ 17-18, 20-21, 25, 30-31;
                                                        Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Lumaque-Steeman 292 at Figs. 1-23,
                                                         ¶¶18-26;
                                                        Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                         4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                         6:30-39, 7:4-8, 9:54-10:46;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices.


  the receptacle having an opening and                Devices having a receptacle with an
  extending from the opening into interior            opening and extending into the interior of
  portion of the urine collection device; and         the device were well known at the time of
                                                      the alleged invention.

                                                       Keane 768 at Figs. 6-8, 9-10, 2:47-68,
                                                        3:3-19, 3:37-42, 3:60-74, 3:75-4:16,
                                                        4:35-52, 5:19-24, 5:39-50;
                                                       Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                        3:4-9, 3:15-20, 3:39-56;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                       Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                        57, 3:64-66, 4:14-16, 4:19-21;


                                                277
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 726 of 759 PageID #: 6966




  407 Patent Claim Language                 Prior Art
                                              Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                               38;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                               2:46-61, 5:25-34, 6:50-56;
                                              Miskie 399 at Figs. 1, 6, 8, 9, 4-24, 3:14-
                                               21, 4:15-17, 4:54-57;
                                              Harvie 964 at Fig. 5, 7:53-8:37;
                                              Harvie 012 at Fig. 5, 6:59-7:15;
                                              Harvie 043 at Fig. 5, 7:54-8:10;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Goldwasser 320 at Figs. 1-7, 18:58-
                                               19:51, 17:11-24, claim 3;
                                              Mahnensmith 262 at Figs. 1-5, Abstract
                                               3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Fig. 5, 1:59-60,
                                               3:24-26, 3:29-31, 3:33-35;
                                              Harvie 484 at Abstract, Fig. 4-5, ¶¶ 91-
                                               94, 101-103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs. 1-5, Abstract
                                               ¶¶ 17-18, 20-21, 25, 30-31;
                                              Finger 282 at Figs.1, 2, 4, ¶¶ 17, 24-25;
                                              Medeiros 822 at Figs 1-2, ¶¶38-39, 66;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1, ¶ 39;
                                              Lumaque-Steeman 292 at Figs. 1-23,
                                               ¶¶18-26;
                                              Kuntz 355 at Figs. 1-3, 4:11-17, 9:56-59
                                              Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                               1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                               3:91-103, 3:120-122;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Hollister Brochure at pp. 1-2;
                                              Hollister 2011 Brochure (2011) at p. 1;


                                      278
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 727 of 759 PageID #: 6967




  407 Patent Claim Language                            Prior Art
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices.

  a chamber of void space positioned                   Devices with a chamber of void space
  substantially opposite to the opening of the         positioned substantially opposite the
  receptacle,                                          opening of a receptacle were well known at
                                                       the time of the alleged invention. See
                                                       similar limitation in Claim 7.

                                                        Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                         42, 3:60-74, 4:35-52;
                                                        Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                         57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                         2:57-68, 3:29-35;
                                                        Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                         2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                         57, 3:64-66, 4:14-16, 4:19-21;
                                                        Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                         38;
                                                        Bernstein 334 at Fig. 4, 3:14-50, 58-67;
                                                        Goulter 277 at Abstract, Figs. 1, 2, 4;
                                                        Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                        Harvie 964 at Fig. 5, 8:2-8:9;
                                                        Harvie 012 at Fig. 5, 6:67-7:15;
                                                        Harvie 043 at Fig. 5, 8:3-8:10;
                                                        Mahnensmith 262 at Figs 2, 5; 2:30-50,
                                                         3:46-55, 5:8-26, 5:37-57, 6:18-43;
                                                        Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                         60, 3:24-26, 3:29-31, 3:33-35;
                                                        Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                        Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                         ¶¶ 136, 230-234, 244-246;
                                                        Mahnensmith 080 at Figs 2, 5; ¶ 8,17,
                                                         23, 25, 30;
                                                        Finger 282 at Fig. 4;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶38,
                                                         40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Damoulin 143 at ¶¶1, 47-50;


                                                 279
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 728 of 759 PageID #: 6968




  407 Patent Claim Language                             Prior Art
                                                          Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                           4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                           6:30-39, 9:54-10:46;
                                                          Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                           1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                           3:91-103, 3:120-122;
                                                          Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                          Parmar at pp. 1-2;
                                                          2014 Medtech Announcement at p. 3;
                                                          Hollister Brochure at pp. 1-2;
                                                          Hollister 2011 Brochure (2011) at p. 1;
                                                          2015 PureWick brochure at pp. 1-7;
                                                          Omni Starter Kit Brochure at p. 1;
                                                          Omni Brochure at pp. 1-2;
                                                          Omni Presentation at 9, 11-12;
                                                          2015 Omni Catalog at pp. 1-4;
                                                          Sachtman at pp. 1-2;
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;
                                                          PureWick Prior Art Devices.

  the chamber being defined by a portion of the         See Claim 7, which is nearly identical.
  porous material and a portion of the
  impermeable material,                                  Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                          79, 3:15-31;
                                                         Keane 768 at Figs. 7, 10, 2:58-68, 3:37-
                                                          42, 3:60-74, 4:35-52;
                                                         Langstrom 123 at Figs. 1-2, 5, 2:39-4:6;
                                                         Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                          57, 2:17-24, 2:68-3:6, 3:39-35;
                                                         Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                          2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Figs. 1-2, 2:38-67, 3:42-
                                                          57, 3:64-66, 4:9-21, 5:65-6:9, 7:18-32;
                                                         Hanifl 377 at Figs. 1-6, Abstract, 2:28-
                                                          38;
                                                         Miskie 399 at Figs. 1, 7, 8, 4:4-27;
                                                         Harvie 964 at Fig. 5, 7:53-8:9;
                                                         Harvie 012 at Fig. 5, 6:59-7:15;
                                                         Harvie 043 at Fig. 5, 7:54-8:10;



                                                  280
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 729 of 759 PageID #: 6969




  407 Patent Claim Language                         Prior Art
                                                      Mahnensmith 262 at Figs 2, 5, 2:30-50,
                                                       3:46-55, 5:8-26, 5:37-57, 6:18-43
                                                      Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                       60, 3:24-26, 3:29-31, 3:33-35;
                                                      Harvie 484 at Fig. 5, ¶¶ 91-94;
                                                      Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                       ¶¶ 136, 230-234, 244-246;
                                                      Mahnensmith 080 at Figs 2, 5, ¶¶ 8,17,
                                                       23, 25, 30;
                                                      Finger 282 at Fig. 4;
                                                      Van Den Heuvel 894 at Figs. 1, 3, ¶ 42;
                                                      Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                       27-31;
                                                      Damoulin 143 at ¶¶1, 47-50;
                                                      Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                       4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                       6:30-39, 9:54-10:46;
                                                      Bevan 395 at Figs. 1, 2, 7-8, 1:3-6,
                                                       1:113-2:11, 2:12-36, 2:77-98, 3:62-80,
                                                       3:91-103, 3:120-122;
                                                      Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                      2007 Omni AMXD User & Maintenance
                                                       Guide at p. 10;
                                                      Omni AMXD / AMXDmax Devices;
                                                      Parmar at pp. 1-2;
                                                      2014 Medtech Announcement at p. 3;
                                                      2015 PureWick brochure at pp. 1-7;
                                                      PureWick Prior Art Devices.

  wherein the wicking material and the              See Claim 1, which has nearly identical
  impermeable material are dimensioned to           limitations.
  shape the receptacle to draw urine flowing
  from the head of the penis through the wicking     Keane 768 at Figs. 6-8, 9-10, Abstract,
  material and the porous material into the           1:21-41, 2:47-68, 2:69-3:3, 3:3-19, 3:37-
  chamber when the head of the penis is               42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-
  disposed within the receptacle.                     24, 5:39-50;
                                                     Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                      3:4-9, 3:15-20, 3:39-56;
                                                     Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                      3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                     Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                      57, 3:64-66, 4:14-16, 4:19-21;
                                                     Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                      2:46-61, 5:25-34, 6:50-56;


                                              281
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 730 of 759 PageID #: 6970




  407 Patent Claim Language                          Prior Art
                                                       Harvie 964 at Figs. 4-5, 7:12-8:37;
                                                       Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                       Harvie 043 at Figs. 4-5, 7:18-8:33;
                                                       Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                        6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                        8:56-65;
                                                       Mahnensmith 262 at Figs. 1-5, Abstract
                                                        3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                       Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                        3:45-47, 4:10-15;
                                                       Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                        103;
                                                       Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59
                                                       Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                        45, 91;
                                                       Mahnensmith 080 at Figs. 1-5, Abstract
                                                        ¶¶ 17-18, 20-21, 25, 30-31;
                                                       Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                        38, 40, 42, 44, 50-51;
                                                       Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                        27-31;
                                                       Damoulin 143 at ¶¶1, 46-50;
                                                       Kuntz 355 at Figs. 1-3, 4:7-17, 4:11-17,
                                                        4:18-25, 4:59-5:26, 5:27-39, 5:40-49,
                                                        6:15-29, 6:30-39, 9:56-59;
                                                       Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                       2007 Omni AMXD User & Maintenance
                                                        Guide at p. 10;
                                                       Omni AMXD / AMXDmax Devices;
                                                       Hollister Brochure at pp. 1-2;
                                                       Hollister 2011 Brochure (2011) at p. 1

  Claim 14
  14. The urine collection device of claim 13,       The referenced “portion” is unclear;
  further comprising a port extending through        nevertheless, see Claim 7.
  the portion of the impermeable material to the
  chamber,                                            Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                                       72, 2:51-57;
                                                      Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                       3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                                      Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                       57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                       2:57-68, 3:29-35;
                                                      Stein 213 at Figs. 1, 3, 2:1-2;


                                               282
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 731 of 759 PageID #: 6971




  407 Patent Claim Language                 Prior Art
                                              Hessner 418 at 6:36-43;
                                              Kuntz 166 at 2:34-37, 4:21-32;
                                              Conkling 541 at Figs. 8-11, 4:35-40,
                                               5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                              Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                               6:50-69;
                                              Bernstein 334 at Fig. 4, 3:58-67;
                                              Goulter 277 at Fig. 1, 2, 4, 9, 14, 15, 19,
                                               4:9-21, 7:36-47;
                                              Miskie 399 at Abstract, Figs. 1, 4, 5,
                                               2:10-22, 3:14-16, 3:24-27, 3:33-35,
                                               4:20-22, 4:36-52, 5:18-20;
                                              Harvie 964 at Figs. 4-5, 8:2-10;
                                              Harvie 012 at Figs. 4-5, 7:8-15, 7:25-37;
                                              Harvie 043 at Figs. 4-5, 7:18-8:33;
                                              Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                               6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                               8:56-65;
                                              Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                               50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                              Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                               63, 3:37-38, 4:29-54;
                                              Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                               103;
                                              Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                               ¶¶ 136, 230-234, 244-246;
                                              Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                               59;
                                              Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                               23, 25, 30, 31;
                                              Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                              Medeiros 822 at Figs. 1-2, ¶¶ 39-40;
                                              Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                               38, 40, 42, 44, 50-51;
                                              Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                               27-31;
                                              Damoulin 143 at Fig. 1 ¶¶ 26, 46;
                                              Kuntz 355 at Figs. 1-6, 4:27-40;
                                              Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                               3:28-42, 3:109-114;
                                              Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                              Parmar at pp. 1-2;
                                              2014 Medtech Announcement at p. 3;



                                      283
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 732 of 759 PageID #: 6972




  407 Patent Claim Language                           Prior Art
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1;
                                                        2015 PureWick brochure at pp. 1-7;
                                                        Omni Starter Kit Brochure at p. 1;
                                                        Omni Brochure at pp. 1-2;
                                                        Omni Presentation at 9, 11-12;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        2015 Omni Catalog at pp. 1-4;
                                                        Sachtman at pp. 1-2;
                                                        PureWick Prior Art Devices.

  the port being positioned substantially opposite    The cavity is indeterminate and undefined.
  to the opening of the cavity and configured to      Nevertheless, having a port positioned
  receive a tube to transport urine from the          substantially opposite an opening of a cavity
  chamber through the tube,                           and configured to receive a tube to transport
                                                      urine from the chamber through the tube
                                                      were well known at the time of the alleged
                                                      invention as described for Claim 7.

                                                       Jones 080 at Figs. 1, 8-9, 1:26-35, 1:59-
                                                        72, 2:51-57;
                                                       Keane 768 at Figs. 6-7, 9-10, 2:47-68,
                                                        3:37-42, 3:60-74, 3:75-4:16, 4:35-52;
                                                       Kanall 843 at Figs. 1-4, Abstract, 1:49-
                                                        57, 2:17-24, 2:68-3:6, 3:39-35, 1:59-62,
                                                        2:57-68, 3:29-35;
                                                       Stein 213 at Figs. 1-3, Abstract, 1:62-
                                                        2:2, 2:7-18, 2:52-65, 1:32-40, 2:19-30;
                                                       Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                        3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43
                                                       Kuntz 166 at 2:34-37, 4:21-32;
                                                       Conkling 541 at Figs. 8-11, 4:35-40,
                                                        5:17-19, 5:22-28, 5:38-45, 6:13-42;
                                                       Kubo 052 at Figs. 1-5, 2:46-61, 4:21-26,
                                                        6:50-69, 3:53-4:5, 5:7-24, 5:59-63;
                                                       Goulter 277 at Fig. 15, 7:25-35;
                                                       Miskie 399 at 5:18-20;
                                                       Harvie 964 at Figs. 4-5, 7:12-8:10;
                                                       Harvie 012 at Figs. 4-5, 7:8-37;
                                                       Harvie 043 at Figs. 4-5, 8:3-33;




                                                284
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 733 of 759 PageID #: 6973




  407 Patent Claim Language                            Prior Art
                                                         Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                          6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                          8:56-65;
                                                         Mahnensmith 262 at Figs 2, 3, 5; 2:30-
                                                          50, 3:46-55, 5:8-26, 5:37-57, 6:18-56;
                                                         Sanchez 508 at 4:16-28, Figs. 1, 4, 62-
                                                          63, 3:37-38, 4:29-54;
                                                         Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                          103;
                                                         Cheng 321 at Fig. 1, 2A-2B, 7A-7B, 9A,
                                                          ¶¶ 136, 230-234, 244-246;
                                                         Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                          59;
                                                         Mahnensmith 080 at Figs 2, 3, 5; ¶ 8,17,
                                                          23, 25, 30, 31;
                                                         Finger 282 at Figs. 1, 2, 4, ¶¶ 17;
                                                         Medeiros 822 at Figs. 1-2. ¶¶ 39-40;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                          38, 40, 42, 44, 50-51;
                                                         Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                          27-31;
                                                         Bevan 395 at Figs. 1, 2, 7-8, 2:37-60,
                                                          3:28-42, 3:109-114;
                                                         Kuntz 355 at Figs. 1-6, 4:7-17, 4:18-25,
                                                          4:27-40, 4:59-5:26, 5:27-39, 5:40-49,
                                                          6:15-29, 6:30-39, 7:4-8, 9:54-10:46;
                                                         Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                         Parmar at pp. 1-2;
                                                         2014 Medtech Announcement at p. 3;
                                                         Hollister Brochure at pp. 1-2;
                                                         Hollister 2011 Brochure (2011) at p. 1;
                                                         2015 PureWick brochure at pp. 1-7;
                                                         Omni Starter Kit Brochure at p. 1;
                                                         Omni Brochure at pp. 1-2;
                                                         Omni Presentation at 9, 11-12;
                                                         2015 Omni Catalog at pp. 1-4;
                                                         2007 Omni AMXD User & Maintenance
                                                          Guide at p. 10;
                                                         Omni AMXD / AMXDmax Devices;
                                                         Sachtman at pp. 1-2;
                                                         PureWick Prior Art Devices.

  wherein the receptacle is configured to draw         See Claims 1 and 8.
  urine flowing from the head of the penis


                                                 285
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 734 of 759 PageID #: 6974




  407 Patent Claim Language                           Prior Art
  through the wicking material and the porous           Keane 768 at Figs. 6-8, 9-10, Abstract,
  material into the chamber when a vacuum is             1:21-41, 2:47-68, 2:69-3:3, 3:3-19, 3:37-
  applied within the chamber via the tube                42, 3:60-74, 3:75-4:16, 4:35-52, 5:19-
  received by the port.                                  24, 5:39-50;
                                                        Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                         3:4-9, 3:15-20, 3:39-56;
                                                        Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                         3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                        Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                         57, 3:64-66, 4:14-16, 4:19-21;
                                                        Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                         2:46-61, 5:25-34, 6:50-56;
                                                        Harvie 964 at Figs. 4-5, 7:12-8:37;
                                                        Harvie 012 at Figs. 4-5, 6:18-7:37;
                                                        Harvie 043 at Figs. 4-5, 7:18-8:33;
                                                        Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                         6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                         8:56-65;
                                                        Mahnensmith 262 at Figs. 1-5, Abstract
                                                         3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                        Sanchez 508 at 4:16-28, Fig. 5, 1:63-2:1,
                                                         3:45-47, 4:10-15;
                                                        Harvie 484 at Fig. 4-5, ¶¶ 91-94, 101-
                                                         103;
                                                        Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-59
                                                        Easter 229 at Figs. 1-9 Abstract, ¶¶ 37,
                                                         45, 91;
                                                        Mahnensmith 080 at Figs. 1-5, Abstract
                                                         ¶¶ 17-18, 20-21, 25, 30-31;
                                                        Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                         38, 40, 42, 44, 50-51;
                                                        Ozenne 138 at Fig. 1, Abstract, ¶¶ 24,
                                                         27-31;
                                                        Damoulin 143 at ¶¶1, 46-50;
                                                        Kuntz 355 at Figs. 1-3, 4:7-17, 4:11-17,
                                                         4:18-25, 4:59-5:26, 5:27-39, 5:40-49,
                                                         6:15-29, 6:30-39, 9:56-59;
                                                        Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;
                                                        2007 Omni AMXD User & Maintenance
                                                         Guide at p. 10;
                                                        Omni AMXD / AMXDmax Devices;
                                                        Hollister Brochure at pp. 1-2;
                                                        Hollister 2011 Brochure (2011) at p. 1



                                                286
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 735 of 759 PageID #: 6975




  407 Patent Claim Language                             Prior Art
  Claim 15
  15. The urine collection device of claim 13,          Devices with a portion of wicking material
  wherein a portion of the wicking material is          opposite the opening of a receptacle and
  positioned opposite to the opening of the             adjacent a portion of porous material
  receptacle and adjacent to the portion of the         defining a chamber were well known at the
  porous material defining the chamber.                 time of the alleged invention. See similar
                                                        limitation in Claim 10.

                                                         Jones 080 at Figs. 1, 8-9, 2:37-65, 2:70-
                                                           79, 3:15-31;
                                                         Keane 768 at Figs. 6-8, 9-10, 2:57-60,
                                                          2:69-3:12, 3:37-47, 3:60-74, 3:75-4:16,
                                                          6:22-25, 3:4-9, 3:35-52;
                                                         Langstrom 123 at Figs. 1-2, 5, 2:39-3:1,
                                                          3:4-9, 3:15-20, 3:39-56;
                                                         Hessner 418 at Abstract, Figs. 1-8, 2:66-
                                                          3:7, 3:26-31, 4:3-33, 5:34-6:4, 6:36-43;
                                                         Kuntz 166 at Figs. 1-2, 2:39-30, 3:45-
                                                          57, 3:64-66, 4:14-16, 4:19-21;
                                                         Kubo 052 at Figs. 1-5, 4:6-16, 2:22-26,
                                                          2:46-61, 5:25-34, 6:15-39, 6:50-56;
                                                         Harvie 964 at Fig. 5, 7:55-8:10;
                                                         Harvie 012 at Fig. 5, 6:59-7:15;
                                                         Harvie 043 at Fig. 5, 7:54-8:10;
                                                         Suzuki 250 at Figs. 1-5, 10B, 11-12 at
                                                          6:33-48, 6:66-7:19, 7:47-63, 8:21-24,
                                                          8:56-65;
                                                         Goldwasser 320 at Figs. 3-4;
                                                         Mahnensmith 262 at Figs. 1-5, Abstract
                                                          3:46-4:10, 4:35-55, 5:37-57, 6:18-56;
                                                         Sanchez 508 at 4:16-28, Figs. 1, 5, 1:59-
                                                          2:1, 3:24-35, 3:45-47, 4:10-15;
                                                         Mahnensmith 080 at Figs. 1-5, Abstract
                                                          ¶¶ 17-18, 20-21, 25, 30-31;
                                                         Harvie 484 at Fig. 5, ¶¶ 91-92;
                                                         Wolff 066 at Fig. 5b, 5:56-6:36, 6:42-
                                                          59;
                                                         Van Den Heuvel 894 at Figs. 1, 3, ¶¶5,
                                                          38, 40, 42, 44, 50-51;
                                                         Kuntz 355 at Figs. 1-3, 4:7-17, 4:18-25,
                                                          4:59-5:26, 5:27-39, 5:40-49, 6:15-29,
                                                          6:30-39, 9:54-10:46;
                                                         Ishii 107 at Figs. 1-6 and 9-13, ¶¶ 10-18;



                                                  287
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 736 of 759 PageID #: 6976




     407 Patent Claim Language                          Prior Art
                                                          2007 Omni AMXD User & Maintenance
                                                           Guide at p. 10;
                                                          Omni AMXD / AMXDmax Devices;
                                                          2014 Medtech Finalists;
                                                          2014 Medtech Announcement at p. 3;
                                                          2015 PureWick brochure at pp. 1-7;
                                                          PureWick Prior Art Devices.



          The asserted claims of the 407 patent are also invalid for obviousness-type double patenting

 at least in view of the 376 and 989 Patents as the asserted claims of the 407 patent are obvious in

 view of claims of those patents (see, e.g., claims 1, 6, 7-9, 10,11, 13 and 14 of the 376 patent and

 claims 1, 2, 3, and 7 of the 989 patent).

          Sage further identifies the following additional prior art, which is prior art under Sections

 102 and 103 including the on-sale bar provisions: The PureWick Prior Art Devices and Omni

 Medical AMXD and AMXDMax Devices (including the male devices) as defined above for the

 989 and 376 patents. 5 However, as discussed above, Sage’s contentions with respect to the

 PureWick Prior Art Devices and other devices are based on information that is publicly available

 and the limited information that PureWick has produced to date. As previously discussed, Sage

 expects additional discovery on these devices is forthcoming. The Hollister Male Urinary Pouch

 External Collection Device (“Hollister Urinary Device”) was also publicly known, as shown by

 the 2011 Hollister Brochure. To date, Sage has been unable to provide additional information

 relating to this art because, as discussed herein, PureWick has failed to provide information

 regarding the prior disclosures and sales of its devices or other prior art of which it was aware

 including information in PureWick’s possession regarding PureWick’s devices and the Omni and


 5
  The priority date, however, for the 407 patent is August 16, 2016, which is a difference of a few
 days from the 376/989 patents.


                                                  288
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 737 of 759 PageID #: 6977




 Hollister products.

         Sage also relies on and incorporates by reference, as if originally set forth herein, all prior

 art cited during the prosecution of the 508, 376, and 989 Patents to the extent not already identified.

 Sage also relies on and incorporates by reference, as if originally set forth herein, all prior art cited

 during the prosecution of related, or purportedly related, patents to the extent not already identified.

 Sage further incorporates by reference, as if originally set forth herein, all prior art cited during

 prosecution of the 508, 376, 989, or 407 Patents, as well as U.S. Pat. No. 10,376,406, Patent

 Application Nos. PCT/US2016/049274, PCT/US2017/35625, PCT/US2017/43025, 15/171,968,

 15/260,103, 14/952,591, 14/947,759, 16/452,145, 16/245,726, 16/369,676, 14/625,469,

 29/694,002, 29/624,661, 16/904,868, 16/905,400, 14/952,591, 14/625,469, 15/611,587,

 15/612,325, 16/452,258, 16/899,956, Provisional Patent Application Nos. 62/414,963,

 62/485,578, 62/084,078, 62/082,279, or 61/955,537, or Patent Publication Nos. 2016/0374848,

 2016/0367226, 2015/14947759, 2017/0266031, 2017/0348139, 2017/0252202, 2019/0314190,

 2019/0142624, or 2019/0224036. Sages also relies on and incorporates by reference, as if

 originally set forth herein, all prior art cited in the sections of these Contentions in connection with

 the 508, 376, or 989 Patents, to the extent not already identified in this section.

         Sage has not been able to address additional prior art because, to date, Plaintiff has not

 produced prior art in its possession including information regarding when its own products were

 offered for sale or on sale and public disclosures of its products including in brochures and the

 like. PureWick has also not provided information on its related patent application filings,

 hampering Sage’s ability to assess double patenting issues or identify other potential relevant prior

 art.

         Sage further contends that each of the Asserted Claims of the 407 Patent is invalid under




                                                   289
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 738 of 759 PageID #: 6978




 35 U.S.C. § 112 for indefiniteness and/or failure to contain a sufficient written description of or

 enable the alleged inventions.

        Section 112(a) requires that: “The specification shall contain a written description of the

 invention, and of the manner and process of making and using it, in such full, clear, concise, and

 exact terms as to enable any person skilled in the art to which it pertains, or with which it is most

 nearly connected, to make and use the same. . . .” That is particularly true in view of how PureWick

 now apparently interprets the claims. It is difficult for Sage to assess fully the written description

 issues because PureWick has not explained how Sage has infringed certain claim elements but

 argues infringement nevertheless.       The asserted 407 Patent fails to satisfy this statutory

 requirement at least because, inter alia, the specification fails to contain sufficient written

 description to establish that the inventors possessed the full scope of the alleged invention as

 claimed. For example, to the extent that Plaintiff alleges the scope of the claims cover the

 PrimoFitTM product, the specification did not adequately describe: “cavity,” “interior portion,”

 “chamber of void space positioned within the interior portion of the device between the flexible

 layer of porous material and the flexible layer of impermeable material,” “the chamber being

 defined at least partially by the second side of the porous material and the flexible layer of

 impermeable material,” the chamber “configured to collect urine for transport,” the chamber

 “having a port for receiving a tube . . .”, “a receptacle . . . dimensioned and configured to receive

 a head of the penis . . . ,” “the flexible layer of impermeable material . . . dimensioned and

 configured to shape the receptacle to receive the head of the penis . . ,” “the receptacle . . .

 configured to draw urine flowing from said penis through the flexible wicking material and the

 porous material into the chamber . . . ,” a “chamber positioned substantially opposite to the

 opening,” a “port being positioned substantially opposite to the opening of the cavity,” or a “port




                                                  290
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 739 of 759 PageID #: 6979




 extending through the impermeable material,” or “gauze.”

        Section 112(b) requires that: “The specification shall conclude with one or more claims

 particularly pointing out and distinctly claiming the subject matter which the applicant regards as

 his invention.” The Asserted Claims of the 407 Patent fail to satisfy this statutory requirement

 because, inter alia, at least the following claim terms are indefinite: “wicking material,” “chamber

 of void space,” “the chamber being defined at least partially by the second side of the porous

 material and the flexible layer of impermeable material,” “configured to collect urine for

 transport,” a “receptacle . . . dimensioned and configured to receive a head of the penis within the

 receptacle,” “wherein the flexible wicking material and the flexible layer of impermeable material

 are dimensioned and configured to shape the receptacle to receive the head of the penis therein,”

 “a chamber positioned substantially opposite to the opening,” “the port being positioned

 substantially opposite to the opening of the cavity,” “receptacle . . . being shaped to receive at least

 a head of a penis,” “wherein the chamber is void space,” “the chamber being partially defined by

 a portion of the flexible porous material and a portion of the impermeable material,” “the port

 being positioned substantially opposite to the opening of the cavity,” “a lip for retaining urine

 within the receptacle,” “gauze,” “a port extending through the impermeable material to the

 chamber,” the “cavity,” or the “portion.”

        Claims 1, 2, 5, 8 and 13-15 are indefinite for claiming an apparatus and reciting method

 steps for the apparatus.

        The Asserted Claims of the 407 Patent are also invalid for obviousness-type double

 patenting at least in view of U.S. Patent Nos. 10,226,376, 10,390,989, and 10,376,406 as the

 Asserted Claims of the 407 Patent are obvious in view of claims of those patents (see, e.g., claim

 7 of the 407 Patent and claim 1 of the 376 Patent).




                                                  291
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 740 of 759 PageID #: 6980




        Sage also identifies, and hereby incorporates by reference, as if originally set forth herein,

 its allegations of invalidity set forth in its Answer and Counterclaims filed on June 1, 2020 and

 particularly the allegations in paragraphs 100-108 of the Counterclaims. Sage incorporates by

 reference, as if originally set forth herein, any additional allegations asserted in subsequent

 pleadings as well. Sage further incorporates arguments for non-patentability raised by the Patent

 Office during the prosecution of the 407 Patent application.

        Sage also relies on and incorporates by reference, as if originally set forth herein, all

 pleadings in which invalidity was alleged, including in interrogatory responses, in this civil action.

        As noted previously, Sage expects that further discovery and investigation will reveal

 additional invalidating prior art, information, and defenses, particularly given PureWick’s failure

 to provide relevant information. Accordingly, Sage reserves the right to amend and/or supplement

 these Invalidity Contentions based on its ongoing investigation and future discovery and

 investigation.

  ADDITIONAL INFORMATION REGARDING REFERENCES AND COMBINATIONS

        Pursuant to the Court’s October 28, 2020 Order (D.I. 89), Sage identifies the following

 references: Cheng 321, Coley 804, Chiku 946, DesMarais 130, Fell 044, Flower 300, Hanifl 377,

 Harvie 012, Ishii 107, Jones 080, Keane 768, Kuntz 166, Kuntz EP355, Krebs 074, Langstrom

 123, Macaulay 2007, Mahnensmith 080, Medtech Finalists 2014, Stewart 794, Okabe 547, 2007

 Omni Medical User & Maintenance Guide; Omni Medical AMXD/DMax Devices, Osborn 212,

 Ozenne 138, Petryk 872, PureWick Prior Art Devices, Sanchez 508, Suzuki 250, Tong 356, Tsai

 554, Van Den Heuvel 823, Washington 508, Wolff 784.

        These references anticipate and/or render obvious one or more claims of the 508 Patent,

 376 Patent, 989 Patent, and/or 407 Patent. The detailed bases for these contentions are found in




                                                  292
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 741 of 759 PageID #: 6981




 the sections and charts above including identification of where each element of the asserted claims

 was known in the art, where each asserted reference discloses elements of the asserted patent

 claims, and reasons for combining the asserted references including knowledge in the art (if

 needed). As explained above, numerous references anticipate the claims (including to the extent

 that they incorporate other art by reference). But, as explained above, to the extent that an identified

 anticipatory reference does not anticipate, that reference renders the asserted claims obvious in

 view of the knowledge of a person of ordinary skill in the art at the time of the alleged inventions

 (for example, as discussed in the 508 IPR). Indeed, as discussed in detail above, many aspects of

 the claimed inventions were well known in the art and well within the knowledge of any ordinarily

 skilled artisans including known design choices (see pages 20-29, 91-105, 230-237.) In addition

 to anticipation or obviousness of a reference in view of the ordinarily skilled artisan, pursuant to

 the Court’s October 28, 2020 Order (D.I. 89), the below combinations of two references, in view

 of the knowledge of a person of ordinary skill in the art, render the claims obvious.

        508 Patent: Flower 300 in combination with Coley 804 (claim 1); Keane 768 in

 combination with Mahnensmith 080 (all asserted claims); Kuntz 166 in combination with

 DesMarais (all asserted claims); Kuntz EP355 in combination with Mahnensmith 080 (all asserted

 claims); Mahnensmith 080 in combination with Osborn 212 (claims 4-5, 19); and Omni AMXD /

 AMXDMax Devices (TBD) (all asserted claims).

        376 Patent and 989 Patent: Keane 768 in combination with Fell 044 (376 patent claim 6);

 Kuntz 166 in combination with Van Den Heuvel 823 (all asserted claims); Sanchez 508 in

 combination with PureWick Prior Art Devices (all asserted claims); Van Den Heuvel 823 in

 combination with (a) Coley (376 patent claims 4, 11), (b) Okabe 547 (989 patent claim 5), (c)

 Sanchez 508 (all asserted claims), (d) Tong 356 (376 patent claim 6); and Washington 508 in




                                                  293
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 742 of 759 PageID #: 6982




 combination with Sanchez 508 (all asserted claims).

          407 Patent: Hanifl 377 in combination with Harvie 012 (all asserted claims); Harvie 012

 in combination with Sanchez 508 (all asserted claims); Ishii 107 in combination with Harvie 012

 (claim 2); Keane 768 in combination with Sanchez 508 (all asserted claims); and Langstrom 123

 in combination with Keane 768 (claim 5).

          Sage reserves the right to add to, amend, or supplement the foregoing based on, inter alia,

 the Court’s claim construction and the discovery of additional information including the

 production of additional information by PureWick and other third parties as well as consultation

 with experts and expert testimony.




                                                        YOUNG CONAWAY STARGATT &
                                                        TAYLOR, LLP


                                                        /s/ Anne Shea Gaza
  Of Counsel:                                           Anne Shea Gaza (No. 4093)
                                                        Samantha G. Wilson (No. 5816)
  Robert A. Surrette                                    Rodney Square
  Sandra A. Frantzen                                    1000 North King Street
  Christophert M. Scharff                               Wilmington, DE 19801
  Bryce R. Persichetti                                  (302) 571-6600
  McAndrews, Held & Malloy, Ltd                         agaza@ycst.com
  500 West Madison Street                               swilson@ycst.com
  Chicago, IL 60661
  (312) 775-8000                                        Attorneys for Defendant
  bsurrette@mcandrews-ip.com                            Sage Products, LLC
  sfrantzen@mcandrews-ip.com
  cscharff@mcandrews-ip.com
  bpersichetti@mcandrews-ip.com


  Dated: February 6, 2021
 27693338.1




                                                 294
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 743 of 759 PageID #: 6983




                                CERTIFICATE OF SERVICE


        I, Anne Shea Gaza, hereby certify that on February 6, 2021, I caused a true and correct

 copy of the foregoing document to be served on the following counsel in the manner indicated:

                              BY E-MAIL

                              John W. Shaw, Esquire
                              Karen E. Keller, Esquire
                              Nathan R. Hoeschen, Esquire
                              Shaw Keller LLP
                              I.M. Pei Building
                              1105 North Market Street
                              12th Floor
                              Wilmington, DE 19801
                              jshaw@shawkeller.com
                              kkeller@shawkeller.com
                              nhoeschen@shawkeller.com

                              Steven C. Cherny, Esquire
                              Brian P. Biddinger, Esquire
                              Matthew A. Traupman, Esquire
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              51 Madison Avenue, 22nd Floor
                              New York, NY 10010
                              stevencherny@quinnemanuel.com
                              brianbiddinger@quinnemanuel.com
                              matthewtraupman@quinnemanuel.com

                              Amanda K. Antons, Esquire
                              Quinn Emanuel Urquhart & Sullivan, LLP
                              191 N. Wacker Drive, Suite 2700
                              Chicago, IL 60606
                              amandaantons@quinnemanuel.com

                              Attorneys for Plaintiff/Counterclaim Defendant
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 744 of 759 PageID #: 6984




 Dated: February 6, 2021               YOUNG CONAWAY STARGATT
                                       & TAYLOR, LLP


                                       /s/ Anne Shea Gaza
                                       Anne Shea Gaza (No. 4093)
                                       Samantha G. Wilson (No. 5816)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, DE 19801
                                       (302) 571-6600
                                       agaza@ycst.com
                                       swilson@ycst.com

                                       Attorneys for Defendant and Counterclaim
                                       Plaintiff Sage Products, LLC




                                       2
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 745 of 759 PageID #: 6985




                         Exhibit 5
          REDACTED IN ITS ENTIRETY
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 746 of 759 PageID #: 6986




                         Exhibit 6
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 747 of 759 PageID #: 6987
                                                                            1


13:12:40            IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE



             PUREWICK CORPORATION,          )
                                            )
                           Plaintiff,       )
                                            ) C.A. No. 19-1508(MN)
             v.                             )
                                            )
             SAGE PRODUCTS, LLC,            )
                                            )
                           Defendant.       )



                            Thursday, December 3, 2020
                            10:00 a.m.
                            Teleconference


                            844 King Street
                            Wilmington, Delaware



             BEFORE:   THE HONORABLE MARYELLEN NOREIKA
                       United States District Court Judge




             APPEARANCES:


                           SHAW KELLER LLP
                           BY: JOHN W. SHAW, ESQ.

                           -and-

                           QUINN EMANUEL URQUHART & SULLIVAN LLP
                           BY: STEVEN CHERNY, ESQ.
                           BY: BRIAN P. BIDDINGER, ESQ.


                                      Counsel for the Plaintiff
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 748 of 759 PageID #: 6988
                                                                            2


        1    APPEARANCES CONTINUED:

        2

        3
                           YOUNG CONAWAY STARGATT & TAYLOR LLP
        4                  BY: ANNE SHEA GAZA, ESQ.

        5                  -and-

        6                  McANDREWS HELD & MALLOY
                           BY: SANDRA FRANTZEN, ESQ.
        7                  BY: ROBERT SURRETTE, ESQ.

        8
                                       Counsel for the Defendant
        9

       10                        _ _ _ _ _ _ _ _ _ _

       11

09:55:1212


10:01:1113                 THE COURT:    Good morning, counsel.      Who is

10:01:1314   there, please?

10:02:1515                 MR. SHAW:    Good morning, Your Honor.      This is

10:02:1716   John Shaw for plaintiff, PureWick.        Joining me from Quinn

10:02:2217   Emanuel are Steve Cherny and Brian Biddinger.

10:02:2518                 THE COURT:    Good morning.

10:02:2819                 MS. GAZA:    Good morning, Your Honor.      It's Anne

10:02:3020   Gaza from Young, Conaway.      And joining me this morning are

10:02:3321   Robert Surrette and Sandra Frantzen of McAndrews Held &

10:02:4022   Malloy.

10:02:4023                 THE COURT:    Good morning to everyone.      Thank you

10:02:4324   for being on the phone.      So we have read the materials that

10:02:4625   were submitted and I will hear from Sage on this, but first
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 749 of 759 PageID #: 6989
                                                                            3


10:02:53   1   what I want to understand is what Sage is requesting

10:03:02   2   essentially for PureWick to provide its contentions on why

10:03:12   3   the earlier versions of the products are not covered by the

10:03:20   4   claims that are asserted.    So let me start with that.       Is

10:03:25   5   that essentially what you want them to do in supplementing

10:03:28   6   the interrogatory?

10:03:31   7               MS. FRANTZEN:    There is I think two parts to it,

10:03:33   8   Your Honor --

10:03:34   9               THE COURT:     Wait.   Wait.   Hold on.    Hold on.

10:03:3610     Start by telling me who you are so that we have that for the

10:03:3911     record.

10:03:3912                 MS. FRANTZEN:    Good point.     Sorry about that.

10:03:4113     This is Sandra Frantzen for Sage, Your Honor.         Good morning

10:03:4514     and I apologize for jumping right into it.

10:03:4915                 So to answer your question, the interrogatory

10:03:5316     number 15 has two parts.    One of the parts is a request to,

10:04:0117     I'm going to quote, describe the features of the version or

10:04:0518     iteration that was not identified as covered in response to

10:04:0919     interrogatory number 6.    So that's kind of one part of the

10:04:1420     interrogatory.   And then explain which elements are missing

10:04:1821     from the claims.

10:04:2122                 THE COURT:     Hold on.   Hold on.   Before we -- let

10:04:2723     me make sure I understand.    So describe the features not

10:04:3224     covered, not covered meaning not covered by --

10:04:4025                 MS. FRANTZEN:    I'm sorry, so the interrogatory
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 750 of 759 PageID #: 6990
                                                                            4


10:04:43   1   says interrogatory number 15 says for each version in

10:04:50   2   interrogatory number 6 which you didn't identify as covered,

10:04:56   3   describe the features of those products and then say what

10:05:00   4   elements are missing.

10:05:02   5                  THE COURT:   And what do you mean by features?

10:05:07   6                  MS. FRANTZEN:   So we mean the relevant features.

10:05:11   7   So what happened in response to interrogatory number 6 was

10:05:15   8   that, as Your Honor may recall, we served in this

10:05:20   9   interrogatory that itself had two parts which was number

10:05:2410     one, tell us what versions of this female catheter you had

10:05:2811     and number two, for those versions tell us whether they were

10:05:3212     covered or not.    They identified about nine versions.        And

10:05:3613     they only identified two of them as covered by the '376 and

10:05:4214     '989 Patent, even though all nine of them if you look at the

10:05:4615     pictures in exhibit A basically look like images from the

10:05:5016     patents-in-suit.    So --

10:05:5117                    THE COURT:   Okay.   Okay.   Stop.   Hold on.   Now

10:05:5518     after you got the information that they provided, have you

10:06:0319     given them contentions that any of these products are

10:06:0720     covered by the claims?

10:06:0921                    MS. FRANTZEN:   Well, what we have said in our

10:06:1222     contentions --

10:06:1523                    THE COURT:   No, have you specified these

10:06:1824     products as being the subject of your invalidity

10:06:2225     contentions?
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 751 of 759 PageID #: 6991
                                                                            5


10:06:26   1                 MS. FRANTZEN:   Yes, the products are mentioned

10:06:27   2   in our invalidity contentions.     We have a quote from that in

10:06:31   3   our --

10:06:32   4                 THE COURT:   No, no, I'm not asking if you

10:06:35   5   mentioned them, I'm asking did you give them contentions and

10:06:39   6   claim by claim, element by element?

10:06:41   7                 MS. FRANTZEN:   Your Honor, we didn't have enough

10:06:43   8   information about the features of the product, so we

10:06:45   9   couldn't do element by element.     For example, one of the

10:06:4910     claim elements says that there has to be a tube that goes

10:06:5311     all the way through the product to a reservoir, so some of

10:06:5712     these products we have pictures of, some of them we don't,

10:07:0013     but just even looking at the pictures we can't tell if a

10:07:0314     tube is there.   So that's why we asked -- we served the

10:07:0715     interrogatory asking for the factual basis of what those

10:07:1016     products were.   So we can't --

10:07:1317                   THE COURT:   My problem with what you're asking

10:07:1618     for is the interrogatory, it's not really -- you're not

10:07:2219     really asking them for factual information, you are asking

10:07:2620     them for essentially applying a product, to apply a product

10:07:3221     or a claim to a product and tell us whether they think it is

10:07:3722     covered.   I am not understanding why they should have to do

10:07:4223     that unless they have already done it for some other reason

10:07:4524     before you actually give them your assertion.        That's what I

10:07:5125     am missing.   And if you can't, just saying describe the
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 752 of 759 PageID #: 6992
                                                                            6


10:07:56   1   feature, it would be one thing if you said tell me, does

10:07:59   2   this product, whatever, have a tube that goes through the

10:08:02   3   product if that's really what you need.       But to say,

10:08:08   4   describe the features and your definition of features to me

10:08:11   5   as well as the relevant features, look at the claim, that's

10:08:15   6   where I'm having a problem with what you're asking for.

10:08:19   7                 MS. FRANTZEN:    Well, Your Honor, the features

10:08:23   8   that we want them to identify, I think it goes hand in hand

10:08:26   9   with the other part of the interrogatory which says what

10:08:2910     they're missing.   From what we can tell all --

10:08:3311                   THE COURT:   But see that -- you just made my

10:08:3712     point.   You are asking them for a contention.       Both the

10:08:4113     first part and the second part are saying tell me what is in

10:08:4514     the claim and what is not in the claim.       What do you,

10:08:4915     PureWick, contend is in the claim or is not in the claim for

10:08:5416     these earlier prototypes.     That's what I'm saying.     I don't

10:09:0417     understand how you think that they should have to give you

10:09:0618     that type of information, that contention before you've even

10:09:1119     given them a contention.      You're the one with the burden of

10:09:1420     proof here.

10:09:1521                   So if you really want factual information like

10:09:1922     does the product have a tube through it, you need to ask

10:09:2323     that, not ask them essentially a contention interrogatory or

10:09:2724     tell me the features and you all know what features I want,

10:09:3125     so tell me the features.      I mean, it seems to me you need to
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 753 of 759 PageID #: 6993
                                                                            7


10:09:36   1   get more specific if you want me to think that you're asking

10:09:40   2   factual information and not an improper contention at this

10:09:44   3   point given that you haven't given them any contentions as

10:09:48   4   to how any of the elements are met.

10:09:52   5               MS. FRANTZEN:    Your Honor, I think that the

10:09:56   6   problem is it's kind of really unfair, we're asking them

10:10:00   7   about their own products and the claimed features --

10:10:04   8               THE COURT:     But you're not.    You're not

10:10:07   9   listening to my concern.    You're telling me, we want to know

10:10:1010     the features.   And I say what features.      And you say the

10:10:1411     features in the claim.    Well, that to me right there, you're

10:10:1912     not asking a factual matter, you're asking about apply a

10:10:2413     claim to a product, you're asking about a contention.         If

10:10:2814     you don't know if they have certain things, then you need to

10:10:3415     ask them more specific questions.      Does it have a tube

10:10:3816     through the product?   Or ask them for a prototype.        I don't

10:10:4217     know if they have prototypes.     Ask them for a better picture

10:10:4618     if you need a better picture.

10:10:4819                 This interrogatory, I'm denying your request to

10:10:5120     supplement this interrogatory at this point because you have

10:10:5421     not given them the -- seems to me they shouldn't have to

10:10:5822     give you validity contentions before you have given them

10:11:0123     invalidity contentions.

10:11:0324                 So I'm going to deny the request for those, for

10:11:0725     them to supplement that and maybe you all need to go back
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 754 of 759 PageID #: 6994
                                                                            8


10:11:10   1   and talk about what you can get.

10:11:17   2                 MS. FRANTZEN:   Okay.   If we serve an

10:11:22   3   interrogatory that ask about specific product features, then

10:11:26   4   would that satisfy -- it's very hard for us to put together

10:11:31   5   an invalidity claim chart when we don't know, we can't see

10:11:35   6   anything about the product, Your Honor.       It's very

10:11:41   7   difficult.    And these products look exactly like the

10:11:44   8   patents.   For example, if you look at --

10:11:46   9                 THE COURT:   Well, Ms. Frantzen, I'm sure you're

10:11:5010     a good lawyer, you can figure it out.      You can ask them.

10:11:5311     Get a 30(b)(6) and say I want someone to tell me about the

10:11:5812     product, and don't ask them does it have this element of the

10:12:0113     claim.   Ask them does it have a tube running through it.

10:12:0514     Ask them factual matters.     This doesn't seem like rocket

10:12:0915     science to me that you can't get facts from them without

10:12:1316     referring back to a claim which you're making it into a

10:12:1917     contention.

10:12:2118                   They don't need -- look, if you come forward

10:12:2419     with assertions and you say all of these elements are met,

10:12:2820     then I would make them tell me why they disagree.         Then you

10:12:3421     haven't done that.   So I'm not going to make them come up

10:12:3822     with a contention and say, you know, admit that certain

10:12:4223     elements are there and say other ones aren't.        I'm not going

10:12:4524     to do that at this stage.     So you need to start asking them

10:12:4925     facts.
  Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 755 of 759 PageID #: 6995
                                                                            9


10:12:50   1                I'm not going to tell you what interrogatory I

10:12:53   2   think is okay because I don't know the facts of this case,

10:12:55   3   but I'm sure if you just put your -- you know, use your mind

10:12:59   4   a little bit here, you can figure out a way to do it.

10:13:02   5                Okay.   Anything else?    Does PureWick have

10:13:06   6   anything that they want to add?

10:13:09   7                MR. BIDDINGER:    Your Honor, this is Brian

10:13:11   8   Biddinger for PureWick.    No, we have nothing to add.       Thank

10:13:14   9   you for your comments.

10:13:1510                  THE COURT:   All right.    Thank you very much,

10:13:1611     everyone.   Have a good day.

       12                   (Teleconference concluded at 10:13 a.m.)

       13

       14                   I hereby certify the foregoing is a true and
               accurate transcript from my stenographic notes in the proceeding.
       15

       16                                           /s/ Dale C. Hawkins
                                                  Official Court Reporter
       17                                             U.S. District Court

       18

       19

       20

       21

       22

       23

       24

       25
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 756 of 759 PageID #: 6996
                                                                          1


                  '         bit [1] - 9:4              Delaware [1] - 1:13          7:3, 7:21, 7:22           LLP [3] - 1:19, 1:22,
                            Brian [2] - 2:17, 9:7      deny [1] - 7:24                                          2:3
  '376 [1] - 4:13           BRIAN [1] - 1:23           denying [1] - 7:19                     H               look [6] - 4:14, 4:15,
  '989 [1] - 4:14           burden [1] - 6:19          describe [5] - 3:17,                                     6:5, 8:7, 8:8, 8:18
                            BY [6] - 1:20, 1:22,        3:23, 4:3, 5:25, 6:4       hand [2] - 6:8             looking [1] - 5:13
                                                                                   hard [1] - 8:4
                  /          1:23, 2:4, 2:6, 2:7       difficult [1] - 8:7
                                                       disagree [1] - 8:20         Hawkins [1] - 9:16                     M
  /s [1] - 9:16                        C               DISTRICT [2] - 1:1, 1:2     hear [1] - 2:25
                                                       District [2] - 1:15, 9:17   HELD [1] - 2:6             MALLOY [1] - 2:6
                  1         C.A [1] - 1:5              done [2] - 5:23, 8:21       Held [1] - 2:21            Malloy [1] - 2:22
                            case [1] - 9:2                                         hereby [1] - 9:14          MARYELLEN [1] -
  10:00 [1] - 1:10          catheter [1] - 4:10                                    hold [5] - 3:9, 3:22,       1:15
  10:13 [1] - 9:12
                                                                   E
                            certain [2] - 7:14, 8:22                                4:17                      materials [1] - 2:24
  15 [2] - 3:16, 4:1        certify [1] - 9:14         element [5] - 5:6, 5:9,     Honor [10] - 2:15,         matter [1] - 7:12
  19-1508(MN [1] - 1:5      chart [1] - 8:5             8:12                        2:19, 3:8, 3:13, 4:8,     matters [1] - 8:14
                            CHERNY [1] - 1:22          elements [6] - 3:20,         5:7, 6:7, 7:5, 8:6, 9:7   McAndrews [2] - 2:6,
                  2         Cherny [1] - 2:17           4:4, 5:10, 7:4, 8:19,      HONORABLE [1] -             2:21
                            claim [14] - 5:6, 5:10,     8:23                        1:15                      mean [3] - 4:5, 4:6,
  2020 [1] - 1:10            5:21, 6:5, 6:14, 6:15,    EMANUEL [1] - 1:22                                      6:25
                             7:11, 7:13, 8:5, 8:13,    Emanuel [1] - 2:17                      I              meaning [1] - 3:24
                  3          8:16                      ESQ [6] - 1:20, 1:22,                                  mentioned [2] - 5:1,
                            claimed [1] - 7:7           1:23, 2:4, 2:6, 2:7        identified [3] - 3:18,      5:5
  3 [1] - 1:10                                                                       4:12, 4:13               met [2] - 7:4, 8:19
                            claims [3] - 3:4, 3:21,    essentially [4] - 3:2,
  30(b)(6 [1] - 8:11                                    3:5, 5:20, 6:23            identify [2] - 4:2, 6:8    mind [1] - 9:3
                             4:20
                            comments [1] - 9:9         exactly [1] - 8:7           images [1] - 4:15          missing [4] - 3:20,
                  6         CONAWAY [1] - 2:3          example [2] - 5:9, 8:8      improper [1] - 7:2          4:4, 5:25, 6:10
                            Conaway [1] - 2:20         exhibit [1] - 4:15          IN [1] - 1:1               morning [7] - 2:13,
  6 [3] - 3:19, 4:2, 4:7                                                           information [6] - 4:18,
                            concern [1] - 7:9          explain [1] - 3:20                                      2:15, 2:18, 2:19,
                            concluded [1] - 9:12                                     5:8, 5:19, 6:18, 6:21,    2:20, 2:23, 3:13
                  8         contend [1] - 6:15                     F                 7:2                      MR [2] - 2:15, 9:7
                            contention [8] - 6:12,                                 interrogatory [17] -       MS [11] - 2:19, 3:7,
  844 [1] - 1:12
                             6:18, 6:19, 6:23, 7:2,    facts [3] - 8:15, 8:25,       3:6, 3:15, 3:19, 3:20,    3:12, 3:25, 4:6, 4:21,
                             7:13, 8:17, 8:22            9:2                         3:25, 4:1, 4:2, 4:7,      5:1, 5:7, 6:7, 7:5, 8:2
                  A         contentions [9] - 3:2,     factual [6] - 5:15,           4:9, 5:15, 5:18, 6:9,
                             4:19, 4:22, 4:25, 5:2,      5:19, 6:21, 7:2, 7:12,      6:23, 7:19, 7:20, 8:3,               N
  a.m [2] - 1:10, 9:12
                             5:5, 7:3, 7:22, 7:23        8:14                        9:1
  accurate [1] - 9:14
                            CONTINUED [1] - 2:1        feature [1] - 6:1           invalidity [4] - 4:24,     need [8] - 6:3, 6:22,
  add [2] - 9:6, 9:8
                            CORPORATION [1] -          features [18] - 3:17,         5:2, 7:23, 8:5            6:25, 7:14, 7:18,
  admit [1] - 8:22
                             1:4                         3:23, 4:3, 4:5, 4:6,      iteration [1] - 3:18        7:25, 8:18, 8:24
  Anne [1] - 2:19
                            counsel [1] - 2:13           5:8, 6:4, 6:5, 6:7,       itself [1] - 4:9           nine [2] - 4:12, 4:14
  ANNE [1] - 2:4
                            Counsel [2] - 1:24, 2:8      6:24, 6:25, 7:7, 7:10,                               NOREIKA [1] - 1:15
  answer [1] - 3:15
  apologize [1] - 3:14      COURT [15] - 1:1,            7:11, 8:3                             J              notes [1] - 9:14
                             2:13, 2:18, 2:23, 3:9,    female [1] - 4:10                                      nothing [1] - 9:8
  APPEARANCES [2] -                                                                JOHN [1] - 1:20
                             3:22, 4:5, 4:17, 4:23,    figure [2] - 8:10, 9:4                                 number [7] - 3:16,
   1:18, 2:1                                                                       John [1] - 2:16
                             5:4, 5:17, 6:11, 7:8,     first [2] - 2:25, 6:13                                  3:19, 4:1, 4:2, 4:7,
  apply [2] - 5:20, 7:12                                                           joining [2] - 2:16, 2:20
                             8:9, 9:10                 FOR [1] - 1:2                                           4:9, 4:11
  applying [1] - 5:20                                                              Judge [1] - 1:15
                            Court [3] - 1:15, 9:16,    foregoing [1] - 9:14
  asserted [1] - 3:4                                                               jumping [1] - 3:14
  assertion [1] - 5:24       9:17                      forward [1] - 8:18                                                 O
                            covered [10] - 3:3,        FRANTZEN [11] - 2:6,
  assertions [1] - 8:19
                             3:18, 3:24, 4:2, 4:12,      3:7, 3:12, 3:25, 4:6,                K               OF [1] - 1:2
                             4:13, 4:20, 5:22            4:21, 5:1, 5:7, 6:7,                                 Official [1] - 9:16
              B                                          7:5, 8:2                  KELLER [1] - 1:19          one [6] - 3:16, 3:19,
                                                       Frantzen [3] - 2:21,        kind [2] - 3:19, 7:6        4:10, 5:9, 6:1, 6:19
  basis [1] - 5:15                     D                                           King [1] - 1:12            ones [1] - 8:23
                                                         3:13, 8:9
  BEFORE [1] - 1:15
                            Dale [1] - 9:16                                                                   own [1] - 7:7
  better [2] - 7:17, 7:18
  Biddinger [2] - 2:17,
                            December [1] - 1:10                   G                            L
   9:8
                            Defendant [2] - 1:8,
                                                                                   lawyer [1] - 8:10
                                                                                                                          P
                             2:8                       GAZA [2] - 2:4, 2:19
  BIDDINGER [2] - 1:23,                                                            listening [1] - 7:9        part [4] - 3:19, 6:9,
                            definition [1] - 6:4       Gaza [1] - 2:20
   9:7                                                                             LLC [1] - 1:7               6:13
                            DELAWARE [1] - 1:2         given [6] - 4:19, 6:19,
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 757 of 759 PageID #: 6997
                                                                          2


  parts [4] - 3:7, 3:16,      Robert [1] - 2:21           Thursday [1] - 1:10
   4:9                        rocket [1] - 8:14           together [1] - 8:4
  Patent [1] - 4:14           running [1] - 8:13          transcript [1] - 9:14
  patents [2] - 4:16, 8:8                                 true [1] - 9:14
  patents-in-suit [1] -                   S               tube [6] - 5:10, 5:14,
   4:16                                                     6:2, 6:22, 7:15, 8:13
  phone [1] - 2:24            Sage [3] - 2:25, 3:1,       two [5] - 3:7, 3:16, 4:9,
  picture [2] - 7:17, 7:18     3:13                         4:11, 4:13
  pictures [3] - 4:15,        SAGE [1] - 1:7              type [1] - 6:18
   5:12, 5:13                 SANDRA [1] - 2:6
  Plaintiff [2] - 1:5, 1:24   Sandra [2] - 2:21, 3:13                 U
  plaintiff [1] - 2:16        satisfy [1] - 8:4
  point [4] - 3:12, 6:12,     science [1] - 8:15          U.S [1] - 9:17
   7:3, 7:20                  second [1] - 6:13           unfair [1] - 7:6
  problem [3] - 5:17,         see [2] - 6:11, 8:5         UNITED [1] - 1:1
   6:6, 7:6                   seem [1] - 8:14             United [1] - 1:15
  proceeding [1] - 9:14       serve [1] - 8:2             unless [1] - 5:23
  product [13] - 5:8,         served [2] - 4:8, 5:14      up [1] - 8:21
   5:11, 5:20, 5:21, 6:2,     Shaw [1] - 2:16             URQUHART [1] - 1:22
   6:3, 6:22, 7:13, 7:16,     SHAW [3] - 1:19, 1:20,
   8:3, 8:6, 8:12              2:15                                   V
  products [9] - 3:3, 4:3,    SHEA [1] - 2:4
   4:19, 4:24, 5:1, 5:12,     someone [1] - 8:11          validity [1] - 7:22
   5:16, 7:7, 8:7             sorry [2] - 3:12, 3:25      version [2] - 3:17, 4:1
  PRODUCTS [1] - 1:7          specific [3] - 7:1, 7:15,   versions [4] - 3:3,
  proof [1] - 6:20             8:3                         4:10, 4:11, 4:12
  prototype [1] - 7:16        specified [1] - 4:23
  prototypes [2] - 6:16,      stage [1] - 8:24                       W
   7:17                       STARGATT [1] - 2:3
  provide [1] - 3:2           start [3] - 3:4, 3:10,      wait [2] - 3:9
  provided [1] - 4:18          8:24                       Wilmington [1] - 1:13
  PureWick [5] - 2:16,        STATES [1] - 1:1
   3:2, 6:15, 9:5, 9:8        States [1] - 1:15                       Y
  PUREWICK [1] - 1:4          stenographic [1] -
                                                          Young [1] - 2:20
  put [2] - 8:4, 9:3           9:14
                                                          YOUNG [1] - 2:3
                              Steve [1] - 2:17
              Q               STEVEN [1] - 1:22
                              stop [1] - 4:17
  questions [1] - 7:15        Street [1] - 1:12
  QUINN [1] - 1:22            subject [1] - 4:24
  Quinn [1] - 2:16            submitted [1] - 2:25
  quote [2] - 3:17, 5:2       suit [1] - 4:16
                              SULLIVAN [1] - 1:22
              R               supplement [2] - 7:20,
                               7:25
  read [1] - 2:24             supplementing [1] -
  really [5] - 5:18, 5:19,     3:5
   6:3, 6:21, 7:6             SURRETTE [1] - 2:7
  reason [1] - 5:23           Surrette [1] - 2:21
  record [1] - 3:11
  referring [1] - 8:16
  relevant [2] - 4:6, 6:5
                                          T
  Reporter [1] - 9:16         TAYLOR [1] - 2:3
  request [3] - 3:16,         Teleconference [2] -
   7:19, 7:24                  1:11, 9:12
  requesting [1] - 3:1        THE [17] - 1:1, 1:2,
  reservoir [1] - 5:11         1:15, 2:13, 2:18,
  response [2] - 3:18,         2:23, 3:9, 3:22, 4:5,
   4:7                         4:17, 4:23, 5:4, 5:17,
  ROBERT [1] - 2:7             6:11, 7:8, 8:9, 9:10
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 758 of 759 PageID #: 6998




                         Exhibit 7
           REDACTED IN ITS ENTIRETY
Case 1:19-cv-01508-MN Document 148 Filed 03/29/21 Page 759 of 759 PageID #: 6999




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

  PUREWICK CORPORATION                              )
                                                    )
                    Plaintiff,                      )
                                                    )
     v.                                             ) C.A. No. 19-1508-MN
                                                    )
  SAGE PRODUCTS, LLC,                               )
                                                    )
                    Defendant.                      )


                                               ORDER

          At Wilmington this ___ day of April, 2021,

          Whereas, the Court has previously ordered defendant Sage Products LLC (“Sage”) to

 narrow the number of prior art references to no more than 35 total references;

          Whereas, defendant Sage has not complied with this order;

          Now, therefore, it is ordered that PureWick’s Motion is hereby GRANTED. Sage may not

 rely on the “PureWick Prior Art Devices” or the “Omni Medical AMXD/DMax Devices.”

          In the alternative, on or before April 8, 2021, Sage shall supplement its invalidity

 contentions to identify the specific devices that Sage relies on as prior art, and Sage shall not

 introduce new evidence or explanation of how such devices allegedly meet the elements of the

 asserted claims.




                                                 United States Magistrate Judge
